Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 1 of 478 Page ID
                                   #:1973




            Exhibit O




                                                                   MCH - 000061
       Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 2 of 478 Page ID
                                          #:1974


From:                       Charles Harrison <charles.harrison@mchcares.com>
Sent:                       Tuesday, February 10, 2015 7:40 PM
To:                         Clinton Mikel
Subject:                    FW: Recognizing Exemplary Care????
Attachments:                106361266‐20080630‐Aud.pdf; 106361266‐20140630‐Sub (1).pdf; 106361266‐20130630‐
                            Sub.pdf; DataSummaryReportNo10_StateMedians2012.pdf; ClarkCountyRealProperty.pdf;
                            AO4119764.pdf

fyi

Charlie

Charles H. Harrison
Chief Executive Officer
San Bernardino Mountains Community Hospital District
P.O. Box 70
Lake Arrowhead, CA 92352
(909) 436-3200 Phone
(909) 336-4730 FAX
charles.harrison@mchcares.com

From: Frank Adomitis [mailto:sustainthegain@outlook.com]
Sent: Monday, February 09, 2015 9:43 PM
To: Editor@mountain-news.com; info@rimoftheworld.net
Cc: Charles Harrison; yvonne.waggoner@mchcares.com; kburkartod@aol.com; james.gibson@ubs.com; david.stern@natplan.com
Subject: Recognizing Exemplary Care????


      Hi,

      Charlie Harrison, CEO of Mountains Community Hospital (MCH), in the article published on January 22, 2015
      “Recognizing Exemplary Care” (http://www.mountain-news.com/mountain_living/article_b396641c-a0fe-11e4-8d9a-
      8f8b6f7456d8.html) supplied information that differs when compared with the financial information he provided to
      Office of Statewide Health Planning and Development (OSHPD)
      (https://siera.oshpd.ca.gov/FinancialDisclosure.aspx). Hospitals in the state of California are required to provide
      financial and other information to OSHPD both quarterly and annually and this information should match the hospital’s
      audited financial statements. I have provided all the reports in PDF format for your convenience.

            1. The article states this: “And the profit margin, which was at ‐13 percent Harrison’s first year is now at a
               break‐even point.” What actually happened and what needs to be stated is that net income plunged 97%
               from 2013! Net Income in 2013 was $763K (2013 OSHPD report, page 2) but was only $23K in 2014 (2014
               OSHPD report, page 2). Furthermore, from 2009 through 2014 there has been a cumulative net loss of $568K
               (See all reports page 2). Clearly MCH is in a far worse condition than the “break‐even” comment would
               indicate when compared to the prior year. It will take another 25 years to truly break‐even at 2014’s rate of
               net income.
            2. The article states this: “’We’re doing a lot better financially,’ he said, ‘which means we can afford more
               people.’ MCH now boasts 146 full‐time equivalent staff members—nearly 200 employees including those
               who work part time.” The reality is the hospital had 124 full‐time equivalent employees for 2014 (page 5)
               and there were 122 full‐time equivalent employees for 2008 with 3 registry nurses (Page 5). Where did the
               other 22 full‐time equivalent employees come from? How could there be 22 more full‐time equivalent
               employees when net income dropped 97%?
            3. The article states this: “In fact, since Harrison arrived at the critical care hospital, emergency room visits
               have increased from 17 or 18 a day to nearly 30. He credits the Affordable Care Act with some    MCHof-that
                                                                                                                       000062
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 3 of 478 Page ID
                                   #:1975


      increase. ‘All those people who had no health care—who couldn’t afford it—now have it,’ Harrison said.
      ‘Now when they don’t feel well, they go to the ER or to the Rural Health Clinic.’” From the 2014 OSHPD
      report (page 16) the number of ER visits was 6,996 (19.2 per day) and from 2008 report (page 16) the number
      of ER visits was 7,237 (19.8 per day). The hospital would need about 10,950 ER visits annually to get close to
      30 visits per day. The number of visits reported to OSHPD for 2014 materially differs from what Charlie
      states. As a side comment, Obamacare was supposed to reduce the number of people visiting the ER since
      they now have subsidized insurance and can go to their primary care physician.
 4.   The article states this: “Another indication of the hospital’s financial health is the number of days of cash
      on hand. When Harrison arrived, it was at just 27. In the last fiscal year, that had increased more than
      fivefold to 144. ‘That means we can weather a storm pretty well,’ he said.” The attached benchmarking data
      is from a respected organization and on page 5 it shows the average days cash on hand for rural hospitals in
      California to be 58.44 in 2012. If the 144 were true, MCH’s would be doing 2.5 times better than the average.
      Using the formula on page 5 to calculate days cash on hand and the financial information provided by the
      hospital for 2014 we find that days cash on hand to be 16.4 (Cash (page 20) / (Operating Expenses + Non‐
      Operating –Depreciation ) /365 (page 2) or (763,980 /(17,768,586 + 59,198 – 840,343)/365. The only way to get
      close to 144 is to include the liquidated value of assets designated for other uses. But the purpose of the
      ratio is to measure how well current expenses could be paid with current cash. To use the liquidated values
      of other assets not intended to be used for current expenses makes the metric meaningless. For an
      individual, it would be like including the cash value of a 401K and a house as part the money available to
      pay current expenses. Another measure showing the hospital is not in good financial position is the
      percent of equity to total assets (page 8 of the benchmark data). For California hospitals it is 47.5%,
      meaning debt is a little more than half the assets. For MCH, the ratio is 35.5% (5,927,781/16,678,632). This
      means the hospital is in a more risky position than other similar hospitals. Why was this not presented?
 5.   The article states this: “And there’s a benefit for them, too, he said. ‘The ER doctors used to take care of
      people there and wonder what happened to them. Now they can follow through and see those patients
      walk out of the hospital. It’s good for the community, Harrison said, as they are not sending as many people
      down the hill. And it’s a comfort for the patients to have the doctor who treated them in the ER see them
      while they are in the hospital.” Again, comparing the 2008 and 2014 OSHSP annual reports shows a different
      picture. In 2008 the hospital performed 457 surgeries (page 17) and Medicare patients stayed in the
      hospital 1,377 days (Page 1). But in 2014, the hospital only performed 221 surgeries (page 17) and Medicare
      patients only stayed in the hospital 689 days (page 1). For both statistics, 2008 had about twice the
      number. Where did all the patients go? Unless there is a new hospital on the mountain, there was a 50%
      drop in population in the area, and/or there was a large number of unhealthy people move out that were
      replaced by large number of much, much healthier people, the patients needing these services must have
      went somewhere else.
 6.   The external auditors were replaced after Charlie and Yvonne were hired. The question is why did this
      occur? Was the new firm less costly than the prior firm?
 7.   Charlie Harrison and Yvonne Waggoner worked together in Nevada
      (http://www.topix.com/forum/city/boulder‐city‐nv/TEFG5PHE9OR5F4POD). Furthermore they have owned
      a house together in Henderson, Nevada since 2001 (see the attached property records). The problem with
      Charlie being the CEO and Yvonne being the CFO given their related outside interest is that checks and
      balances have a greater chance of being compromised and that serious situations are more likely to not be
      communicated to all interested parties. I am not saying they have been or this has occurred, but I think the
      public needs to know exactly what their relationship is. Do they currently own or rent a house together
      now? There needs to be full disclosure of their relationship.

       I am the CFO Charlie fired back in November 2008 and replaced with Yvonne. When I was hired in July
       2007, I discovered and encountered a serious number of problems including the new information system
       could not submit bills, which if I had not fixed the hospital would have been bankrupt, the admitting
                                                                                                 MCH - 000063
       department had not been trained, prices had not been kept current, contracts were not current,   patient
      Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 4 of 478 Page ID
                                         #:1976


            balances were not being collected, the accounting processes were a mess, the CEO installed a new MRI
            machine in the parking lot which I had no idea how he justified its acquisition, the budget process was
            inaccurate, senseless meetings were consuming large chunks of my time, the staff had no confidence in
            senior management, and the list could go on. There were times I had no idea how I was to
            pay employees, utilities, food for the patients, the bond holders, etc. However, I fixed nearly all the
            problems except those Jim Hoss refused to OK, e.g. replacing the health insurance company for the
            employees, and was starting to update contracts and install a new medical records system.

            Please don’t “shoot the messenger,” but instead demand Charlie reconcile the information he provided
            for the article with the OSHPD information. If he can’t, I would immediately demand a forensic accountant
            be hired, and the accountant be asked to examine every check written by the hospital for the last couple
            of years and verify it is for legitimate hospital business. His report should be published for the public to
            see. Next, I would demand a full accounting of all tax dollars paid to the hospital. Finally, I would
            recommend that a number of resignations be demanded in order to protect the hospital. I would not risk
            what I found in 2007 reoccurring.
           Frank Adomitis

Sent from Windows Mail




                                                                                                      MCH - 000064
              Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 5 of 478 Page ID
                                                 #:1977
USING DATA AUDITED BY OSHPD                     HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT            DATE PREPARED:   2/4/2015
FACILITY NO:106361266                                                                                    PAGE:            1 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                             REPORT PERIOD:   07/01/2007
                                                                                                                THRU      06/30/2008
29101 HOSPITAL ROAD                                    PHONE NO:     (909)336-3651
LAKE ARROWHEAD             CA         92352            OWNER:        SAN BERNARDINO MOUNTAINS COMMUNITY HOSP DIST
GENERAL INFORMATION
  TYPE OF CONTROL: District                            COUNTY:               San Bernardino
  TYPE OF CARE:     General                            HSA NO:               12                             HFPA NO:     1209
  LICENSED BEDS*                                       AVAILABLE BEDS                                       EMERGENCY SERVICES
  INTENSIVE                                            INTENSIVE                                            X      EMERGENCY ROOM
  ACUTE                                 16             ACUTE                                      16               TRAUMA CENTER DESIGNATION
  LONG-TERM                             19             LONG-TERM                                  19        X      OBSERVATION
  OTHER                                                OTHER                                                X      ORTHOPEDIC
    TOTAL                               35               TOTAL                                    35        X      PSYCHIATRIC
  OCCUPANCY RATE                    68.80%             OCCUPANCY RATE                         68.80%        X      HELICOPTER
  *EXCLUDES BEDS IN SUSPENSE                           NO. BASSINETS                               3
FINANCIAL AND UTILIZATION DATA BY PAYER                              TOTAL             MEDICARE            MEDICARE            MEDI-CAL
                                                                                    TRADITIONAL        MANAGED CARE         TRADITIONAL
  Patient (Census) Days                                              8,807                1,377                                   5,461
  Hospital Discharges (Excluding Nursery)                              739                  193                                     204
  Average Length of Stay (Including L-T Care)                         11.9                  7.1                                    26.8
  Average Length of Stay (Excluding L-T Care)                          3.8                  6.2                                     2.9
  Outpatient Visits (Incl. ER Visits)                               25,152                4,806                                   8,300
  Outpatient Emergency Services Visits                               6,562                  898                                   1,515
  Gross Inpatient Revenue                                       $8,845,912           $2,339,370                              $3,723,643
  Gross Outpatient Revenue                                     $13,359,572           $3,069,682                              $2,326,716
  Deductions From Revenue                                      $12,269,169           $1,731,104                              $3,138,282
  Net Inpatient Revenue                                         $3,257,799             $616,125                              $1,792,214
  Net Outpatient Revenue                                        $6,678,516           $3,061,823                              $1,119,863
   Net Inpatient Revenue Per Day                                      $370                 $447                                    $328
   Net Inpatient Revenue Per Discharge                              $4,408               $3,192                                  $8,785
   Net Outpatient Revenue Per Visit                                   $266                 $637                                    $135
  Adjusted Patient Days                                             22,108
  Net Revenue Per Adj Patient Day                                     $449
  Purchased Inpatient Days
FINANCIAL AND UTILIZATION DATA BY PAYER                         MEDI-CAL           CO. INDIGENT        CO. INDIGENT         THIRD PARTY
                                                            MANAGED CARE            TRADITIONAL        MANAGED CARE         TRADITIONAL
  Patient (Census) Days                                                                                                             839
  Hospital Discharges (Excluding Nursery)                                                                                           226
  Average Length of Stay (Including L-T Care)                                                                                       3.7
  Average Length of Stay (Excluding L-T Care)                                                                                       3.2
  Outpatient Visits (Incl. ER Visits)                                                                                             5,927
  Outpatient Emergency Services Visits                                                                                            2,140
  Gross Inpatient Revenue                                                                                                    $1,128,579
  Gross Outpatient Revenue                                                                                                   $4,064,926
  Deductions From Revenue                                                                                                    $2,902,415
  Net Inpatient Revenue                                                                                                        $501,307
  Net Outpatient Revenue                                                                                                     $1,789,783
   Net Inpatient Revenue Per Day                                                                                                   $598
   Net Inpatient Revenue Per Discharge                                                                                           $2,218
   Net Outpatient Revenue Per Visit                                                                                                $302
  Adjusted Patient Days
  Net Revenue Per Adj Patient Day
  Purchased Inpatient Days
FINANCIAL AND UTILIZATION DATA BY PAYER                      THIRD PARTY                  OTHER              OTHER
                                                            MANAGED CARE               INDIGENT             PAYERS
  Patient (Census) Days                                              215                                       915
  Hospital Discharges (Excluding Nursery)                               58                                        58
  Average Length of Stay (Including L-T Care)                          3.7                                      15.8
  Average Length of Stay (Excluding L-T Care)                          3.3                                        2.9
  Outpatient Visits (Incl. ER Visits)                               2,761                                       3,358
  Outpatient Emergency Services Visits                                 798                                      1,211
  Gross Inpatient Revenue                                        $700,631                                 $953,689
  Gross Outpatient Revenue                                     $2,112,175                               $1,786,073
  Deductions From Revenue                                      $2,071,669                               $2,425,699
  Net Inpatient Revenue                                          $184,607                                 $163,546
  Net Outpatient Revenue                                         $556,530                                 $150,517
   Net Inpatient Revenue Per Day                                     $859                                       $179
   Net Inpatient Revenue Per Discharge                             $3,183                                   $2,820
   Net Outpatient Revenue Per Visit                                  $202                                         $45
  Adjusted Patient Days
  Net Revenue Per Adj Patient Day                                                                                                MCH - 000065
  Purchased Inpatient Days
            Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 6 of 478 Page ID
                                               #:1978
USING DATA AUDITED BY OSHPD                  HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT      DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                           PAGE:          2 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                    REPORT PERIOD: 07/01/2007
                                                                                                         THRU 06/30/2008
LIVE BIRTH SUMMARY                                    GROSS PATIENT REVENUE BY REVENUE CENTER                     PERCENT OF TOTAL
  NATURAL BIRTHS                        97
  CESAREAN SECTIONS                     33              DAILY HOSPITAL SERVICES                   $4,061,810                   18.3
    TOTAL LIVE BIRTHS                  130              AMBULATORY SERVICES                       $4,519,578                   20.4
                                                        ANCILLARY SERVICES                       $13,624,096                   61.4
                                                          TOTAL GROSS PATIENT REVENUE            $22,205,484                  100.0

SUMMARY STATEMENT OF INCOME
  GROSS PATIENT REVENUE                                 $22,205,484
  PROVISION FOR BAD DEBT                                 $1,614,659
  MEDICARE TRAD. CONTRACTUAL ADJ                         $1,683,962
  MEDICARE MANAGED CONTRACTUAL ADJ
  MEDI-CAL TRAD. CONTRACTUAL ADJ                         $3,154,555
  MEDI-CAL MANAGED CONTRACTUAL ADJ
  DISPROPORTIONATE SHARE FUNDS REC'D                      ($16,273)
  CO. INDIGENT TRAD. CONTRACTUAL ADJ
  CO. INDIGENT MANAGED CONTRACTUAL ADJ
  THIRD PARTY TRAD. CONTRACTUAL ADJ                      $2,902,415
  THIRD PARTY MANAGED CONTRACTUAL ADJ                    $2,071,669
  CHARITY OTHER
  ALL OTHER DEDUCTIONS                                     $858,182
    TOTAL DEDUCTIONS FROM REVENUE                       $12,269,169
  CAPITATION PREMIUM REVENUE
   NET PATIENT REVENUE                                   $9,936,315
  OTHER OPERATING REVENUE                                  $355,024
    TOTAL OPERATING EXPENSES                            $16,459,316
   NET FROM OPERATIONS                                 ($6,167,977)
  NON-OPERATING REVENUE              +                   $3,515,709
  NON-OPERATING EXPENSES             -                      $37,483
  PROVISION FOR INCOME TAXES         -
  EXTRAORDINARY ITEMS                -
   NET INCOME                                          ($2,689,751)
OPERATING EXPENSES BY CLASSIFICATION
  SALARIES AND WAGES                                      $6,035,380
  EMPLOYEE BENEFITS                                       $2,276,653
  PHYSICIANS PROFESSIONAL FEES                              $746,632
  OTHER PROFESSIONAL FEES                                   $599,314
  SUPPLIES                                                $2,005,275
  PURCHASED SERVICES                                      $1,403,151
  DEPRECIATION                                            $1,036,144
  LEASES AND RENTALS                                        $265,733
  INTEREST                                                  $588,064
  ALL OTHER EXPENSES                                      $1,502,970
     TOTAL OPERATING EXPENSES                            $16,459,316
ADJUSTED PATIENT REVENUE
  ADJUSTED INPATIENT REVENUE                              $3,846,651
   REVENUE PER DAY                                              $437
   REVENUE PER DISCHARGE                                      $5,205
  ADJUSTED OUTPATIENT REVENUE                             $5,678,015
   REVENUE PER VISIT                                            $226
OPERATING EXPENSES BY COST CENTER GROUP
  DAILY HOSPITAL SERVICES                                 $1,857,278
  AMBULATORY SERVICES                                     $2,338,952
  ANCILLARY SERVICES                                      $4,918,088
  PURCHASED INPATIENT SERVICES
  PURCHASED OUTPATIENT SERVICES
  RESEARCH
  EDUCATION
  GENERAL SERVICES                                        $2,919,375
  FISCAL SERVICES                                         $1,039,944
  ADMINISTRATIVE SERVICES                                 $2,061,272
  UNASSIGNED COSTS                                        $1,324,407
     TOTAL OPERATING EXPENSES                            $16,459,316
ADJUSTED PATIENT EXPENSES
  ADJUSTED INPATIENT EXPENSES                             $6,851,997
   EXPENSES PER DAY                                             $778
   EXPENSES PER DISCHARGE                                     $9,272
  ADJUSTED OUTPATIENT EXPENSES                            $8,836,365
   EXPENSES PER VISIT                                           $351




                                                                                                                     MCH - 000066
              Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 7 of 478 Page ID
USING DATA AUDITED BY OSHPD                                #:1979
                                     HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                                   PAGE:           3 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                            REPORT PERIOD: 07/01/2007
BALANCE SHEET SUMMARY                                                                                            THRU 06/30/2008
   TOTAL CURRENT ASSETS                      $5,647,608          TOTAL CURRENT LIABILITIES                 $2,081,757
   LIMITED USE ASSETS                                $0          DEFERRED INCOME                              $14,740
   NET PROPERTY, PLANT, AND EQUIPMENT        $8,385,193          NET LONG-TERM DEBT                        $8,302,809
   CONSTRUCTION-IN-PROGRESS                     $90,703          TOTAL LIABILITIES                        $10,399,306
   OTHER ASSETS                              $1,367,888
   INTANGIBLE ASSETS                                             EQUITY                                    $5,092,086
    TOTAL ASSETS                            $15,491,392           TOTAL LIABILITIES AND EQUITY            $15,491,392

 FINANCIAL RATIO FORMULAS
 LIQUIDITY RATIOS                                     FORMULAS
   CURRENT RATIO                                 2.71 (TOTAL CURRENT ASSETS + BOARD DESIG. CASH + BOARD DESIG.
                                                      INVESTMENTS) / TOTAL CURRENT LIABILITIES
   ACID TEST RATIO                                .90 (CASH + MARKETABLE SECURITIES + BOARD DESIG. CASH + BOARD DESIG.
                                                      INVESTMENTS) / TOTAL CURRENT LIABILITIES
   DAYS IN ACCOUNTS RECEIVABLE                  83.25 NET ACCOUNTS RECEIVABLE / (NET PATIENT REVENUE / DAYS IN REPORT
                                                      PERIOD)
   BAD DEBT RATE                                7.27% (PROVISION FOR BAD DEBTS / TOTAL GROSS PATIENT REVENUE) X 100
 DEBT, RISK, AND LEVERAGE RATIOS
   LONG-TERM DEBT TO ASSETS RATE               53.60% (NET LONG-TERM DEBT / TOTAL ASSETS) X 100
   DEBT SERVICE COVERAGE RATIO                 ( .95) (NET INCOME + INTEREST-WORKING CAPITAL + INTEREST-OTHER +
                                                      DEPRECIATION EXPENSE) / PRINCIPAL PAYMENTS ON SHORT-TERM AND
                                                      LONG-TERM DEBT, NOTES, AND LOANS + INTEREST-WORKING CAPITAL +
                                                      INTEREST-OTHER)
   INTEREST EXPENSE AS A PERCENTAGE             3.57% ((INTEREST-WORKING CAPITAL + INTEREST-OTHER) / TOTAL OPERATING
   OF OPERATING EXPENSE                               EXPENSE) X 100
 PROFITABILITY RATIOS
   NET RETURN ON OPERATING ASSETS           ( 39.76%) ((NET FROM OPERATIONS + INTEREST-WORKING CAPITAL + INTEREST-
                                                      OTHER) / (TOTAL CURRENT ASSETS + NET PROPERTY, PLANT AND
                                                      EQUIPMENT)) X 100
   NET RETURN ON EQUITY                     ( 52.82%) (NET INCOME / EQUITY) X 100
   OPERATING MARGIN                         ( 59.93%) (NET FROM OPERATIONS / TOTAL OPERATING REVENUE) X 100
   TURNOVER ON OPERATING ASSETS                   .73 TOTAL OPERATING REVENUE / (TOTAL CURRENT ASSETS + NET PROPERTY,
                                                      PLANT, AMD EQUIPMENT)
 FIXED ASSET RATIOS
   FIXED ASSET GROWTH RATE                      8.19% ((CURRENT YEAR GROSS PROPERTY, PLANT AND EQUIPMENT +
                                                      CONSTRUCTION-IN-PROGRESS) - (PRIOR YEAR GROSS PROPERTY, PLANT,
                                                      AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS)) / (PRIOR YEAR NET
                                                      PROPERTY, PLANT, AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS) X 100
   AVERAGE AGE OF PLANT                          6.72 ACCUMULATED DEPRECIATION / DEPRECIATION EXPENSE
   NET PPE ASSETS PER BED                     242,168 (NET PROPERTY, PLANT, AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS)
                                                      / LICENSED BEDS (END OF PERIOD)

SUMMARY OF FINANCIAL AND UTILIZATION DATA FOR SELECTED COST CENTERS
REVENUE-PRODUCING COST CENTERS             UNITS OF   UNIT       GROSS REV          ADJ REV        ADJ DIRECT      ADJ TOTAL        PROFIT/LOSS
                                            SERVICE   CODE        PER UNIT         PER UNIT      EXP PER UNIT   EXP PER UNIT           PER UNIT
DAILY HOSPITAL SERVICES
   MEDICAL/SURGICAL INTENSIVE CARE                        1
  CORONARY CARE                                           1
  BURN CARE                                               1
  DEFINITIVE OBSERVATION                                  1
  MEDICAL/SURGICAL ACUTE                      2,275       1        $614.11          $274.80           $323.83        $595.60          ($320.81)
  PEDIATRIC ACUTE                                37       1        $985.00          $440.76           $519.41     $1,310.78           ($870.03)
  PSYCHIATRIC ACUTE - ADULT                               1
  OBSTETRICS ACUTE                              237       1      $1,008.65          $451.34           $531.87        $927.08          ($475.74)
  ALTERNATE BIRTHING CENTER                               1
  CHEMICAL DEPENDENCY SERVICES                            1
  SKILLED NURSING CARE                        6,258       1        $364.43          $158.28           $141.90        $392.42          ($234.15)
    TOTAL PATIENT CARE SERVICES               8,807       2        $448.87          $197.45           $200.98        $463.15          ($265.70)
  NURSERY ACUTE                                 244       3        $445.20          $199.22           $234.76        $473.97          ($274.75)
AMBULATORY SERVICES
   EMERGENCY SERVICES                         7,237       4        $461.76          $179.81           $147.39        $261.90           ($82.08)
  CLINICS                                                 4
  OBSERVATION CARE                                        5
  HOME HEALTH CARE SERVICES                               6

                                                                                                                                 MCH - 000067
              Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 8 of 478 Page ID
USING DATA AUDITED BY OSHPD                                #:1980
                                     HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                                PAGE:          4 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                         REPORT PERIOD: 07/01/2007
                                                                                                              THRU 06/30/2008
REVENUE-PRODUCING COST CENTERS             UNITS OF   UNIT      GROSS REV           ADJ REV     ADJ DIRECT     ADJ TOTAL       PROFIT/LOSS
                                            SERVICE   CODE       PER UNIT          PER UNIT   EXP PER UNIT EXP PER UNIT           PER UNIT
ANCILLARY SERVICES
   LABOR AND DELIVERY SERVICES                  130        7    $1,932.57           $864.77      $2,521.43     $4,411.42      ($3,546.65)
   SURGERY AND RECOVERY SERVICES             26,094        8       $37.32            $16.70         $15.90        $29.99         ($13.29)
   MEDICAL SUPPLIES SOLD TO PATIENTS         23,171        9       $51.56            $23.07          $8.35        $18.90            $4.17
   CLINICAL LABORATORY SERVICES             114,005       10       $23.93            $10.54         $10.81        $15.47          ($4.94)
   CARDIAC CATHETERIZATION SERVICES                       11
   RADIOLOGY - DIAGNOSTIC                    10,709       11      $337.25           $150.91        $123.37       $193.20         ($42.29)
   MAGNETIC RESONANCE IMAGING                             11
   COMPUTED TOMOGRAPHIC SCANNER                           11
   DRUGS SOLD TO PATIENTS                    14,129       14      $186.12            $83.28         $29.19        $69.00           $14.29
   RESPIRATORY THERAPY                       12,577       12       $96.59            $43.22         $23.98        $40.77            $2.46
   LITHOTRIPSY SERVICES                                   11
   PHYSICAL THERAPY                           4,695       27      $115.81            $51.82         $83.93       $140.28         ($88.46)
NON-REVENUE PRODUCING COST CENTERS
COST CENTER                                    UNITS OF         UNIT          ADJ DIRECT
                                                SERVICE         CODE        EXP PER UNIT
  DIETARY                                        22,904           16              $17.71
  LAUNDRY AND LINEN                             113,671           17               $1.05
  SOCIAL WORK SERVICES                            3,950           18              $21.00
  HOUSEKEEPING                                   37,530           19               $7.73
  PLANT OPERATIONS & MAINTENANCE                 37,530           20              $17.49
  PATIENT ACCOUNTING                             22,205           21              $22.10
  ADMITTING                                         736           22             $150.30
COST CENTER                                    UNITS OF         UNIT          ADJ DIRECT
                                                SERVICE        CODE*        EXP PER UNIT
  HOSPITAL ADMINISTRATION                           172           23           $4,817.96
  MEDICAL RECORDS                                22,108           24               $9.98
  NURSING ADMINISTRATION                             37           25           $6,748.89
  UTILIZATION MANAGEMENT                            736           22             $205.78
  COMMUNITY HEALTH EDUCATION                                      26
  INSURANCE - MALPRACTICE                        22,205           21              $7.29
  INTEREST - OTHER                               37,530           20             $15.67
UNIT CODE DESCRIPTIONS
    UNIT CODE     <-----------------STANDARD UNIT OF MEASURE ------------------>
         1        NUMBER OF PATIENT DAYS
         2        TOTAL PATIENT DAYS (EXCLUDING NEWBORN)
         3        NUMBER OF NEWBORN DAYS
         4        NUMBER OF VISITS
         5        NUMBER OF OBSERVATION HOURS
         6        NUMBER OF HOME HEALTH CARE VISITS
         7        NUMBER OF DELIVERIES
         8        NUMBER OF OPERATING MINUTES
         9        NUMBER OF CS & S ADJUSTED INPATIENT DAYS
        10        NUMBER OF TESTS
        11        NUMBER OF PROCEDURES
        12        NUMBER OF RESPIRATORY THERAPY ADJUSTED INPATIENT DAYS
        14        NUMBER OF PHARMACY ADJUSTED INPATIENT DAYS
        16        NUMBER OF PATIENT MEALS
        17        NUMBER OF DRY AND CLEAN POUNDS PROCESSED
        18        NUMBER OF PERSONAL CONTACTS
        19        NUMBER OF SQUARE FEET SERVICED
        20        NUMBER OF GROSS SQUARE FEET
        21        $ 1,000 OF GROSS PATIENT REVENUE
        22        NUMBER OF ADMISSIONS
        23        NUMBER OF HOSPITAL FULL-TIME EQUIVALENT (FTE) EMPLOYEES
        24        NUMBER OF ADJUSTED INPATIENT DAYS
        25        NUMBER OF NURSING SERVICE FULL-TIME EQUIVALENT PERSONNEL
        26        NUMBER OF PARTICIPANTS
        27        NUMBER OF SESSIONS




                                                                                                                           MCH - 000068
            Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 9 of 478 Page ID
USING DATA AUDITED BY OSHPD                              #:1981
                                   HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                                   PAGE:          5 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                            REPORT PERIOD: 07/01/2007
                                                                                                                 THRU 06/30/2008
PERCENTAGE OF HOURS AND AVERAGE HOURLY RATE BY EMPLOYEE CLASSIFICATION
COST CENTER GROUP                   MANAGEMENT         TECHNICAL                             LICENSED               AIDES
                                           AND               AND      REGISTERED           VOCATIONAL                 AND
                                   SUPERVISION        SPECIALIST          NURSES               NURSES           ORDERLIES
  DAILY HOSPITAL SERVICES                4.82%             0.18%          16.97%               39.02%              32.23%
  AMBULATORY SERVICES                    7.28%             9.45%          20.88%                8.73%               4.51%
  ANCILLARY SERVICES                    12.38%            57.67%          10.60%                    %               2.31%
   TOTAL PATIENT CARE SERVICES           8.32%            24.12%          15.71%               16.02%              13.33%
  RESEARCH                                   %                 %                 %                  %                   %
  EDUCATION                                  %                 %                 %                  %                   %
  GENERAL SERVICES                      21.06%            10.64%                 %                  %                   %
  FISCAL SERVICES                       12.36%             0.01%                 %                  %                   %
  ADMINISTRATIVE SERVICES               59.95%             7.41%                 %                  %                   %
   TOTAL OPERATING COST CTRS           14.74%             17.77%            10.24%             10.44%               8.69%
  NON-OPERATING COST CENTERS                %                  %                 %                  %                   %
  AVERAGE HOURLY RATE                   $38.31             $28.08           $34.95             $20.83              $12.52
COST CENTER GROUP                     ENVIRON.          CLERICAL          REGISTRY              TOTAL               TOTAL
                                          AND          AND OTHER               AND         PRODUCTIVE                PAID
                                    FOOD SERV.         EMPLOYEES         TEMP HELP              HOURS               HOURS
  DAILY HOSPITAL SERVICES                     %            6.78%                 %             59,276              85,331
  AMBULATORY SERVICES                         %           39.95%             9.20%             47,944              64,566
  ANCILLARY SERVICES                          %           13.50%             3.53%             63,239             110,931
   TOTAL PATIENT CARE SERVICES                %           18.61%             3.90%            170,459             260,828
  RESEARCH                                    %                %                 %
  EDUCATION                                   %                %                 %
  GENERAL SERVICES                      49.18%            19.12%             6.03%            35,286               46,739
  FISCAL SERVICES                             %           87.63%                 %            31,965               35,041
  ADMINISTRATIVE SERVICES                     %           32.64%                 %            21,676               24,444
   TOTAL OPERATING COST CTRS             6.64%            28.12%            3.35%            261,513              367,052
  NON-OPERATING COST CENTERS                 %                 %                %
  AVERAGE HOURLY RATE                   $11.22            $13.95           $40.85

HOSPITAL PERSONNEL PROFILE
  TOTAL NUMBER OF PRODUCTIVE HOSPITAL FTE'S*                    122      TOTAL NUMBER OF NURSING FTE'S**                             37
  NUMBER OF NURSING REGISTRY AND TEMP HELP FTE'S                  3      NUMBER OF NURSING REGISTRY FTE'S



* EXCLUDES REGISTRY NURSES AND TEMPORARY HELP
**INCLUDES NURSING REGISTRY




                                                                                                                             MCH - 000069
          Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                        Page    10 of 2/4/2015
                                                                             Prepared: 478 Page ID
                                                  #:1982
                                  GENERAL INFORMATION AND CERTIFICATION                                   ( Page 0 Audited Data )


1.Health Care Institution(Legal Name):                                                                         2. OSHPD Facility Number:
MOUNTAINS COMMUNITY HOSPITAL                                                                                    106361266

3. D. B.A. (Doing Business As) Name:                                                                           4. Hospital Business Phone:
MOUNTAINS COMMUNITY HOSPITAL                                                                                    (909) 336-3651

5.Medi-Cal Contract Provider Number:                       6. Medi-Cal Non-Contract Provider Number:           7.Medicare Provider Number:
                                                           HSP30260I                                            05-1312

8. Street Address:                                         9. City:                                            10.Zip Code:
 29101 HOSPITAL ROAD                                       LAKE ARROWHEAD                                       92352

11. Mailing Address (if different) - Street or P.O. Box:   12. City:                                           13. Zip Code:
 P.O. BOX 70                                                LAKE ARROWHEAD                                      92352

14. Chief Executive Officer:                                                                 15. Title:
 CHARLES HARRISON                                                                            CEO

16. Hospital Web Site Address:
 MCHCARES.COM

17. Name of Owner:
 SAN BERNARDINO MOUNTAINS COMMUNITY HOSP DIST

18.Previous Name of Institution if Changed Since Previous Report:


23. Person Completing Report:                                  24. Organization Name:
 WILLIAM FRETWELL                                               HOSPITAL MANAGEMENT SERVICES INC.

25. Phone Number:                                                                  26. FAX Phone Number:
 (714) 992-1525 Ext:                                                                (714) 992-0620

28. Mailing Address - Street or P.O. Box:                      29. City:                                    30. State :   31. Zip Code:
 211 EAST IMPERIAL HWY STE 102                                  FULLERTON                                    CA            92835

36. Report Period:                                                     37.
 From: 07/01/2007                                                       Through:       06/30/2008

38. Medi-Cal Contract Period:                                          39.
 From: 07/01/2007                                                       Through:       06/30/2008

40. Was this disclosure report completed after an independent financial audit ?                 ____         Yes    __X__      No


41. Are audit adjustments made by the independent auditor reflected in this report ?            ____         Yes    __X__      No




                                                                                                                                    MCH - 000070
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    11 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1983
1.                                           HOSPITAL DESCRIPTION                                                   ( Page 1 (1 of 2) Audited Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                             Report Period End:            06/30/2008

Line                                                                                                                                                            Line
                     MISC INFORMATION                (1)                 TYPE OF CONTROL                  (2)             TYPE OF CARE                   (3)
 No                                                                                                                                                              No

     5   Licensed Beds (End of Period)               35       Church                                               Short-Term - General                  X       5
 10      Available Beds                              35       Non-Profit Corporation                               Short-Term - Childrens                        10
 15      Staffed Beds (Average)                      25       Non-Profit Other                                     Short-Term - Psychiatric                      15
 20      HSA No                                      12       Investor - Individual                                Short-Term - Specialty                        20
 25      If Designated Trauma Center                          Investor - Partnership                               Long-Term - General                           25
 30      Indicate Level (1,2 or 3)                            Investor - Corporation                               Long-Term - Childrens                         30
 35      If CCS approved NICU,                                State                                                Long-Term - Psychiatric                       35
 40      indicate the standard below:                         County                                               Long-Term - Specialty                         40
 45      Regional                                             City/County                                                                                        45
 50      Community                                            City                                                                                               50
 55      Intermediate                                         District                                    X                                                      55
                                                                                                        (2)
Line                                                                                                                  24 HR. ON PREMISES                        Line
                GOVERNMENT PROGRAMS                  (1)              PREPAID PROGRAMS                 No.of                                             (3)
 No                                                                                                                       COVERAGE                               No
                                                                                                     Each Type
 60      Medicare                                     X       HospitalBased                                        Emergency Services                    X       60
 65      Medi-Cal                                     X       Parent Organization Based                            Psychiatric ER                                65
 70      Children's Medical Services                          State Contracts                                      Physician                             X       70
 75      Short-Doyle                                          Federal Contracts                                    Pharmacist                                    75
 80      CHAMPUS                                              Medical Foundation Contracts                         Operating Room                                80
 85      County Indigent                                      Commercial Plan Contracts                            Laboratory Services                   X       85
 90      Other (Specify)                                      Other (Specify)                                      Radiology Services                            90
 95                                                                                                                Anesthesiologist                              95
100                                                                                                                                                             100
105                                                                                                                                                             105

                            ACTIVE MEDICAL STAFF PROFILE - MD's, DO's, Podiatrists and Dentists (Enter No)
Line                CLINICAL SPECIALTY                     HOSPITAL BASED                 NON-HOSPITAL BASED                RESIDENTS/FELLOWS            Line
 No                                                                                                                             (Enter FTEs)              No
                                                   Board      Board                     Board      Board
                                                  Certified   Eligible       Other     Certified   Eligible       Other     Residents        Fellows
                                                     (1)         (2)          (3)         (4)         (5)          (6)         (7)             (8)
 110 Aerospace Medicine                                                                                                                                   110
 115 Allergy and Immunology                                                                                                                               115
 120 Anesthesiology                                                                                                                                       120
 125 Cardiovascular Diseases                                                                                                                              125
 130 Child Psychiatry                                                                                                                                     130
 135 Colon and Rectal Surgery                                                                                                                             135
 140 Dental                                                                                                                                               140
 145 Dermatology                                                                                                                                          145
 150 Diagnostic Radiology                                                                                                                                 150
 155 Forensic Pathology                                                                                                                                   155
 160 Gastroenterology                                                                                                                                     160
 165 General/Family Practice                                                               4                                                              165
 170 General Preventive Medicine                                                                                                                          170
 175 General Surgery                                                                       1                                                              175
 180 Internal Medicine                                                                     1                                                              180
 185 Neurological Surgery                                                                                                                                 185
 190 Neurology                                                                                                                                            190
 195 Nuclear Medicine                                                                                                                                     195
 200 Obstetrics and Gynecology                                                             1                                                              200
 205 Occupational Medicine                                                                                                                                205
 210 Oncology                                                                                                                                             210
 215 Ophthalmology                                                                         1                                                              215
 220 Oral Surgery                                                                                                                                         220




                                                                                                                                                       MCH - 000071
         Case 5:17-cv-00002-JGB-KK     DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                           Page      12 of 2/4/2015
                                                                                 Prepared:  478 Page ID
1.                         HOSPITAL DESCRIPTION
                                                  #:1984             ( Page 1 (2 of 2) Audited Data )

Facility D.B.A. Name :       MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:      06/30/2008

Line             CLINICAL SPECIALTY              HOSPITAL BASED            NON-HOSPITAL BASED          RESIDENTS/FELLOWS        Line
 No                                                                                                        (Enter FTEs)          No
                                          Board      Board               Board       Board
                                         Certified   Eligible   Other   Certified   Eligible   Other   Residents    Fellows
                                            (1)         (2)      (3)       (4)         (5)      (6)       (7)         (8)
225 Orthopaedic Surgery                                                     1                                                   225
230 Otolaryngology                                                                                                              230
235 Pathology                                                               1                                                   235
240 Pediatric-Allergy                                                                                                           240
245 Pediatric-Cardiology                                                                                                        245
250 Pediatric-Surgery                                                                                                           250
255 Pediatrics                                                                                                                  255
260 Physical Medicine/Rehabilitation                                                                                            260
265 Plastic Surgery                                                                                                             265
270 Podiatry                                                                1                                                   270
275 Psychiatry                                                                                                                  275
280 Public Health                                                                                                               280
285 Pulmonary Disease                                                                                                           285
290 Radiology                                                               1                                                   290
295 Therapeutic Radiology                                                                                                       295
300 Thoracic Surgery                                                                                                            300
305 Urology                                                                                                                     305
310 Vascular Surgery                                                                                                            310
315 Other Specialties                        3                                                                                  315
320 TOTAL                                    3                             12                                                   320




                                                                                                                              MCH - 000072
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    13 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1985
2.                                                 SERVICES INVENTORY                                                            ( Page 2 (1 of 2) Audited Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                    Report Period End:           06/30/2008

Line                                                  (1)Co                                                       (2)                                             (3)Co
 No                                                     de                                                       Code                                               de
     5    INTENSIVE CARE SERVICES                              Microbiology                                        1     Dental                                     3
     10   Burn                                         3       Necropsy                                            1     Dermatology                                3
     15   Coronary                                     3       Serology                                            1     Diabetes                                   1
     20   Medical                                      3       Surgical Pathology                                  1     Drug Abuse                                 3
     25   Neonatal                                     3       DIAGNOSTIC IMAGING SERVICES                               Family Therapy                             3
     30   Neurosurgical                                3       Computed Tomography                                 1     Group Therapy                              3
     35   Pediatric                                    3       Cystoscopy                                          1     Hypertension                               1
     40   Pulmonary                                    3       Magnetic Resonance Imaging                          3     Metabolic                                  1
     45   Surgical                                     3       Positron Emission Tomography                        3     Neurology                                  3
     50   Definitive Observation Care                  3       Ultrasonography                                     1     Neonatal                                   1
     55   ACUTE CARE SERVICES                                  X-Ray - Radiology                                   2     Obesity                                    1
     60   Alternate Birthing Center (Licensed Beds)    3       DIAGNOSTIC/THERAPEUTIC                                    Obstetrics                                 1
                                                               SERVICES
     65   Geriatric                                    1       Audiology                                           3     Ophthalmology                              1
     70   Medical                                      1       Biofeedback Therapy                                 3     Orthopedic                                 3
     75   Neonatal                                     2       Cardiac Catheterization                             3     Otolaryngology                             3
     80   Oncology                                     3       Cobalt Therapy                                      3     Pediatric                                  1
     85   Orthopedic                                   1       Diagnostic Radioisotope                             3     Pediatric Surgery                          1
     90   Pediatric                                    1       Echocardiology                                      3     Podiatry                                   1
     95   Physical Rehabilitation                      2       Electrocardiology                                   2     Psychiatric                                3
 100      Post Partum                                  1       Electroencephalography                              3     Renal                                      1
 105      Surgical                                     1       Electromyography                                    3     Rheumatic                                  1
 107      Transitional Inpatient Care (Acute Beds)     2
 110      NEWBORN CARE SERVICES                                Endoscopy                                           1     Rural Health                               1
 115      Developmentally Disabled Nursery Care        3       Gastro-Intestinal Laboratory                        1     Surgery                                    1
 120      Newborn Nursery Care                         1       Hyperbaric Chamber Services                         3
 125      Premature Nursery Care                       3       Lithotripsy                                         3     HOME CARE SERVICES
 130      Hospice Care                                 3       Nuclear Medicine                                    3     Home Health Aide Services                  3
 135      Inpatient Care Under Custody (Jail)          3       Occupational Therapy                                1     Home Nursing Care (Visiting Nurse)         3
 140      LONG-TERM CARE                                       Physical Therapy                                    1     Home Physical Medicine Care                3
 145      Behavioral Disorder Care                     3       Peripheral Vascular Laboratory                      3     Home Social Service Care                   3
 150      Developmentally Disabled Care                3       Pulmonary Function Services                         1     Home Dialysis Training                     3
 155      Intermediate Care                            3       Radiation Therapy                                   3     Home Hospice Care                          3
 160      Residential/Self Care                        3       Radium Therapy                                      3     Home IV Therapy Services                   3
 165      Self Care                                    3       Radioactive Implants                                3     Jail Care                                  3
 170      Skilled Nursing Care                         1       Recreational Therapy                                3     Psychiatric Foster Home Care               3
 175      Sub-Acute Care                               3       Respiratory Therapy Services                        1
 177      Sub-Acute Care-Pediatric                     2
 179      Transitional Inpatient Care (SNF Beds)       2
 180      CHEMICAL DEPENDENCY - DETOX                          Speech-Language Pathology                           3     AMBULATORY SERVICES
 185      Alcohol                                      3       Spotcare Medicine                                   1     Adult Day Health Care Center               3
 190      Drug                                         3       Stress Testing                                      1     Ambulatory Surgery Services                1
 195      CHEMICAL DEPENDENCY - REHAB                          Therapeutic Radioisotope                            3     Comprehensive Outpatient Rehab             3
                                                                                                                         Facility
 200      Alcohol                                      3       X-Ray Radiology Therapy                             1     Observation (Short Stay) Care              1
 205      Drug                                         3       PSYCHIATRIC SERVICES                                      Satellite Ambulatory Surgery Center        3

CODE

1- Service is available at the hospital.                      3 - Service not available.

2- Service is available through arrangement at                4 - Clinic services are commonly provided in the emergency suite to
  another health care entity.                                     non-emergency outpatients by hospital-based physicians or residents. *

                                                           * Code 4 used only for Clinic Services.




                                                                                                                                                               MCH - 000073
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    14 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1986
2.                                                 SERVICES INVENTORY                                                          ( Page 2 (2 of 2) Audited Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                   Report Period End:            06/30/2008

Line                                                 (1)Co                                                       (2)                                             (3)Co
 No                                                    de                                                       Code                                               de
 210      PSYCHIATRIC SERVICES                                Clinic Psychologist Services                        3     Satellite Clinic Services                 3
 215      Psychiatric Acute- Adult                    3       Child Care Services                                 3
 220      Psychiatric - Adolescent and Child          3       Electroconvulsive Therapy (Shock)                   3     OTHER SERVICES
 225      Psychiatric Intensive (Isolation) Care      3       Milieu Therapy                                      3     Diabetic Training class                   2
 230      Psychiatric Long-Term Care                  3       Night Care                                          3     Dietetic Counseling                       1
 235                                                          Psychiatric Therapy                                 3     Drug Reaction Information                 2
 240      OBSTETRIC SERVICES                                  Psychopharmacological Therapy                       3     Family Planning                           3
 245      Abortion Services                           3       Sheltered Workshop                                  3     Genetic Counseling                        1
 250      Combined Labor/Delivery Birthing Room       1       RENAL DIALYSIS                                            Medical Research                          3
 255      Delivery Room Services                      1       Hemodialysis                                        3     Parent Training Class                     2
 260      Infertility Services                        3       Home Dialysis Support Services                      3     Patient Representative                    1
 265      Labor Room Services                         1       Peritoneal                                          3     Public Health Class                       3
 270      SURGERY SERVICES                                    Self-Dialysis Training                              3     Social Work Services                      1
 275      Dental                                      3       Organ Acquisition                                   3     Toxicology/Antidote Information           3
 280      General                                     1       Blood Bank                                          3     Vocational Services                       3
 285      Gynecological                               1       Extracorporeal Membrane Oxygenation                 3
 290      Heart                                       3       Pharmacy                                            3     MEDICAL EDUCATION PROGRAMS
 295      Kidney                                      3                                                                 Approved Residency                        3
 300      Neurosurgical                               3       EMERGENCY SERVICES                                        Approved Fellowship                       3
 305      Open Heart                                  3       Emergency Communications Systems                    1     Non-Approved Residency                    3
 310      Ophthalmologic                              1       Emergency Helicopter Service                        2     Associate Records Technician              3
 315      Organ Transplant                            3       Emergency Observation Service                       1     Diagnostic Radiologic Technologist        3
 320      Orthopedic                                  1       Emergency Room Service                              1     Dietetic Intern Program                   3
 325      Otolaryngologic                             3       Heliport                                            1     Hospital Administration Program           3
 330      Pediatric                                   1       Medical Transportation                              2     Hospital Administration Program           3
 335      Plastic                                     1       Mobile Cardiac Care Services                        3     Licensed Vocational Nurse                 3
 340      Podiatry                                    1       Orthopedic Emergency Services                       3     Medical Technologist Program              3
 345      Thoracic                                    3       Psychiatric Emergency Services                      3     Medical Records Administrator             3
 350      Urologic                                    1       Radioisotope Decontamination Room                   3     Nurse Anesthetist                         3
 355      Anesthesia Services                         1       Trauma Treatment E. R.                              3     Nurse Practitioner                        3
 360                                                                                                                    Nurse Midwife                             3
 365      LABORATORY SERVICES                                 CLINIC SERVICES                                           Occupational Therapist                    3
 370      Anatomical Pathology                        1       AIDS                                                2     Pharmacy Intern                           3
 375      Chemistry                                   1       Alcoholism                                          3     Physician's Assistant                     3
 380      Clinical Pathology                          1       Allergy                                             3     Physical Therapist                        3
 385      Cytogenetics                                3       Cardiology                                          3     Registered Nurse                          3
 390      Cytology                                    1       Chest Medical                                       3     Respiratory Therapist                     3
 395      Hematology                                  1       Child Diagnosis                                     1     Social Worker Program                     3
 400      Histocompatibility                          1       Child Treatment                                     1
 405      Immunology                                  3       Communicable Disease                                3

CODE

1- Service is available at the hospital.                     3 - Service not available.

2- Service is available through arrangement at               4 - Clinic services are commonly provided in the emergency suite to
  another health care entity.                                    non-emergency outpatients by hospital-based physicians or residents. *

                                                          * Code 4 used only for Clinic Services.




                                                                                                                                                             MCH - 000074
              Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                  HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                             Filed 10/11/18 Date
                                                                            Page    15 of 2/4/2015
                                                                                 Prepared: 478 Page ID
                                                      #:1987
3.1                                               RELATED HOSPITAL INFORMATION                                                                ( Page 3.1 Audited Data )
Facility D.B.A. Name :                   MOUNTAINS COMMUNITY HOSPITAL                                                              Report Period End:                06/30/2008

A. Are any costs included which are a result of transactions with a related organizations as defined in 42 CFR 413.17?

         1.                              Yes                  X          No (If "Yes", complete item C.)


B. Are any costs included which are a result of transactions with a related organization of which a hospital employee, board member or member of
the which medical staff, or relative of such person is an officer or owner ? (Ignore stock ownership less than 3%)

          2.                             Yes                  X          No (If "Yes", complete item C.)


C. Complete the following to show the relationships of the hospital with related organizations and with organizations with related personnel from
the hospital obtained services, facilities, or supplies during the reporting period.
Line     Code                   Name of Individual -                         Percent                                                Related Organizations
 No       (1)                 (Complete for Codes C- G)                    Ownership of
                                         (2)                                Hospital (3)
                                                                                                                 Name                   (4)    Percent                 Type of Business
                                                                                                                                              Ownership(5)                   (6)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12

                                                                                                                                                             Expense Included on
Line                                       Nature of Service or Supply                                                        Amount
 No                                                         (7)                                                                   (8)             Page      (9)    Column (10)        Line (11)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12

COMMENTS:

13
14
15
16

Codes

Use Codes A,B, and G to indicate the relationship of the hospital to related organizations and codes C,D,E,F and G to indicate relationship of hospital with organizations
with related personnel.

A. Corporation, partnership or other organization has ownership interest in hospital. [Complete columns (4) through (11).]

B. Hospital has ownership interest (stockholder, partner, etc.) in both related organization and hospital. [Complete columns (4) through (11).]

C. Individual has ownership interest (stockholder, partner, etc.) in both related organization and hospital. (Complete all columns.)

D. Director, officer, administrator or key person or relative of such person has ownership interest in related organization. [Complete columns(2),(4) through (11).]

E. Individual is director, officer, administrator or key person of hospital and related organization. [Complete columns(2), (4) through (11).]

F. Director, officer, administrator or key person or related organization or relative of such person has ownership interest in hospital. [Complete columns(2),(4) through (11).]

G. Other (ownership or non-financial) interest, specify on lines 13-16. (complete columns as applicable.)


NOTE: Relatives are defined as: spouse, son, daughter, grandchild, great grandchild, stepchild, brother, sister, half-brother, half-sister, stepbrother,
      stepsister, parent, grandparent, great grandparent, stepmother, stepfather, niece, nephew, aunt, uncle, son-in-law, daughter-in-law,
      father-in-law, mother-in-law, brother-in-law, or sister-in-law.



                                                                                                                                                                                   MCH - 000075
              Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                  HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                             Filed 10/11/18 Date
                                                                            Page    16 of 2/4/2015
                                                                                 Prepared: 478 Page ID
                                                      #:1988
3.2                                               RELATED HOSPITAL INFORMATION                                                             ( Page 3.2 Audited Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                               Report Period End:           06/30/2008

D.                                  STATEMENT OF COMPENSATION OF OWNERS AND THEIR RELATIVES


                                                                                          Sole Pro-                    Partners                Corporation Officers

                                                                                           prietorship
                                                                                          Percentage         Percent        Percentage       Percent of    Percentage
                                                                                              of            Share of            of           Provider's        of
                                                                                          Customary         Operation       Customary          Stock       Customary
                                                                                          Work Week          Profit or      Work Week          Owned       Work Week    Compensation
                                                                                          Devoted to          (Loss)        Devoted to                     Devoted to Included in Costs
 Line                    Name                              Title and Function              Business                          Business                       Business for the Period
  No                      (1)                                     (2)                         (3)                (4)            (5)               (6)          (7)           (8) *
     17
     18
     19
     20
     21
* Compensation as used in this schedule has the same definition as 42CFR 413.102


NOTE: Relatives are defined as: spouse, son, daughter, grandchild, great grandchild, stepchild, brother, sister, half-brother, half-sister, stepbrother,
      stepsister, parent, grandparent, great grandparent, stepmother, stepfather, niece, nephew, aunt, uncle, son-in-law, daughter-in-law,
      father-in-law, mother-in-law,brother-in-law, or sister-in-law.


E. Are any funds held in trust by an outside party which are not reflected on the Balance Sheet ?


      22.                     Yes                  X         No If "Yes", what is the total amount ?

F. Section 1191 of the Hospital Accounting and Reporting Manual references six general types of financial arrangements which exist between
   hospital and hospital-based physicians. Check the appropriate boxes below to indicate the type of financial arrangement which exists in
   your hospital for the various hospital cost centers having such arrangements. If none of the six types of financial arrangements described
   are appropriate, check the Other column and describe the arrangement in the comment section. For cost centers other than those listed
   below, please complete the Other line

                                                                                                                       Financial Arrangement


 Line                      Hospital Cost Center                             Joint       Contracted          Rental         Independent             Agency     Salaried      Other
  No                                (1)                                      (2)             (3)              (4)               (5)                  (6)          (7)        (8)

     23     Clinical and Pathological Laboratory Services                     X

     24     Radiology - Diagnostic and Therapeutic

     25     Nuclear Medicine

     26     Cardiology Services

     27     Emergency Services                                                X

     28     Gastro-Intestinal Services

     29     Pulmonary Function Services

     30     Psychiatric Therapy

     31     Anesthesiology                                                    X

     32     Other (Specify)


COMMENTS:
33

34

35

36




                                                                                                                                                                         MCH - 000076
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    17 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1989
3.3                                             RELATED HOSPITAL INFORMATION                                                             ( Page 3.3 Audited Data )

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                                               Report Period End:         06/30/2008

G. HOSPITAL OWNERS AND GOVERNMENT BOARD MEMBERS

                                                                                                                                      Percentage of Check if
                                                                                                                           Check if     Hospital    Board
Line                                                                               Occupation                               Owner     Ownership     Member     Compensation*
 No                           Name                       (1)                          (2)                                    (3)           (4)        (5)            (6)
 37     KIETH BURKART                                          OPTOMETRIST                                                                              X                $0
 38     ALICE WAITS                                            RETIRED NURSE                                                                            X                $0
 39     JOYCE WELTON                                           REALTOR                                                                                  X                $0
 40     DAVID STERN                                            FINANCIAL ADVISOR                                                                        X                $0
 41     CHARLES PETERS                                         CPA                                                                                      X                $0
 42
 43
 44
 45
 46
 47
 48
 49
 50
 51
 52
 53
 54
 55
 56
 57
 58
 59
 60
 61
 62
 63
 64
 65
 66



* Compensation paid to the individual from all sources for services rendered personally to or on behalf of the hospital.




                                                                                                                                                                     MCH - 000077
               Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                   HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                             Page    18 of 2/4/2015
                                                                                  Prepared: 478 Page ID
                                                       #:1990
 3.4                                          RELATED HOSPITAL INFORMATION                                               ( Page 3.4 Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                                 Report Period End:          06/30/2008

I.        To be completed by all closely held corporations. If a physician is an owner or an owner of the corporation which owns the hospital,
          identify all business relationships between the physician and the hospital. This would include percentage of stock owned by the physician,
          all contracts between the physician and the hospital, and all lease arrangements between the physician and the hospital. If more than ten
          owners, provide data for the ten with the largest percentage of stock owned.



Line                                (1)                                         (2)                                           (3)
 No                            Physician Name                          Percent of Stock Owned             Describe Contract, Lease and Other Arrangements
     70
     71
     72
     73
     74
     75
     76
     77
     78
     79

J. Is this facility operated by a management firm ?        (This excludes related parties, e.g, management by a parent corporation.)


80.                           Yes             X           No.        (If "Yes", complete lines 81 through 102.)


81. Name of the management firm:

82. Address:

83. City:                                                             84. State:                                    85. ZIP Code:


86. Amount paid to the management firm for the reporting period:


K. Does the hospital administrator work for the management firm ?


87.                           Yes                           No


L. List the services provided by the management firm.

     88                                                                                 93
     89                                                                                 94
     90                                                                                 95
     91                                                                                 96
     92                                                                                 97


M. Are the amounts paid to the management firm functionally accounted and reported as required ?


98.                           Yes                         No.        (If "No", complete lines 99 through 102.)


Please explain why amounts paid to the management firm are not functionally accounted and reported.


     99
 100
 101
 102




                                                                                                                                                       MCH - 000078
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    19 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1991
4                                              PATIENT UTILIZATION STATISTICS                            ( Page 4 (1 of 3) Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2008

                                                                   BEDS                   PATIENT (CENSUS) DAYS            DISCHARGES

Line            DAILY HOSPITAL SERVICES                   (1)        (2)          (3)        (4)           (5)           (11)       (12)    Line
 No                                                    Licensed   Available    Staffed      Adult        Pediatric      Service     Total     No
                                                        (End of   (Average)   (Average)
                                                        Period)
    5    Medical/Surgical Intensive Care                                                                                                     5
    10   Coronary Care                                                                                                                       10
    15   Pediatric Intensive Care                                                                                                            15
    20   Neonatal Intensive Care                                                                                                             20
    25   Psychiatric Intensive ( Isolation ) Care                                                                                            25
    30   Burn Care                                                                                                                           30
    35   Other Intensive Care                                                                                                                35
    40   Definitive Observation                                                                                                              40
    45   Medical/Surgical Acute                           12         12          6          2,275                                    523     45
    50   Pediatric Acute                                  1          1           1                          37                       11      50
    55   Psychiatric Acute - Adult                                                                                                           55
    60   Psychiatric Acute - Adolescent & Child                                                                                              60
    65   Obstetrics Acute                                 3          3           1           237                                     130     65
    70   Alternate Birthing Center                                                                                                           70
    75   Chemical Dependency Services                                                                                                        75
    80   Physical Rehabilitation Care                                                                                                        80
    85   Hospice - Inpatient Care                                                                                                            85
    90   Other Acute Care                                                                                                                    90
100 Sub-Acute Care                                                                                                                          100
101 Sub-Acute Care - Pediatric                                                                                                              101
105 Skilled Nursing Care                                  19         19          17         6,258                                    75     105
110 Psychiatric Long-Term Care                                                                                                              110
115 Intermediate Care                                                                                                                       115
120 Residential Care                                                                                                                        120
125 Other Long-Term Care Services                                                                                                           125
145 Other Daily Hospital Services                                                                                                           145
150 Total                                                 35         35          25         8,770           37                       739    150
155 Nursery Acute                                         3          3           3                                                          155




                                                                                                                                    MCH - 000079
          Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                        Page    20 of 2/4/2015
                                                                             Prepared: 478 Page ID
                                                  #:1992
4                                           PATIENT UTILIZATION STATISTICS                                  ( Page 4 (2 of 3) Audited Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:          06/30/2008

Line           ACCOUNT DESCRIPTION                  STANDARD UNIT OF MEASURE                  (1)                  (7)                   (13)         Line
 No                                                                                      Total Units of   Total Inpatient Units    Total Outpatient    No.
                                                                                        Service [Sum of        of Service          Units of Service
                                                                                        columns (7) and
                                                                                              (13)]
    AMBULATORY SERVICES
160 Emergency Services                             Visits                                    7,237                675                   6,562         160
165 Medical Transportation Services                Occasions of Service                                                                               165
170 Psychiatric Emergency Rooms                    Visits                                                                                             170
175 Clinics                                        Visits                                                                                             175
180 Satellite Clinics                              Visits                                    6,754                                      6,754         180
185 Satellite Ambulatory Surgery Center            Operating Minutes                                                                                  185
190 Outpatient Chemical Dependency Svcs            Visits                                                                                             190
195 Observation Care                               Observation Hours                                                                                  195
200 Partial Hospitalization - Psychiatric          Day-Night Care Days                                                                                200
205 Home Health Care Services                      Home Health Visits                                                                                 205
210 Hospice - Outpatient                           Visits                                                                                             210
215 Adult Day Health Care                          Visits                                                                                             215
    ANCILLARY SERVICES
230 Labor and Delivery Services                    Deliveries                                 130                 130                                 230
235 Surgery and Recovery Services                  Operating Minutes                        26,094               9,326                 16,768         235
240 Ambulatory Surgery Services                    Operating Minutes                                                                                  240
245 Anesthesiology                                 Anesthesia Minutes                       41,233               15,634                25,599         245
250 Medical Supplies Sold to Patients              CS & S Adj. Inpatient Days               23,171                                                    250
255 Durable Medical Equipment                      Adjusted Inpatient Days                                                                            255
260 Clinical Laboratory Services                   Tests                                    114,005              16,733                97,272         260
265 Pathological Laboratory Services               Tests                                                                                              265
270 Blood Bank                                     Units of Blood Issued                      155                  94                    61           270
275 Echocardiology                                 Procedures                                                                                         275
280 Cardiac Catheterization Services               Procedures                                                                                         280
285 Cardiology Services                            Procedures                                                                                         285
290 Electromyography                               Procedures                                                                                         290
295 Electroencephalography                         Procedures                                                                                         295
300 Radiology - Diagnostic                         Procedures                               10,709               1,200                  9,509         300
305 Radiology - Therapeutic                        Procedures                                                                                         305
310 Nuclear Medicine                               Procedures                                                                                         310
315 Magnetic Resonance Imaging                     Procedures                                                                                         315
320 Ultrasonography                                Procedures                                                                                         320
325 Computed Tomographic Scanner                   Procedures                                                                                         325
330 Drugs Sold to Patients                         Pharmacy Adj. Inpatient Days             14,129                                                    330
335 Respiratory Therapy                            Respiratory Therapy Adj. Inpatient       12,577                                                    335
                                                   Days
340 Pulmonary Function Services                    Procedures                                                                                         340
345 Renal Dialysis                                 Hours of Treatment                                                                                 345
350 Lithotripsy                                    Procedures                                                                                         350
355 Gastro-Intestinal Services                     Procedures                                                                                         355
360 Physical Therapy                               Sessions                                  4,695                437                   4,258         360
365 Speech-Language Pathology                      Sessions                                   58                   10                    48           365
370 Occupational Therapy                           Sessions                                   142                  95                    47           370
380 Electroconvulsive Therapy                      Treatments                                                                                         380
385 Psychiatric/Psychological Testing              Sessions                                                                                           385
390 Psychiatric Individual/Group Therapy           Sessions                                                                                           390
395 Organ Acquisition                              Organs acquired                                                                                    395




                                                                                                                                          MCH - 000080
            Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                           Filed 10/11/18 Date
                                                                          Page    21 of 2/4/2015
                                                                               Prepared: 478 Page ID
                                                    #:1993
4                                              PATIENT UTILIZATION STATISTICS                                              ( Page 4 (3 of 3) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                                      Report Period End:        06/30/2008

        OTHER STATISTICS                                                                                     (1)                (7)                 (13)
                                                                                                        Total Units of    Inpatient Units of   Outpatient Units of
                                                                                                           Service             Service              Service
505 Satellite Ambulatory Surgery Center                   Surgeries                                                                                                  505
510 Satellite Ambulatory Surgery Center                   Satellite Operating Rooms                                                                                  510
515 Surgery and Recovery Services                         Surgeries                                          457                 144                   313           515
520 Surgery and Recovery Services                         Open Heart Surgery Minutes                                                                                 520
525 Surgery and Recovery Services                         Open Heart Surgeries                                                                                       525
530 Surgery and Recovery Services                         Inpatient Operating Rooms                           2                                                      530
535 Ambulatory Surgery Services                           Surgeries                                                                                                  535
540 Ambulatory Surgery Services                           Outpatient Operating Rooms                                                                                 540
545 Observation Care Days                                                                                                                                            545
550 Renal Dialysis Care Visits                                                                                                                                       550
555 Referred Visits                                                                                        11,523                                    11,523          555
560 Total Outpatient Visits(a)                                                                             25,152                                    25,152          560

        LIVE BIRTH SUMMARY                                                                                 (1)                   (7)                 (13)
                                                                                                   Total Births [Sum of     Natural Births     Cesarean Sections
                                                                                                    columns (7) and
                                                                                                           (13)]
    600 Labor and Delivery Services                                                                          130                  97                   33            600
    605 Surgery and Recovery Services                                                                                                                                605
    610 Alternate Birthing Services                                                                                                                                  610
    615 Obstetrics Acute                                                                                                                                             615
    620 Emergency Services and other areas within the hospital                                                                                                       620
    625 Total Births (Sum of Lines 600 through 620)                                                          130                  97                   33            625


        (a) Sum of column 13, lines 160,170,175,180,190,200,205,210,215,505,515,535,545,550, and 555.




                                                                                                                                                        MCH - 000081
          Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                        Page    22 of 2/4/2015
                                                                             Prepared: 478 Page ID
                                                  #:1994
4.1                              PATIENT UTILIZATION STATISTICS BY PAYER                         ( Page 4.1 (1 of 2) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:            06/30/2008

                                                                         PATIENT (CENSUS ) DAYS
                    TYPE OF CARE                (1)           (2)            (3)             (4)             (5)              (6)     Line
Line                                        Medicare -     Medicare -     Medi-Cal -    Medi-Cal-          County           County     No
No                                          Traditional   Managed Care    Traditional   Managed Care      Indigent         Indigent
                                                                                                         Programs -       Programs -
                                                                                                         Traditional     Managed Care
 5     Acute Care                              1,011                         489                                                       5
 10    Psychiatric Care                                                                                                                10
 15    Chemical Dependency Care                                                                                                        15
 20    Rehabilitation Care                                                                                                             20
 25    Long-Term Care                           366                         4,972                                                      25
 30    Other Care                                                                                                                      30
 35    Total                                   1,377                        5,461                                                      35
 40    Nursery Acute                                                         156                                                       40
 45    Purchased Inpatient Services                                                                                                    45

                                                                    PATIENT (CENSUS ) DAYS
                    TYPE OF CARE               (7)            (8)            (9)           (10)             (11)         Line
Line                                        Other Third    Other Third Other Indigent   Other Payors     Total Patient    No
No                                            Parties        Parties                                         Days
                                            Traditional   Managed Care
 5     Acute Care                               704           186                           159              2,549         5
 10    Psychiatric Care                                                                                                   10
 15    Chemical Dependency Care                                                                                           15
 20    Rehabilitation Care                                                                                                20
 25    Long-Term Care                           135            29                           756              6,258        25
 30    Other Care                                                                                                         30
 35    Total                                    839           215                           915              8,807        35
 40    Nursery Acute                            70             1                             17              244          40
 45    Purchased Inpatient Services                                                                                       45

                                                                               DISCHARGES
                    TYPE OF CARE              (12)            (13)           (14)          (15)             (16)             (17)
                                            Medicare -     Medicare -     Medi-Cal -      Medi-Cal-        County           County    Line
Line                                        Traditional   Managed Care    Traditional   Managed Care      Indigent         Indigent    No
No                                                                                                       Programs -       Programs -
                                                                                                         Traditional     Managed Care
 5     Acute Care                               164                          170                                                       5
 10    Psychiatric Care                                                                                                                10
 15    Chemical Dependency Care                                                                                                        15
 20    Rehabilitation Care                                                                                                             20
 25    Long-Term Care                           29                            34                                                       25
 30    Other Care                                                                                                                      30
 35    Total                                    193                          204                                                       35
 40    Nursery Acute                                                          84                                                       40
 45    Purchased Inpatient Services                                                                                                    45

                                                                         DISCHARGES
                    TYPE OF CARE              (18)            (19)        (20)             (21)            (22)  Total
                                            Other Third    Other Third Other Indigent   Other Payors      Discharges   Line
Line                                          Parties        Parties                                                    No
No                                          Traditional   Managed Care

 5     Acute Care                               218            57                            55              664           5
 10    Psychiatric Care                                                                                                   10
 15    Chemical Dependency Care                                                                                           15
 20    Rehabilitation Care                                                                                                20
 25    Long-Term Care                            8             1                             3                75          25
 30    Other Care                                                                                                         30
 35    Total                                    226            58                            58              739          35
 40    Nursery Acute                            38             1                             10              133          40
 45    Purchased Inpatient Services                                                                                       45



                                                                                                                                 MCH - 000082
            Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                           Filed 10/11/18 Date
                                                                          Page    23 of 2/4/2015
                                                                               Prepared: 478 Page ID
                                                    #:1995
4.1                                    PATIENT UTILIZATION STATISTICS BY PAYER                                               ( Page 4.1 (2 of 2) Audited Data )

 Facility D.B.A. Name :                    MOUNTAINS COMMUNITY HOSPITAL                                               Report Period End:          06/30/2008


                                                                                                     OUTPATIENT VISITS

                TYPE OF OUTPATIENT VISIT                          (1)               (2)               (3)              (4)              (5)             (6)
                                                               Medicare -        Medicare -        Medi-Cal -        Medi-Cal-        County          County
                                                               Traditional      Managed Care       Traditional     Managed Care      Indigent        Indigent   Line
                                                                                                                                    Programs -      Programs -   No
                                                                                                                                    Traditional    Managed Care

Line
 No
 60     Emergency Svcs. (incl. Psych ER)                           898                                1,515                                                       60
 65     Clinic (incl. Satellite Clinics)                           533                                4,691                                                       65
 70     Observation Care Days                                                                                                                                     70
 75     Psychiatric Day-Night Care Days                                                                                                                           75
 80     Home Health Care Services                                                                                                                                 80
 85     Hospice - Outpatient                                                                                                                                      85
 90     Outpatient Surgeries                                       113                                 32                                                         90
 95     Private Referred                                          3,262                               2,062                                                       95
100 Other *                                                                                                                                                       100
105 Total                                                         4,806                               8,300                                                       105

                                                                                               OUTPATIENT VISITS

                 TYPE OF OUTPATIENT VISIT                         (7)                (8)              (9)             (10)            (11)
                                                              Other Third        Other Third      Other Indigent   Other Payors       Total
                                                               Parties -          Parties -                                         OutPatient     Line
                                                              Traditional       Managed Care                                          Visits        No


Line
 No
 60     Emergency Svcs. (incl. Psych ER)                          2,140               798                             1,211            6,562        60
 65     Clinic (incl. Satellite Clinics)                                               111                            1,419            6,754        65
 70     Observation Care Days                                                                                                                       70
 75     Psychiatric Day-Night Care Days                                                                                                             75
 80     Home Health Care Services                                                                                                                   80
 85     Hospice - Outpatient                                                                                                                        85
 90     Outpatient Surgeries                                       118                 46                               4               313         90
 95     Private Referred                                          3,669              1,806                             724            11,523        95
100 Other *                                                                                                                                        100
105 Total                                                         5,927              2,761                            3,358           25,152       105


       Includes Chemical Dependency Services, Adult Day Health Care, & Renal Dialysis Visits




                                                                                                                                                          MCH - 000083
            Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                           Filed 10/11/18 Date
                                                                          Page    24 of 2/4/2015
                                                                               Prepared: 478 Page ID
                                                    #:1996
5                                       BALANCE SHEET - UNRESTRICTED FUND                                     ( Page 5 (1 of 2) Audited Data )

    Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                          Report Period End:     06/30/2008

Line                                           ASSETS                                        Account No      (1) Current Year      (2) Prior Year   Line
 No                                                                                                                                                  No
        CURRENT ASSETS
    5   Cash                                                                                    1000           $1,882,447            $268,132        5
 10     Marketable securities                                                                   1010                                                 10
 15     Accounts and notes receivable                                                           1020           $5,640,351           $7,192,791       15
 20     Less allowance for uncollectible receivables and thrid-party contractual withholds      1040          ($3,380,245)         ($4,200,000)      20
 25     Receivables from third-party payors                                                     1050            $153,461             $289,224        25
 30     Pledges and other receivables                                                           1060            $273,373             $394,315        30
 35     Due from restricted funds                                                               1070                                                 35
 40     Inventory                                                                               1080            $348,434             $322,624        40
 45     Intercompany receivables                                                                1090                                                 45
 50     Prepaid expenses and other current assets                                               1100            $729,787             $201,720        50
 55     TOTAL CURRENT ASSETS (Sum of lines 5 through 50)                                                       $5,647,608           $4,468,806       55
        ASSETS WHOSE USE IS LIMITED
 60     Limited use cash                                                                        1110                                  $1,893         60
 65     Limited use investments                                                                 1120                                                 65
 70     Limited use other assets                                                                1130                                $3,236,615       70
 75     TOTAL ASSETS WHOSE USE IS LIMITED (Sum of lines 60 through 70)                                                              $3,238,508       75
        PROPERTY, PLANT AND EQUIPMENT - AT COST
 80     Land                                                                                    1200            $536,500             $536,500        80
 85     Land improvements                                                                       1210            $450,084             $450,084        85
 90     Buildings and improvements                                                              1220           $9,424,703           $8,608,954       90
 95     Leasehold improvements                                                                  1230            $406,109             $380,934        95
100 Equipment                                                                                   1240           $4,532,861           $4,021,248      100
105 TOTAL PROPERTY, PLANT AND EQUIPMENT (Sum of lines 80 through 100)                                          $15,350,257          $13,997,720     105
195 Less accumulated depreciation and amortization                                              1260          ($6,965,064)         ($5,928,238)     195
200 NET TOTAL PROPERTY, PLANT AND EQUIPMENT (Sum of lines 105 & 195)                                           $8,385,193           $8,069,482      200
205 Construction in progress                                                                    1250             $90,703             $722,861       205
        INVESTMENTS AND OTHER ASSETS
210 Investments in property, plant and equipment                                                1310                                                210
215 Less accumulated depreciation - investments in plant and equipment                          1320                                                215
220 Other Investments                                                                           1330                                                220
225 Intercompany receivables                                                                    1340                                                225
230 Other Assets                                                                                1350           $1,367,888            $913,336       230
235 TOTAL INVESTMENTS IN OTHER ASSETS (Sum of lines 210 through 230)                                           $1,367,888            $913,336       235
        INTANGIBLE ASSETS
245 Goodwill                                                                                    1360                                                245
250 Unamortized loan costs                                                                      1370                                                250
255 Preopening and other organization costs                                                     1380                                                255
260 Other Intangible assets                                                                     1390                                                260
265 TOTAL INTANGIBLE ASSETS (Sum of lines 245 through 260)                                                                                          265
        TOTAL
270 TOTAL ASSETS (Sum of lines 55, 75,200,205,235 , and 265)                                                   $15,491,392          $17,412,993     270

Line                                           OTHER INFORMATION                                             (1) Current Year      (2) Prior Year   Line
 No                                                                                                                                                  No
405 Current market value - current assets marketable securities (Line 10)                                                                           405
410 Current market value - limited use investments (Line 65)                                                                                        410
415 Current market value - other investments (Line 220)                                                                                             415
420 Total cost to complete construction in progress (Line 205)                                                                       $500,000       420




                                                                                                                                         MCH - 000084
              Case 5:17-cv-00002-JGB-KK      DocumentREPORT
                                   HOSPITAL DISCLOSURE   49-15FACSIMILE
                                                                 Filed 10/11/18 Date
                                                                                   Page      25 of 2/4/2015
                                                                                         Prepared:  478 Page ID
5
                                                          #:1997
                            BALANCE SHEET - UNRESTRICTED FUND                ( Page 5 (2 of 2) Audited Data )

Line                                        LIABILITIES AND EQUITY                     Account No   (3) Current Year   (4)Prior Year   Line
 No                                                                                                                                     No
         CURRENT LIABILITIES
    5    Notes and loans payable                                                          2010                                          5
 10      Accounts payable                                                                 2020        $1,485,966        $309,058        10
 15      Accrued compensation and related liabilities                                     2030         $460,791         $314,122        15
 20      Other accrued expenses                                                           2040                                          20
 25      Advances from third-party payors                                                 2050                                          25
 30      Payable to third-party payors                                                    2060                                          30
 35      Due to restricted funds                                                          2070                                          35
 40      Income Taxes payable                                                             2080                                          40
 45      Intercompany payables                                                            2090                                          45
 50      Current maturities of long-term debt (Must agree with line 125)                               $135,000         $253,071        50
 55      Other current liabilities                                                        2100                                          55
 60      TOTAL CURRENT LIABILITIES (Sum of lines 5 through 55)                                        $2,081,757        $876,251        60
         DEFERRED CREDITS
 65      Deferred income taxes                                                            2110                                          65
 70      Deferred third-party income                                                      2120          $14,740          $41,997        70
 75      Other deferred credits                                                           2130                                          75
 80      TOTAL DEFERRED CREDITS (Sum of lines 65 through 75)                                            $14,740          $41,997        80
         LONG-TERM DEBT Unpaid Principal(a)
 85      Mortgages payable                                                                2210                                          85
 90      Construction loans                                                               2220                                          90
 95      Notes under revolving credit                                                     2230         $177,956          $280,111       95
100 Capital lease obligations                                                             2240                                         100
105 Bonds payable                                                                         2250        $8,259,853        $8,687,097     105
110 Intercompany payables                                                                 2260                                         110
115 Other non-current liabilities                                                         2270                                         115
120 TOTAL LONG-TERM DEBT (Sum of lines 85 through 115)                                                $8,437,809        $8,967,208     120
125 Less amount shown as current maturities (Must agree with line 50)                                 ($135,000)        ($253,071)     125
130 NET TOTAL LONG-TERM DEBT(Sum of lines 120 and 125)                                                $8,302,809        $8,714,137     130
135 TOTAL LIABILITIES (Sum of lines 60,80 and 130)                                                    $10,399,306       $9,632,385     135
         EQUITY (Non Profit)
140 Unrestricted Fund Balance                                                             2310        $5,092,086        $7,780,608     140
         EQUITY (Investor-Owned - Corporation)
145 Preferred stock                                                                       2310                                         145
150 Common stock                                                                          2320                                         150
155 Additional paid-in-capital                                                            2330                                         155
160 Retained earnings                                                                     2340                                         160
165 Less Treasury stock                                                                   2350                                         165
         EQUITY (Investor-Owned - Partnership)
170 Capital - unrestricted                                                                2310                                         170
175 Less Partner's draw                                                                   2320                                         175
         EQUITY (Investor-Owned - Division of a Corporation)
180 Preferred Stock                                                                       2710                                         180
185 Common Stock                                                                          2720                                         185
190 Additional paid-in-capital                                                            2730                                         190
195 Division equity - unrestricted                                                        2740                                         195
200 Less Treasury stock                                                                   2750                                         200
205 TOTAL EQUITY(Sum of lines 140 through 200)                                                        $5,092,086        $7,780,608     205
         TOTAL
270 TOTAL LIABILITIES AND EQUITY (Sum of lines 135 and 205)                                           $15,491,392      $17,412,993     270


        (a) Complete Report Page 5.1 to provide detailed long-term debt information.




                                                                                                                           MCH - 000085
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    26 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1998
5.1                                 SUPPLEMENTAL LONG - TERM DEBT INFORMATION                                               ( Page 5.1 (1 of 2) Audited Data )
Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                Report Period End:         06/30/2008
 Line     (5) Detail For Page 5,            (6)Date Obligation            (7) Due Date            (8) Interest         (9) Unpaid Principal     Line
  No        column(3), Line No             Incurred (Year Only*)              (Year Only*)              Rate (a)       Balance at Year End       No
   5                   105                           2007                          2037                  5.00              $5,724,853             5
  10                   105                           2007                          2037                  7.50              $2,535,000            10
  15                    95                           2006                          2009                 12.08                $43,853             15
  20                    95                           2005                          2010                  6.97               $134,103             20
  25                                                                                                                                             25
  30                                                                                                                                             30
  35                                                                                                                                             35
  40                                                                                                                                             40
  45                                                                                                                                             45
  50                                                                                                                                             50
  55                                                                                                                                             55
  60                                                                                                                                             60
  65                                                                                                                                             65
  70                                                                                                                                             70
  75                                                                                                                                             75
  80                                                                                                                                             80
  85                                                                                                                                             85
  90                                                                                                                                             90
  95                                                                                                                                             95
  100                                                                                                                                            100
  105                                                                                                                                            105
  110                                                                                                                                            110
  115                                                                                                                                            115
  120                                                                                                                                            120
  125                                                                                                                                            125
  130                                                                                                                                            130
  135                                                                                                                                            135
  140                                                                                                                                            140
  145                                                                                                                                            145
  150                                                                                                                                            150
  155                                                                                                                                            155
  160                                                                                                                                            160
  165                                                                                                                                            165
  170                                                                                                                                            170
  175                                                                                                                                            175
  180                                                                                                                                            180
  185                                                                                                                                            185
  190                                                                                                                                            190
  195                                                                                                                                            195
  200                                                                                                                                            200
  205                                                                                                                                            205
  210                                                                                                                                            210
  215                                                                                                                                            215
  220                                                                                                                                            220
  225                                                                                                                                            225
  230                                                                                                                                            230
  235                                                                                                                                            235
  240                                                                                                                                            240
  245                                                                                                                                            245
  250                                                                                                                                            250


*Do not report month and day. Report year only.
(a) If more than one due date or interest rate, list each with related unpaid principal amount.




                                                                                                                                                           MCH - 000086
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    27 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:1999
5.1                                 SUPPLEMENTAL LONG - TERM DEBT INFORMATION                                               ( Page 5.1 (2 of 2) Audited Data )
Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                Report Period End:         06/30/2008

 Line     (5) Detail For Page 5,            (6)Date Obligation            (7) Due Date            (8) Interest         (9) Unpaid Principal     Line
  No        column(3), Line No             Incurred (Year Only*)              (Year Only*)              Rate (a)       Balance at Year End       No
  255                                                                                                                                            255
  260                                                                                                                                            260
  265                                                                                                                                            265
  270                                                                                                                                            270
  275                                                                                                                                            275
  280                                                                                                                                            280
  285                                                                                                                                            285
  290                                                                                                                                            290
  295                                                                                                                                            295
  300                                                                                                                                            300
  305                                                                                                                                            305
  310                                                                                                                                            310
  315                                                                                                                                            315
  320                                                                                                                                            320


*Do not report month and day. Report year only.
(a) If more than one due date or interest rate, list each with related unpaid principal amount.




                                                                                                                                                           MCH - 000087
            Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                           Filed 10/11/18 Date
                                                                          Page    28 of 2/4/2015
                                                                               Prepared: 478 Page ID
                                                    #:2000
5.2                           STATEMENT OF CHANGES IN PROPERTY, PLANT AND EQUIPMENT                                  ( Page 5.2 Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:          06/30/2008

                                                        (1)              (2)                      (3)       (4)              (5)             (6)

                                                                                      Additions
Line
                                                                                                                                                         Line
 No                Description                     Beginning               Purchase           Donation   Transfers    Disposals and        Ending         No
                                                   Balance(a)                                                          Retirements        Balance (b)
  5    Land                                          $536,500                                                                              $536,500        5

 10    Land Improvements                             $450,084                                                                              $450,084       10

 15    Buildings and Improvements                  $8,608,954              $815,749                                                       $9,424,703      15

 20    Leasehold Improvements                        $380,934               $25,175                                                        $406,109       20

 25    Equipment                                   $4,021,248              $511,613                                                       $4,532,861      25

 30    Construction-in-progress                      $722,861                                                           ($632,158)         $90,703        30

 35    TOTAL                                       $14,720,581            $1,352,537                                    ($632,158)       $15,440,960      35


(a) Column(1), line 35 must agree with page 5, column(2), sum of lines 105 and 205.
(b) Column(6), line 35 must agree with page 5, column(1), sum of lines 105 and 205.




                                                                                                                                                   MCH - 000088
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    29 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2001
6                                       BALANCE SHEET - RESTRICTED FUND                                    ( Page 6 (1 of 2) Audited Data )

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:        06/30/2008
Line                                      ASSETS                                     Account        (1)                    (2)            Line
 No                                                                                    No       Current Year            Prior Year         No

         SPECIFIC PURPOSE FUNDS
    5    Cash                                                                            1510                                                 5
    10   Investments Marketable Securities                                               1521                                                 10
    15   Other Investments                                                               1529                                                 15
    20   Receivables                                                                     1530                                                 20
    25   Due from other funds                                                            1540                                                 25
    30   Other assets                                                                    1550                                                 30
    75   TOTAL SPECIFIC PURPOSE FUND ASSETS (Sum of lines 5 through 30)                                                                       75
         PLANT REPLACEMENT AND EXPANSION FUNDS
 105     Cash                                                                            1410                                              105
 110     Investments Marketable Securities                                               1421                                              110
 115     Mortgages investments                                                           1422                                              115
 120     Real property (net of accumulated depreciation)                                 1423                                              120
                                                                                         1424
 125     Other Investments                                                               1429                                              125
 130     Receivables                                                                     1430                                              130
 135     Due from other funds                                                            1440                                              135
 140     Other assets                                                                    1450                                              140
 170     TOTAL PLANT REPLACEMENT AND EXPANSION FUND ASSETS (Sum                                                                            170
         of lines 105 through 140)
         ENDOWMENT FUNDS
 205     Cash                                                                            1610                                              205
 210     Investments Marketable Securities                                               1621                                              210
 215     Mortgages                                                                       1622                                              215
 220     Real property (net of accumulated depreciation)                                 1623                                              220
                                                                                         1624
 225     Other investments                                                               1629                                              225
 230     Receivables                                                                     1630                                              230
 235     Due from other funds                                                            1640                                              235
 240     Other assets                                                                    1650                                              240
 275     TOTAL ENDOWMENT FUND ASSETS (Sum of lines 205 through 240)                                                                        275

Line                                    OTHER INFORMATION                                           (1)                    (2)            Line
 No                                                                                             Current Year            Prior Year         No
 405     Current market value - specific purpose funds marketable securities (Line 10)                                                     405
 410     Current market value - Property Replacement & Exp. funds marketable securities (line                                              410
         110)
 415     Current market value - endowment funds marketable securities (line 210)                                                           415




                                                                                                                                       MCH - 000089
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    30 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2002
6                                         BALANCE SHEET - RESTRICTED FUND                        ( Page 6 (2 of 2) Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2008
Line                         LIABILITIES AND FUND BALANCES                  Account       (3)                    (4)            Line
 No                                                                           No      Current Year            Prior Year         No

          SPECIFIC PURPOSE FUNDS
    5     Due to unrestricted fund                                           2510                                                   5
    10    Due to plant replacement and expansion fund                        2520                                                   10
    15    Due to endowment fund                                              2530                                                   15
    70    Fund balance                                                       2570                                                   70
    75    TOTAL SPECIFIC PURPOSE FUND LIABILITIES AND FUND BALANCE                                                                  75
          (Sum of lines 5 through 70)
          PLANT REPLACEMENT AND EXPANSION FUNDS
    105   Due to unrestricted fund                                           2410                                                   105
    110   Due to specific purpose fund                                       2420                                                   110
    115   Due to endowment fund                                              2430                                                   115
    165   Fund balance                                                       2470                                                   165
    170   TOTAL PLANT REPLACEMENT AND EXPANSION FUND LIABILITIES                                                                    170
          AND FUND BALANCE (Sum of lines 105 through 165)
          ENDOWMENT FUNDS
    205   Mortgages                                                          2610                                                   205
    210   Other non-current liabilities                                      2620                                                   210
    215   Due to unrestricted fund                                           2630                                                   215
    220   Due to plant replacement and expansion fund                        2640                                                   220
    225   Due to specific purpose fund                                       2650                                                   225
    270   Fund balance                                                       2670                                                   270
    275   TOTAL ENDOWMENT FUND LIABILITIES AND FUND BALANCE (Sum of                                                                 275
          lines 205 through 270)




                                                                                                                             MCH - 000090
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    31 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2003
7                                                STATEMENT OF CHANGES IN EQUITY                             ( Page 7 Audited Data )

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:        06/30/2008
                                                                                                   RESTRICTED FUNDS

 Line                             ASSETS                         (1) Funds     (2) Specific Purpose (3) Plant Replacement   (4) Endowment    Line
  No                                                            Unrestricted             (a)            and Expansion                         No
          BALANCE AT BEGINNING OF YEAR, AS
    5     PREVIOUSLY REPORTED                                   $7,780,608                                                                    5
    10    Prior period audit adjustment                           $1,229                                                                      10
    15    Restatement (describe)                                                                                                              15
    20                                                                                                                                        20
    25                                                                                                                                        25
    30                                                                                                                                        30
    35                                                                                                                                        35
    40                                                                                                                                        40
    45                                                                                                                                        45
          BALANCE AT BEGINNING OF YEAR, AS
    50    RESTATED                                              $7,781,837                                                                    50
          ADDITIONS (DEDUCTIONS):
    55    Net Income (Loss)                                     ($2,689,751)                                                                  55
    60    Acquisitions of pooled companies                                                                                                    60
    65    Proceeds from sale of stock                                                                                                         65
    70    Stock options exercised                                                                                                             70
    75    Restricted contributions and grants                                                                                                 75
    80    Restricted investment income                                                                                                        80
    85    Expenditures for specific purposes                                                                                                  85
    90    Dividends declared                                                                                                                  90
    95    Donated property, plant and equipment                                                                                               95
  100     Intercompany transfers                                                                                                             100
  105     Dispo. Share funds transferred to public entity                                                                                    105
  110     Other (Describe)                                                                                                                   110
  115                                                                                                                                        115
  120                                                                                                                                        120
  125     TOTAL ADDITIONS (DEDUCTIONS)                          ($2,689,751)                                                                 125
          TRANSFERS:
  130     Property and equipment additions                                                                                                   130
  135     Principal payments on long-term debt                                                                                               135
  140     Other (Describe)                                                                                                                   140
  145                                                                                                                                        145
  150                                                                                                                                        150
  155                                                                                                                                        155
  160                                                                                                                                        160
  165                                                                                                                                        165
  170                                                                                                                                        170
          TOTAL TRANSFERS (Sum of columns (1)
  175     through (4) must equal 0)                                                                                                          175
          BALANCE AT END OF YEAR (Sum of lines
  185     50,125 and 175)                                       $5,092,086                                                                   185


(a) District Hospitals. Include bond interest and redemption.




                                                                                                                                         MCH - 000091
            Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                           Filed 10/11/18 Date
                                                                          Page    32 of 2/4/2015
                                                                               Prepared: 478 Page ID
                                                    #:2004
8                                  STATEMENT OF INCOME- UNRESTRICTED FUND                                                      ( Page 8 (1 of 3) Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                                     Report Period End:        06/30/2008
Line SECTION I                                                                                                      (1)                       (2)            Line
 No                                                                                                             Current Year               Prior Year         No
          OPERATING REVENUES:
    5     Daily hospital services                                                                                $4,061,810             $3,887,042            5
    10    Ambulatory services                                                                                    $4,519,578             $3,516,496            10
    15    Ancillary services                                                                                     $13,624,096           $14,008,927            15
    30    GROSS PATIENT REVENUE (Sum of lines 5 through 15)                                                      $22,205,484           $21,412,465            30
    105   DEDUCTIONS FROM REVENUE (From line 395) (a)                                                            $12,269,169           $10,976,758            105
    107   CAPITATION PREMIUM REVENUE (From line 450) (b)                                                                                                      107
    110   NET PATIENT REVENUE (Line 30 minus line 105 plus line 107)                                             $9,936,315            $10,435,707            110
    135   TOTAL OTHER OPERATING REVENUE                                                                           $355,024                 $223,187           135
    140   TOTAL OPERATING REVENUE (Sum of lines 110 and 135)                                                     $10,291,339           $10,658,894            140
          OPERATING EXPENSES:
    146   Daily Hospital Services                                                                                $1,857,278             $1,754,727            146
    151   Ambulatory Services                                                                                    $2,338,952             $1,645,735            151
    156   Ancillary Services                                                                                     $4,918,088             $4,956,471            156
    161   Research Costs                                                                                                                                      161
    166   Education Costs                                                                                                                                     166
    171   General Services                                                                                       $2,919,375             $2,346,554            171
    176   Fiscal Services                                                                                        $1,039,944             $1,001,371            176
    181   Administrative Services                                                                                $2,061,272             $1,745,654            181
    186   Unassigned Costs                                                                                       $1,324,407             $1,194,799            186
    190   Purchased Inpatient Services                                                                                                                        190
    195   Purchased Outpatient Services                                                                                                                       195
    200   TOTAL OPERATING EXPENSES (Sum of Lines 146 through 195)                                                $16,459,316           $14,645,311            200
    205   NET FROM OPERATIONS (Line 140 minus line 200)                                                         ($6,167,977)           ($3,986,417)           205
    210   NET NON-OPERATING REVENUE AND EXPENSE (From Line 700) (c)                                              $3,478,226             $3,429,013            210
          NET INCOME BEFORE TAXES AND EXTRAORDINARY ITEMS: (Sum of lines
    215   205 and 210)                                                                                          ($2,689,751)            ($557,404)            215
          PROVISION FOR INCOME TAXES:
    220   Current                                                                                                                                             220
    225   Deferred                                                                                                                                            225
          NET INCOME BEFORE EXTRAORDINARY ITEMS: (Line 215 minus 220 and
    230   225)                                                                                                  ($2,689,751)            ($557,404)            230
          EXTRAORDINARY ITEMS:(Specify)
    235                                                                                                                                                       235
    240                                                                                                                                                       240
    245   NET INCOME (Line 230 minus lines 235 and 240)                                                         ($2,689,751)            ($557,404)            245


(a) Report Page 8, Section II must be completed to provide detailed deductions from revenue information.
(b) Report Page 8, Section II must be completed to provide detailed capitation premium revenue information.
(c) Report Page 8, Section III must be completed to provide detailed non-operating revenue and expense information.




                                                                                                                                                             MCH - 000092
            Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                           Filed 10/11/18 Date
                                                                          Page    33 of 2/4/2015
                                                                               Prepared: 478 Page ID
                                                    #:2005
8                               STATEMENT OF INCOME- UNRESTRICTED FUND                                                             ( Page 8 (2 of 3) Audited Data )
                           (DEDUCTIONS FROM REVENUE AND CAPITATION PREMIUM REVENUE)

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                                         Report Period End:        06/30/2008

Line SECTION II                                                                                                        (1)                     (2)                Line
 No                                                                                                                 Current Year            Prior Year             No
          DEDUCTIONS FROM REVENUE:
    300   Provision for bad debt                                                                                      $1,614,659             $1,586,356            300
    305   Contractual adjustments - Medicare - traditional                                                            $1,683,962             $2,008,677            305
    310   Contractual adjustments - Medicare - managed care                                                                                                        310
    315   Contractual adjustments - Medi-Cal - traditional                                                            $3,154,555             $2,473,292            315
    320   Contractual adjustments - Medi-Cal - managed care                                                                                                        320
    325   Disproportionate share payments for Medi-Cal patient days (SB 855) (credit bal)                              ($16,273)                ($86,166)          325
          (d)
    330   Contractual adjustments - County indigent programs - traditional                                                                                         330
    335   Contractual adjustments - County indigent programs - managed care                                                                                        335
    340   Contractual adjustments - Other third parties - traditional                                                 $2,902,415             $3,528,792            340
    345   Contractual adjustments - Other third parties - managed care                                                $2,071,669             $1,402,629            345
    350   Charity discounts - Hill Burton                                                                                                                          350
    355   Charity discounts - other                                                                                                                                355
    360   Restricted donations and subsidies for indigent care (credit balance)                                                                                    360
    365   Teaching allowances (Teaching Hospitals only)                                                                                                            365
    370   Support for clinical teaching (credit balance (Teaching Hospitals only)                                                                                  370
    375   Policy discounts                                                                                             $303,066                                    375
    380   Administrative adjustments                                                                                   $501,358                 $63,178            380
    385   Other deductions from revenue                                                                                 $53,758                                    385
    395   TOTAL DEDUCTIONS FROM REVENUE (Sum of lines 300 thru 385)                                                  $12,269,169            $10,976,758            395
          CAPITATION PREMIUM REVENUE:
    430   Capitation Premium Revenue - Medicare                                                                                                                    430
    435   Capitation Premium Revenue - Medi-Cal                                                                                                                    435
    440   Capitation Premium Revenue - County indigent programs                                                                                                    440
    445   Capitation Premium Revenue - Other third parties                                                                                                         445
    450   TOTAL CAPITATION PREMIUM REVENUE (Sum of lines 430 thru 445)                                                                                             450


(d) Disproportionate share funds transferred back to a related public entity must be reported on page 7, column(1), line 105.




                                                                                                                                                                  MCH - 000093
              Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                  HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                             Filed 10/11/18 Date
                                                                            Page    34 of 2/4/2015
                                                                                 Prepared: 478 Page ID
                                                      #:2006
8                                STATEMENT OF INCOME- UNRESTRICTED FUND                         ( Page 8 (3 of 3) Audited Data )
                                  (NON-OPERATING REVENUE AND EXPENSE)

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:        06/30/2008

Line SECTION III                                                       Account       (1)                      (2)            Line
 No                                                                      No      Current Year              Prior Year         No
          NON-OPERATING REVENUES:
    500   Gains on sale of hospital property                             9010                               $11,350           500
    505   Maintenance of restricted funds revenue                        9030                                                 505
    510   Unrestricted contributions                                     9040      $290,022                $328,010           510
    515   Donated services                                               9050                                                 515
    520   Income, gains and losses from unrestricted investments         9060                              $183,814           520
    525   Unrestricted income from endowment funds                       9070      $165,597                                   525
    530   Unrestricted income from other restricted funds                9080                                                 530
    535   Term endowment funds becoming unrestricted                     9090                                                 535
    540   Transfers from restricted funds for non-operating expenses     9100                                                 540
    545   Assessment revenue (e)                                         9150     $2,883,493              $2,890,831          545
    550   County allocation of taxes revenue (e)                         9160                                                 550
    555   Special district augmentation revenue (e)                      9170                                                 555
    560   Debt service taxes revenue (e)                                 9180                                                 560
    565   State homeowner's property tax relief (e)                      9190                                                 565
    570   State appropriation                                            9200                                                 570
    575   County appropriation - Realignment funds                       9210                                                 575
    580   County appropriation - County general funds                    9220                                                 580
    585   County appropriation - Other county funds                      9230                                                 585
    590   Physician's offices and other rentals - revenue                9250       $5,881                  $7,620            590
    595   Medical office building revenue                                9260                               $7,388            595
    600   Child care services revenue (non-employee)                     9270                                                 600
    605   Family housing revenue                                         9280                                                 605
    610   Retail operations revenue                                      9290                                                 610
    615   Other non-operating revenue                                    9400      $170,716                                   615
    625   TOTAL NON-OPERATING REVENUE (Sum of lines 500 thru 615)                 $3,515,709              $3,429,013          625
          NON-OPERATING EXPENSES:
    640   Loses on sale of hospital property                             9020                                                 640
    645   Maintenance of restricted funds expense                        9030                                                 645
    650   Physician's offices and other rentals expense                  9510                                                 650
    655   Medical office building expense                                9520                                                 655
    660   Child care services expense (non-employee)                     9530                                                 660
    665   Family housing expense                                         9540                                                 665
    670   Retail operations expense                                      9550                                                 670
    675   Other non-operating expense                                    9800      $37,483                                    675
    685   TOTAL NON-OPERATING EXPENSE (Sum of lines 640 thru 675)                  $37,483                                    685
          NET NON-OPERATING REVENUE AND EXPENSE (Line 625
    700   minus line 685)                                                         $3,478,226              $3,429,013          700
    705   Interest on long-term debt (e)                                                                                      705


(e) District Hospital only.




                                                                                                                             MCH - 000094
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    35 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2007
9                               STATEMENT OF CASH FLOWS - UNRESTRICTED FUND                                         ( Page 9 Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:      06/30/2008

Line                                                                                                         (1) Current Year      (2) Prior Year     Line
 No                                                                                                                                                    No
         CASH FLOW FROM OPERATING ACTIVITIES AND NON-OPERATING REVENUE:
    5    Net income (loss)                                                                                     ($2,689,751)         ($557,404)          5
         Adjustments to reconcile net income to net cash provided by (used for) operating activities and
         non-operating revenue :
    15   Depreciation and amortization                                                                         $1,036,144            $833,155          15
    17   Amortization of intangible assets                                                                                                             17
    20   Change in marketable securities                                                                                                               20
    30   Change in accounts and notes receivable, net of allowance for uncollectible receivables and            $732,685            ($365,303)         30
         third-party contractual withholds
    35   Change in receivables from third-party payors                                                          $135,763              $17,033          35
    40   Change in pledges and other receivables                                                                $120,942              $35,701          40
    45   Change in due from restricted funds                                                                                                           45
    50   Change in inventory                                                                                    ($25,810)             ($2,832)         50
    55   Change in intercompany receivables                                                                                                            55
    57   Change in Prepaid expenses and other current assets                                                    ($528,067)           ($21,922)         57
    60   Change in accounts payable                                                                            $1,176,908           ($512,456)         60
    65   Change in accrued compensation and related liabilities                                                 $146,669             ($54,350)         65
    70   Change in other accrued expenses                                                                                                              70
    75   Change in advances from third-party payors                                                                                                    75
    80   Change in payable to third-party payors                                                                                                       80
    85   Change in due to restricted funds                                                                                                             85
    87   Change in income taxes payable                                                                                                                87
    90   Change in intercompany payables                                                                                                               90
    95   Change in other current liabilities                                                                                                           95
100 Change in deferred credits                                                                                  ($27,257)             $21,997          100
102 Other (Describe): CHANGE IN CIP                                                                             $632,158                               102
103 Other (Describe): CHANGE IN OTHER ASSETS                                                                    ($454,552)                             103
104 Other (Describe): MISC. CHANGE                                                                               $1,911                                104
105 TOTAL ADJUSTMENTS (Sum of lines 15 through 104)                                                            $2,947,494            ($48,977)         105
115 NET CASH PROVIDED BY (USED FOR) OPERATING ACTIVITIES (Sum of lines 5 and 105)                               $257,743            ($606,381)         115
    CASH FLOW FROM INVESTING ACTIVITIES:
130 Change in assets whose use is limited                                                                      $3,238,508           ($1,175,408)       130
135 Purchase of plant, property and equipment and construction-in-progress                                     ($1,352,537)         ($3,995,363)       135
140 Other (Describe):                                                                                                                                  140
141 Other (Describe):                                                                                                                                  141
142 Other (Describe):                                                                                                                                  142
    NET CASH PROVIDED BY (USED FOR) INVESTING ACTIVITIES (Sum of lines 130 through
145 142)                                                                                                       $1,885,971           ($5,170,771)       145
    CASH FLOW FROM FINANCING ACTIVITIES:
160 Proceeds from issuance of long-term debt                                                                                        $9,072,561         160
165 Principal payments on long-term debt                                                                        ($529,399)          ($4,599,076)       165
170 Proceeds from issuance of short-term notes and loans                                                                                               170
175 Principal payments on short-term notes and loans                                                                                                   175
180 Dividends paid                                                                                                                                     180
185 Proceeds from issuance of common stock                                                                                                             185
190 Other (Describe): OTHER NON-OP REV DIVIDEND                                                                                       $78,312          190
191 Other (Describe): NON-CAPITAL FINANCING                                                                                         $2,905,839         191
192 Other (Describe): NET TRANSFERS OR SALE OF INVES                                                                                ($1,467,558)       192
    NET CASH PROVIDED BY (USED FOR) FINANCING ACTIVITIES (Sum of lines 160 through
195 192)                                                                                                        ($529,399)          $5,990,078         195
205 NET INCREASE (DECREASE) IN CASH (Sum of lines 115, 145 and 195)                                            $1,614,315            $212,926          205
215 CASH AT BEGINNING OF YEAR                                                                                   $268,132              $55,206          215
225 CASH AT END OF YEAR (Sum of lines 205 and 215)                                                             $1,882,447            $268,132          225




                                                                                                                                                 MCH - 000095
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    36 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2008
10                                     (OPTIONAL) SUMMARY OF REVENUES AND COSTS                        ( Page 10 (1 of 8) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:             06/30/2008
Line        REVENUE PRODUCING CENTERS               (1)Units of     (2)Adjusted     (3)Allocated      (4)Total Patient      (5)Average Unit   Line
 No                                                   Service     Direct Expenses       Costs         Care Costs from         Patient Care     No
                                                  from Page 17,    from Page 20,       Column        Page 20, Column        Costs, Column
                                                   Column (13)       Column (1)     (4) minus (2)   (16),Lines 505 - 915        (4) ÷ (1)

       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                         5
 10    Coronary Care                                                                                                                           10
 15    Pediatric Intensive Care                                                                                                                15
 20    Neonatal Intensive Care                                                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                                                  25
 30    Burn Care                                                                                                                               30
 35    Other Intensive Care                                                                                                                    35
 40    Definitive Observation                                                                                                                  40
 45    Medical/Surgical Acute                          2,275         $736,707        $618,288           $1,354,995             $595.60         45
 50    Pediatric Acute                                  37            $19,218         $29,281             $48,499             $1,310.78        50
 55    Psychiatric Acute - Adult                                                                                                               55
 60    Psychiatric Acute - Adol & Child                                                                                                        60
 65    Obstetrics Acute                                 237          $126,054         $93,665            $219,719              $927.08         65
 70    Alternate Birthing Center                                                                                                               70
 75    Chemical Dependency Services                                                                                                            75
 80    Physical Rehabilitation Care                                                                                                            80
 85    Hospice - Inpatient Care                                                                                                                85
 90    Other Acute Care                                                                                                                        90
 95    Nursery Acute                                    244           $57,282         $58,366            $115,648              $473.97         95
100 Sub-Acute Care                                                                                                                            100
101 Sub-Acute Care - Pediatric                                                                                                                101
105 Skilled Nursing Care                               6,258         $888,017        $1,567,763         $2,455,780             $392.42        105
110 Psychiatric Long-Term Care                                                                                                                110
115 Intermediate Care                                                                                                                         115
120 Residential Care                                                                                                                          120
125 Other Long-Term Care Services                                                                                                             125
145 Other Daily Hospital Services                                                                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                                   $1,827,278       $2,367,363         $4,194,641                            150
    AMBULATORY SERVICES:
160 Emergency Services                                 7,237        $1,066,636       $828,701           $1,895,337             $261.90        160
165 Medical Transportation Services                                                                                                           165
170 Psychiatric Emergency Rooms                                                                                                               170
175 Clinics                                                                                                                                   175
180 Satellite Clinics                                  6,754        $1,078,276       $543,029           $1,621,305             $240.05        180
185 Satellite Ambulatory Surgery Center                                                                                                       185
190 Outpatient Chemical Dependency Svcs                                                                                                       190
195 Observation Care                                                                                                                          195
200 Partial Hospitalization - Psychiatric                                                                                                     200
205 Home Health Care Services                                                                                                                 205
210 Hospice - Outpatient Services                                                                                                             210
215 Adult Day Health Care Services                                                                                                            215
220 Other Ambulatory Services                                                                                                                 220
225 TOTAL AMBULATORY SERVICES                                       $2,144,912       $1,371,730         $3,516,642                            225




                                                                                                                                        MCH - 000096
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    37 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2009
10                                    (OPTIONAL) SUMMARY OF REVENUES AND COSTS                         ( Page 10 (2 of 8) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2008
Line        REVENUE PRODUCING CENTERS            (6) Reallocated (7) Reallocated (8) Transfers for   (9) Net Costs as     (10) Average Unit Line
 No                                               Net Research     Net Education      Operating    Reallocated Column Cost Column (9)        No
                                                   Costs from       Costs from        Costs from     (4) + (6) +(7) - (8)        ÷ (1)
                                                  Page 20, Col.    Page 20, Cols.      Page 20,
                                                 (17), Lines 505- (18) + (19) + (20) Column (22),
                                                        915       +(21), Lines 505 Lines 505 - 915
                                                                         - 915
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                       5
 10    Coronary Care                                                                                                                         10
 15    Pediatric Intensive Care                                                                                                              15
 20    Neonatal Intensive Care                                                                                                               20
 25    Psychiatric Intensive (Isolation) Care                                                                                                25
 30    Burn Care                                                                                                                             30
 35    Other Intensive Care                                                                                                                  35
 40    Definitive Observation                                                                                                                40
 45    Medical/Surgical Acute                                                                           $1,354,995           $595.60         45
 50    Pediatric Acute                                                                                    $48,499            $1,310.78       50
 55    Psychiatric Acute - Adult                                                                                                             55
 60    Psychiatric Acute - Adol & Child                                                                                                      60
 65    Obstetrics Acute                                                                                  $219,719            $927.08         65
 70    Alternate Birthing Center                                                                                                             70
 75    Chemical Dependency Services                                                                                                          75
 80    Physical Rehabilitation Care                                                                                                          80
 85    Hospice - Inpatient Care                                                                                                              85
 90    Other Acute Care                                                                                                                      90
 95    Nursery Acute                                                                                     $115,648            $473.97         95
100 Sub-Acute Care                                                                                                                          100
101 Sub-Acute Care - Pediatric                                                                                                              101
105 Skilled Nursing Care                                                                                $2,455,780           $392.42        105
110 Psychiatric Long-Term Care                                                                                                              110
115 Intermediate Care                                                                                                                       115
120 Residential Care                                                                                                                        120
125 Other Long-Term Care Services                                                                                                           125
145 Other Daily Hospital Services                                                                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                                                                       $4,194,641                          150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                  $1,895,337           $261.90        160
165 Medical Transportation Services                                                                                                         165
170 Psychiatric Emergency Rooms                                                                                                             170
175 Clinics                                                                                                                                 175
180 Satellite Clinics                                                                                   $1,621,305           $240.05        180
185 Satellite Ambulatory Surgery Center                                                                                                     185
190 Outpatient Chemical Dependency Svcs                                                                                                     190
195 Observation Care                                                                                                                        195
200 Partial Hospitalization - Psychiatric                                                                                                   200
205 Home Health Care Services                                                                                                               205
210 Hospice - Outpatient Services                                                                                                           210
215 Adult Day Health Care Services                                                                                                          215
220 Other Ambulatory Services                                                                                                               220
225 TOTAL AMBULATORY SERVICES                                                                           $3,516,642                          225




                                                                                                                                     MCH - 000097
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    38 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2010
10                                    (OPTIONAL) SUMMARY OF REVENUES AND COSTS                         ( Page 10 (3 of 8) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                 Report Period End:       06/30/2008
Line        REVENUE PRODUCING CENTERS            (11) Gross       (12)Deductions (13)Adjustment   (14)Net Revenue       (15)Average Unit Line
 No                                              Revenue from      from Revenue for Professional Column (11) - (12) -     Net Revenue     No
                                                 Page 12,          from Page 12,   Component            (13)            Column (14) ÷ (1)
                                                 Columns (21) +   Column 23 Line from Page 15,
                                                 (22)                 455 - 457   Columns (9) &
                                                                                       (13)
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                     5
 10    Coronary Care                                                                                                                       10
 15    Pediatric Intensive Care                                                                                                            15
 20    Neonatal Intensive Care                                                                                                             20
 25    Psychiatric Intensive (Isolation) Care                                                                                              25
 30    Burn Care                                                                                                                           30
 35    Other Intensive Care                                                                                                                35
 40    Definitive Observation                                                                                                              40
 45    Medical/Surgical Acute                      $1,397,095        $771,935                           $625,160            $274.80        45
 50    Pediatric Acute                              $36,445           $20,137                            $16,308            $440.76        50
 55    Psychiatric Acute - Adult                                                                                                           55
 60    Psychiatric Acute - Adol & Child                                                                                                    60
 65    Obstetrics Acute                             $239,050         $132,082                           $106,968            $451.34        65
 70    Alternate Birthing Center                                                                                                           70
 75    Chemical Dependency Services                                                                                                        75
 80    Physical Rehabilitation Care                                                                                                        80
 85    Hospice - Inpatient Care                                                                                                            85
 90    Other Acute Care                                                                                                                    90
 95    Nursery Acute                                $108,630          $60,021                            $48,609            $199.22        95
100 Sub-Acute Care                                                                                                                         100
101 Sub-Acute Care - Pediatric                                                                                                             101
105 Skilled Nursing Care                           $2,280,590       $1,260,092        $30,000           $990,498            $158.28        105
110 Psychiatric Long-Term Care                                                                                                             110
115 Intermediate Care                                                                                                                      115
120 Residential Care                                                                                                                       120
125 Other Long-Term Care Services                                                                                                          125
145 Other Daily Hospital Services                                                                                                          145
150 TOTAL DAILY HOSPITAL SERVICES                  $4,061,810       $2,244,267        $30,000           $1,787,543                         150
    AMBULATORY SERVICES:
160 Emergency Services                             $3,341,747       $1,846,411       $194,040           $1,301,296          $179.81        160
165 Medical Transportation Services                                                                                                        165
170 Psychiatric Emergency Rooms                                                                                                            170
175 Clinics                                                                                                                                175
180 Satellite Clinics                              $1,177,831        $650,786                           $527,045            $78.03         180
185 Satellite Ambulatory Surgery Center                                                                                                    185
190 Outpatient Chemical Dependency Svcs                                                                                                    190
195 Observation Care                                                                                                                       195
200 Partial Hospitalization - Psychiatric                                                                                                  200
205 Home Health Care Services                                                                                                              205
210 Hospice - Outpatient Services                                                                                                          210
215 Adult Day Health Care Services                                                                                                         215
220 Other Ambulatory Services                                                                                                              220
225 TOTAL AMBULATORY SERVICES                      $4,519,578       $2,497,197       $194,040           $1,828,341                         225




                                                                                                                                     MCH - 000098
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    39 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2011
10                                   (OPTIONAL) SUMMARY OF REVENUES AND COSTS             ( Page 10 (4 of 8) Audited Data )

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                     Report Period End:   06/30/2008
Line        REVENUE PRODUCING CENTERS              (16) Net   (17) Average Line
 No                                             Revenue Minus   Unit Net    No
                                                  Net Costs   Column (16) ÷
                                                 Column (14)        (1)
                                                   minus (9)
       DAILY HOSPITAL SERVICES:
     5 Medical/Surgical Intensive Care                                      5
  10 Coronary Care                                                          10
  15 Pediatric Intensive Care                                               15
  20 Neonatal Intensive Care                                                20
  25 Psychiatric Intensive (Isolation) Care                                 25
  30 Burn Care                                                              30
  35 Other Intensive Care                                                   35
  40 Definitive Observation                                                 40
  45 Medical/Surgical Acute                       ($729,835)    ($320.81)   45
  50 Pediatric Acute                              ($32,191)     ($870.03)   50
  55 Psychiatric Acute - Adult                                              55
  60 Psychiatric Acute - Adol & Child                                       60
  65 Obstetrics Acute                             ($112,751)    ($475.74)   65
  70 Alternate Birthing Center                                              70
  75 Chemical Dependency Services                                           75
  80 Physical Rehabilitation Care                                           80
  85 Hospice - Inpatient Care                                               85
  90 Other Acute Care                                                       90
  95 Nursery Acute                                ($67,039)     ($274.75)   95
 100 Sub-Acute Care                                                         100
 101 Sub-Acute Care - Pediatric                                             101
 105 Skilled Nursing Care                        ($1,465,282)   ($234.15)   105
 110 Psychiatric Long-Term Care                                             110
 115 Intermediate Care                                                      115
 120 Residential Care                                                       120
 125 Other Long-Term Care Services                                          125
 145 Other Daily Hospital Services                                          145
 150 TOTAL DAILY HOSPITAL SERVICES               ($2,407,098)               150
     AMBULATORY SERVICES:
 160 Emergency Services                           ($594,041)     ($82.08)   160
 165 Medical Transportation Services                                        165
 170 Psychiatric Emergency Rooms                                            170
 175 Clinics                                                                175
 180 Satellite Clinics                           ($1,094,260)   ($162.02)   180
 185 Satellite Ambulatory Surgery Center                                    185
 190 Outpatient Chemical Dependency Svcs                                    190
 195 Observation Care                                                       195
 200 Partial Hospitalization - Psychiatric                                  200
 205 Home Health Care Services                                              205
 210 Hospice - Outpatient Services                                          210
 215 Adult Day Health Care Services                                         215
 220 Other Ambulatory Services                                              220
 225 TOTAL AMBULATORY SERVICES                   ($1,688,301)               225




                                                                                                                    MCH - 000099
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    40 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2012
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                  ( Page 10 (5 of 8) Audited Data )

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:         06/30/2008
Line          REVENUE PRODUCING CENTERS                          (1)Units of     (2)Adjusted     (3)Allocated      (4)Total Patient     (5)Average Unit   Line
 No                                                                Service     Direct Expenses       Costs         Care Costs from        Patient Care     No
                                                               from Page 17,    from Page 20,       Column        Page 20, Column       Costs, Column
                                                                Column (13)       Column (1)     (4) minus (2)   (16),Lines 505 - 915       (4) ÷ (1)

    ANCILLARY SERVICES:
230 Labor and Delivery Services                                        130        $327,786        $245,699            $573,485             $4,411.42      230
235 Surgery and Recovery Services                                    26,094       $414,795        $367,890            $782,685              $29.99        235
240 Ambulatory Surgery Services                                                                                                                           240
245 Anesthesiology                                                   41,233        $4,289          $40,576             $44,865              $1.09         245
250 Medical Supplies Sold to Patients                                23,171       $193,561        $244,439            $438,000              $18.90        250
255 Durable Medical Equipment                                                                                                                             255
260 Clinical Laboratory Services                                    114,005      $1,231,966       $531,922           $1,763,888             $15.47        260
265 Pathological Laboratory Services                                                                                                                      265
270 Blood Bank                                                         155         $36,405         $10,795             $47,200             $304.52        270
275 Echocardiology                                                                                                                                        275
280 Cardiac Catheterization Services                                                                                                                      280
285 Cardiology Services                                                                                                                                   285
290 Electromyography                                                                                                                                      290
295 Electroencephalography                                                                                                                                295
300 Radiology - Diagnostic                                           10,709      $1,321,186       $747,771           $2,068,957            $193.20        300
305 Radiology - Therapeutic                                                                                                                               305
310 Nuclear Medicine                                                                                                                                      310
315 Magnetic Resonance Imaging                                                                                                                            315
320 Ultrasonography                                                                                                                                       320
325 Computed Tomographic Scanner                                                                                                                          325
330 Drugs Sold to Patients                                           14,129       $412,407        $562,464            $974,871              $69.00        330
335 Respiratory Therapy                                              12,577       $301,651         $211,051           $512,702              $40.77        335
340 Pulmonary Function Services                                                                                                                           340
345 Renal Dialysis                                                                                                                                        345
350 Lithotripsy                                                                                                                                           350
355 Gastro-Intestinal Services                                                                                                                            355
360 Physical Therapy                                                  4,695       $394,029        $264,570            $658,599             $140.28        360
365 Speech-Language Pathology                                          58          $5,245           $1,549             $6,794              $117.14        365
370 Occupational Therapy                                               142         $9,339           $2,976             $12,315              $86.73        370
375 Other Physical Medicine                                                        $74,765         $17,953             $92,718                            375
380 Electroconvulsive Therapy                                                                                                                             380
385 Psychiatric/Psychological Testing                                                                                                                     385
390 Psychiatric Individual/Group Therapy                                                                                                                  390
395 Organ Acquisition                                                                                                                                     395
400 Other Ancillary Services                                                                                                                              400
405 TOTAL ANCILLARY SERVICES                                                     $4,727,424       $3,249,655         $7,977,079                           405
410 Purchased Inpatient Services                                                                                                                          410
411 Purchased Outpatient Services                                                                                                                         411
415 TOTAL OPERATING REV. & EXP. (A)                                              $8,699,614       $6,988,748        $15,688,362                           415
420 Non-Operating Cost Centers/Revenue                                             $37,483          $4,281             $41,764                            420
425 Provision for Income Taxes                                                                                                                            425
430 Extraordinary Items                                                                                                                                   430
435 TOTALS/NET PROFIT (LOSS) (B)                                                 $8,737,097       $6,993,029        $15,730,126                           435


        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                     MCH - 000100
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    41 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2013
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                   ( Page 10 (6 of 8) Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                          Report Period End:       06/30/2008
Line          REVENUE PRODUCING CENTERS                        (6) Reallocated (7) Reallocated (8) Transfers for   (9) Net Costs as     (10) Average Unit Line
 No                                                             Net Research     Net Education      Operating    Reallocated Column Cost Column (9)        No
                                                                 Costs from       Costs from        Costs from     (4) + (6) +(7) - (8)        ÷ (1)
                                                                Page 20, Col.    Page 20, Cols.      Page 20,
                                                               (17), Lines 505- (18) + (19) + (20) Column (22),
                                                                      915       +(21), Lines 505 Lines 505 - 915
                                                                                       - 915
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                        $573,485            $4,411.42      230
235 Surgery and Recovery Services                                                                                      $782,685             $29.99        235
240 Ambulatory Surgery Services                                                                                                                           240
245 Anesthesiology                                                                                                      $44,865              $1.09        245
250 Medical Supplies Sold to Patients                                                                                  $438,000             $18.90        250
255 Durable Medical Equipment                                                                                                                             255
260 Clinical Laboratory Services                                                                                      $1,763,888            $15.47        260
265 Pathological Laboratory Services                                                                                                                      265
270 Blood Bank                                                                                                          $47,200            $304.52        270
275 Echocardiology                                                                                                                                        275
280 Cardiac Catheterization Services                                                                                                                      280
285 Cardiology Services                                                                                                                                   285
290 Electromyography                                                                                                                                      290
295 Electroencephalography                                                                                                                                295
300 Radiology - Diagnostic                                                                                            $2,068,957           $193.20        300
305 Radiology - Therapeutic                                                                                                                               305
310 Nuclear Medicine                                                                                                                                      310
315 Magnetic Resonance Imaging                                                                                                                            315
320 Ultrasonography                                                                                                                                       320
325 Computed Tomographic Scanner                                                                                                                          325
330 Drugs Sold to Patients                                                                                             $974,871             $69.00        330
335 Respiratory Therapy                                                                                                $512,702             $40.77        335
340 Pulmonary Function Services                                                                                                                           340
345 Renal Dialysis                                                                                                                                        345
350 Lithotripsy                                                                                                                                           350
355 Gastro-Intestinal Services                                                                                                                            355
360 Physical Therapy                                                                                                   $658,599            $140.28        360
365 Speech-Language Pathology                                                                                           $6,794              $117.14       365
370 Occupational Therapy                                                                                                $12,315             $86.73        370
375 Other Physical Medicine                                                                                             $92,718                           375
380 Electroconvulsive Therapy                                                                                                                             380
385 Psychiatric/Psychological Testing                                                                                                                     385
390 Psychiatric Individual/Group Therapy                                                                                                                  390
395 Organ Acquisition                                                                                                                                     395
400 Other Ancillary Services                                                                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                                          $7,977,079                          405
410 Purchased Inpatient Services                                                                                                                          410
411 Purchased Outpatient Services                                                                                                                         411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                   $15,688,362                         415
420 Non-Operating Cost Centers/Revenue                                                                                  $41,764                           420
425 Provision for Income Taxes                                                                                                                            425
430 Extraordinary Items                                                                                                                                   430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                      $15,730,126                         435

        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                     MCH - 000101
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    42 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2014
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                   ( Page 10 (7 of 8) Audited Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:      06/30/2008
Line          REVENUE PRODUCING CENTERS                        (11) Gross       (12)Deductions (13)Adjustment   (14)Net Revenue       (15)Average Unit Line
 No                                                            Revenue from      from Revenue for Professional Column (11) - (12) -   Net Revenue       No
                                                               Page 12,          from Page 12,   Component            (13)            Column (14) ÷ (1)
                                                               Columns (21) +   Column 23 Line from Page 15,
                                                               (22)                 455 - 457   Columns (9) &
                                                                                                     (13)
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                    $251,234        $138,814                           $112,420            $864.77        230
235 Surgery and Recovery Services                                  $973,949        $538,135                           $435,814             $16.70        235
240 Ambulatory Surgery Services                                                                                                                          240
245 Anesthesiology                                                 $331,858        $183,361        $168,109           ($19,612)           ($0.48)        245
250 Medical Supplies Sold to Patients                             $1,194,595       $660,048                           $534,547             $23.07        250
255 Durable Medical Equipment                                                                                                                            255
260 Clinical Laboratory Services                                  $2,727,828      $1,507,203        $19,500           $1,201,125           $10.54        260
265 Pathological Laboratory Services                                                                                                                     265
270 Blood Bank                                                      $37,397         $20,663                            $16,734            $107.96        270
275 Echocardiology                                                                                                                                       275
280 Cardiac Catheterization Services                                                                                                                     280
285 Cardiology Services                                                                                                                                  285
290 Electromyography                                                                                                                                     290
295 Electroencephalography                                                                                                                               295
300 Radiology - Diagnostic                                        $3,611,590      $1,995,508                          $1,616,082          $150.91        300
305 Radiology - Therapeutic                                                                                                                              305
310 Nuclear Medicine                                                                                                                                     310
315 Magnetic Resonance Imaging                                                                                                                           315
320 Ultrasonography                                                                                                                                      320
325 Computed Tomographic Scanner                                                                                                                         325
330 Drugs Sold to Patients                                        $2,629,707      $1,452,989                          $1,176,718           $83.28        330
335 Respiratory Therapy                                           $1,214,852       $671,241                           $543,611             $43.22        335
340 Pulmonary Function Services                                                                                                                          340
345 Renal Dialysis                                                                                                                                       345
350 Lithotripsy                                                                                                                                          350
355 Gastro-Intestinal Services                                                                                                                           355
360 Physical Therapy                                               $543,706        $300,413                           $243,293             $51.82        360
365 Speech-Language Pathology                                       $9,679          $5,348                             $4,331              $74.67        365
370 Occupational Therapy                                            $17,616         $9,733                             $7,883              $55.51        370
375 Other Physical Medicine                                         $80,085         $44,249                            $35,836                           375
380 Electroconvulsive Therapy                                                                                                                            380
385 Psychiatric/Psychological Testing                                                                                                                    385
390 Psychiatric Individual/Group Therapy                                                                                                                 390
395 Organ Acquisition                                                                                                                                    395
400 Other Ancillary Services                                                                                                                             400
405 TOTAL ANCILLARY SERVICES                                     $13,624,096      $7,527,705       $187,609           $5,908,782                         405
410 Purchased Inpatient Services                                                                                                                         410
411 Purchased Outpatient Services                                                                                                                        411
415 TOTAL OPERATING REV. & EXP. (A)                              $22,205,484      $12,269,169      $411,649           $9,524,666                         415
420 Non-Operating Cost Centers/Revenue                                                                                $3,515,709                         420
425 Provision for Income Taxes                                                                                                                           425
430 Extraordinary Items                                                                                                                                  430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                     $13,040,375                         435

        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                    MCH - 000102
             Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                                 HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                           Page    43 of 2/4/2015
                                                                                Prepared: 478 Page ID
                                                     #:2015
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                            ( Page 10 (8 of 8) Audited Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End:   06/30/2008
Line          REVENUE PRODUCING CENTERS                           (16) Net   (17) Average Unit Line
 No                                                            Revenue Minus Net Column (16) ÷ No
                                                                 Net Costs          (1)
                                                                Column (14)
                                                                  minus (9)
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                   ($461,065)     ($3,546.65)   230
235 Surgery and Recovery Services                                 ($346,871)      ($13.29)     235
240 Ambulatory Surgery Services                                                                240
245 Anesthesiology                                                 ($64,477)       ($1.56)     245
250 Medical Supplies Sold to Patients                               $96,547        $4.17       250
255 Durable Medical Equipment                                                                  255
260 Clinical Laboratory Services                                  ($562,763)       ($4.94)     260
265 Pathological Laboratory Services                                                           265
270 Blood Bank                                                     ($30,466)      ($196.55)    270
275 Echocardiology                                                                             275
280 Cardiac Catheterization Services                                                           280
285 Cardiology Services                                                                        285
290 Electromyography                                                                           290
295 Electroencephalography                                                                     295
300 Radiology - Diagnostic                                        ($452,875)      ($42.29)     300
305 Radiology - Therapeutic                                                                    305
310 Nuclear Medicine                                                                           310
315 Magnetic Resonance Imaging                                                                 315
320 Ultrasonography                                                                            320
325 Computed Tomographic Scanner                                                               325
330 Drugs Sold to Patients                                         $201,847        $14.29      330
335 Respiratory Therapy                                             $30,909        $2.46       335
340 Pulmonary Function Services                                                                340
345 Renal Dialysis                                                                             345
350 Lithotripsy                                                                                350
355 Gastro-Intestinal Services                                                                 355
360 Physical Therapy                                              ($415,306)      ($88.46)     360
365 Speech-Language Pathology                                       ($2,463)      ($42.47)     365
370 Occupational Therapy                                            ($4,432)      ($31.21)     370
375 Other Physical Medicine                                        ($56,882)                   375
380 Electroconvulsive Therapy                                                                  380
385 Psychiatric/Psychological Testing                                                          385
390 Psychiatric Individual/Group Therapy                                                       390
395 Organ Acquisition                                                                          395
400 Other Ancillary Services                                                                   400
405 TOTAL ANCILLARY SERVICES                                     ($2,068,297)                  405
410 Purchased Inpatient Services                                                               410
411 Purchased Outpatient Services                                                              411
415 TOTAL OPERATING REV. & EXP. (A)                              ($6,163,696)                  415
420 Non-Operating Cost Centers/Revenue                            $3,473,945                   420
425 Provision for Income Taxes                                                                 425
430 Extraordinary Items                                                                        430
435 TOTALS/NET PROFIT (LOSS) (B)                                 ($2,689,751)                  435


        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                        MCH - 000103
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    44 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2016
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                              ( Page 12 (1 of 12) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:      06/30/2008
                                                                                               MEDICARE

                                                                           Traditional                           Managed Care

                                                                (1) Gross           (2) Gross           (3) Gross         (4) Gross
                                                            Inpatient Revenue       Outpatient      Inpatient Revenue     Outpatient
                                                                                     Revenue                               Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                Line
 No                                                 No                                                                                    No
                Revenue Subclassifications                         .04                   .44               .14                  .54
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                   5
 10    Coronary Care                               3030                                                                                   10
 15    Pediatric Intensive Care                    3050                                                                                   15
 20    Neonatal Intensive Care                     3070                                                                                   20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                   25
 30    Burn Care                                   3110                                                                                   30
 35    Other Intensive Care                        3130                                                                                   35
 40    Definitive Observation                      3150                                                                                   40
 45    Medical/Surgical Acute                      3170         $748,120                                                                  45
 50    Pediatric Acute                             3290                                                                                   50
 55    Psychiatric Acute - Adult                   3340                                                                                   55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                   60
 65    Obstetrics Acute                            3380                                                                                   65
 70    Alternate Birthing Center                   3400                                                                                   70
 75    Chemical Dependency Services                3420                                                                                   75
 80    Physical Rehabilitation Care                3440                                                                                   80
 85    Hospice - Inpatient Services                3470                                                                                   85
 90    Other Acute Care                            3510                                                                                   90
 95    Nursery Acute                               3530                                                                                   95
100 Sub-Acute Care                                 3560                                                                                  100
101 Sub-Acute Care - Pediatric                     3570                                                                                  101
105 Skilled Nursing Care                           3580         $104,320                                                                 105
110 Psychiatric - Long Term Care                   3610                                                                                  110
115 Intermediate Care                              3630                                                                                  115
120 Residential Care                               3680                                                                                  120
125 Other Long-Term Care Services                  3780                                                                                  125
145 Other Daily Hospital Services                  3900                                                                                  145
150 TOTAL DAILY HOSPITAL SERVICES                               $852,440                                                                 150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $111,347             $455,077                                            160
165 Medical Transportation Services                4040                                                                                  165
170 Psychiatric Emergency Rooms                    4060                                                                                  170
175 Clinics                                        4070                                                                                  175
180 Satellite Clinics                              4180                              $107,955                                            180
185 Satellite Ambulatory Surgery Center            4200                                                                                  185
190 Outpatient Chemical Dependency Services        4220                                                                                  190
195 Observation Care                               4230                                                                                  195
200 Partial Hospitalization - Psychiatric          4260                                                                                  200
205 Home Health Care Services                      4290                                                                                  205
210 Hospice - Outpatient Services                  4310                                                                                  210
215 Adult Day Health Care Services                 4320                                                                                  215
220 Other Ambulatory Services                      4390                                                                                  220
225 TOTAL AMBULATORY SERVICES                                   $111,347             $563,032                                            225




                                                                                                                                       MCH - 000104
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    45 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2017
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                               ( Page 12 (2 of 12) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2008

                                                                                                MEDI-CAL

                                                                           Traditional                            Managed Care

                                                                (5) Gross           (6) Gross           (7) Gross          (8) Gross
                                                            Inpatient Revenue       Outpatient      Inpatient Revenue      Outpatient
                                                                                     Revenue                                Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                 Line
 No                                                 No                                                                                     No
                Revenue Subclassifications                         .05                   .45                .15                  .55
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                    5
 10    Coronary Care                               3030                                                                                    10
 15    Pediatric Intensive Care                    3050                                                                                    15
 20    Neonatal Intensive Care                     3070                                                                                    20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                    25
 30    Burn Care                                   3110                                                                                    30
 35    Other Intensive Care                        3130                                                                                    35
 40    Definitive Observation                      3150                                                                                    40
 45    Medical/Surgical Acute                      3170         $85,000                                                                    45
 50    Pediatric Acute                             3290         $11,820                                                                    50
 55    Psychiatric Acute - Adult                   3340                                                                                    55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                    60
 65    Obstetrics Acute                            3380         $162,180                                                                   65
 70    Alternate Birthing Center                   3400                                                                                    70
 75    Chemical Dependency Services                3420                                                                                    75
 80    Physical Rehabilitation Care                3440                                                                                    80
 85    Hospice - Inpatient Services                3470                                                                                    85
 90    Other Acute Care                            3510                                                                                    90
 95    Nursery Acute                               3530         $71,910                                                                    95
100 Sub-Acute Care                                 3560                                                                                   100
101 Sub-Acute Care - Pediatric                     3570                                                                                   101
105 Skilled Nursing Care                           3580        $1,793,319                                                                 105
110 Psychiatric - Long Term Care                   3610                                                                                   110
115 Intermediate Care                              3630                                                                                   115
120 Residential Care                               3680                                                                                   120
125 Other Long-Term Care Services                  3780                                                                                   125
145 Other Daily Hospital Services                  3900                                                                                   145
150 TOTAL DAILY HOSPITAL SERVICES                              $2,124,229                                                                 150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $29,187              $531,507                                             160
165 Medical Transportation Services                4040                                                                                   165
170 Psychiatric Emergency Rooms                    4060                                                                                   170
175 Clinics                                        4070                                                                                   175
180 Satellite Clinics                              4180                              $735,684                                             180
185 Satellite Ambulatory Surgery Center            4200                                                                                   185
190 Outpatient Chemical Dependency Services        4220                                                                                   190
195 Observation Care                               4230                                                                                   195
200 Partial Hospitalization - Psychiatric          4260                                                                                   200
205 Home Health Care Services                      4290                                                                                   205
210 Hospice - Outpatient Services                  4310                                                                                   210
215 Adult Day Health Care Services                 4320                                                                                   215
220 Other Ambulatory Services                      4390                                                                                   220
225 TOTAL AMBULATORY SERVICES                                   $29,187              $1,267,191                                           225




                                                                                                                                        MCH - 000105
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    46 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2018
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                            ( Page 12 (3 of 12) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2008

                                                                                 COUNTY INDIGENT PROGRAMS

                                                                         Traditional                           Managed Care

                                                                (9) Gross         (10) Gross         (11) Gross         (12) Gross
                                                            Inpatient Revenue     Outpatient      Inpatient Revenue     Outpatient
                                                                                   Revenue                               Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                              Line
 No                                                 No                                                                                  No
                Revenue Subclassifications                         .07                 .47               .17                  .57
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                 5
 10    Coronary Care                               3030                                                                                 10
 15    Pediatric Intensive Care                    3050                                                                                 15
 20    Neonatal Intensive Care                     3070                                                                                 20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                 25
 30    Burn Care                                   3110                                                                                 30
 35    Other Intensive Care                        3130                                                                                 35
 40    Definitive Observation                      3150                                                                                 40
 45    Medical/Surgical Acute                      3170                                                                                 45
 50    Pediatric Acute                             3290                                                                                 50
 55    Psychiatric Acute - Adult                   3340                                                                                 55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                 60
 65    Obstetrics Acute                            3380                                                                                 65
 70    Alternate Birthing Center                   3400                                                                                 70
 75    Chemical Dependency Services                3420                                                                                 75
 80    Physical Rehabilitation Care                3440                                                                                 80
 85    Hospice - Inpatient Services                3470                                                                                 85
 90    Other Acute Care                            3510                                                                                 90
 95    Nursery Acute                               3530                                                                                 95
100 Sub-Acute Care                                 3560                                                                                100
101 Sub-Acute Care - Pediatric                     3570                                                                                101
105 Skilled Nursing Care                           3580                                                                                105
110 Psychiatric - Long Term Care                   3610                                                                                110
115 Intermediate Care                              3630                                                                                115
120 Residential Care                               3680                                                                                120
125 Other Long-Term Care Services                  3780                                                                                125
145 Other Daily Hospital Services                  3900                                                                                145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                      150
    AMBULATORY SERVICES:
160 Emergency Services                             4010                                                                                160
165 Medical Transportation Services                4040                                                                                165
170 Psychiatric Emergency Rooms                    4060                                                                                170
175 Clinics                                        4070                                                                                175
180 Satellite Clinics                              4180                                                                                180
185 Satellite Ambulatory Surgery Center            4200                                                                                185
190 Outpatient Chemical Dependency Services        4220                                                                                190
195 Observation Care                               4230                                                                                195
200 Partial Hospitalization - Psychiatric          4260                                                                                200
205 Home Health Care Services                      4290                                                                                205
210 Hospice - Outpatient Services                  4310                                                                                210
215 Adult Day Health Care Services                 4320                                                                                215
220 Other Ambulatory Services                      4390                                                                                220
225 TOTAL AMBULATORY SERVICES                                                                                                          225




                                                                                                                                     MCH - 000106
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    47 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2019
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                                 ( Page 12 (4 of 12) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:       06/30/2008

                                                                                         OTHER THIRD PARTIES

                                                                           Traditional                            Managed Care

                                                               (13) Gross           (14) Gross            (15) Gross         (16) Gross
                                                            Inpatient Revenue       Outpatient         Inpatient Revenue     Outpatient
                                                                                     Revenue                                   Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                      Line
 No                                                 No
                Revenue Subclassifications                     .02, .03, .06        .42, .43, .46         .12,.13,.16        .52, .53, .56      No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                         5
 10    Coronary Care                               3030                                                                                         10
 15    Pediatric Intensive Care                    3050                                                                                         15
 20    Neonatal Intensive Care                     3070                                                                                         20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                         25
 30    Burn Care                                   3110                                                                                         30
 35    Other Intensive Care                        3130                                                                                         35
 40    Definitive Observation                      3150                                                                                         40
 45    Medical/Surgical Acute                      3170         $260,135                                   $188,235                             45
 50    Pediatric Acute                             3290          $17,730                                    $3,940                              50
 55    Psychiatric Acute - Adult                   3340                                                                                         55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                         60
 65    Obstetrics Acute                            3380          $55,045                                   $15,300                              65
 70    Alternate Birthing Center                   3400                                                                                         70
 75    Chemical Dependency Services                3420                                                                                         75
 80    Physical Rehabilitation Care                3440                                                                                         80
 85    Hospice - Inpatient Services                3470                                                                                         85
 90    Other Acute Care                            3510                                                                                         90
 95    Nursery Acute                               3530          $13,260                                   $18,870                              95
100 Sub-Acute Care                                 3560                                                                                        100
101 Sub-Acute Care - Pediatric                     3570                                                                                        101
105 Skilled Nursing Care                           3580          $29,031                                    $6,720                             105
110 Psychiatric - Long Term Care                   3610                                                                                        110
115 Intermediate Care                              3630                                                                                        115
120 Residential Care                               3680                                                                                        120
125 Other Long-Term Care Services                  3780                                                                                        125
145 Other Daily Hospital Services                  3900                                                                                        145
150 TOTAL DAILY HOSPITAL SERVICES                               $375,201                                   $233,065                            150
    AMBULATORY SERVICES:
160 Emergency Services                             4010          $60,259             $1,000,523            $30,898            $510,034         160
165 Medical Transportation Services                4040                                                                                        165
170 Psychiatric Emergency Rooms                    4060                                                                                        170
175 Clinics                                        4070                                                                                        175
180 Satellite Clinics                              4180                                  $8,373                               $151,756         180
185 Satellite Ambulatory Surgery Center            4200                                                                                        185
190 Outpatient Chemical Dependency Services        4220                                                                                        190
195 Observation Care                               4230                                                                                        195
200 Partial Hospitalization - Psychiatric          4260                                                                                        200
205 Home Health Care Services                      4290                                                                                        205
210 Hospice - Outpatient Services                  4310                                                                                        210
215 Adult Day Health Care Services                 4320                                                                                        215
220 Other Ambulatory Services                      4390                                                                                        220
225 TOTAL AMBULATORY SERVICES                                    $60,259             $1,008,896            $30,898            $661,790         225




                                                                                                                                             MCH - 000107
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    48 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2020
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                        ( Page 12 (5 of 12) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2008

                                                                     OTHER INDIGENT                     OTHER PAYORS

                                                               (17) Gross       (18) Gross       (19) Gross         (20) Gross
                                                            Inpatient Revenue   Outpatient    Inpatient Revenue     Outpatient
                                                                                 Revenue                             Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                          Line
 No                                                 No
                Revenue Subclassifications                         .08             .48             .00, .09           .40, .49      No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                             5
 10    Coronary Care                               3030                                                                             10
 15    Pediatric Intensive Care                    3050                                                                             15
 20    Neonatal Intensive Care                     3070                                                                             20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                             25
 30    Burn Care                                   3110                                                                             30
 35    Other Intensive Care                        3130                                                                             35
 40    Definitive Observation                      3150                                                                             40
 45    Medical/Surgical Acute                      3170                                           $115,605                          45
 50    Pediatric Acute                             3290                                            $2,955                           50
 55    Psychiatric Acute - Adult                   3340                                                                             55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                             60
 65    Obstetrics Acute                            3380                                            $6,525                           65
 70    Alternate Birthing Center                   3400                                                                             70
 75    Chemical Dependency Services                3420                                                                             75
 80    Physical Rehabilitation Care                3440                                                                             80
 85    Hospice - Inpatient Services                3470                                                                             85
 90    Other Acute Care                            3510                                                                             90
 95    Nursery Acute                               3530                                            $4,590                           95
100 Sub-Acute Care                                 3560                                                                            100
101 Sub-Acute Care - Pediatric                     3570                                                                            101
105 Skilled Nursing Care                           3580                                           $347,200                         105
110 Psychiatric - Long Term Care                   3610                                                                            110
115 Intermediate Care                              3630                                                                            115
120 Residential Care                               3680                                                                            120
125 Other Long-Term Care Services                  3780                                                                            125
145 Other Daily Hospital Services                  3900                                                                            145
150 TOTAL DAILY HOSPITAL SERVICES                                                                 $476,875                         150
    AMBULATORY SERVICES:
160 Emergency Services                             4010                                           $27,294            $585,621      160
165 Medical Transportation Services                4040                                                                            165
170 Psychiatric Emergency Rooms                    4060                                                                            170
175 Clinics                                        4070                                                                            175
180 Satellite Clinics                              4180                                                              $174,063      180
185 Satellite Ambulatory Surgery Center            4200                                                                            185
190 Outpatient Chemical Dependency Services        4220                                                                            190
195 Observation Care                               4230                                                                            195
200 Partial Hospitalization - Psychiatric          4260                                                                            200
205 Home Health Care Services                      4290                                                                            205
210 Hospice - Outpatient Services                  4310                                                                            210
215 Adult Day Health Care Services                 4320                                                                            215
220 Other Ambulatory Services                      4390                                                                            220
225 TOTAL AMBULATORY SERVICES                                                                     $27,294            $759,684      225




                                                                                                                                 MCH - 000108
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    49 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2021
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                         ( Page 12 (6 of 12) Audited Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:        06/30/2008

                                                                                  TOTAL

                                                               (21) Gross       (22) Gross     (23) Gross Patient
                                                            Inpatient Revenue   Outpatient          Revenue
                                                                                 Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                           Line
 No                                                 No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                              5
 10    Coronary Care                               3030                                                              10
 15    Pediatric Intensive Care                    3050                                                              15
 20    Neonatal Intensive Care                     3070                                                              20
 25    Psychiatric Intensive (Isolation) Care      3090                                                              25
 30    Burn Care                                   3110                                                              30
 35    Other Intensive Care                        3130                                                              35
 40    Definitive Observation                      3150                                                              40
 45    Medical/Surgical Acute                      3170        $1,397,095                          $1,397,095        45
 50    Pediatric Acute                             3290         $36,445                             $36,445          50
 55    Psychiatric Acute - Adult                   3340                                                              55
 60    Psychiatric Acute - Adolescent and Child    3360                                                              60
 65    Obstetrics Acute                            3380         $239,050                           $239,050          65
 70    Alternate Birthing Center                   3400                                                              70
 75    Chemical Dependency Services                3420                                                              75
 80    Physical Rehabilitation Care                3440                                                              80
 85    Hospice - Inpatient Services                3470                                                              85
 90    Other Acute Care                            3510                                                              90
 95    Nursery Acute                               3530         $108,630                           $108,630          95
100 Sub-Acute Care                                 3560                                                             100
101 Sub-Acute Care - Pediatric                     3570                                                             101
105 Skilled Nursing Care                           3580        $2,280,590                          $2,280,590       105
110 Psychiatric - Long Term Care                   3610                                                             110
115 Intermediate Care                              3630                                                             115
120 Residential Care                               3680                                                             120
125 Other Long-Term Care Services                  3780                                                             125
145 Other Daily Hospital Services                  3900                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                              $4,061,810                          $4,061,810       150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $258,985        $3,082,762         $3,341,747       160
165 Medical Transportation Services                4040                                                             165
170 Psychiatric Emergency Rooms                    4060                                                             170
175 Clinics                                        4070                                                             175
180 Satellite Clinics                              4180                         $1,177,831         $1,177,831       180
185 Satellite Ambulatory Surgery Center            4200                                                             185
190 Outpatient Chemical Dependency Services        4220                                                             190
195 Observation Care                               4230                                                             195
200 Partial Hospitalization - Psychiatric          4260                                                             200
205 Home Health Care Services                      4290                                                             205
210 Hospice - Outpatient Services                  4310                                                             210
215 Adult Day Health Care Services                 4320                                                             215
220 Other Ambulatory Services                      4390                                                             220
225 TOTAL AMBULATORY SERVICES                                   $258,985        $4,260,593         $4,519,578       225




                                                                                                                                 MCH - 000109
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    50 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2022
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                         ( Page 12 (7 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                            Report Period End:       06/30/2008
                                                                                                       MEDICARE
                                                                               Traditional                               Managed Care
                                                                    (1) Gross           (2) Gross               (3) Gross         (4) Gross
                   PATIENT                                      Inpatient Revenue       Outpatient          Inpatient Revenue     Outpatient
Line      REVENUE PRODUCING CENTERS                  Account                             Revenue                                   Revenue       Line
 No                                                    No                                                                                         No
              Revenue Subclassifications                               .04                     .44                 .14                  .54
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                       230
235 Surgery and Recovery Services                     4420          $63,026              $195,376                                                235
240 Ambulatory Surgery Services                       4430                                                                                       240
245 Anesthesiology                                    4450          $23,714                  $56,496                                             245
250 Medical Supplies sold to Patients                 4470          $105,660             $142,494                                                250
255 Durable Medical Equipment                         4480                                                                                       255
260 Clinical Laboratory Services                      4500          $210,445             $661,933                                                260
265 Pathological Laboratory Services                  4520                                                                                       265
270 Blood Bank                                        4540          $16,171                  $10,199                                             270
275 Echocardiology                                    4560                                                                                       275
280 Cardiac Catheterization Services                  4570                                                                                       280
285 Cardiology Services                               4590                                                                                       285
290 Electromyography                                  4610                                                                                       290
295 Electroencephalography                            4620                                                                                       295
300 Radiology - Diagnostic                            4630          $176,987             $744,098                                                300
305 Radiology - Therapeutic                           4640                                                                                       305
310 Nuclear Medicine                                  4650                                                                                       310
315 Magnetic Resonance Imaging                        4660                                                                                       315
320 Ultrasonography                                   4670                                                                                       320
325 Computed Tomographic Scanner                      4680                                                                                       325
330 Drugs Sold to Patients                            4710          $518,207             $434,583                                                330
335 Respiratory Therapy                               4720          $211,455             $103,676                                                335
340 Pulmonary Function Services                       4730                                                                                       340
345 Renal Dialysis                                    4740                                                                                       345
350 Lithotripsy                                       4750                                                                                       350
355 Gastro-Intestinal Services                        4760                                                                                       355
360 Physical Therapy                                  4770          $39,685              $153,596                                                360
365 Speech- Language Pathology                        4780           $2,425                  $2,201                                              365
370 Occupational Therapy                              4790           $7,808                  $1,998                                              370
375 Other Physical Medicine                           4800                                                                                       375
380 Electroconvulsive Therapy                         4820                                                                                       380
385 Psychiatric/Psychological Testing                 4830                                                                                       385
390 Psychiatric Individual/Group Therapy              4840                                                                                       390
395 Organ Acquisition                                 4860                                                                                       395
400 Other Ancillary Services                          4870                                                                                       400
405 TOTAL ANCILLARY SERVICES                                       $1,375,583            $2,506,650                                              405
415 TOTAL PATIENT REVENUE                                          $2,339,370           $3,069,682                                               415
                                                                           MEDICARE                           MEDICARE
                  DEDUCTIONS FROM REVENUE                                     Traditional                    Managed Care
                                                                    Inpatient         Outpatient                Total
420 Provision for Bad Debts                                         $39,283                  $7,859                                              420
425 Contractual Adjustments (exclude capitation revenue)           $1,683,962                                                                    425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                    426
430 Charity                                                                                                                                      430
435 Restricted Donations and Subsidies for Indigent Care                                                                                         435
    (Credit Balance)
440 Teaching Allowances                                                                                                                          440
445 Support for Clinical Teaching (Credit Balance)                                                                                               445
450 Other Deductions                                                                                                                             450
455 TOTAL DEDUCTIONS FROM REVENUE                                  $1,723,245                $7,859                                              455
457 CAPITATION PREMIUM REVENUE                                                                                                                   457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                      $616,125             $3,061,823                                              460
                                                                                                                                               MCH - 000110
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    51 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2023
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                         ( Page 12 (8 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                            Report Period End:        06/30/2008
                                                                                                       MEDI-CAL
                                                                               Traditional                               Managed Care
                                                                    (5) Gross           (6) Gross               (7) Gross         (8) Gross
Line               PATIENT                                      Inpatient Revenue       Outpatient          Inpatient Revenue     Outpatient     Line
No        REVENUE PRODUCING CENTERS                  Account                             Revenue                                   Revenue       No
                                                       No
              Revenue Subclassifications                               .05                     .45                 .15                  .55
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400          $148,246                 $24,297                                             230
235 Surgery and Recovery Services                     4420          $68,632                  $43,059                                             235
240 Ambulatory Surgery Services                       4430                                                                                       240
245 Anesthesiology                                    4450          $16,778                  $13,135                                             245
250 Medical Supplies sold to Patients                 4470          $143,396                 $77,630                                             250
255 Durable Medical Equipment                         4480                                                                                       255
260 Clinical Laboratory Services                      4500          $65,325              $365,108                                                260
265 Pathological Laboratory Services                  4520                                                                                       265
270 Blood Bank                                        4540           $1,578                   $500                                               270
275 Echocardiology                                    4560                                                                                       275
280 Cardiac Catheterization Services                  4570                                                                                       280
285 Cardiology Services                               4590                                                                                       285
290 Electromyography                                  4610                                                                                       290
295 Electroencephalography                            4620                                                                                       295
300 Radiology - Diagnostic                            4630          $38,866              $406,537                                                300
305 Radiology - Therapeutic                           4640                                                                                       305
310 Nuclear Medicine                                  4650                                                                                       310
315 Magnetic Resonance Imaging                        4660                                                                                       315
320 Ultrasonography                                   4670                                                                                       320
325 Computed Tomographic Scanner                      4680                                                                                       325
330 Drugs Sold to Patients                            4710          $725,025                 $62,722                                             330
335 Respiratory Therapy                               4720          $361,898                 $44,088                                             335
340 Pulmonary Function Services                       4730                                                                                       340
345 Renal Dialysis                                    4740                                                                                       345
350 Lithotripsy                                       4750                                                                                       350
355 Gastro-Intestinal Services                        4760                                                                                       355
360 Physical Therapy                                  4770            $289                   $21,146                                             360
365 Speech- Language Pathology                        4780            $194                                                                       365
370 Occupational Therapy                              4790                                   $1,303                                              370
375 Other Physical Medicine                           4800                                                                                       375
380 Electroconvulsive Therapy                         4820                                                                                       380
385 Psychiatric/Psychological Testing                 4830                                                                                       385
390 Psychiatric Individual/Group Therapy              4840                                                                                       390
395 Organ Acquisition                                 4860                                                                                       395
400 Other Ancillary Services                          4870                                                                                       400
405 TOTAL ANCILLARY SERVICES                                       $1,570,227            $1,059,525                                              405
415 TOTAL PATIENT REVENUE                                          $3,723,643            $2,326,716                                              415
                                                                   MEDI-CAL                                    MEDI-CAL
                                                                  Traditional                                Managed Care
                  DEDUCTIONS FROM REVENUE                            Total                                      Total
420 Provision for Bad Debts                                                                                                                      420
425 Contractual Adjustments (exclude capitation revenue)           $3,154,555                                                                    425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                       ($16,273)                                                                    426
430 Charity                                                                                                                                      430
435 Restricted Donations and Subsidies for Indigent Care                                                                                         435
    (Credit Balance)
440 Teaching Allowances                                                                                                                          440
445 Support for Clinical Teaching (Credit Balance)                                                                                               445
450 Other Deductions                                                                                                                             450
455 TOTAL DEDUCTIONS FROM REVENUE                                  $3,138,282                                                                    455
457 CAPITATION PREMIUM REVENUE                                                                                                                   457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                     $2,912,077                                                                    460
                                                                                                                                               MCH - 000111
         Case 5:17-cv-00002-JGB-KK      DocumentREPORT
                               HOSPITAL DISCLOSURE   49-15FACSIMILE
                                                            Filed 10/11/18 Date
                                                                              Page     52 of 2/4/2015
                                                                                    Prepared: 478 Page ID
12                                                   #:2024
                      SUPPLEMENTAL PATIENT REVENUE INFORMATION          ( Page 12 (9 of 12) Audited Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                        Report Period End:        06/30/2008
                                                                                       COUNTY INDIGENT PROGRAMS
                                                                               Traditional                           Managed Care
                                                                    (9) Gross           (10) Gross         (11) Gross         (12) Gross
Line               PATIENT                           Account    Inpatient Revenue       Outpatient      Inpatient Revenue     Outpatient     Line
 No       REVENUE PRODUCING CENTERS                    No                                Revenue                               Revenue        No
              Revenue Subclassifications                               .07                   .47               .17                  .57
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                   230
235 Surgery and Recovery Services                     4420                                                                                   235
240 Ambulatory Surgery Services                       4430                                                                                   240
245 Anesthesiology                                    4450                                                                                   245
250 Medical Supplies sold to Patients                 4470                                                                                   250
255 Durable Medical Equipment                         4480                                                                                   255
260 Clinical Laboratory Services                      4500                                                                                   260
265 Pathological Laboratory Services                  4520                                                                                   265
270 Blood Bank                                        4540                                                                                   270
275 Echocardiology                                    4560                                                                                   275
280 Cardiac Catheterization Services                  4570                                                                                   280
285 Cardiology Services                               4590                                                                                   285
290 Electromyography                                  4610                                                                                   290
295 Electroencephalography                            4620                                                                                   295
300 Radiology - Diagnostic                            4630                                                                                   300
305 Radiology - Therapeutic                           4640                                                                                   305
310 Nuclear Medicine                                  4650                                                                                   310
315 Magnetic Resonance Imaging                        4660                                                                                   315
320 Ultrasonography                                   4670                                                                                   320
325 Computed Tomographic Scanner                      4680                                                                                   325
330 Drugs Sold to Patients                            4710                                                                                   330
335 Respiratory Therapy                               4720                                                                                   335
340 Pulmonary Function Services                       4730                                                                                   340
345 Renal Dialysis                                    4740                                                                                   345
350 Lithotripsy                                       4750                                                                                   350
355 Gastro-Intestinal Services                        4760                                                                                   355
360 Physical Therapy                                  4770                                                                                   360
365 Speech- Language Pathology                        4780                                                                                   365
370 Occupational Therapy                              4790                                                                                   370
375 Other Physical Medicine                           4800                                                                                   375
380 Electroconvulsive Therapy                         4820                                                                                   380
385 Psychiatric/Psychological Testing                 4830                                                                                   385
390 Psychiatric Individual/Group Therapy              4840                                                                                   390
395 Organ Acquisition                                 4860                                                                                   395
400 Other Ancillary Services                          4870                                                                                   400
405 TOTAL ANCILLARY SERVICES                                                                                                                 405
415 TOTAL PATIENT REVENUE                                                                                                                    415
                                                                COUNTY INDIGENT PROGRAMS                 CO. INDIGENT
                                                                             Traditional                  PROGRAMS
                  DEDUCTIONS FROM REVENUE                                                                 Managed Care
                                                                   Inpatient          Outpatient              Total
420 Provision for Bad Debts                                                                                                                  420
425 Contractual Adjustments (exclude capitation revenue)                                                                                     425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                426
430 Charity                                                                                                                                  430
435 Restricted Donations and Subsidies for Indigent Care                                                                                     435
    (Credit Balance)
440 Teaching Allowances                                                                                                                      440
445 Support for Clinical Teaching (Credit Balance)                                                                                           445
450 Other Deductions                                                                                                                         450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                                                            455
457 CAPITATION PREMIUM REVENUE                                                                                                               457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                                                               460
                                                                                                                                           MCH - 000112
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    53 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2025
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (10 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                             Report Period End:       06/30/2008
                                                                                               OTHER THIRD PARTIES
                                                                                Traditional                             Managed Care
                                                                   (13) Gross            (14) Gross             (15) Gross         (16) Gross
Line               PATIENT                           Account    Inpatient Revenue        Outpatient          Inpatient Revenue     Outpatient        Line
 No       REVENUE PRODUCING CENTERS                    No                                 Revenue                                   Revenue           No
              Revenue Subclassifications                           .02, .03, .06         .42, .43, .46          .12,.13,.16        .52, .53, .56
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400           $38,982                  $5,739             $20,269             $2,650          230
235 Surgery and Recovery Services                     4420          $111,995              $279,077               $62,910            $100,417         235
240 Ambulatory Surgery Services                       4430                                                                                           240
245 Anesthesiology                                    4450           $47,141                  $99,254            $21,180             $32,862         245
250 Medical Supplies sold to Patients                 4470           $97,385              $303,668               $70,603            $124,469         250
255 Durable Medical Equipment                         4480                                                                                           255
260 Clinical Laboratory Services                      4500           $59,658              $682,917               $35,293            $393,097         260
265 Pathological Laboratory Services                  4520                                                                                           265
270 Blood Bank                                        4540                                     $789               $2,367             $3,419          270
275 Echocardiology                                    4560                                                                                           275
280 Cardiac Catheterization Services                  4570                                                                                           280
285 Cardiology Services                               4590                                                                                           285
290 Electromyography                                  4610                                                                                           290
295 Electroencephalography                            4620                                                                                           295
300 Radiology - Diagnostic                            4630           $97,556              $1,096,013             $57,257            $523,719         300
305 Radiology - Therapeutic                           4640                                                                                           305
310 Nuclear Medicine                                  4650                                                                                           310
315 Magnetic Resonance Imaging                        4660                                                                                           315
320 Ultrasonography                                   4670                                                                                           320
325 Computed Tomographic Scanner                      4680                                                                                           325
330 Drugs Sold to Patients                            4710          $184,793              $240,661               $120,179           $142,053         330
335 Respiratory Therapy                               4720           $53,109              $102,728               $40,038             $56,968         335
340 Pulmonary Function Services                       4730                                                                                           340
345 Renal Dialysis                                    4740                                                                                           345
350 Lithotripsy                                       4750                                                                                           350
355 Gastro-Intestinal Services                        4760                                                                                           355
360 Physical Therapy                                  4770           $1,890               $238,394                $5,476             $70,159         360
365 Speech- Language Pathology                        4780                                    $4,859                                                 365
370 Occupational Therapy                              4790            $610                    $1,931              $1,096               $572          370
375 Other Physical Medicine                           4800                                                                                           375
380 Electroconvulsive Therapy                         4820                                                                                           380
385 Psychiatric/Psychological Testing                 4830                                                                                           385
390 Psychiatric Individual/Group Therapy              4840                                                                                           390
395 Organ Acquisition                                 4860                                                                                           395
400 Other Ancillary Services                          4870                                                                                           400
405 TOTAL ANCILLARY SERVICES                                        $693,119              $3,056,030             $436,668           $1,450,385       405
415 TOTAL PATIENT REVENUE                                          $1,128,579         $4,064,926                $700,631            $2,112,175       415
                                                                      OTHER THIRD PARTIES                    OTHER THIRD
                                                                            Traditional                        PARTIES
                  DEDUCTIONS FROM REVENUE                                                                     Managed Care
                                                                    Inpatient          Outpatient                 Total
420 Provision for Bad Debts                                                                                                                          420
425 Contractual Adjustments (exclude capitation revenue)            $627,272              $2,275,143            $2,071,669                           425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                        426
430 Charity                                                                                                                                          430
435 Restricted Donations and Subsidies for Indigent Care                                                                                             435
    (Credit Balance)
440 Teaching Allowances                                                                                                                              440
445 Support for Clinical Teaching (Credit Balance)                                                                                                   445
450 Other Deductions                                                                                                                                 450
455 TOTAL DEDUCTIONS FROM REVENUE                                   $627,272              $2,275,143            $2,071,669                           455
457 CAPITATION PREMIUM REVENUE                                                                                                                       457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                      $501,307              $1,789,783             $741,137                            460
                                                                                                                                                   MCH - 000113
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    54 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2026
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                               ( Page 12 (11 of 12) Audited Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2008
                                                                         OTHER INDIGENT                     OTHER PAYORS
                                                                   (17) Gross       (18) Gross       (19) Gross          (20) Gross
Line               PATIENT                           Account    Inpatient Revenue   Outpatient    Inpatient Revenue      Outpatient     Line
 No       REVENUE PRODUCING CENTERS                    No                            Revenue                              Revenue        No
              Revenue Subclassifications                               .08             .48             .00, .09            .40, .49
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                             $7,200              $3,851       230
235 Surgery and Recovery Services                     4420                                             $41,526             $7,931       235
240 Ambulatory Surgery Services                       4430                                                                              240
245 Anesthesiology                                    4450                                             $17,015             $4,283       245
250 Medical Supplies sold to Patients                 4470                                             $37,006            $92,284       250
255 Durable Medical Equipment                         4480                                                                              255
260 Clinical Laboratory Services                      4500                                             $29,648            $224,404      260
265 Pathological Laboratory Services                  4520                                                                              265
270 Blood Bank                                        4540                                             $2,374                           270
275 Echocardiology                                    4560                                                                              275
280 Cardiac Catheterization Services                  4570                                                                              280
285 Cardiology Services                               4590                                                                              285
290 Electromyography                                  4610                                                                              290
295 Electroencephalography                            4620                                                                              295
300 Radiology - Diagnostic                            4630                                             $34,116            $436,441      300
305 Radiology - Therapeutic                           4640                                                                              305
310 Nuclear Medicine                                  4650                                                                              310
315 Magnetic Resonance Imaging                        4660                                                                              315
320 Ultrasonography                                   4670                                                                              320
325 Computed Tomographic Scanner                      4680                                                                              325
330 Drugs Sold to Patients                            4710                                             $90,952            $110,532      330
335 Respiratory Therapy                               4720                                            $184,165            $56,727       335
340 Pulmonary Function Services                       4730                                                                              340
345 Renal Dialysis                                    4740                                                                              345
350 Lithotripsy                                       4750                                                                              350
355 Gastro-Intestinal Services                        4760                                                                              355
360 Physical Therapy                                  4770                                             $3,220              $9,851       360
365 Speech- Language Pathology                        4780                                                                              365
370 Occupational Therapy                              4790                                             $2,298                           370
375 Other Physical Medicine                           4800                                                                $80,085       375
380 Electroconvulsive Therapy                         4820                                                                              380
385 Psychiatric/Psychological Testing                 4830                                                                              385
390 Psychiatric Individual/Group Therapy              4840                                                                              390
395 Organ Acquisition                                 4860                                                                              395
400 Other Ancillary Services                          4870                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                          $449,520           $1,026,389     405
415 TOTAL PATIENT REVENUE                                                                             $953,689       $1,786,073         415
                  DEDUCTIONS FROM REVENUE                                OTHER INDIGENT                     OTHER PAYORS
                                                                    Inpatient       Outpatient        Inpatient          Outpatient
420 Provision for Bad Debts                                                                           $506,542           $1,060,975     420
425 Contractual Adjustments (exclude capitation revenue)                                                                                425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                           426
430 Charity                                                                                                                             430
435 Restricted Donations and Subsidies for Indigent Care                                                                                435
    (Credit Balance)
440 Teaching Allowances                                                                                                                 440
445 Support for Clinical Teaching (Credit Balance)                                                                                      445
450 Other Deductions                                                                                  $283,601            $574,581      450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                     $790,143           $1,635,556     455
457 CAPITATION PREMIUM REVENUE                                                                                                          457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                        $163,546            $150,517      460


                                                                                                                                      MCH - 000114
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    55 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2027
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                    ( Page 12 (12 of 12) Audited Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                       Report Period End:     06/30/2008

                                                                                        TOTAL
                                                                   (21) Gross         (22) Gross       (23) Gross patient
Line               PATIENT                           Account    Inpatient Revenue     Outpatient            Revenue       Line
 No       REVENUE PRODUCING CENTERS                    No                              Revenue                             No
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400          $214,697            $36,537            $251,234       230
235 Surgery and Recovery Services                     4420          $348,089           $625,860            $973,949       235
240 Ambulatory Surgery Services                       4430                                                                240
245 Anesthesiology                                    4450          $125,828           $206,030            $331,858       245
250 Medical Supplies sold to Patients                 4470          $454,050           $740,545           $1,194,595      250
255 Durable Medical Equipment                         4480                                                                255
260 Clinical Laboratory Services                      4500          $400,369          $2,327,459          $2,727,828      260
265 Pathological Laboratory Services                  4520                                                                265
270 Blood Bank                                        4540          $22,490             $14,907             $37,397       270
275 Echocardiology                                    4560                                                                275
280 Cardiac Catheterization Services                  4570                                                                280
285 Cardiology Services                               4590                                                                285
290 Electromyography                                  4610                                                                290
295 Electroencephalography                            4620                                                                295
300 Radiology - Diagnostic                            4630          $404,782          $3,206,808          $3,611,590      300
305 Radiology - Therapeutic                           4640                                                                305
310 Nuclear Medicine                                  4650                                                                310
315 Magnetic Resonance Imaging                        4660                                                                315
320 Ultrasonography                                   4670                                                                320
325 Computed Tomographic Scanner                      4680                                                                325
330 Drugs Sold to Patients                            4710         $1,639,156          $990,551           $2,629,707      330
335 Respiratory Therapy                               4720          $850,665           $364,187           $1,214,852      335
340 Pulmonary Function Services                       4730                                                                340
345 Renal Dialysis                                    4740                                                                345
350 Lithotripsy                                       4750                                                                350
355 Gastro-Intestinal Services                        4760                                                                355
360 Physical Therapy                                  4770          $50,560            $493,146            $543,706       360
365 Speech- Language Pathology                        4780           $2,619              $7,060             $9,679        365
370 Occupational Therapy                              4790          $11,812              $5,804             $17,616       370
375 Other Physical Medicine                           4800                              $80,085             $80,085       375
380 Electroconvulsive Therapy                         4820                                                                380
385 Psychiatric/Psychological Testing                 4830                                                                385
390 Psychiatric Individual/Group Therapy              4840                                                                390
395 Organ Acquisition                                 4860                                                                395
400 Other Ancillary Services                          4870                                                                400
405 TOTAL ANCILLARY SERVICES                                       $4,525,117         $9,098,979          $13,624,096     405
415 TOTAL PATIENT REVENUE                                          $8,845,912         $13,359,572         $22,205,484     415
              DEDUCTIONS FROM REVENUE
                                                                 Total Inpatient    Total Outpatient         Total
420 Provision for Bad Debts                                                                               $1,614,659      420
425 Contractual Adjustments (exclude capitation revenue)                                                  $9,812,601      425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                              ($16,273)      426
430 Charity                                                                                                               430
435 Restricted Donations and Subsidies for Indigent Care                                                                  435
    (Credit Balance)
440 Teaching Allowances                                                                                                   440
445 Support for Clinical Teaching (Credit Balance)                                                                        445
450 Other Deductions                                                                                       $858,182       450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                         $12,269,169     455
457 CAPITATION PREMIUM REVENUE                                                                                            457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                            $9,936,315      460




                                                                                                                                       MCH - 000115
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    56 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2028
14                          SUPPLEMENTAL OTHER OPERATING REVENUE INFORMATION               ( Page 14 Audited Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                    Report Period End:      06/30/2008
Line             SUPPLEMENTAL OTHER OPERATING REVENUE INFORMATION             Account    (1)   Other Operating        Line
 No                                                                             No.                Revenue             No
       PART I: COST REDUCTIONS DISTRIBUTED TO SEVERAL COST CENTERS
 5     Donated Commodities                                                     5650                                     5
 10    Cash Discounts of Purchases                                             5660                                    10
 15    Sale of Scrap and Waste                                                 5670                 $3,055             15
 20    Rebates and Refunds                                                     5680                                    20
 25    Other Commissions                                                       5710                  $75               25
 30    Non-Patient Room Rentals                                                5730                                    30
 35    Other (Specify)                                                                                                 35
 40                                                                                                                    40
 45                                                                                                                    45
 50                                                                                                                    50
       PART II: MINOR RECOVERIES DISTRIBUTED TO ONE COST CENTER
 65    Telephone and Telegraph Revenue                                         5470                                    65
 70    Donated Blood                                                           5750                                    70
 75    Vending Machine Commissions                                             5690                  $272              75
 80    Television/Radio Rentals                                                5720                                    80
 85    Finance Charges on Patient Accounts Receivable                          5520                                    85
 90    Child Care Services Revenue - Employees                                 5760                                    90
 95    Other (Specify)                                                                                                 95
100                                                                                                                    100
105                                                                                                                    105
110                                                                                                                    110
115                                                                                                                    115
120    TOTAL PARTS I AND II                                                                         $3,402             120
       PART III: OTHER OPERATING REVENUE ALLOCATED
130    Non-Patient Food Sales                                                  5320                 $43,413            130
135    Laundry and Linen Revenue                                               5340                                    135
140    Social Work Services Revenue                                            5350                                    140
145    Supplies sold to Non-Patients Revenue                                   5370                                    145
150    Drugs Sold to Non-Patients Revenue                                      5380                                    150
155    Purchasing Services Revenue                                             5390                                    155
160    Parking Revenue                                                         5430                                    160
165    Housekeeping & Maintenance Services Revenue                             5440                                    165
170    Data Processing Services Revenue                                        5480                                    170
175    Medical Records Abstracts Sales                                         5700                 $5,451             175
180    Management Services Revenue                                             5740                                    180
185    Transfers from Restricted Funds for Operations (Non-Revenue Centers)    5790                                    185
190    Worker's Compensation Refunds                                           5782                                    190
195    Community Health Education Revenue                                      5770                                    195
196    Reinsurance Recoveries                                                  5781                $216,682            196
200    Other (Specify) T-SHIRT SALES                                                                 $36               200
205      ACCOUNTING CORRECTIONS & MISC                                                              $84,308            205
210      EDUCATION                                                                                  $1,732             210
215                                                                                                                    215
220    TOTAL PART III                                                                              $351,622            220
       PART IV: RESEARCH & EDUCATION REVENUES AND TRANSFERS
225    Transfers from Restricted Funds for Research Expense                    5010                                    225
230    School of Nursing Tuition                                               5220                                    230
235    Licensed Vocational Nurse Program Tuition                               5230                                    235
240    Medical Postgraduate Education Tuition                                  5240                                    240
245    Paramedical Education Tuition                                           5250                                    245
250    Student Housing Revenue                                                 5260                                    250
255    Other Health Profession Education Revenue                               5270                                    255
260    Transfers from Restricted Funds for Education Expense                   5280                                    260
270    Transfers from Restricted Funds for Operations (Revenue Centers)        5790                                    270
275    TOTAL PART IV                                                                                                   275
280    TOTAL OTHER OPERATING REVENUE (Sum of Lines 120,220 and 275)                                $355,024            280

                                                                                                                      MCH - 000116
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    57 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2029
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT               ( Page 15 (1 of 6) Audited Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL               Report Period End:    06/30/2008

                                                                             COMPENSATION

                                                              (1)        (2)               (3)              (4)
                     PATIENT                                Salaries   Employee     Professional Fees      Total
Line        REVENUE PRODUCING CENTERS            Account   and Wages    Benefits                        Compensation     Line
 No                                                                                                                       No
                Natural Classification Code        No         .07        .10-.19           .20
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care             6010                                                                   5
 10    Coronary Care                               6030                                                                   10
 15    Pediatric Intensive Care                    6050                                                                   15
 20    Neonatal Intensive Care                     6070                                                                   20
 25    Psychiatric Intensive (Isolation) Care      6090                                                                   25
 30    Burn Care                                   6110                                                                   30
 35    Other Intensive Care                        6130                                                                   35
 40    Definitive Observation                      6150                                                                   40
 45    Medical/Surgical Acute                      6170                                                                   45
 50    Pediatric Acute                             6290                                                                   50
 55    Psychiatric Acute - Adult                   6340                                                                   55
 60    Psychiatric Acute - Adolescent & Child      6360                                                                   60
 65    Obstetrics Acute                            6380                                                                   65
 70    Alternate Birthing Center                   6400                                                                   70
 75    Chemical Dependency Services                6420                                                                   75
 80    Physical Rehabilitation Care                6440                                                                   80
 85    Hospice - Inpatient Care                    6470                                                                   85
 90    Other Acute Care                            6510                                                                   90
 95    Nursery Acute                               6530                                                                   95
100 Sub-Acute Care                                 6560                                                                  100
101 Sub-Acute Care - Pediatric                     6570                                                                  101
105 Skilled Nursing Care                           6580                                  $30,000           $30,000       105
110 Psychiatric Long-Term Care                     6610                                                                  110
115 Intermediate Care                              6630                                                                  115
120 Residential Care                               6680                                                                  120
125 Other Long-Term Care Services                  6780                                                                  125
145 Other Daily Hospital Services                  6900                                                                  145
150 TOTAL DAILY HOSPITAL SERVICES                                                        $30,000           $30,000       150
       AMBULATORY SERVICES
160 Emergency Services                             7010                                 $384,842          $384,842       160
165 Medical Transportation Services                7040                                                                  165
170 Psychiatric Emergency Rooms                    7060                                                                  170
175 Clinics                                        7070                                                                  175
180 Satellite Clinics                              7180                                  $74,644           $74,644       180
185 Satellite Ambulatory Surgery Center            7200                                                                  185
190 Outpatient Chemical Dependency Svcs.           7220                                                                  190
195 Observation Care                               7230                                                                  195
200 Partial Hospitalization - Psychiatric          7260                                                                  200
205 Home Health Care Services                      7290                                                                  205
210 Hospice - Outpatient Services                  7310                                                                  210
215 Adult Day Health Care Services                 7320                                                                  215
220 Other Ambulatory Services                      7390                                                                  220
225 TOTAL AMBULATORY SERVICES                                                           $459,486          $459,486       225




                                                                                                                       MCH - 000117
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    58 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2030
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                      ( Page 15 (2 of 6) Audited Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2008

                                                                          PERCENT OF TIME SPENT BY FUNCTION

                                                              (5)                (6)              (7)               (8)
                     PATIENT                                 Research          Medical          General          Nursing and
Line        REVENUE PRODUCING CENTERS            Account   Supported by      Education       Administration   Paramedical Care Line
 No                                                No        Hospital       Supported by      and Hospital       of Hospital    No
                                                                            Hospital (Non-    Committees          Patients
                                                                              Inservice)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                          5
 10    Coronary Care                              6030                                                                          10
 15    Pediatric Intensive Care                   6050                                                                          15
 20    Neonatal Intensive Care                    6070                                                                          20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                          25
 30    Burn Care                                  6110                                                                          30
 35    Other Intensive Care                       6130                                                                          35
 40    Definitive Observation                     6150                                                                          40
 45    Medical/Surgical Acute                     6170                                                                          45
 50    Pediatric Acute                            6290                                                                          50
 55    Psychiatric Acute - Adult                  6340                                                                          55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                          60
 65    Obstetrics Acute                           6380                                                                          65
 70    Alternate Birthing Center                  6400                                                                          70
 75    Chemical Dependency Services               6420                                                                          75
 80    Physical Rehabilitation Care               6440                                                                          80
 85    Hospice - Inpatient Care                   6470                                                                          85
 90    Other Acute Care                           6510                                                                          90
 95    Nursery Acute                              6530                                                                          95
100 Sub-Acute Care                                6560                                                                         100
101 Sub-Acute Care - Pediatric                    6570                                                                         101
105 Skilled Nursing Care                          6580                                                                         105
110 Psychiatric Long-Term Care                    6610                                                                         110
115 Intermediate Care                             6630                                                                         115
120 Residential Care                              6680                                                                         120
125 Other Long-Term Care Services                 6780                                                                         125
145 Other Daily Hospital Services                 6900                                                                         145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                              150
       AMBULATORY SERVICES
160 Emergency Services                            7010                                                                         160
165 Medical Transportation Services               7040                                                                         165
170 Psychiatric Emergency Rooms                   7060                                                                         170
175 Clinics                                       7070                                                                         175
180 Satellite Clinics                             7180                                                                         180
185 Satellite Ambulatory Surgery Center           7200                                                                         185
190 Outpatient Chemical Dependency Svcs.          7220                                                                         190
195 Observation Care                              7230                                                                         195
200 Partial Hospitalization - Psychiatric         7260                                                                         200
205 Home Health Care Services                     7290                                                                         205
210 Hospice - Outpatient Services                 7310                                                                         210
215 Adult Day Health Care Services                7320                                                                         215
220 Other Ambulatory Services                     7390                                                                         220
225 TOTAL AMBULATORY SERVICES                                                                                                  225




                                                                                                                            MCH - 000118
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    59 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2031
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                          ( Page 15 (3 of 6) Audited Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:      06/30/2008
                                                             PERCENT OF TIME SPENT BY
                                                                    FUNCTION
                                                                (9)                  (10)               (13)
                     PATIENT                                Physician and      Supervision and      Allocation of
Line        REVENUE PRODUCING CENTERS            Account   Intern/Resident     Other Functions   Page 16, Column Line
 No                                                No      Care of Hospital   of the Cost Center (9), to Revenue  No
                                                               Patients                           Centers (See
                                                                                                   Instructions)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                            5
 10    Coronary Care                              6030                                                            10
 15    Pediatric Intensive Care                   6050                                                            15
 20    Neonatal Intensive Care                    6070                                                            20
 25    Psychiatric Intensive (Isolation) Care     6090                                                            25
 30    Burn Care                                  6110                                                            30
 35    Other Intensive Care                       6130                                                            35
 40    Definitive Observation                     6150                                                            40
 45    Medical/Surgical Acute                     6170                                                            45
 50    Pediatric Acute                            6290                                                            50
 55    Psychiatric Acute - Adult                  6340                                                            55
 60    Psychiatric Acute - Adolescent & Child     6360                                                            60
 65    Obstetrics Acute                           6380                                                            65
 70    Alternate Birthing Center                  6400                                                            70
 75    Chemical Dependency Services               6420                                                            75
 80    Physical Rehabilitation Care               6440                                                            80
 85    Hospice - Inpatient Care                   6470                                                            85
 90    Other Acute Care                           6510                                                            90
 95    Nursery Acute                              6530                                                            95
100 Sub-Acute Care                                6560                                                           100
101 Sub-Acute Care - Pediatric                    6570                                                           101
105 Skilled Nursing Care                          6580         $30,000                                           105
110 Psychiatric Long-Term Care                    6610                                                           110
115 Intermediate Care                             6630                                                           115
120 Residential Care                              6680                                                           120
125 Other Long-Term Care Services                 6780                                                           125
145 Other Daily Hospital Services                 6900                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                              $30,000                                           150
       AMBULATORY SERVICES
160 Emergency Services                            7010        $194,040            $190,802                       160
165 Medical Transportation Services               7040                                                           165
170 Psychiatric Emergency Rooms                   7060                                                           170
175 Clinics                                       7070                                                           175
180 Satellite Clinics                             7180                            $74,644                        180
185 Satellite Ambulatory Surgery Center           7200                                                           185
190 Outpatient Chemical Dependency Svcs.          7220                                                           190
195 Observation Care                              7230                                                           195
200 Partial Hospitalization - Psychiatric         7260                                                           200
205 Home Health Care Services                     7290                                                           205
210 Hospice - Outpatient Services                 7310                                                           210
215 Adult Day Health Care Services                7320                                                           215
220 Other Ambulatory Services                     7390                                                           220
225 TOTAL AMBULATORY SERVICES                                 $194,040            $265,446                       225




                                                                                                                               MCH - 000119
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    60 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2032
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT              ( Page 15 (4 of 6) Audited Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                Report Period End:      06/30/2008

                                                                          COMPENSATION

                                                           (1)         (2)             (3)               (4)
                   PATIENT                             Salaries     Employee        Professional        Total
Line      REVENUE PRODUCING CENTERS          Account    and Wages    Benefits         Fees           Compensation     Line
 No                                                                                                                    No
              Natural Classification Code      No          .07        .10-.19           .20
       ANCILLARY SERVICES
230 Labor and Delivery Services                7400                                                                   230
235 Surgery and Recovery Services              7420                                                                   235
240 Ambulatory Surgery Services                7430                                                                   240
245 Anesthesiology                             7450                                  $168,109           $168,109      245
250 Medical Supplies Sold to Patients          7470                                                                   250
255 Durable Medical Equipment                  7480                                                                   255
260 Clinical Laboratory Services               7500                                   $19,500           $19,500       260
265 Pathological Laboratory Services           7520                                                                   265
270 Blood Bank                                 7540                                                                   270
275 Echocardiology                             7560                                                                   275
280 Cardiac Catheterization Services           7570                                                                   280
285 Cardiology Services                        7590                                                                   285
290 Electromyography                           7610                                                                   290
295 Electroencephalography                     7620                                                                   295
300 Radiology - Diagnostic                     7630                                                                   300
305 Radiology - Therapeutic                    7640                                                                   305
310 Nuclear Medicine                           7650                                                                   310
315 Magnetic Resonance Imaging                 7660                                                                   315
320 Ultrasonography                            7670                                                                   320
325 Computed Tomographic Scanner               7680                                                                   325
330 Drugs Sold to Patients                     7710                                                                   330
335 Respiratory Therapy                        7720                                                                   335
340 Pulmonary Function Services                7730                                                                   340
345 Renal Dialysis                             7740                                                                   345
350 Lithotripsy                                7750                                                                   350
355 Gastro-Intestinal Services                 7760                                                                   355
360 Physical Therapy                           7770                                                                   360
365 Speech-Language Pathology                  7780                                                                   365
370 Occupational Therapy                       7790                                                                   370
375 Other Physical Medicine                    7800                                                                   375
380 Electroconvulsive Therapy                  7820                                                                   380
385 Psychiatric/Psychological Testing          7830                                                                   385
390 Psychiatric Individual/Group Therapy       7840                                                                   390
395 Organ Acquisition                          7860                                                                   395
400 Other Ancillary Services                   7870                                                                   400
405 TOTAL ANCILLARY SERVICES                                                         $187,609           $187,609      405




                                                                                                                    MCH - 000120
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    61 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2033
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                    ( Page 15 (5 of 6) Audited Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2008

                                                                      PERCENT OF TIME SPENT BY FUNCTION

                                                          (5)                 (6)             (7)                (8)
                   PATIENT                               Research          Medical          General         Nursing and
Line      REVENUE PRODUCING CENTERS          Account   Supported by      Education       Administration   Paramedical Care Line
 No                                            No        Hospital       Supported by      and Hospital       of Hospital    No
                                                                        Hospital (Non-    Committees          Patients
                                                                          Inservice)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                         230
235 Surgery and Recovery Services             7420                                                                         235
240 Ambulatory Surgery Services               7430                                                                         240
245 Anesthesiology                            7450                                                                         245
250 Medical Supplies Sold to Patients         7470                                                                         250
255 Durable Medical Equipment                 7480                                                                         255
260 Clinical Laboratory Services              7500                                                                         260
265 Pathological Laboratory Services          7520                                                                         265
270 Blood Bank                                7540                                                                         270
275 Echocardiology                            7560                                                                         275
280 Cardiac Catheterization Services          7570                                                                         280
285 Cardiology Services                       7590                                                                         285
290 Electromyography                          7610                                                                         290
295 Electroencephalography                    7620                                                                         295
300 Radiology - Diagnostic                    7630                                                                         300
305 Radiology - Therapeutic                   7640                                                                         305
310 Nuclear Medicine                          7650                                                                         310
315 Magnetic Resonance Imaging                7660                                                                         315
320 Ultrasonography                           7670                                                                         320
325 Computed Tomographic Scanner              7680                                                                         325
330 Drugs Sold to Patients                    7710                                                                         330
335 Respiratory Therapy                       7720                                                                         335
340 Pulmonary Function Services               7730                                                                         340
345 Renal Dialysis                            7740                                                                         345
350 Lithotripsy                               7750                                                                         350
355 Gastro-Intestinal Services                7760                                                                         355
360 Physical Therapy                          7770                                                                         360
365 Speech-Language Pathology                 7780                                                                         365
370 Occupational Therapy                      7790                                                                         370
375 Other Physical Medicine                   7800                                                                         375
380 Electroconvulsive Therapy                 7820                                                                         380
385 Psychiatric/Psychological Testing         7830                                                                         385
390 Psychiatric Individual/Group Therapy      7840                                                                         390
395 Organ Acquisition                         7860                                                                         395
400 Other Ancillary Services                  7870                                                                         400
405 TOTAL ANCILLARY SERVICES                                                                                               405




                                                                                                                        MCH - 000121
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    62 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2034
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                        ( Page 15 (6 of 6) Audited Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:      06/30/2008
                                                         PERCENT OF TIME SPENT BY
                                                                FUNCTION
                                                             (9)                 (10)               (13)
                   PATIENT                              Physician and      Supervision and      Allocation of
Line      REVENUE PRODUCING CENTERS          Account   Intern/Resident     Other Functions   Page 16, Column Line
 No                                            No      Care of Hospital   of the Cost Center (9), to Revenue  No
                                                           Patients                           Centers (See
                                                                                               Instructions)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                           230
235 Surgery and Recovery Services             7420                                                           235
240 Ambulatory Surgery Services               7430                                                           240
245 Anesthesiology                            7450        $168,109                                           245
250 Medical Supplies Sold to Patients         7470                                                           250
255 Durable Medical Equipment                 7480                                                           255
260 Clinical Laboratory Services              7500         $19,500                                           260
265 Pathological Laboratory Services          7520                                                           265
270 Blood Bank                                7540                                                           270
275 Echocardiology                            7560                                                           275
280 Cardiac Catheterization Services          7570                                                           280
285 Cardiology Services                       7590                                                           285
290 Electromyography                          7610                                                           290
295 Electroencephalography                    7620                                                           295
300 Radiology - Diagnostic                    7630                                                           300
305 Radiology - Therapeutic                   7640                                                           305
310 Nuclear Medicine                          7650                                                           310
315 Magnetic Resonance Imaging                7660                                                           315
320 Ultrasonography                           7670                                                           320
325 Computed Tomographic Scanner              7680                                                           325
330 Drugs Sold to Patients                    7710                                                           330
335 Respiratory Therapy                       7720                                                           335
340 Pulmonary Function Services               7730                                                           340
345 Renal Dialysis                            7740                                                           345
350 Lithotripsy                               7750                                                           350
355 Gastro-Intestinal Services                7760                                                           355
360 Physical Therapy                          7770                                                           360
365 Speech-Language Pathology                 7780                                                           365
370 Occupational Therapy                      7790                                                           370
375 Other Physical Medicine                   7800                                                           375
380 Electroconvulsive Therapy                 7820                                                           380
385 Psychiatric/Psychological Testing         7830                                                           385
390 Psychiatric Individual/Group Therapy      7840                                                           390
395 Organ Acquisition                         7860                                                           395
400 Other Ancillary Services                  7870                                                           400
405 TOTAL ANCILLARY SERVICES                              $187,609                                           405




                                                                                                                           MCH - 000122
          Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                        Page    63 of 2/4/2015
                                                                             Prepared: 478 Page ID
                                                  #:2035
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT            ( Page 16 (1 of 3) Audited Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                    Report Period End:     06/30/2008
                                                                              COMPENSATION

                                                           (1)            (2)             (3)              (4)
                                                         Salaries       Employee      Professional        Total
Line     NON-REVENUE PRODUCING CENTERS        Account    and Wages       Benefits      Fees            Compensation
 No                                             No                                                                      Line
                                                                                                                         No
               Natural Classification Code                 .07,.09        .10-.19           .20
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                                                      5
 10    TOTAL RESEARCH                                                                                                    10
       EDUCATION COSTS
 15    Education Administration Office         8210                                                                      15
 20    School of Nursing                       8220                                                                      20
 25    Licensed Vocational Nurse Program       8230                                                                      25
 30    Medical Postgraduate Education          8240                                                                      30
 35    Paramedical Education                   8250                                                                      35
 40    Student Housing                         8260                                                                      40
 45    Other Health Profession Education       8290                                                                      45
 50    TOTAL EDUCATION                                                                                                   50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                       $62,537          $62,537      205
210 Governing Board Expense                    8620                                                                     210
215 Public Relations                           8630                                                                     215
220 Management Engineering                     8640                                                                     220
225 Personnel                                  8650                                                                     225
230 Employee Health Services                   8660                                                                     230
235 Auxiliary Groups                           8670                                                                     235
240 Chaplaincy Services                        8680                                                                     240
245 Medical Library                            8690                                                                     245
250 Medical Records                            8700                                                                     250
255 Medical Staff Administration               8710                                       $7,000           $7,000       255
260 Nursing Administration                     8720                                                                     260
265 Nursing Float Personnel                    8730                                                                     265
270 Inservice Education - Nursing              8740                                                                     270
275 Utilization Management                     8750                                                                     275
280 Community Health Education                 8760                                                                     280
295 Other Administrative Services              8790                                                                     295
300 TOTAL ADMINISTRATIVE SERVICES                                                         $69,537          $69,537      300
       TOTAL
305 TOTAL PAGES 15 AND 16                                                                $746,632         $746,632      305
                                                        DO NOT INCLUDE ANY COMPENSATION LISTED ABOVE ON PAGE 17 OR
                                                                         18, COLUMNS (1), (2) OR (4).




                                                                                                                      MCH - 000123
          Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                        Page    64 of 2/4/2015
                                                                             Prepared: 478 Page ID
                                                  #:2036
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT                  ( Page 16 (2 of 3) Audited Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:       06/30/2008
                                                                        PERCENT OF TIME SPENT BY FUNCTION

                                                            (5)                (6)              (7)                (8)
                     PATIENT                               Research          Medical          General         Nursing and
Line        REVENUE PRODUCING CENTERS                    Supported by      Education       Administration   Paramedical Care Line
 No                                                        Hospital       Supported by      and Hospital       of Hospital    No
                                              Account                     Hospital (Non-    Committees          Patients
                                                No                          Inservice)
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                                                           5
 10    TOTAL RESEARCH                                                                                                         10
       EDUCATION COSTS
 15    Education Administration Office         8210                                                                           15
 20    School of Nursing                       8220                                                                           20
 25    Licensed Vocational Nurse Program       8230                                                                           25
 30    Medical Postgraduate Education          8240                                                                           30
 35    Paramedical Education                   8250                                                                           35
 40    Student Housing                         8260                                                                           40
 45    Other Health Profession Education       8290                                                                           45
 50    TOTAL EDUCATION                                                                                                        50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                           $62,537                        205
210 Governing Board Expense                    8620                                                                          210
215 Public Relations                           8630                                                                          215
220 Management Engineering                     8640                                                                          220
225 Personnel                                  8650                                                                          225
230 Employee Health Services                   8660                                                                          230
235 Auxiliary Groups                           8670                                                                          235
240 Chaplaincy Services                        8680                                                                          240
245 Medical Library                            8690                                                                          245
250 Medical Records                            8700                                                                          250
255 Medical Staff Administration               8710                                            $7,000                        255
260 Nursing Administration                     8720                                                                          260
265 Nursing Float Personnel                    8730                                                                          265
270 Inservice Education - Nursing              8740                                                                          270
275 Utilization Management                     8750                                                                          275
280 Community Health Education                 8760                                                                          280
295 Other Administrative Services              8790                                                                          295
300 TOTAL ADMINISTRATIVE SERVICES                                                             $69,537                        300
       TOTAL
305 TOTAL PAGES 15 AND 16                                                                     $69,537                        305
                                                         TOTAL LINE 305   LINES 15-50     TOTAL LINE 305     LINE ITEMS TO
                                                          TO PAGE 18,     PAGE 16,TO       TO PAGE 18,          PAGE 17,
                                                        COLUMN(3), LINE SAME LINES ON COLUMN(3) LINE           COLUMN(3)
                                                               5        PAGE 18, COL.(3);      295              LINES AS
                                                                          OTHERS TO                          APPROPRIATE
                                                                           PAGE 18,                               (SEE
                                                                        COLUMN(3), LINE                     INSTRUCTIONS)
                                                                              15




                                                                                                                          MCH - 000124
          Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                              HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                         Filed 10/11/18 Date
                                                                        Page    65 of 2/4/2015
                                                                             Prepared: 478 Page ID
                                                  #:2037
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT                      ( Page 16 (3 of 3) Audited Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2008

                                                          PERCENT OF TIME SPENT BY
                                                                 FUNCTION
                                                             (9)                 (10)
                     PATIENT                             Physician and      Supervision and
Line        REVENUE PRODUCING CENTERS         Account   Intern/Resident     Other Functions Line
 No                                             No      Care of Hospital   of the Cost Center No
                                                            Patients
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                          5
 10    TOTAL RESEARCH                                                                        10
       EDUCATION COSTS
 15    Education Administration Office         8210                                          15
 20    School of Nursing                       8220                                          20
 25    Licensed Vocational Nurse Program       8230                                          25
 30    Medical Postgraduate Education          8240                                          30
 35    Paramedical Education                   8250                                          35
 40    Student Housing                         8260                                          40
 45    Other Health Profession Education       8290                                          45
 50    TOTAL EDUCATION                                                                       50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                         205
210 Governing Board Expense                    8620                                         210
215 Public Relations                           8630                                         215
220 Management Engineering                     8640                                         220
225 Personnel                                  8650                                         225
230 Employee Health Services                   8660                                         230
235 Auxiliary Groups                           8670                                         235
240 Chaplaincy Services                        8680                                         240
245 Medical Library                            8690                                         245
250 Medical Records                            8700                                         250
255 Medical Staff Administration               8710                                         255
260 Nursing Administration                     8720                                         260
265 Nursing Float Personnel                    8730                                         265
270 Inservice Education - Nursing              8740                                         270
275 Utilization Management                     8750                                         275
280 Community Health Education                 8760                                         280
295 Other Administrative Services              8790                                         295
300 TOTAL ADMINISTRATIVE SERVICES                                                           300
       TOTAL
305 TOTAL PAGES 15 AND 16                                   $411,649           $265,446     305
                                                        LINE 50 TO PAGE     LINE ITEMS TO
                                                        15, COLUMN(13)     PAGES 17 & 18,
                                                              (SEE           COLUMN(3),
                                                         INSTRUCTIONS)         LINES AS
                                                                            APPROPRIATE
                                                                                 (SEE
                                                                           INSTRUCTIONS)




                                                                                                                             MCH - 000125
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    66 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2038
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                       ( Page 17 (1 of 8) Audited Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:       06/30/2008

                                                              (1)            (2)                   (3)                 (4)
                     PATIENT                                Salaries       Employee           Reclassified      Professional Fees
Line        REVENUE PRODUCING CENTERS            Account    and Wages       Benefits         Physician and
 No                                                No                                           Student
                                                                                             Compensation                           Line
                                                                                             Pages 15 &16,                           No
                                                                                             Cols. (8) & (10)
                Natural Classification Code                .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20        .21-.29
                                                            .09,.91,.95
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care             6010                                                                              5
 10    Coronary Care                               6030                                                                              10
 15    Pediatric Intensive Care                    6050                                                                              15
 20    Neonatal Intensive Care                     6070                                                                              20
 25    Psychiatric Intensive (Isolation) Care      6090                                                                              25
 30    Burn Care                                   6110                                                                              30
 35    Other Intensive Care                        6130                                                                              35
 40    Definitive Observation                      6150                                                                              40
 45    Medical/Surgical Acute                      6170     $523,607        $159,315                                                 45
 50    Pediatric Acute                             6290      $13,659         $4,156                                                  50
 55    Psychiatric Acute - Adult                   6340                                                                              55
 60    Psychiatric Acute - Adolescent & Child      6360                                                                              60
 65    Obstetrics Acute                            6380      $89,592         $27,260                                                 65
 70    Alternate Birthing Center                   6400                                                                              70
 75    Chemical Dependency Services                6420                                                                              75
 80    Physical Rehabilitation Care                6440                                                                              80
 85    Hospice - Inpatient Care                    6470                                                                              85
 90    Other Acute Care                            6510                                                                              90
 95    Nursery Acute                               6530      $40,713         $12,387                                                 95
100 Sub-Acute Care                                 6560                                                                             100
101 Sub-Acute Care - Pediatric                     6570                                                                             101
105 Skilled Nursing Care                           6580     $597,734        $206,655                                 $3,121         105
110 Psychiatric Long-Term Care                     6610                                                                             110
115 Intermediate Care                              6630                                                                             115
120 Residential Care                               6680                                                                             120
125 Other Long-Term Care Services                  6780                                                                             125
145 Other Daily Hospital Services                  6900                                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                          $1,265,305       $409,773                                 $3,121         150
       AMBULATORY SERVICES
160 Emergency Services                             7010     $614,853        $159,577            $190,802             $4,175         160
165 Medical Transportation Services                7040                                                                             165
170 Psychiatric Emergency Rooms                    7060                                                                             170
175 Clinics                                        7070                                                                             175
180 Satellite Clinics                              7180     $397,399        $157,347             $74,644            $130,722        180
185 Satellite Ambulatory Surgery Center            7200                                                                             185
190 Outpatient Chemical Dependency Svcs.           7220                                                                             190
195 Observation Care                               7230                                                                             195
200 Partial Hospitalization - Psychiatric          7260                                                                             200
205 Home Health Care Services                      7290                                                                             205
210 Hospice - Outpatient Services                  7310                                                                             210
215 Adult Day Health Care Services                 7320                                                                             215
220 Other Ambulatory Services                      7390                                                                             220
225 TOTAL AMBULATORY SERVICES                              $1,012,252       $316,924            $265,446            $134,897        225




                                                                                                                               MCH - 000126
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    67 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2039
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 17 (2 of 8) Audited Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2008

                                                               (5)               (6)                  (7)            (8)
                     PATIENT                                 Supplies        Purchased           Depreciation       Leases
Line        REVENUE PRODUCING CENTERS            Account                      Services                            and Rentals     Line
 No                                                No                                                                              No

                Natural Classification Code                .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care             6010                                                                            5
 10    Coronary Care                               6030                                                                            10
 15    Pediatric Intensive Care                    6050                                                                            15
 20    Neonatal Intensive Care                     6070                                                                            20
 25    Psychiatric Intensive (Isolation) Care      6090                                                                            25
 30    Burn Care                                   6110                                                                            30
 35    Other Intensive Care                        6130                                                                            35
 40    Definitive Observation                      6150                                                                            40
 45    Medical/Surgical Acute                      6170       $38,365           $7,725              $4,089           $807          45
 50    Pediatric Acute                             6290       $1,001             $201               $107              $21          50
 55    Psychiatric Acute - Adult                   6340                                                                            55
 60    Psychiatric Acute - Adolescent & Child      6360                                                                            60
 65    Obstetrics Acute                            6380       $6,564            $1,321              $700             $138          65
 70    Alternate Birthing Center                   6400                                                                            70
 75    Chemical Dependency Services                6420                                                                            75
 80    Physical Rehabilitation Care                6440                                                                            80
 85    Hospice - Inpatient Care                    6470                                                                            85
 90    Other Acute Care                            6510                                                                            90
 95    Nursery Acute                               6530       $2,983             $600               $318              $63          95
100 Sub-Acute Care                                 6560                                                                           100
101 Sub-Acute Care - Pediatric                     6570                                                                           101
105 Skilled Nursing Care                           6580       $46,529           $18,474            $10,848                        105
110 Psychiatric Long-Term Care                     6610                                                                           110
115 Intermediate Care                              6630                                                                           115
120 Residential Care                               6680                                                                           120
125 Other Long-Term Care Services                  6780                                                                           125
145 Other Daily Hospital Services                  6900                                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                             $95,442           $28,321            $16,062          $1,029        150
       AMBULATORY SERVICES
160 Emergency Services                             7010       $79,354           $5,490              $8,424                        160
165 Medical Transportation Services                7040                                                                           165
170 Psychiatric Emergency Rooms                    7060                                                                           170
175 Clinics                                        7070                                                                           175
180 Satellite Clinics                              7180       $70,051           $9,523              $5,115         $136,744       180
185 Satellite Ambulatory Surgery Center            7200                                                                           185
190 Outpatient Chemical Dependency Svcs.           7220                                                                           190
195 Observation Care                               7230                                                                           195
200 Partial Hospitalization - Psychiatric          7260                                                                           200
205 Home Health Care Services                      7290                                                                           205
210 Hospice - Outpatient Services                  7310                                                                           210
215 Adult Day Health Care Services                 7320                                                                           215
220 Other Ambulatory Services                      7390                                                                           220
225 TOTAL AMBULATORY SERVICES                                $149,405           $15,013            $13,539         $136,744       225




                                                                                                                                MCH - 000127
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    68 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2040
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                          ( Page 17 (3 of 8) Audited Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2008

                                                               (9)                 (10)               (11)          (12) (Optional)
                     PATIENT                               Other Direct         Total Direct    Adjustments of     Adjusted Direct
Line        REVENUE PRODUCING CENTERS                       Expenses            Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                          Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                                 Account                           (9)             Parts I & II    Page 20, Column
                                                   No                                                                      (1)
                Natural Classification Code                .77-.90,.94-.98

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                               5
 10    Coronary Care                              6030                                                                               10
 15    Pediatric Intensive Care                   6050                                                                               15
 20    Neonatal Intensive Care                    6070                                                                               20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                               25
 30    Burn Care                                  6110                                                                               30
 35    Other Intensive Care                       6130                                                                               35
 40    Definitive Observation                     6150                                                                               40
 45    Medical/Surgical Acute                     6170        $2,799             $736,707                             $736,707       45
 50    Pediatric Acute                            6290          $73              $19,218                               $19,218       50
 55    Psychiatric Acute - Adult                  6340                                                                               55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                               60
 65    Obstetrics Acute                           6380         $479              $126,054                             $126,054       65
 70    Alternate Birthing Center                  6400                                                                               70
 75    Chemical Dependency Services               6420                                                                               75
 80    Physical Rehabilitation Care               6440                                                                               80
 85    Hospice - Inpatient Care                   6470                                                                               85
 90    Other Acute Care                           6510                                                                               90
 95    Nursery Acute                              6530         $218              $57,282                               $57,282       95
100 Sub-Acute Care                                6560                                                                              100
101 Sub-Acute Care - Pediatric                    6570                                                                              101
105 Skilled Nursing Care                          6580        $4,656             $888,017                             $888,017      105
110 Psychiatric Long-Term Care                    6610                                                                              110
115 Intermediate Care                             6630                                                                              115
120 Residential Care                              6680                                                                              120
125 Other Long-Term Care Services                 6780                                                                              125
145 Other Daily Hospital Services                 6900                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                             $8,225            $1,827,278                           $1,827,278     150
       AMBULATORY SERVICES
160 Emergency Services                            7010        $3,961            $1,066,636                           $1,066,636     160
165 Medical Transportation Services               7040                                                                              165
170 Psychiatric Emergency Rooms                   7060                                                                              170
175 Clinics                                       7070                                                                              175
180 Satellite Clinics                             7180        $96,731           $1,078,276                           $1,078,276     180
185 Satellite Ambulatory Surgery Center           7200                                                                              185
190 Outpatient Chemical Dependency Svcs.          7220                                                                              190
195 Observation Care                              7230                                                                              195
200 Partial Hospitalization - Psychiatric         7260                                                                              200
205 Home Health Care Services                     7290                                                                              205
210 Hospice - Outpatient Services                 7310                                                                              210
215 Adult Day Health Care Services                7320                                                                              215
220 Other Ambulatory Services                     7390                                                                              220
225 TOTAL AMBULATORY SERVICES                                $100,692           $2,144,912                           $2,144,912     225




                                                                                                                                  MCH - 000128
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    69 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2041
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                              ( Page 17 (4 of 8) Audited Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:       06/30/2008

                                                            (13) (Optional)     (14)(Optional)
                     PATIENT                               Units of Service    Adjusted Direct
Line        REVENUE PRODUCING CENTERS            Account     from Page 4,       Expenses Per      Line
 No                                                No      Columns (4) + (5)   Unit Column (12)    No
                                                                or Col(1)            ÷ (13)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                              5
 10    Coronary Care                              6030                                             10
 15    Pediatric Intensive Care                   6050                                             15
 20    Neonatal Intensive Care                    6070                                             20
 25    Psychiatric Intensive (Isolation) Care     6090                                             25
 30    Burn Care                                  6110                                             30
 35    Other Intensive Care                       6130                                             35
 40    Definitive Observation                     6150                                             40
 45    Medical/Surgical Acute                     6170            2,275            $323.83         45
 50    Pediatric Acute                            6290              37             $519.41         50
 55    Psychiatric Acute - Adult                  6340                                             55
 60    Psychiatric Acute - Adolescent & Child     6360                                             60
 65    Obstetrics Acute                           6380             237             $531.87         65
 70    Alternate Birthing Center                  6400                                             70
 75    Chemical Dependency Services               6420                                             75
 80    Physical Rehabilitation Care               6440                                             80
 85    Hospice - Inpatient Care                   6470                                             85
 90    Other Acute Care                           6510                                             90
 95    Nursery Acute                              6530             244             $234.76         95
100 Sub-Acute Care                                6560                                             100
101 Sub-Acute Care - Pediatric                    6570                                             101
105 Skilled Nursing Care                          6580            6,258            $141.90         105
110 Psychiatric Long-Term Care                    6610                                             110
115 Intermediate Care                             6630                                             115
120 Residential Care                              6680                                             120
125 Other Long-Term Care Services                 6780                                             125
145 Other Daily Hospital Services                 6900                                             145
150 TOTAL DAILY HOSPITAL SERVICES                                                                  150
       AMBULATORY SERVICES
160 Emergency Services                            7010            7,237            $147.39         160
165 Medical Transportation Services               7040                                             165
170 Psychiatric Emergency Rooms                   7060                                             170
175 Clinics                                       7070                                             175
180 Satellite Clinics                             7180            6,754            $159.65         180
185 Satellite Ambulatory Surgery Center           7200                                             185
190 Outpatient Chemical Dependency Svcs.          7220                                             190
195 Observation Care                              7230                                             195
200 Partial Hospitalization - Psychiatric         7260                                             200
205 Home Health Care Services                     7290                                             205
210 Hospice - Outpatient Services                 7310                                             210
215 Adult Day Health Care Services                7320                                             215
220 Other Ambulatory Services                     7390                                             220
225 TOTAL AMBULATORY SERVICES                                                                      225




                                                                                                                                   MCH - 000129
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    70 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2042
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 17 (5 of 8) Audited Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:       06/30/2008

                                                           (1)           (2)                  (3)                (4)
                   PATIENT                              Salaries       Employee           Reclassified       Professional
Line      REVENUE PRODUCING CENTERS          Account   and Wages        Benefits         Physician and          Fees
 No                                            No                                           Student
                                                                                         Compensation                         Line
                                                                                         Pages 15 &16,                         No
                                                                                         Cols. (8) & (10)
              Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20       .21-.29
                                                        .09,.91,.95
       ANCILLARY SERVICES
230 Labor and Delivery Services                7400     $207,349         $88,452                                              230
235 Surgery and Recovery Services              7420     $228,484         $89,222                                              235
240 Ambulatory Surgery Services                7430                                                                           240
245 Anesthesiology                             7450                                                                           245
250 Medical Supplies Sold to Patients          7470                                                                           250
255 Durable Medical Equipment                  7480                                                                           255
260 Clinical Laboratory Services               7500     $445,669        $173,525                               $86,589        260
265 Pathological Laboratory Services           7520                                                                           265
270 Blood Bank                                 7540                                                                           270
275 Echocardiology                             7560                                                                           275
280 Cardiac Catheterization Services           7570                                                                           280
285 Cardiology Services                        7590                                                                           285
290 Electromyography                           7610                                                                           290
295 Electroencephalography                     7620                                                                           295
300 Radiology - Diagnostic                     7630     $584,088        $205,558                                $4,556        300
305 Radiology - Therapeutic                    7640                                                                           305
310 Nuclear Medicine                           7650                                                                           310
315 Magnetic Resonance Imaging                 7660                                                                           315
320 Ultrasonography                            7670                                                                           320
325 Computed Tomographic Scanner               7680                                                                           325
330 Drugs Sold to Patients                     7710                                                                           330
335 Respiratory Therapy                        7720     $171,554         $65,157                                              335
340 Pulmonary Function Services                7730                                                                           340
345 Renal Dialysis                             7740                                                                           345
350 Lithotripsy                                7750                                                                           350
355 Gastro-Intestinal Services                 7760                                                                           355
360 Physical Therapy                           7770     $227,564        $108,470                                              360
365 Speech-Language Pathology                  7780                                                             $5,245        365
370 Occupational Therapy                       7790      $6,015          $3,273                                               370
375 Other Physical Medicine                    7800      $63,781         $6,740                                  $65          375
380 Electroconvulsive Therapy                  7820                                                                           380
385 Psychiatric/Psychological Testing          7830                                                                           385
390 Psychiatric Individual/Group Therapy       7840                                                                           390
395 Organ Acquisition                          7860                                                                           395
400 Other Ancillary Services                   7870                                                                           400
405 TOTAL ANCILLARY SERVICES                           $1,934,504       $740,397                               $96,455        405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services               7900                                                                           410
411 Purchased Outpatient Services              7950                                                                           411
415 TOTAL PATIENT CARE SERVICES                        $4,212,061      $1,467,094           $265,446           $234,473       415




                                                                                                                            MCH - 000130
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    71 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2043
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 17 (6 of 8) Audited Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2008

                                                           (5)               (6)                (7)               (8)
                   PATIENT                               Supplies        Purchased           Depreciation       Leases
Line      REVENUE PRODUCING CENTERS          Account                     Services                             and Rentals     Line
 No                                            No                                                                              No

              Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       ANCILLARY SERVICES
230 Labor and Delivery Services                7400       $24,529            $879               $2,655                        230
235 Surgery and Recovery Services              7420       $26,395           $15,388            $39,676                        235
240 Ambulatory Surgery Services                7430                                                                           240
245 Anesthesiology                             7450       $3,299             $744               $131                          245
250 Medical Supplies Sold to Patients          7470      $193,561                                                             250
255 Durable Medical Equipment                  7480                                                                           255
260 Clinical Laboratory Services               7500      $269,922          $202,301            $29,278                        260
265 Pathological Laboratory Services           7520                                                                           265
270 Blood Bank                                 7540       $36,405                                                             270
275 Echocardiology                             7560                                                                           275
280 Cardiac Catheterization Services           7570                                                                           280
285 Cardiology Services                        7590                                                                           285
290 Electromyography                           7610                                                                           290
295 Electroencephalography                     7620                                                                           295
300 Radiology - Diagnostic                     7630       $82,182          $153,238            $268,834                       300
305 Radiology - Therapeutic                    7640                                                                           305
310 Nuclear Medicine                           7650                                                                           310
315 Magnetic Resonance Imaging                 7660                                                                           315
320 Ultrasonography                            7670                                                                           320
325 Computed Tomographic Scanner               7680                                                                           325
330 Drugs Sold to Patients                     7710      $412,407                                                             330
335 Respiratory Therapy                        7720       $56,509           $4,161              $2,010                        335
340 Pulmonary Function Services                7730                                                                           340
345 Renal Dialysis                             7740                                                                           345
350 Lithotripsy                                7750                                                                           350
355 Gastro-Intestinal Services                 7760                                                                           355
360 Physical Therapy                           7770       $7,542             $411               $4,241          $43,521       360
365 Speech-Language Pathology                  7780                                                                           365
370 Occupational Therapy                       7790         $51                                                               370
375 Other Physical Medicine                    7800                                                                           375
380 Electroconvulsive Therapy                  7820                                                                           380
385 Psychiatric/Psychological Testing          7830                                                                           385
390 Psychiatric Individual/Group Therapy       7840                                                                           390
395 Organ Acquisition                          7860                                                                           395
400 Other Ancillary Services                   7870                                                                           400
405 TOTAL ANCILLARY SERVICES                            $1,112,802         $377,122            $346,825         $43,521       405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services               7900                                                                           410
411 Purchased Outpatient Services              7950                                                                           411
415 TOTAL PATIENT CARE SERVICES                         $1,357,649         $420,456            $376,426        $181,294       415




                                                                                                                            MCH - 000131
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    72 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2044
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 17 (7 of 8) Audited Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:       06/30/2008

                                                            (9)               (10)                (11)          (12) (Optional)
                   PATIENT                             Other Direct        Total Direct     Adjustments of     Adjusted Direct
Line      REVENUE PRODUCING CENTERS                      Expenses           Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                      Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                             Account                           (9)             Parts I & II    Page 20, Column
                                               No                                                                      (1)
              Natural Classification Code              .77-.90,.94-.98

       ANCILLARY SERVICES
230 Labor and Delivery Services               7400        $3,922             $327,786                             $327,786      230
235 Surgery and Recovery Services             7420        $15,630            $414,795                             $414,795      235
240 Ambulatory Surgery Services               7430                                                                              240
245 Anesthesiology                            7450          $115              $4,289                               $4,289       245
250 Medical Supplies Sold to Patients         7470                           $193,561                             $193,561      250
255 Durable Medical Equipment                 7480                                                                              255
260 Clinical Laboratory Services              7500        $24,682           $1,231,966                           $1,231,966     260
265 Pathological Laboratory Services          7520                                                                              265
270 Blood Bank                                7540                           $36,405                               $36,405      270
275 Echocardiology                            7560                                                                              275
280 Cardiac Catheterization Services          7570                                                                              280
285 Cardiology Services                       7590                                                                              285
290 Electromyography                          7610                                                                              290
295 Electroencephalography                    7620                                                                              295
300 Radiology - Diagnostic                    7630        $25,785           $1,324,241           $3,055          $1,321,186     300
305 Radiology - Therapeutic                   7640                                                                              305
310 Nuclear Medicine                          7650                                                                              310
315 Magnetic Resonance Imaging                7660                                                                              315
320 Ultrasonography                           7670                                                                              320
325 Computed Tomographic Scanner              7680                                                                              325
330 Drugs Sold to Patients                    7710                           $412,407                             $412,407      330
335 Respiratory Therapy                       7720        $2,260             $301,651                             $301,651      335
340 Pulmonary Function Services               7730                                                                              340
345 Renal Dialysis                            7740                                                                              345
350 Lithotripsy                               7750                                                                              350
355 Gastro-Intestinal Services                7760                                                                              355
360 Physical Therapy                          7770        $2,280             $394,029                             $394,029      360
365 Speech-Language Pathology                 7780                            $5,245                               $5,245       365
370 Occupational Therapy                      7790                            $9,339                               $9,339       370
375 Other Physical Medicine                   7800        $4,179             $74,765                               $74,765      375
380 Electroconvulsive Therapy                 7820                                                                              380
385 Psychiatric/Psychological Testing         7830                                                                              385
390 Psychiatric Individual/Group Therapy      7840                                                                              390
395 Organ Acquisition                         7860                                                                              395
400 Other Ancillary Services                  7870                                                                              400
405 TOTAL ANCILLARY SERVICES                              $78,853           $4,730,479           $3,055          $4,727,424     405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                                                              410
411 Purchased Outpatient Services             7950                                                                              411
415 TOTAL PATIENT CARE SERVICES                          $187,770           $8,702,669           $3,055          $8,699,614     415




                                                                                                                              MCH - 000132
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    73 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2045
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                             ( Page 17 (8 of 8) Audited Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:       06/30/2008

                                                        (13) (Optional)     (14)(Optional)
                   PATIENT                             Units of Service    Adjusted Direct
Line      REVENUE PRODUCING CENTERS          Account     from Page 4,       Expenses Per      Line
 No                                            No      Columns (4) + (5)   Unit Column (12)    No
                                                            or Col(1)            ÷ (13)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400             130            $2,521.43        230
235 Surgery and Recovery Services             7420            26,094            $15.90         235
240 Ambulatory Surgery Services               7430                                             240
245 Anesthesiology                            7450            41,233            $0.10          245
250 Medical Supplies Sold to Patients         7470            23,171            $8.35          250
255 Durable Medical Equipment                 7480                                             255
260 Clinical Laboratory Services              7500           114,005            $10.81         260
265 Pathological Laboratory Services          7520                                             265
270 Blood Bank                                7540             155             $234.87         270
275 Echocardiology                            7560                                             275
280 Cardiac Catheterization Services          7570                                             280
285 Cardiology Services                       7590                                             285
290 Electromyography                          7610                                             290
295 Electroencephalography                    7620                                             295
300 Radiology - Diagnostic                    7630            10,709           $123.37         300
305 Radiology - Therapeutic                   7640                                             305
310 Nuclear Medicine                          7650                                             310
315 Magnetic Resonance Imaging                7660                                             315
320 Ultrasonography                           7670                                             320
325 Computed Tomographic Scanner              7680                                             325
330 Drugs Sold to Patients                    7710            14,129            $29.19         330
335 Respiratory Therapy                       7720            12,577            $23.98         335
340 Pulmonary Function Services               7730                                             340
345 Renal Dialysis                            7740                                             345
350 Lithotripsy                               7750                                             350
355 Gastro-Intestinal Services                7760                                             355
360 Physical Therapy                          7770            4,695             $83.93         360
365 Speech-Language Pathology                 7780              58              $90.43         365
370 Occupational Therapy                      7790             142              $65.77         370
375 Other Physical Medicine                   7800                                             375
380 Electroconvulsive Therapy                 7820                                             380
385 Psychiatric/Psychological Testing         7830                                             385
390 Psychiatric Individual/Group Therapy      7840                                             390
395 Organ Acquisition                         7860                                             395
400 Other Ancillary Services                  7870                                             400
405 TOTAL ANCILLARY SERVICES                                                                   405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                             410
411 Purchased Outpatient Services             7950                                             411
415 TOTAL PATIENT CARE SERVICES                                                                415




                                                                                                                               MCH - 000133
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    74 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2046
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 18 (1 of 8) Audited Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:         06/30/2008

                                                             (1)             (2)                  (3)                 (4)
                     NON-REVENUE                          Salaries        Employee           Reclassified         Professional
Line              PRODUCING CENTERS             Account   and Wages        Benefits         Physician and            Fees
 No                                               No                                           Student
                                                                                            Compensation                           Line
                                                                                            Pages 15 &16,                           No
                                                                                            Cols. (5),(6),(7),
                                                                                               (8)& (10)
                 Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20         .21-.29
                                                           .09,.91,.95
       RESEARCH COSTS
 5     Research Projects and Administration       8010                                                                              5
 10    TOTAL RESEARCH                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office            8210                                                                              15
 20    School of Nursing                          8220                                                                              20
 25    Licensed Vocational Nurse Program          8230                                                                              25
 30    Medical Postgraduate Education             8240                                                                              30
 35    Paramedical Education                      8250                                                                              35
 40    Student Housing                            8260                                                                              40
 45    Other Health Profession Education          8290                                                                              45
 50    TOTAL EDUCATION                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                   8310                                                                              55
 60    Kitchen                                    8320                                                                              60
 65    Non-Patient Food Services                  8330      $27,810         $6,906                                  $11,583         65
 70    Dietary                                    8340     $109,868         $32,448                                 $51,294         70
 75    Laundry and Linen                          8350                                                                              75
 80    Social Work Services                       8360      $40,970         $31,685                                  $7,460         80
 85    Central Transportation                     8370                                                                              85
 90    Central Services and Supplies              8380      $41,649         $8,230                                                  90
 95    Pharmacy                                   8390      $27,962          $532                                   $177,038        95
100 Purchasing and Stores                         8400      $27,917         $14,119                                                100
105 Grounds                                       8410                                                                             105
110 Security                                      8420                                                                             110
115 Parking                                       8430                                                                             115
120 Housekeeping                                  8440                                                                             120
125 Plant Operations                              8450                                                                             125
130 Plant Maintenance                             8460     $129,519         $72,069                                                130
135 Communications                                8470                                                                             135
140 Data Processing                               8480     $137,379         $47,410                                 $12,112        140
145 Other General Services                        8490                                                                             145
150 TOTAL GENERAL SERVICES                                 $543,074        $213,399                                 $259,487       150
       FISCAL SERVICES
155 General Accounting                            8510     $178,709         $86,787                                 $26,565        155
160 Patient Accounting                            8530     $222,879         $95,858                                  $1,576        160
165 Credit and Collection                         8550                                                                             165
170 Admitting                                     8560      $49,052         $22,142                                                170
175 Outpatient Registration                       8570                                                                             175
195 Other Fiscal Services                         8590                                                                             195
200 TOTAL FISCAL SERVICES                                  $450,640        $204,787                                 $28,141        200




                                                                                                                                 MCH - 000134
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    75 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2047
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 18 (2 of 8) Audited Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2008

                                                             (5)                (6)                 (7)             (8)
                     NON-REVENUE                            Supplies        Purchased           Depreciation    Leases and
Line              PRODUCING CENTERS             Account                     Services                              Rentals       Line
 No                                               No                                                                             No

                 Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       RESEARCH COSTS
 5     Research Projects and Administration       8010                                                                           5
 10    TOTAL RESEARCH                                                                                                            10
       EDUCATION COSTS
 15    Education Administration Office            8210                                                                           15
 20    School of Nursing                          8220                                                                           20
 25    Licensed Vocational Nurse Program          8230                                                                           25
 30    Medical Postgraduate Education             8240                                                                           30
 35    Paramedical Education                      8250                                                                           35
 40    Student Housing                            8260                                                                           40
 45    Other Health Profession Education          8290                                                                           45
 50    TOTAL EDUCATION                                                                                                           50
       GENERAL SERVICES
 55    Printing and Duplicating                   8310                                                                           55
 60    Kitchen                                    8320                                                                           60
 65    Non-Patient Food Services                  8330       $54,707            $779               $657                          65
 70    Dietary                                    8340      $206,460           $3,281              $2,064                        70
 75    Laundry and Linen                          8350                        $119,228                                           75
 80    Social Work Services                       8360       $1,181                                                              80
 85    Central Transportation                     8370                                                                           85
 90    Central Services and Supplies              8380      $187,425           $3,573              $7,705                        90
 95    Pharmacy                                   8390       $2,910            $1,440              $556                          95
100 Purchasing and Stores                         8400       $21,995           $7,905              $483            $57,901      100
105 Grounds                                       8410                                                                          105
110 Security                                      8420                                                                          110
115 Parking                                       8430                                                                          115
120 Housekeeping                                  8440       $47,333          $240,521             $1,663                       120
125 Plant Operations                              8450        $448             $33,123             $3,124          $8,287       125
130 Plant Maintenance                             8460       $9,514           $110,300             $1,369           $480        130
135 Communications                                8470                         $8,701                                           135
140 Data Processing                               8480       $34,139           $52,774            $200,366         $16,508      140
145 Other General Services                        8490                                                                          145
150 TOTAL GENERAL SERVICES                                  $566,112          $581,625            $217,987         $83,176      150
       FISCAL SERVICES
155 General Accounting                            8510       $5,505            $86,969             $3,308                       155
160 Patient Accounting                            8530       $23,697          $129,999             $3,363           $470        160
165 Credit and Collection                         8550                         $49,260                                          165
170 Admitting                                     8560       $6,398            $26,833             $884             $193        170
175 Outpatient Registration                       8570                                                                          175
195 Other Fiscal Services                         8590                                                                          195
200 TOTAL FISCAL SERVICES                                    $35,600          $293,061             $7,555           $663        200




                                                                                                                             MCH - 000135
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    76 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2048
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (3 of 8) Audited Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2008

                                                              (9)                 (10)                 (11)        (12) (Optional)
                     NON REVENUE                           Other Direct       Total Direct     Adjustments of     Adjusted Direct
Line              PRODUCING CENTERS                         Expenses           Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                         Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                                Account                           (9)             Parts I & II    Page 20, Column
                                                  No                                                                      (1)
                 Natural Classification Code              .77-.90,.94-.98

       RESEARCH COSTS
 5     Research Projects and Administration      8010                                                                               5
 10    TOTAL RESEARCH                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office           8210                                                                               15
 20    School of Nursing                         8220                                                                               20
 25    Licensed Vocational Nurse Program         8230                                                                               25
 30    Medical Postgraduate Education            8240                                                                               30
 35    Paramedical Education                     8250                                                                               35
 40    Student Housing                           8260                                                                               40
 45    Other Health Profession Education         8290                                                                               45
 50    TOTAL EDUCATION                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                                                               55
 60    Kitchen                                   8320                                                                               60
 65    Non-Patient Food Services                 8330         $223              $102,665            $272             $102,393       65
 70    Dietary                                   8340         $165              $405,580                             $405,580       70
 75    Laundry and Linen                         8350                           $119,228                             $119,228       75
 80    Social Work Services                      8360        $1,654             $82,950                               $82,950       80
 85    Central Transportation                    8370                                                                               85
 90    Central Services and Supplies             8380        $75,423            $324,005                             $324,005       90
 95    Pharmacy                                  8390        $4,639             $215,077                             $215,077       95
100 Purchasing and Stores                        8400         $664              $130,984                             $130,984      100
105 Grounds                                      8410                                                                              105
110 Security                                     8420                                                                              110
115 Parking                                      8430                                                                              115
120 Housekeeping                                 8440         $446              $289,963                             $289,963      120
125 Plant Operations                             8450       $280,809            $325,791                             $325,791      125
130 Plant Maintenance                            8460        $7,359             $330,610                             $330,610      130
135 Communications                               8470        $76,770            $85,471                               $85,471      135
140 Data Processing                              8480        $6,363             $507,051                             $507,051      140
145 Other General Services                       8490                                                                              145
150 TOTAL GENERAL SERVICES                                  $454,515           $2,919,375           $272            $2,919,103     150
       FISCAL SERVICES
155 General Accounting                           8510        $1,384             $389,227                             $389,227      155
160 Patient Accounting                           8530        $12,992            $490,834                             $490,834      160
165 Credit and Collection                        8550                           $49,260                               $49,260      165
170 Admitting                                    8560        $5,121             $110,623                             $110,623      170
175 Outpatient Registration                      8570                                                                              175
195 Other Fiscal Services                        8590                                                                              195
200 TOTAL FISCAL SERVICES                                    $19,497           $1,039,944                           $1,039,944     200




                                                                                                                                 MCH - 000136
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    77 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2049
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                            ( Page 18 (4 of 8) Audited Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:       06/30/2008

                                                                (13)          (14)(Optional)
                     NON REVENUE                          Units of Service   Adjusted Direct
Line              PRODUCING CENTERS             Account                       Expenses Per      Line
 No                                               No                         Unit Column (12)    No
                                                                                   ÷ (13)
       RESEARCH COSTS
 5     Research Projects and Administration      8010                                             5
 10    TOTAL RESEARCH                                                                            10
       EDUCATION COSTS
 15    Education Administration Office           8210                                            15
 20    School of Nursing                         8220                                            20
 25    Licensed Vocational Nurse Program         8230                                            25
 30    Medical Postgraduate Education            8240                                            30
 35    Paramedical Education                     8250                                            35
 40    Student Housing                           8260                                            40
 45    Other Health Profession Education         8290                                            45
 50    TOTAL EDUCATION                                                                           50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                            55
 60    Kitchen                                   8320                                            60
 65    Non-Patient Food Services                 8330           12,500            $8.19          65
 70    Dietary                                   8340           22,904            $17.71         70
 75    Laundry and Linen                         8350          113,671            $1.05          75
 80    Social Work Services                      8360           3,950             $21.00         80
 85    Central Transportation                    8370                                            85
 90    Central Services and Supplies             8380           23,171            $13.98         90
 95    Pharmacy                                  8390           14,129            $15.22         95
100 Purchasing and Stores                        8400           1,999             $65.52         100
105 Grounds                                      8410                                            105
110 Security                                     8420                                            110
115 Parking                                      8430                                            115
120 Housekeeping                                 8440           37,530            $7.73          120
125 Plant Operations                             8450           37,530            $8.68          125
130 Plant Maintenance                            8460           37,530            $8.81          130
135 Communications                               8470            172             $496.92         135
140 Data Processing                              8480           22,205            $22.83         140
145 Other General Services                       8490                                            145
150 TOTAL GENERAL SERVICES                                                                       150
       FISCAL SERVICES
155 General Accounting                           8510            172            $2,262.95        155
160 Patient Accounting                           8530           22,205            $22.10         160
165 Credit and Collection                        8550           22,205            $2.22          165
170 Admitting                                    8560            736             $150.30         170
175 Outpatient Registration                      8570                                            175
195 Other Fiscal Services                        8590                                            195
200 TOTAL FISCAL SERVICES                                                                        200




                                                                                                                                 MCH - 000137
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    78 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2050
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (5 of 8) Audited Data )
                         INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:           06/30/2008

                                                            (1)           (2)                    (3)                  (4)
                   NON REVENUE                          Salaries       Employee            Reclassified           Professional
Line            PRODUCING CENTERS             Account   and Wages       Benefits          Physician and              Fees
 No                                             No                                            Student
                                                                                          Compensation                             Line
                                                                                          Pages 15 & 16,                            No
                                                                                         Cols. (5),(6),(7),(8)
                                                                                                & (10)
               Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20           .21-.29
                                                         .09,.91,.95
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610      $272,303        $110,537                                   $55,746        205
210 Governing Board Expense                    8620                       $9,728                                                   210
215 Public Relations                           8630       $70,596         $37,552                                                  215
220 Management Engineering                     8640                                                                                220
225 Personnel                                  8650       $65,802         $29,489                                    $565          225
230 Employee Health Services                   8660                                                                                230
235 Auxiliary Groups                           8670                                                                                235
240 Chaplaincy Services                        8680                                                                                240
245 Medical Library                            8690                                                                                245
250 Medical Records                            8700       $89,663         $62,822                                    $3,277        250
255 Medical Staff Administration               8710       $42,627         $25,319                                                  255
260 Nursing Administration                     8720      $160,845         $67,757                                                  260
265 Nursing Float Personnel                    8730                                                                                265
270 Inservice Education - Nursing              8740       $25,449         $2,606                                                   270
275 Utilization Management                     8750       $87,762         $44,103                                   $17,625        275
280 Community Health Education                 8770                                                                                280
295 Other Administrative Services              8790       $14,558         $1,460               $69,537                             295
300 TOTAL ADMINISTRATIVE SERVICES                        $829,605        $391,373              $69,537              $77,213        300
       UNASSIGNED COSTS
305 Depreciation and Amortization              8810                                                                                305
310 Leases and Rentals                         8820                                                                                310
315 Insurance - Hosp and Prof. Malpractice     8830                                                                                315
320 Insurance - Other                          8840                                                                                320
325 Lic. & Other Taxes (Other than income)     8850                                                                                325
330 Interest - Working Capital                 8860                                                                                330
345 Interest - Other                           8870                                                                                345
350 Employee Benefits (Non-Payroll Related)    8880                                                                                350
355 Other Unassigned costs                     8890                                                                                355
360 TOTAL UNASSIGNED COSTS                                                                                                         360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                     $6,035,380      $2,276,653            $334,983              $599,314       365
370 Non-Operating Cost Centers                                                                                                     370
375 TOTAL COSTS                                         $6,035,380      $2,276,653            $334,983              $599,314       375




                                                                                                                                 MCH - 000138
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    79 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2051
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (6 of 8) Audited Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:    06/30/2008

                                                            (5)               (6)                (7)               (8)
                   NON REVENUE                            Supplies        Purchased           Depreciation    Leases and
Line            PRODUCING CENTERS             Account                     Services                               Rentals      Line
 No                                             No                                                                             No

               Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610        $12,514          $33,672              $2,924           $600        205
210 Governing Board Expense                    8620                                                                           210
215 Public Relations                           8630        $1,536                                $343                         215
220 Management Engineering                     8640                                                                           220
225 Personnel                                  8650        $8,243            $5,246              $290                         225
230 Employee Health Services                   8660                                                                           230
235 Auxiliary Groups                           8670                                                                           235
240 Chaplaincy Services                        8680                                                                           240
245 Medical Library                            8690                                                                           245
250 Medical Records                            8700        $4,866           $56,833              $405                         250
255 Medical Staff Administration               8710        $2,942            $9,431                                           255
260 Nursing Administration                     8720        $7,184            $1,080              $659                         260
265 Nursing Float Personnel                    8730                                                                           265
270 Inservice Education - Nursing              8740        $7,399            $1,598              $131                         270
275 Utilization Management                     8750        $1,230            $149                                             275
280 Community Health Education                 8770                                                                           280
295 Other Administrative Services              8790                                                                           295
300 TOTAL ADMINISTRATIVE SERVICES                          $45,914          $108,009             $4,752           $600        300
       UNASSIGNED COSTS
305 Depreciation and Amortization              8810                                             $429,424                      305
310 Leases and Rentals                         8820                                                                           310
315 Insurance - Hosp and Prof. Malpractice     8830                                                                           315
320 Insurance - Other                          8840                                                                           320
325 Lic. & Other Taxes (Other than income)     8850                                                                           325
330 Interest - Working Capital                 8860                                                                           330
345 Interest - Other                           8870                                                                           345
350 Employee Benefits (Non-Payroll Related)    8880                                                                           350
355 Other Unassigned costs                     8890                                                                           355
360 TOTAL UNASSIGNED COSTS                                                                      $429,424                      360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                      $2,005,275        $1,403,151          $1,036,144       $265,733      365
370 Non-Operating Cost Centers                                                                                                370
375 TOTAL COSTS                                          $2,005,275        $1,403,151          $1,036,144       $265,733      375




                                                                                                                           MCH - 000139
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    80 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2052
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                           ( Page 18 (7 of 8) Audited Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2008

                                                            (9)                  (10)                (11)         (12) (Optional)
                   NON REVENUE                           Other Direct         Total Direct    Adjustments of     Adjusted Direct
Line            PRODUCING CENTERS                         Expenses            Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                        Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                               Account                           (9)             Parts I & II    Page 20, Column
                                                 No                                                                      (1)
               Natural Classification Code               .77-.90,.94-.98

       ADMINISTRATIVE SERVICES
205 Hospital Administration                     8610       $340,393            $828,689                             $828,689       205
210 Governing Board Expense                     8620        $10,464            $20,192                               $20,192       210
215 Public Relations                            8630       $149,363            $259,390                             $259,390       215
220 Management Engineering                      8640                                                                               220
225 Personnel                                   8650        $9,161             $118,796                             $118,796       225
230 Employee Health Services                    8660                                                                               230
235 Auxiliary Groups                            8670                                                                               235
240 Chaplaincy Services                         8680                                                                               240
245 Medical Library                             8690                                                                               245
250 Medical Records                             8700        $2,773             $220,639                             $220,639       250
255 Medical Staff Administration                8710        $5,230             $85,549              $75              $85,474       255
260 Nursing Administration                      8720        $12,184            $249,709                             $249,709       260
265 Nursing Float Personnel                     8730                                                                               265
270 Inservice Education - Nursing               8740        $4,002             $41,185                               $41,185       270
275 Utilization Management                      8750         $584              $151,453                             $151,453       275
280 Community Health Education                  8770                                                                               280
295 Other Administrative Services               8790          $115             $85,670                               $85,670       295
300 TOTAL ADMINISTRATIVE SERVICES                          $534,269           $2,061,272            $75            $2,061,197      300
       UNASSIGNED COSTS
305 Depreciation and Amortization               8810                           $429,424                             $429,424       305
310 Leases and Rentals                          8820                                                                               310
315 Insurance - Hosp and Prof. Malpractice      8830       $161,838            $161,838                             $161,838       315
320 Insurance - Other                           8840        $68,592            $68,592                               $68,592       320
325 Lic. & Other Taxes (Other than income)      8850        $76,430            $76,430                               $76,430       325
330 Interest - Working Capital                  8860                                                                               330
345 Interest - Other                            8870       $588,064            $588,064                             $588,064       345
350 Employee Benefits (Non-Payroll Related)     8880                                                                               350
355 Other Unassigned costs                      8890          $59                $59                                  $59          355
360 TOTAL UNASSIGNED COSTS                                 $894,983           $1,324,407                           $1,324,407      360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                       $2,091,034         $16,047,667           $3,402          $16,044,265     365
370 Non-Operating Cost Centers                              $37,483            $37,483                               $37,483       370
375 TOTAL COSTS                                           $2,128,517         $16,085,150           $3,402          $16,081,748     375




                                                                                                                                 MCH - 000140
         Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                             HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                        Filed 10/11/18 Date
                                                                       Page    81 of 2/4/2015
                                                                            Prepared: 478 Page ID
                                                 #:2053
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                              ( Page 18 (8 of 8) Audited Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:       06/30/2008

                                                              (13)           (14)(Optional)
                   NON REVENUE                           Units of Service   Adjusted Direct
Line            PRODUCING CENTERS              Account                       Expenses Per      Line
 No                                              No                         Unit Column (12)    No
                                                                                  ÷ (13)
       ADMINISTRATIVE SERVICES
205 Hospital Administration                     8610            172            $4,817.96        205
210 Governing Board Expense                     8620           22,561            $0.89          210
215 Public Relations                            8630           22,561            $11.50         215
220 Management Engineering                      8640                                            220
225 Personnel                                   8650            172             $690.67         225
230 Employee Health Services                    8660                                            230
235 Auxiliary Groups                            8670                                            235
240 Chaplaincy Services                         8680                                            240
245 Medical Library                             8690                                            245
250 Medical Records                             8700           22,108            $9.98          250
255 Medical Staff Administration                8710             15            $5,698.27        255
260 Nursing Administration                      8720             37            $6,748.89        260
265 Nursing Float Personnel                     8730                                            265
270 Inservice Education - Nursing               8740           3,330             $12.37         270
275 Utilization Management                      8750            736             $205.78         275
280 Community Health Education                  8770                                            280
295 Other Administrative Services               8790                                            295
300 TOTAL ADMINISTRATIVE SERVICES                                                               300
       UNASSIGNED COSTS
305 Depreciation and Amortization               8810           37,530            $11.44         305
310 Leases and Rentals                          8820                                            310
315 Insurance - Hosp and Prof. Malpractice      8830           22,205            $7.29          315
320 Insurance - Other                           8840           37,530            $1.83          320
325 Lic. & Other Taxes (Other than income)      8850           37,530            $2.04          325
330 Interest - Working Capital                  8860                                            330
345 Interest - Other                            8870           37,530            $15.67         345
350 Employee Benefits (Non-Payroll Related)     8880                                            350
355 Other Unassigned costs                      8890                                            355
360 TOTAL UNASSIGNED COSTS                                                                      360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                                                             365
370 Non-Operating Cost Centers                                                                  370
375 TOTAL COSTS                                                                                 375




                                                                                                                                MCH - 000141
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    82 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2054
19                                     COST ALLOCATION - STATISTICAL BASIS                                 ( Page 19 (1 of 12) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End: 06/30/2008
            NON-REVENUE PRODUCING CENTERS               (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
                 BASIS OF ALLOCATION                                            Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                             column (5)                      Line
 No                                                                                                                                               No
                   LINES BEING ALLOCATED                     5-25              30-80          85-100                105              110
 5     Interest - Other                                                                                                                           5
 10    Insurance - Other                                                                                                                          10
 15    Licenses and Taxes (Other than on income)                                                                                                  15
 20    Depreciation and Amortization                                                                                                              20
 25    Leases and Rentals                                                                                                                         25
 30    Interest - Working Capital                                                                                                                 30
 35    Hospital Administration                              1,285                                                                                 35
 40    Governing Board Expense                                                                                                                    40
 45    Public Relations                                                                                                                           45
 50    Management Engineering                                                                                                                     50
 55    Community Health Education                                                                                                                 55
 60    Other Administrative Services                                                                                                              60
 65    General Accounting                                    483                                                                                  65
 70    Communications                                         25                                                                                  70
 75    Other Fiscal Services                                                                                                                      75
 80    Printing and Duplicating                                                                                                                   80
 85    Personnel                                             163             $123,845                                                             85
 90    Employee Health Services                                                                                                                   90
 95    Employee Benefits (Non-Payroll Related)                                                                                                    95
100 Non-Patient Food Services                                                $102,393                                                            100
105 Purchasing and Stores                                    214             $137,613           .80                                              105
110 Housekeeping                                            1,001            $320,969                             $47,333                        110
115 Grounds                                                                                                                                      115
120 Security                                                                                                                                     120
125 Parking                                                                                                                                      125
130 Plant Operations                                        7,904            $570,621                              $448              7,904       130
135 Plant Maintenance                                                        $330,610           3.93              $9,514                         135
140 Other General Services                                                                                                                       140
145 Dietary                                                 1,841            $462,606           4.80             $206,460            1,841       145
150 Laundry and Linen                                                        $119,228                                                            150
155 Patient Accounting                                      1,104            $525,031          10.01              $23,697            1,104       155
160 Data Processing                                          492             $522,291           2.90              $34,139            492         160
165 Credit and Collection                                                     $49,260                                                            165
170 Auxiliary Groups                                                                                                                             170
175 Chaplaincy Services                                                                                                                          175
180 Medical Library                                                                                                                              180
185 Medical Records                                          680             $241,702           .93               $4,866             680         185
190 Medical Staff Administration                             408              $98,112           .86               $2,942             408         190
195 Social Work Services                                     224              $89,889           .80               $1,181             224         195
200 Utilization Management                                   147             $156,006           1.33              $1,230             147         200
205 Insurance - Hospital and Professional Malpractice                        $161,838                                                            205
210 Admitting                                                287             $119,513           1.94              $6,398             287         210
215 Other Unassigned Costs                                                      $59                                                              215
220 Outpatient Registration                                                                                                                      220
225 Nursing Administration                                   245             $257,298           1.89              $7,184             245         225
230 Inservice Education-Nursing                               48              $42,672           .25               $7,399              48         230
235 Central Services and Supplies                            919             $352,471           1.58             $187,425            919         235
240 Pharmacy                                                 411             $227,808           .96               $2,910             411         240
245 Research Projects and Administration                                                                                                         245
250 Education Administration Office                                                                                                              250
255 Student Housing                                                                                                                              255
260 Licensed Vocational Nurse Program                                                                                                            260
265 School of Nursing                                                                                                                            265
270 Paramedical Education                                                                                                                        270
275 Other Health Profession Education                                                                                                   MCH - 000142
                                                                                                                                              275
280 Medical Postgraduate Education                                                                                                               280
           Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                 HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                               Filed 10/11/18 Date
                                                                                 Page     83 of 2/4/2015
                                                                                       Prepared: 478 Page ID
19
                                                        #:2055
                         COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (2 of 12) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End: 06/30/2008
            NON-REVENUE PRODUCING CENTERS               (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
                 BASIS OF ALLOCATION                     from Column                       Processed     Revenue from     Outpatient
Line                                                           (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                           (23)        12,Col(22)      No
                   LINES BEING ALLOCATED                   115-140          145            150            155-215            220
 5     Interest - Other                                                                                                                   5
 10    Insurance - Other                                                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                                                          15
 20    Depreciation and Amortization                                                                                                      20
 25    Leases and Rentals                                                                                                                 25
 30    Interest - Working Capital                                                                                                         30
 35    Hospital Administration                                                                                                            35
 40    Governing Board Expense                                                                                                            40
 45    Public Relations                                                                                                                   45
 50    Management Engineering                                                                                                             50
 55    Community Health Education                                                                                                         55
 60    Other Administrative Services                                                                                                      60
 65    General Accounting                                                                                                                 65
 70    Communications                                                                                                                     70
 75    Other Fiscal Services                                                                                                              75
 80    Printing and Duplicating                                                                                                           80
 85    Personnel                                                                                                                          85
 90    Employee Health Services                                                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                                                            95
100 Non-Patient Food Services                                                                                                            100
105 Purchasing and Stores                                                                                                                105
110 Housekeeping                                                                                                                         110
115 Grounds                                                                                                                              115
120 Security                                                                                                                             120
125 Parking                                                                                                                              125
130 Plant Operations                                                                                                                     130
135 Plant Maintenance                                                                                                                    135
140 Other General Services                                                                                                               140
145 Dietary                                                 1,841                                                                        145
150 Laundry and Linen                                                                                                                    150
155 Patient Accounting                                      1,104                                                                        155
160 Data Processing                                          492                                                                         160
165 Credit and Collection                                                                                                                165
170 Auxiliary Groups                                                                                                                     170
175 Chaplaincy Services                                                                                                                  175
180 Medical Library                                                                                                                      180
185 Medical Records                                          680                                                                         185
190 Medical Staff Administration                             408                                                                         190
195 Social Work Services                                     224                                                                         195
200 Utilization Management                                   147                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                                    205
210 Admitting                                                287                                                                         210
215 Other Unassigned Costs                                                                                                               215
220 Outpatient Registration                                                                                                              220
225 Nursing Administration                                   245                                                                         225
230 Inservice Education-Nursing                              48                                                                          230
235 Central Services and Supplies                            919                                        $1,194,595        $740,545       235
240 Pharmacy                                                 411                                        $2,629,707        $990,551       240
245 Research Projects and Administration                                                                                                 245
250 Education Administration Office                                                                                                      250
255 Student Housing                                                                                                                      255
260 Licensed Vocational Nurse Program                                                                                                    260
265 School of Nursing                                                                                                                    265
270 Paramedical Education                                                                                                                270
275 Other Health Profession Education                                                                                                    275
                                                                                                                               MCH - 000143
280 Medical Postgraduate Education                                                                                                       280
           Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                 HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                               Filed 10/11/18 Date
                                                                                 Page     84 of 2/4/2015
                                                                                       Prepared: 478 Page ID
19
                                                        #:2056
                         COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (3 of 12) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2008
            NON-REVENUE PRODUCING CENTERS               (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
                 BASIS OF ALLOCATION                       FTE's       Service and        Costed         Revenue from      All Approved
Line                                                                  Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                                    Requisitions                                                        No
                   LINES BEING ALLOCATED                  225-230          235             240               245             250-255
 5     Interest - Other                                                                                                                    5
 10    Insurance - Other                                                                                                                   10
 15    Licenses and Taxes (Other than on income)                                                                                           15
 20    Depreciation and Amortization                                                                                                       20
 25    Leases and Rentals                                                                                                                  25
 30    Interest - Working Capital                                                                                                          30
 35    Hospital Administration                                                                                                             35
 40    Governing Board Expense                                                                                                             40
 45    Public Relations                                                                                                                    45
 50    Management Engineering                                                                                                              50
 55    Community Health Education                                                                                                          55
 60    Other Administrative Services                                                                                                       60
 65    General Accounting                                                                                                                  65
 70    Communications                                                                                                                      70
 75    Other Fiscal Services                                                                                                               75
 80    Printing and Duplicating                                                                                                            80
 85    Personnel                                                                                                                           85
 90    Employee Health Services                                                                                                            90
 95    Employee Benefits (Non-Payroll Related)                                                                                             95
100 Non-Patient Food Services                                                                                                             100
105 Purchasing and Stores                                                                                                                 105
110 Housekeeping                                                                                                                          110
115 Grounds                                                                                                                               115
120 Security                                                                                                                              120
125 Parking                                                                                                                               125
130 Plant Operations                                                                                                                      130
135 Plant Maintenance                                                                                                                     135
140 Other General Services                                                                                                                140
145 Dietary                                                                                                                               145
150 Laundry and Linen                                                                                                                     150
155 Patient Accounting                                                                                                                    155
160 Data Processing                                                                                                                       160
165 Credit and Collection                                                                                                                 165
170 Auxiliary Groups                                                                                                                      170
175 Chaplaincy Services                                                                                                                   175
180 Medical Library                                                                                                                       180
185 Medical Records                                                                                                                       185
190 Medical Staff Administration                                                                                                          190
195 Social Work Services                                                                                                                  195
200 Utilization Management                                                                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                     205
210 Admitting                                                                                                                             210
215 Other Unassigned Costs                                                                                                                215
220 Outpatient Registration                                                                                                               220
225 Nursing Administration                                                                                                                225
230 Inservice Education-Nursing                                                                                                           230
235 Central Services and Supplies                                                                                                         235
240 Pharmacy                                                                                                                              240
245 Research Projects and Administration                                                                                                  245
250 Education Administration Office                                                                                                       250
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
                                                                                                                                MCH - 000144
280 Medical Postgraduate Education                                                                                                        280
           Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                 HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                               Filed 10/11/18 Date
                                                                                 Page     85 of 2/4/2015
                                                                                       Prepared: 478 Page ID
19
                                                        #:2057
                         COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (4 of 12) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2008
            NON-REVENUE PRODUCING CENTERS               (19) Nursing   (20) Paramedic   (21) Medical
                 BASIS OF ALLOCATION                      Student             Student     PostGraduate
Line                                                    Departmental     Departmental     Departmental   Line
 No                                                      Assignment       Assignment       Assignment     No
                   LINES BEING ALLOCATED                  260-265          270-275            280
 5     Interest - Other                                                                                   5
 10    Insurance - Other                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                          15
 20    Depreciation and Amortization                                                                      20
 25    Leases and Rentals                                                                                 25
 30    Interest - Working Capital                                                                         30
 35    Hospital Administration                                                                            35
 40    Governing Board Expense                                                                            40
 45    Public Relations                                                                                   45
 50    Management Engineering                                                                             50
 55    Community Health Education                                                                         55
 60    Other Administrative Services                                                                      60
 65    General Accounting                                                                                 65
 70    Communications                                                                                     70
 75    Other Fiscal Services                                                                              75
 80    Printing and Duplicating                                                                           80
 85    Personnel                                                                                          85
 90    Employee Health Services                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                            95
100 Non-Patient Food Services                                                                            100
105 Purchasing and Stores                                                                                105
110 Housekeeping                                                                                         110
115 Grounds                                                                                              115
120 Security                                                                                             120
125 Parking                                                                                              125
130 Plant Operations                                                                                     130
135 Plant Maintenance                                                                                    135
140 Other General Services                                                                               140
145 Dietary                                                                                              145
150 Laundry and Linen                                                                                    150
155 Patient Accounting                                                                                   155
160 Data Processing                                                                                      160
165 Credit and Collection                                                                                165
170 Auxiliary Groups                                                                                     170
175 Chaplaincy Services                                                                                  175
180 Medical Library                                                                                      180
185 Medical Records                                                                                      185
190 Medical Staff Administration                                                                         190
195 Social Work Services                                                                                 195
200 Utilization Management                                                                               200
205 Insurance - Hospital and Professional Malpractice                                                    205
210 Admitting                                                                                            210
215 Other Unassigned Costs                                                                               215
220 Outpatient Registration                                                                              220
225 Nursing Administration                                                                               225
230 Inservice Education-Nursing                                                                          230
235 Central Services and Supplies                                                                        235
240 Pharmacy                                                                                             240
245 Research Projects and Administration                                                                 245
250 Education Administration Office                                                                      250
255 Student Housing                                                                                      255
260 Licensed Vocational Nurse Program                                                                    260
265 School of Nursing                                                                                    265
270 Paramedical Education                                                                                270
275 Other Health Profession Education                                                                    275
                                                                                                                            MCH - 000145
280 Medical Postgraduate Education                                                                       280
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     86 of 2/4/2015
                                                                                      Prepared: 478 Page ID
19
                                                       #:2058
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (5 of 12) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                        Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS          (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
               BASIS OF ALLOCATION                                       Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                      column (5)                      Line
 No                                                                                                                                        No
                 LINES BEING ALLOCATED                5-25              30-80          85-100                105              110
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                       505
510 Coronary Care                                                                                                                         510
515 Pediatric Intensive Care                                                                                                              515
520 Neonatal Intensive Care                                                                                                               520
525 Psychiatric Intensive (Isolation) Care                                                                                                525
530 Burn Care                                                                                                                             530
535 Other Intensive Care                                                                                                                  535
540 Definitive Observation                                                                                                                540
545 Medical/Surgical Acute                           2,123            $802,468           9.22              $38,365            2,123       545
550 Pediatric Acute                                   214              $25,847           .24               $1,001             214         550
555 Psychiatric Acute - Adult                                                                                                             555
560 Psychiatric Acute - Adolescent & Child                                                                                                560
565 Obstetrics Acute                                  214             $132,683           1.57              $6,564             214         565
570 Alternate Birthing Center                                                                                                             570
575 Chemical Dependency Services                                                                                                          575
580 Physical Rehabilitation Care                                                                                                          580
585 Hospice - Inpatient Care                                                                                                              585
590 Other Acute Care                                                                                                                      590
595 Nursery Acute                                     286              $66,141           .72               $2,983             286         595
600 Sub-Acute Care                                                                                                                        600
601 Sub-Acute Care - Pediatric                                                                                                            601
605 Skilled Nursing Care                             4,157           $1,016,782         16.75              $46,529            4,157       605
610 Psychiatric Long-Term Care                                                                                                            610
615 Intermediate Care                                                                                                                     615
620 Residential Care                                                                                                                      620
625 Other Long-Term Care Services                                                                                                         625
645 Other Daily Hospital Services                                                                                                         645
    AMBULATORY SERVICES
660 Emergency Services                               2,248           $1,136,269         12.00              $79,354            2,248       660
665 Medical Transportation Services                                                                                                       665
670 Psychiatric Emergency Rooms                                                                                                           670
675 Clinics                                                                                                                               675
680 Satellite Clinics                                2,570           $1,157,883          8.93              $70,051            2,570       680
685 Satellite Ambulatory Surgery Center                                                                                                   685
690 Outpatient Chemical Dependency Services                                                                                               690
695 Observation Care                                                                                                                      695
700 Partial Hospitalization - Psychiatric                                                                                                 700
705 Home Health Care Services                                                                                                             705
710 Hospice - Outpatient Services                                                                                                         710
715 Adult Day Health Care Services                                                                                                        715
720 Other Ambulatory Services                                                                                                             720
    ANCILLARY SERVICES
730 Labor and Delivery Services                      1,200            $364,957           2.28              $24,529            1,200       730
735 Surgery and Recovery Services                    1,340            $456,302           4.53              $26,395            1,340       735
740 Ambulatory Surgery Services                                                                                                           740
745 Anesthesiology                                     60              $6,148                              $3,299              60         745
750 Medical Supplies Sold to Patients                                 $193,561                            $193,561                        750
755 Durable Medical Equipment                                                                                                             755
760 Clinical Laboratory Services                     1,027           $1,263,778          6.74             $269,922            1,027       760
765 Pathological Laboratory Services                                                                                                      765
770 Blood Bank                                                         $36,405                             $36,405                        770
775 Echocardiology                                                                                                                        775
780 Cardiac Catheterization Services                                                                                                      780



                                                                                                                                 MCH - 000146
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     87 of 2/4/2015
                                                                                      Prepared: 478 Page ID
19
                                                       #:2059
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (6 of 12) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS          (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
               BASIS OF ALLOCATION                from Column                       Processed     Revenue from     Outpatient
Line                                                    (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                    (23)        12,Col(22)      No
                 LINES BEING ALLOCATED              115-140          145            150            155-215            220
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                               505
510 Coronary Care                                                                                                                 510
515 Pediatric Intensive Care                                                                                                      515
520 Neonatal Intensive Care                                                                                                       520
525 Psychiatric Intensive (Isolation) Care                                                                                        525
530 Burn Care                                                                                                                     530
535 Other Intensive Care                                                                                                          535
540 Definitive Observation                                                                                                        540
545 Medical/Surgical Acute                           2,123          2,119          13,149        $1,397,095                       545
550 Pediatric Acute                                   214             46            284            $36,445                        550
555 Psychiatric Acute - Adult                                                                                                     555
560 Psychiatric Acute - Adolescent & Child                                                                                        560
565 Obstetrics Acute                                  214            382            2,371         $239,050                        565
570 Alternate Birthing Center                                                                                                     570
575 Chemical Dependency Services                                                                                                  575
580 Physical Rehabilitation Care                                                                                                  580
585 Hospice - Inpatient Care                                                                                                      585
590 Other Acute Care                                                                                                              590
595 Nursery Acute                                     286                           944           $108,630                        595
600 Sub-Acute Care                                                                                                                600
601 Sub-Acute Care - Pediatric                                                                                                    601
605 Skilled Nursing Care                             4,157          20,357         78,861        $2,280,590                       605
610 Psychiatric Long-Term Care                                                                                                    610
615 Intermediate Care                                                                                                             615
620 Residential Care                                                                                                              620
625 Other Long-Term Care Services                                                                                                 625
645 Other Daily Hospital Services                                                                                                 645
    AMBULATORY SERVICES
660 Emergency Services                               2,248                          9,438        $3,341,747        $3,082,762     660
665 Medical Transportation Services                                                                                               665
670 Psychiatric Emergency Rooms                                                                                                   670
675 Clinics                                                                                                                       675
680 Satellite Clinics                                2,570                          7,071        $1,177,831        $1,177,831     680
685 Satellite Ambulatory Surgery Center                                                                                           685
690 Outpatient Chemical Dependency Services                                                                                       690
695 Observation Care                                                                                                              695
700 Partial Hospitalization - Psychiatric                                                                                         700
705 Home Health Care Services                                                                                                     705
710 Hospice - Outpatient Services                                                                                                 710
715 Adult Day Health Care Services                                                                                                715
720 Other Ambulatory Services                                                                                                     720
    ANCILLARY SERVICES
730 Labor and Delivery Services                      1,200                                        $251,234          $36,537       730
735 Surgery and Recovery Services                    1,340                          1,553         $973,949         $625,860       735
740 Ambulatory Surgery Services                                                                                                   740
745 Anesthesiology                                    60                                          $331,858         $206,030       745
750 Medical Supplies Sold to Patients                                                                                             750
755 Durable Medical Equipment                                                                                                     755
760 Clinical Laboratory Services                     1,027                                       $2,727,828        $2,327,459     760
765 Pathological Laboratory Services                                                                                              765
770 Blood Bank                                                                                     $37,397          $14,907       770
775 Echocardiology                                                                                                                775
780 Cardiac Catheterization Services                                                                                              780



                                                                                                                        MCH - 000147
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     88 of 2/4/2015
                                                                                      Prepared: 478 Page ID
19
                                                       #:2060
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (7 of 12) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS           (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
               BASIS OF ALLOCATION                   FTE's       Service and        Costed         Revenue from      All Approved
Line                                                            Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                              Requisitions                                                        No
                 LINES BEING ALLOCATED              225-230          235             240               245             250-255
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                 505
510 Coronary Care                                                                                                                   510
515 Pediatric Intensive Care                                                                                                        515
520 Neonatal Intensive Care                                                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                                                          525
530 Burn Care                                                                                                                       530
535 Other Intensive Care                                                                                                            535
540 Definitive Observation                                                                                                          540
545 Medical/Surgical Acute                           7.77          $41,736                          $1,397,095                      545
550 Pediatric Acute                                   .20           $896                             $36,445                        550
555 Psychiatric Acute - Adult                                                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                                                          560
565 Obstetrics Acute                                 1.33          $7,238                            $239,050                       565
570 Alternate Birthing Center                                                                                                       570
575 Chemical Dependency Services                                                                                                    575
580 Physical Rehabilitation Care                                                                                                    580
585 Hospice - Inpatient Care                                                                                                        585
590 Other Acute Care                                                                                                                590
595 Nursery Acute                                     .60          $7,504                            $108,630                       595
600 Sub-Acute Care                                                                                                                  600
601 Sub-Acute Care - Pediatric                                                                                                      601
605 Skilled Nursing Care                             15.24         $41,361                          $2,280,590                      605
610 Psychiatric Long-Term Care                                                                                                      610
615 Intermediate Care                                                                                                               615
620 Residential Care                                                                                                                620
625 Other Long-Term Care Services                                                                                                   625
645 Other Daily Hospital Services                                                                                                   645
    AMBULATORY SERVICES
660 Emergency Services                               6.36          $78,437                          $3,341,747                      660
665 Medical Transportation Services                                                                                                 665
670 Psychiatric Emergency Rooms                                                                                                     670
675 Clinics                                                                                                                         675
680 Satellite Clinics                                1.50          $11,545         $21,188          $1,177,831                      680
685 Satellite Ambulatory Surgery Center                                                                                             685
690 Outpatient Chemical Dependency Services                                                                                         690
695 Observation Care                                                                                                                695
700 Partial Hospitalization - Psychiatric                                                                                           700
705 Home Health Care Services                                                                                                       705
710 Hospice - Outpatient Services                                                                                                   710
715 Adult Day Health Care Services                                                                                                  715
720 Other Ambulatory Services                                                                                                       720
    ANCILLARY SERVICES
730 Labor and Delivery Services                      1.70          $53,743                           $251,234                       730
735 Surgery and Recovery Services                    1.52          $76,921                           $973,949                       735
740 Ambulatory Surgery Services                                                                                                     740
745 Anesthesiology                                                 $1,913                            $331,858                       745
750 Medical Supplies Sold to Patients                             $193,561                          $1,194,595                      750
755 Durable Medical Equipment                                                                                                       755
760 Clinical Laboratory Services                                                                    $2,727,828                      760
765 Pathological Laboratory Services                                                                                                765
770 Blood Bank                                                                                       $37,397                        770
775 Echocardiology                                                                                                                  775
780 Cardiac Catheterization Services                                                                                                780



                                                                                                                          MCH - 000148
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     89 of 2/4/2015
                                                                                      Prepared: 478 Page ID
19
                                                       #:2061
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (8 of 12) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS           (19) Nursing   (20) Paramedic   (21) Medical
               BASIS OF ALLOCATION                  Student             Student     PostGraduate
Line                                              Departmental      Department      Departmental   Line
 No                                                Assignment       Assignment       Assignment     No
                 LINES BEING ALLOCATED              260-265           270-275           280
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                 505
510 Coronary Care                                                                                   510
515 Pediatric Intensive Care                                                                        515
520 Neonatal Intensive Care                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                          525
530 Burn Care                                                                                       530
535 Other Intensive Care                                                                            535
540 Definitive Observation                                                                          540
545 Medical/Surgical Acute                                                                          545
550 Pediatric Acute                                                                                 550
555 Psychiatric Acute - Adult                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                          560
565 Obstetrics Acute                                                                                565
570 Alternate Birthing Center                                                                       570
575 Chemical Dependency Services                                                                    575
580 Physical Rehabilitation Care                                                                    580
585 Hospice - Inpatient Care                                                                        585
590 Other Acute Care                                                                                590
595 Nursery Acute                                                                                   595
600 Sub-Acute Care                                                                                  600
601 Sub-Acute Care - Pediatric                                                                      601
605 Skilled Nursing Care                                                                            605
610 Psychiatric Long-Term Care                                                                      610
615 Intermediate Care                                                                               615
620 Residential Care                                                                                620
625 Other Long-Term Care Services                                                                   625
645 Other Daily Hospital Services                                                                   645
    AMBULATORY SERVICES
660 Emergency Services                                                                              660
665 Medical Transportation Services                                                                 665
670 Psychiatric Emergency Rooms                                                                     670
675 Clinics                                                                                         675
680 Satellite Clinics                                                                               680
685 Satellite Ambulatory Surgery Center                                                             685
690 Outpatient Chemical Dependency Services                                                         690
695 Observation Care                                                                                695
700 Partial Hospitalization - Psychiatric                                                           700
705 Home Health Care Services                                                                       705
710 Hospice - Outpatient Services                                                                   710
715 Adult Day Health Care Services                                                                  715
720 Other Ambulatory Services                                                                       720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                     730
735 Surgery and Recovery Services                                                                   735
740 Ambulatory Surgery Services                                                                     740
745 Anesthesiology                                                                                  745
750 Medical Supplies Sold to Patients                                                               750
755 Durable Medical Equipment                                                                       755
760 Clinical Laboratory Services                                                                    760
765 Pathological Laboratory Services                                                                765
770 Blood Bank                                                                                      770
775 Echocardiology                                                                                  775
780 Cardiac Catheterization Services                                                                780



                                                                                                                      MCH - 000149
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     90 of 2/4/2015
                                                                                      Prepared: 478 Page ID
19
                                                       #:2062
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (9 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS            (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
               BASIS OF ALLOCATION                                         Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                        column (5)                      Line
 No                                                                                                                                          No
                  LINES BEING ALLOCATED                 5-25              30-80          85-100                105              110
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                                     785
790 Electromyography                                                                                                                        790
795 Electroencephalography                                                                                                                  795
800 Radiology - Diagnostic                             2,159           $1,388,062          8.55              $82,182            2,159       800
805 Radiology - Therapeutic                                                                                                                 805
810 Nuclear Medicine                                                                                                                        810
815 Magnetic Resonance Imaging                                                                                                              815
820 Ultrasonography                                                                                                                         820
825 Computed Tomographic Scanner                                                                                                            825
830 Drugs Sold to Patients                                              $412,407                            $412,407                        830
835 Respiratory Therapy                                 321             $311,594           2.28              $56,509            321         835
840 Pulmonary Function Services                                                                                                             840
845 Renal Dialysis                                                                                                                          845
850 Lithotripsy                                                                                                                             850
855 Gastro-Intestinal Services                                                                                                              855
860 Physical Therapy                                   1,730            $447,617           4.03              $7,542             1,730       860
865 Speech - Language Pathology                                          $5,245                                                             865
870 Occupational Therapy                                                 $9,339            .09                 $51                          870
875 Other Physical Medicine                                              $74,765           .83                                              875
880 Electroconvulsive Therapy                                                                                                               880
885 Psychiatric/Psychological Testing                                                                                                       885
890 Psychiatric Individual/Group Therapy                                                                                                    890
895 Organ Acquisition                                                                                                                       895
900 Other Ancillary Services                                                                                                                900
910 Purchased Inpatient Services                                                                                                            910
911 Purchased Outpatient Services                                                                                                           911
915 Non-Operating Cost Centers                                           $37,483                                                            915
920 Total Statistical Units (Lines 5-915)              37,530          $14,357,571        111.74           $1,900,775          34,359       920
925 Operating costs Being Allocated (Page 20)        $1,162,510        $1,724,177       $252,078            $154,824          $361,483      925
930 Cost Recoveries (Page 20, Lines 440 and 445)                         $84,344         $43,413                                            930
935 Net Cost (Line 925 minus 930)                    $1,162,510        $1,639,833       $208,665            $154,824          $361,483      935
940 Unit Multiplier (Line 935 ÷ Line 920)             $30.9755           $0.1142        $18.6742             $0.0815          $10.5208      940




                                                                                                                                   MCH - 000150
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     91 of 2/4/2015
                                                                                      Prepared:  478 Page ID
19
                                                       #:2063
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (10 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS            (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
               BASIS OF ALLOCATION                  from Column                       Processed     Revenue from     OutPatient
Line                                                      (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                      (23)        12,Col(22)      No
                  LINES BEING ALLOCATED               115-140          145            150            155-215            220
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                             785
790 Electromyography                                                                                                                790
795 Electroencephalography                                                                                                          795
800 Radiology - Diagnostic                             2,159                                        $3,611,590       $3,206,808     800
805 Radiology - Therapeutic                                                                                                         805
810 Nuclear Medicine                                                                                                                810
815 Magnetic Resonance Imaging                                                                                                      815
820 Ultrasonography                                                                                                                 820
825 Computed Tomographic Scanner                                                                                                    825
830 Drugs Sold to Patients                                                                                                          830
835 Respiratory Therapy                                 321                                         $1,214,852       $364,187       835
840 Pulmonary Function Services                                                                                                     840
845 Renal Dialysis                                                                                                                  845
850 Lithotripsy                                                                                                                     850
855 Gastro-Intestinal Services                                                                                                      855
860 Physical Therapy                                   1,730                                         $543,706        $493,146       860
865 Speech - Language Pathology                                                                       $9,679          $7,060        865
870 Occupational Therapy                                                                             $17,616          $5,804        870
875 Other Physical Medicine                                                                          $80,085          $80,085       875
880 Electroconvulsive Therapy                                                                                                       880
885 Psychiatric/Psychological Testing                                                                                               885
890 Psychiatric Individual/Group Therapy                                                                                            890
895 Organ Acquisition                                                                                                               895
900 Other Ancillary Services                                                                                                        900
910 Purchased Inpatient Services                                                                                                    910
911 Purchased Outpatient Services                                                                                                   911
915 Non-Operating Cost Centers                                                                                                      915
920 Total Statistical Units (Lines 5-915)              26,455         22,904         113,671       $22,205,484      $13,359,572     920
925 Operating costs Being Allocated (Page 20)       $1,095,470.00   $636,826.00    $132,845.00     $2,402,649.00                    925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                   $222,133.00                      930
935 Net Cost (Line 925 minus 930)                   $1,095,470.00   $636,826.00    $132,845.00     $2,180,516.00                    935
940 Unit Multiplier (Line 935 ÷ Line 920)                41             1                            $0.0982                        940




                                                                                                                          MCH - 000151
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     92 of 2/4/2015
                                                                                      Prepared:  478 Page ID
19
                                                       #:2064
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (11 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS            (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
               BASIS OF ALLOCATION                    FTE's       Service and        Costed         Revenue from      All Approved
Line                                                             Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                               Requisitions                                                        No
                  LINES BEING ALLOCATED              225-230          235             240                245            250-255
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                              785
790 Electromyography                                                                                                                 790
795 Electroencephalography                                                                                                           795
800 Radiology - Diagnostic                                          $3,897          $24,634           $3,611,590                     800
805 Radiology - Therapeutic                                                                                                          805
810 Nuclear Medicine                                                                                                                 810
815 Magnetic Resonance Imaging                                                                                                       815
820 Ultrasonography                                                                                                                  820
825 Computed Tomographic Scanner                                                                                                     825
830 Drugs Sold to Patients                                                         $412,407           $2,629,707                     830
835 Respiratory Therapy                                             $19,392                           $1,214,852                     835
840 Pulmonary Function Services                                                                                                      840
845 Renal Dialysis                                                                                                                   845
850 Lithotripsy                                                                                                                      850
855 Gastro-Intestinal Services                                                                                                       855
860 Physical Therapy                                   .70          $1,562           $113             $543,706                       860
865 Speech - Language Pathology                                                                        $9,679                        865
870 Occupational Therapy                                              $7                               $17,616                       870
875 Other Physical Medicine                                                                            $80,085                       875
880 Electroconvulsive Therapy                                                                                                        880
885 Psychiatric/Psychological Testing                                                                                                885
890 Psychiatric Individual/Group Therapy                                                                                             890
895 Organ Acquisition                                                                                                                895
900 Other Ancillary Services                                                                                                         900
910 Purchased Inpatient Services                                                                                                     910
911 Purchased Outpatient Services                                                                                                    911
915 Non-Operating Cost Centers                                                                                                       915
920 Total Statistical Units (Lines 5-915)             36.92        $539,713        $458,342          $22,205,484                     920
925 Operating costs Being Allocated (Page 20)       $354,631       $575,975        $535,430                                          925
930 Cost Recoveries (Page 20, Lines 440 and 445)     $1,732                                                                          930
935 Net Cost (Line 925 minus 930)                   $352,899       $575,975        $535,430                                          935
940 Unit Multiplier (Line 935 ÷ Line 920)           $95.5848        $1.0672         $1.1682                                          940




                                                                                                                           MCH - 000152
          Case 5:17-cv-00002-JGB-KK       DocumentREPORT
                                HOSPITAL DISCLOSURE    49-15FACSIMILE
                                                              Filed 10/11/18 Date
                                                                                Page     93 of 2/4/2015
                                                                                      Prepared:  478 Page ID
19
                                                       #:2065
                        COST ALLOCATION - STATISTICAL BASIS               ( Page 19 (12 of 12) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2008
          NON-REVENUE PRODUCING CENTERS            (19) Nursing   (20) Paramedic   (21) Medical
               BASIS OF ALLOCATION                   Student             Student     PostGraduate
Line                                               Departmental     Departmental     Departmental   Line
 No                                                 Assignment       Assignment       Assignment     No
                  LINES BEING ALLOCATED              260-265          270-275            280
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                             785
790 Electromyography                                                                                790
795 Electroencephalography                                                                          795
800 Radiology - Diagnostic                                                                          800
805 Radiology - Therapeutic                                                                         805
810 Nuclear Medicine                                                                                810
815 Magnetic Resonance Imaging                                                                      815
820 Ultrasonography                                                                                 820
825 Computed Tomographic Scanner                                                                    825
830 Drugs Sold to Patients                                                                          830
835 Respiratory Therapy                                                                             835
840 Pulmonary Function Services                                                                     840
845 Renal Dialysis                                                                                  845
850 Lithotripsy                                                                                     850
855 Gastro-Intestinal Services                                                                      855
860 Physical Therapy                                                                                860
865 Speech - Language Pathology                                                                     865
870 Occupational Therapy                                                                            870
875 Other Physical Medicine                                                                         875
880 Electroconvulsive Therapy                                                                       880
885 Psychiatric/Psychological Testing                                                               885
890 Psychiatric Individual/Group Therapy                                                            890
895 Organ Acquisition                                                                               895
900 Other Ancillary Services                                                                        900
910 Purchased Inpatient Services                                                                    910
911 Purchased Outpatient Services                                                                    911
915 Non-Operating Cost Centers                                                                      915
920 Total Statistical Units (Lines 5-915)                                                           920
925 Operating costs Being Allocated (Page 20)                                                       925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                    930
935 Net Cost (Line 925 minus 930)                                                                   935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                           940




                                                                                                                       MCH - 000153
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    94 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2066
20                                         COST ALLOCATION                                       ( Page 20 (1 of 18) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:     06/30/2008
Line         NON-REVENUE PRODUCING CENTERS               Account No (1)Adjusted Direct Costs    (2)Square Feet     (3)Subtotal     Line
 No               BASIS OF ALLOCATION                                   from Page 17 &                                              No
                                                                         18,Column (12)
                    LINES BEING ALLOCATED                                                            5-25
 5     Interest - Other                                     8870             $588,064                                                 5
 10    Insurance - Other                                    8840             $68,592                                                  10
 15    Licenses and Taxes (Other than on income)            8850             $76,430                                                  15
 20    Depreciation and Amortization                        8810             $429,424                                                 20
 25    Leases and Rentals                                   8820                                 ($1,162,510)                         25
 30    Interest - Working Capital                           8860                                                                      30
 35    Hospital Administration                              8610             $828,689              $39,803          $868,492          35
 40    Governing Board Expense                              8620             $20,192                                 $20,192          40
 45    Public Relations                                     8630             $259,390                               $259,390          45
 50    Management Engineering                               8640                                                                      50
 55    Community Health Education                           8770                                                                      55
 60    Other Administrative Services                        8790             $85,670                                 $85,670          60
 65    General Accounting                                   8510             $389,227              $14,961          $404,188          65
 70    Communications                                       8470             $85,471                $774             $86,245          70
 75    Other Fiscal Services                                8590                                                                      75
 80    Printing and Duplicating                             8310                                                                      80
 85    Personnel                                            8650             $118,796               $5,049          $123,845          85
 90    Employee Health Services                             8660                                                                      90
 95    Employee Benefits (Non-Payroll Related)              8880                                                                      95
100 Non-Patient Food Services                               8330             $102,393                               $102,393       100
105 Purchasing and Stores                                   8400             $130,984               $6,629          $137,613       105
110 Housekeeping                                            8440             $289,963              $31,006          $320,969       110
115 Grounds                                                 8410                                                                   115
120 Security                                                8420                                                                   120
125 Parking                                                 8430                                                                   125
130 Plant Operations                                        8450             $325,791              $244,830         $570,621       130
135 Plant Maintenance                                       8460             $330,610                               $330,610       135
140 Other General Services                                  8490                                                                   140
145 Dietary                                                 8340             $405,580              $57,026          $462,606       145
150 Laundry and Linen                                       8350             $119,228                               $119,228       150
155 Patient Accounting                                      8530             $490,834              $34,197          $525,031       155
160 Data Processing                                         8480             $507,051              $15,240          $522,291       160
165 Credit and Collection                                   8550             $49,260                                 $49,260       165
170 Auxiliary Groups                                        8670                                                                   170
175 Chaplaincy Services                                     8680                                                                   175
180 Medical Library                                         8690                                                                   180
185 Medical Records                                         8700             $220,639              $21,063          $241,702       185
190 Medical Staff Administration                            8710             $85,474               $12,638           $98,112       190
195 Social Work Services                                    8360             $82,950                $6,939           $89,889       195
200 Utilization Management                                  8750             $151,453               $4,553          $156,006       200
205 Insurance - Hospital and Professional Malpractice       8830             $161,838                               $161,838       205
210 Admitting                                               8560             $110,623               $8,890          $119,513       210
215 Other Unassigned Costs                                  8890               $59                                     $59         215
220 Outpatient Registration                                 8570                                                                   220
225 Nursing Administration                                  8720             $249,709               $7,589          $257,298       225
230 Inservice Education-Nursing                             8740             $41,185                $1,487           $42,672       230
235 Central Services and Supplies                           8380             $324,005              $28,466          $352,471       235
240 Pharmacy                                                8390             $215,077              $12,731          $227,808       240
245 Research Projects and Administration                    8010                                                                   245
250 Education Administration Office                         8210                                                                   250
255 Student Housing                                         8260                                                                   255
260 Licensed Vocational Nurse Program                       8230                                                                   260
265 School of Nursing                                       8220                                                                   265
270 Paramedical Education                                   8250                                                                   270
275 Other Health Profession Education                       8290                                                                   275
280 Medical Postgraduate Education                          8260                                                                 MCH - 000154
                                                                                                                                   280
285 TOTAL NON-REVENUE PRODUCING CENTERS                                     $7,344,651                             $6,736,012      285
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 DatePage     95 of 2/4/2015
                                                                                   Prepared: 478 Page ID
20                          COST ALLOCATION        #:2067          ( Page 20 (2 of 18) Audited Data )

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:      06/30/2008
Line           NON-REVENUE PRODUCING CENTERS                (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                 BASIS OF ALLOCATION                          Costs                          Pages 17 & 18,        Serviced         No
                                                                                                   Column (5)
                          LINES BEING ALLOCATED                     30-80         85-100               105              110
 5     Interest - Other                                                                                                                5
 10    Insurance - Other                                                                                                               10
 15    Licenses and Taxes (Other than on income)                                                                                       15
 20    Depreciation and Amortization                                                                                                   20
 25    Leases and Rentals                                                                                                              25
 30    Interest - Working Capital                                                                                                      30
 35    Hospital Administration                                                                                                         35
 40    Governing Board Expense                                                                                                         40
 45    Public Relations                                                                                                                45
 50    Management Engineering                                                                                                          50
 55    Community Health Education                                                                                                      55
 60    Other Administrative Services                                                                                                   60
 65    General Accounting                                                                                                              65
 70    Communications                                                                                                                  70
 75    Other Fiscal Services                                                                                                           75
 80    Printing and Duplicating                               ($1,724,177)                                                             80
 85    Personnel                                                   $14,145                                                             85
 90    Employee Health Services                                                                                                        90
 95    Employee Benefits (Non-Payroll Related)                                                                                         95
100 Non-Patient Food Services                                      $11,695      ($252,078)                                            100
105 Purchasing and Stores                                          $15,717        $1,494            ($154,824)                        105
110 Housekeeping                                                   $36,659                            $3,855         ($361,483)       110
115 Grounds                                                                                                                           115
120 Security                                                                                                                          120
125 Parking                                                                                                                           125
130 Plant Operations                                               $65,173                             $36            $83,156         130
135 Plant Maintenance                                              $37,760        $7,339              $775                            135
140 Other General Services                                                                                                            140
145 Dietary                                                        $52,836        $8,964             $16,817          $19,369         145
150 Laundry and Linen                                              $13,617                                                            150
155 Patient Accounting                                             $59,966       $18,693              $1,930          $11,615         155
160 Data Processing                                                $59,653        $5,416              $2,781           $5,176         160
165 Credit and Collection                                          $5,626                                                             165
170 Auxiliary Groups                                                                                                                  170
175 Chaplaincy Services                                                                                                               175
180 Medical Library                                                                                                                   180
185 Medical Records                                                $27,606        $1,737              $396             $7,154         185
190 Medical Staff Administration                                   $11,206        $1,606              $240             $4,292         190
195 Social Work Services                                           $10,267        $1,494               $96             $2,357         195
200 Utilization Management                                         $17,818        $2,484              $100             $1,547         200
205 Insurance - Hospital and Professional Malpractice              $18,484                                                            205
210 Admitting                                                      $13,650        $3,623              $521             $3,019         210
215 Other Unassigned Costs                                           $7                                                               215
220 Outpatient Registration                                                                                                           220
225 Nursing Administration                                         $29,387        $3,529              $585             $2,578         225
230 Inservice Education-Nursing                                    $4,874         $467                $603              $505          230
235 Central Services and Supplies                                  $40,257        $2,951             $15,266           $9,669         235
240 Pharmacy                                                       $26,019        $1,793              $237             $4,324         240
245 Research Projects and Administration                                                                                              245
250 Education Administration Office                                                                                                   250
255 Student Housing                                                                                                                   255
260 Licensed Vocational Nurse Program                                                                                                 260
265 School of Nursing                                                                                                                 265
270 Paramedical Education                                                                                                             270
275 Other Health Profession Education                                                                                                 275
280 Medical Postgraduate Education                                                                                                  MCH - 000155
                                                                                                                                      280
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 DatePage     96 of 2/4/2015
                                                                                   Prepared: 478 Page ID
20                          COST ALLOCATION
                                                   #:2068          ( Page 20 (3 of 18) Audited Data )
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2008

Line           NON-REVENUE PRODUCING CENTERS                (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                 BASIS OF ALLOCATION                    from Column (2)                        Processed     Revenue from Page No
                                                                                                                   12, Column 23
                          LINES BEING ALLOCATED                  115-140          145                150              155-215
  5    Interest - Other                                                                                                                 5
 10    Insurance - Other                                                                                                                10
 15    Licenses and Taxes (Other than on income)                                                                                        15
 20    Depreciation and Amortization                                                                                                    20
 25    Leases and Rentals                                                                                                               25
 30    Interest - Working Capital                                                                                                       30
 35    Hospital Administration                                                                                                          35
 40    Governing Board Expense                                                                                                          40
 45    Public Relations                                                                                                                 45
 50    Management Engineering                                                                                                           50
 55    Community Health Education                                                                                                       55
 60    Other Administrative Services                                                                                                    60
 65    General Accounting                                                                                                               65
 70    Communications                                                                                                                   70
 75    Other Fiscal Services                                                                                                            75
 80    Printing and Duplicating                                                                                                         80
 85    Personnel                                                                                                                        85
 90    Employee Health Services                                                                                                         90
 95    Employee Benefits (Non-Payroll Related)                                                                                          95
100 Non-Patient Food Services                                                                                                          100
105 Purchasing and Stores                                                                                                              105
110 Housekeeping                                                                                                                       110
115 Grounds                                                                                                                            115
120 Security                                                                                                                           120
125 Parking                                                                                                                            125
130 Plant Operations                                                                                                                   130
135 Plant Maintenance                                                                                                                  135
140 Other General Services                                   ($1,095,470)                                                              140
145 Dietary                                                      $76,234       ($636,826)                                              145
150 Laundry and Linen                                                                            ($132,845)                            150
155 Patient Accounting                                           $45,715                                                               155
160 Data Processing                                              $20,373                                                               160
165 Credit and Collection                                                                                                              165
170 Auxiliary Groups                                                                                                                   170
175 Chaplaincy Services                                                                                                                175
180 Medical Library                                                                                                                    180
185 Medical Records                                              $28,158                                                               185
190 Medical Staff Administration                                 $16,895                                                               190
195 Social Work Services                                         $9,276                                                                195
200 Utilization Management                                       $6,087                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                  205
210 Admitting                                                    $11,884                                                               210
215 Other Unassigned Costs                                                                                          ($2,402,649)       215
220 Outpatient Registration                                                                                                            220
225 Nursing Administration                                       $10,145                                                               225
230 Inservice Education-Nursing                                  $1,988                                                                230
235 Central Services and Supplies                                $38,055                                             $117,306          235
240 Pharmacy                                                     $17,019                                             $258,230          240
245 Research Projects and Administration                                                                                               245
250 Education Administration Office                                                                                                    250
255 Student Housing                                                                                                                    255
260 Licensed Vocational Nurse Program                                                                                                  260
265 School of Nursing                                                                                                                  265
270 Paramedical Education                                                                                                              270
275 Other Health Profession Education                                                                                                  275
280 Medical Postgraduate Education                                                                                                 MCH 280
                                                                                                                                       - 000156
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    97 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2069
20                                         COST ALLOCATION                                      ( Page 20 (4 of 18) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:          06/30/2008
Line           NON-REVENUE PRODUCING CENTERS                    (12)Gross        (13)Nursing   (14)Central Service    (15) Pharmacy      Line
 No                 BASIS OF ALLOCATION                     Outpatient Revenue      FTE's      and Supply Costed          Costed          No
                                                                from Page                          Requisitions        Requisitions
                                                               12,Column 22
                          LINES BEING ALLOCATED                    220             225-230             235                  240          No
  5    Interest - Other                                                                                                                   5
 10    Insurance - Other                                                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                                                          15
 20    Depreciation and Amortization                                                                                                      20
 25    Leases and Rentals                                                                                                                 25
 30    Interest - Working Capital                                                                                                         30
 35    Hospital Administration                                                                                                            35
 40    Governing Board Expense                                                                                                            40
 45    Public Relations                                                                                                                   45
 50    Management Engineering                                                                                                             50
 55    Community Health Education                                                                                                         55
 60    Other Administrative Services                                                                                                      60
 65    General Accounting                                                                                                                 65
 70    Communications                                                                                                                     70
 75    Other Fiscal Services                                                                                                              75
 80    Printing and Duplicating                                                                                                           80
 85    Personnel                                                                                                                          85
 90    Employee Health Services                                                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                                                            95
100 Non-Patient Food Services                                                                                                            100
105 Purchasing and Stores                                                                                                                105
110 Housekeeping                                                                                                                         110
115 Grounds                                                                                                                              115
120 Security                                                                                                                             120
125 Parking                                                                                                                              125
130 Plant Operations                                                                                                                     130
135 Plant Maintenance                                                                                                                    135
140 Other General Services                                                                                                               140
145 Dietary                                                                                                                              145
150 Laundry and Linen                                                                                                                    150
155 Patient Accounting                                                                                                                   155
160 Data Processing                                                                                                                      160
165 Credit and Collection                                                                                                                165
170 Auxiliary Groups                                                                                                                     170
175 Chaplaincy Services                                                                                                                  175
180 Medical Library                                                                                                                      180
185 Medical Records                                                                                                                      185
190 Medical Staff Administration                                                                                                         190
195 Social Work Services                                                                                                                 195
200 Utilization Management                                                                                                               200
205 Insurance - Hospital and Professional Malpractice                                                                                    205
210 Admitting                                                                                                                            210
215 Other Unassigned Costs                                                                                                               215
220 Outpatient Registration                                                                                                              220
225 Nursing Administration                                                                                                               225
230 Inservice Education-Nursing                                                  ($354,631)                                              230
235 Central Services and Supplies                                                                  ($575,975)                            235
240 Pharmacy                                                                                                            ($535,430)       240
245 Research Projects and Administration                                                                                                 245
250 Education Administration Office                                                                                                      250
255 Student Housing                                                                                                                      255
260 Licensed Vocational Nurse Program                                                                                                    260
265 School of Nursing                                                                                                                    265
270 Paramedical Education                                                                                                                270
275 Other Health Profession Education                                                                                                    275
                                                                                                                                     MCH - 000157
280 Medical Postgraduate Education                                                                                                       280
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    98 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2070
20                                         COST ALLOCATION                                        ( Page 20 (5 of 18) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:         06/30/2008
Line           NON-REVENUE PRODUCING CENTERS                  (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                 BASIS OF ALLOCATION                                        Revenue from        All Approved        Departmental        No
                                                                                Column (11)          Programs           Assignment
                          LINES BEING ALLOCATED                                     245              250-255              260-265
  5    Interest - Other                                                                                                                    5
 10    Insurance - Other                                                                                                                   10
 15    Licenses and Taxes (Other than on income)                                                                                           15
 20    Depreciation and Amortization                                                                                                       20
 25    Leases and Rentals                                                                                                                  25
 30    Interest - Working Capital                                                                                                          30
 35    Hospital Administration                                                                                                             35
 40    Governing Board Expense                                                                                                             40
 45    Public Relations                                                                                                                    45
 50    Management Engineering                                                                                                              50
 55    Community Health Education                                                                                                          55
 60    Other Administrative Services                                                                                                       60
 65    General Accounting                                                                                                                  65
 70    Communications                                                                                                                      70
 75    Other Fiscal Services                                                                                                               75
 80    Printing and Duplicating                                                                                                            80
 85    Personnel                                                                                                                           85
 90    Employee Health Services                                                                                                            90
 95    Employee Benefits (Non-Payroll Related)                                                                                             95
100 Non-Patient Food Services                                                                                                             100
105 Purchasing and Stores                                                                                                                 105
110 Housekeeping                                                                                                                          110
115 Grounds                                                                                                                               115
120 Security                                                                                                                              120
125 Parking                                                                                                                               125
130 Plant Operations                                                                                                                      130
135 Plant Maintenance                                                                                                                     135
140 Other General Services                                                                                                                140
145 Dietary                                                                                                                               145
150 Laundry and Linen                                                                                                                     150
155 Patient Accounting                                                                                                                    155
160 Data Processing                                                                                                                       160
165 Credit and Collection                                                                                                                 165
170 Auxiliary Groups                                                                                                                      170
175 Chaplaincy Services                                                                                                                   175
180 Medical Library                                                                                                                       180
185 Medical Records                                                                                                                       185
190 Medical Staff Administration                                                                                                          190
195 Social Work Services                                                                                                                  195
200 Utilization Management                                                                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                     205
210 Admitting                                                                                                                             210
215 Other Unassigned Costs                                                                                                                215
220 Outpatient Registration                                                                                                               220
225 Nursing Administration                                                                                                                225
230 Inservice Education-Nursing                                                                                                           230
235 Central Services and Supplies                                                                                                         235
240 Pharmacy                                                                                                                              240
245 Research Projects and Administration                                                                                                  245
250 Education Administration Office                                                                                                       250
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
280 Medical Postgraduate Education                                                                                                  MCH - 000158
                                                                                                                                          280
285 TOTAL NON-REVENUE PRODUCING CENTERS                                                                                                   285
           Case 5:17-cv-00002-JGB-KK    DocumentREPORT
                               HOSPITAL DISCLOSURE 49-15FACSIMILE
                                                          Filed 10/11/18 Date
                                                                         Page    99 of 2/4/2015
                                                                              Prepared: 478 Page ID
                                                   #:2071
20                                         COST ALLOCATION                                   ( Page 20 (6 of 18) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2008
Line          NON-REVENUE PRODUCING CENTERS                (20)Paramedic Student    (21)Medical       (22)Transfers    (23)Total
 No                BASIS OF ALLOCATION                          Departmental       Postgraduate       for Operating
                                                                 Assignment        Departmental           Costs
                                                                                    Assignment
                                                                                                                                   Line
                     LINES BEING ALLOCATED                         270-275             280                                         No
  5    Interest - Other                                                                                                             5
 10    Insurance - Other                                                                                                            10
 15    Licenses and Taxes (Other than on income)                                                                                    15
 20    Depreciation and Amortization                                                                                                20
 25    Leases and Rentals                                                                                                           25
 30    Interest - Working Capital                                                                                                   30
 35    Hospital Administration                                                                                                      35
 40    Governing Board Expense                                                                                                      40
 45    Public Relations                                                                                                             45
 50    Management Engineering                                                                                                       50
 55    Community Health Education                                                                                                   55
 60    Other Administrative Services                                                                                                60
 65    General Accounting                                                                                                           65
 70    Communications                                                                                                               70
 75    Other Fiscal Services                                                                                                        75
 80    Printing and Duplicating                                                                                                     80
 85    Personnel                                                                                                                    85
 90    Employee Health Services                                                                                                     90
 95    Employee Benefits (Non-Payroll Related)                                                                                      95
100 Non-Patient Food Services                                                                                                      100
105 Purchasing and Stores                                                                                                          105
110 Housekeeping                                                                                                                   110
115 Grounds                                                                                                                        115
120 Security                                                                                                                       120
125 Parking                                                                                                                        125
130 Plant Operations                                                                                                               130
135 Plant Maintenance                                                                                                              135
140 Other General Services                                                                                                         140
145 Dietary                                                                                                                        145
150 Laundry and Linen                                                                                                              150
155 Patient Accounting                                                                                                             155
160 Data Processing                                                                                                                160
165 Credit and Collection                                                                                                          165
170 Auxiliary Groups                                                                                                               170
175 Chaplaincy Services                                                                                                            175
180 Medical Library                                                                                                                180
185 Medical Records                                                                                                                185
190 Medical Staff Administration                                                                                                   190
195 Social Work Services                                                                                                           195
200 Utilization Management                                                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                              205
210 Admitting                                                                                                                      210
215 Other Unassigned Costs                                                                                                         215
220 Outpatient Registration                                                                                                        220
225 Nursing Administration                                                                                                         225
230 Inservice Education-Nursing                                                                                                    230
235 Central Services and Supplies                                                                                                  235
240 Pharmacy                                                                                                                       240
245 Research Projects and Administration                                                                                           245
250 Education Administration Office                                                                                                250
255 Student Housing                                                                                                                255
260 Licensed Vocational Nurse Program                                                                                              260
265 School of Nursing                                                                                                              265
270 Paramedical Education                                                                                                          270
275 Other Health Profession Education                                                                                       MCH - 000159
                                                                                                                                  275
280 Medical Postgraduate Education                                                                                                 280
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page         100 of2/4/2015
                                                                            Date Prepared:   478 Page ID
20                        COST ALLOCATION         #:2072          ( Page 20 (7 of 18) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:     06/30/2008

Line          REVENUE PRODUCING CENTERS                    Account No (1)Adjusted Direct Costs    (2)Square Feet    (3)Subtotal     Line
 No              BASIS OF ALLOCATION                                      from Page 17 &                                             No
                                                                           18,Column (12)
                  LINES BEING ALLOCATED                                                                5-25
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                    5320            ($43,413)                              ($43,413)      350
355 Laundry and Linen Revenue                                 5340                                                                  355
360 Social Work Services Revenue                              5350                                                                  360
365 Supplies Sold to Non-Patients Revenue                     5370                                                                  365
370 Drugs Sold to Non-Patients Revenue                        5380                                                                  370
375 Purchasing Services Revenue                               5390                                                                  375
380 Parking Revenue                                           5430                                                                  380
385 Housekeeping and Maintenance Services Revenue             5440                                                                  385
390 Data Processing Services Revenue                          5480                                                                  390
395 Medical Records Abstracts Sales                           5700             ($5,451)                               ($5,451)      395
400 Management Services Revenue                               5740                                                                  400
405 Worker's Compensation Refunds                             5782                                                                  405
410 Community Health Education Revenue                        5770                                                                  410
411 Reinsurance Recoveries                                    5781            ($216,682)                             ($216,682)     411
415 Transfers from Restricted Funds for Operations (Non-      5790                                                                  415
    Revenue Centers)
420 Other (Specify)                                           5780              ($36)                                  ($36)        420
425 Other (Specify)                                           5780            ($84,308)                              ($84,308)      425
430 Other (Specify)                                           5780             ($1,732)                               ($1,732)      430
435 Other (Specify)                                           5780                                                                  435
440 TOTAL COST RECOVERIES                                                     ($351,622)                             ($351,622)     440
445 Research & Education Revenue and Transfers                                                                                      445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                           6010                                                                  505
510 Coronary Care                                             6030                                                                  510
515 Pediatric Intensive Care                                  6050                                                                  515
520 Neonatal Intensive Care                                   6070                                                                  520
525 Psychiatric Intensive (Isolation) Care                    6090                                                                  525
530 Burn Care                                                 6110                                                                  530
535 Other Intensive Care                                      6130                                                                  535
540 Definitive Observation                                    6150                                                                  540
545 Medical/Surgical Acute                                    6170             $736,707              $65,761         $802,468       545
550 Pediatric Acute                                           6290             $19,218                $6,629          $25,847       550
555 Psychiatric Acute - Adult                                 6340                                                                  555
560 Psychiatric Acute - Adolescent & Child                    6360                                                                  560
565 Obstetrics Acute                                          6380             $126,054               $6,629         $132,683       565
570 Alternate Birthing Center                                 6400                                                                  570
575 Chemical Dependency Services                              6420                                                                  575
580 Physical Rehabilitation Care                              6440                                                                  580
585 Hospice - Inpatient Care                                  6470                                                                  585
590 Other Acute Care                                          6510                                                                  590
595 Nursery Acute                                             6530             $57,282                $8,859          $66,141       595
600 Sub-Acute Care                                            6560                                                                  600
601 Sub-Acute Care Pediatric                                  6570                                                                  601
605 Skilled Nursing Care                                      6580             $888,017              $128,765        $1,016,782     605
610 Psychiatric Long-Term Care                                6610                                                                  610
615 Intermediate Care                                         6630                                                                  615
620 Residential Care                                          6680                                                                  620
625 Other Long-Term Care Services                             6780                                                                  625
645 Other Daily Hospital Services                             6900                                                                  645
650 TOTAL DAILY HOSPITAL SERVICES                                             $1,827,278             $216,643        $2,043,921     650
    AMBULATORY SERVICES
660 Emergency Services                                        7010            $1,066,636             $69,633         $1,136,269     660
665 Medical Transportation Services                           7040                                                                  665
670 Psychiatric Emergency Rooms                               7060                                                                  670

                                                                                                                                  MCH - 000160
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   101 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2073
20                                           COST ALLOCATION                                     ( Page 20 (8 of 18) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:      06/30/2008
Line            REVENUE PRODUCING CENTERS                  (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                BASIS OF ALLOCATION                          Costs                          Pages 17 & 18,        Serviced         No
                                                                                                  Column (5)
                      LINES BEING ALLOCATED                     30-80            85-100               105              110
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                      $43,413                                              350
355 Laundry and Linen Revenue                                                                                                        355
360 Social Work Services Revenue                                                                                                     360
365 Supplies Sold to Non-Patients Revenue                                                                                            365
370 Drugs Sold to Non-Patients Revenue                                                                                               370
375 Purchasing Services Revenue                                                                                                      375
380 Parking Revenue                                                                                                                  380
385 Housekeeping and Maintenance Services Revenue                                                                                    385
390 Data Processing Services Revenue                                                                                                 390
395 Medical Records Abstracts Sales                                                                                                  395
400 Management Services Revenue                                                                                                      400
405 Worker's Compensation Refunds                                                                                                    405
410 Community Health Education Revenue                                                                                               410
411 Reinsurance Recoveries                                                                                                           411
415 Transfers from Restricted Funds for Operations (Non-                                                                             415
    Revenue Centers)
420 Other (Specify)                                              $36                                                                 420
425 Other (Specify)                                            $84,308                                                               425
430 Other (Specify)                                                                                                                  430
435 Other (Specify)                                                                                                                  435
440 TOTAL COST RECOVERIES                                      $84,344          $43,413                                              440
445 Research & Education Revenue and Transfers                                                                                       445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                  505
510 Coronary Care                                                                                                                    510
515 Pediatric Intensive Care                                                                                                         515
520 Neonatal Intensive Care                                                                                                          520
525 Psychiatric Intensive (Isolation) Care                                                                                           525
530 Burn Care                                                                                                                        530
535 Other Intensive Care                                                                                                             535
540 Definitive Observation                                                                                                           540
545 Medical/Surgical Acute                                     $91,653          $17,218              $3,125          $22,336         545
550 Pediatric Acute                                             $2,952           $448                 $82             $2,251         550
555 Psychiatric Acute - Adult                                                                                                        555
560 Psychiatric Acute - Adolescent & Child                                                                                           560
565 Obstetrics Acute                                           $15,154           $2,932              $535             $2,251         565
570 Alternate Birthing Center                                                                                                        570
575 Chemical Dependency Services                                                                                                     575
580 Physical Rehabilitation Care                                                                                                     580
585 Hospice - Inpatient Care                                                                                                         585
590 Other Acute Care                                                                                                                 590
595 Nursery Acute                                               $7,554           $1,345              $243             $3,009         595
600 Sub-Acute Care                                                                                                                   600
601 Sub-Acute Care Pediatric                                                                                                         601
605 Skilled Nursing Care                                       $116,131         $31,276              $3,790          $43,735         605
610 Psychiatric Long-Term Care                                                                                                       610
615 Intermediate Care                                                                                                                615
620 Residential Care                                                                                                                 620
625 Other Long-Term Care Services                                                                                                    625
645 Other Daily Hospital Services                                                                                                    645
650 TOTAL DAILY HOSPITAL SERVICES                              $233,444         $53,219              $7,775          $73,582         650
    AMBULATORY SERVICES
660 Emergency Services                                         $129,778         $22,409              $6,464          $23,651         660
665 Medical Transportation Services                                                                                                  665
670 Psychiatric Emergency Rooms                                                                                                      670

                                                                                                                                   MCH - 000161
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page         102 of2/4/2015
                                                                            Date Prepared:   478 Page ID
20                        COST ALLOCATION
                                                  #:2074          ( Page 20 (9 of 18) Audited Data )
 Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:       06/30/2008

Line            REVENUE PRODUCING CENTERS                   (8)Square Feet   (9)Meals Served    (10)Dry Pounds    (11)Gross Patient Line
 No                BASIS OF ALLOCATION                     from Column (2)                         Processed     Revenue from Page No
                                                                                                                    12, Column 23
                      LINES BEING ALLOCATED                   115-140             145                150              155-215
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                           350
355 Laundry and Linen Revenue                                                                                                        355
360 Social Work Services Revenue                                                                                                     360
365 Supplies Sold to Non-Patients Revenue                                                                                            365
370 Drugs Sold to Non-Patients Revenue                                                                                               370
375 Purchasing Services Revenue                                                                                                      375
380 Parking Revenue                                                                                                                  380
385 Housekeeping and Maintenance Services Revenue                                                                                    385
390 Data Processing Services Revenue                                                                                                 390
395 Medical Records Abstracts Sales                                                                                    $5,451        395
400 Management Services Revenue                                                                                                      400
405 Worker's Compensation Refunds                                                                                                    405
410 Community Health Education Revenue                                                                                               410
411 Reinsurance Recoveries                                                                                            $216,682       411
415 Transfers from Restricted Funds for Operations (Non-                                                                             415
    Revenue Centers)
420 Other (Specify)                                                                                                                  420
425 Other (Specify)                                                                                                                  425
430 Other (Specify)                                                                                                                  430
435 Other (Specify)                                                                                                                  435
440 TOTAL COST RECOVERIES                                                                                             $222,133       440
445 Research & Education Revenue and Transfers                                                                                       445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                  505
510 Coronary Care                                                                                                                    510
515 Pediatric Intensive Care                                                                                                         515
520 Neonatal Intensive Care                                                                                                          520
525 Psychiatric Intensive (Isolation) Care                                                                                           525
530 Burn Care                                                                                                                        530
535 Other Intensive Care                                                                                                             535
540 Definitive Observation                                                                                                           540
545 Medical/Surgical Acute                                     $87,911          $58,917             $15,367           $137,191       545
550 Pediatric Acute                                            $8,861            $1,279              $332              $3,579        550
555 Psychiatric Acute - Adult                                                                                                        555
560 Psychiatric Acute - Adolescent & Child                                                                                           560
565 Obstetrics Acute                                           $8,861           $10,621             $2,771             $23,474       565
570 Alternate Birthing Center                                                                                                        570
575 Chemical Dependency Services                                                                                                     575
580 Physical Rehabilitation Care                                                                                                     580
585 Hospice - Inpatient Care                                                                                                         585
590 Other Acute Care                                                                                                                 590
595 Nursery Acute                                              $11,843                              $1,103             $10,667       595
600 Sub-Acute Care                                                                                                                   600
601 Sub-Acute Care Pediatric                                                                                                         601
605 Skilled Nursing Care                                      $172,135          $566,009            $92,163           $223,948       605
610 Psychiatric Long-Term Care                                                                                                       610
615 Intermediate Care                                                                                                                615
620 Residential Care                                                                                                                 620
625 Other Long-Term Care Services                                                                                                    625
645 Other Daily Hospital Services                                                                                                    645
650 TOTAL DAILY HOSPITAL SERVICES                             $289,611          $636,826           $111,736           $398,859       650
    AMBULATORY SERVICES
660 Emergency Services                                        $93,087                               $11,030           $328,150       660
665 Medical Transportation Services                                                                                                  665
670 Psychiatric Emergency Rooms                                                                                                      670

                                                                                                                                 MCH - 000162
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         103 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION
                                                   #:2075          ( Page 20 (10 of 18) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008

Line            REVENUE PRODUCING CENTERS                      (12)Gross        (13)Nursing     (14)Central Service    (15) Pharmacy   Line
 No                BASIS OF ALLOCATION                     Outpatient Revenue      FTE's        and Supply Costed          Costed       No
                                                               from Page                            Requisitions        Requisitions
                                                              12,Column 22
                      LINES BEING ALLOCATED                       220             225-230               235                  240       No
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                             350
355 Laundry and Linen Revenue                                                                                                          355
360 Social Work Services Revenue                                                                                                       360
365 Supplies Sold to Non-Patients Revenue                                                                                              365
370 Drugs Sold to Non-Patients Revenue                                                                                                 370
375 Purchasing Services Revenue                                                                                                        375
380 Parking Revenue                                                                                                                    380
385 Housekeeping and Maintenance Services Revenue                                                                                      385
390 Data Processing Services Revenue                                                                                                   390
395 Medical Records Abstracts Sales                                                                                                    395
400 Management Services Revenue                                                                                                        400
405 Worker's Compensation Refunds                                                                                                      405
410 Community Health Education Revenue                                                                                                 410
411 Reinsurance Recoveries                                                                                                             411
415 Transfers from Restricted Funds for Operations (Non-                                                                               415
    Revenue Centers)
420 Other (Specify)                                                                                                                    420
425 Other (Specify)                                                                                                                    425
430 Other (Specify)                                                               $1,732                                               430
435 Other (Specify)                                                                                                                    435
440 TOTAL COST RECOVERIES                                                         $1,732                                               440
445 Research & Education Revenue and Transfers                                                                                         445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                    505
510 Coronary Care                                                                                                                      510
515 Pediatric Intensive Care                                                                                                           515
520 Neonatal Intensive Care                                                                                                            520
525 Psychiatric Intensive (Isolation) Care                                                                                             525
530 Burn Care                                                                                                                          530
535 Other Intensive Care                                                                                                               535
540 Definitive Observation                                                                                                             540
545 Medical/Surgical Acute                                                        $74,269             $44,540                          545
550 Pediatric Acute                                                               $1,912               $956                            550
555 Psychiatric Acute - Adult                                                                                                          555
560 Psychiatric Acute - Adolescent & Child                                                                                             560
565 Obstetrics Acute                                                              $12,713              $7,724                          565
570 Alternate Birthing Center                                                                                                          570
575 Chemical Dependency Services                                                                                                       575
580 Physical Rehabilitation Care                                                                                                       580
585 Hospice - Inpatient Care                                                                                                           585
590 Other Acute Care                                                                                                                   590
595 Nursery Acute                                                                 $5,735               $8,008                          595
600 Sub-Acute Care                                                                                                                     600
601 Sub-Acute Care Pediatric                                                                                                           601
605 Skilled Nursing Care                                                         $145,671             $44,140                          605
610 Psychiatric Long-Term Care                                                                                                         610
615 Intermediate Care                                                                                                                  615
620 Residential Care                                                                                                                   620
625 Other Long-Term Care Services                                                                                                      625
645 Other Daily Hospital Services                                                                                                      645
650 TOTAL DAILY HOSPITAL SERVICES                                                $240,300             $105,368                         650
    AMBULATORY SERVICES
660 Emergency Services                                                            $60,792             $83,707                          660
665 Medical Transportation Services                                                                                                    665
670 Psychiatric Emergency Rooms
                                                                                                                                   MCH 670
                                                                                                                                       - 000163
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   104 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2076
20                                           COST ALLOCATION                                       ( Page 20 (11 of 18) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008

Line            REVENUE PRODUCING CENTERS                      (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                BASIS OF ALLOCATION                                          Revenue from        All Approved        Departmental        No
                                                                                 Column (11)          Programs           Assignment
                      LINES BEING ALLOCATED                                          245              250-255              260-265
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                                 350
355 Laundry and Linen Revenue                                                                                                              355
360 Social Work Services Revenue                                                                                                           360
365 Supplies Sold to Non-Patients Revenue                                                                                                  365
370 Drugs Sold to Non-Patients Revenue                                                                                                     370
375 Purchasing Services Revenue                                                                                                            375
380 Parking Revenue                                                                                                                        380
385 Housekeeping and Maintenance Services Revenue                                                                                          385
390 Data Processing Services Revenue                                                                                                       390
395 Medical Records Abstracts Sales                                                                                                        395
400 Management Services Revenue                                                                                                            400
405 Worker's Compensation Refunds                                                                                                          405
410 Community Health Education Revenue                                                                                                     410
411 Reinsurance Recoveries                                                                                                                 411
415 Transfers from Restricted Funds for Operations (Non-                                                                                   415
    Revenue Centers)
420 Other (Specify)                                                                                                                        420
425 Other (Specify)                                                                                                                        425
430 Other (Specify)                                                                                                                        430
435 Other (Specify)                                                                                                                        435
440 TOTAL COST RECOVERIES                                                                                                                  440
445 Research & Education Revenue and Transfers                                                                                             445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                        505
510 Coronary Care                                                                                                                          510
515 Pediatric Intensive Care                                                                                                               515
520 Neonatal Intensive Care                                                                                                                520
525 Psychiatric Intensive (Isolation) Care                                                                                                 525
530 Burn Care                                                                                                                              530
535 Other Intensive Care                                                                                                                   535
540 Definitive Observation                                                                                                                 540
545 Medical/Surgical Acute                                     $1,354,995                                                                  545
550 Pediatric Acute                                              $48,499                                                                   550
555 Psychiatric Acute - Adult                                                                                                              555
560 Psychiatric Acute - Adolescent & Child                                                                                                 560
565 Obstetrics Acute                                            $219,719                                                                   565
570 Alternate Birthing Center                                                                                                              570
575 Chemical Dependency Services                                                                                                           575
580 Physical Rehabilitation Care                                                                                                           580
585 Hospice - Inpatient Care                                                                                                               585
590 Other Acute Care                                                                                                                       590
595 Nursery Acute                                               $115,648                                                                   595
600 Sub-Acute Care                                                                                                                         600
601 Sub-Acute Care Pediatric                                                                                                               601
605 Skilled Nursing Care                                       $2,455,780                                                                  605
610 Psychiatric Long-Term Care                                                                                                             610
615 Intermediate Care                                                                                                                      615
620 Residential Care                                                                                                                       620
625 Other Long-Term Care Services                                                                                                          625
645 Other Daily Hospital Services                                                                                                          645
650 TOTAL DAILY HOSPITAL SERVICES                              $4,194,641                                                                  650
    AMBULATORY SERVICES
660 Emergency Services                                         $1,895,337                                                                  660
665 Medical Transportation Services                                                                                                        665
670 Psychiatric Emergency Rooms                                                                                                            670
                                                                                                                                     MCH - 000164
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   105 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2077
20                                           COST ALLOCATION                                 ( Page 20 (12 of 18) Audited Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2008
Line           REVENUE PRODUCING CENTERS                   (20)Paramedic Student    (21)Medical       (22)Transfers    (23)Total
 No               BASIS OF ALLOCATION                           Departmental       Postgraduate       for Operating
                                                                 Assignment        Departmental           Costs
                                                                                    Assignment
                                                                                                                                   Line
                   LINES BEING ALLOCATED                          270-275              280                                         No
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                         350
355 Laundry and Linen Revenue                                                                                                      355
360 Social Work Services Revenue                                                                                                   360
365 Supplies Sold to Non-Patients Revenue                                                                                          365
370 Drugs Sold to Non-Patients Revenue                                                                                             370
375 Purchasing Services Revenue                                                                                                    375
380 Parking Revenue                                                                                                                380
385 Housekeeping and Maintenance Services Revenue                                                                                  385
390 Data Processing Services Revenue                                                                                               390
395 Medical Records Abstracts Sales                                                                                                395
400 Management Services Revenue                                                                                                    400
405 Worker's Compensation Refunds                                                                                                  405
410 Community Health Education Revenue                                                                                             410
411 Reinsurance Recoveries                                                                                                         411
415 Transfers from Restricted Funds for Operations (Non-                                                                           415
    Revenue Centers)
420 Other (Specify)                                                                                                                420
425 Other (Specify)                                                                                                                425
430 Other (Specify)                                                                                                                430
435 Other (Specify)                                                                                                                435
440 TOTAL COST RECOVERIES                                                                                                          440
445 Research & Education Revenue and Transfers                                                                                     445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                505
510 Coronary Care                                                                                                                  510
515 Pediatric Intensive Care                                                                                                       515
520 Neonatal Intensive Care                                                                                                        520
525 Psychiatric Intensive (Isolation) Care                                                                                         525
530 Burn Care                                                                                                                      530
535 Other Intensive Care                                                                                                           535
540 Definitive Observation                                                                                                         540
545 Medical/Surgical Acute                                                                                            $1,354,995   545
550 Pediatric Acute                                                                                                     $48,499    550
555 Psychiatric Acute - Adult                                                                                                      555
560 Psychiatric Acute - Adolescent & Child                                                                                         560
565 Obstetrics Acute                                                                                                   $219,719    565
570 Alternate Birthing Center                                                                                                      570
575 Chemical Dependency Services                                                                                                   575
580 Physical Rehabilitation Care                                                                                                   580
585 Hospice - Inpatient Care                                                                                                       585
590 Other Acute Care                                                                                                               590
595 Nursery Acute                                                                                                      $115,648    595
600 Sub-Acute Care                                                                                                                 600
601 Sub-Acute Care Pediatric                                                                                                       601
605 Skilled Nursing Care                                                                                              $2,455,780   605
610 Psychiatric Long-Term Care                                                                                                     610
615 Intermediate Care                                                                                                              615
620 Residential Care                                                                                                               620
625 Other Long-Term Care Services                                                                                                  625
645 Other Daily Hospital Services                                                                                                  645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                     $4,194,641   650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                $1,895,337   660
665 Medical Transportation Services                                                                                                665
670 Psychiatric Emergency Rooms                                                                                             MCH - 000165
                                                                                                                                  670
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         106 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION         #:2078          ( Page 20 (13 of 18) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:     06/30/2008

Line        NON-REVENUE PRODUCING CENTERS           Account No (1)Adjusted Direct Costs    (2)Square Feet    (3)Subtotal     Line
 No              BASIS OF ALLOCATION                               from Page 17 &                                             No
                                                                    18,Column (12)
                   LINES BEING ALLOCATED                                                        5-25
675 Clinics                                            7070                                                                  675
680 Satellite Clinics                                  7180            $1,078,276             $79,607         $1,157,883     680
685 Satellite Ambulatory Surgery Center                7200                                                                  685
690 Outpatient Chemical Dependency Services            7220                                                                  690
695 Observation Care                                   7230                                                                  695
700 Partial Hospitalization - Psychiatric              7260                                                                  700
705 Home Health Care Services                          7290                                                                  705
710 Hospice - Outpatient Services                      7310                                                                  710
715 Adult Day Health Care Services                     7320                                                                  715
720 Other Ambulatory Services                          7390                                                                  720
725 TOTAL AMBULATORY SERVICES                                          $2,144,912             $149,240        $2,294,152     725
    ANCILLARY SERVICES                                 7400
730 Labor and Delivery Services                                         $327,786              $37,171         $364,957       730
735 Surgery and Recovery Services                      7420             $414,795              $41,507         $456,302       735
740 Ambulatory Surgery Services                        7430                                                                  740
745 Anesthesiology                                     7450              $4,289                $1,859           $6,148       745
750 Medical Supplies Sold to Patients                  7470             $193,561                              $193,561       750
755 Durable Medical Equipment                          7480                                                                  755
760 Clinical Laboratory Services                       7500            $1,231,966             $31,812         $1,263,778     760
765 Pathological Laboratory Services                   7520                                                                  765
770 Blood Bank                                         7540             $36,405                                $36,405       770
775 Echocardiology                                     7560                                                                  775
780 Cardiac Catheterization Services                   7570                                                                  780
785 Cardiology Services                                7590                                                                  785
790 Electromyography                                   7610                                                                  790
795 Electroencephalography                             7620                                                                  795
800 Radiology - Diagnostic                             7630            $1,321,186             $66,876         $1,388,062     800
805 Radiology - Therapeutic                            7640                                                                  805
810 Nuclear Medicine                                   7650                                                                  810
815 Magnetic Resonance Imaging                         7660                                                                  815
820 Ultrasonography                                    7670                                                                  820
825 Computed Tomographic Scanner                       7680                                                                  825
830 Drugs Sold to Patients                             7710             $412,407                              $412,407       830
835 Respiratory Therapy                                7720             $301,651               $9,943          $311,594      835
840 Pulmonary Function Services                        7730                                                                  840
845 Renal Dialysis                                     7740                                                                  845
850 Lithotripsy                                        7750                                                                  850
855 Gastro-Intestinal Services                         7760                                                                  855
860 Physical Therapy                                   7770             $394,029              $53,588         $447,617       860
865 Speech - Language Pathology                        7780              $5,245                                 $5,245       865
870 Occupational Therapy                               7790              $9,339                                 $9,339       870
875 Other Physical Medicine                            7800             $74,765                                $74,765       875
880 Electroconvulsive Therapy                          7820                                                                  880
885 Psychiatric/Psychological Testing                  7830                                                                  885
890 Psychiatric Individual/Group Therapy               7840                                                                  890
895 Organ Acquisition                                  7860                                                                  895
900 Other Ancillary Services                           7870                                                                  900
905 TOTAL ANCILLARY SERVICES                                           $4,727,424             $242,756        $4,970,180     905
910 Purchased Inpatient Services                       7900                                                                  910
911 Purchased Outpatient Services                      7950                                                                  911
915 Non-Operating Cost Centers                                          $37,483                                $37,483       915
920 TOTAL                                                             $15,730,126               -0-          $15,730,126     920




                                                                                                                           MCH - 000166
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         107 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION         #:2079          ( Page 20 (14 of 18) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:      06/30/2008
Line          NON-REVENUE PRODUCING CENTERS            (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                BASIS OF ALLOCATION                      Costs                          Pages 17 & 18,        Serviced         No
                                                                                              Column (5)
                     LINES BEING ALLOCATED                     30-80         85-100               105              110
675 Clinics                                                                                                                      675
680 Satellite Clinics                                     $132,246          $16,676              $5,706          $27,038         680
685 Satellite Ambulatory Surgery Center                                                                                          685
690 Outpatient Chemical Dependency Services                                                                                      690
695 Observation Care                                                                                                             695
700 Partial Hospitalization - Psychiatric                                                                                        700
705 Home Health Care Services                                                                                                    705
710 Hospice - Outpatient Services                                                                                                710
715 Adult Day Health Care Services                                                                                               715
720 Other Ambulatory Services                                                                                                    720
725 TOTAL AMBULATORY SERVICES                             $262,024          $39,085             $12,170          $50,689         725
    ANCILLARY SERVICES
730 Labor and Delivery Services                               $41,683        $4,258              $1,998          $12,625         730
735 Surgery and Recovery Services                             $52,116        $8,459              $2,150          $14,098         735
740 Ambulatory Surgery Services                                                                                                  740
745 Anesthesiology                                             $702                              $269              $631          745
750 Medical Supplies Sold to Patients                         $22,107                           $15,766                          750
755 Durable Medical Equipment                                                                                                    755
760 Clinical Laboratory Services                          $144,341          $12,586             $21,986          $10,805         760
765 Pathological Laboratory Services                                                                                             765
770 Blood Bank                                                $4,158                             $2,965                          770
775 Echocardiology                                                                                                               775
780 Cardiac Catheterization Services                                                                                             780
785 Cardiology Services                                                                                                          785
790 Electromyography                                                                                                             790
795 Electroencephalography                                                                                                       795
800 Radiology - Diagnostic                                $158,535          $15,966              $6,694          $22,714         800
805 Radiology - Therapeutic                                                                                                      805
810 Nuclear Medicine                                                                                                             810
815 Magnetic Resonance Imaging                                                                                                   815
820 Ultrasonography                                                                                                              820
825 Computed Tomographic Scanner                                                                                                 825
830 Drugs Sold to Patients                                    $47,103                           $33,592                          830
835 Respiratory Therapy                                       $35,588        $4,258              $4,603           $3,377         835
840 Pulmonary Function Services                                                                                                  840
845 Renal Dialysis                                                                                                               845
850 Lithotripsy                                                                                                                  850
855 Gastro-Intestinal Services                                                                                                   855
860 Physical Therapy                                          $51,124        $7,526              $614            $18,201         860
865 Speech - Language Pathology                                $599                                                              865
870 Occupational Therapy                                      $1,067         $168                  $4                            870
875 Other Physical Medicine                                   $8,539         $1,550                                              875
880 Electroconvulsive Therapy                                                                                                    880
885 Psychiatric/Psychological Testing                                                                                            885
890 Psychiatric Individual/Group Therapy                                                                                         890
895 Organ Acquisition                                                                                                            895
900 Other Ancillary Services                                                                                                     900
905 TOTAL ANCILLARY SERVICES                              $567,662          $54,771             $90,641          $82,451         905
910 Purchased Inpatient Services                                                                                                 910
911 Purchased Outpatient Services                                                                                                911
915 Non-Operating Cost Centers                                $4,281                                                             915
920 TOTAL                                                       -0-            -0-                -0-               -0-          920




                                                                                                                               MCH - 000167
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         108 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION
                                                   #:2080          ( Page 20 (15 of 18) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:      06/30/2008
Line          NON-REVENUE PRODUCING CENTERS             (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                BASIS OF ALLOCATION                 from Column (2)                        Processed     Revenue from Page No
                                                                                                               12, Column 23
                     LINES BEING ALLOCATED                    115-140         145                150             155-215
675 Clinics                                                                                                                     675
680 Satellite Clinics                                     $106,421                              $8,264           $115,660       680
685 Satellite Ambulatory Surgery Center                                                                                         685
690 Outpatient Chemical Dependency Services                                                                                     690
695 Observation Care                                                                                                            695
700 Partial Hospitalization - Psychiatric                                                                                       700
705 Home Health Care Services                                                                                                   705
710 Hospice - Outpatient Services                                                                                               710
715 Adult Day Health Care Services                                                                                              715
720 Other Ambulatory Services                                                                                                   720
725 TOTAL AMBULATORY SERVICES                             $199,508                             $19,294           $443,810       725
    ANCILLARY SERVICES
730 Labor and Delivery Services                               $49,691                                            $24,670        730
735 Surgery and Recovery Services                             $55,488                           $1,815           $95,639        735
740 Ambulatory Surgery Services                                                                                                 740
745 Anesthesiology                                            $2,485                                             $32,588        745
750 Medical Supplies Sold to Patients                                                                                           750
755 Durable Medical Equipment                                                                                                   755
760 Clinical Laboratory Services                              $42,527                                            $267,865       760
765 Pathological Laboratory Services                                                                                            765
770 Blood Bank                                                                                                    $3,672        770
775 Echocardiology                                                                                                              775
780 Cardiac Catheterization Services                                                                                            780
785 Cardiology Services                                                                                                         785
790 Electromyography                                                                                                            790
795 Electroencephalography                                                                                                      795
800 Radiology - Diagnostic                                    $89,402                                            $354,648       800
805 Radiology - Therapeutic                                                                                                     805
810 Nuclear Medicine                                                                                                            810
815 Magnetic Resonance Imaging                                                                                                  815
820 Ultrasonography                                                                                                             820
825 Computed Tomographic Scanner                                                                                                825
830 Drugs Sold to Patients                                                                                                      830
835 Respiratory Therapy                                       $13,292                                            $119,295       835
840 Pulmonary Function Services                                                                                                 840
845 Renal Dialysis                                                                                                              845
850 Lithotripsy                                                                                                                 850
855 Gastro-Intestinal Services                                                                                                  855
860 Physical Therapy                                          $71,637                                            $53,390        860
865 Speech - Language Pathology                                                                                    $950         865
870 Occupational Therapy                                                                                          $1,730        870
875 Other Physical Medicine                                                                                       $7,864        875
880 Electroconvulsive Therapy                                                                                                   880
885 Psychiatric/Psychological Testing                                                                                           885
890 Psychiatric Individual/Group Therapy                                                                                        890
895 Organ Acquisition                                                                                                           895
900 Other Ancillary Services                                                                                                    900
905 TOTAL ANCILLARY SERVICES                              $324,522                              $1,815           $962,311       905
910 Purchased Inpatient Services                                                                                                910
911 Purchased Outpatient Services                                                                                               911
915 Non-Operating Cost Centers                                                                                                  915
920 TOTAL                                                       -0-            -0-               -0-               -0-          920




                                                                                                                            MCH - 000168
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   109 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2081
20                                          COST ALLOCATION                                      ( Page 20 (16 of 18) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008
Line          NON-REVENUE PRODUCING CENTERS                (12)Gross Patient   (13)Nursing     (14)Central Service    (15) Pharmacy     Line
 No                BASIS OF ALLOCATION                    Revenue from Page       FTE's        and Supply Costed          Costed         No
                                                             12,Column 22                          Requisitions        Requisitions
                     LINES BEING ALLOCATED                       220             225-230               235                  240         No
675 Clinics                                                                                                                             675
680 Satellite Clinics                                                            $14,338             $12,321              $24,752       680
685 Satellite Ambulatory Surgery Center                                                                                                 685
690 Outpatient Chemical Dependency Services                                                                                             690
695 Observation Care                                                                                                                    695
700 Partial Hospitalization - Psychiatric                                                                                               700
705 Home Health Care Services                                                                                                           705
710 Hospice - Outpatient Services                                                                                                       710
715 Adult Day Health Care Services                                                                                                      715
720 Other Ambulatory Services                                                                                                           720
725 TOTAL AMBULATORY SERVICES                                                    $75,130             $96,028              $24,752       725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                  $16,249             $57,354                            730
735 Surgery and Recovery Services                                                $14,529             $82,089                            735
740 Ambulatory Surgery Services                                                                                                         740
745 Anesthesiology                                                                                    $2,042                            745
750 Medical Supplies Sold to Patients                                                                $206,566                           750
755 Durable Medical Equipment                                                                                                           755
760 Clinical Laboratory Services                                                                                                        760
765 Pathological Laboratory Services                                                                                                    765
770 Blood Bank                                                                                                                          770
775 Echocardiology                                                                                                                      775
780 Cardiac Catheterization Services                                                                                                    780
785 Cardiology Services                                                                                                                 785
790 Electromyography                                                                                                                    790
795 Electroencephalography                                                                                                              795
800 Radiology - Diagnostic                                                                            $4,159              $28,777       800
805 Radiology - Therapeutic                                                                                                             805
810 Nuclear Medicine                                                                                                                    810
815 Magnetic Resonance Imaging                                                                                                          815
820 Ultrasonography                                                                                                                     820
825 Computed Tomographic Scanner                                                                                                        825
830 Drugs Sold to Patients                                                                                               $481,769       830
835 Respiratory Therapy                                                                              $20,695                            835
840 Pulmonary Function Services                                                                                                         840
845 Renal Dialysis                                                                                                                      845
850 Lithotripsy                                                                                                                         850
855 Gastro-Intestinal Services                                                                                                          855
860 Physical Therapy                                                             $6,691               $1,667               $132         860
865 Speech - Language Pathology                                                                                                         865
870 Occupational Therapy                                                                                $7                              870
875 Other Physical Medicine                                                                                                             875
880 Electroconvulsive Therapy                                                                                                           880
885 Psychiatric/Psychological Testing                                                                                                   885
890 Psychiatric Individual/Group Therapy                                                                                                890
895 Organ Acquisition                                                                                                                   895
900 Other Ancillary Services                                                                                                            900
905 TOTAL ANCILLARY SERVICES                                                     $37,469             $374,579            $510,678       905
910 Purchased Inpatient Services                                                                                                        910
911 Purchased Outpatient Services                                                                                                       911
915 Non-Operating Cost Centers                                                                                                          915
920 TOTAL                                                         -0-              -0-                 -0-                  -0-         920




                                                                                                                                    MCH - 000169
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   110 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2082
20                                          COST ALLOCATION                                       ( Page 20 (17 of 18) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008

Line          NON-REVENUE PRODUCING CENTERS                   (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                BASIS OF ALLOCATION                                         Revenue from        All Approved        Departmental        No
                                                                                Column (11)          Programs           Assignment
                     LINES BEING ALLOCATED                                          245              250-255              260-265
675 Clinics                                                                                                                               675
680 Satellite Clinics                                         $1,621,305                                                                  680
685 Satellite Ambulatory Surgery Center                                                                                                   685
690 Outpatient Chemical Dependency Services                                                                                               690
695 Observation Care                                                                                                                      695
700 Partial Hospitalization - Psychiatric                                                                                                 700
705 Home Health Care Services                                                                                                             705
710 Hospice - Outpatient Services                                                                                                         710
715 Adult Day Health Care Services                                                                                                        715
720 Other Ambulatory Services                                                                                                             720
725 TOTAL AMBULATORY SERVICES                                 $3,516,642                                                                  725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                $573,485                                                                   730
735 Surgery and Recovery Services                              $782,685                                                                   735
740 Ambulatory Surgery Services                                                                                                           740
745 Anesthesiology                                              $44,865                                                                   745
750 Medical Supplies Sold to Patients                          $438,000                                                                   750
755 Durable Medical Equipment                                                                                                             755
760 Clinical Laboratory Services                              $1,763,888                                                                  760
765 Pathological Laboratory Services                                                                                                      765
770 Blood Bank                                                  $47,200                                                                   770
775 Echocardiology                                                                                                                        775
780 Cardiac Catheterization Services                                                                                                      780
785 Cardiology Services                                                                                                                   785
790 Electromyography                                                                                                                      790
795 Electroencephalography                                                                                                                795
800 Radiology - Diagnostic                                    $2,068,957                                                                  800
805 Radiology - Therapeutic                                                                                                               805
810 Nuclear Medicine                                                                                                                      810
815 Magnetic Resonance Imaging                                                                                                            815
820 Ultrasonography                                                                                                                       820
825 Computed Tomographic Scanner                                                                                                          825
830 Drugs Sold to Patients                                     $974,871                                                                   830
835 Respiratory Therapy                                        $512,702                                                                   835
840 Pulmonary Function Services                                                                                                           840
845 Renal Dialysis                                                                                                                        845
850 Lithotripsy                                                                                                                           850
855 Gastro-Intestinal Services                                                                                                            855
860 Physical Therapy                                           $658,599                                                                   860
865 Speech - Language Pathology                                 $6,794                                                                    865
870 Occupational Therapy                                        $12,315                                                                   870
875 Other Physical Medicine                                     $92,718                                                                   875
880 Electroconvulsive Therapy                                                                                                             880
885 Psychiatric/Psychological Testing                                                                                                     885
890 Psychiatric Individual/Group Therapy                                                                                                  890
895 Organ Acquisition                                                                                                                     895
900 Other Ancillary Services                                                                                                              900
905 TOTAL ANCILLARY SERVICES                                  $7,977,079                                                                  905
910 Purchased Inpatient Services                                                                                                          910
911 Purchased Outpatient Services                                                                                                         911
915 Non-Operating Cost Centers                                  $41,764                                                                   915
920 TOTAL                                                     $15,730,126           -0-                -0-                  -0-           920




                                                                                                                                    MCH - 000170
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   111 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2083
20                                          COST ALLOCATION                                 ( Page 20 (18 of 18) Audited Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:         06/30/2008
Line          NON-REVENUE PRODUCING CENTERS              (20)Paramedic Student    (21)Medical       (22)Transfers      (23)Total
 No                BASIS OF ALLOCATION                        Departmental       Postgraduate       for Operating
                                                               Assignment        Departmental           Costs
                                                                                  Assignment
                                                                                                                                    Line
                    LINES BEING ALLOCATED                       270-275              280                                            No
675 Clinics                                                                                                                         675
680 Satellite Clinics                                                                                                 $1,621,305    680
685 Satellite Ambulatory Surgery Center                                                                                             685
690 Outpatient Chemical Dependency Services                                                                                         690
695 Observation Care                                                                                                                695
700 Partial Hospitalization - Psychiatric                                                                                           700
705 Home Health Care Services                                                                                                       705
710 Hospice - Outpatient Services                                                                                                   710
715 Adult Day Health Care Services                                                                                                  715
720 Other Ambulatory Services                                                                                                       720
725 TOTAL AMBULATORY SERVICES                                                                                         $3,516,642    725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                        $573,485     730
735 Surgery and Recovery Services                                                                                      $782,685     735
740 Ambulatory Surgery Services                                                                                                     740
745 Anesthesiology                                                                                                      $44,865     745
750 Medical Supplies Sold to Patients                                                                                  $438,000     750
755 Durable Medical Equipment                                                                                                       755
760 Clinical Laboratory Services                                                                                      $1,763,888    760
765 Pathological Laboratory Services                                                                                                765
770 Blood Bank                                                                                                          $47,200     770
775 Echocardiology                                                                                                                  775
780 Cardiac Catheterization Services                                                                                                780
785 Cardiology Services                                                                                                             785
790 Electromyography                                                                                                                790
795 Electroencephalography                                                                                                          795
800 Radiology - Diagnostic                                                                                            $2,068,957    800
805 Radiology - Therapeutic                                                                                                         805
810 Nuclear Medicine                                                                                                                810
815 Magnetic Resonance Imaging                                                                                                      815
820 Ultrasonography                                                                                                                 820
825 Computed Tomographic Scanner                                                                                                    825
830 Drugs Sold to Patients                                                                                             $974,871     830
835 Respiratory Therapy                                                                                                $512,702     835
840 Pulmonary Function Services                                                                                                     840
845 Renal Dialysis                                                                                                                  845
850 Lithotripsy                                                                                                                     850
855 Gastro-Intestinal Services                                                                                                      855
860 Physical Therapy                                                                                                   $658,599     860
865 Speech - Language Pathology                                                                                         $6,794      865
870 Occupational Therapy                                                                                                $12,315     870
875 Other Physical Medicine                                                                                             $92,718     875
880 Electroconvulsive Therapy                                                                                                       880
885 Psychiatric/Psychological Testing                                                                                               885
890 Psychiatric Individual/Group Therapy                                                                                            890
895 Organ Acquisition                                                                                                               895
900 Other Ancillary Services                                                                                                        900
905 TOTAL ANCILLARY SERVICES                                                                                          $7,977,079    905
910 Purchased Inpatient Services                                                                                                    910
911 Purchased Outpatient Services                                                                                                   911
915 Non-Operating Cost Centers                                                                                          $41,764     915
920 TOTAL                                                         -0-                 -0-                -0-          $15,730,126   920



                                                                                                                            MCH - 000171
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   112 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2084
20a.                                   COST ALLOCATION SHORT FORM                                          ( Page 20a (1 of 6) Audited Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:        06/30/2008
                                                           (1) Transfers for     (2)Other Operating     (3) Other Operating    (4)Other Operating
Line           COST RECOVERY INFORMATION                   Operations Non-         Revenue Page          Revenue Page 14,     Revenue Page 14, Col Line
 No                                                     Revenue Centers Page      14,Col(1), Line 200     Col (1), Line 205        (1),Line 210     No
                                                          14, Col(1), Line 185
 1     Cost Recovery                                                                    ($36)                ($84,308)              ($1,732)        1
 5     Interest - Other                                                                                                                             5
 10    Insurance - Other                                                                                                                            10
 15    Licenses and Taxes (Other than on income)                                                                                                    15
 20    Depreciation and Amortization                                                                                                                20
 25    Leases and Rentals                                                                                                                           25
 30    Interest - Working Capital                                                                                                                   30
 35    Hospital Administration                                                           $36                                                        35
 40    Governing Board Expense                                                                                                                      40
 45    Public Relations                                                                                                                             45
 50    Management Engineering                                                                                                                       50
 55    Community Health Education                                                                                                                   55
 60    Other Administrative Services                                                                                                                60
 65    General Accounting                                                                                     $84,308                               65
 70    Communications                                                                                                                               70
 75    Other Fiscal Services                                                                                                                        75
 80    Printing and Duplicating                                                                                                                     80
 85    Personnel                                                                                                                                    85
 90    Employee Health Services                                                                                                                     90
 95    Employee Benefits (Non-Payroll Related)                                                                                                      95
100 Non-Patient Food Services                                                                                                                      100
105 Purchasing and Stores                                                                                                                          105
110 Housekeeping                                                                                                                                   110
115 Grounds                                                                                                                                        115
120 Security                                                                                                                                       120
125 Parking                                                                                                                                        125
130 Plant Operations                                                                                                                               130
135 Plant Maintenance                                                                                                                              135
140 Other General Services                                                                                                                         140
145 Dietary                                                                                                                                        145
150 Laundry and Linen                                                                                                                              150
155 Patient Accounting                                                                                                                             155
160 Data Processing                                                                                                                                160
165 Credit and Collection                                                                                                                          165
170 Auxiliary Groups                                                                                                                               170
175 Chaplaincy Services                                                                                                                            175
180 Medical Library                                                                                                                                180
185 Medical Records                                                                                                                                185
190 Medical Staff Administration                                                                                                                   190
195 Social Work Services                                                                                                                           195
200 Utilization Management                                                                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                                              205
210 Admitting                                                                                                                                      210
215 Other Unassigned Costs                                                                                                                         215
220 Outpatient Registration                                                                                                                        220
225 Nursing Administration                                                                                                                         225
230 Inservice Education-Nursing                                                                                                     $1,732         230
235 Central Services and Supplies                                                                                                                  235
240 Pharmacy                                                                                                                                       240
245 Research Projects and Administration                                                                                                           245
250 Education Administration Office                                                                                                                250




                                                                                                                                        MCH - 000172
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   113 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2085
20a.                              COST ALLOCATION SHORT FORM                                      ( Page 20a (2 of 6) Audited Data )
Facility D.B.A. Name :      MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2008

                                                  (1) Transfers for     (2)Other Operating     (3) Other Operating    (4)Other Operating
Line        COST RECOVERY INFORMATION             Operations Non-         Revenue Page          Revenue Page 14,     Revenue Page 14, Col Line
 No                                            Revenue Centers Page      14,Col(1), Line 200     Col (1), Line 205        (1),Line 210     No
                                                 14, Col(1), Line 185
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
280 Medical Postgraduate Education                                                                                                        280
285 TOTAL NON-REVENUE PRODUCING CENTERS                  -0-                    -0-                    -0-                    -0-         285




                                                                                                                                MCH - 000173
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   114 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2086
20a.                                   COST ALLOCATION SHORT FORM                                       ( Page 20a (3 of 6) Audited Data )
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2008
                                                        (5)Other Operating Revenue   (6)Transfers for Education
Line           COST RECOVERY INFORMATION                 Page 14, Column (1), Line    Page 14,Column (1), Line Line
 No                                                                 215                          260            No
 1     Cost Recovery                                                                                            1
 5     Interest - Other                                                                                         5
 10    Insurance - Other                                                                                        10
 15    Licenses and Taxes (Other than on income)                                                                15
 20    Depreciation and Amortization                                                                            20
 25    Leases and Rentals                                                                                       25
 30    Interest - Working Capital                                                                               30
 35    Hospital Administration                                                                                  35
 40    Governing Board Expense                                                                                  40
 45    Public Relations                                                                                         45
 50    Management Engineering                                                                                   50
 55    Community Health Education                                                                               55
 60    Other Administrative Services                                                                            60
 65    General Accounting                                                                                       65
 70    Communications                                                                                           70
 75    Other Fiscal Services                                                                                    75
 80    Printing and Duplicating                                                                                 80
 85    Personnel                                                                                                85
 90    Employee Health Services                                                                                 90
 95    Employee Benefits (Non-Payroll Related)                                                                  95
100 Non-Patient Food Services                                                                                  100
105 Purchasing and Stores                                                                                      105
110 Housekeeping                                                                                               110
115 Grounds                                                                                                    115
120 Security                                                                                                   120
125 Parking                                                                                                    125
130 Plant Operations                                                                                           130
135 Plant Maintenance                                                                                          135
140 Other General Services                                                                                     140
145 Dietary                                                                                                    145
150 Laundry and Linen                                                                                          150
155 Patient Accounting                                                                                         155
160 Data Processing                                                                                            160
165 Credit and Collection                                                                                      165
170 Auxiliary Groups                                                                                           170
175 Chaplaincy Services                                                                                        175
180 Medical Library                                                                                            180
185 Medical Records                                                                                            185
190 Medical Staff Administration                                                                               190
195 Social Work Services                                                                                       195
200 Utilization Management                                                                                     200
205 Insurance - Hospital and Professional Malpractice                                                          205
210 Admitting                                                                                                  210
215 Other Unassigned Costs                                                                                     215
220 Outpatient Registration                                                                                    220
225 Nursing Administration                                                                                     225
230 Inservice Education-Nursing                                                                                230
235 Central Services and Supplies                                                                              235
240 Pharmacy                                                                                                   240
245 Research Projects and Administration                                                                       245
250 Education Administration Office                                                                            250




                                                                                                                                   MCH - 000174
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   115 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2087
20a.                              COST ALLOCATION SHORT FORM                                   ( Page 20a (4 of 6) Audited Data )
Facility D.B.A. Name :      MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:       06/30/2008

                                               (5)Other Operating Revenue   (6)Transfers for Education
Line        COST RECOVERY INFORMATION           Page 14, Column (1), Line    Page 14,Column (1), Line Line
 No                                                        215                          260            No
255 Student Housing                                                                                   255
260 Licensed Vocational Nurse Program                                                                 260
265 School of Nursing                                                                                 265
270 Paramedical Education                                                                             270
275 Other Health Profession Education                                                                 275
280 Medical Postgraduate Education                                                                    280
285 TOTAL NON-REVENUE PRODUCING CENTERS                    -0-                         -0-            285




                                                                                                                          MCH - 000175
         Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page       116 of2/4/2015
                                                                            Date Prepared:   478 Page ID
20a.                    COST ALLOCATION SHORT FORM #:2088             ( Page 20a (5 of 6) Audited Data )

Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:   06/30/2008

                                                                       (7)Transfers for
Line          COST RECOVERY INFORMATION               Account No    Operations (Revenue    Line
 No                                                                     Centers) Page       No
                                                                   14,Column (1), Line 270
500 Transfers for Operations(Revenue Centers) [Page                                        500
    14, Column(1), Line 270]
       DAILY HOSPITAL SERVICES
505    Medical/Surgical Intensive Care                   6010                              505
510 Coronary Care                                        6030                              510
515 Pediatric Intensive Care                             6050                              515
520 Neonatal Intensive Care                              6070                              520
525 Psychiatric Intensive (Isolation) Care               6090                              525
530 Burn Care                                            6110                              530
535 Other Intensive Care                                 6130                              535
540 Definitive Observation                               6150                              540
545 Medical/Surgical Acute                               6170                              545
550 Pediatric Acute                                      6290                              550
555 Psychiatric Acute - Adult                            6340                              555
560 Psychiatric Acute - Adolescent & Child               6360                              560
565 Obstetrics Acute                                     6380                              565
570 Alternate Birthing Center                            6400                              570
575 Chemical Dependency Services                         6420                              575
580 Physical Rehabilitation Care                         6440                              580
585 Hospice - Inpatient Care                             6470                              585
590 Other Acute Care                                     6510                              590
595 Nursery Acute                                        6530                              595
600 Sub-Acute Care                                       6560                              600
601 Sub-Acute Care Pediatric                             6570                              601
605 Skilled Nursing Care                                 6580                              605
610 Psychiatric Long-Term Care                           6610                              610
615 Intermediate Care                                    6630                              615
620 Residential Care                                     6680                              620
625 Other Long-Term Care Services                        6780                              625
645 Other Daily Hospital Services                        6900                              645
650 TOTAL DAILY HOSPITAL SERVICES                                                          650
    AMBULATORY SERVICES
660 Emergency Services                                   7010                              660
665 Medical Transportation Services                      7040                              665
670 Psychiatric Emergency Rooms                          7060                              670
675 Clinics                                              7070                              675
680 Satellite Clinics                                    7180                              680
685 Satellite Ambulatory Surgery Center                  7200                              685
690 Outpatient Chemical Dependency Services              7220                              690
695 Observation Care                                     7230                              695
700 Partial Hospitalization - Psychiatric                7260                              700
705 Home Health Care Services                            7290                              705
710 Hospice - Outpatient Services                        7310                              710
715 Adult Day Health Care Services                       7320                              715
720 Other Ambulatory Services                            7390                              720
725 TOTAL AMBULATORY SERVICES                                                              725




                                                                                                                            MCH - 000176
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   117 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2089
20a.                                COST ALLOCATION SHORT FORM                                  ( Page 20a (6 of 6) Audited Data )

 Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:     06/30/2008

                                                              (7)Transfers for
Line         COST RECOVERY INFORMATION           Account No     Operations       Line
 No                                                              (Revenue         No
                                                               Centers) Page
                                                               14,Column (1),
                                                                  Line 270
    ANCILLARY SERVICES
730 Labor and Delivery Services                     7400                         730
735 Surgery and Recovery Services                   7420                         735
740 Ambulatory Surgery Services                     7430                         740
745 Anesthesiology                                  7450                         745
750 Medical Supplies Sold to Patients               7470                         750
755 Durable Medical Equipment                       7480                         755
760 Clinical Laboratory Services                    7500                         760
765 Pathological Laboratory Services                7520                         765
770 Blood Bank                                      7540                         770
775 Echocardiology                                  7560                         775
780 Cardiac Catheterization Services                7570                         780
785 Cardiology Services                             7590                         785
790 Electromyography                                7610                         790
795 Electroencephalography                          7620                         795
800 Radiology - Diagnostic                          7630                         800
805 Radiology - Therapeutic                         7640                         805
810 Nuclear Medicine                                7650                         810
815 Magnetic Resonance Imaging                      7660                         815
820 Ultrasonography                                 7670                         820
825 Computed Tomographic Scanner                    7680                         825
830 Drugs Sold to Patients                          7710                         830
835 Respiratory Therapy                             7720                         835
840 Pulmonary Function Services                     7730                         840
845 Renal Dialysis                                  7740                         845
850 Lithotripsy                                     7750                         850
855 Gastro-Intestinal Services                      7760                         855
860 Physical Therapy                                7770                         860
865 Speech - Language Pathology                     7780                         865
870 Occupational Therapy                            7790                         870
875 Other Physical Medicine                         7800                         875
880 Electroconvulsive Therapy                       7820                         880
885 Psychiatric/Psychological Testing               7830                         885
890 Psychiatric Individual/Group Therapy            7840                         890
895 Organ Acquisition                               7860                         895
900 Other Ancillary Services                        7870                         900
905 TOTAL ANCILLARY SERVICES                                                     905
920 TOTAL                                                           -0-          920




                                                                                                                            MCH - 000177
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   118 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2090
21                                     DETAIL OF DIRECT PAYROLL COSTS                                         ( Page 21 (1 of 10) Audited Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2008

                                                       (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                         Management and                       Technical and                      Registered
             CLASSIFICATION DESCRIPTION                   Supervision                           Specialist                         Nurses
Line            Natural Classification Code                      .00                              .01                                .02                Line

 No          REVENUE PRODUCING CENTERS              Average            Productive    Average            Productive      Average            Productive    No
                                                   Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                   5
 10    Coronary Care                                                                                                                                     10
 15    Pediatric Intensive Care                                                                                                                          15
 20    Neonatal Intensive Care                                                                                                                           20
 25    Psychiatric Intensive (Isolation) Care                                                                                                            25
 30    Burn Care                                                                                                                                         30
 35    Other Intensive Care                                                                                                                              35
 40    Definitive Observation                                                                                                                            40
 45    Medical/Surgical Acute                        $35.77              1,597        $15.58                33           $33.55               7,894      45
 50    Pediatric Acute                               $35.49                41         $13.00                1            $33.57               201        50
 55    Psychiatric Acute - Adult                                                                                                                         55
 60    Psychiatric Acute - Adolescent & Child                                                                                                            60
 65    Obstetrics Acute                              $35.71               273         $14.67                6            $33.57               1,347      65
 70    Alternate Birthing Center                                                                                                                         70
 75    Chemical Dependency Services                                                                                                                      75
 80    Physical Rehabilitation Care                                                                                                                      80
 85    Hospice - Inpatient Care                                                                                                                          85
 90    Other Acute Care                                                                                                                                  90
 95    Nursery Acute                                 $35.80               124         $13.33                3            $33.58               613        95
100 Sub-Acute Care                                                                                                                                      100
101 Sub-Acute Care - Pediatric                                                                                                                          101
105 Skilled Nursing Care                             $36.44               825         $32.46                61           $35.00                4        105
110 Psychiatric Long-Term Care                                                                                                                          110
115 Intermediate Care                                                                                                                                   115
120 Residential Care                                                                                                                                    120
125 Other Long-Term Care Services                                                                                                                       125
145 Other Daily Hospital Services                                                                                                                       145
150 TOTAL DAILY HOSPITAL SERVICES                    $35.95              2,860        $25.34               104           $33.56              10,059     150
       AMBULATORY SERVICES
160 Emergency Services                               $40.82               888         $16.00                8            $33.88              10,001     160
165 Medical Transportation Services                                                                                                                     165
170 Psychiatric Emergency Rooms                                                                                                                         170
175 Clinics                                                                                                                                             175
180 Satellite Clinics                                $29.29              2,603        $15.53              4,523          $31.00                8        180
185 Satellite Ambulatory Surgery Center                                                                                                                 185
190 Outpatient Chemical Dependency Svcs.                                                                                                                190
195 Observation Care                                                                                                                                    195
200 Partial Hospitalization - Psychiatric                                                                                                               200
205 Home Health Care Services                                                                                                                           205
210 Hospice - Outpatient Services                                                                                                                       210
215 Adult Day Health Care Services                                                                                                                      215
220 Other Ambulatory Services                                                                                                                           220
225 TOTAL AMBULATORY SERVICES                        $32.22              3,491        $15.53              4,531          $33.88              10,009     225




                                                                                                                                              MCH - 000178
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   119 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2091
21                                     DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (2 of 10) Audited Data )
                                      PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:          06/30/2008

                                                      (7)                 (8)          (9)                (10)          (11)                (12)
                                                           Licensed                          Aides and                   Clerical and Other
             CLASSIFICATION DESCRIPTION                Vocational Nurses                     Orderlies                    Administrative



Line            Natural Classification Code                     .03                              .04                               .05                Line

 No          REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                  Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                 5
 10    Coronary Care                                                                                                                                  10
 15    Pediatric Intensive Care                                                                                                                       15
 20    Neonatal Intensive Care                                                                                                                        20
 25    Psychiatric Intensive (Isolation) Care                                                                                                         25
 30    Burn Care                                                                                                                                      30
 35    Other Intensive Care                                                                                                                           35
 40    Definitive Observation                                                                                                                         40
 45    Medical/Surgical Acute                       $19.46              7,516        $15.61               751          $10.44              1,396      45
 50    Pediatric Acute                              $19.51               191         $15.74                19          $10.31                36       50
 55    Psychiatric Acute - Adult                                                                                                                      55
 60    Psychiatric Acute - Adolescent & Child                                                                                                         60
 65    Obstetrics Acute                             $19.46              1,283        $15.63               128          $10.45               238       65
 70    Alternate Birthing Center                                                                                                                      70
 75    Chemical Dependency Services                                                                                                                   75
 80    Physical Rehabilitation Care                                                                                                                   80
 85    Hospice - Inpatient Care                                                                                                                       85
 90    Other Acute Care                                                                                                                               90
 95    Nursery Acute                                $19.46               584         $15.71                58          $10.49               108       95
100 Sub-Acute Care                                                                                                                                    100
101 Sub-Acute Care - Pediatric                                                                                                                        101
105 Skilled Nursing Care                            $21.58              13,554       $12.41              18,148                                       105
110 Psychiatric Long-Term Care                                                                                                                        110
115 Intermediate Care                                                                                                                                 115
120 Residential Care                                                                                                                                  120
125 Other Long-Term Care Services                                                                                                                     125
145 Other Daily Hospital Services                                                                                                                     145
150 TOTAL DAILY HOSPITAL SERVICES                   $20.70              23,128       $12.57              19,104        $10.44              1,778      150
       AMBULATORY SERVICES
160 Emergency Services                              $20.50              3,226        $17.00                1           $12.41              10,836     160
165 Medical Transportation Services                                                                                                                   165
170 Psychiatric Emergency Rooms                                                                                                                       170
175 Clinics                                                                                                                                           175
180 Satellite Clinics                               $25.10               960         $14.83              2,162         $13.09              6,294      180
185 Satellite Ambulatory Surgery Center                                                                                                               185
190 Outpatient Chemical Dependency Svcs.                                                                                                              190
195 Observation Care                                                                                                                                  195
200 Partial Hospitalization - Psychiatric                                                                                                             200
205 Home Health Care Services                                                                                                                         205
210 Hospice - Outpatient Services                                                                                                                     210
215 Adult Day Health Care Services                                                                                                                    215
220 Other Ambulatory Services                                                                                                                         220
225 TOTAL AMBULATORY SERVICES                       $21.55              4,186        $14.83              2,163         $12.66              17,130     225




                                                                                                                                           MCH - 000179
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   120 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2092
21                                     DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (3 of 10) Audited Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2008

                                                     (13)                (14)         (15)                (16)          (17)                (18)
                                                     Environmental and                       Physicians               Non-Physicians Medical
             CLASSIFICATION DESCRIPTION                 Food Service                         (Salaried)                    Practitioners



Line            Natural Classification Code                     .06                              .07                               .08                Line

 No         "REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                  Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                 5
 10    Coronary Care                                                                                                                                  10
 15    Pediatric Intensive Care                                                                                                                       15
 20    Neonatal Intensive Care                                                                                                                        20
 25    Psychiatric Intensive (Isolation) Care                                                                                                         25
 30    Burn Care                                                                                                                                      30
 35    Other Intensive Care                                                                                                                           35
 40    Definitive Observation                                                                                                                         40
 45    Medical/Surgical Acute                                                                                                                         45
 50    Pediatric Acute                                                                                                                                50
 55    Psychiatric Acute - Adult                                                                                                                      55
 60    Psychiatric Acute - Adolescent & Child                                                                                                         60
 65    Obstetrics Acute                                                                                                                               65
 70    Alternate Birthing Center                                                                                                                      70
 75    Chemical Dependency Services                                                                                                                   75
 80    Physical Rehabilitation Care                                                                                                                   80
 85    Hospice - Inpatient Care                                                                                                                       85
 90    Other Acute Care                                                                                                                               90
 95    Nursery Acute                                                                                                                                  95
100 Sub-Acute Care                                                                                                                                    100
101 Sub-Acute Care - Pediatric                                                                                                                        101
105 Skilled Nursing Care                                                                                                                              105
110 Psychiatric Long-Term Care                                                                                                                        110
115 Intermediate Care                                                                                                                                 115
120 Residential Care                                                                                                                                  120
125 Other Long-Term Care Services                                                                                                                     125
145 Other Daily Hospital Services                                                                                                                     145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                                     150
       AMBULATORY SERVICES
160 Emergency Services                                                                                                                                160
165 Medical Transportation Services                                                                                                                   165
170 Psychiatric Emergency Rooms                                                                                                                       170
175 Clinics                                                                                                                                           175
180 Satellite Clinics                                                                                                  $40.81              2,024      180
185 Satellite Ambulatory Surgery Center                                                                                                               185
190 Outpatient Chemical Dependency Svcs.                                                                                                              190
195 Observation Care                                                                                                                                  195
200 Partial Hospitalization - Psychiatric                                                                                                             200
205 Home Health Care Services                                                                                                                         205
210 Hospice - Outpatient Services                                                                                                                     210
215 Adult Day Health Care Services                                                                                                                    215
220 Other Ambulatory Services                                                                                                                         220
225 TOTAL AMBULATORY SERVICES                                                                                          $40.81              2,024      225




                                                                                                                                           MCH - 000180
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       121 of2/4/2015
                                                                              Date Prepared:   478 Page ID
21
                                                      #:2093
                         DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (4 of 10) Audited Data )
                                        PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:   06/30/2008

                                                         (19)               (20)         (21)
                                                           Other Salaries             Cost Center
                CLASSIFICATION DESCRIPTION                  and Wages               Average Hourly
                                                                                         Rate

 Line              Natural Classification Code                   .09                                 Line

 No            REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                         Rate            Hours
         DAILY HOSPITAL SERVICES
     5   Medical/Surgical Intensive Care                                                              5
 10      Coronary Care                                                                               10
 15      Pediatric Intensive Care                                                                    15
 20      Neonatal Intensive Care                                                                     20
 25      Psychiatric Intensive (Isolation) Care                                                      25
 30      Burn Care                                                                                   30
 35      Other Intensive Care                                                                        35
 40      Definitive Observation                                                                      40
 45      Medical/Surgical Acute                                                         $18.59       45
 50      Pediatric Acute                                                                $18.59       50
 55      Psychiatric Acute - Adult                                                                   55
 60      Psychiatric Acute - Adolescent & Child                                                      60
 65      Obstetrics Acute                                                               $18.60       65
 70      Alternate Birthing Center                                                                   70
 75      Chemical Dependency Services                                                                75
 80      Physical Rehabilitation Care                                                                80
 85      Hospice - Inpatient Care                                                                    85
 90      Other Acute Care                                                                            90
 95      Nursery Acute                                                                  $18.60       95
 100     Sub-Acute Care                                                                              100
 101     Sub-Acute Care - Pediatric                                                                  101
 105     Skilled Nursing Care                           $11.58           2,243          $13.59       105
 110     Psychiatric Long-Term Care                                                                  110
 115     Intermediate Care                                                                           115
 120     Residential Care                                                                            120
 125     Other Long-Term Care Services                                                               125
 145     Other Daily Hospital Services                                                               145
 150     TOTAL DAILY HOSPITAL SERVICES                  $11.58           2,243          $15.85       150
         AMBULATORY SERVICES
 160     Emergency Services                                                             $16.14       160
 165     Medical Transportation Services                                                             165
 170     Psychiatric Emergency Rooms                                                                 170
 175     Clinics                                                                                     175
 180     Satellite Clinics                                                              $20.05       180
 185     Satellite Ambulatory Surgery Center                                                         185
 190     Outpatient Chemical Dependency Svcs.                                                        190
 195     Observation Care                                                                            195
 200     Partial Hospitalization - Psychiatric                                                       200
 205     Home Health Care Services                                                                   205
 210     Hospice - Outpatient Services                                                               210
 215     Adult Day Health Care Services                                                              215
 220     Other Ambulatory Services                                                                   220
 225     TOTAL AMBULATORY SERVICES                                                      $17.46       225




                                                                                                                            MCH - 000181
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       122 of2/4/2015
                                                                              Date Prepared:   478 Page ID
21                                                    #:2094
                         DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (5 of 10) Audited Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:         06/30/2008
                                                     (22)           (23)          (24)             (25)
                                                               HOURS SUMMARY                     (Optional)
Line                                                                                                Full      Line
 No                                                                                                Time        No
                                                                                                Equivalent
                                                                                                Employees
             REVENUE PRODUCING CENTERS            Productive        Non-       Total Paid     Column (22) ÷
                                                    Hours        Productive      Hours            2080
                                                                   Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                         5
 10    Coronary Care                                                                                           10
 15    Pediatric Intensive Care                                                                                15
 20    Neonatal Intensive Care                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                  25
 30    Burn Care                                                                                               30
 35    Other Intensive Care                                                                                    35
 40    Definitive Observation                                                                                  40
 45    Medical/Surgical Acute                       19,187         11,034        30,221            9.22        45
 50    Pediatric Acute                               489            281           770              .24         50
 55    Psychiatric Acute - Adult                                                                               55
 60    Psychiatric Acute - Adolescent & Child                                                                  60
 65    Obstetrics Acute                             3,275          1,883         5,158             1.57        65
 70    Alternate Birthing Center                                                                               70
 75    Chemical Dependency Services                                                                            75
 80    Physical Rehabilitation Care                                                                            80
 85    Hospice - Inpatient Care                                                                                85
 90    Other Acute Care                                                                                        90
 95    Nursery Acute                                1,490           857          2,347             .72         95
100 Sub-Acute Care                                                                                             100
101 Sub-Acute Care - Pediatric                                                                                 101
105 Skilled Nursing Care                            34,835         12,000        46,835           16.75        105
110 Psychiatric Long-Term Care                                                                                 110
115 Intermediate Care                                                                                          115
120 Residential Care                                                                                           120
125 Other Long-Term Care Services                                                                              125
145 Other Daily Hospital Services                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                   59,276         26,055        85,331           28.50        150
       AMBULATORY SERVICES
160 Emergency Services                              24,960         14,963        39,923           12.00        160
165 Medical Transportation Services                                                                            165
170 Psychiatric Emergency Rooms                                                                                170
175 Clinics                                                                                                    175
180 Satellite Clinics                               18,574         1,659         20,233            8.93        180
185 Satellite Ambulatory Surgery Center                                                                        185
190 Outpatient Chemical Dependency Svcs.                                                                       190
195 Observation Care                                                                                           195
200 Partial Hospitalization - Psychiatric                                                                      200
205 Home Health Care Services                                                                                  205
210 Hospice - Outpatient Services                                                                              210
215 Adult Day Health Care Services                                                                             215
220 Other Ambulatory Services                                                                                  220
225 TOTAL AMBULATORY SERVICES                       43,534         16,622        60,156           20.93        225




                                                                                                                                  MCH - 000182
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   123 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2095
21                                  DETAIL OF DIRECT PAYROLL COSTS                                        ( Page 21 (6 of 10) Audited Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:          06/30/2008

                                                   (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                     Management and                       Technical and                      Registered
           CLASSIFICATION DESCRIPTION                 Supervision                           Specialist                          Nurses
Line          Natural Classification Code                    .00                              .01                                .02                Line

 No        REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive      Average            Productive    No
                                               Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                  $38.08              1,208                                           $42.78               3,537     230
235 Surgery and Recovery Services                $40.92               998         $14.91              5,244          $34.03               3,169     235
240 Ambulatory Surgery Services                                                                                                                     240
245 Anesthesiology                                                                                                                                  245
250 Medical Supplies Sold to Patients                                                                                                               250
255 Durable Medical Equipment                                                                                                                       255
260 Clinical Laboratory Services                 $41.59              1,837        $38.94              7,440                                         260
265 Pathological Laboratory Services                                                                                                                265
270 Blood Bank                                                                                                                                      270
275 Echocardiology                                                                                                                                  275
280 Cardiac Catheterization Services                                                                                                                280
285 Cardiology Services                                                                                                                             285
290 Electromyography                                                                                                                                290
295 Electroencephalography                                                                                                                          295
300 Radiology - Diagnostic                                                        $32.29              15,566                                        300
305 Radiology - Therapeutic                                                                                                                         305
310 Nuclear Medicine                                                                                                                                310
315 Magnetic Resonance Imaging                                                                                                                      315
320 Ultrasonography                                                                                                                                 320
325 Computed Tomographic Scanner                                                                                                                    325
330 Drugs Sold to Patients                                                                                                                          330
335 Respiratory Therapy                          $35.32              2,231        $28.16              2,502                                         335
340 Pulmonary Function Services                                                                                                                     340
345 Renal Dialysis                                                                                                                                  345
350 Lithotripsy                                                                                                                                     350
355 Gastro-Intestinal Services                                                                                                                      355
360 Physical Therapy                             $43.36              1,529        $33.49              3,822                                         360
365 Speech-Language Pathology                                                                                                                       365
370 Occupational Therapy                                                          $31.90               189                                          370
375 Other Physical Medicine                      $43.96                25         $36.64              1,710                                         375
380 Electroconvulsive Therapy                                                                                                                       380
385 Psychiatric/Psychological Testing                                                                                                               385
390 Psychiatric Individual/Group Therapy                                                                                                            390
395 Organ Acquisition                                                                                                                               395
400 Other Ancillary Services                                                                                                                        400
405 TOTAL ANCILLARY SERVICES                     $39.53              7,828        $31.19              36,473         $38.65               6,706     405




                                                                                                                                          MCH - 000183
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   124 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2096
21                                  DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (7 of 10) Audited Data )
                                   PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008

                                                   (7)                 (8)          (9)                (10)          (11)                (12)
                                                        Licensed                           Aides and                  Clerical and Other
           CLASSIFICATION DESCRIPTION               Vocational Nurses                      Orderlies                   Administrative



Line          Natural Classification Code                    .03                              .04                               .05                Line

 No        REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive     Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                    230
235 Surgery and Recovery Services                                                                                   $13.13                8        235
240 Ambulatory Surgery Services                                                                                                                    240
245 Anesthesiology                                                                                                                                 245
250 Medical Supplies Sold to Patients                                                                                                              250
255 Durable Medical Equipment                                                                                                                      255
260 Clinical Laboratory Services                                                                                    $13.35              4,749      260
265 Pathological Laboratory Services                                                                                                               265
270 Blood Bank                                                                                                                                     270
275 Echocardiology                                                                                                                                 275
280 Cardiac Catheterization Services                                                                                                               280
285 Cardiology Services                                                                                                                            285
290 Electromyography                                                                                                                               290
295 Electroencephalography                                                                                                                         295
300 Radiology - Diagnostic                                                                                          $12.36              2,211      300
305 Radiology - Therapeutic                                                                                                                        305
310 Nuclear Medicine                                                                                                                               310
315 Magnetic Resonance Imaging                                                                                                                     315
320 Ultrasonography                                                                                                                                320
325 Computed Tomographic Scanner                                                                                                                   325
330 Drugs Sold to Patients                                                                                                                         330
335 Respiratory Therapy                                                                                                                            335
340 Pulmonary Function Services                                                                                                                    340
345 Renal Dialysis                                                                                                                                 345
350 Lithotripsy                                                                                                                                    350
355 Gastro-Intestinal Services                                                                                                                     355
360 Physical Therapy                                                               $8.43              1,461         $12.45              1,572      360
365 Speech-Language Pathology                                                                                                                      365
370 Occupational Therapy                                                                                                                           370
375 Other Physical Medicine                                                                                                                        375
380 Electroconvulsive Therapy                                                                                                                      380
385 Psychiatric/Psychological Testing                                                                                                              385
390 Psychiatric Individual/Group Therapy                                                                                                           390
395 Organ Acquisition                                                                                                                              395
400 Other Ancillary Services                                                                                                                       400
405 TOTAL ANCILLARY SERVICES                                                       $8.43              1,461         $12.93              8,540      405




                                                                                                                                        MCH - 000184
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   125 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2097
21                                  DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (8 of 10) Audited Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008

                                                  (13)                (14)         (15)                (16)          (17)                (18)
                                                  Environmental and                       Physicians               Non-Physicians Medical
           CLASSIFICATION DESCRIPTION                Food Service                         (Salaried)                    Practitioners



Line          Natural Classification Code                    .06                              .07                               .08                Line

 No       "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive     Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours

       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                    230
235 Surgery and Recovery Services                                                                                                                  235
240 Ambulatory Surgery Services                                                                                                                    240
245 Anesthesiology                                                                                                                                 245
250 Medical Supplies Sold to Patients                                                                                                              250
255 Durable Medical Equipment                                                                                                                      255
260 Clinical Laboratory Services                                                                                                                   260
265 Pathological Laboratory Services                                                                                                               265
270 Blood Bank                                                                                                                                     270
275 Echocardiology                                                                                                                                 275
280 Cardiac Catheterization Services                                                                                                               280
285 Cardiology Services                                                                                                                            285
290 Electromyography                                                                                                                               290
295 Electroencephalography                                                                                                                         295
300 Radiology - Diagnostic                                                                                                                         300
305 Radiology - Therapeutic                                                                                                                        305
310 Nuclear Medicine                                                                                                                               310
315 Magnetic Resonance Imaging                                                                                                                     315
320 Ultrasonography                                                                                                                                320
325 Computed Tomographic Scanner                                                                                                                   325
330 Drugs Sold to Patients                                                                                                                         330
335 Respiratory Therapy                                                                                                                            335
340 Pulmonary Function Services                                                                                                                    340
345 Renal Dialysis                                                                                                                                 345
350 Lithotripsy                                                                                                                                    350
355 Gastro-Intestinal Services                                                                                                                     355
360 Physical Therapy                                                                                                                               360
365 Speech-Language Pathology                                                                                                                      365
370 Occupational Therapy                                                                                                                           370
375 Other Physical Medicine                                                                                                                        375
380 Electroconvulsive Therapy                                                                                                                      380
385 Psychiatric/Psychological Testing                                                                                                              385
390 Psychiatric Individual/Group Therapy                                                                                                           390
395 Organ Acquisition                                                                                                                              395
400 Other Ancillary Services                                                                                                                       400
405 TOTAL ANCILLARY SERVICES                                                                                                                       405




                                                                                                                                        MCH - 000185
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page       126 of2/4/2015
                                                                             Date Prepared:   478 Page ID
21
                                                     #:2098
                        DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (9 of 10) Audited Data )
                                       PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:   06/30/2008

                                                        (19)               (20)         (21)
                                                          Other Salaries             Cost Center
              CLASSIFICATION DESCRIPTION                   and Wages               Average Hourly
                                                                                        Rate

 Line            Natural Classification Code                    .09                                 Line

 No           REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                        Rate            Hours
        ANCILLARY SERVICES
 230    Labor and Delivery Services                                                    $22.38       230
 235    Surgery and Recovery Services                                                  $13.87       235
 240    Ambulatory Surgery Services                                                                 240
 245    Anesthesiology                                                                              245
 250    Medical Supplies Sold to Patients                                                           250
 255    Durable Medical Equipment                                                                   255
 260    Clinical Laboratory Services                                                   $25.29       260
 265    Pathological Laboratory Services                                                            265
 270    Blood Bank                                                                                  270
 275    Echocardiology                                                                              275
 280    Cardiac Catheterization Services                                                            280
 285    Cardiology Services                                                                         285
 290    Electromyography                                                                            290
 295    Electroencephalography                                                                      295
 300    Radiology - Diagnostic                                                         $20.44       300
 305    Radiology - Therapeutic                                                                     305
 310    Nuclear Medicine                                                                            310
 315    Magnetic Resonance Imaging                                                                  315
 320    Ultrasonography                                                                             320
 325    Computed Tomographic Scanner                                                                325
 330    Drugs Sold to Patients                                                                      330
 335    Respiratory Therapy                                                            $19.65       335
 340    Pulmonary Function Services                                                                 340
 345    Renal Dialysis                                                                              345
 350    Lithotripsy                                                                                 350
 355    Gastro-Intestinal Services                                                                  355
 360    Physical Therapy                                                               $26.42       360
 365    Speech-Language Pathology                                                                   365
 370    Occupational Therapy                                                           $31.24       370
 375    Other Physical Medicine                                                        $36.74       375
 380    Electroconvulsive Therapy                                                                   380
 385    Psychiatric/Psychological Testing                                                           385
 390    Psychiatric Individual/Group Therapy                                                        390
 395    Organ Acquisition                                                                           395
 400    Other Ancillary Services                                                                    400
 405    TOTAL ANCILLARY SERVICES                                                       $20.86       405




                                                                                                                           MCH - 000186
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   127 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2099
21                                  DETAIL OF DIRECT PAYROLL COSTS                                ( Page 21 (10 of 10) Audited Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:         06/30/2008

                                                  (22)           (23)          (24)             (25)
                                                            HOURS SUMMARY                     (Optional)
Line                                                                                             Full      Line
 No                                                                                             Time        No
                                                                                             Equivalent
                                                                                             Employees
           REVENUE PRODUCING CENTERS           Productive        Non-       Total Paid     Column (22) ÷
                                                 Hours        Productive      Hours            2080
                                                                Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                  4,745          9,354         14,099            2.28        230
235 Surgery and Recovery Services                9,419          14,370        23,789            4.53        235
240 Ambulatory Surgery Services                                                                             240
245 Anesthesiology                                                                                          245
250 Medical Supplies Sold to Patients                                                                       250
255 Durable Medical Equipment                                                                               255
260 Clinical Laboratory Services                 14,026         5,190         19,216            6.74        260
265 Pathological Laboratory Services                                                                        265
270 Blood Bank                                                                                              270
275 Echocardiology                                                                                          275
280 Cardiac Catheterization Services                                                                        280
285 Cardiology Services                                                                                     285
290 Electromyography                                                                                        290
295 Electroencephalography                                                                                  295
300 Radiology - Diagnostic                       17,777         12,692        30,469            8.55        300
305 Radiology - Therapeutic                                                                                 305
310 Nuclear Medicine                                                                                        310
315 Magnetic Resonance Imaging                                                                              315
320 Ultrasonography                                                                                         320
325 Computed Tomographic Scanner                                                                            325
330 Drugs Sold to Patients                                                                                  330
335 Respiratory Therapy                          4,733          4,737         9,470             2.28        335
340 Pulmonary Function Services                                                                             340
345 Renal Dialysis                                                                                          345
350 Lithotripsy                                                                                             350
355 Gastro-Intestinal Services                                                                              355
360 Physical Therapy                             8,384          1,315         9,699             4.03        360
365 Speech-Language Pathology                                                                               365
370 Occupational Therapy                          189             34           223              .09         370
375 Other Physical Medicine                      1,735                        1,735             .83         375
380 Electroconvulsive Therapy                                                                               380
385 Psychiatric/Psychological Testing                                                                       385
390 Psychiatric Individual/Group Therapy                                                                    390
395 Organ Acquisition                                                                                       395
400 Other Ancillary Services                                                                                400
405 TOTAL ANCILLARY SERVICES                     61,008         47,692       108,700           29.33        405




                                                                                                                               MCH - 000187
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   128 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2100
21.1                                    DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 21.1 (1 of 2) Audited Data )
                                       PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:          06/30/2008

                                                        (1)                 (2)               (3)                (4)                 (5)
                                                         Registry Nursing                       Other Contracted            Total Contracted
             CLASSIFICATION DESCRIPTION                       Personnel                             Services                      Hours
                Natural Classification Code                        .25                               .21, .26
Line                                                                                                                                           Line
 No          REVENUE PRODUCING CENTERS            Average Hourly     Productive Hours   Average Hourly   Productive Hours                      No
                                                       Rate                                  Rate
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                          5
 10    Coronary Care                                                                                                                           10
 15    Pediatric Intensive Care                                                                                                                15
 20    Neonatal Intensive Care                                                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                                                  25
 30    Burn Care                                                                                                                               30
 35    Other Intensive Care                                                                                                                    35
 40    Definitive Observation                                                                                                                  40
 45    Medical/Surgical Acute                                                                                                                  45
 50    Pediatric Acute                                                                                                                         50
 55    Psychiatric Acute - Adult                                                                                                               55
 60    Psychiatric Acute - Adolescent & Child                                                                                                  60
 65    Obstetrics Acute                                                                                                                        65
 70    Alternate Birthing Center                                                                                                               70
 75    Chemical Dependency Services                                                                                                            75
 80    Physical Rehabilitation Care                                                                                                            80
 85    Hospice - Inpatient Care                                                                                                                85
 90    Other Acute Care                                                                                                                        90
 95    Nursery Acute                                                                                                                           95
100 Sub-Acute Care                                                                                                                             100
101 Sub-Acute Care - Pediatric                                                                                                                 101
105 Skilled Nursing Care                                                                                                                       105
110 Psychiatric Long-Term Care                                                                                                                 110
115 Intermediate Care                                                                                                                          115
120 Residential Care                                                                                                                           120
125 Other Long-Term Care Services                                                                                                              125
145 Other Daily Hospital Services                                                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                              150
       AMBULATORY SERVICES
160 Emergency Services                                                                                                                         160
165 Medical Transportation Services                                                                                                            165
170 Psychiatric Emergency Rooms                                                                                                                170
175 Clinics                                                                                                                                    175
180 Satellite Clinics                                                                       $28.01              4,410            4,410         180
185 Satellite Ambulatory Surgery Center                                                                                                        185
190 Outpatient Chemical Dependency Svcs.                                                                                                       190
195 Observation Care                                                                                                                           195
200 Partial Hospitalization - Psychiatric                                                                                                      200
205 Home Health Care Services                                                                                                                  205
210 Hospice - Outpatient Services                                                                                                              210
215 Adult Day Health Care Services                                                                                                             215
220 Other Ambulatory Services                                                                                                                  220
225 TOTAL AMBULATORY SERVICES                                                               $28.01              4,410            4,410         225




                                                                                                                                       MCH - 000188
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   129 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2101
21.1                                DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 21.1 (2 of 2) Audited Data )
                                   PATIENT REVENUE PRODUCING CENTERS
 Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:        06/30/2008

                                                    (1)                 (2)               (3)                (4)              (5)
                                                     Registry Nursing                       Other Contracted            Total Contracted
           CLASSIFICATION DESCRIPTION                     Personnel                             Services                      Hours
              Natural Classification Code                      .25                               .21, .26
Line                                                                                                                                       Line
 No        REVENUE PRODUCING CENTERS          Average Hourly     Productive Hours   Average Hourly   Productive Hours                      No
                                                   Rate                                  Rate
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                            230
235 Surgery and Recovery Services                                                                                                          235
240 Ambulatory Surgery Services                                                                                                            240
245 Anesthesiology                                                                                                                         245
250 Medical Supplies Sold to Patients                                                                                                      250
255 Durable Medical Equipment                                                                                                              255
260 Clinical Laboratory Services                                                        $30.00              2,056            2,056         260
265 Pathological Laboratory Services                                                                                                       265
270 Blood Bank                                                                                                                             270
275 Echocardiology                                                                                                                         275
280 Cardiac Catheterization Services                                                                                                       280
285 Cardiology Services                                                                                                                    285
290 Electromyography                                                                                                                       290
295 Electroencephalography                                                                                                                 295
300 Radiology - Diagnostic                                                                                                                 300
305 Radiology - Therapeutic                                                                                                                305
310 Nuclear Medicine                                                                                                                       310
315 Magnetic Resonance Imaging                                                                                                             315
320 Ultrasonography                                                                                                                        320
325 Computed Tomographic Scanner                                                                                                           325
330 Drugs Sold to Patients                                                                                                                 330
335 Respiratory Therapy                                                                                                                    335
340 Pulmonary Function Services                                                                                                            340
345 Renal Dialysis                                                                                                                         345
350 Lithotripsy                                                                                                                            350
355 Gastro-Intestinal Services                                                                                                             355
360 Physical Therapy                                                                                                                       360
365 Speech-Language Pathology                                                           $29.97              175               175          365
370 Occupational Therapy                                                                                                                   370
375 Other Physical Medicine                                                                                                                375
380 Electroconvulsive Therapy                                                                                                              380
385 Psychiatric/Psychological Testing                                                                                                      385
390 Psychiatric Individual/Group Therapy                                                                                                   390
395 Organ Acquisition                                                                                                                      395
400 Other Ancillary Services                                                                                                               400
405 TOTAL ANCILLARY SERVICES                                                            $30.00              2,231            2,231         405




                                                                                                                                 MCH - 000189
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   130 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2102
22                                  DETAIL OF DIRECT PAYROLL COSTS                                          ( Page 22 (1 of 10) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2008

                                                     (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                       Management and                       Technical and                      Registered
             CLASSIFICATION DESCRIPTION                 Supervision                           Specialist                          Nurses
Line             Natural Classification Code                   .00                              .01                                .02                Line

 No          REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive      Average            Productive    No
                                                 Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                            5
 10    TOTAL RESEARCH                                                                                                                                  10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                                 15
 20    School of Nursing                                                                                                                               20
 25    Licensed Vocational Nurse Program                                                                                                               25
 30    Medical Postgraduate Education                                                                                                                  30
 35    Paramedical Education                                                                                                                           35
 40    Student Housing                                                                                                                                 40
 45    Other Health Profession Education                                                                                                               45
 50    TOTAL EDUCATION                                                                                                                                 50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                        55
 60    Kitchen                                                                                                                                         60
 65    Non-Patient Food Services                                                                                                                       65
 70    Dietary                                                                                                                                         70
 75    Laundry and Linen                                                                                                                               75
 80    Social Work Services                        $24.15              1,667                                                                           80
 85    Central Transportation                                                                                                                          85
 90    Central Services and Supplies               $20.10               892          $9.85              1,819                                          90
 95    Pharmacy                                                                     $14.11              1,929                                          95
100 Purchasing and Stores                          $20.09              1,004        $13.50                4                                           100
105 Grounds                                                                                                                                           105
110 Security                                                                                                                                          110
115 Parking                                                                                                                                           115
120 Housekeeping                                                                                                                                      120
125 Plant Operations                                                                                                                                  125
130 Plant Maintenance                              $27.24              1,885                                                                          130
135 Communications                                                                                                                                    135
140 Data Processing                                $37.31              1,984        $18.50                4                                           140
145 Other General Services                                                                                                                            145
150 TOTAL GENERAL SERVICES                         $27.41              7,432        $12.05              3,756                                         150
       FISCAL SERVICES
155 General Accounting                             $53.13              1,976                                                                          155
160 Patient Accounting                             $22.96              1,976        $35.00                2                                           160
165 Credit and Collection                                                                                                                             165
170 Admitting                                                                                                                                         170
175 Outpatient Registration                                                                                                                           175
195 Other Fiscal Services                                                                                                                             195
200 TOTAL FISCAL SERVICES                          $38.05              3,952        $35.00                2                                           200




                                                                                                                                            MCH - 000190
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document    49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       131 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                      DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2103            ( Page 22 (2 of 10) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2008

                                                    (1)                 (2)          (3)                 (4)          (5)                 (6)
                                                      Management and                       Technical and                    Registered
           CLASSIFICATION DESCRIPTION                  Supervision                           Specialist                        Nurses
Line          Natural Classification Code                     .00                              .01                              .02                Line

 No        REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive    Average            Productive    No
                                                Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                       $77.17              3,103                                                                        205
210 Governing Board Expense                                                                                                                        210
215 Public Relations                              $37.76              1,375                                                                        215
220 Management Engineering                                                                                                                         220
225 Personnel                                     $30.88              1,498                                                                        225
230 Employee Health Services                                                                                                                       230
235 Auxiliary Groups                                                                                                                               235
240 Chaplaincy Services                                                                                                                            240
245 Medical Library                                                                                                                                245
250 Medical Records                               $23.92              1,925         $7.50                6                                         250
255 Medical Staff Administration                                                                                                                   255
260 Nursing Administration                        $57.51              1,987        $34.52               858                                        260
265 Nursing Float Personnel                                                                                                                        265
270 Inservice Education - Nursing                 $36.74               106         $35.11               419                                        270
275 Utilization Management                        $32.15              2,688        $47.00                1                                         275
280 Community Health Education                                                                                                                     280
295 Other Administrative Services                 $32.14               313         $13.94               322                                        295
300 TOTAL ADMINISTRATIVE SERVICES                 $46.04              12,995       $30.45              1,606                                       300
350 Employee Benefits (Non-Payroll Related)                                                                                                        350
370 Non-Operating Cost Centers                                                                                                                     370




                                                                                                                                         MCH - 000191
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       132 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2104            ( Page 22 (3 of 10) Audited Data )
                                   NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:        06/30/2008

                                                     (7)                 (8)          (9)                (10)         (11)                (12)
                                                          Licensed                          Aides and                  Clerical and Other
             CLASSIFICATION DESCRIPTION               Vocational Nurses                     Orderlies                   Administrative



Line             Natural Classification Code                   .03                              .04                              .05                Line

 No          REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                                 Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                          5
 10    TOTAL RESEARCH                                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                              15
 20    School of Nursing                                                                                                                            20
 25    Licensed Vocational Nurse Program                                                                                                            25
 30    Medical Postgraduate Education                                                                                                               30
 35    Paramedical Education                                                                                                                        35
 40    Student Housing                                                                                                                              40
 45    Other Health Profession Education                                                                                                            45
 50    TOTAL EDUCATION                                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                     55
 60    Kitchen                                                                                                                                      60
 65    Non-Patient Food Services                                                                                                                    65
 70    Dietary                                                                                                                                      70
 75    Laundry and Linen                                                                                                                            75
 80    Social Work Services                                                                                                                         80
 85    Central Transportation                                                                                                                       85
 90    Central Services and Supplies                                                                                 $10.23               570       90
 95    Pharmacy                                                                                                       $9.57                74       95
100 Purchasing and Stores                                                                                            $10.60               664       100
105 Grounds                                                                                                                                         105
110 Security                                                                                                                                        110
115 Parking                                                                                                                                         115
120 Housekeeping                                                                                                                                    120
125 Plant Operations                                                                                                                                125
130 Plant Maintenance                                                                                                $13.50              1,403      130
135 Communications                                                                                                                                  135
140 Data Processing                                                                                                  $15.37              4,034      140
145 Other General Services                                                                                                                          145
150 TOTAL GENERAL SERVICES                                                                                           $14.01              6,745      150
       FISCAL SERVICES
155 General Accounting                                                                                               $14.31              5,126      155
160 Patient Accounting                                                                                               $11.97              18,844     160
165 Credit and Collection                                                                                                                           165
170 Admitting                                                                                                        $12.14              4,041      170
175 Outpatient Registration                                                                                                                         175
195 Other Fiscal Services                                                                                                                           195
200 TOTAL FISCAL SERVICES                                                                                            $12.42              28,011     200




                                                                                                                                         MCH - 000192
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   133 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2105
22                                 DETAIL OF DIRECT PAYROLL COSTS                                         ( Page 22 (4 of 10) Audited Data )
                                   NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                 Report Period End:          06/30/2008

                                                    (7)                 (8)          (9)                (10)          (11)                (12)
                                                         Licensed                          Aides and                   Clerical and Other
           CLASSIFICATION DESCRIPTION                Vocational Nurses                     Orderlies                    Administrative



Line          Natural Classification Code                     .03                              .04                               .05                Line

 No        REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                                                          $19.14              1,710      205
210 Governing Board Expense                                                                                                                         210
215 Public Relations                                                                                                 $15.96              1,162      215
220 Management Engineering                                                                                                                          220
225 Personnel                                                                                                        $15.44              1,251      225
230 Employee Health Services                                                                                                                        230
235 Auxiliary Groups                                                                                                                                235
240 Chaplaincy Services                                                                                                                             240
245 Medical Library                                                                                                                                 245
250 Medical Records                                                                                                                                 250
255 Medical Staff Administration                                                                                     $23.65              1,797      255
260 Nursing Administration                                                                                           $14.38              1,085      260
265 Nursing Float Personnel                                                                                                                         265
270 Inservice Education - Nursing                                                                                                                   270
275 Utilization Management                                                                                           $11.01                69       275
280 Community Health Education                                                                                                                      280
295 Other Administrative Services                                                                                     $3.00                1        295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                    $18.30              7,075      300
350 Employee Benefits (Non-Payroll Related)                                                                                                         350
370 Non-Operating Cost Centers                                                                                                                      370




                                                                                                                                         MCH - 000193
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       134 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS #:2106            ( Page 22 (5 of 10) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2008

                                                    (13)                (14)         (15)                 (16)        (17)                (18)
                                                    Environmental and                       Physicians               Non-Physician Medical
             CLASSIFICATION DESCRIPTION                Food Service                          (Salaried)                  Practitioners



Line             Natural Classification Code                   .06                              .07                              .08                Line

 No         "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                                 Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours

       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                          5
 10    TOTAL RESEARCH                                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                              15
 20    School of Nursing                                                                                                                            20
 25    Licensed Vocational Nurse Program                                                                                                            25
 30    Medical Postgraduate Education                                                                                                               30
 35    Paramedical Education                                                                                                                        35
 40    Student Housing                                                                                                                              40
 45    Other Health Profession Education                                                                                                            45
 50    TOTAL EDUCATION                                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                     55
 60    Kitchen                                                                                                                                      60
 65    Non-Patient Food Services                   $10.97              2,493                                                                        65
 70    Dietary                                     $10.97              9,974                                                                        70
 75    Laundry and Linen                                                                                                                            75
 80    Social Work Services                                                                                                                         80
 85    Central Transportation                                                                                                                       85
 90    Central Services and Supplies                                                                                                                90
 95    Pharmacy                                                                                                                                     95
100 Purchasing and Stores                                                                                                                           100
105 Grounds                                                                                                                                         105
110 Security                                                                                                                                        110
115 Parking                                                                                                                                         115
120 Housekeeping                                                                                                                                    120
125 Plant Operations                                                                                                                                125
130 Plant Maintenance                              $11.87              4,886                                                                        130
135 Communications                                                                                                                                  135
140 Data Processing                                                                                                                                 140
145 Other General Services                                                                                                                          145
150 TOTAL GENERAL SERVICES                         $11.22              17,353                                                                       150
       FISCAL SERVICES
155 General Accounting                                                                                                                              155
160 Patient Accounting                                                                                                                              160
165 Credit and Collection                                                                                                                           165
170 Admitting                                                                                                                                       170
175 Outpatient Registration                                                                                                                         175
195 Other Fiscal Services                                                                                                                           195
200 TOTAL FISCAL SERVICES                                                                                                                           200




                                                                                                                                         MCH - 000194
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       135 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2107            ( Page 22 (6 of 10) Audited Data )
                                   NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2008

                                                  (13)                (14)         (15)                 (16)        (17)                (18)
                                                  Environmental and                       Physicians               Non-Physician Medical
           CLASSIFICATION DESCRIPTION                Food Service                          (Salaried)                  Practitioners



Line          Natural Classification Code                    .06                              .07                              .08                Line

 No       "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours

       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                                                                                       205
210 Governing Board Expense                                                                                                                       210
215 Public Relations                                                                                                                              215
220 Management Engineering                                                                                                                        220
225 Personnel                                                                                                                                     225
230 Employee Health Services                                                                                                                      230
235 Auxiliary Groups                                                                                                                              235
240 Chaplaincy Services                                                                                                                           240
245 Medical Library                                                                                                                               245
250 Medical Records                                                                                                                               250
255 Medical Staff Administration                                                                                                                  255
260 Nursing Administration                                                                                                                        260
265 Nursing Float Personnel                                                                                                                       265
270 Inservice Education - Nursing                                                                                                                 270
275 Utilization Management                                                                                                                        275
280 Community Health Education                                                                                                                    280
295 Other Administrative Services                                                                                                                 295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                                                 300
350 Employee Benefits (Non-Payroll Related)                                                                                                       350
370 Non-Operating Cost Centers                                                                                                                    370




                                                                                                                                       MCH - 000195
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT  Filed 10/11/18 Page       136 of2/4/2015
                                                                               Date Prepared:   478 Page ID
22                      DETAIL OF DIRECT PAYROLL COSTS
                                                       #:2108            ( Page 22 (7 of 10) Audited Data )
                                      NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:   06/30/2008

                                                        (19)             (20)           (21)
                                                           Other Salaries            Cost Center
                CLASSIFICATION DESCRIPTION                  and Wages              Average Hourly
                                                                                        Rate

 Line                Natural Classification Code                .09                                 Line

 No             REVENUE PRODUCING CENTERS          Average Hourly     Productive                    No
                                                        Rate            Hours
          RESEARCH COSTS
     5    Research Projects and Administration                                                       5
     10   TOTAL RESEARCH                                                                            10
          EDUCATION COSTS
     15   Education Administration Office                                                           15
     20   School of Nursing                                                                         20
     25   Licensed Vocational Nurse Program                                                         25
     30   Medical Postgraduate Education                                                            30
     35   Paramedical Education                                                                     35
     40   Student Housing                                                                           40
     45   Other Health Profession Education                                                         45
     50   TOTAL EDUCATION                                                                           50
          GENERAL SERVICES
     55   Printing and Duplicating                                                                  55
     60   Kitchen                                                                                   60
     65   Non-Patient Food Services                                                    $10.94       65
     70   Dietary                                                                      $10.94       70
     75   Laundry and Linen                                                                         75
     80   Social Work Services                                                         $24.53       80
     85   Central Transportation                                                                    85
     90   Central Services and Supplies                                                $12.49       90
     95   Pharmacy                                                                     $13.94       95
 100      Purchasing and Stores                                                        $15.98       100
 105      Grounds                                                                                   105
 110      Security                                                                                  110
 115      Parking                                                                                   115
 120      Housekeeping                                                                              120
 125      Plant Operations                                                                          125
 130      Plant Maintenance                                                            $10.36       130
 135      Communications                                                                            135
 140      Data Processing                                                              $22.39       140
 145      Other General Services                                                                    145
 150      TOTAL GENERAL SERVICES                                                       $13.57       150
          FISCAL SERVICES
 155      General Accounting                                                           $27.06       155
 160      Patient Accounting                                                           $13.01       160
 165      Credit and Collection                                                                     165
 170      Admitting                                                                    $12.14       170
 175      Outpatient Registration                                                                   175
 195      Other Fiscal Services                                                                     195
 200      TOTAL FISCAL SERVICES                                                        $16.19       200




                                                                                                                           MCH - 000196
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   137 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2109
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (8 of 10) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2008

                                                       (19)             (20)           (21)
                                                          Other Salaries            Cost Center
              CLASSIFICATION DESCRIPTION                   and Wages              Average Hourly
                                                                                       Rate

 Line            Natural Classification Code                   .09                                 Line

 No          REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                       Rate            Hours
        ADMINISTRATIVE SERVICES
 205    Hospital Administration                                                       $56.01       205
 210    Governing Board Expense                                                                    210
 215    Public Relations                                                              $28.85       215
 220    Management Engineering                                                                     220
 225    Personnel                                                                     $24.50       225
 230    Employee Health Services                                                                   230
 235    Auxiliary Groups                                                                           235
 240    Chaplaincy Services                                                                        240
 245    Medical Library                                                                            245
 250    Medical Records                                                               $38.21       250
 255    Medical Staff Administration                                                  $23.69       255
 260    Nursing Administration                                                        $38.21       260
 265    Nursing Float Personnel                                                                    265
 270    Inservice Education - Nursing                                                 $47.00       270
 275    Utilization Management                                                        $31.50       275
 280    Community Health Education                                                                 280
 295    Other Administrative Services                                                 $22.62       295
 300    TOTAL ADMINISTRATIVE SERVICES                                                 $37.11       300
 350    Employee Benefits (Non-Payroll Related)                                                    350
 370    Non-Operating Cost Centers                                                                 370




                                                                                                                              MCH - 000197
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   138 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2110
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (9 of 10) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:         06/30/2008

                                                    (22)           (23)          (24)             (25)
                                                              HOURS SUMMARY                     (Optional)
Line                                                                                               Full      Line
 No                                                                                               Time        No
                                                                                               Equivalent
                                                                                               Employees
             REVENUE PRODUCING CENTERS           Productive        Non-       Total Paid     Column (22) ÷
                                                   Hours        Productive      Hours            2080
                                                                  Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                   5
 10    TOTAL RESEARCH                                                                                         10
       EDUCATION COSTS
 15    Education Administration Office                                                                        15
 20    School of Nursing                                                                                      20
 25    Licensed Vocational Nurse Program                                                                      25
 30    Medical Postgraduate Education                                                                         30
 35    Paramedical Education                                                                                  35
 40    Student Housing                                                                                        40
 45    Other Health Profession Education                                                                      45
 50    TOTAL EDUCATION                                                                                        50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                               55
 60    Kitchen                                                                                                60
 65    Non-Patient Food Services                   2,493           117          2,610             1.20        65
 70    Dietary                                     9,974           468          10,442            4.80        70
 75    Laundry and Linen                                                                                      75
 80    Social Work Services                        1,667           337          2,004              .80        80
 85    Central Transportation                                                                                 85
 90    Central Services and Supplies               3,281           275          3,556             1.58        90
 95    Pharmacy                                    2,003                        2,003              .96        95
100 Purchasing and Stores                          1,672           388          2,060              .80        100
105 Grounds                                                                                                   105
110 Security                                                                                                  110
115 Parking                                                                                                   115
120 Housekeeping                                                                                              120
125 Plant Operations                                                                                          125
130 Plant Maintenance                              8,174          7,021         15,195            3.93        130
135 Communications                                                                                            135
140 Data Processing                                6,022           720          6,742             2.90        140
145 Other General Services                                                                                    145
150 TOTAL GENERAL SERVICES                         35,286         9,326         44,612           16.96        150
       FISCAL SERVICES
155 General Accounting                             7,102          1,082         8,184             3.41        155
160 Patient Accounting                             20,822         1,994         22,816           10.01        160
165 Credit and Collection                                                                                     165
170 Admitting                                      4,041                        4,041             1.94        170
175 Outpatient Registration                                                                                   175
195 Other Fiscal Services                                                                                     195
200 TOTAL FISCAL SERVICES                          31,965         3,076         35,041           15.37        200




                                                                                                                                 MCH - 000198
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   139 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2111
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (10 of 10) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2008

                                                    (22)           (23)          (24)             (25)
                                                              HOURS SUMMARY                     (Optional)
Line                                                                                               Full      Line
 No                                                                                               Time        No
                                                                                               Equivalent
                                                                                               Employees
            REVENUE PRODUCING CENTERS            Productive        Non-       Total Paid     Column (22) ÷
                                                   Hours        Productive      Hours            2080
                                                                  Hours
       ADMINISTRATIVE SERVICES
 205 Hospital Administration                       4,813           457          5,270             2.31        205
 210 Governing Board Expense                                                                                  210
 215 Public Relations                              2,537           185          2,722             1.22        215
 220 Management Engineering                                                                                   220
 225 Personnel                                     2,749           137          2,886             1.32        225
 230 Employee Health Services                                                                                 230
 235 Auxiliary Groups                                                                                         235
 240 Chaplaincy Services                                                                                      240
 245 Medical Library                                                                                          245
 250 Medical Records                               1,931           719          2,650              .93        250
 255 Medical Staff Administration                  1,797           256          2,053              .86        255
 260 Nursing Administration                        3,930           691          4,621             1.89        260
 265 Nursing Float Personnel                                                                                  265
 270 Inservice Education - Nursing                  525             17           542               .25        270
 275 Utilization Management                        2,758           298          3,056             1.33        275
 280 Community Health Education                                                                               280
 295 Other Administrative Services                  636             8            644               .31        295
 300 TOTAL ADMINISTRATIVE SERVICES                 21,676         2,768         24,444           10.42        300
 350 Employee Benefits (Non-Payroll Related)                                                                  350
 370 Non-Operating Cost Centers                                                                               370




                                                                                                                                 MCH - 000199
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   140 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2112
22.1                                DETAIL OF DIRECT CONTRACTED COSTS                                 ( Page 22.1 (1 of 2) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2008

                                                     (3)                 (4)
                                                           Other Contracted
             CLASSIFICATION DESCRIPTION                      Services
Line             Natural Classification Code                   .26                Line

 No      NON-REVENUE PRODUCING CENTERS            Average            Productive    No
                                                 Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                        5
 10    TOTAL RESEARCH                                                              10
       EDUCATION COSTS
 15    Education Administration Office                                             15
 20    School of Nursing                                                           20
 25    Licensed Vocational Nurse Program                                           25
 30    Medical Postgraduate Education                                              30
 35    Paramedical Education                                                       35
 40    Student Housing                                                             40
 45    Other Health Profession Education                                           45
 50    TOTAL EDUCATION                                                             50
       GENERAL SERVICES
 55    Printing and Duplicating                                                    55
 60    Kitchen                                                                     60
 65    Non-Patient Food Services                                                   65
 70    Dietary                                                                     70
 75    Laundry and Linen                                                           75
 80    Social Work Services                                                        80
 85    Central Transportation                                                      85
 90    Central Services and Supplies                                               90
 95    Pharmacy                                    $78.85              2,127       95
100 Purchasing and Stores                                                         100
105 Grounds                                                                       105
110 Security                                                                      110
115 Parking                                                                       115
120 Housekeeping                                                                  120
125 Plant Operations                                                              125
130 Plant Maintenance                                                             130
135 Communications                                                                135
140 Data Processing                                                               140
145 Other General Services                                                        145
150 TOTAL GENERAL SERVICES                         $78.85              2,127      150
       FISCAL SERVICES
155 General Accounting                                                            155
160 Patient Accounting                                                            160
165 Credit and Collection                                                         165
170 Admitting                                                                     170
175 Outpatient Registration                                                       175
195 Other Fiscal Services                                                         195
200 TOTAL FISCAL SERVICES                                                         200




                                                                                                                                  MCH - 000200
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   141 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2113
22.1                                DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 22.1 (2 of 2) Audited Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:    06/30/2008

                                                    (3)                 (4)
                                                          Other Contracted
           CLASSIFICATION DESCRIPTION                       Services
Line          Natural Classification Code                     .26                Line

 No     NON-REVENUE PRODUCING CENTERS            Average            Productive    No
                                                Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                      205
210 Governing Board Expense                                                      210
215 Public Relations                                                             215
220 Management Engineering                                                       220
225 Personnel                                                                    225
230 Employee Health Services                                                     230
235 Auxiliary Groups                                                             235
240 Chaplaincy Services                                                          240
245 Medical Library                                                              245
250 Medical Records                                                              250
255 Medical Staff Administration                                                 255
260 Nursing Administration                                                       260
265 Nursing Float Personnel                                                      265
270 Inservice Education - Nursing                                                270
275 Utilization Management                                                       275
280 Community Health Education                                                   280
295 Other Administrative Services                                                295
300 TOTAL ADMINISTRATIVE SERVICES                                                300
350 Employee Benefits (Non-Payroll Related)                                      350
370 Non-Operating Cost Centers                                                   370




                                                                                                                                 MCH - 000201
            Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 142 of 478 Page ID
                                                #:2114
USING DATA SUBMITTED BY FACILITY                HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT            DATE PREPARED:   2/4/2015
FACILITY NO:106361266                                                                                    PAGE:            1 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                             REPORT PERIOD:   07/01/2013
                                                                                                                THRU      06/30/2014
29101 HOSPITAL ROAD                                    PHONE NO:     (909)336-3651
LAKE ARROWHEAD             CA         92352            OWNER:        SAN BERNARDINO MOUNTAINS COMMUNITY HOSPITAL DISTRICT
GENERAL INFORMATION
  TYPE OF CONTROL: District                            COUNTY:               San Bernardino
  TYPE OF CARE:     General                            HSA NO:               12                             HFPA NO:     1209
  LICENSED BEDS*                                       AVAILABLE BEDS                                       EMERGENCY SERVICES
  INTENSIVE                                            INTENSIVE                                            X      EMERGENCY ROOM
  ACUTE                                 17             ACUTE                                      17               TRAUMA CENTER DESIGNATION
  LONG-TERM                             20             LONG-TERM                                  20        X      OBSERVATION
  OTHER                                                OTHER                                                X      ORTHOPEDIC
    TOTAL                               37               TOTAL                                    37        X      PSYCHIATRIC
  OCCUPANCY RATE                    62.40%             OCCUPANCY RATE                         62.40%        X      HELICOPTER
  *EXCLUDES BEDS IN SUSPENSE                           NO. BASSINETS
FINANCIAL AND UTILIZATION DATA BY PAYER                              TOTAL             MEDICARE            MEDICARE            MEDI-CAL
                                                                                    TRADITIONAL        MANAGED CARE         TRADITIONAL
  Patient (Census) Days                                              8,432                  689                 149               7,317
  Hospital Discharges (Excluding Nursery)                              294                  116                  33                  54
  Average Length of Stay (Including L-T Care)                         28.7                  5.9                 4.5               135.5
  Average Length of Stay (Excluding L-T Care)                          4.4                  5.9                 4.5                 3.3
  Outpatient Visits (Incl. ER Visits)                               28,193                4,827               1,548              10,332
  Outpatient Emergency Services Visits                               6,868                  898                 379               1,545
  Gross Inpatient Revenue                                       $9,566,930           $2,251,577            $700,065          $5,079,449
  Gross Outpatient Revenue                                     $27,044,991           $5,551,612          $2,208,708          $5,448,174
  Deductions From Revenue                                      $22,192,268           $4,213,722          $1,570,737          $5,916,386
  Net Inpatient Revenue                                         $4,127,383           $1,035,725            $322,030          $2,224,865
  Net Outpatient Revenue                                       $10,292,270           $2,553,742          $1,016,006          $2,386,372
   Net Inpatient Revenue Per Day                                      $489               $1,503              $2,161                $304
   Net Inpatient Revenue Per Discharge                             $14,039               $8,929              $9,758             $41,201
   Net Outpatient Revenue Per Visit                                   $365                 $529                $656                $231
  Adjusted Patient Days                                             32,269
  Net Revenue Per Adj Patient Day                                     $447
  Purchased Inpatient Days
FINANCIAL AND UTILIZATION DATA BY PAYER                         MEDI-CAL           CO. INDIGENT        CO. INDIGENT         THIRD PARTY
                                                            MANAGED CARE            TRADITIONAL        MANAGED CARE         TRADITIONAL
  Patient (Census) Days                                               52                                         33                   3
  Hospital Discharges (Excluding Nursery)                             18                                          6                   2
  Average Length of Stay (Including L-T Care)                        2.9                                        5.5                 1.5
  Average Length of Stay (Excluding L-T Care)                        2.9                                        5.5                 1.5
  Outpatient Visits (Incl. ER Visits)                              3,579                                        121                 436
  Outpatient Emergency Services Visits                               897                                        119                 206
  Gross Inpatient Revenue                                       $283,845                                   $174,691             $35,022
  Gross Outpatient Revenue                                    $2,752,751                                   $317,458            $766,044
  Deductions From Revenue                                     $1,821,958                                   $492,149            $480,639
  Net Inpatient Revenue                                         $113,538                                         $0             $14,009
  Net Outpatient Revenue                                      $1,101,100                                                       $306,418
   Net Inpatient Revenue Per Day                                  $2,183                                          $0             $4,670
   Net Inpatient Revenue Per Discharge                            $6,308                                          $0             $7,005
   Net Outpatient Revenue Per Visit                                 $308                                                           $703
  Adjusted Patient Days
  Net Revenue Per Adj Patient Day
  Purchased Inpatient Days
FINANCIAL AND UTILIZATION DATA BY PAYER                      THIRD PARTY                  OTHER              OTHER
                                                            MANAGED CARE               INDIGENT             PAYERS
  Patient (Census) Days                                              162                                        27
  Hospital Discharges (Excluding Nursery)                               58                                          7
  Average Length of Stay (Including L-T Care)                          2.8                                        3.9
  Average Length of Stay (Excluding L-T Care)                          2.8                                        3.9
  Outpatient Visits (Incl. ER Visits)                               5,862                                       1,488
  Outpatient Emergency Services Visits                              2,123                                         701
  Gross Inpatient Revenue                                        $884,915                                 $157,366
  Gross Outpatient Revenue                                     $8,097,142                               $1,903,102
  Deductions From Revenue                                      $6,344,527                               $1,352,150
  Net Inpatient Revenue                                          $259,850                                 $157,366
  Net Outpatient Revenue                                       $2,377,680                                 $550,952
   Net Inpatient Revenue Per Day                                   $1,604                                   $5,828
   Net Inpatient Revenue Per Discharge                             $4,480                                  $22,481
   Net Outpatient Revenue Per Visit                                  $406                                       $370
  Adjusted Patient Days
  Net Revenue Per Adj Patient Day                                                                                                MCH - 000202
  Purchased Inpatient Days
          Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 143 of 478 Page ID
                                              #:2115
USING DATA SUBMITTED BY FACILITY          HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT      DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                        PAGE:          2 OF 5
MOUNTAINS COMMUNITY   HOSPITAL                                                               REPORT PERIOD: 07/01/2013
                                                                                                      THRU 06/30/2014
LIVE BIRTH SUMMARY                                 GROSS PATIENT REVENUE BY REVENUE CENTER                     PERCENT OF TOTAL
  NATURAL BIRTHS
  CESAREAN SECTIONS                                  DAILY HOSPITAL SERVICES                   $5,788,882                   15.8
    TOTAL LIVE BIRTHS                                AMBULATORY SERVICES                      $11,048,244                   30.2
                                                     ANCILLARY SERVICES                       $19,774,795                   54.0
                                                       TOTAL GROSS PATIENT REVENUE            $36,611,921                  100.0

SUMMARY STATEMENT OF INCOME
  GROSS PATIENT REVENUE                              $36,611,921
  PROVISION FOR BAD DEBT                              $1,879,000
  MEDICARE TRAD. CONTRACTUAL ADJ                      $4,213,722
  MEDICARE MANAGED CONTRACTUAL ADJ                    $1,570,737
  MEDI-CAL TRAD. CONTRACTUAL ADJ                      $5,975,572
  MEDI-CAL MANAGED CONTRACTUAL ADJ                    $1,821,958
  DISPROPORTIONATE SHARE FUNDS REC'D                   ($59,186)
  CO. INDIGENT TRAD. CONTRACTUAL ADJ
  CO. INDIGENT MANAGED CONTRACTUAL ADJ                  $492,149
  THIRD PARTY TRAD. CONTRACTUAL ADJ                     $480,639
  THIRD PARTY MANAGED CONTRACTUAL ADJ                 $5,405,027
  CHARITY OTHER                                         $412,650
  ALL OTHER DEDUCTIONS
    TOTAL DEDUCTIONS FROM REVENUE                    $22,192,268
  CAPITATION PREMIUM REVENUE
   NET PATIENT REVENUE                               $14,419,653
  OTHER OPERATING REVENUE                               $434,027
    TOTAL OPERATING EXPENSES                         $17,768,586
   NET FROM OPERATIONS                              ($2,914,906)
  NON-OPERATING REVENUE              +                $2,997,501
  NON-OPERATING EXPENSES             -                   $59,198
  PROVISION FOR INCOME TAXES         -
  EXTRAORDINARY ITEMS                -
   NET INCOME                                            $23,397
OPERATING EXPENSES BY CLASSIFICATION
  SALARIES AND WAGES                                   $7,192,939
  EMPLOYEE BENEFITS                                    $2,966,172
  PHYSICIANS PROFESSIONAL FEES                           $922,490
  OTHER PROFESSIONAL FEES                              $1,219,265
  SUPPLIES                                             $1,695,358
  PURCHASED SERVICES                                   $1,161,290
  DEPRECIATION                                           $840,343
  LEASES AND RENTALS                                     $222,428
  INTEREST                                               $477,244
  ALL OTHER EXPENSES                                   $1,071,057
     TOTAL OPERATING EXPENSES                         $17,768,586
ADJUSTED PATIENT REVENUE
  ADJUSTED INPATIENT REVENUE
   REVENUE PER DAY
   REVENUE PER DISCHARGE
  ADJUSTED OUTPATIENT REVENUE
   REVENUE PER VISIT
OPERATING EXPENSES BY COST CENTER GROUP
  DAILY HOSPITAL SERVICES                              $2,208,317
  AMBULATORY SERVICES                                  $2,917,898
  ANCILLARY SERVICES                                   $4,628,458
  PURCHASED INPATIENT SERVICES
  PURCHASED OUTPATIENT SERVICES
  RESEARCH
  EDUCATION
  GENERAL SERVICES                                     $3,279,950
  FISCAL SERVICES                                      $1,521,825
  ADMINISTRATIVE SERVICES                              $2,357,497
  UNASSIGNED COSTS                                       $854,641
     TOTAL OPERATING EXPENSES                         $17,768,586
ADJUSTED PATIENT EXPENSES
  ADJUSTED INPATIENT EXPENSES
   EXPENSES PER DAY
   EXPENSES PER DISCHARGE
  ADJUSTED OUTPATIENT EXPENSES
   EXPENSES PER VISIT




                                                                                                                  MCH - 000203
            Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 144 of 478 Page ID
USING DATA SUBMITTED BY FACILITY                          #:2116
                                    HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                                   PAGE:           3 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                            REPORT PERIOD: 07/01/2013
BALANCE SHEET SUMMARY                                                                                            THRU 06/30/2014
   TOTAL CURRENT ASSETS                      $4,138,353          TOTAL CURRENT LIABILITIES                 $3,268,192
   LIMITED USE ASSETS                        $6,197,815          DEFERRED INCOME                              $25,335
   NET PROPERTY, PLANT, AND EQUIPMENT        $5,722,732          NET LONG-TERM DEBT                        $7,457,324
   CONSTRUCTION-IN-PROGRESS                    $619,732          TOTAL LIABILITIES                        $10,750,851
   OTHER ASSETS
   INTANGIBLE ASSETS                                             EQUITY                                    $5,927,781
    TOTAL ASSETS                            $16,678,632           TOTAL LIABILITIES AND EQUITY            $16,678,632

 FINANCIAL RATIO FORMULAS
 LIQUIDITY RATIOS                                     FORMULAS
   CURRENT RATIO                                 3.16 (TOTAL CURRENT ASSETS + BOARD DESIG. CASH + BOARD DESIG.
                                                      INVESTMENTS) / TOTAL CURRENT LIABILITIES
   ACID TEST RATIO                               2.13 (CASH + MARKETABLE SECURITIES + BOARD DESIG. CASH + BOARD DESIG.
                                                      INVESTMENTS) / TOTAL CURRENT LIABILITIES
   DAYS IN ACCOUNTS RECEIVABLE                  60.10 NET ACCOUNTS RECEIVABLE / (NET PATIENT REVENUE / DAYS IN REPORT
                                                      PERIOD)
   BAD DEBT RATE                                5.13% (PROVISION FOR BAD DEBTS / TOTAL GROSS PATIENT REVENUE) X 100
 DEBT, RISK, AND LEVERAGE RATIOS
   LONG-TERM DEBT TO ASSETS RATE               44.71% (NET LONG-TERM DEBT / TOTAL ASSETS) X 100
   DEBT SERVICE COVERAGE RATIO                   2.12 (NET INCOME + INTEREST-WORKING CAPITAL + INTEREST-OTHER +
                                                      DEPRECIATION EXPENSE) / PRINCIPAL PAYMENTS ON SHORT-TERM AND
                                                      LONG-TERM DEBT, NOTES, AND LOANS + INTEREST-WORKING CAPITAL +
                                                      INTEREST-OTHER)
   INTEREST EXPENSE AS A PERCENTAGE             2.69% ((INTEREST-WORKING CAPITAL + INTEREST-OTHER) / TOTAL OPERATING
   OF OPERATING EXPENSE                               EXPENSE) X 100
 PROFITABILITY RATIOS
   NET RETURN ON OPERATING ASSETS           ( 24.72%) ((NET FROM OPERATIONS + INTEREST-WORKING CAPITAL + INTEREST-
                                                      OTHER) / (TOTAL CURRENT ASSETS + NET PROPERTY, PLANT AND
                                                      EQUIPMENT)) X 100
   NET RETURN ON EQUITY                         0.39% (NET INCOME / EQUITY) X 100
   OPERATING MARGIN                         ( 19.62%) (NET FROM OPERATIONS / TOTAL OPERATING REVENUE) X 100
   TURNOVER ON OPERATING ASSETS                  1.51 TOTAL OPERATING REVENUE / (TOTAL CURRENT ASSETS + NET PROPERTY,
                                                      PLANT, AMD EQUIPMENT)
 FIXED ASSET RATIOS
   FIXED ASSET GROWTH RATE                      7.77% ((CURRENT YEAR GROSS PROPERTY, PLANT AND EQUIPMENT +
                                                      CONSTRUCTION-IN-PROGRESS) - (PRIOR YEAR GROSS PROPERTY, PLANT,
                                                      AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS)) / (PRIOR YEAR NET
                                                      PROPERTY, PLANT, AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS) X 100
   AVERAGE AGE OF PLANT                         13.86 ACCUMULATED DEPRECIATION / DEPRECIATION EXPENSE
   NET PPE ASSETS PER BED                     171,418 (NET PROPERTY, PLANT, AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS)
                                                      / LICENSED BEDS (END OF PERIOD)

SUMMARY OF FINANCIAL AND UTILIZATION DATA FOR SELECTED COST CENTERS
REVENUE-PRODUCING COST CENTERS             UNITS OF   UNIT       GROSS REV          ADJ REV        ADJ DIRECT      ADJ TOTAL        PROFIT/LOSS
                                            SERVICE   CODE        PER UNIT         PER UNIT      EXP PER UNIT   EXP PER UNIT           PER UNIT
DAILY HOSPITAL SERVICES
   MEDICAL/SURGICAL INTENSIVE CARE                        1
  CORONARY CARE                                           1
  BURN CARE                                               1
  DEFINITIVE OBSERVATION                                  1
  MEDICAL/SURGICAL ACUTE                      1,259       1      $2,205.28                            $769.74
  PEDIATRIC ACUTE                                         1
  PSYCHIATRIC ACUTE - ADULT                               1
  OBSTETRICS ACUTE                                        1
  ALTERNATE BIRTHING CENTER                               1
  CHEMICAL DEPENDENCY SERVICES                            1
  SKILLED NURSING CARE                        7,173       1        $419.97                            $172.76
    TOTAL PATIENT CARE SERVICES               8,432       2        $686.54                            $261.90
  NURSERY ACUTE                                           3
AMBULATORY SERVICES
   EMERGENCY SERVICES                         6,996       4      $1,266.02                            $139.41
  CLINICS                                     9,460       4        $213.86                            $114.83
  OBSERVATION CARE                                        5
  HOME HEALTH CARE SERVICES                               6

                                                                                                                                 MCH - 000204
          Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 145 of 478 Page ID
USING DATA SUBMITTED BY FACILITY                        #:2117
                                  HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                                PAGE:          4 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                         REPORT PERIOD: 07/01/2013
                                                                                                              THRU 06/30/2014
REVENUE-PRODUCING COST CENTERS             UNITS OF   UNIT      GROSS REV           ADJ REV     ADJ DIRECT     ADJ TOTAL       PROFIT/LOSS
                                            SERVICE   CODE       PER UNIT          PER UNIT   EXP PER UNIT EXP PER UNIT           PER UNIT
ANCILLARY SERVICES
   LABOR AND DELIVERY SERVICES                             7
   SURGERY AND RECOVERY SERVICES             41,513        8       $16.47                            $9.56
   MEDICAL SUPPLIES SOLD TO PATIENTS         40,507        9       $21.68                            $4.35
   CLINICAL LABORATORY SERVICES             216,045       10       $16.45                            $6.59
   CARDIAC CATHETERIZATION SERVICES                       11
   RADIOLOGY - DIAGNOSTIC                    11,961       11      $720.50                          $101.30
   MAGNETIC RESONANCE IMAGING                             11
   COMPUTED TOMOGRAPHIC SCANNER                           11
   DRUGS SOLD TO PATIENTS                    14,923       14      $226.40                           $19.68
   RESPIRATORY THERAPY                       15,633       12       $38.54                           $20.16
   LITHOTRIPSY SERVICES                                   11
   PHYSICAL THERAPY                           5,167       27      $305.04                          $112.72
NON-REVENUE PRODUCING COST CENTERS
COST CENTER                                    UNITS OF         UNIT          ADJ DIRECT
                                                SERVICE         CODE        EXP PER UNIT
  DIETARY                                        25,414           16              $21.84
  LAUNDRY AND LINEN                             131,218           17               $0.73
  SOCIAL WORK SERVICES                            1,964           18              $50.84
  HOUSEKEEPING                                   34,084           19               $8.76
  PLANT OPERATIONS & MAINTENANCE                 34,085           20              $25.22
  PATIENT ACCOUNTING                             36,612           21              $15.10
  ADMITTING                                         285           22           $1,598.76
COST CENTER                                    UNITS OF         UNIT          ADJ DIRECT
                                                SERVICE        CODE*        EXP PER UNIT
  HOSPITAL ADMINISTRATION                           136           23           $5,506.07
  MEDICAL RECORDS                                32,269           24               $7.91
  NURSING ADMINISTRATION                             43           25           $6,488.77
  UTILIZATION MANAGEMENT                            285           22             $476.80
  COMMUNITY HEALTH EDUCATION                                      26
  INSURANCE - MALPRACTICE                        36,612           21              $1.89
  INTEREST - OTHER                               34,085           20             $14.00
UNIT CODE DESCRIPTIONS
    UNIT CODE     <-----------------STANDARD UNIT OF MEASURE ------------------>
         1        NUMBER OF PATIENT DAYS
         2        TOTAL PATIENT DAYS (EXCLUDING NEWBORN)
         3        NUMBER OF NEWBORN DAYS
         4        NUMBER OF VISITS
         5        NUMBER OF OBSERVATION HOURS
         6        NUMBER OF HOME HEALTH CARE VISITS
         7        NUMBER OF DELIVERIES
         8        NUMBER OF OPERATING MINUTES
         9        NUMBER OF CS & S ADJUSTED INPATIENT DAYS
        10        NUMBER OF TESTS
        11        NUMBER OF PROCEDURES
        12        NUMBER OF RESPIRATORY THERAPY ADJUSTED INPATIENT DAYS
        14        NUMBER OF PHARMACY ADJUSTED INPATIENT DAYS
        16        NUMBER OF PATIENT MEALS
        17        NUMBER OF DRY AND CLEAN POUNDS PROCESSED
        18        NUMBER OF PERSONAL CONTACTS
        19        NUMBER OF SQUARE FEET SERVICED
        20        NUMBER OF GROSS SQUARE FEET
        21        $ 1,000 OF GROSS PATIENT REVENUE
        22        NUMBER OF ADMISSIONS
        23        NUMBER OF HOSPITAL FULL-TIME EQUIVALENT (FTE) EMPLOYEES
        24        NUMBER OF ADJUSTED INPATIENT DAYS
        25        NUMBER OF NURSING SERVICE FULL-TIME EQUIVALENT PERSONNEL
        26        NUMBER OF PARTICIPANTS
        27        NUMBER OF SESSIONS




                                                                                                                          MCH - 000205
          Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 146 of 478 Page ID
USING DATA SUBMITTED BY FACILITY                        #:2118
                                  HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 2/4/2015
FACILITY NO:106361266                                                                                   PAGE:          5 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                            REPORT PERIOD: 07/01/2013
                                                                                                                 THRU 06/30/2014
PERCENTAGE OF HOURS AND AVERAGE HOURLY RATE BY EMPLOYEE CLASSIFICATION
COST CENTER GROUP                   MANAGEMENT         TECHNICAL                             LICENSED               AIDES
                                           AND               AND      REGISTERED           VOCATIONAL                 AND
                                   SUPERVISION        SPECIALIST          NURSES               NURSES           ORDERLIES
  DAILY HOSPITAL SERVICES                5.63%                 %          17.47%               34.10%              34.64%
  AMBULATORY SERVICES                    7.34%             9.46%          29.50%               10.98%              29.46%
  ANCILLARY SERVICES                    16.48%            61.57%           1.30%                0.10%              14.03%
   TOTAL PATIENT CARE SERVICES           9.88%            24.07%          14.87%               16.22%              26.07%
  RESEARCH                                   %                 %                 %                  %                   %
  EDUCATION                                  %                 %                 %                  %                   %
  GENERAL SERVICES                      16.72%            11.29%                 %                  %                   %
  FISCAL SERVICES                       15.64%                 %                 %                  %                   %
  ADMINISTRATIVE SERVICES               54.43%             4.53%                 %                  %                   %
   TOTAL OPERATING COST CTRS           16.37%             16.49%             8.98%              9.79%              15.74%
  NON-OPERATING COST CENTERS                %                  %                 %                  %                   %
  AVERAGE HOURLY RATE                    $0.00              $0.00            $0.00              $0.00               $0.00
COST CENTER GROUP                     ENVIRON.          CLERICAL          REGISTRY              TOTAL               TOTAL
                                          AND          AND OTHER               AND         PRODUCTIVE                PAID
                                    FOOD SERV.         EMPLOYEES         TEMP HELP              HOURS               HOURS
  DAILY HOSPITAL SERVICES                     %            7.66%             0.50%             61,263              67,436
  AMBULATORY SERVICES                         %           13.27%                 %             40,044              42,790
  ANCILLARY SERVICES                          %            6.14%             0.39%             54,931              60,369
   TOTAL PATIENT CARE SERVICES                %            8.56%             0.33%            156,238             170,595
  RESEARCH                                    %                %                 %
  EDUCATION                                   %                %                 %
  GENERAL SERVICES                      54.99%            17.01%                 %            33,980               36,786
  FISCAL SERVICES                             %           84.36%                 %            41,393               45,552
  ADMINISTRATIVE SERVICES                     %           41.05%                 %            27,105               30,929
   TOTAL OPERATING COST CTRS             7.22%            25.20%            0.20%            258,716              283,862
  NON-OPERATING COST CENTERS                 %                 %                %
  AVERAGE HOURLY RATE                    $0.00             $0.00            $0.00

HOSPITAL PERSONNEL PROFILE
  TOTAL NUMBER OF PRODUCTIVE HOSPITAL FTE'S*                    124      TOTAL NUMBER OF NURSING FTE'S**                             43
  NUMBER OF NURSING REGISTRY AND TEMP HELP FTE'S                         NUMBER OF NURSING REGISTRY FTE'S



* EXCLUDES REGISTRY NURSES AND TEMPORARY HELP
**INCLUDES NURSING REGISTRY




                                                                                                                             MCH - 000206
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   147 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2119
                                  GENERAL INFORMATION AND CERTIFICATION                                ( Page 0 Submitted Data )


1.Health Care Institution(Legal Name):                                                                      2. OSHPD Facility Number:
SAN BERNARDINO MOUNTAINS COMMUNITY HOSPITAL DISTRICT                                                         106361266

3. D. B.A. (Doing Business As) Name:                                                                        4. Hospital Business Phone:
MOUNTAINS COMMUNITY HOSPITAL                                                                                 (909) 336-3651

5.Medi-Cal Contract Provider Number:                       6. Medi-Cal Non-Contract Provider Number:        7.Medicare Provider Number:
                                                           HSP302601                                         05-1312

8. Street Address:                                         9. City:                                         10.Zip Code:
 29101 HOSPITAL ROAD                                       LAKE ARROWHEAD                                    92352

11. Mailing Address (if different) - Street or P.O. Box:   12. City:                                        13. Zip Code:
 P.O. BOX 70                                                LAKE ARROWHEAD                                   92352

14. Chief Executive Officer:                                                                 15. Title:
 CHARLES HARRISON                                                                            ADMINISTRATOR

16. Hospital Web Site Address:
 MCHCARES.COM

17. Name of Owner:
 SAN BERNARDINO MOUNTAINS COMMUNITY HOSPITAL DISTRICT

18.Previous Name of Institution if Changed Since Previous Report:


23. Person Completing Report:                                  24. Organization Name:
 WILLIAM FRETWELL                                               HOSPITAL MANAGEMENT SERVICES

25. Phone Number:                                                                  26. FAX Phone Number:
 (714) 992-1525 Ext: -                                                              (714) 992-0620

28. Mailing Address - Street or P.O. Box:                      29. City:                                 30. State :    31. Zip Code:
 211 EAST IMPERIAL HWY STE 102                                  FULLERTON                                 CA             92835

36. Report Period:                                                     37.
 From: 07/01/2013                                                       Through:       06/30/2014

38. Medi-Cal Contract Period:                                          39.
 From:                                                                  Through:

40. Was this disclosure report completed after an independent financial audit ?                __X__      Yes    ____       No


41. Are audit adjustments made by the independent auditor reflected in this report ?           __X__      Yes    ____       No




                                                                                                                                  MCH - 000207
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   148 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2120
1.                                           HOSPITAL DESCRIPTION                                                    ( Page 1 (1 of 2) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                              Report Period End:            06/30/2014

Line                                                                                                                                                             Line
                     MISC INFORMATION                (1)                 TYPE OF CONTROL                   (2)             TYPE OF CARE                   (3)
 No                                                                                                                                                               No

     5   Licensed Beds (End of Period)               37       Church                                                Short-Term - General                  X       5
 10      Available Beds                              37       Non-Profit Corporation                                Short-Term - Childrens                        10
 15      Staffed Beds (Average)                      30       Non-Profit Other                                      Short-Term - Psychiatric                      15
 20      HSA No                                      12       Investor - Individual                                 Short-Term - Specialty                        20
 25      If Designated Trauma Center                          Investor - Partnership                                Long-Term - General                           25
 30      Indicate Level (1,2 or 3)                            Investor - Corporation                                Long-Term - Childrens                         30
 35      If CCS approved NICU,                                State                                                 Long-Term - Psychiatric                       35
 40      indicate the standard below:                         County                                                Long-Term - Specialty                         40
 45      Regional                                             City/County                                                                                         45
 50      Community                                            City                                                                                                50
 55      Intermediate                                         District                                     X                                                      55
                                                                                                        (2)
Line                                                                                                                   24 HR. ON PREMISES                        Line
                GOVERNMENT PROGRAMS                  (1)              PREPAID PROGRAMS                 No.of                                              (3)
 No                                                                                                                        COVERAGE                               No
                                                                                                     Each Type
 60      Medicare                                     X       HospitalBased                                         Emergency Services                    X       60
 65      Medi-Cal                                     X       Parent Organization Based                             Psychiatric ER                                65
 70      Children's Medical Services                          State Contracts                                       Physician                             X       70
 75      Short-Doyle                                          Federal Contracts                                     Pharmacist                                    75
 80      CHAMPUS                                              Medical Foundation Contracts                          Operating Room                                80
 85      County Indigent                              X       Commercial Plan Contracts                             Laboratory Services                   X       85
 90      Other (Specify)                                      Other (Specify)                                       Radiology Services                    X       90
 95                                                                                                                 Anesthesiologist                              95
100                                                                                                                                                              100
105                                                                                                                                                              105

                            ACTIVE MEDICAL STAFF PROFILE - MD's, DO's, Podiatrists and Dentists (Enter No)
Line                CLINICAL SPECIALTY                     HOSPITAL BASED                 NON-HOSPITAL BASED                 RESIDENTS/FELLOWS            Line
 No                                                                                                                              (Enter FTEs)              No
                                                   Board      Board                     Board      Board
                                                  Certified   Eligible       Other     Certified   Eligible        Other     Residents        Fellows
                                                     (1)         (2)          (3)         (4)         (5)           (6)         (7)             (8)
 110 Aerospace Medicine                                                                                                                                    110
 115 Allergy and Immunology                                                                                                                                115
 120 Anesthesiology                                                                                                                                        120
 125 Cardiovascular Diseases                                                                                                                               125
 130 Child Psychiatry                                                                                                                                      130
 135 Colon and Rectal Surgery                                                                                                                              135
 140 Dental                                                                                                                                                140
 145 Dermatology                                                                                                                                           145
 150 Diagnostic Radiology                                                                                                                                  150
 155 Forensic Pathology                                                                                                                                    155
 160 Gastroenterology                                                                                                                                      160
 165 General/Family Practice                                                                           2                                                   165
 170 General Preventive Medicine                                                                                                                           170
 175 General Surgery                                                                       1                                                               175
 180 Internal Medicine                                                                                                                                     180
 185 Neurological Surgery                                                                                                                                  185
 190 Neurology                                                                                                                                             190
 195 Nuclear Medicine                                                                                                                                      195
 200 Obstetrics and Gynecology                                                             1                                                               200
 205 Occupational Medicine                                                                                                                                 205
 210 Oncology                                                                                                                                              210
 215 Ophthalmology                                                                                                                                         215
 220 Oral Surgery                                                                                                                                          220




                                                                                                                                                        MCH - 000208
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page        149 of2/4/2015
                                                                          Date Prepared:   478 Page ID
1.                        HOSPITAL DESCRIPTION
                                                  #:2121            ( Page 1 (2 of 2) Submitted Data )

Facility D.B.A. Name :       MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:      06/30/2014

Line             CLINICAL SPECIALTY              HOSPITAL BASED            NON-HOSPITAL BASED           RESIDENTS/FELLOWS        Line
 No                                                                                                         (Enter FTEs)          No
                                          Board      Board               Board       Board
                                         Certified   Eligible   Other   Certified   Eligible    Other   Residents    Fellows
                                            (1)         (2)      (3)       (4)         (5)       (6)       (7)         (8)
225 Orthopaedic Surgery                                                     1                                                    225
230 Otolaryngology                                                                                                               230
235 Pathology                                                               1                                                    235
240 Pediatric-Allergy                                                                                                            240
245 Pediatric-Cardiology                                                                                                         245
250 Pediatric-Surgery                                                                                                            250
255 Pediatrics                                                                          1                                        255
260 Physical Medicine/Rehabilitation                                                                                             260
265 Plastic Surgery                                                                                                              265
270 Podiatry                                                                                                                     270
275 Psychiatry                                                                                                                   275
280 Public Health                                                                                                                280
285 Pulmonary Disease                                                                                                            285
290 Radiology                                1                                                                                   290
295 Therapeutic Radiology                                                                                                        295
300 Thoracic Surgery                                                                                                             300
305 Urology                                                                                                                      305
310 Vascular Surgery                                                                                                             310
315 Other Specialties                        2                                                                                   315
320 TOTAL                                    3                              4           3                                        320




                                                                                                                               MCH - 000209
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   150 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2122
2.                                                 SERVICES INVENTORY                                                            ( Page 2 (1 of 2) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                    Report Period End:           06/30/2014

Line                                                  (1)Co                                                       (2)                                             (3)Co
 No                                                     de                                                       Code                                               de
     5    INTENSIVE CARE SERVICES                              Microbiology                                        1     Dental                                     1
     10   Burn                                         3       Necropsy                                            1     Dermatology                                3
     15   Coronary                                     3       Serology                                            1     Diabetes                                   1
     20   Medical                                      3       Surgical Pathology                                  1     Drug Abuse                                 3
     25   Neonatal                                     3       DIAGNOSTIC IMAGING SERVICES                               Family Therapy                             1
     30   Neurosurgical                                3       Computed Tomography                                 1     Group Therapy                              3
     35   Pediatric                                    3       Cystoscopy                                          3     Hypertension                               1
     40   Pulmonary                                    3       Magnetic Resonance Imaging                          3     Metabolic                                  1
     45   Surgical                                     3       Positron Emission Tomography                        3     Neurology                                  3
     50   Definitive Observation Care                  3       Ultrasonography                                     1     Neonatal                                   3
     55   ACUTE CARE SERVICES                                  X-Ray - Radiology                                   1     Obesity                                    1
     60   Alternate Birthing Center (Licensed Beds)    3       DIAGNOSTIC/THERAPEUTIC                                    Obstetrics                                 3
                                                               SERVICES
     65   Geriatric                                    1       Audiology                                           3     Ophthalmology                              3
     70   Medical                                      1       Biofeedback Therapy                                 3     Orthopedic                                 3
     75   Neonatal                                     3       Cardiac Catheterization                             3     Otolaryngology                             3
     80   Oncology                                     3       Cobalt Therapy                                      3     Pediatric                                  1
     85   Orthopedic                                   1       Diagnostic Radioisotope                             3     Pediatric Surgery                          3
     90   Pediatric                                    1       Echocardiology                                      1     Podiatry                                   3
     95   Physical Rehabilitation                      1       Electrocardiology                                   1     Psychiatric                                1
 100      Post Partum                                  3       Electroencephalography                              3     Renal                                      3
 105      Surgical                                     1       Electromyography                                    3     Rheumatic                                  3
 107      Transitional Inpatient Care (Acute Beds)     3
 110      NEWBORN CARE SERVICES                                Endoscopy                                           1     Rural Health                               1
 115      Developmentally Disabled Nursery Care        3       Gastro-Intestinal Laboratory                        3     Surgery                                    3
 120      Newborn Nursery Care                         3       Hyperbaric Chamber Services                         3
 125      Premature Nursery Care                       3       Lithotripsy                                         3     HOME CARE SERVICES
 130      Hospice Care                                 3       Nuclear Medicine                                    3     Home Health Aide Services                  3
 135      Inpatient Care Under Custody (Jail)          3       Occupational Therapy                                1     Home Nursing Care (Visiting Nurse)         3
 140      LONG-TERM CARE                                       Physical Therapy                                    1     Home Physical Medicine Care                3
 145      Behavioral Disorder Care                     3       Peripheral Vascular Laboratory                      3     Home Social Service Care                   3
 150      Developmentally Disabled Care                3       Pulmonary Function Services                         1     Home Dialysis Training                     3
 155      Intermediate Care                            3       Radiation Therapy                                   3     Home Hospice Care                          3
 160      Residential/Self Care                        3       Radium Therapy                                      3     Home IV Therapy Services                   3
 165      Self Care                                    3       Radioactive Implants                                3     Jail Care                                  3
 170      Skilled Nursing Care                         1       Recreational Therapy                                3     Psychiatric Foster Home Care               3
 175      Sub-Acute Care                               3       Respiratory Therapy Services                        1
 177      Sub-Acute Care-Pediatric                     3
 179      Transitional Inpatient Care (SNF Beds)       3
 180      CHEMICAL DEPENDENCY - DETOX                          Speech-Language Pathology                           1     AMBULATORY SERVICES
 185      Alcohol                                      3       Spotcare Medicine                                   3     Adult Day Health Care Center               3
 190      Drug                                         3       Stress Testing                                      1     Ambulatory Surgery Services                1
 195      CHEMICAL DEPENDENCY - REHAB                          Therapeutic Radioisotope                            3     Comprehensive Outpatient Rehab             3
                                                                                                                         Facility
 200      Alcohol                                      3       X-Ray Radiology Therapy                             3     Observation (Short Stay) Care              1
 205      Drug                                         3       PSYCHIATRIC SERVICES                                      Satellite Ambulatory Surgery Center        3

CODE

1- Service is available at the hospital.                      3 - Service not available.

2- Service is available through arrangement at                4 - Clinic services are commonly provided in the emergency suite to
  another health care entity.                                     non-emergency outpatients by hospital-based physicians or residents. *

                                                           * Code 4 used only for Clinic Services.




                                                                                                                                                               MCH - 000210
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   151 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2123
2.                                                 SERVICES INVENTORY                                                          ( Page 2 (2 of 2) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                   Report Period End:            06/30/2014

Line                                                 (1)Co                                                       (2)                                             (3)Co
 No                                                    de                                                       Code                                               de
 210      PSYCHIATRIC SERVICES                                Clinic Psychologist Services                        1     Satellite Clinic Services                 3
 215      Psychiatric Acute- Adult                    3       Child Care Services                                 3
 220      Psychiatric - Adolescent and Child          3       Electroconvulsive Therapy (Shock)                   3     OTHER SERVICES
 225      Psychiatric Intensive (Isolation) Care      3       Milieu Therapy                                      3     Diabetic Training class                   3
 230      Psychiatric Long-Term Care                  3       Night Care                                          3     Dietetic Counseling                       3
 235                                                          Psychiatric Therapy                                 3     Drug Reaction Information                 3
 240      OBSTETRIC SERVICES                                  Psychopharmacological Therapy                       3     Family Planning                           3
 245      Abortion Services                           3       Sheltered Workshop                                  3     Genetic Counseling                        3
 250      Combined Labor/Delivery Birthing Room       3       RENAL DIALYSIS                                            Medical Research                          3
 255      Delivery Room Services                      3       Hemodialysis                                        3     Parent Training Class                     3
 260      Infertility Services                        3       Home Dialysis Support Services                      3     Patient Representative                    1
 265      Labor Room Services                         3       Peritoneal                                          3     Public Health Class                       3
 270      SURGERY SERVICES                                    Self-Dialysis Training                              3     Social Work Services                      1
 275      Dental                                      3       Organ Acquisition                                   3     Toxicology/Antidote Information           3
 280      General                                     1       Blood Bank                                          3     Vocational Services                       3
 285      Gynecological                               1       Extracorporeal Membrane Oxygenation                 3
 290      Heart                                       3       Pharmacy                                            3     MEDICAL EDUCATION PROGRAMS
 295      Kidney                                      3                                                                 Approved Residency                        3
 300      Neurosurgical                               3       EMERGENCY SERVICES                                        Approved Fellowship                       3
 305      Open Heart                                  3       Emergency Communications Systems                    1     Non-Approved Residency                    3
 310      Ophthalmologic                              1       Emergency Helicopter Service                        2     Associate Records Technician              3
 315      Organ Transplant                            3       Emergency Observation Service                       1     Diagnostic Radiologic Technologist        3
 320      Orthopedic                                  1       Emergency Room Service                              1     Dietetic Intern Program                   3
 325      Otolaryngologic                             1       Heliport                                            1     Hospital Administration Program           3
 330      Pediatric                                   3       Medical Transportation                              2     Hospital Administration Program           3
 335      Plastic                                     3       Mobile Cardiac Care Services                        3     Licensed Vocational Nurse                 3
 340      Podiatry                                    1       Orthopedic Emergency Services                       1     Medical Technologist Program              3
 345      Thoracic                                    3       Psychiatric Emergency Services                      3     Medical Records Administrator             3
 350      Urologic                                    3       Radioisotope Decontamination Room                   3     Nurse Anesthetist                         3
 355      Anesthesia Services                         1       Trauma Treatment E. R.                              3     Nurse Practitioner                        3
 360                                                                                                                    Nurse Midwife                             3
 365      LABORATORY SERVICES                                 CLINIC SERVICES                                           Occupational Therapist                    3
 370      Anatomical Pathology                        2       AIDS                                                3     Pharmacy Intern                           3
 375      Chemistry                                   1       Alcoholism                                          3     Physician's Assistant                     3
 380      Clinical Pathology                          2       Allergy                                             1     Physical Therapist                        3
 385      Cytogenetics                                3       Cardiology                                          3     Registered Nurse                          3
 390      Cytology                                    3       Chest Medical                                       3     Respiratory Therapist                     3
 395      Hematology                                  1       Child Diagnosis                                     1     Social Worker Program                     3
 400      Histocompatibility                          3       Child Treatment                                     1
 405      Immunology                                  1       Communicable Disease                                1

CODE

1- Service is available at the hospital.                     3 - Service not available.

2- Service is available through arrangement at               4 - Clinic services are commonly provided in the emergency suite to
  another health care entity.                                    non-emergency outpatients by hospital-based physicians or residents. *

                                                          * Code 4 used only for Clinic Services.




                                                                                                                                                             MCH - 000211
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   152 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2124
3.1                                               RELATED HOSPITAL INFORMATION                                                                ( Page 3.1 Submitted Data )
Facility D.B.A. Name :                   MOUNTAINS COMMUNITY HOSPITAL                                                              Report Period End:                06/30/2014

A. Are any costs included which are a result of transactions with a related organizations as defined in 42 CFR 413.17?

         1.                              Yes                  X          No (If "Yes", complete item C.)


B. Are any costs included which are a result of transactions with a related organization of which a hospital employee, board member or member of
the which medical staff, or relative of such person is an officer or owner ? (Ignore stock ownership less than 3%)

          2.                             Yes                  X          No (If "Yes", complete item C.)


C. Complete the following to show the relationships of the hospital with related organizations and with organizations with related personnel from
the hospital obtained services, facilities, or supplies during the reporting period.
Line     Code                   Name of Individual -                         Percent                                                Related Organizations
 No       (1)                 (Complete for Codes C- G)                    Ownership of
                                         (2)                                Hospital (3)
                                                                                                                 Name                   (4)    Percent                 Type of Business
                                                                                                                                              Ownership(5)                   (6)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12

                                                                                                                                                             Expense Included on
Line                                       Nature of Service or Supply                                                        Amount
 No                                                         (7)                                                                   (8)             Page      (9)    Column (10)        Line (11)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12

COMMENTS:

13
14
15
16

Codes

Use Codes A,B, and G to indicate the relationship of the hospital to related organizations and codes C,D,E,F and G to indicate relationship of hospital with organizations
with related personnel.

A. Corporation, partnership or other organization has ownership interest in hospital. [Complete columns (4) through (11).]

B. Hospital has ownership interest (stockholder, partner, etc.) in both related organization and hospital. [Complete columns (4) through (11).]

C. Individual has ownership interest (stockholder, partner, etc.) in both related organization and hospital. (Complete all columns.)

D. Director, officer, administrator or key person or relative of such person has ownership interest in related organization. [Complete columns(2),(4) through (11).]

E. Individual is director, officer, administrator or key person of hospital and related organization. [Complete columns(2), (4) through (11).]

F. Director, officer, administrator or key person or related organization or relative of such person has ownership interest in hospital. [Complete columns(2),(4) through (11).]

G. Other (ownership or non-financial) interest, specify on lines 13-16. (complete columns as applicable.)


NOTE: Relatives are defined as: spouse, son, daughter, grandchild, great grandchild, stepchild, brother, sister, half-brother, half-sister, stepbrother,
      stepsister, parent, grandparent, great grandparent, stepmother, stepfather, niece, nephew, aunt, uncle, son-in-law, daughter-in-law,
      father-in-law, mother-in-law, brother-in-law, or sister-in-law.



                                                                                                                                                                                   MCH - 000212
             Case 5:17-cv-00002-JGB-KK
                                  HOSPITAL Document   49-15 FACSIMILE
                                           DISCLOSURE REPORT Filed 10/11/18 Page   153 of2/4/2015
                                                                            Date Prepared: 478 Page ID
                                                       #:2125
3.2                                               RELATED HOSPITAL INFORMATION                                                             ( Page 3.2 Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                               Report Period End:           06/30/2014

D.                                  STATEMENT OF COMPENSATION OF OWNERS AND THEIR RELATIVES


                                                                                          Sole Pro-                    Partners                Corporation Officers

                                                                                           prietorship
                                                                                          Percentage         Percent        Percentage       Percent of    Percentage
                                                                                              of            Share of            of           Provider's        of
                                                                                          Customary         Operation       Customary          Stock       Customary
                                                                                          Work Week          Profit or      Work Week          Owned       Work Week    Compensation
                                                                                          Devoted to          (Loss)        Devoted to                     Devoted to Included in Costs
 Line                    Name                              Title and Function              Business                          Business                       Business for the Period
  No                      (1)                                     (2)                         (3)                (4)            (5)               (6)          (7)           (8) *
     17
     18
     19
     20
     21
* Compensation as used in this schedule has the same definition as 42CFR 413.102


NOTE: Relatives are defined as: spouse, son, daughter, grandchild, great grandchild, stepchild, brother, sister, half-brother, half-sister, stepbrother,
      stepsister, parent, grandparent, great grandparent, stepmother, stepfather, niece, nephew, aunt, uncle, son-in-law, daughter-in-law,
      father-in-law, mother-in-law,brother-in-law, or sister-in-law.


E. Are any funds held in trust by an outside party which are not reflected on the Balance Sheet ?


      22.                     Yes                  X         No If "Yes", what is the total amount ?

F. Section 1191 of the Hospital Accounting and Reporting Manual references six general types of financial arrangements which exist between
   hospital and hospital-based physicians. Check the appropriate boxes below to indicate the type of financial arrangement which exists in
   your hospital for the various hospital cost centers having such arrangements. If none of the six types of financial arrangements described
   are appropriate, check the Other column and describe the arrangement in the comment section. For cost centers other than those listed
   below, please complete the Other line

                                                                                                                       Financial Arrangement


 Line                      Hospital Cost Center                             Joint       Contracted          Rental         Independent             Agency     Salaried      Other
  No                                (1)                                      (2)             (3)              (4)               (5)                  (6)          (7)        (8)

     23     Clinical and Pathological Laboratory Services                     X

     24     Radiology - Diagnostic and Therapeutic                            X

     25     Nuclear Medicine

     26     Cardiology Services

     27     Emergency Services                                                X

     28     Gastro-Intestinal Services

     29     Pulmonary Function Services

     30     Psychiatric Therapy

     31     Anesthesiology

     32     Other (Specify)


COMMENTS:
33

34

35

36




                                                                                                                                                                         MCH - 000213
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   154 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2126
3.3                                             RELATED HOSPITAL INFORMATION                                                             ( Page 3.3 Submitted Data )

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                                               Report Period End:         06/30/2014

G. HOSPITAL OWNERS AND GOVERNMENT BOARD MEMBERS

                                                                                                                                      Percentage of Check if
                                                                                                                           Check if     Hospital    Board
Line                                                                               Occupation                               Owner     Ownership     Member     Compensation*
 No                           Name                       (1)                          (2)                                    (3)           (4)        (5)            (6)
 37     DAVID STERN                                            FINANCIAL PLANNER                                                                        X            $3,811
 38     KEITH BURKART                                          OPTOMETRIST                                                                              X           $7,970
 39     JIM GIBSON                                             INVESTMENT MANAGER                                                                       X                $0
 40     JOHN GOOD                                              RETIRED                                                                                  X           $3,621
 41     CHERYL ROBINSON                                        RETIRED HOSP FOOD SERVICE ADM.                                                           X                $0
 42
 43
 44
 45
 46
 47
 48
 49
 50
 51
 52
 53
 54
 55
 56
 57
 58
 59
 60
 61
 62
 63
 64
 65
 66



* Compensation paid to the individual from all sources for services rendered personally to or on behalf of the hospital.




                                                                                                                                                                    MCH - 000214
              Case 5:17-cv-00002-JGB-KK
                                   HOSPITAL Document   49-15 FACSIMILE
                                            DISCLOSURE REPORT Filed 10/11/18 Page   155 of2/4/2015
                                                                             Date Prepared: 478 Page ID
                                                        #:2127
 3.4                                          RELATED HOSPITAL INFORMATION                                               ( Page 3.4 Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                                 Report Period End:          06/30/2014

I.        To be completed by all closely held corporations. If a physician is an owner or an owner of the corporation which owns the hospital,
          identify all business relationships between the physician and the hospital. This would include percentage of stock owned by the physician,
          all contracts between the physician and the hospital, and all lease arrangements between the physician and the hospital. If more than ten
          owners, provide data for the ten with the largest percentage of stock owned.



Line                                (1)                                         (2)                                           (3)
 No                            Physician Name                          Percent of Stock Owned             Describe Contract, Lease and Other Arrangements
     70
     71
     72
     73
     74
     75
     76
     77
     78
     79

J. Is this facility operated by a management firm ?        (This excludes related parties, e.g, management by a parent corporation.)


80.                           Yes             X           No.        (If "Yes", complete lines 81 through 102.)


81. Name of the management firm:

82. Address:

83. City:                                                             84. State:                                    85. ZIP Code:


86. Amount paid to the management firm for the reporting period:


K. Does the hospital administrator work for the management firm ?


87.                           Yes                           No


L. List the services provided by the management firm.

     88                                                                                 93
     89                                                                                 94
     90                                                                                 95
     91                                                                                 96
     92                                                                                 97


M. Are the amounts paid to the management firm functionally accounted and reported as required ?


98.                           Yes                         No.        (If "No", complete lines 99 through 102.)


Please explain why amounts paid to the management firm are not functionally accounted and reported.


     99
 100
 101
 102




                                                                                                                                                       MCH - 000215
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   156 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2128
4                                              PATIENT UTILIZATION STATISTICS                         ( Page 4 (1 of 3) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:       06/30/2014

                                                                   BEDS                   PATIENT (CENSUS) DAYS         DISCHARGES

Line            DAILY HOSPITAL SERVICES                   (1)        (2)          (3)        (4)        (5)           (11)       (12)      Line
 No                                                    Licensed   Available    Staffed      Adult     Pediatric      Service     Total       No
                                                        (End of   (Average)   (Average)
                                                        Period)
    5    Medical/Surgical Intensive Care                                                                                                    5
    10   Coronary Care                                                                                                                      10
    15   Pediatric Intensive Care                                                                                                           15
    20   Neonatal Intensive Care                                                                                                            20
    25   Psychiatric Intensive ( Isolation ) Care                                                                                           25
    30   Burn Care                                                                                                                          30
    35   Other Intensive Care                                                                                                               35
    40   Definitive Observation                                                                                                             40
    45   Medical/Surgical Acute                           17         17          10         1,259                     284         284       45
    50   Pediatric Acute                                                                                                                    50
    55   Psychiatric Acute - Adult                                                                                                          55
    60   Psychiatric Acute - Adolescent & Child                                                                                             60
    65   Obstetrics Acute                                                                                                                   65
    70   Alternate Birthing Center                                                                                                          70
    75   Chemical Dependency Services                                                                                                       75
    80   Physical Rehabilitation Care                                                                                                       80
    85   Hospice - Inpatient Care                                                                                                           85
    90   Other Acute Care                                                                                                                   90
100 Sub-Acute Care                                                                                                                         100
101 Sub-Acute Care - Pediatric                                                                                                             101
105 Skilled Nursing Care                                  20         20          20         7,173                      10         10       105
110 Psychiatric Long-Term Care                                                                                                             110
115 Intermediate Care                                                                                                                      115
120 Residential Care                                                                                                                       120
125 Other Long-Term Care Services                                                                                                          125
145 Other Daily Hospital Services                                                                                                          145
150 Total                                                 37         37          30         8,432                     294         294      150
155 Nursery Acute                                                                                                                          155




                                                                                                                                 MCH - 000216
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   157 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2129
4                                           PATIENT UTILIZATION STATISTICS                                  ( Page 4 (2 of 3) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:          06/30/2014

Line           ACCOUNT DESCRIPTION                  STANDARD UNIT OF MEASURE                  (1)                  (7)                   (13)         Line
 No                                                                                      Total Units of   Total Inpatient Units    Total Outpatient    No.
                                                                                        Service [Sum of        of Service          Units of Service
                                                                                        columns (7) and
                                                                                              (13)]
    AMBULATORY SERVICES
160 Emergency Services                             Visits                                    6,996                128                   6,868         160
165 Medical Transportation Services                Occasions of Service                                                                               165
170 Psychiatric Emergency Rooms                    Visits                                                                                             170
175 Clinics                                        Visits                                    9,460                                      9,460         175
180 Satellite Clinics                              Visits                                     885                                        885          180
185 Satellite Ambulatory Surgery Center            Operating Minutes                                                                                  185
190 Outpatient Chemical Dependency Svcs            Visits                                                                                             190
195 Observation Care                               Observation Hours                                                                                  195
200 Partial Hospitalization - Psychiatric          Day-Night Care Days                                                                                200
205 Home Health Care Services                      Home Health Visits                                                                                 205
210 Hospice - Outpatient                           Visits                                                                                             210
215 Adult Day Health Care                          Visits                                                                                             215
    ANCILLARY SERVICES
230 Labor and Delivery Services                    Deliveries                                                                                         230
235 Surgery and Recovery Services                  Operating Minutes                        41,513               7,007                 34,506         235
240 Ambulatory Surgery Services                    Operating Minutes                                                                                  240
245 Anesthesiology                                 Anesthesia Minutes                       39,536               6,673                 32,863         245
250 Medical Supplies Sold to Patients              CS & S Adj. Inpatient Days               40,507                                                    250
255 Durable Medical Equipment                      Adjusted Inpatient Days                                                                            255
260 Clinical Laboratory Services                   Tests                                    216,045              24,062                191,983        260
265 Pathological Laboratory Services               Tests                                                                                              265
270 Blood Bank                                     Units of Blood Issued                                                                              270
275 Echocardiology                                 Procedures                                                                                         275
280 Cardiac Catheterization Services               Procedures                                                                                         280
285 Cardiology Services                            Procedures                                                                                         285
290 Electromyography                               Procedures                                                                                         290
295 Electroencephalography                         Procedures                                                                                         295
300 Radiology - Diagnostic                         Procedures                               11,961                793                   11,168        300
305 Radiology - Therapeutic                        Procedures                                                                                         305
310 Nuclear Medicine                               Procedures                                                                                         310
315 Magnetic Resonance Imaging                     Procedures                                                                                         315
320 Ultrasonography                                Procedures                                                                                         320
325 Computed Tomographic Scanner                   Procedures                                                                                         325
330 Drugs Sold to Patients                         Pharmacy Adj. Inpatient Days             14,923                                                    330
335 Respiratory Therapy                            Respiratory Therapy Adj. Inpatient       15,633                                                    335
                                                   Days
340 Pulmonary Function Services                    Procedures                                                                                         340
345 Renal Dialysis                                 Hours of Treatment                                                                                 345
350 Lithotripsy                                    Procedures                                                                                         350
355 Gastro-Intestinal Services                     Procedures                                                                                         355
360 Physical Therapy                               Sessions                                  5,167                353                   4,814         360
365 Speech-Language Pathology                      Sessions                                   148                  36                    112          365
370 Occupational Therapy                           Sessions                                   78                   35                    43           370
380 Electroconvulsive Therapy                      Treatments                                                                                         380
385 Psychiatric/Psychological Testing              Sessions                                                                                           385
390 Psychiatric Individual/Group Therapy           Sessions                                                                                           390
395 Organ Acquisition                              Organs acquired                                                                                    395




                                                                                                                                          MCH - 000217
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   158 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2130
4                                              PATIENT UTILIZATION STATISTICS                                              ( Page 4 (3 of 3) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                                      Report Period End:        06/30/2014

        OTHER STATISTICS                                                                                     (1)                (7)                 (13)
                                                                                                        Total Units of    Inpatient Units of   Outpatient Units of
                                                                                                           Service             Service              Service
505 Satellite Ambulatory Surgery Center                   Surgeries                                                                                                  505
510 Satellite Ambulatory Surgery Center                   Satellite Operating Rooms                                                                                  510
515 Surgery and Recovery Services                         Surgeries                                          221                  28                   193           515
520 Surgery and Recovery Services                         Open Heart Surgery Minutes                                                                                 520
525 Surgery and Recovery Services                         Open Heart Surgeries                                                                                       525
530 Surgery and Recovery Services                         Inpatient Operating Rooms                           2                                                      530
535 Ambulatory Surgery Services                           Surgeries                                                                                                  535
540 Ambulatory Surgery Services                           Outpatient Operating Rooms                                                                                 540
545 Observation Care Days                                                                                                                                            545
550 Renal Dialysis Care Visits                                                                                                                                       550
555 Referred Visits                                                                                        10,787                                    10,787          555
560 Total Outpatient Visits(a)                                                                             28,193                                    28,193          560

        LIVE BIRTH SUMMARY                                                                                 (1)                   (7)                 (13)
                                                                                                   Total Births [Sum of     Natural Births     Cesarean Sections
                                                                                                    columns (7) and
                                                                                                           (13)]
    600 Labor and Delivery Services                                                                                                                                  600
    605 Surgery and Recovery Services                                                                                                                                605
    610 Alternate Birthing Services                                                                                                                                  610
    615 Obstetrics Acute                                                                                                                                             615
    620 Emergency Services and other areas within the hospital                                                                                                       620
    625 Total Births (Sum of Lines 600 through 620)                                                                                                                  625


        (a) Sum of column 13, lines 160,170,175,180,190,200,205,210,215,505,515,535,545,550, and 555.




                                                                                                                                                        MCH - 000218
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   159 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2131
4.1                              PATIENT UTILIZATION STATISTICS BY PAYER                         ( Page 4.1 (1 of 2) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:            06/30/2014

                                                                         PATIENT (CENSUS ) DAYS
                    TYPE OF CARE                (1)           (2)            (3)             (4)             (5)              (6)     Line
Line                                        Medicare -     Medicare -     Medi-Cal -    Medi-Cal-          County           County     No
No                                          Traditional   Managed Care    Traditional   Managed Care      Indigent         Indigent
                                                                                                         Programs -       Programs -
                                                                                                         Traditional     Managed Care
 5     Acute Care                               689           149            144             52                                 33         5
 10    Psychiatric Care                                                                                                                    10
 15    Chemical Dependency Care                                                                                                            15
 20    Rehabilitation Care                                                                                                                 20
 25    Long-Term Care                                                       7,173                                                          25
 30    Other Care                                                                                                                          30
 35    Total                                    689           149           7,317            52                                 33         35
 40    Nursery Acute                                                                                                                       40
 45    Purchased Inpatient Services                                                                                                        45

                                                                    PATIENT (CENSUS ) DAYS
                    TYPE OF CARE               (7)            (8)            (9)           (10)             (11)         Line
Line                                        Other Third    Other Third Other Indigent   Other Payors     Total Patient    No
No                                            Parties        Parties                                         Days
                                            Traditional   Managed Care
 5     Acute Care                                3            162                            27              1,259         5
 10    Psychiatric Care                                                                                                   10
 15    Chemical Dependency Care                                                                                           15
 20    Rehabilitation Care                                                                                                20
 25    Long-Term Care                                                                                        7,173        25
 30    Other Care                                                                                                         30
 35    Total                                     3            162                            27              8,432        35
 40    Nursery Acute                                                                                                      40
 45    Purchased Inpatient Services                                                                                       45

                                                                               DISCHARGES
                    TYPE OF CARE              (12)            (13)           (14)          (15)             (16)             (17)
                                            Medicare -     Medicare -     Medi-Cal -      Medi-Cal-        County           County    Line
Line                                        Traditional   Managed Care    Traditional   Managed Care      Indigent         Indigent    No
No                                                                                                       Programs -       Programs -
                                                                                                         Traditional     Managed Care
 5     Acute Care                               116            33             44             18                                 6          5
 10    Psychiatric Care                                                                                                                    10
 15    Chemical Dependency Care                                                                                                            15
 20    Rehabilitation Care                                                                                                                 20
 25    Long-Term Care                                                         10                                                           25
 30    Other Care                                                                                                                          30
 35    Total                                    116            33             54             18                                 6          35
 40    Nursery Acute                                                                                                                       40
 45    Purchased Inpatient Services                                                                                                        45

                                                                         DISCHARGES
                    TYPE OF CARE              (18)            (19)        (20)             (21)           (22)  Total
                                            Other Third    Other Third Other Indigent   Other Payors     Discharges   Line
Line                                          Parties        Parties                                                   No
No                                          Traditional   Managed Care

 5     Acute Care                                2             58                            7               284           5
 10    Psychiatric Care                                                                                                   10
 15    Chemical Dependency Care                                                                                           15
 20    Rehabilitation Care                                                                                                20
 25    Long-Term Care                                                                                         10          25
 30    Other Care                                                                                                         30
 35    Total                                     2             58                            7               294          35
 40    Nursery Acute                                                                                                      40
 45    Purchased Inpatient Services                                                                                       45



                                                                                                                                     MCH - 000219
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   160 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2132
4.1                                    PATIENT UTILIZATION STATISTICS BY PAYER                                               ( Page 4.1 (2 of 2) Submitted Data )

 Facility D.B.A. Name :                    MOUNTAINS COMMUNITY HOSPITAL                                               Report Period End:          06/30/2014


                                                                                                     OUTPATIENT VISITS

                TYPE OF OUTPATIENT VISIT                          (1)               (2)               (3)              (4)              (5)             (6)
                                                               Medicare -        Medicare -        Medi-Cal -        Medi-Cal-        County          County
                                                               Traditional      Managed Care       Traditional     Managed Care      Indigent        Indigent   Line
                                                                                                                                    Programs -      Programs -   No
                                                                                                                                    Traditional    Managed Care

Line
 No
 60     Emergency Svcs. (incl. Psych ER)                           898                379             1,545            897                                119       60
 65     Clinic (incl. Satellite Clinics)                           824                                7,157           1,824                                         65
 70     Observation Care Days                                                                                                                                       70
 75     Psychiatric Day-Night Care Days                                                                                                                             75
 80     Home Health Care Services                                                                                                                                   80
 85     Hospice - Outpatient                                                                                                                                        85
 90     Outpatient Surgeries                                        58                 24              14               13                                          90
 95     Private Referred                                          3,047              1,145            1,616            845                                2         95
100 Other *                                                                                                                                                      100
105 Total                                                         4,827              1,548           10,332           3,579                               121    105

                                                                                               OUTPATIENT VISITS

                 TYPE OF OUTPATIENT VISIT                         (7)                (8)              (9)             (10)            (11)
                                                              Other Third        Other Third      Other Indigent   Other Payors       Total
                                                               Parties -          Parties -                                         OutPatient     Line
                                                              Traditional       Managed Care                                          Visits        No


Line
 No
 60     Emergency Svcs. (incl. Psych ER)                           206               2,123                             701             6,868        60
 65     Clinic (incl. Satellite Clinics)                            9                                                  531            10,345        65
 70     Observation Care Days                                                                                                                       70
 75     Psychiatric Day-Night Care Days                                                                                                             75
 80     Home Health Care Services                                                                                                                   80
 85     Hospice - Outpatient                                                                                                                        85
 90     Outpatient Surgeries                                        13                 67                               4              193          90
 95     Private Referred                                           208               3,672                             252            10,787        95
100 Other *                                                                                                                                        100
105 Total                                                          436               5,862                            1,488           28,193       105


       Includes Chemical Dependency Services, Adult Day Health Care, & Renal Dialysis Visits




                                                                                                                                                          MCH - 000220
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   161 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2133
5                                       BALANCE SHEET - UNRESTRICTED FUND                                     ( Page 5 (1 of 2) Submitted Data )

    Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                          Report Period End:     06/30/2014

Line                                           ASSETS                                        Account No      (1) Current Year     (2) Prior Year    Line
 No                                                                                                                                                  No
        CURRENT ASSETS
    5   Cash                                                                                    1000            $763,980             $605,094        5
 10     Marketable securities                                                                   1010                                                 10
 15     Accounts and notes receivable                                                           1020           $8,140,212           $6,134,379       15
 20     Less allowance for uncollectible receivables and thrid-party contractual withholds      1040          ($5,765,769)         ($4,152,949)      20
 25     Receivables from third-party payors                                                     1050                                                 25
 30     Pledges and other receivables                                                           1060            $293,158             $745,402        30
 35     Due from restricted funds                                                               1070                                                 35
 40     Inventory                                                                               1080            $358,780             $335,655        40
 45     Intercompany receivables                                                                1090                                                 45
 50     Prepaid expenses and other current assets                                               1100            $347,992             $275,021        50
 55     TOTAL CURRENT ASSETS (Sum of lines 5 through 50)                                                       $4,138,353           $3,942,602       55
        ASSETS WHOSE USE IS LIMITED
 60     Limited use cash                                                                        1110                                                 60
 65     Limited use investments                                                                 1120           $6,197,815           $5,568,236       65
 70     Limited use other assets                                                                1130                                                 70
 75     TOTAL ASSETS WHOSE USE IS LIMITED (Sum of lines 60 through 70)                                         $6,197,815           $5,568,236       75
        PROPERTY, PLANT AND EQUIPMENT - AT COST
 80     Land                                                                                    1200           $1,061,617           $1,061,617       80
 85     Land improvements                                                                       1210            $580,894             $591,573        85
 90     Buildings and improvements                                                              1220           $5,205,832           $5,233,273       90
 95     Leasehold improvements                                                                  1230            $221,180             $230,128        95
100 Equipment                                                                                   1240           $10,304,078          $9,989,825      100
105 TOTAL PROPERTY, PLANT AND EQUIPMENT (Sum of lines 80 through 100)                                          $17,373,601         $17,106,416      105
195 Less accumulated depreciation and amortization                                              1260          ($11,650,869)        ($11,067,851)    195
200 NET TOTAL PROPERTY, PLANT AND EQUIPMENT (Sum of lines 105 & 195)                                           $5,722,732           $6,038,565      200
205 Construction in progress                                                                    1250            $619,732             $387,752       205
        INVESTMENTS AND OTHER ASSETS
210 Investments in property, plant and equipment                                                1310                                                210
215 Less accumulated depreciation - investments in plant and equipment                          1320                                                215
220 Other Investments                                                                           1330                                                220
225 Intercompany receivables                                                                    1340                                                225
230 Other Assets                                                                                1350                                                230
235 TOTAL INVESTMENTS IN OTHER ASSETS (Sum of lines 210 through 230)                                                                                235
        INTANGIBLE ASSETS
245 Goodwill                                                                                    1360                                                245
250 Unamortized loan costs                                                                      1370                                                250
255 Preopening and other organization costs                                                     1380                                                255
260 Other Intangible assets                                                                     1390                                                260
265 TOTAL INTANGIBLE ASSETS (Sum of lines 245 through 260)                                                                                          265
        TOTAL
270 TOTAL ASSETS (Sum of lines 55, 75,200,205,235 , and 265)                                                   $16,678,632         $15,937,155      270

Line                                           OTHER INFORMATION                                             (1) Current Year      (2) Prior Year   Line
 No                                                                                                                                                  No
405 Current market value - current assets marketable securities (Line 10)                                                                           405
410 Current market value - limited use investments (Line 65)                                                   $6,197,815           $5,568,236      410
415 Current market value - other investments (Line 220)                                                                                             415
420 Total cost to complete construction in progress (Line 205)                                                  $619,732             $387,752       420




                                                                                                                                         MCH - 000221
            Case 5:17-cv-00002-JGB-KK
                                  HOSPITAL Document    49-15 FACSIMILE
                                            DISCLOSURE REPORT  Filed 10/11/18 Page        162 of2/4/2015
                                                                                 Date Prepared:   478 Page ID
5
                                                         #:2134
                           BALANCE SHEET - UNRESTRICTED FUND               ( Page 5 (2 of 2) Submitted Data )

Line                                        LIABILITIES AND EQUITY                     Account No   (3) Current Year   (4)Prior Year   Line
 No                                                                                                                                     No
         CURRENT LIABILITIES
    5    Notes and loans payable                                                          2010                                          5
 10      Accounts payable                                                                 2020         $592,582         $404,173        10
 15      Accrued compensation and related liabilities                                     2030         $674,860         $637,639        15
 20      Other accrued expenses                                                           2040         $527,761         $403,716        20
 25      Advances from third-party payors                                                 2050                                          25
 30      Payable to third-party payors                                                    2060        $1,297,989        $1,201,038      30
 35      Due to restricted funds                                                          2070                                          35
 40      Income Taxes payable                                                             2080                                          40
 45      Intercompany payables                                                            2090                                          45
 50      Current maturities of long-term debt (Must agree with line 125)                               $175,000         $170,000        50
 55      Other current liabilities                                                        2100                                          55
 60      TOTAL CURRENT LIABILITIES (Sum of lines 5 through 55)                                        $3,268,192        $2,816,566      60
         DEFERRED CREDITS
 65      Deferred income taxes                                                            2110                                          65
 70      Deferred third-party income                                                      2120                                          70
 75      Other deferred credits                                                           2130          $25,335          $24,597        75
 80      TOTAL DEFERRED CREDITS (Sum of lines 65 through 75)                                            $25,335          $24,597        80
         LONG-TERM DEBT Unpaid Principal(a)
 85      Mortgages payable                                                                2210                                          85
 90      Construction loans                                                               2220                                          90
 95      Notes under revolving credit                                                     2230                                          95
100 Capital lease obligations                                                             2240                                         100
105 Bonds payable                                                                         2250        $7,632,324        $7,786,708     105
110 Intercompany payables                                                                 2260                                         110
115 Other non-current liabilities                                                         2270                                         115
120 TOTAL LONG-TERM DEBT (Sum of lines 85 through 115)                                                $7,632,324        $7,786,708     120
125 Less amount shown as current maturities (Must agree with line 50)                                 ($175,000)        ($170,000)     125
130 NET TOTAL LONG-TERM DEBT(Sum of lines 120 and 125)                                                $7,457,324        $7,616,708     130
135 TOTAL LIABILITIES (Sum of lines 60,80 and 130)                                                    $10,750,851      $10,457,871     135
         EQUITY (Non Profit)
140 Unrestricted Fund Balance                                                             2310        $5,927,781        $5,479,284     140
         EQUITY (Investor-Owned - Corporation)
145 Preferred stock                                                                       2310                                         145
150 Common stock                                                                          2320                                         150
155 Additional paid-in-capital                                                            2330                                         155
160 Retained earnings                                                                     2340                                         160
165 Less Treasury stock                                                                   2350                                         165
         EQUITY (Investor-Owned - Partnership)
170 Capital - unrestricted                                                                2310                                         170
175 Less Partner's draw                                                                   2320                                         175
         EQUITY (Investor-Owned - Division of a Corporation)
180 Preferred Stock                                                                       2710                                         180
185 Common Stock                                                                          2720                                         185
190 Additional paid-in-capital                                                            2730                                         190
195 Division equity - unrestricted                                                        2740                                         195
200 Less Treasury stock                                                                   2750                                         200
205 TOTAL EQUITY(Sum of lines 140 through 200)                                                        $5,927,781        $5,479,284     205
         TOTAL
270 TOTAL LIABILITIES AND EQUITY (Sum of lines 135 and 205)                                           $16,678,632      $15,937,155     270


        (a) Complete Report Page 5.1 to provide detailed long-term debt information.




                                                                                                                           MCH - 000222
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   163 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2135
5.1                                 SUPPLEMENTAL LONG - TERM DEBT INFORMATION                                               ( Page 5.1 (1 of 2) Submitted Data )
Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                Report Period End:         06/30/2014
 Line     (5) Detail For Page 5,            (6)Date Obligation            (7) Due Date            (8) Interest         (9) Unpaid Principal     Line
  No        column(3), Line No             Incurred (Year Only*)              (Year Only*)              Rate (a)       Balance at Year End       No
   5                   105                           2007                          2037                  7.50               $175,000              5
  10                   105                           2007                          2037                  7.50              $7,457,324            10
  15                                                                                                                                             15
  20                                                                                                                                             20
  25                                                                                                                                             25
  30                                                                                                                                             30
  35                                                                                                                                             35
  40                                                                                                                                             40
  45                                                                                                                                             45
  50                                                                                                                                             50
  55                                                                                                                                             55
  60                                                                                                                                             60
  65                                                                                                                                             65
  70                                                                                                                                             70
  75                                                                                                                                             75
  80                                                                                                                                             80
  85                                                                                                                                             85
  90                                                                                                                                             90
  95                                                                                                                                             95
  100                                                                                                                                            100
  105                                                                                                                                            105
  110                                                                                                                                            110
  115                                                                                                                                            115
  120                                                                                                                                            120
  125                                                                                                                                            125
  130                                                                                                                                            130
  135                                                                                                                                            135
  140                                                                                                                                            140
  145                                                                                                                                            145
  150                                                                                                                                            150
  155                                                                                                                                            155
  160                                                                                                                                            160
  165                                                                                                                                            165
  170                                                                                                                                            170
  175                                                                                                                                            175
  180                                                                                                                                            180
  185                                                                                                                                            185
  190                                                                                                                                            190
  195                                                                                                                                            195
  200                                                                                                                                            200
  205                                                                                                                                            205
  210                                                                                                                                            210
  215                                                                                                                                            215
  220                                                                                                                                            220
  225                                                                                                                                            225
  230                                                                                                                                            230
  235                                                                                                                                            235
  240                                                                                                                                            240
  245                                                                                                                                            245
  250                                                                                                                                            250


*Do not report month and day. Report year only.
(a) If more than one due date or interest rate, list each with related unpaid principal amount.




                                                                                                                                                           MCH - 000223
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   164 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2136
5.1                                 SUPPLEMENTAL LONG - TERM DEBT INFORMATION                                               ( Page 5.1 (2 of 2) Submitted Data )
Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                Report Period End:         06/30/2014

 Line     (5) Detail For Page 5,            (6)Date Obligation            (7) Due Date            (8) Interest         (9) Unpaid Principal     Line
  No        column(3), Line No             Incurred (Year Only*)              (Year Only*)              Rate (a)       Balance at Year End       No
  255                                                                                                                                            255
  260                                                                                                                                            260
  265                                                                                                                                            265
  270                                                                                                                                            270
  275                                                                                                                                            275
  280                                                                                                                                            280
  285                                                                                                                                            285
  290                                                                                                                                            290
  295                                                                                                                                            295
  300                                                                                                                                            300
  305                                                                                                                                            305
  310                                                                                                                                            310
  315                                                                                                                                            315
  320                                                                                                                                            320


*Do not report month and day. Report year only.
(a) If more than one due date or interest rate, list each with related unpaid principal amount.




                                                                                                                                                           MCH - 000224
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   165 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2137
5.2                           STATEMENT OF CHANGES IN PROPERTY, PLANT AND EQUIPMENT                                  ( Page 5.2 Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:          06/30/2014

                                                        (1)              (2)                      (3)       (4)              (5)             (6)

                                                                                      Additions
Line
                                                                                                                                                         Line
 No                Description                     Beginning               Purchase           Donation   Transfers    Disposals and        Ending         No
                                                   Balance(a)                                                          Retirements        Balance (b)
  5    Land                                        $1,061,617                                                                             $1,061,617       5

 10    Land Improvements                             $591,573                                                            ($10,679)         $580,894       10

 15    Buildings and Improvements                  $5,233,273                                             $8,333         ($35,774)        $5,205,832      15

 20    Leasehold Improvements                        $230,128                                                            ($8,948)          $221,180       20

 25    Equipment                                   $9,989,825              $454,835                      $61,342        ($201,924)       $10,304,078      25

 30    Construction-in-progress                      $387,752              $301,655                      ($69,675)                         $619,732       30

 35    TOTAL                                       $17,494,168             $756,490                                     ($257,325)       $17,993,333      35


(a) Column(1), line 35 must agree with page 5, column(2), sum of lines 105 and 205.
(b) Column(6), line 35 must agree with page 5, column(1), sum of lines 105 and 205.




                                                                                                                                                   MCH - 000225
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   166 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2138
6                                       BALANCE SHEET - RESTRICTED FUND                                    ( Page 6 (1 of 2) Submitted Data )

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:        06/30/2014
Line                                      ASSETS                                     Account        (1)                    (2)            Line
 No                                                                                    No       Current Year            Prior Year         No

         SPECIFIC PURPOSE FUNDS
    5    Cash                                                                            1510                                               5
    10   Investments Marketable Securities                                               1521                                              10
    15   Other Investments                                                               1529                                              15
    20   Receivables                                                                     1530                                              20
    25   Due from other funds                                                            1540                                              25
    30   Other assets                                                                    1550                                              30
    75   TOTAL SPECIFIC PURPOSE FUND ASSETS (Sum of lines 5 through 30)                                                                    75
         PLANT REPLACEMENT AND EXPANSION FUNDS
 105     Cash                                                                            1410                                              105
 110     Investments Marketable Securities                                               1421                                              110
 115     Mortgages investments                                                           1422                                              115
 120     Real property (net of accumulated depreciation)                                 1423                                              120
                                                                                         1424
 125     Other Investments                                                               1429                                              125
 130     Receivables                                                                     1430                                              130
 135     Due from other funds                                                            1440                                              135
 140     Other assets                                                                    1450                                              140
 170     TOTAL PLANT REPLACEMENT AND EXPANSION FUND ASSETS (Sum                                                                            170
         of lines 105 through 140)
         ENDOWMENT FUNDS
 205     Cash                                                                            1610                                              205
 210     Investments Marketable Securities                                               1621                                              210
 215     Mortgages                                                                       1622                                              215
 220     Real property (net of accumulated depreciation)                                 1623                                              220
                                                                                         1624
 225     Other investments                                                               1629                                              225
 230     Receivables                                                                     1630                                              230
 235     Due from other funds                                                            1640                                              235
 240     Other assets                                                                    1650                                              240
 275     TOTAL ENDOWMENT FUND ASSETS (Sum of lines 205 through 240)                                                                        275

Line                                    OTHER INFORMATION                                           (1)                    (2)            Line
 No                                                                                             Current Year            Prior Year         No
 405     Current market value - specific purpose funds marketable securities (Line 10)                                                     405
 410     Current market value - Property Replacement & Exp. funds marketable securities (line                                              410
         110)
 415     Current market value - endowment funds marketable securities (line 210)                                                           415




                                                                                                                                       MCH - 000226
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   167 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2139
6                                         BALANCE SHEET - RESTRICTED FUND                        ( Page 6 (2 of 2) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2014
Line                         LIABILITIES AND FUND BALANCES                  Account       (3)                    (4)            Line
 No                                                                           No      Current Year            Prior Year         No

          SPECIFIC PURPOSE FUNDS
    5     Due to unrestricted fund                                           2510                                                 5
    10    Due to plant replacement and expansion fund                        2520                                                10
    15    Due to endowment fund                                              2530                                                15
    70    Fund balance                                                       2570                                                70
    75    TOTAL SPECIFIC PURPOSE FUND LIABILITIES AND FUND BALANCE                                                               75
          (Sum of lines 5 through 70)
          PLANT REPLACEMENT AND EXPANSION FUNDS
    105   Due to unrestricted fund                                           2410                                                105
    110   Due to specific purpose fund                                       2420                                                110
    115   Due to endowment fund                                              2430                                                115
    165   Fund balance                                                       2470                                                165
    170   TOTAL PLANT REPLACEMENT AND EXPANSION FUND LIABILITIES                                                                 170
          AND FUND BALANCE (Sum of lines 105 through 165)
          ENDOWMENT FUNDS
    205   Mortgages                                                          2610                                                205
    210   Other non-current liabilities                                      2620                                                210
    215   Due to unrestricted fund                                           2630                                                215
    220   Due to plant replacement and expansion fund                        2640                                                220
    225   Due to specific purpose fund                                       2650                                                225
    270   Fund balance                                                       2670                                                270
    275   TOTAL ENDOWMENT FUND LIABILITIES AND FUND BALANCE (Sum of                                                              275
          lines 205 through 270)




                                                                                                                             MCH - 000227
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   168 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2140
7                                                STATEMENT OF CHANGES IN EQUITY                             ( Page 7 Submitted Data )

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:        06/30/2014
                                                                                                   RESTRICTED FUNDS

 Line                             ASSETS                         (1) Funds     (2) Specific Purpose (3) Plant Replacement   (4) Endowment    Line
  No                                                            Unrestricted             (a)            and Expansion                         No
          BALANCE AT BEGINNING OF YEAR, AS
    5     PREVIOUSLY REPORTED                                   $5,479,284                                                                    5
    10    Prior period audit adjustment                                                                                                       10
    15    Restatement (describe)                                                                                                              15
    20                                                                                                                                        20
    25                                                                                                                                        25
    30                                                                                                                                        30
    35                                                                                                                                        35
    40                                                                                                                                        40
    45                                                                                                                                        45
          BALANCE AT BEGINNING OF YEAR, AS
    50    RESTATED                                              $5,479,284                                                                    50
          ADDITIONS (DEDUCTIONS):
    55    Net Income (Loss)                                       $23,397                                                                     55
    60    Acquisitions of pooled companies                                                                                                    60
    65    Proceeds from sale of stock                                                                                                         65
    70    Stock options exercised                                                                                                             70
    75    Restricted contributions and grants                                                                                                 75
    80    Restricted investment income                                                                                                        80
    85    Expenditures for specific purposes                                                                                                  85
    90    Dividends declared                                                                                                                  90
    95    Donated property, plant and equipment                                                                                               95
  100     Intercompany transfers                                                                                                             100
  105     Dispo. Share funds transferred to public entity                                                                                    105
  110     Other (Describe) CAPITAL CONTRIBUTIONS                 $425,100                                                                    110
  115                                                                                                                                        115
  120                                                                                                                                        120
  125     TOTAL ADDITIONS (DEDUCTIONS)                           $448,497                                                                    125
          TRANSFERS:
  130     Property and equipment additions                                                                                                   130
  135     Principal payments on long-term debt                                                                                               135
  140     Other (Describe)                                                                                                                   140
  145                                                                                                                                        145
  150                                                                                                                                        150
  155                                                                                                                                        155
  160                                                                                                                                        160
  165                                                                                                                                        165
  170                                                                                                                                        170
          TOTAL TRANSFERS (Sum of columns (1)
  175     through (4) must equal 0)                                                                                                          175
          BALANCE AT END OF YEAR (Sum of lines
  185     50,125 and 175)                                       $5,927,781                                                                   185


(a) District Hospitals. Include bond interest and redemption.




                                                                                                                                         MCH - 000228
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   169 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2141
8                                  STATEMENT OF INCOME- UNRESTRICTED FUND                                                        ( Page 8 (1 of 3) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                                        Report Period End:        06/30/2014
Line SECTION I                                                                                                      (1)                          (2)            Line
 No                                                                                                             Current Year                  Prior Year         No
          OPERATING REVENUES:
    5     Daily hospital services                                                                                $5,788,882               $5,970,063             5
    10    Ambulatory services                                                                                    $11,048,244             $10,284,204             10
    15    Ancillary services                                                                                     $19,774,795             $16,670,240             15
    30    GROSS PATIENT REVENUE (Sum of lines 5 through 15)                                                      $36,611,921             $32,924,507             30
    105   DEDUCTIONS FROM REVENUE (From line 395) (a)                                                            $22,192,268             $19,250,532             105
    107   CAPITATION PREMIUM REVENUE (From line 450) (b)                                                                                                         107
    110   NET PATIENT REVENUE (Line 30 minus line 105 plus line 107)                                             $14,419,653             $13,673,975             110
    135   TOTAL OTHER OPERATING REVENUE                                                                           $434,027                    $657,435           135
    140   TOTAL OPERATING REVENUE (Sum of lines 110 and 135)                                                     $14,853,680             $14,331,410             140
          OPERATING EXPENSES:
    146   Daily Hospital Services                                                                                $2,208,317               $2,073,822             146
    151   Ambulatory Services                                                                                    $2,917,898               $2,560,460             151
    156   Ancillary Services                                                                                     $4,628,458               $4,350,379             156
    161   Research Costs                                                                                                                                         161
    166   Education Costs                                                                                                                                        166
    171   General Services                                                                                       $3,279,950               $3,116,740             171
    176   Fiscal Services                                                                                        $1,521,825               $1,568,085             176
    181   Administrative Services                                                                                $2,357,497               $2,321,186             181
    186   Unassigned Costs                                                                                        $854,641                    $907,671           186
    190   Purchased Inpatient Services                                                                                                                           190
    195   Purchased Outpatient Services                                                                                                                          195
    200   TOTAL OPERATING EXPENSES (Sum of Lines 146 through 195)                                                $17,768,586             $16,898,343             200
    205   NET FROM OPERATIONS (Line 140 minus line 200)                                                         ($2,914,906)             ($2,566,933)            205
    210   NET NON-OPERATING REVENUE AND EXPENSE (From Line 700) (c)                                              $2,938,303               $3,330,154             210
          NET INCOME BEFORE TAXES AND EXTRAORDINARY ITEMS: (Sum of lines
    215   205 and 210)                                                                                                $23,397                 $763,221           215
          PROVISION FOR INCOME TAXES:
    220   Current                                                                                                                                                220
    225   Deferred                                                                                                                                               225
          NET INCOME BEFORE EXTRAORDINARY ITEMS: (Line 215 minus 220 and
    230   225)                                                                                                        $23,397                 $763,221           230
          EXTRAORDINARY ITEMS:(Specify)
    235                                                                                                                                                          235
    240                                                                                                                                                          240
    245   NET INCOME (Line 230 minus lines 235 and 240)                                                               $23,397                 $763,221           245


(a) Report Page 8, Section II must be completed to provide detailed deductions from revenue information.
(b) Report Page 8, Section II must be completed to provide detailed capitation premium revenue information.
(c) Report Page 8, Section III must be completed to provide detailed non-operating revenue and expense information.




                                                                                                                                                                MCH - 000229
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page   170 of2/4/2015
                                                                          Date Prepared: 478 Page ID
                                                     #:2142
8                               STATEMENT OF INCOME- UNRESTRICTED FUND                                                             ( Page 8 (2 of 3) Submitted Data )
                           (DEDUCTIONS FROM REVENUE AND CAPITATION PREMIUM REVENUE)

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                                         Report Period End:        06/30/2014

Line SECTION II                                                                                                        (1)                     (2)                Line
 No                                                                                                                 Current Year            Prior Year             No
          DEDUCTIONS FROM REVENUE:
    300   Provision for bad debt                                                                                      $1,879,000            $2,505,859             300
    305   Contractual adjustments - Medicare - traditional                                                            $4,213,722            $3,915,331             305
    310   Contractual adjustments - Medicare - managed care                                                           $1,570,737            $1,244,700             310
    315   Contractual adjustments - Medi-Cal - traditional                                                            $5,975,572            $4,535,901             315
    320   Contractual adjustments - Medi-Cal - managed care                                                           $1,821,958                $921,648           320
    325   Disproportionate share payments for Medi-Cal patient days (SB 855) (credit bal)                              ($59,186)                ($67,544)          325
          (d)
    330   Contractual adjustments - County indigent programs - traditional                                                                                         330
    335   Contractual adjustments - County indigent programs - managed care                                            $492,149                 $767,764           335
    340   Contractual adjustments - Other third parties - traditional                                                  $480,639                 $465,058           340
    345   Contractual adjustments - Other third parties - managed care                                                $5,405,027            $4,538,244             345
    350   Charity discounts - Hill Burton                                                                                                                          350
    355   Charity discounts - other                                                                                    $412,650                 $423,571           355
    360   Restricted donations and subsidies for indigent care (credit balance)                                                                                    360
    365   Teaching allowances (Teaching Hospitals only)                                                                                                            365
    370   Support for clinical teaching (credit balance (Teaching Hospitals only)                                                                                  370
    375   Policy discounts                                                                                                                                         375
    380   Administrative adjustments                                                                                                                               380
    385   Other deductions from revenue                                                                                                                            385
    395   TOTAL DEDUCTIONS FROM REVENUE (Sum of lines 300 thru 385)                                                  $22,192,268            $19,250,532            395
          CAPITATION PREMIUM REVENUE:
    430   Capitation Premium Revenue - Medicare                                                                                                                    430
    435   Capitation Premium Revenue - Medi-Cal                                                                                                                    435
    440   Capitation Premium Revenue - County indigent programs                                                                                                    440
    445   Capitation Premium Revenue - Other third parties                                                                                                         445
    450   TOTAL CAPITATION PREMIUM REVENUE (Sum of lines 430 thru 445)                                                                                             450


(d) Disproportionate share funds transferred back to a related public entity must be reported on page 7, column(1), line 105.




                                                                                                                                                                  MCH - 000230
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   171 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2143
8                                STATEMENT OF INCOME- UNRESTRICTED FUND                         ( Page 8 (3 of 3) Submitted Data )
                                  (NON-OPERATING REVENUE AND EXPENSE)

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:        06/30/2014

Line SECTION III                                                       Account       (1)                      (2)            Line
 No                                                                      No      Current Year              Prior Year         No
          NON-OPERATING REVENUES:
    500   Gains on sale of hospital property                             9010      $40,000                                    500
    505   Maintenance of restricted funds revenue                        9030                                                 505
    510   Unrestricted contributions                                     9040      $74,907                 $520,909           510
    515   Donated services                                               9050                                                 515
    520   Income, gains and losses from unrestricted investments         9060      $17,795                  $19,791           520
    525   Unrestricted income from endowment funds                       9070                                                 525
    530   Unrestricted income from other restricted funds                9080                                                 530
    535   Term endowment funds becoming unrestricted                     9090                                                 535
    540   Transfers from restricted funds for non-operating expenses     9100                                                 540
    545   Assessment revenue (e)                                         9150                                                 545
    550   County allocation of taxes revenue (e)                         9160     $2,716,248             $2,682,298           550
    555   Special district augmentation revenue (e)                      9170                                                 555
    560   Debt service taxes revenue (e)                                 9180                                                 560
    565   State homeowner's property tax relief (e)                      9190                                                 565
    570   State appropriation                                            9200                                                 570
    575   County appropriation - Realignment funds                       9210                                                 575
    580   County appropriation - County general funds                    9220                                                 580
    585   County appropriation - Other county funds                      9230                                                 585
    590   Physician's offices and other rentals - revenue                9250      $31,080                  $24,330           590
    595   Medical office building revenue                                9260                                                 595
    600   Child care services revenue (non-employee)                     9270                                                 600
    605   Family housing revenue                                         9280                                                 605
    610   Retail operations revenue                                      9290                                                 610
    615   Other non-operating revenue                                    9400      $117,471                $115,287           615
    625   TOTAL NON-OPERATING REVENUE (Sum of lines 500 thru 615)                 $2,997,501             $3,362,615           625
          NON-OPERATING EXPENSES:
    640   Loses on sale of hospital property                             9020                                                 640
    645   Maintenance of restricted funds expense                        9030                                                 645
    650   Physician's offices and other rentals expense                  9510      $59,198                  $32,461           650
    655   Medical office building expense                                9520                                                 655
    660   Child care services expense (non-employee)                     9530                                                 660
    665   Family housing expense                                         9540                                                 665
    670   Retail operations expense                                      9550                                                 670
    675   Other non-operating expense                                    9800                                                 675
    685   TOTAL NON-OPERATING EXPENSE (Sum of lines 640 thru 675)                  $59,198                  $32,461           685
          NET NON-OPERATING REVENUE AND EXPENSE (Line 625
    700   minus line 685)                                                         $2,938,303             $3,330,154           700
    705   Interest on long-term debt (e)                                           $477,244                $486,231           705


(e) District Hospital only.




                                                                                                                             MCH - 000231
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   172 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2144
9                               STATEMENT OF CASH FLOWS - UNRESTRICTED FUND                                         ( Page 9 Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:     06/30/2014

Line                                                                                                         (1) Current Year      (2) Prior Year     Line
 No                                                                                                                                                    No
         CASH FLOW FROM OPERATING ACTIVITIES AND NON-OPERATING REVENUE:
    5    Net income (loss)                                                                                       $23,397             $763,221           5
         Adjustments to reconcile net income to net cash provided by (used for) operating activities and
         non-operating revenue :
    15   Depreciation and amortization                                                                          $840,343             $892,671          15
    17   Amortization of intangible assets                                                                                                             17
    20   Change in marketable securities                                                                                                               20
    30   Change in accounts and notes receivable, net of allowance for uncollectible receivables and            ($393,013)           $157,176          30
         third-party contractual withholds
    35   Change in receivables from third-party payors                                                                                                 35
    40   Change in pledges and other receivables                                                                $452,244            ($512,465)         40
    45   Change in due from restricted funds                                                                                                           45
    50   Change in inventory                                                                                    ($23,125)            ($40,481)         50
    55   Change in intercompany receivables                                                                                                            55
    57   Change in Prepaid expenses and other current assets                                                    ($72,971)            ($29,734)         57
    60   Change in accounts payable                                                                             $188,409             ($66,829)         60
    65   Change in accrued compensation and related liabilities                                                  $37,221             $55,666           65
    70   Change in other accrued expenses                                                                       $124,045            ($127,142)         70
    75   Change in advances from third-party payors                                                                                                    75
    80   Change in payable to third-party payors                                                                 $96,951             $236,668          80
    85   Change in due to restricted funds                                                                                                             85
    87   Change in income taxes payable                                                                                                                87
    90   Change in intercompany payables                                                                                                               90
    95   Change in other current liabilities                                                                                                           95
100 Change in deferred credits                                                                                    $738                 $716            100
102 Other (Describe):                                                                                                                                  102
103 Other (Describe):                                                                                                                                  103
104 Other (Describe):                                                                                                                                  104
105 TOTAL ADJUSTMENTS (Sum of lines 15 through 104)                                                            $1,250,842            $566,246          105
115 NET CASH PROVIDED BY (USED FOR) OPERATING ACTIVITIES (Sum of lines 5 and 105)                              $1,274,239           $1,329,467         115
    CASH FLOW FROM INVESTING ACTIVITIES:
130 Change in assets whose use is limited                                                                       ($629,579)         ($1,413,586)        130
135 Purchase of plant, property and equipment and construction-in-progress                                      ($756,490)          ($826,384)         135
140 Other (Describe):                                                                                                                                  140
141 Other (Describe):                                                                                                                                  141
142 Other (Describe):                                                                                                                                  142
    NET CASH PROVIDED BY (USED FOR) INVESTING ACTIVITIES (Sum of lines 130 through
145 142)                                                                                                       ($1,386,069)        ($2,239,970)        145
    CASH FLOW FROM FINANCING ACTIVITIES:
160 Proceeds from issuance of long-term debt                                                                                                           160
165 Principal payments on long-term debt                                                                        ($154,384)          ($144,383)         165
170 Proceeds from issuance of short-term notes and loans                                                                                               170
175 Principal payments on short-term notes and loans                                                                                                   175
180 Dividends paid                                                                                                                                     180
185 Proceeds from issuance of common stock                                                                                                             185
190 Other (Describe): INTERCOMPANY RECEIVABLES/PAYAB                                                            $425,100             $532,563          190
191 Other (Describe):                                                                                                                                  191
192 Other (Describe):                                                                                                                                  192
    NET CASH PROVIDED BY (USED FOR) FINANCING ACTIVITIES (Sum of lines 160 through
195 192)                                                                                                        $270,716             $388,180          195
205 NET INCREASE (DECREASE) IN CASH (Sum of lines 115, 145 and 195)                                             $158,886            ($522,323)         205
215 CASH AT BEGINNING OF YEAR                                                                                   $605,094            $1,127,417         215
225 CASH AT END OF YEAR (Sum of lines 205 and 215)                                                              $763,980             $605,094          225




                                                                                                                                                 MCH - 000232
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   173 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2145
10                                     (OPTIONAL) SUMMARY OF REVENUES AND COSTS                        ( Page 10 (1 of 8) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:             06/30/2014
Line        REVENUE PRODUCING CENTERS               (1)Units of     (2)Adjusted     (3)Allocated      (4)Total Patient      (5)Average Unit   Line
 No                                                   Service     Direct Expenses       Costs         Care Costs from         Patient Care     No
                                                  from Page 17,    from Page 20,       Column        Page 20, Column        Costs, Column
                                                   Column (13)       Column (1)     (4) minus (2)   (16),Lines 505 - 915        (4) ÷ (1)

       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                         5
 10    Coronary Care                                                                                                                           10
 15    Pediatric Intensive Care                                                                                                                15
 20    Neonatal Intensive Care                                                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                                                  25
 30    Burn Care                                                                                                                               30
 35    Other Intensive Care                                                                                                                    35
 40    Definitive Observation                                                                                                                  40
 45    Medical/Surgical Acute                                                                                                                  45
 50    Pediatric Acute                                                                                                                         50
 55    Psychiatric Acute - Adult                                                                                                               55
 60    Psychiatric Acute - Adol & Child                                                                                                        60
 65    Obstetrics Acute                                                                                                                        65
 70    Alternate Birthing Center                                                                                                               70
 75    Chemical Dependency Services                                                                                                            75
 80    Physical Rehabilitation Care                                                                                                            80
 85    Hospice - Inpatient Care                                                                                                                85
 90    Other Acute Care                                                                                                                        90
 95    Nursery Acute                                                                                                                           95
100 Sub-Acute Care                                                                                                                            100
101 Sub-Acute Care - Pediatric                                                                                                                101
105 Skilled Nursing Care                                                                                                                      105
110 Psychiatric Long-Term Care                                                                                                                110
115 Intermediate Care                                                                                                                         115
120 Residential Care                                                                                                                          120
125 Other Long-Term Care Services                                                                                                             125
145 Other Daily Hospital Services                                                                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                             150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                                                        160
165 Medical Transportation Services                                                                                                           165
170 Psychiatric Emergency Rooms                                                                                                               170
175 Clinics                                                                                                                                   175
180 Satellite Clinics                                                                                                                         180
185 Satellite Ambulatory Surgery Center                                                                                                       185
190 Outpatient Chemical Dependency Svcs                                                                                                       190
195 Observation Care                                                                                                                          195
200 Partial Hospitalization - Psychiatric                                                                                                     200
205 Home Health Care Services                                                                                                                 205
210 Hospice - Outpatient Services                                                                                                             210
215 Adult Day Health Care Services                                                                                                            215
220 Other Ambulatory Services                                                                                                                 220
225 TOTAL AMBULATORY SERVICES                                                                                                                 225




                                                                                                                                        MCH - 000233
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   174 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2146
10                                    (OPTIONAL) SUMMARY OF REVENUES AND COSTS                         ( Page 10 (2 of 8) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2014
Line        REVENUE PRODUCING CENTERS            (6) Reallocated (7) Reallocated (8) Transfers for   (9) Net Costs as     (10) Average Unit Line
 No                                               Net Research     Net Education      Operating    Reallocated Column Cost Column (9)        No
                                                   Costs from       Costs from        Costs from     (4) + (6) +(7) - (8)        ÷ (1)
                                                  Page 20, Col.    Page 20, Cols.      Page 20,
                                                 (17), Lines 505- (18) + (19) + (20) Column (22),
                                                        915       +(21), Lines 505 Lines 505 - 915
                                                                         - 915
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                       5
 10    Coronary Care                                                                                                                         10
 15    Pediatric Intensive Care                                                                                                              15
 20    Neonatal Intensive Care                                                                                                               20
 25    Psychiatric Intensive (Isolation) Care                                                                                                25
 30    Burn Care                                                                                                                             30
 35    Other Intensive Care                                                                                                                  35
 40    Definitive Observation                                                                                                                40
 45    Medical/Surgical Acute                                                                                                                45
 50    Pediatric Acute                                                                                                                       50
 55    Psychiatric Acute - Adult                                                                                                             55
 60    Psychiatric Acute - Adol & Child                                                                                                      60
 65    Obstetrics Acute                                                                                                                      65
 70    Alternate Birthing Center                                                                                                             70
 75    Chemical Dependency Services                                                                                                          75
 80    Physical Rehabilitation Care                                                                                                          80
 85    Hospice - Inpatient Care                                                                                                              85
 90    Other Acute Care                                                                                                                      90
 95    Nursery Acute                                                                                                                         95
100 Sub-Acute Care                                                                                                                          100
101 Sub-Acute Care - Pediatric                                                                                                              101
105 Skilled Nursing Care                                                                                                                    105
110 Psychiatric Long-Term Care                                                                                                              110
115 Intermediate Care                                                                                                                       115
120 Residential Care                                                                                                                        120
125 Other Long-Term Care Services                                                                                                           125
145 Other Daily Hospital Services                                                                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                           150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                                                      160
165 Medical Transportation Services                                                                                                         165
170 Psychiatric Emergency Rooms                                                                                                             170
175 Clinics                                                                                                                                 175
180 Satellite Clinics                                                                                                                       180
185 Satellite Ambulatory Surgery Center                                                                                                     185
190 Outpatient Chemical Dependency Svcs                                                                                                     190
195 Observation Care                                                                                                                        195
200 Partial Hospitalization - Psychiatric                                                                                                   200
205 Home Health Care Services                                                                                                               205
210 Hospice - Outpatient Services                                                                                                           210
215 Adult Day Health Care Services                                                                                                          215
220 Other Ambulatory Services                                                                                                               220
225 TOTAL AMBULATORY SERVICES                                                                                                               225




                                                                                                                                     MCH - 000234
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   175 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2147
10                                    (OPTIONAL) SUMMARY OF REVENUES AND COSTS                        ( Page 10 (3 of 8) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2014
Line        REVENUE PRODUCING CENTERS            (11) Gross       (12)Deductions (13)Adjustment   (14)Net Revenue       (15)Average Unit Line
 No                                              Revenue from      from Revenue for Professional Column (11) - (12) -     Net Revenue     No
                                                 Page 12,          from Page 12,   Component            (13)            Column (14) ÷ (1)
                                                 Columns (21) +   Column 23 Line from Page 15,
                                                 (22)                 455 - 457   Columns (9) &
                                                                                       (13)
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                    5
 10    Coronary Care                                                                                                                      10
 15    Pediatric Intensive Care                                                                                                           15
 20    Neonatal Intensive Care                                                                                                            20
 25    Psychiatric Intensive (Isolation) Care                                                                                             25
 30    Burn Care                                                                                                                          30
 35    Other Intensive Care                                                                                                               35
 40    Definitive Observation                                                                                                             40
 45    Medical/Surgical Acute                                                                                                             45
 50    Pediatric Acute                                                                                                                    50
 55    Psychiatric Acute - Adult                                                                                                          55
 60    Psychiatric Acute - Adol & Child                                                                                                   60
 65    Obstetrics Acute                                                                                                                   65
 70    Alternate Birthing Center                                                                                                          70
 75    Chemical Dependency Services                                                                                                       75
 80    Physical Rehabilitation Care                                                                                                       80
 85    Hospice - Inpatient Care                                                                                                           85
 90    Other Acute Care                                                                                                                   90
 95    Nursery Acute                                                                                                                      95
100 Sub-Acute Care                                                                                                                       100
101 Sub-Acute Care - Pediatric                                                                                                           101
105 Skilled Nursing Care                                                                                                                 105
110 Psychiatric Long-Term Care                                                                                                           110
115 Intermediate Care                                                                                                                    115
120 Residential Care                                                                                                                     120
125 Other Long-Term Care Services                                                                                                        125
145 Other Daily Hospital Services                                                                                                        145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                        150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                                                   160
165 Medical Transportation Services                                                                                                      165
170 Psychiatric Emergency Rooms                                                                                                          170
175 Clinics                                                                                                                              175
180 Satellite Clinics                                                                                                                    180
185 Satellite Ambulatory Surgery Center                                                                                                  185
190 Outpatient Chemical Dependency Svcs                                                                                                  190
195 Observation Care                                                                                                                     195
200 Partial Hospitalization - Psychiatric                                                                                                200
205 Home Health Care Services                                                                                                            205
210 Hospice - Outpatient Services                                                                                                        210
215 Adult Day Health Care Services                                                                                                       215
220 Other Ambulatory Services                                                                                                            220
225 TOTAL AMBULATORY SERVICES                                                                                                            225




                                                                                                                                  MCH - 000235
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   176 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2148
10                                   (OPTIONAL) SUMMARY OF REVENUES AND COSTS             ( Page 10 (4 of 8) Submitted Data )

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                     Report Period End:   06/30/2014
Line        REVENUE PRODUCING CENTERS              (16) Net   (17) Average Line
 No                                             Revenue Minus   Unit Net    No
                                                  Net Costs   Column (16) ÷
                                                 Column (14)        (1)
                                                   minus (9)
       DAILY HOSPITAL SERVICES:
     5 Medical/Surgical Intensive Care                                      5
  10 Coronary Care                                                          10
  15 Pediatric Intensive Care                                               15
  20 Neonatal Intensive Care                                                20
  25 Psychiatric Intensive (Isolation) Care                                 25
  30 Burn Care                                                              30
  35 Other Intensive Care                                                   35
  40 Definitive Observation                                                 40
  45 Medical/Surgical Acute                                                 45
  50 Pediatric Acute                                                        50
  55 Psychiatric Acute - Adult                                              55
  60 Psychiatric Acute - Adol & Child                                       60
  65 Obstetrics Acute                                                       65
  70 Alternate Birthing Center                                              70
  75 Chemical Dependency Services                                           75
  80 Physical Rehabilitation Care                                           80
  85 Hospice - Inpatient Care                                               85
  90 Other Acute Care                                                       90
  95 Nursery Acute                                                          95
 100 Sub-Acute Care                                                        100
 101 Sub-Acute Care - Pediatric                                            101
 105 Skilled Nursing Care                                                  105
 110 Psychiatric Long-Term Care                                             110
 115 Intermediate Care                                                      115
 120 Residential Care                                                      120
 125 Other Long-Term Care Services                                         125
 145 Other Daily Hospital Services                                         145
 150 TOTAL DAILY HOSPITAL SERVICES                                         150
     AMBULATORY SERVICES:
 160 Emergency Services                                                    160
 165 Medical Transportation Services                                       165
 170 Psychiatric Emergency Rooms                                           170
 175 Clinics                                                               175
 180 Satellite Clinics                                                     180
 185 Satellite Ambulatory Surgery Center                                   185
 190 Outpatient Chemical Dependency Svcs                                   190
 195 Observation Care                                                      195
 200 Partial Hospitalization - Psychiatric                                 200
 205 Home Health Care Services                                             205
 210 Hospice - Outpatient Services                                         210
 215 Adult Day Health Care Services                                        215
 220 Other Ambulatory Services                                             220
 225 TOTAL AMBULATORY SERVICES                                             225




                                                                                                                    MCH - 000236
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   177 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2149
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                  ( Page 10 (5 of 8) Submitted Data )

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:         06/30/2014
Line          REVENUE PRODUCING CENTERS                          (1)Units of     (2)Adjusted     (3)Allocated      (4)Total Patient     (5)Average Unit   Line
 No                                                                Service     Direct Expenses       Costs         Care Costs from        Patient Care     No
                                                               from Page 17,    from Page 20,       Column        Page 20, Column       Costs, Column
                                                                Column (13)       Column (1)     (4) minus (2)   (16),Lines 505 - 915       (4) ÷ (1)

    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                                                           230
235 Surgery and Recovery Services                                                                                                                         235
240 Ambulatory Surgery Services                                                                                                                           240
245 Anesthesiology                                                                                                                                        245
250 Medical Supplies Sold to Patients                                                                                                                     250
255 Durable Medical Equipment                                                                                                                             255
260 Clinical Laboratory Services                                                                                                                          260
265 Pathological Laboratory Services                                                                                                                      265
270 Blood Bank                                                                                                                                            270
275 Echocardiology                                                                                                                                        275
280 Cardiac Catheterization Services                                                                                                                      280
285 Cardiology Services                                                                                                                                   285
290 Electromyography                                                                                                                                      290
295 Electroencephalography                                                                                                                                295
300 Radiology - Diagnostic                                                                                                                                300
305 Radiology - Therapeutic                                                                                                                               305
310 Nuclear Medicine                                                                                                                                      310
315 Magnetic Resonance Imaging                                                                                                                            315
320 Ultrasonography                                                                                                                                       320
325 Computed Tomographic Scanner                                                                                                                          325
330 Drugs Sold to Patients                                                                                                                                330
335 Respiratory Therapy                                                                                                                                   335
340 Pulmonary Function Services                                                                                                                           340
345 Renal Dialysis                                                                                                                                        345
350 Lithotripsy                                                                                                                                           350
355 Gastro-Intestinal Services                                                                                                                            355
360 Physical Therapy                                                                                                                                      360
365 Speech-Language Pathology                                                                                                                             365
370 Occupational Therapy                                                                                                                                  370
375 Other Physical Medicine                                                                                                                               375
380 Electroconvulsive Therapy                                                                                                                             380
385 Psychiatric/Psychological Testing                                                                                                                     385
390 Psychiatric Individual/Group Therapy                                                                                                                  390
395 Organ Acquisition                                                                                                                                     395
400 Other Ancillary Services                                                                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                                                                              405
410 Purchased Inpatient Services                                                                                                                          410
411 Purchased Outpatient Services                                                                                                                         411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                                                       415
420 Non-Operating Cost Centers/Revenue                                                                                                                    420
425 Provision for Income Taxes                                                                                                                            425
430 Extraordinary Items                                                                                                                                   430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                                                          435


        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                  MCH - 000237
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   178 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2150
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                   ( Page 10 (6 of 8) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                          Report Period End:       06/30/2014
Line          REVENUE PRODUCING CENTERS                        (6) Reallocated (7) Reallocated (8) Transfers for   (9) Net Costs as     (10) Average Unit Line
 No                                                             Net Research     Net Education      Operating    Reallocated Column Cost Column (9)        No
                                                                 Costs from       Costs from        Costs from     (4) + (6) +(7) - (8)        ÷ (1)
                                                                Page 20, Col.    Page 20, Cols.      Page 20,
                                                               (17), Lines 505- (18) + (19) + (20) Column (22),
                                                                      915       +(21), Lines 505 Lines 505 - 915
                                                                                       - 915
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                                                           230
235 Surgery and Recovery Services                                                                                                                         235
240 Ambulatory Surgery Services                                                                                                                           240
245 Anesthesiology                                                                                                                                        245
250 Medical Supplies Sold to Patients                                                                                                                     250
255 Durable Medical Equipment                                                                                                                             255
260 Clinical Laboratory Services                                                                                                                          260
265 Pathological Laboratory Services                                                                                                                      265
270 Blood Bank                                                                                                                                            270
275 Echocardiology                                                                                                                                        275
280 Cardiac Catheterization Services                                                                                                                      280
285 Cardiology Services                                                                                                                                   285
290 Electromyography                                                                                                                                      290
295 Electroencephalography                                                                                                                                295
300 Radiology - Diagnostic                                                                                                                                300
305 Radiology - Therapeutic                                                                                                                               305
310 Nuclear Medicine                                                                                                                                      310
315 Magnetic Resonance Imaging                                                                                                                            315
320 Ultrasonography                                                                                                                                       320
325 Computed Tomographic Scanner                                                                                                                          325
330 Drugs Sold to Patients                                                                                                                                330
335 Respiratory Therapy                                                                                                                                   335
340 Pulmonary Function Services                                                                                                                           340
345 Renal Dialysis                                                                                                                                        345
350 Lithotripsy                                                                                                                                           350
355 Gastro-Intestinal Services                                                                                                                            355
360 Physical Therapy                                                                                                                                      360
365 Speech-Language Pathology                                                                                                                             365
370 Occupational Therapy                                                                                                                                  370
375 Other Physical Medicine                                                                                                                               375
380 Electroconvulsive Therapy                                                                                                                             380
385 Psychiatric/Psychological Testing                                                                                                                     385
390 Psychiatric Individual/Group Therapy                                                                                                                  390
395 Organ Acquisition                                                                                                                                     395
400 Other Ancillary Services                                                                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                                                                              405
410 Purchased Inpatient Services                                                                                                                          410
411 Purchased Outpatient Services                                                                                                                         411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                                                       415
420 Non-Operating Cost Centers/Revenue                                                                                                                    420
425 Provision for Income Taxes                                                                                                                            425
430 Extraordinary Items                                                                                                                                   430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                                                          435

        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                  MCH - 000238
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   179 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2151
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                  ( Page 10 (7 of 8) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:        06/30/2014
Line          REVENUE PRODUCING CENTERS                        (11) Gross       (12)Deductions (13)Adjustment   (14)Net Revenue       (15)Average Unit Line
 No                                                            Revenue from      from Revenue for Professional Column (11) - (12) -   Net Revenue       No
                                                               Page 12,          from Page 12,   Component            (13)            Column (14) ÷ (1)
                                                               Columns (21) +   Column 23 Line from Page 15,
                                                               (22)                 455 - 457   Columns (9) &
                                                                                                     (13)
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                                                         230
235 Surgery and Recovery Services                                                                                                                       235
240 Ambulatory Surgery Services                                                                                                                         240
245 Anesthesiology                                                                                                                                      245
250 Medical Supplies Sold to Patients                                                                                                                   250
255 Durable Medical Equipment                                                                                                                           255
260 Clinical Laboratory Services                                                                                                                        260
265 Pathological Laboratory Services                                                                                                                    265
270 Blood Bank                                                                                                                                          270
275 Echocardiology                                                                                                                                      275
280 Cardiac Catheterization Services                                                                                                                    280
285 Cardiology Services                                                                                                                                 285
290 Electromyography                                                                                                                                    290
295 Electroencephalography                                                                                                                              295
300 Radiology - Diagnostic                                                                                                                              300
305 Radiology - Therapeutic                                                                                                                             305
310 Nuclear Medicine                                                                                                                                    310
315 Magnetic Resonance Imaging                                                                                                                          315
320 Ultrasonography                                                                                                                                     320
325 Computed Tomographic Scanner                                                                                                                        325
330 Drugs Sold to Patients                                                                                                                              330
335 Respiratory Therapy                                                                                                                                 335
340 Pulmonary Function Services                                                                                                                         340
345 Renal Dialysis                                                                                                                                      345
350 Lithotripsy                                                                                                                                         350
355 Gastro-Intestinal Services                                                                                                                          355
360 Physical Therapy                                                                                                                                    360
365 Speech-Language Pathology                                                                                                                           365
370 Occupational Therapy                                                                                                                                370
375 Other Physical Medicine                                                                                                                             375
380 Electroconvulsive Therapy                                                                                                                           380
385 Psychiatric/Psychological Testing                                                                                                                   385
390 Psychiatric Individual/Group Therapy                                                                                                                390
395 Organ Acquisition                                                                                                                                   395
400 Other Ancillary Services                                                                                                                            400
405 TOTAL ANCILLARY SERVICES                                                                                                                            405
410 Purchased Inpatient Services                                                                                                                        410
411 Purchased Outpatient Services                                                                                                                       411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                                                     415
420 Non-Operating Cost Centers/Revenue                                                                                                                  420
425 Provision for Income Taxes                                                                                                                          425
430 Extraordinary Items                                                                                                                                 430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                                                        435

        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                   MCH - 000239
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page   180 of2/4/2015
                                                                           Date Prepared: 478 Page ID
                                                      #:2152
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                            ( Page 10 (8 of 8) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End:   06/30/2014
Line          REVENUE PRODUCING CENTERS                           (16) Net   (17) Average Unit Line
 No                                                            Revenue Minus Net Column (16) ÷ No
                                                                 Net Costs          (1)
                                                                Column (14)
                                                                  minus (9)
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                230
235 Surgery and Recovery Services                                                              235
240 Ambulatory Surgery Services                                                                240
245 Anesthesiology                                                                             245
250 Medical Supplies Sold to Patients                                                          250
255 Durable Medical Equipment                                                                  255
260 Clinical Laboratory Services                                                               260
265 Pathological Laboratory Services                                                           265
270 Blood Bank                                                                                 270
275 Echocardiology                                                                             275
280 Cardiac Catheterization Services                                                           280
285 Cardiology Services                                                                        285
290 Electromyography                                                                           290
295 Electroencephalography                                                                     295
300 Radiology - Diagnostic                                                                     300
305 Radiology - Therapeutic                                                                    305
310 Nuclear Medicine                                                                           310
315 Magnetic Resonance Imaging                                                                 315
320 Ultrasonography                                                                            320
325 Computed Tomographic Scanner                                                               325
330 Drugs Sold to Patients                                                                     330
335 Respiratory Therapy                                                                        335
340 Pulmonary Function Services                                                                340
345 Renal Dialysis                                                                             345
350 Lithotripsy                                                                                350
355 Gastro-Intestinal Services                                                                 355
360 Physical Therapy                                                                           360
365 Speech-Language Pathology                                                                  365
370 Occupational Therapy                                                                       370
375 Other Physical Medicine                                                                    375
380 Electroconvulsive Therapy                                                                  380
385 Psychiatric/Psychological Testing                                                          385
390 Psychiatric Individual/Group Therapy                                                       390
395 Organ Acquisition                                                                          395
400 Other Ancillary Services                                                                   400
405 TOTAL ANCILLARY SERVICES                                                                   405
410 Purchased Inpatient Services                                                               410
411 Purchased Outpatient Services                                                              411
415 TOTAL OPERATING REV. & EXP. (A)                                                            415
420 Non-Operating Cost Centers/Revenue                                                         420
425 Provision for Income Taxes                                                                 425
430 Extraordinary Items                                                                        430
435 TOTALS/NET PROFIT (LOSS) (B)                                                               435


        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                        MCH - 000240
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   181 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2153
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                                  ( Page 12 (1 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End:        06/30/2014
                                                                                                  MEDICARE

                                                                          Traditional                                Managed Care

                                                                (1) Gross          (2) Gross              (3) Gross           (4) Gross
                                                            Inpatient Revenue      Outpatient         Inpatient Revenue       Outpatient
                                                                                    Revenue                                    Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                    Line
 No                                                 No                                                                                        No
                Revenue Subclassifications                         .04                    .44                  .14                  .54
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                       5
 10    Coronary Care                               3030                                                                                       10
 15    Pediatric Intensive Care                    3050                                                                                       15
 20    Neonatal Intensive Care                     3070                                                                                       20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                       25
 30    Burn Care                                   3110                                                                                       30
 35    Other Intensive Care                        3130                                                                                       35
 40    Definitive Observation                      3150                                                                                       40
 45    Medical/Surgical Acute                      3170        $1,388,747                                 $313,025                            45
 50    Pediatric Acute                             3290                                                                                       50
 55    Psychiatric Acute - Adult                   3340                                                                                       55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                       60
 65    Obstetrics Acute                            3380                                                                                       65
 70    Alternate Birthing Center                   3400                                                                                       70
 75    Chemical Dependency Services                3420                                                                                       75
 80    Physical Rehabilitation Care                3440                                                                                       80
 85    Hospice - Inpatient Services                3470                                                                                       85
 90    Other Acute Care                            3510                                                                                       90
 95    Nursery Acute                               3530                                                                                       95
100 Sub-Acute Care                                 3560                                                                                      100
101 Sub-Acute Care - Pediatric                     3570                                                                                      101
105 Skilled Nursing Care                           3580                                                                                      105
110 Psychiatric - Long Term Care                   3610                                                                                      110
115 Intermediate Care                              3630                                                                                      115
120 Residential Care                               3680                                                                                      120
125 Other Long-Term Care Services                  3780                                                                                      125
145 Other Daily Hospital Services                  3900                                                                                      145
150 TOTAL DAILY HOSPITAL SERVICES                              $1,388,747                                 $313,025                           150
    AMBULATORY SERVICES:
160 Emergency Services                             4010          $6,968             $1,286,889               $42,207           $556,986      160
165 Medical Transportation Services                4040                                                                                      165
170 Psychiatric Emergency Rooms                    4060                                                                                      170
175 Clinics                                        4070                             $141,010                                                 175
180 Satellite Clinics                              4180                                 $11,015                                              180
185 Satellite Ambulatory Surgery Center            4200                                                                                      185
190 Outpatient Chemical Dependency Services        4220                                                                                      190
195 Observation Care                               4230                                                                                      195
200 Partial Hospitalization - Psychiatric          4260                                                                                      200
205 Home Health Care Services                      4290                                                                                      205
210 Hospice - Outpatient Services                  4310                                                                                      210
215 Adult Day Health Care Services                 4320                                                                                      215
220 Other Ambulatory Services                      4390                                                                                      220
225 TOTAL AMBULATORY SERVICES                                    $6,968             $1,438,914               $42,207           $556,986      225




                                                                                                                                           MCH - 000241
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   182 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2154
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                                   ( Page 12 (2 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End:         06/30/2014

                                                                                                   MEDI-CAL

                                                                           Traditional                                Managed Care

                                                                (5) Gross           (6) Gross               (7) Gross          (8) Gross
                                                            Inpatient Revenue       Outpatient          Inpatient Revenue      Outpatient
                                                                                     Revenue                                    Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                     Line
 No                                                 No                                                                                         No
                Revenue Subclassifications                         .05                     .45                  .15                  .55
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                        5
 10    Coronary Care                               3030                                                                                        10
 15    Pediatric Intensive Care                    3050                                                                                        15
 20    Neonatal Intensive Care                     3070                                                                                        20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                        25
 30    Burn Care                                   3110                                                                                        30
 35    Other Intensive Care                        3130                                                                                        35
 40    Definitive Observation                      3150                                                                                        40
 45    Medical/Surgical Acute                      3170         $352,370                                      $141,881                         45
 50    Pediatric Acute                             3290                                                                                        50
 55    Psychiatric Acute - Adult                   3340                                                                                        55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                        60
 65    Obstetrics Acute                            3380                                                                                        65
 70    Alternate Birthing Center                   3400                                                                                        70
 75    Chemical Dependency Services                3420                                                                                        75
 80    Physical Rehabilitation Care                3440                                                                                        80
 85    Hospice - Inpatient Services                3470                                                                                        85
 90    Other Acute Care                            3510                                                                                        90
 95    Nursery Acute                               3530                                                                                        95
100 Sub-Acute Care                                 3560                                                                                       100
101 Sub-Acute Care - Pediatric                     3570                                                                                       101
105 Skilled Nursing Care                           3580        $3,012,430                                                                     105
110 Psychiatric - Long Term Care                   3610                                                                                       110
115 Intermediate Care                              3630                                                                                       115
120 Residential Care                               3680                                                                                       120
125 Other Long-Term Care Services                  3780                                                                                       125
145 Other Daily Hospital Services                  3900                                                                                       145
150 TOTAL DAILY HOSPITAL SERVICES                              $3,364,800                                     $141,881                        150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $80,954              $1,758,982               $36,773          $1,010,651     160
165 Medical Transportation Services                4040                                                                                       165
170 Psychiatric Emergency Rooms                    4060                                                                                       170
175 Clinics                                        4070                              $1,478,874                                 $290,620      175
180 Satellite Clinics                              4180                                  $87,252                                $58,292       180
185 Satellite Ambulatory Surgery Center            4200                                                                                       185
190 Outpatient Chemical Dependency Services        4220                                                                                       190
195 Observation Care                               4230                                                                                       195
200 Partial Hospitalization - Psychiatric          4260                                                                                       200
205 Home Health Care Services                      4290                                                                                       205
210 Hospice - Outpatient Services                  4310                                                                                       210
215 Adult Day Health Care Services                 4320                                                                                       215
220 Other Ambulatory Services                      4390                                                                                       220
225 TOTAL AMBULATORY SERVICES                                   $80,954              $3,325,108               $36,773          $1,359,563     225




                                                                                                                                            MCH - 000242
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   183 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2155
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                            ( Page 12 (3 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2014

                                                                                 COUNTY INDIGENT PROGRAMS

                                                                         Traditional                           Managed Care

                                                                (9) Gross         (10) Gross         (11) Gross         (12) Gross
                                                            Inpatient Revenue     Outpatient      Inpatient Revenue     Outpatient
                                                                                   Revenue                               Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                              Line
 No                                                 No                                                                                  No
                Revenue Subclassifications                         .07                 .47               .17                  .57
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                 5
 10    Coronary Care                               3030                                                                                 10
 15    Pediatric Intensive Care                    3050                                                                                 15
 20    Neonatal Intensive Care                     3070                                                                                 20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                 25
 30    Burn Care                                   3110                                                                                 30
 35    Other Intensive Care                        3130                                                                                 35
 40    Definitive Observation                      3150                                                                                 40
 45    Medical/Surgical Acute                      3170                                               $85,003                           45
 50    Pediatric Acute                             3290                                                                                 50
 55    Psychiatric Acute - Adult                   3340                                                                                 55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                 60
 65    Obstetrics Acute                            3380                                                                                 65
 70    Alternate Birthing Center                   3400                                                                                 70
 75    Chemical Dependency Services                3420                                                                                 75
 80    Physical Rehabilitation Care                3440                                                                                 80
 85    Hospice - Inpatient Services                3470                                                                                 85
 90    Other Acute Care                            3510                                                                                 90
 95    Nursery Acute                               3530                                                                                 95
100 Sub-Acute Care                                 3560                                                                                100
101 Sub-Acute Care - Pediatric                     3570                                                                                101
105 Skilled Nursing Care                           3580                                                                                105
110 Psychiatric - Long Term Care                   3610                                                                                110
115 Intermediate Care                              3630                                                                                115
120 Residential Care                               3680                                                                                120
125 Other Long-Term Care Services                  3780                                                                                125
145 Other Daily Hospital Services                  3900                                                                                145
150 TOTAL DAILY HOSPITAL SERVICES                                                                     $85,003                          150
    AMBULATORY SERVICES:
160 Emergency Services                             4010                                               $12,743            $153,819      160
165 Medical Transportation Services                4040                                                                                165
170 Psychiatric Emergency Rooms                    4060                                                                                170
175 Clinics                                        4070                                                                                175
180 Satellite Clinics                              4180                                                                                180
185 Satellite Ambulatory Surgery Center            4200                                                                                185
190 Outpatient Chemical Dependency Services        4220                                                                                190
195 Observation Care                               4230                                                                                195
200 Partial Hospitalization - Psychiatric          4260                                                                                200
205 Home Health Care Services                      4290                                                                                205
210 Hospice - Outpatient Services                  4310                                                                                210
215 Adult Day Health Care Services                 4320                                                                                215
220 Other Ambulatory Services                      4390                                                                                220
225 TOTAL AMBULATORY SERVICES                                                                         $12,743            $153,819      225




                                                                                                                                     MCH - 000243
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   184 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2156
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                                ( Page 12 (4 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2014

                                                                                        OTHER THIRD PARTIES

                                                                          Traditional                            Managed Care

                                                               (13) Gross          (14) Gross            (15) Gross         (16) Gross
                                                            Inpatient Revenue      Outpatient         Inpatient Revenue     Outpatient
                                                                                    Revenue                                   Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                     Line
 No                                                 No
                Revenue Subclassifications                     .02, .03, .06       .42, .43, .46         .12,.13,.16        .52, .53, .56      No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                        5
 10    Coronary Care                               3030                                                                                        10
 15    Pediatric Intensive Care                    3050                                                                                        15
 20    Neonatal Intensive Care                     3070                                                                                        20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                        25
 30    Burn Care                                   3110                                                                                        30
 35    Other Intensive Care                        3130                                                                                        35
 40    Definitive Observation                      3150                                                                                        40
 45    Medical/Surgical Acute                      3170          $8,875                                   $409,823                             45
 50    Pediatric Acute                             3290                                                                                        50
 55    Psychiatric Acute - Adult                   3340                                                                                        55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                        60
 65    Obstetrics Acute                            3380                                                                                        65
 70    Alternate Birthing Center                   3400                                                                                        70
 75    Chemical Dependency Services                3420                                                                                        75
 80    Physical Rehabilitation Care                3440                                                                                        80
 85    Hospice - Inpatient Services                3470                                                                                        85
 90    Other Acute Care                            3510                                                                                        90
 95    Nursery Acute                               3530                                                                                        95
100 Sub-Acute Care                                 3560                                                                                       100
101 Sub-Acute Care - Pediatric                     3570                                                                                       101
105 Skilled Nursing Care                           3580                                                                                       105
110 Psychiatric - Long Term Care                   3610                                                                                       110
115 Intermediate Care                              3630                                                                                       115
120 Residential Care                               3680                                                                                       120
125 Other Long-Term Care Services                  3780                                                                                       125
145 Other Daily Hospital Services                  3900                                                                                       145
150 TOTAL DAILY HOSPITAL SERVICES                                $8,875                                   $409,823                            150
    AMBULATORY SERVICES:
160 Emergency Services                             4010          $6,000             $231,939              $70,350            $2,724,731       160
165 Medical Transportation Services                4040                                                                                       165
170 Psychiatric Emergency Rooms                    4060                                                                                       170
175 Clinics                                        4070                                 $1,605                                $1,480          175
180 Satellite Clinics                              4180                                                                         $725          180
185 Satellite Ambulatory Surgery Center            4200                                                                                       185
190 Outpatient Chemical Dependency Services        4220                                                                                       190
195 Observation Care                               4230                                                                                       195
200 Partial Hospitalization - Psychiatric          4260                                                                                       200
205 Home Health Care Services                      4290                                                                                       205
210 Hospice - Outpatient Services                  4310                                                                                       210
215 Adult Day Health Care Services                 4320                                                                                       215
220 Other Ambulatory Services                      4390                                                                                       220
225 TOTAL AMBULATORY SERVICES                                    $6,000             $233,544              $70,350            $2,726,936       225




                                                                                                                                            MCH - 000244
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   185 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2157
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                        ( Page 12 (5 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2014

                                                                     OTHER INDIGENT                     OTHER PAYORS

                                                               (17) Gross       (18) Gross       (19) Gross         (20) Gross
                                                            Inpatient Revenue   Outpatient    Inpatient Revenue     Outpatient
                                                                                 Revenue                             Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                          Line
 No                                                 No
                Revenue Subclassifications                         .08             .48             .00, .09           .40, .49      No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                             5
 10    Coronary Care                               3030                                                                             10
 15    Pediatric Intensive Care                    3050                                                                             15
 20    Neonatal Intensive Care                     3070                                                                             20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                             25
 30    Burn Care                                   3110                                                                             30
 35    Other Intensive Care                        3130                                                                             35
 40    Definitive Observation                      3150                                                                             40
 45    Medical/Surgical Acute                      3170                                           $76,728                           45
 50    Pediatric Acute                             3290                                                                             50
 55    Psychiatric Acute - Adult                   3340                                                                             55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                             60
 65    Obstetrics Acute                            3380                                                                             65
 70    Alternate Birthing Center                   3400                                                                             70
 75    Chemical Dependency Services                3420                                                                             75
 80    Physical Rehabilitation Care                3440                                                                             80
 85    Hospice - Inpatient Services                3470                                                                             85
 90    Other Acute Care                            3510                                                                             90
 95    Nursery Acute                               3530                                                                             95
100 Sub-Acute Care                                 3560                                                                            100
101 Sub-Acute Care - Pediatric                     3570                                                                            101
105 Skilled Nursing Care                           3580                                                                            105
110 Psychiatric - Long Term Care                   3610                                                                            110
115 Intermediate Care                              3630                                                                            115
120 Residential Care                               3680                                                                            120
125 Other Long-Term Care Services                  3780                                                                            125
145 Other Daily Hospital Services                  3900                                                                            145
150 TOTAL DAILY HOSPITAL SERVICES                                                                 $76,728                          150
    AMBULATORY SERVICES:
160 Emergency Services                             4010                                           $10,018            $867,075      160
165 Medical Transportation Services                4040                                                                            165
170 Psychiatric Emergency Rooms                    4060                                                                            170
175 Clinics                                        4070                                                               $109,511     175
180 Satellite Clinics                              4180                                                               $10,775      180
185 Satellite Ambulatory Surgery Center            4200                                                                            185
190 Outpatient Chemical Dependency Services        4220                                                                            190
195 Observation Care                               4230                                                                            195
200 Partial Hospitalization - Psychiatric          4260                                                                            200
205 Home Health Care Services                      4290                                                                            205
210 Hospice - Outpatient Services                  4310                                                                            210
215 Adult Day Health Care Services                 4320                                                                            215
220 Other Ambulatory Services                      4390                                                                            220
225 TOTAL AMBULATORY SERVICES                                                                     $10,018            $987,361      225




                                                                                                                                 MCH - 000245
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   186 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2158
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                         ( Page 12 (6 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:        06/30/2014

                                                                                  TOTAL

                                                               (21) Gross       (22) Gross     (23) Gross Patient
                                                            Inpatient Revenue   Outpatient          Revenue
                                                                                 Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                           Line
 No                                                 No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                              5
 10    Coronary Care                               3030                                                              10
 15    Pediatric Intensive Care                    3050                                                              15
 20    Neonatal Intensive Care                     3070                                                              20
 25    Psychiatric Intensive (Isolation) Care      3090                                                              25
 30    Burn Care                                   3110                                                              30
 35    Other Intensive Care                        3130                                                              35
 40    Definitive Observation                      3150                                                              40
 45    Medical/Surgical Acute                      3170        $2,776,452                          $2,776,452        45
 50    Pediatric Acute                             3290                                                              50
 55    Psychiatric Acute - Adult                   3340                                                              55
 60    Psychiatric Acute - Adolescent and Child    3360                                                              60
 65    Obstetrics Acute                            3380                                                              65
 70    Alternate Birthing Center                   3400                                                              70
 75    Chemical Dependency Services                3420                                                              75
 80    Physical Rehabilitation Care                3440                                                              80
 85    Hospice - Inpatient Services                3470                                                              85
 90    Other Acute Care                            3510                                                              90
 95    Nursery Acute                               3530                                                              95
100 Sub-Acute Care                                 3560                                                             100
101 Sub-Acute Care - Pediatric                     3570                                                             101
105 Skilled Nursing Care                           3580        $3,012,430                          $3,012,430       105
110 Psychiatric - Long Term Care                   3610                                                             110
115 Intermediate Care                              3630                                                             115
120 Residential Care                               3680                                                             120
125 Other Long-Term Care Services                  3780                                                             125
145 Other Daily Hospital Services                  3900                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                              $5,788,882                          $5,788,882       150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $266,013        $8,591,072         $8,857,085       160
165 Medical Transportation Services                4040                                                             165
170 Psychiatric Emergency Rooms                    4060                                                             170
175 Clinics                                        4070                         $2,023,100         $2,023,100       175
180 Satellite Clinics                              4180                          $168,059          $168,059         180
185 Satellite Ambulatory Surgery Center            4200                                                             185
190 Outpatient Chemical Dependency Services        4220                                                             190
195 Observation Care                               4230                                                             195
200 Partial Hospitalization - Psychiatric          4260                                                             200
205 Home Health Care Services                      4290                                                             205
210 Hospice - Outpatient Services                  4310                                                             210
215 Adult Day Health Care Services                 4320                                                             215
220 Other Ambulatory Services                      4390                                                             220
225 TOTAL AMBULATORY SERVICES                                   $266,013        $10,782,231       $11,048,244       225




                                                                                                                                 MCH - 000246
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   187 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2159
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (7 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                            Report Period End:       06/30/2014
                                                                                                       MEDICARE
                                                                               Traditional                                Managed Care
                                                                    (1) Gross           (2) Gross               (3) Gross          (4) Gross
                   PATIENT                                      Inpatient Revenue       Outpatient          Inpatient Revenue      Outpatient
Line      REVENUE PRODUCING CENTERS                  Account                             Revenue                                    Revenue       Line
 No                                                    No                                                                                          No
              Revenue Subclassifications                               .04                     .44                  .14                  .54
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                        230
235 Surgery and Recovery Services                     4420          $23,600              $195,541                 $20,404           $83,853       235
240 Ambulatory Surgery Services                       4430                                                                                        240
245 Anesthesiology                                    4450           $9,750              $100,950                 $5,400            $58,950       245
250 Medical Supplies sold to Patients                 4470          $53,030              $157,149                 $30,461           $54,731       250
255 Durable Medical Equipment                         4480                                                                                        255
260 Clinical Laboratory Services                      4500          $114,427             $964,015                 $49,459           $197,164      260
265 Pathological Laboratory Services                  4520                                                                                        265
270 Blood Bank                                        4540                                                                                        270
275 Echocardiology                                    4560                                                                                        275
280 Cardiac Catheterization Services                  4570                                                                                        280
285 Cardiology Services                               4590                                                                                        285
290 Electromyography                                  4610                                                                                        290
295 Electroencephalography                            4620                                                                                        295
300 Radiology - Diagnostic                            4630          $121,044             $1,643,873               $95,010           $876,184      300
305 Radiology - Therapeutic                           4640                                                                                        305
310 Nuclear Medicine                                  4650                                                                                        310
315 Magnetic Resonance Imaging                        4660                                                                                        315
320 Ultrasonography                                   4670                                                                                        320
325 Computed Tomographic Scanner                      4680                                                                                        325
330 Drugs Sold to Patients                            4710          $353,409             $590,720               $104,025            $139,522      330
335 Respiratory Therapy                               4720          $97,773                  $80,676              $30,109           $36,794       335
340 Pulmonary Function Services                       4730                                                                                        340
345 Renal Dialysis                                    4740                                                                                        345
350 Lithotripsy                                       4750                                                                                        350
355 Gastro-Intestinal Services                        4760                                                                                        355
360 Physical Therapy                                  4770          $61,820              $353,895                 $7,447            $196,724      360
365 Speech- Language Pathology                        4780          $11,510                  $22,353              $2,518             $7,800       365
370 Occupational Therapy                              4790           $9,499                  $3,526                                               370
375 Other Physical Medicine                           4800                                                                                        375
380 Electroconvulsive Therapy                         4820                                                                                        380
385 Psychiatric/Psychological Testing                 4830                                                                                        385
390 Psychiatric Individual/Group Therapy              4840                                                                                        390
395 Organ Acquisition                                 4860                                                                                        395
400 Other Ancillary Services                          4870                                                                                        400
405 TOTAL ANCILLARY SERVICES                                        $855,862             $4,112,698             $344,833           $1,651,722     405
415 TOTAL PATIENT REVENUE                                          $2,251,577           $5,551,612             $700,065            $2,208,708     415
                                                                           MEDICARE                           MEDICARE
                  DEDUCTIONS FROM REVENUE                                     Traditional                    Managed Care
                                                                    Inpatient         Outpatient                 Total
420 Provision for Bad Debts                                                                                                                       420
425 Contractual Adjustments (exclude capitation revenue)           $1,215,852            $2,997,870            $1,570,737                         425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                     426
430 Charity                                                                                                                                       430
435 Restricted Donations and Subsidies for Indigent Care                                                                                          435
    (Credit Balance)
440 Teaching Allowances                                                                                                                           440
445 Support for Clinical Teaching (Credit Balance)                                                                                                445
450 Other Deductions                                                                                                                              450
455 TOTAL DEDUCTIONS FROM REVENUE                                  $1,215,852            $2,997,870            $1,570,737                         455
457 CAPITATION PREMIUM REVENUE                                                                                                                    457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                     $1,035,725            $2,553,742            $1,338,036                         460
                                                                                                                                                MCH - 000247
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   188 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2160
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (8 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                            Report Period End:         06/30/2014
                                                                                                       MEDI-CAL
                                                                               Traditional                                Managed Care
                                                                    (5) Gross           (6) Gross               (7) Gross          (8) Gross
Line               PATIENT                                      Inpatient Revenue       Outpatient          Inpatient Revenue      Outpatient     Line
No        REVENUE PRODUCING CENTERS                  Account                             Revenue                                    Revenue       No
                                                       No
              Revenue Subclassifications                               .05                     .45                  .15                  .55
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                        230
235 Surgery and Recovery Services                     4420          $14,170                  $44,701                                $26,069       235
240 Ambulatory Surgery Services                       4430                                                                                        240
245 Anesthesiology                                    4450           $4,200                  $9,150                                  $11,400      245
250 Medical Supplies sold to Patients                 4470          $49,523                  $82,389               $4,990           $61,465       250
255 Durable Medical Equipment                         4480                                                                                        255
260 Clinical Laboratory Services                      4500          $68,756              $523,615                 $19,241           $297,023      260
265 Pathological Laboratory Services                  4520                                                                                        265
270 Blood Bank                                        4540                                                                                        270
275 Echocardiology                                    4560                                                                                        275
280 Cardiac Catheterization Services                  4570                                                                                        280
285 Cardiology Services                               4590                                                                                        285
290 Electromyography                                  4610                                                                                        290
295 Electroencephalography                            4620                                                                                        295
300 Radiology - Diagnostic                            4630          $113,135             $1,163,431               $36,124           $812,555      300
305 Radiology - Therapeutic                           4640                                                                                        305
310 Nuclear Medicine                                  4650                                                                                        310
315 Magnetic Resonance Imaging                        4660                                                                                        315
320 Ultrasonography                                   4670                                                                                        320
325 Computed Tomographic Scanner                      4680                                                                                        325
330 Drugs Sold to Patients                            4710         $1,259,151            $144,781                 $29,528           $98,169       330
335 Respiratory Therapy                               4720          $123,532                 $33,997              $14,160           $17,190       335
340 Pulmonary Function Services                       4730                                                                                        340
345 Renal Dialysis                                    4740                                                                                        345
350 Lithotripsy                                       4750                                                                                        350
355 Gastro-Intestinal Services                        4760                                                                                        355
360 Physical Therapy                                  4770            $268               $116,807                  $1,148           $64,042       360
365 Speech- Language Pathology                        4780            $960                   $3,900                                  $3,910       365
370 Occupational Therapy                              4790                                    $295                                   $1,365       370
375 Other Physical Medicine                           4800                                                                                        375
380 Electroconvulsive Therapy                         4820                                                                                        380
385 Psychiatric/Psychological Testing                 4830                                                                                        385
390 Psychiatric Individual/Group Therapy              4840                                                                                        390
395 Organ Acquisition                                 4860                                                                                        395
400 Other Ancillary Services                          4870                                                                                        400
405 TOTAL ANCILLARY SERVICES                                       $1,633,695            $2,123,066               $105,191         $1,393,188     405
415 TOTAL PATIENT REVENUE                                          $5,079,449            $5,448,174               $283,845         $2,752,751     415
                                                                   MEDI-CAL                                    MEDI-CAL
                                                                  Traditional                                Managed Care
                  DEDUCTIONS FROM REVENUE                            Total                                      Total
420 Provision for Bad Debts                                                                                                                       420
425 Contractual Adjustments (exclude capitation revenue)           $5,975,572                                  $1,821,958                         425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                       ($59,186)                                                                     426
430 Charity                                                                                                                                       430
435 Restricted Donations and Subsidies for Indigent Care                                                                                          435
    (Credit Balance)
440 Teaching Allowances                                                                                                                           440
445 Support for Clinical Teaching (Credit Balance)                                                                                                445
450 Other Deductions                                                                                                                              450
455 TOTAL DEDUCTIONS FROM REVENUE                                  $5,916,386                                  $1,821,958                         455
457 CAPITATION PREMIUM REVENUE                                                                                                                    457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                     $4,611,237                                  $1,214,638                         460
                                                                                                                                                MCH - 000248
        Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document    49-15 FACSIMILE
                                       DISCLOSURE REPORT  Filed 10/11/18 Page       189 of2/4/2015
                                                                            Date Prepared:   478 Page ID
12                                                  #:2161
                     SUPPLEMENTAL PATIENT REVENUE INFORMATION         ( Page 12 (9 of 12) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                        Report Period End:        06/30/2014
                                                                                       COUNTY INDIGENT PROGRAMS
                                                                               Traditional                           Managed Care
                                                                    (9) Gross           (10) Gross         (11) Gross         (12) Gross
Line               PATIENT                           Account    Inpatient Revenue       Outpatient      Inpatient Revenue     Outpatient     Line
 No       REVENUE PRODUCING CENTERS                    No                                Revenue                               Revenue        No
              Revenue Subclassifications                               .07                   .47               .17                  .57
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                   230
235 Surgery and Recovery Services                     4420                                                   $7,202                          235
240 Ambulatory Surgery Services                       4430                                                                                   240
245 Anesthesiology                                    4450                                                   $2,250                          245
250 Medical Supplies sold to Patients                 4470                                                   $8,195             $7,006       250
255 Durable Medical Equipment                         4480                                                                                   255
260 Clinical Laboratory Services                      4500                                                  $11,082            $34,906       260
265 Pathological Laboratory Services                  4520                                                                                   265
270 Blood Bank                                        4540                                                                                   270
275 Echocardiology                                    4560                                                                                   275
280 Cardiac Catheterization Services                  4570                                                                                   280
285 Cardiology Services                               4590                                                                                   285
290 Electromyography                                  4610                                                                                   290
295 Electroencephalography                            4620                                                                                   295
300 Radiology - Diagnostic                            4630                                                  $14,355            $96,052       300
305 Radiology - Therapeutic                           4640                                                                                   305
310 Nuclear Medicine                                  4650                                                                                   310
315 Magnetic Resonance Imaging                        4660                                                                                   315
320 Ultrasonography                                   4670                                                                                   320
325 Computed Tomographic Scanner                      4680                                                                                   325
330 Drugs Sold to Patients                            4710                                                  $25,914            $20,250       330
335 Respiratory Therapy                               4720                                                   $6,567             $5,425       335
340 Pulmonary Function Services                       4730                                                                                   340
345 Renal Dialysis                                    4740                                                                                   345
350 Lithotripsy                                       4750                                                                                   350
355 Gastro-Intestinal Services                        4760                                                                                   355
360 Physical Therapy                                  4770                                                   $1,380                          360
365 Speech- Language Pathology                        4780                                                                                   365
370 Occupational Therapy                              4790                                                                                   370
375 Other Physical Medicine                           4800                                                                                   375
380 Electroconvulsive Therapy                         4820                                                                                   380
385 Psychiatric/Psychological Testing                 4830                                                                                   385
390 Psychiatric Individual/Group Therapy              4840                                                                                   390
395 Organ Acquisition                                 4860                                                                                   395
400 Other Ancillary Services                          4870                                                                                   400
405 TOTAL ANCILLARY SERVICES                                                                                $76,945            $163,639      405
415 TOTAL PATIENT REVENUE                                                                                   $174,691           $317,458      415
                                                                COUNTY INDIGENT PROGRAMS                 CO. INDIGENT
                                                                             Traditional                  PROGRAMS
                  DEDUCTIONS FROM REVENUE                                                                 Managed Care
                                                                   Inpatient          Outpatient              Total
420 Provision for Bad Debts                                                                                                                  420
425 Contractual Adjustments (exclude capitation revenue)                                                        $492,149                     425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                426
430 Charity                                                                                                                                  430
435 Restricted Donations and Subsidies for Indigent Care                                                                                     435
    (Credit Balance)
440 Teaching Allowances                                                                                                                      440
445 Support for Clinical Teaching (Credit Balance)                                                                                           445
450 Other Deductions                                                                                                                         450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                               $492,149                     455
457 CAPITATION PREMIUM REVENUE                                                                                                               457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                                                               460
                                                                                                                                           MCH - 000249
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   190 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2162
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (10 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                             Report Period End:       06/30/2014
                                                                                               OTHER THIRD PARTIES
                                                                                Traditional                               Managed Care
                                                                   (13) Gross            (14) Gross             (15) Gross         (16) Gross
Line               PATIENT                           Account    Inpatient Revenue        Outpatient          Inpatient Revenue     Outpatient        Line
 No       REVENUE PRODUCING CENTERS                    No                                 Revenue                                   Revenue           No
              Revenue Subclassifications                           .02, .03, .06         .42, .43, .46          .12,.13,.16        .52, .53, .56
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                           230
235 Surgery and Recovery Services                     4420           $8,100                   $31,200            $11,600            $208,020         235
240 Ambulatory Surgery Services                       4430                                                                                           240
245 Anesthesiology                                    4450           $3,450                   $22,200             $4,050            $162,750         245
250 Medical Supplies sold to Patients                 4470           $4,069                   $37,410            $27,143            $253,041         250
255 Durable Medical Equipment                         4480                                                                                           255
260 Clinical Laboratory Services                      4500            $981                    $48,384            $61,041            $973,963         260
265 Pathological Laboratory Services                  4520                                                                                           265
270 Blood Bank                                        4540                                                                                           270
275 Echocardiology                                    4560                                                                                           275
280 Cardiac Catheterization Services                  4570                                                                                           280
285 Cardiology Services                               4590                                                                                           285
290 Electromyography                                  4610                                                                                           290
295 Electroencephalography                            4620                                                                                           295
300 Radiology - Diagnostic                            4630            $946                $181,887               $135,080           $2,744,235       300
305 Radiology - Therapeutic                           4640                                                                                           305
310 Nuclear Medicine                                  4650                                                                                           310
315 Magnetic Resonance Imaging                        4660                                                                                           315
320 Ultrasonography                                   4670                                                                                           320
325 Computed Tomographic Scanner                      4680                                                                                           325
330 Drugs Sold to Patients                            4710           $2,461                   $28,793            $115,645           $362,380         330
335 Respiratory Therapy                               4720            $140                    $4,688             $41,536             $81,798         335
340 Pulmonary Function Services                       4730                                                                                           340
345 Renal Dialysis                                    4740                                                                                           345
350 Lithotripsy                                       4750                                                                                           350
355 Gastro-Intestinal Services                        4760                                                                                           355
360 Physical Therapy                                  4770                                $177,938                $7,312            $566,538         360
365 Speech- Language Pathology                        4780                                                         $480              $6,080          365
370 Occupational Therapy                              4790                                                         $855              $11,401         370
375 Other Physical Medicine                           4800                                                                                           375
380 Electroconvulsive Therapy                         4820                                                                                           380
385 Psychiatric/Psychological Testing                 4830                                                                                           385
390 Psychiatric Individual/Group Therapy              4840                                                                                           390
395 Organ Acquisition                                 4860                                                                                           395
400 Other Ancillary Services                          4870                                                                                           400
405 TOTAL ANCILLARY SERVICES                                         $20,147              $532,500               $404,742           $5,370,206       405
415 TOTAL PATIENT REVENUE                                            $35,022            $766,044                $884,915            $8,097,142       415
                                                                      OTHER THIRD PARTIES                    OTHER THIRD
                                                                             Traditional                       PARTIES
                  DEDUCTIONS FROM REVENUE                                                                     Managed Care
                                                                    Inpatient          Outpatient                 Total
420 Provision for Bad Debts                                                                                      $939,500                            420
425 Contractual Adjustments (exclude capitation revenue)             $21,013              $459,626              $5,405,027                           425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                        426
430 Charity                                                                                                                                          430
435 Restricted Donations and Subsidies for Indigent Care                                                                                             435
    (Credit Balance)
440 Teaching Allowances                                                                                                                              440
445 Support for Clinical Teaching (Credit Balance)                                                                                                   445
450 Other Deductions                                                                                                                                 450
455 TOTAL DEDUCTIONS FROM REVENUE                                    $21,013              $459,626              $6,344,527                           455
457 CAPITATION PREMIUM REVENUE                                                                                                                       457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                       $14,009              $306,418              $2,637,530                           460
                                                                                                                                                   MCH - 000250
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   191 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2163
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                               ( Page 12 (11 of 12) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2014
                                                                         OTHER INDIGENT                     OTHER PAYORS
                                                                   (17) Gross       (18) Gross       (19) Gross          (20) Gross
Line               PATIENT                           Account    Inpatient Revenue   Outpatient    Inpatient Revenue      Outpatient     Line
 No       REVENUE PRODUCING CENTERS                    No                            Revenue                              Revenue        No
              Revenue Subclassifications                               .08             .48             .00, .09            .40, .49
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                              230
235 Surgery and Recovery Services                     4420                                             $1,600              $7,661       235
240 Ambulatory Surgery Services                       4430                                                                              240
245 Anesthesiology                                    4450                                              $600               $3,300       245
250 Medical Supplies sold to Patients                 4470                                             $5,407             $42,232       250
255 Durable Medical Equipment                         4480                                                                              255
260 Clinical Laboratory Services                      4500                                             $6,490             $182,405      260
265 Pathological Laboratory Services                  4520                                                                              265
270 Blood Bank                                        4540                                                                              270
275 Echocardiology                                    4560                                                                              275
280 Cardiac Catheterization Services                  4570                                                                              280
285 Cardiology Services                               4590                                                                              285
290 Electromyography                                  4610                                                                              290
295 Electroencephalography                            4620                                                                              295
300 Radiology - Diagnostic                            4630                                             $26,290            $557,712      300
305 Radiology - Therapeutic                           4640                                                                              305
310 Nuclear Medicine                                  4650                                                                              310
315 Magnetic Resonance Imaging                        4660                                                                              315
320 Ultrasonography                                   4670                                                                              320
325 Computed Tomographic Scanner                      4680                                                                              325
330 Drugs Sold to Patients                            4710                                             $18,778            $84,986       330
335 Respiratory Therapy                               4720                                             $11,122            $16,932       335
340 Pulmonary Function Services                       4730                                                                              340
345 Renal Dialysis                                    4740                                                                              345
350 Lithotripsy                                       4750                                                                              350
355 Gastro-Intestinal Services                        4760                                                                              355
360 Physical Therapy                                  4770                                              $333              $20,513       360
365 Speech- Language Pathology                        4780                                                                              365
370 Occupational Therapy                              4790                                                                              370
375 Other Physical Medicine                           4800                                                                              375
380 Electroconvulsive Therapy                         4820                                                                              380
385 Psychiatric/Psychological Testing                 4830                                                                              385
390 Psychiatric Individual/Group Therapy              4840                                                                              390
395 Organ Acquisition                                 4860                                                                              395
400 Other Ancillary Services                          4870                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                           $70,620            $915,741      405
415 TOTAL PATIENT REVENUE                                                                             $157,366       $1,903,102         415
                  DEDUCTIONS FROM REVENUE                                OTHER INDIGENT                     OTHER PAYORS
                                                                    Inpatient       Outpatient        Inpatient          Outpatient
420 Provision for Bad Debts                                                                                               $939,500      420
425 Contractual Adjustments (exclude capitation revenue)                                                                                425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                           426
430 Charity                                                                                                               $412,650      430
435 Restricted Donations and Subsidies for Indigent Care                                                                                435
    (Credit Balance)
440 Teaching Allowances                                                                                                                 440
445 Support for Clinical Teaching (Credit Balance)                                                                                      445
450 Other Deductions                                                                                                                    450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                                        $1,352,150     455
457 CAPITATION PREMIUM REVENUE                                                                                                          457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                        $157,366            $550,952      460


                                                                                                                                      MCH - 000251
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   192 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2164
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                    ( Page 12 (12 of 12) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                       Report Period End:     06/30/2014

                                                                                        TOTAL
                                                                   (21) Gross         (22) Gross       (23) Gross patient
Line               PATIENT                           Account    Inpatient Revenue     Outpatient            Revenue       Line
 No       REVENUE PRODUCING CENTERS                    No                              Revenue                             No
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                230
235 Surgery and Recovery Services                     4420          $86,676            $597,045            $683,721       235
240 Ambulatory Surgery Services                       4430                                                                240
245 Anesthesiology                                    4450          $29,700            $368,700            $398,400       245
250 Medical Supplies sold to Patients                 4470          $182,818           $695,423            $878,241       250
255 Durable Medical Equipment                         4480                                                                255
260 Clinical Laboratory Services                      4500          $331,477          $3,221,475          $3,552,952      260
265 Pathological Laboratory Services                  4520                                                                265
270 Blood Bank                                        4540                                                                270
275 Echocardiology                                    4560                                                                275
280 Cardiac Catheterization Services                  4570                                                                280
285 Cardiology Services                               4590                                                                285
290 Electromyography                                  4610                                                                290
295 Electroencephalography                            4620                                                                295
300 Radiology - Diagnostic                            4630          $541,984          $8,075,929          $8,617,913      300
305 Radiology - Therapeutic                           4640                                                                305
310 Nuclear Medicine                                  4650                                                                310
315 Magnetic Resonance Imaging                        4660                                                                315
320 Ultrasonography                                   4670                                                                320
325 Computed Tomographic Scanner                      4680                                                                325
330 Drugs Sold to Patients                            4710         $1,908,911         $1,469,601          $3,378,512      330
335 Respiratory Therapy                               4720          $324,939           $277,500            $602,439       335
340 Pulmonary Function Services                       4730                                                                340
345 Renal Dialysis                                    4740                                                                345
350 Lithotripsy                                       4750                                                                350
355 Gastro-Intestinal Services                        4760                                                                355
360 Physical Therapy                                  4770          $79,708           $1,496,457          $1,576,165      360
365 Speech- Language Pathology                        4780          $15,468             $44,043             $59,511       365
370 Occupational Therapy                              4790          $10,354             $16,587             $26,941       370
375 Other Physical Medicine                           4800                                                                375
380 Electroconvulsive Therapy                         4820                                                                380
385 Psychiatric/Psychological Testing                 4830                                                                385
390 Psychiatric Individual/Group Therapy              4840                                                                390
395 Organ Acquisition                                 4860                                                                395
400 Other Ancillary Services                          4870                                                                400
405 TOTAL ANCILLARY SERVICES                                       $3,512,035         $16,262,760         $19,774,795     405
415 TOTAL PATIENT REVENUE                                          $9,566,930         $27,044,991         $36,611,921     415
              DEDUCTIONS FROM REVENUE
                                                                 Total Inpatient    Total Outpatient         Total
420 Provision for Bad Debts                                                                               $1,879,000      420
425 Contractual Adjustments (exclude capitation revenue)                                                  $19,959,804     425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                              ($59,186)      426
430 Charity                                                                                                $412,650       430
435 Restricted Donations and Subsidies for Indigent Care                                                                  435
    (Credit Balance)
440 Teaching Allowances                                                                                                   440
445 Support for Clinical Teaching (Credit Balance)                                                                        445
450 Other Deductions                                                                                                      450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                         $22,192,268     455
457 CAPITATION PREMIUM REVENUE                                                                                            457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                            $14,419,653     460




                                                                                                                                      MCH - 000252
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   193 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2165
14                          SUPPLEMENTAL OTHER OPERATING REVENUE INFORMATION               ( Page 14 Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                    Report Period End:      06/30/2014
Line             SUPPLEMENTAL OTHER OPERATING REVENUE INFORMATION             Account    (1)   Other Operating      Line
 No                                                                             No.                Revenue           No
       PART I: COST REDUCTIONS DISTRIBUTED TO SEVERAL COST CENTERS
 5     Donated Commodities                                                     5650                                     5
 10    Cash Discounts of Purchases                                             5660                                     10
 15    Sale of Scrap and Waste                                                 5670                                     15
 20    Rebates and Refunds                                                     5680                 $27,595             20
 25    Other Commissions                                                       5710                                     25
 30    Non-Patient Room Rentals                                                5730                                     30
 35    Other (Specify) OOR-PT SALES                                                                  $516               35
 40                                                                                                                     40
 45      RADIOLOGY SALES REV                                                                         $895               45
 50                                                                                                                     50
       PART II: MINOR RECOVERIES DISTRIBUTED TO ONE COST CENTER
 65    Telephone and Telegraph Revenue                                         5470                                     65
 70    Donated Blood                                                           5750                                     70
 75    Vending Machine Commissions                                             5690                  $396               75
 80    Television/Radio Rentals                                                5720                                     80
 85    Finance Charges on Patient Accounts Receivable                          5520                                     85
 90    Child Care Services Revenue - Employees                                 5760                                     90
 95    Other (Specify)                                                                                                  95
100                                                                                                                     100
105                                                                                                                     105
110                                                                                                                     110
115                                                                                                                     115
120    TOTAL PARTS I AND II                                                                         $29,402             120
       PART III: OTHER OPERATING REVENUE ALLOCATED
130    Non-Patient Food Sales                                                  5320                 $68,063             130
135    Laundry and Linen Revenue                                               5340                                     135
140    Social Work Services Revenue                                            5350                                     140
145    Supplies sold to Non-Patients Revenue                                   5370                                     145
150    Drugs Sold to Non-Patients Revenue                                      5380                 $23,501             150
155    Purchasing Services Revenue                                             5390                                     155
160    Parking Revenue                                                         5430                                     160
165    Housekeeping & Maintenance Services Revenue                             5440                                     165
170    Data Processing Services Revenue                                        5480                                     170
175    Medical Records Abstracts Sales                                         5700                 $2,818              175
180    Management Services Revenue                                             5740                                     180
185    Transfers from Restricted Funds for Operations (Non-Revenue Centers)    5790                                     185
190    Worker's Compensation Refunds                                           5782                                     190
195    Community Health Education Revenue                                      5770                                     195
196    Reinsurance Recoveries                                                  5781                                     196
200    Other (Specify) MISC. REV.                                                                  $173,548             200
205      LABORATORY                                                                                 $36,165             205
210      PHARMACY                                                                                   $88,000             210
215      PHYSICAL THERAPY-HCARE                                                                     $12,530             215
220    TOTAL PART III                                                                              $404,625             220
       PART IV: RESEARCH & EDUCATION REVENUES AND TRANSFERS
225    Transfers from Restricted Funds for Research Expense                    5010                                     225
230    School of Nursing Tuition                                               5220                                     230
235    Licensed Vocational Nurse Program Tuition                               5230                                     235
240    Medical Postgraduate Education Tuition                                  5240                                     240
245    Paramedical Education Tuition                                           5250                                     245
250    Student Housing Revenue                                                 5260                                     250
255    Other Health Profession Education Revenue                               5270                                     255
260    Transfers from Restricted Funds for Education Expense                   5280                                     260
270    Transfers from Restricted Funds for Operations (Revenue Centers)        5790                                     270
275    TOTAL PART IV                                                                                                    275
280    TOTAL OTHER OPERATING REVENUE (Sum of Lines 120,220 and 275)                                $434,027             280

                                                                                                                    MCH - 000253
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   194 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2166
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT               ( Page 15 (1 of 6) Submitted Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL               Report Period End:    06/30/2014

                                                                             COMPENSATION

                                                              (1)        (2)               (3)              (4)
                     PATIENT                                Salaries   Employee     Professional Fees      Total
Line        REVENUE PRODUCING CENTERS            Account   and Wages    Benefits                        Compensation     Line
 No                                                                                                                       No
                Natural Classification Code        No         .07        .10-.19           .20
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                    5
 10    Coronary Care                              6030                                                                    10
 15    Pediatric Intensive Care                   6050                                                                    15
 20    Neonatal Intensive Care                    6070                                                                    20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                    25
 30    Burn Care                                  6110                                                                    30
 35    Other Intensive Care                       6130                                                                    35
 40    Definitive Observation                     6150                                                                    40
 45    Medical/Surgical Acute                     6170                                                                    45
 50    Pediatric Acute                            6290                                                                    50
 55    Psychiatric Acute - Adult                  6340                                                                    55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                    60
 65    Obstetrics Acute                           6380                                                                    65
 70    Alternate Birthing Center                  6400                                                                    70
 75    Chemical Dependency Services               6420                                                                    75
 80    Physical Rehabilitation Care               6440                                                                    80
 85    Hospice - Inpatient Care                   6470                                                                    85
 90    Other Acute Care                           6510                                                                    90
 95    Nursery Acute                              6530                                                                    95
100 Sub-Acute Care                                6560                                                                   100
101 Sub-Acute Care - Pediatric                    6570                                                                   101
105 Skilled Nursing Care                          6580                                   $24,500           $24,500       105
110 Psychiatric Long-Term Care                    6610                                                                   110
115 Intermediate Care                             6630                                                                   115
120 Residential Care                              6680                                                                   120
125 Other Long-Term Care Services                 6780                                                                   125
145 Other Daily Hospital Services                 6900                                                                   145
150 TOTAL DAILY HOSPITAL SERVICES                                                        $24,500           $24,500       150
       AMBULATORY SERVICES
160 Emergency Services                            7010                                  $523,900          $523,900       160
165 Medical Transportation Services               7040                                                                   165
170 Psychiatric Emergency Rooms                   7060                                                                   170
175 Clinics                                       7070                                  $264,370          $264,370       175
180 Satellite Clinics                             7180                                                                   180
185 Satellite Ambulatory Surgery Center           7200                                                                   185
190 Outpatient Chemical Dependency Svcs.          7220                                                                   190
195 Observation Care                              7230                                                                   195
200 Partial Hospitalization - Psychiatric         7260                                                                   200
205 Home Health Care Services                     7290                                                                   205
210 Hospice - Outpatient Services                 7310                                                                   210
215 Adult Day Health Care Services                7320                                                                   215
220 Other Ambulatory Services                     7390                                                                   220
225 TOTAL AMBULATORY SERVICES                                                           $788,270          $788,270       225




                                                                                                                       MCH - 000254
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   195 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2167
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                      ( Page 15 (2 of 6) Submitted Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2014

                                                                          PERCENT OF TIME SPENT BY FUNCTION

                                                              (5)                (6)              (7)               (8)
                     PATIENT                                 Research          Medical          General          Nursing and
Line        REVENUE PRODUCING CENTERS            Account   Supported by      Education       Administration   Paramedical Care Line
 No                                                No        Hospital       Supported by      and Hospital       of Hospital    No
                                                                            Hospital (Non-    Committees          Patients
                                                                              Inservice)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                          5
 10    Coronary Care                              6030                                                                          10
 15    Pediatric Intensive Care                   6050                                                                          15
 20    Neonatal Intensive Care                    6070                                                                          20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                          25
 30    Burn Care                                  6110                                                                          30
 35    Other Intensive Care                       6130                                                                          35
 40    Definitive Observation                     6150                                                                          40
 45    Medical/Surgical Acute                     6170                                                                          45
 50    Pediatric Acute                            6290                                                                          50
 55    Psychiatric Acute - Adult                  6340                                                                          55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                          60
 65    Obstetrics Acute                           6380                                                                          65
 70    Alternate Birthing Center                  6400                                                                          70
 75    Chemical Dependency Services               6420                                                                          75
 80    Physical Rehabilitation Care               6440                                                                          80
 85    Hospice - Inpatient Care                   6470                                                                          85
 90    Other Acute Care                           6510                                                                          90
 95    Nursery Acute                              6530                                                                          95
100 Sub-Acute Care                                6560                                                                         100
101 Sub-Acute Care - Pediatric                    6570                                                                         101
105 Skilled Nursing Care                          6580                                                                         105
110 Psychiatric Long-Term Care                    6610                                                                         110
115 Intermediate Care                             6630                                                                         115
120 Residential Care                              6680                                                                         120
125 Other Long-Term Care Services                 6780                                                                         125
145 Other Daily Hospital Services                 6900                                                                         145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                              150
       AMBULATORY SERVICES
160 Emergency Services                            7010                                                                         160
165 Medical Transportation Services               7040                                                                         165
170 Psychiatric Emergency Rooms                   7060                                                                         170
175 Clinics                                       7070                                                                         175
180 Satellite Clinics                             7180                                                                         180
185 Satellite Ambulatory Surgery Center           7200                                                                         185
190 Outpatient Chemical Dependency Svcs.          7220                                                                         190
195 Observation Care                              7230                                                                         195
200 Partial Hospitalization - Psychiatric         7260                                                                         200
205 Home Health Care Services                     7290                                                                         205
210 Hospice - Outpatient Services                 7310                                                                         210
215 Adult Day Health Care Services                7320                                                                         215
220 Other Ambulatory Services                     7390                                                                         220
225 TOTAL AMBULATORY SERVICES                                                                                                  225




                                                                                                                            MCH - 000255
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   196 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2168
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                          ( Page 15 (3 of 6) Submitted Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:      06/30/2014
                                                             PERCENT OF TIME SPENT BY
                                                                    FUNCTION
                                                                (9)                  (10)               (13)
                     PATIENT                                Physician and      Supervision and      Allocation of
Line        REVENUE PRODUCING CENTERS            Account   Intern/Resident     Other Functions   Page 16, Column Line
 No                                                No      Care of Hospital   of the Cost Center (9), to Revenue  No
                                                               Patients                           Centers (See
                                                                                                   Instructions)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                            5
 10    Coronary Care                              6030                                                            10
 15    Pediatric Intensive Care                   6050                                                            15
 20    Neonatal Intensive Care                    6070                                                            20
 25    Psychiatric Intensive (Isolation) Care     6090                                                            25
 30    Burn Care                                  6110                                                            30
 35    Other Intensive Care                       6130                                                            35
 40    Definitive Observation                     6150                                                            40
 45    Medical/Surgical Acute                     6170                                                            45
 50    Pediatric Acute                            6290                                                            50
 55    Psychiatric Acute - Adult                  6340                                                            55
 60    Psychiatric Acute - Adolescent & Child     6360                                                            60
 65    Obstetrics Acute                           6380                                                            65
 70    Alternate Birthing Center                  6400                                                            70
 75    Chemical Dependency Services               6420                                                            75
 80    Physical Rehabilitation Care               6440                                                            80
 85    Hospice - Inpatient Care                   6470                                                            85
 90    Other Acute Care                           6510                                                            90
 95    Nursery Acute                              6530                                                            95
100 Sub-Acute Care                                6560                                                           100
101 Sub-Acute Care - Pediatric                    6570                                                           101
105 Skilled Nursing Care                          6580                            $24,500                        105
110 Psychiatric Long-Term Care                    6610                                                           110
115 Intermediate Care                             6630                                                           115
120 Residential Care                              6680                                                           120
125 Other Long-Term Care Services                 6780                                                           125
145 Other Daily Hospital Services                 6900                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                                                 $24,500                        150
       AMBULATORY SERVICES
160 Emergency Services                            7010        $523,900                                           160
165 Medical Transportation Services               7040                                                           165
170 Psychiatric Emergency Rooms                   7060                                                           170
175 Clinics                                       7070        $240,370            $24,000                        175
180 Satellite Clinics                             7180                                                           180
185 Satellite Ambulatory Surgery Center           7200                                                           185
190 Outpatient Chemical Dependency Svcs.          7220                                                           190
195 Observation Care                              7230                                                           195
200 Partial Hospitalization - Psychiatric         7260                                                           200
205 Home Health Care Services                     7290                                                           205
210 Hospice - Outpatient Services                 7310                                                           210
215 Adult Day Health Care Services                7320                                                           215
220 Other Ambulatory Services                     7390                                                           220
225 TOTAL AMBULATORY SERVICES                                 $764,270            $24,000                        225




                                                                                                                               MCH - 000256
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   197 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2169
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT              ( Page 15 (4 of 6) Submitted Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                Report Period End:      06/30/2014

                                                                          COMPENSATION

                                                           (1)         (2)             (3)               (4)
                   PATIENT                             Salaries     Employee        Professional        Total
Line      REVENUE PRODUCING CENTERS          Account    and Wages    Benefits         Fees           Compensation     Line
 No                                                                                                                    No
              Natural Classification Code      No          .07        .10-.19           .20
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                    230
235 Surgery and Recovery Services             7420                                    $24,000           $24,000       235
240 Ambulatory Surgery Services               7430                                                                    240
245 Anesthesiology                            7450                                                                    245
250 Medical Supplies Sold to Patients         7470                                                                    250
255 Durable Medical Equipment                 7480                                                                    255
260 Clinical Laboratory Services              7500                                    $24,000           $24,000       260
265 Pathological Laboratory Services          7520                                                                    265
270 Blood Bank                                7540                                                                    270
275 Echocardiology                            7560                                                                    275
280 Cardiac Catheterization Services          7570                                                                    280
285 Cardiology Services                       7590                                                                    285
290 Electromyography                          7610                                                                    290
295 Electroencephalography                    7620                                                                    295
300 Radiology - Diagnostic                    7630                                    $49,720           $49,720       300
305 Radiology - Therapeutic                   7640                                                                    305
310 Nuclear Medicine                          7650                                                                    310
315 Magnetic Resonance Imaging                7660                                                                    315
320 Ultrasonography                           7670                                                                    320
325 Computed Tomographic Scanner              7680                                                                    325
330 Drugs Sold to Patients                    7710                                                                    330
335 Respiratory Therapy                       7720                                                                    335
340 Pulmonary Function Services               7730                                                                    340
345 Renal Dialysis                            7740                                                                    345
350 Lithotripsy                               7750                                                                    350
355 Gastro-Intestinal Services                7760                                                                    355
360 Physical Therapy                          7770                                                                    360
365 Speech-Language Pathology                 7780                                                                    365
370 Occupational Therapy                      7790                                                                    370
375 Other Physical Medicine                   7800                                                                    375
380 Electroconvulsive Therapy                 7820                                                                    380
385 Psychiatric/Psychological Testing         7830                                                                    385
390 Psychiatric Individual/Group Therapy      7840                                                                    390
395 Organ Acquisition                         7860                                                                    395
400 Other Ancillary Services                  7870                                                                    400
405 TOTAL ANCILLARY SERVICES                                                          $97,720           $97,720       405




                                                                                                                    MCH - 000257
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   198 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2170
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                    ( Page 15 (5 of 6) Submitted Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2014

                                                                      PERCENT OF TIME SPENT BY FUNCTION

                                                          (5)                 (6)             (7)                (8)
                   PATIENT                               Research          Medical          General         Nursing and
Line      REVENUE PRODUCING CENTERS          Account   Supported by      Education       Administration   Paramedical Care Line
 No                                            No        Hospital       Supported by      and Hospital       of Hospital    No
                                                                        Hospital (Non-    Committees          Patients
                                                                          Inservice)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                         230
235 Surgery and Recovery Services             7420                                                                         235
240 Ambulatory Surgery Services               7430                                                                         240
245 Anesthesiology                            7450                                                                         245
250 Medical Supplies Sold to Patients         7470                                                                         250
255 Durable Medical Equipment                 7480                                                                         255
260 Clinical Laboratory Services              7500                                                                         260
265 Pathological Laboratory Services          7520                                                                         265
270 Blood Bank                                7540                                                                         270
275 Echocardiology                            7560                                                                         275
280 Cardiac Catheterization Services          7570                                                                         280
285 Cardiology Services                       7590                                                                         285
290 Electromyography                          7610                                                                         290
295 Electroencephalography                    7620                                                                         295
300 Radiology - Diagnostic                    7630                                                                         300
305 Radiology - Therapeutic                   7640                                                                         305
310 Nuclear Medicine                          7650                                                                         310
315 Magnetic Resonance Imaging                7660                                                                         315
320 Ultrasonography                           7670                                                                         320
325 Computed Tomographic Scanner              7680                                                                         325
330 Drugs Sold to Patients                    7710                                                                         330
335 Respiratory Therapy                       7720                                                                         335
340 Pulmonary Function Services               7730                                                                         340
345 Renal Dialysis                            7740                                                                         345
350 Lithotripsy                               7750                                                                         350
355 Gastro-Intestinal Services                7760                                                                         355
360 Physical Therapy                          7770                                                                         360
365 Speech-Language Pathology                 7780                                                                         365
370 Occupational Therapy                      7790                                                                         370
375 Other Physical Medicine                   7800                                                                         375
380 Electroconvulsive Therapy                 7820                                                                         380
385 Psychiatric/Psychological Testing         7830                                                                         385
390 Psychiatric Individual/Group Therapy      7840                                                                         390
395 Organ Acquisition                         7860                                                                         395
400 Other Ancillary Services                  7870                                                                         400
405 TOTAL ANCILLARY SERVICES                                                                                               405




                                                                                                                        MCH - 000258
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   199 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2171
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                        ( Page 15 (6 of 6) Submitted Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:      06/30/2014
                                                         PERCENT OF TIME SPENT BY
                                                                FUNCTION
                                                             (9)                 (10)               (13)
                   PATIENT                              Physician and      Supervision and      Allocation of
Line      REVENUE PRODUCING CENTERS          Account   Intern/Resident     Other Functions   Page 16, Column Line
 No                                            No      Care of Hospital   of the Cost Center (9), to Revenue  No
                                                           Patients                           Centers (See
                                                                                               Instructions)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                           230
235 Surgery and Recovery Services             7420                            $24,000                        235
240 Ambulatory Surgery Services               7430                                                           240
245 Anesthesiology                            7450                                                           245
250 Medical Supplies Sold to Patients         7470                                                           250
255 Durable Medical Equipment                 7480                                                           255
260 Clinical Laboratory Services              7500                            $24,000                        260
265 Pathological Laboratory Services          7520                                                           265
270 Blood Bank                                7540                                                           270
275 Echocardiology                            7560                                                           275
280 Cardiac Catheterization Services          7570                                                           280
285 Cardiology Services                       7590                                                           285
290 Electromyography                          7610                                                           290
295 Electroencephalography                    7620                                                           295
300 Radiology - Diagnostic                    7630         $13,720            $36,000                        300
305 Radiology - Therapeutic                   7640                                                           305
310 Nuclear Medicine                          7650                                                           310
315 Magnetic Resonance Imaging                7660                                                           315
320 Ultrasonography                           7670                                                           320
325 Computed Tomographic Scanner              7680                                                           325
330 Drugs Sold to Patients                    7710                                                           330
335 Respiratory Therapy                       7720                                                           335
340 Pulmonary Function Services               7730                                                           340
345 Renal Dialysis                            7740                                                           345
350 Lithotripsy                               7750                                                           350
355 Gastro-Intestinal Services                7760                                                           355
360 Physical Therapy                          7770                                                           360
365 Speech-Language Pathology                 7780                                                           365
370 Occupational Therapy                      7790                                                           370
375 Other Physical Medicine                   7800                                                           375
380 Electroconvulsive Therapy                 7820                                                           380
385 Psychiatric/Psychological Testing         7830                                                           385
390 Psychiatric Individual/Group Therapy      7840                                                           390
395 Organ Acquisition                         7860                                                           395
400 Other Ancillary Services                  7870                                                           400
405 TOTAL ANCILLARY SERVICES                               $13,720            $84,000                        405




                                                                                                                           MCH - 000259
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   200 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2172
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT            ( Page 16 (1 of 3) Submitted Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                    Report Period End:    06/30/2014
                                                                              COMPENSATION

                                                           (1)            (2)             (3)              (4)
                                                         Salaries       Employee      Professional        Total
Line     NON-REVENUE PRODUCING CENTERS        Account    and Wages       Benefits      Fees            Compensation
 No                                             No                                                                      Line
                                                                                                                         No
               Natural Classification Code                 .07,.09        .10-.19           .20
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                                                      5
 10    TOTAL RESEARCH                                                                                                    10
       EDUCATION COSTS
 15    Education Administration Office         8210                                                                      15
 20    School of Nursing                       8220                                                                      20
 25    Licensed Vocational Nurse Program       8230                                                                      25
 30    Medical Postgraduate Education          8240                                                                      30
 35    Paramedical Education                   8250                                                                      35
 40    Student Housing                         8260                                                                      40
 45    Other Health Profession Education       8290                                                                      45
 50    TOTAL EDUCATION                                                                                                   50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                                                     205
210 Governing Board Expense                    8620                                                                     210
215 Public Relations                           8630                                                                     215
220 Management Engineering                     8640                                                                     220
225 Personnel                                  8650                                                                     225
230 Employee Health Services                   8660                                                                     230
235 Auxiliary Groups                           8670                                                                     235
240 Chaplaincy Services                        8680                                                                     240
245 Medical Library                            8690                                                                     245
250 Medical Records                            8700                                                                     250
255 Medical Staff Administration               8710                                       $12,000          $12,000      255
260 Nursing Administration                     8720                                                                     260
265 Nursing Float Personnel                    8730                                                                     265
270 Inservice Education - Nursing              8740                                                                     270
275 Utilization Management                     8750                                                                     275
280 Community Health Education                 8760                                                                     280
295 Other Administrative Services              8790                                                                     295
300 TOTAL ADMINISTRATIVE SERVICES                                                         $12,000          $12,000      300
       TOTAL
305 TOTAL PAGES 15 AND 16                                                                $922,490         $922,490      305
                                                        DO NOT INCLUDE ANY COMPENSATION LISTED ABOVE ON PAGE 17 OR
                                                                         18, COLUMNS (1), (2) OR (4).




                                                                                                                      MCH - 000260
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   201 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2173
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT                  ( Page 16 (2 of 3) Submitted Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:       06/30/2014
                                                                        PERCENT OF TIME SPENT BY FUNCTION

                                                            (5)                (6)              (7)                (8)
                     PATIENT                               Research          Medical          General         Nursing and
Line        REVENUE PRODUCING CENTERS                    Supported by      Education       Administration   Paramedical Care Line
 No                                                        Hospital       Supported by      and Hospital       of Hospital    No
                                              Account                     Hospital (Non-    Committees          Patients
                                                No                          Inservice)
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                                                           5
 10    TOTAL RESEARCH                                                                                                         10
       EDUCATION COSTS
 15    Education Administration Office         8210                                                                           15
 20    School of Nursing                       8220                                                                           20
 25    Licensed Vocational Nurse Program       8230                                                                           25
 30    Medical Postgraduate Education          8240                                                                           30
 35    Paramedical Education                   8250                                                                           35
 40    Student Housing                         8260                                                                           40
 45    Other Health Profession Education       8290                                                                           45
 50    TOTAL EDUCATION                                                                                                        50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                                                          205
210 Governing Board Expense                    8620                                                                          210
215 Public Relations                           8630                                                                          215
220 Management Engineering                     8640                                                                          220
225 Personnel                                  8650                                                                          225
230 Employee Health Services                   8660                                                                          230
235 Auxiliary Groups                           8670                                                                          235
240 Chaplaincy Services                        8680                                                                          240
245 Medical Library                            8690                                                                          245
250 Medical Records                            8700                                                                          250
255 Medical Staff Administration               8710                                                                          255
260 Nursing Administration                     8720                                                                          260
265 Nursing Float Personnel                    8730                                                                          265
270 Inservice Education - Nursing              8740                                                                          270
275 Utilization Management                     8750                                                                          275
280 Community Health Education                 8760                                                                          280
295 Other Administrative Services              8790                                                                          295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                            300
       TOTAL
305 TOTAL PAGES 15 AND 16                                                                                                    305
                                                         TOTAL LINE 305   LINES 15-50     TOTAL LINE 305     LINE ITEMS TO
                                                          TO PAGE 18,     PAGE 16,TO       TO PAGE 18,          PAGE 17,
                                                        COLUMN(3), LINE SAME LINES ON COLUMN(3) LINE           COLUMN(3)
                                                               5        PAGE 18, COL.(3);      295              LINES AS
                                                                          OTHERS TO                          APPROPRIATE
                                                                           PAGE 18,                               (SEE
                                                                        COLUMN(3), LINE                     INSTRUCTIONS)
                                                                              15




                                                                                                                          MCH - 000261
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   202 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2174
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT                      ( Page 16 (3 of 3) Submitted Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2014

                                                          PERCENT OF TIME SPENT BY
                                                                 FUNCTION
                                                             (9)                 (10)
                     PATIENT                             Physician and      Supervision and
Line        REVENUE PRODUCING CENTERS         Account   Intern/Resident     Other Functions Line
 No                                             No      Care of Hospital   of the Cost Center No
                                                            Patients
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                          5
 10    TOTAL RESEARCH                                                                        10
       EDUCATION COSTS
 15    Education Administration Office         8210                                          15
 20    School of Nursing                       8220                                          20
 25    Licensed Vocational Nurse Program       8230                                          25
 30    Medical Postgraduate Education          8240                                          30
 35    Paramedical Education                   8250                                          35
 40    Student Housing                         8260                                          40
 45    Other Health Profession Education       8290                                          45
 50    TOTAL EDUCATION                                                                       50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                         205
210 Governing Board Expense                    8620                                         210
215 Public Relations                           8630                                         215
220 Management Engineering                     8640                                         220
225 Personnel                                  8650                                         225
230 Employee Health Services                   8660                                         230
235 Auxiliary Groups                           8670                                         235
240 Chaplaincy Services                        8680                                         240
245 Medical Library                            8690                                         245
250 Medical Records                            8700                                         250
255 Medical Staff Administration               8710                            $12,000      255
260 Nursing Administration                     8720                                         260
265 Nursing Float Personnel                    8730                                         265
270 Inservice Education - Nursing              8740                                         270
275 Utilization Management                     8750                                         275
280 Community Health Education                 8760                                         280
295 Other Administrative Services              8790                                         295
300 TOTAL ADMINISTRATIVE SERVICES                                              $12,000      300
       TOTAL
305 TOTAL PAGES 15 AND 16                                  $777,990            $144,500     305
                                                        LINE 50 TO PAGE     LINE ITEMS TO
                                                        15, COLUMN(13)     PAGES 17 & 18,
                                                              (SEE           COLUMN(3),
                                                         INSTRUCTIONS)         LINES AS
                                                                            APPROPRIATE
                                                                                 (SEE
                                                                           INSTRUCTIONS)




                                                                                                                             MCH - 000262
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   203 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2175
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 17 (1 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:       06/30/2014

                                                              (1)            (2)                  (3)                 (4)
                     PATIENT                                Salaries       Employee          Reclassified      Professional Fees
Line        REVENUE PRODUCING CENTERS            Account    and Wages       Benefits        Physician and
 No                                                No                                          Student
                                                                                            Compensation                           Line
                                                                                            Pages 15 &16,                           No
                                                                                            Cols. (8) & (10)
                Natural Classification Code                .00-.06,.08,   .10-.19,.92-.96    .07,.10-.19,.20        .21-.29
                                                            .09,.91,.95
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                              5
 10    Coronary Care                              6030                                                                              10
 15    Pediatric Intensive Care                   6050                                                                              15
 20    Neonatal Intensive Care                    6070                                                                              20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                              25
 30    Burn Care                                  6110                                                                              30
 35    Other Intensive Care                       6130                                                                              35
 40    Definitive Observation                     6150                                                                              40
 45    Medical/Surgical Acute                     6170      $704,019        $203,908                                                45
 50    Pediatric Acute                            6290                                                                              50
 55    Psychiatric Acute - Adult                  6340                                                                              55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                              60
 65    Obstetrics Acute                           6380                                                                              65
 70    Alternate Birthing Center                  6400                                                                              70
 75    Chemical Dependency Services               6420                                                                              75
 80    Physical Rehabilitation Care               6440                                                                              80
 85    Hospice - Inpatient Care                   6470                                                                              85
 90    Other Acute Care                           6510                                                                              90
 95    Nursery Acute                              6530                                                                              95
100 Sub-Acute Care                                6560                                                                             100
101 Sub-Acute Care - Pediatric                    6570                                                                             101
105 Skilled Nursing Care                          6580      $745,996        $360,016            $24,500            $13,800         105
110 Psychiatric Long-Term Care                    6610                                                                             110
115 Intermediate Care                             6630                                                                             115
120 Residential Care                              6680                                                                             120
125 Other Long-Term Care Services                 6780                                                                             125
145 Other Daily Hospital Services                 6900                                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                          $1,450,015       $563,924            $24,500            $13,800         150
       AMBULATORY SERVICES
160 Emergency Services                            7010      $677,414        $212,699                                               160
165 Medical Transportation Services               7040                                                                             165
170 Psychiatric Emergency Rooms                   7060                                                                             170
175 Clinics                                       7070      $523,657        $170,669            $24,000            $170,617        175
180 Satellite Clinics                             7180       $70,641         $9,090                                                180
185 Satellite Ambulatory Surgery Center           7200                                                                             185
190 Outpatient Chemical Dependency Svcs.          7220                                                                             190
195 Observation Care                              7230                                                                             195
200 Partial Hospitalization - Psychiatric         7260                                                                             200
205 Home Health Care Services                     7290                                                                             205
210 Hospice - Outpatient Services                 7310                                                                             210
215 Adult Day Health Care Services                7320                                                                             215
220 Other Ambulatory Services                     7390                                                                             220
225 TOTAL AMBULATORY SERVICES                              $1,271,712       $392,458            $24,000            $170,617        225




                                                                                                                              MCH - 000263
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   204 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2176
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 17 (2 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2014

                                                               (5)               (6)                  (7)            (8)
                     PATIENT                                 Supplies        Purchased           Depreciation       Leases
Line        REVENUE PRODUCING CENTERS            Account                      Services                            and Rentals     Line
 No                                                No                                                                              No

                Natural Classification Code                .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                             5
 10    Coronary Care                              6030                                                                             10
 15    Pediatric Intensive Care                   6050                                                                             15
 20    Neonatal Intensive Care                    6070                                                                             20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                             25
 30    Burn Care                                  6110                                                                             30
 35    Other Intensive Care                       6130                                                                             35
 40    Definitive Observation                     6150                                                                             40
 45    Medical/Surgical Acute                     6170        $26,331           $8,412             $23,448          $1,477         45
 50    Pediatric Acute                            6290                                                                             50
 55    Psychiatric Acute - Adult                  6340                                                                             55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                             60
 65    Obstetrics Acute                           6380                                                                             65
 70    Alternate Birthing Center                  6400                                                                             70
 75    Chemical Dependency Services               6420                                                                             75
 80    Physical Rehabilitation Care               6440                                                                             80
 85    Hospice - Inpatient Care                   6470                                                                             85
 90    Other Acute Care                           6510                                                                             90
 95    Nursery Acute                              6530                                                                             95
100 Sub-Acute Care                                6560                                                                            100
101 Sub-Acute Care - Pediatric                    6570                                                                            101
105 Skilled Nursing Care                          6580        $58,444           $3,211             $29,638                        105
110 Psychiatric Long-Term Care                    6610                                                                            110
115 Intermediate Care                             6630                                                                            115
120 Residential Care                              6680                                                                            120
125 Other Long-Term Care Services                 6780                                                                            125
145 Other Daily Hospital Services                 6900                                                                            145
150 TOTAL DAILY HOSPITAL SERVICES                             $84,775           $11,623            $53,086          $1,477        150
       AMBULATORY SERVICES
160 Emergency Services                            7010        $31,569           $2,116             $41,738                        160
165 Medical Transportation Services               7040                                                                            165
170 Psychiatric Emergency Rooms                   7060                                                                            170
175 Clinics                                       7070        $71,411           $20,675             $2,314          $85,496       175
180 Satellite Clinics                             7180         $957             $1,505                              $7,920        180
185 Satellite Ambulatory Surgery Center           7200                                                                            185
190 Outpatient Chemical Dependency Svcs.          7220                                                                            190
195 Observation Care                              7230                                                                            195
200 Partial Hospitalization - Psychiatric         7260                                                                            200
205 Home Health Care Services                     7290                                                                            205
210 Hospice - Outpatient Services                 7310                                                                            210
215 Adult Day Health Care Services                7320                                                                            215
220 Other Ambulatory Services                     7390                                                                            220
225 TOTAL AMBULATORY SERVICES                                $103,937           $24,296            $44,052          $93,416       225




                                                                                                                                MCH - 000264
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   205 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2177
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                          ( Page 17 (3 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2014

                                                               (9)                 (10)               (11)          (12) (Optional)
                     PATIENT                               Other Direct         Total Direct    Adjustments of     Adjusted Direct
Line        REVENUE PRODUCING CENTERS                       Expenses            Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                          Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                                 Account                           (9)             Parts I & II    Page 20, Column
                                                   No                                                                      (1)
                Natural Classification Code                .77-.90,.94-.98

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                               5
 10    Coronary Care                              6030                                                                               10
 15    Pediatric Intensive Care                   6050                                                                               15
 20    Neonatal Intensive Care                    6070                                                                               20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                               25
 30    Burn Care                                  6110                                                                               30
 35    Other Intensive Care                       6130                                                                               35
 40    Definitive Observation                     6150                                                                               40
 45    Medical/Surgical Acute                     6170        $1,512             $969,107                                            45
 50    Pediatric Acute                            6290                                                                               50
 55    Psychiatric Acute - Adult                  6340                                                                               55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                               60
 65    Obstetrics Acute                           6380                                                                               65
 70    Alternate Birthing Center                  6400                                                                               70
 75    Chemical Dependency Services               6420                                                                               75
 80    Physical Rehabilitation Care               6440                                                                               80
 85    Hospice - Inpatient Care                   6470                                                                               85
 90    Other Acute Care                           6510                                                                               90
 95    Nursery Acute                              6530                                                                               95
100 Sub-Acute Care                                6560                                                                              100
101 Sub-Acute Care - Pediatric                    6570                                                                              101
105 Skilled Nursing Care                          6580        $3,605            $1,239,210                                          105
110 Psychiatric Long-Term Care                    6610                                                                              110
115 Intermediate Care                             6630                                                                              115
120 Residential Care                              6680                                                                              120
125 Other Long-Term Care Services                 6780                                                                              125
145 Other Daily Hospital Services                 6900                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                              $5,117           $2,208,317                                          150
       AMBULATORY SERVICES
160 Emergency Services                            7010        $9,792             $975,328                                           160
165 Medical Transportation Services               7040                                                                              165
170 Psychiatric Emergency Rooms                   7060                                                                              170
175 Clinics                                       7070        $17,463           $1,086,302                                          175
180 Satellite Clinics                             7180        $1,885             $91,998                                            180
185 Satellite Ambulatory Surgery Center           7200                                                                              185
190 Outpatient Chemical Dependency Svcs.          7220                                                                              190
195 Observation Care                              7230                                                                              195
200 Partial Hospitalization - Psychiatric         7260                                                                              200
205 Home Health Care Services                     7290                                                                              205
210 Hospice - Outpatient Services                 7310                                                                              210
215 Adult Day Health Care Services                7320                                                                              215
220 Other Ambulatory Services                     7390                                                                              220
225 TOTAL AMBULATORY SERVICES                                 $29,140           $2,153,628                                          225




                                                                                                                                 MCH - 000265
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   206 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2178
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                              ( Page 17 (4 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:          06/30/2014

                                                            (13) (Optional)     (14)(Optional)
                     PATIENT                               Units of Service    Adjusted Direct
Line        REVENUE PRODUCING CENTERS            Account     from Page 4,       Expenses Per      Line
 No                                                No      Columns (4) + (5)   Unit Column (12)    No
                                                                or Col(1)            ÷ (13)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                             5
 10    Coronary Care                              6030                                             10
 15    Pediatric Intensive Care                   6050                                             15
 20    Neonatal Intensive Care                    6070                                             20
 25    Psychiatric Intensive (Isolation) Care     6090                                             25
 30    Burn Care                                  6110                                             30
 35    Other Intensive Care                       6130                                             35
 40    Definitive Observation                     6150                                             40
 45    Medical/Surgical Acute                     6170                                             45
 50    Pediatric Acute                            6290                                             50
 55    Psychiatric Acute - Adult                  6340                                             55
 60    Psychiatric Acute - Adolescent & Child     6360                                             60
 65    Obstetrics Acute                           6380                                             65
 70    Alternate Birthing Center                  6400                                             70
 75    Chemical Dependency Services               6420                                             75
 80    Physical Rehabilitation Care               6440                                             80
 85    Hospice - Inpatient Care                   6470                                             85
 90    Other Acute Care                           6510                                             90
 95    Nursery Acute                              6530                                             95
100 Sub-Acute Care                                6560                                            100
101 Sub-Acute Care - Pediatric                    6570                                            101
105 Skilled Nursing Care                          6580                                            105
110 Psychiatric Long-Term Care                    6610                                            110
115 Intermediate Care                             6630                                            115
120 Residential Care                              6680                                            120
125 Other Long-Term Care Services                 6780                                            125
145 Other Daily Hospital Services                 6900                                            145
150 TOTAL DAILY HOSPITAL SERVICES                                                                 150
       AMBULATORY SERVICES
160 Emergency Services                            7010                                            160
165 Medical Transportation Services               7040                                            165
170 Psychiatric Emergency Rooms                   7060                                            170
175 Clinics                                       7070                                            175
180 Satellite Clinics                             7180                                            180
185 Satellite Ambulatory Surgery Center           7200                                            185
190 Outpatient Chemical Dependency Svcs.          7220                                            190
195 Observation Care                              7230                                            195
200 Partial Hospitalization - Psychiatric         7260                                            200
205 Home Health Care Services                     7290                                            205
210 Hospice - Outpatient Services                 7310                                            210
215 Adult Day Health Care Services                7320                                            215
220 Other Ambulatory Services                     7390                                            220
225 TOTAL AMBULATORY SERVICES                                                                     225




                                                                                                                                   MCH - 000266
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   207 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2179
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 17 (5 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:       06/30/2014

                                                           (1)           (2)                  (3)                (4)
                   PATIENT                              Salaries       Employee           Reclassified       Professional
Line      REVENUE PRODUCING CENTERS          Account   and Wages        Benefits         Physician and          Fees
 No                                            No                                           Student
                                                                                         Compensation                         Line
                                                                                         Pages 15 &16,                         No
                                                                                         Cols. (8) & (10)
              Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20       .21-.29
                                                        .09,.91,.95
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                            230
235 Surgery and Recovery Services             7420      $172,677         $56,240             $24,000                          235
240 Ambulatory Surgery Services               7430                                                                            240
245 Anesthesiology                            7450                                                             $192,300       245
250 Medical Supplies Sold to Patients         7470                                                                            250
255 Durable Medical Equipment                 7480                                                                            255
260 Clinical Laboratory Services              7500      $591,446        $199,180             $24,000                          260
265 Pathological Laboratory Services          7520                                                                            265
270 Blood Bank                                7540                                                                            270
275 Echocardiology                            7560                                                                            275
280 Cardiac Catheterization Services          7570                                                                            280
285 Cardiology Services                       7590                                                                            285
290 Electromyography                          7610                                                                            290
295 Electroencephalography                    7620                                                                            295
300 Radiology - Diagnostic                    7630      $563,886        $201,719             $36,000                          300
305 Radiology - Therapeutic                   7640                                                                            305
310 Nuclear Medicine                          7650                                                                            310
315 Magnetic Resonance Imaging                7660                                                                            315
320 Ultrasonography                           7670                                                                            320
325 Computed Tomographic Scanner              7680                                                                            325
330 Drugs Sold to Patients                    7710                                                                            330
335 Respiratory Therapy                       7720      $194,820         $71,748                                              335
340 Pulmonary Function Services               7730                                                                            340
345 Renal Dialysis                            7740                                                                            345
350 Lithotripsy                               7750                                                                            350
355 Gastro-Intestinal Services                7760                                                                            355
360 Physical Therapy                          7770      $355,876        $145,338                                              360
365 Speech-Language Pathology                 7780                                                             $11,670        365
370 Occupational Therapy                      7790                                                              $5,335        370
375 Other Physical Medicine                   7800                                                                            375
380 Electroconvulsive Therapy                 7820                                                                            380
385 Psychiatric/Psychological Testing         7830                                                                            385
390 Psychiatric Individual/Group Therapy      7840                                                                            390
395 Organ Acquisition                         7860                                                                            395
400 Other Ancillary Services                  7870                                                                            400
405 TOTAL ANCILLARY SERVICES                           $1,878,705       $674,225             $84,000           $209,305       405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                                                            410
411 Purchased Outpatient Services             7950                                                                            411
415 TOTAL PATIENT CARE SERVICES                        $4,600,432      $1,630,607           $132,500           $393,722       415




                                                                                                                            MCH - 000267
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   208 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2180
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 17 (6 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2014

                                                           (5)               (6)                (7)               (8)
                   PATIENT                               Supplies        Purchased           Depreciation       Leases
Line      REVENUE PRODUCING CENTERS          Account                     Services                             and Rentals     Line
 No                                            No                                                                              No

              Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                            230
235 Surgery and Recovery Services             7420        $81,650           $20,349            $36,619          $2,150        235
240 Ambulatory Surgery Services               7430                                                                            240
245 Anesthesiology                            7450         $446             $3,454                                            245
250 Medical Supplies Sold to Patients         7470       $176,067                                                             250
255 Durable Medical Equipment                 7480                                                                            255
260 Clinical Laboratory Services              7500       $437,447           $88,895            $59,835                        260
265 Pathological Laboratory Services          7520                                                                            265
270 Blood Bank                                7540                                                                            270
275 Echocardiology                            7560                                                                            275
280 Cardiac Catheterization Services          7570                                                                            280
285 Cardiology Services                       7590                                                                            285
290 Electromyography                          7610                                                                            290
295 Electroencephalography                    7620                                                                            295
300 Radiology - Diagnostic                    7630        $22,408          $235,883            $140,475                       300
305 Radiology - Therapeutic                   7640                                                                            305
310 Nuclear Medicine                          7650                                                                            310
315 Magnetic Resonance Imaging                7660                                                                            315
320 Ultrasonography                           7670                                                                            320
325 Computed Tomographic Scanner              7680                                                                            325
330 Drugs Sold to Patients                    7710       $293,684                                                             330
335 Respiratory Therapy                       7720        $34,235           $2,303              $3,978          $4,836        335
340 Pulmonary Function Services               7730                                                                            340
345 Renal Dialysis                            7740                                                                            345
350 Lithotripsy                               7750                                                                            350
355 Gastro-Intestinal Services                7760                                                                            355
360 Physical Therapy                          7770        $10,342           $4,754              $2,925          $61,122       360
365 Speech-Language Pathology                 7780                                                                            365
370 Occupational Therapy                      7790         $750                                                               370
375 Other Physical Medicine                   7800                                                                            375
380 Electroconvulsive Therapy                 7820                                                                            380
385 Psychiatric/Psychological Testing         7830                                                                            385
390 Psychiatric Individual/Group Therapy      7840                                                                            390
395 Organ Acquisition                         7860                                                                            395
400 Other Ancillary Services                  7870                                                                            400
405 TOTAL ANCILLARY SERVICES                            $1,057,029         $355,638            $243,832         $68,108       405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                                                            410
411 Purchased Outpatient Services             7950                                                                            411
415 TOTAL PATIENT CARE SERVICES                         $1,245,741         $391,557            $340,970        $163,001       415




                                                                                                                            MCH - 000268
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   209 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2181
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 17 (7 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:       06/30/2014

                                                            (9)               (10)                (11)          (12) (Optional)
                   PATIENT                             Other Direct        Total Direct     Adjustments of     Adjusted Direct
Line      REVENUE PRODUCING CENTERS                      Expenses           Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                      Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                             Account                           (9)             Parts I & II    Page 20, Column
                                               No                                                                      (1)
              Natural Classification Code              .77-.90,.94-.98

       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                              230
235 Surgery and Recovery Services             7420        $2,985             $396,670                                           235
240 Ambulatory Surgery Services               7430                                                                              240
245 Anesthesiology                            7450          $19              $196,219                                           245
250 Medical Supplies Sold to Patients         7470                           $176,067                                           250
255 Durable Medical Equipment                 7480                                                                              255
260 Clinical Laboratory Services              7500        $22,935           $1,423,738                                          260
265 Pathological Laboratory Services          7520                                                                              265
270 Blood Bank                                7540                                                                              270
275 Echocardiology                            7560                                                                              275
280 Cardiac Catheterization Services          7570                                                                              280
285 Cardiology Services                       7590                                                                              285
290 Electromyography                          7610                                                                              290
295 Electroencephalography                    7620                                                                              295
300 Radiology - Diagnostic                    7630        $12,164           $1,212,535           $895                           300
305 Radiology - Therapeutic                   7640                                                                              305
310 Nuclear Medicine                          7650                                                                              310
315 Magnetic Resonance Imaging                7660                                                                              315
320 Ultrasonography                           7670                                                                              320
325 Computed Tomographic Scanner              7680                                                                              325
330 Drugs Sold to Patients                    7710                           $293,684                                           330
335 Respiratory Therapy                       7720        $3,204             $315,124                                           335
340 Pulmonary Function Services               7730                                                                              340
345 Renal Dialysis                            7740                                                                              345
350 Lithotripsy                               7750                                                                              350
355 Gastro-Intestinal Services                7760                                                                              355
360 Physical Therapy                          7770        $2,589             $582,946            $516                           360
365 Speech-Language Pathology                 7780                           $11,670                                            365
370 Occupational Therapy                      7790                            $6,085                                            370
375 Other Physical Medicine                   7800                                                                              375
380 Electroconvulsive Therapy                 7820                                                                              380
385 Psychiatric/Psychological Testing         7830                                                                              385
390 Psychiatric Individual/Group Therapy      7840                                                                              390
395 Organ Acquisition                         7860                                                                              395
400 Other Ancillary Services                  7870                                                                              400
405 TOTAL ANCILLARY SERVICES                              $43,896           $4,614,738           $1,411                         405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                                                              410
411 Purchased Outpatient Services             7950                                                                              411
415 TOTAL PATIENT CARE SERVICES                           $78,153           $8,976,683           $1,411                         415




                                                                                                                             MCH - 000269
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   210 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2182
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                             ( Page 17 (8 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:          06/30/2014

                                                        (13) (Optional)     (14)(Optional)
                   PATIENT                             Units of Service    Adjusted Direct
Line      REVENUE PRODUCING CENTERS          Account     from Page 4,       Expenses Per      Line
 No                                            No      Columns (4) + (5)   Unit Column (12)    No
                                                            or Col(1)            ÷ (13)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                            230
235 Surgery and Recovery Services             7420                                            235
240 Ambulatory Surgery Services               7430                                            240
245 Anesthesiology                            7450                                            245
250 Medical Supplies Sold to Patients         7470                                            250
255 Durable Medical Equipment                 7480                                            255
260 Clinical Laboratory Services              7500                                            260
265 Pathological Laboratory Services          7520                                            265
270 Blood Bank                                7540                                            270
275 Echocardiology                            7560                                            275
280 Cardiac Catheterization Services          7570                                            280
285 Cardiology Services                       7590                                            285
290 Electromyography                          7610                                            290
295 Electroencephalography                    7620                                            295
300 Radiology - Diagnostic                    7630                                            300
305 Radiology - Therapeutic                   7640                                            305
310 Nuclear Medicine                          7650                                            310
315 Magnetic Resonance Imaging                7660                                            315
320 Ultrasonography                           7670                                            320
325 Computed Tomographic Scanner              7680                                            325
330 Drugs Sold to Patients                    7710                                            330
335 Respiratory Therapy                       7720                                            335
340 Pulmonary Function Services               7730                                            340
345 Renal Dialysis                            7740                                            345
350 Lithotripsy                               7750                                            350
355 Gastro-Intestinal Services                7760                                            355
360 Physical Therapy                          7770                                            360
365 Speech-Language Pathology                 7780                                            365
370 Occupational Therapy                      7790                                            370
375 Other Physical Medicine                   7800                                            375
380 Electroconvulsive Therapy                 7820                                            380
385 Psychiatric/Psychological Testing         7830                                            385
390 Psychiatric Individual/Group Therapy      7840                                            390
395 Organ Acquisition                         7860                                            395
400 Other Ancillary Services                  7870                                            400
405 TOTAL ANCILLARY SERVICES                                                                  405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                            410
411 Purchased Outpatient Services             7950                                            411
415 TOTAL PATIENT CARE SERVICES                                                               415




                                                                                                                               MCH - 000270
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   211 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2183
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 18 (1 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:         06/30/2014

                                                             (1)             (2)                  (3)                 (4)
                     NON-REVENUE                          Salaries        Employee           Reclassified         Professional
Line              PRODUCING CENTERS             Account   and Wages        Benefits         Physician and            Fees
 No                                               No                                           Student
                                                                                            Compensation                           Line
                                                                                            Pages 15 &16,                           No
                                                                                            Cols. (5),(6),(7),
                                                                                               (8)& (10)
                 Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20         .21-.29
                                                           .09,.91,.95
       RESEARCH COSTS
 5     Research Projects and Administration      8010                                                                               5
 10    TOTAL RESEARCH                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office           8210                                                                               15
 20    School of Nursing                         8220                                                                               20
 25    Licensed Vocational Nurse Program         8230                                                                               25
 30    Medical Postgraduate Education            8240                                                                               30
 35    Paramedical Education                     8250                                                                               35
 40    Student Housing                           8260                                                                               40
 45    Other Health Profession Education         8290                                                                               45
 50    TOTAL EDUCATION                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                                                               55
 60    Kitchen                                   8320                                                                               60
 65    Non-Patient Food Services                 8330       $37,695         $13,406                                 $19,812         65
 70    Dietary                                   8340      $148,915         $52,961                                 $78,268         70
 75    Laundry and Linen                         8350                                                                               75
 80    Social Work Services                      8360       $67,793         $29,998                                                 80
 85    Central Transportation                    8370                                                                               85
 90    Central Services and Supplies             8380       $21,993         $10,197                                                 90
 95    Pharmacy                                  8390       $36,020         $4,407                                  $209,778        95
100 Purchasing and Stores                        8400       $62,366         $19,769                                                100
105 Grounds                                      8410                                                                              105
110 Security                                     8420                                                                              110
115 Parking                                      8430                                                                              115
120 Housekeeping                                 8440                                                                              120
125 Plant Operations                             8450                                                                              125
130 Plant Maintenance                            8460      $178,386         $82,298                                                130
135 Communications                               8470                                                                              135
140 Data Processing                              8480      $137,469         $23,866                                 $188,576       140
145 Other General Services                       8490                                                                              145
150 TOTAL GENERAL SERVICES                                 $690,637        $236,902                                 $496,434       150
       FISCAL SERVICES
155 General Accounting                           8510      $291,004        $107,813                                 $92,963        155
160 Patient Accounting                           8530      $266,014        $111,748                                 $74,995        160
165 Credit and Collection                        8550                                                                              165
170 Admitting                                    8560      $302,657        $138,657                                                170
175 Outpatient Registration                      8570                                                                              175
195 Other Fiscal Services                        8590                                                                              195
200 TOTAL FISCAL SERVICES                                  $859,675        $358,218                                 $167,958       200




                                                                                                                                 MCH - 000271
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   212 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2184
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 18 (2 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2014

                                                             (5)                (6)                 (7)             (8)
                     NON-REVENUE                            Supplies        Purchased           Depreciation    Leases and
Line              PRODUCING CENTERS             Account                     Services                              Rentals      Line
 No                                               No                                                                            No

                 Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       RESEARCH COSTS
 5     Research Projects and Administration      8010                                                                            5
 10    TOTAL RESEARCH                                                                                                           10
       EDUCATION COSTS
 15    Education Administration Office           8210                                                                           15
 20    School of Nursing                         8220                                                                           20
 25    Licensed Vocational Nurse Program         8230                                                                           25
 30    Medical Postgraduate Education            8240                                                                           30
 35    Paramedical Education                     8250                                                                           35
 40    Student Housing                           8260                                                                           40
 45    Other Health Profession Education         8290                                                                           45
 50    TOTAL EDUCATION                                                                                                          50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                                                           55
 60    Kitchen                                   8320                                                                           60
 65    Non-Patient Food Services                 8330        $66,499           $1,339              $407             $217        65
 70    Dietary                                   8340       $262,703           $5,288              $1,608           $858        70
 75    Laundry and Linen                         8350                          $96,022                                          75
 80    Social Work Services                      8360        $1,163                                                             80
 85    Central Transportation                    8370                                                                           85
 90    Central Services and Supplies             8380          $23                                  $65                         90
 95    Pharmacy                                  8390        $3,536            $3,773              $1,187                       95
100 Purchasing and Stores                        8400        $11,612                               $207                         100
105 Grounds                                      8410                                                                           105
110 Security                                     8420                                                                           110
115 Parking                                      8430                                                                           115
120 Housekeeping                                 8440        $38,608          $258,420             $787                         120
125 Plant Operations                             8450        $6,920            $65,124            $177,182         $1,637       125
130 Plant Maintenance                            8460        $7,721            $44,871             $5,701                       130
135 Communications                               8470                          $9,828                               $587        135
140 Data Processing                              8480        $18,411          $146,203            $81,271         $49,668       140
145 Other General Services                       8490                                                                           145
150 TOTAL GENERAL SERVICES                                  $417,196          $630,868            $268,415        $52,967       150
       FISCAL SERVICES
155 General Accounting                           8510         $4,118            $20                $447                         155
160 Patient Accounting                           8530        $3,641            $55,212             $1,156          $3,405       160
165 Credit and Collection                        8550                          $14,800                                          165
170 Admitting                                    8560        $7,082            $6,768                                           170
175 Outpatient Registration                      8570                                                                           175
195 Other Fiscal Services                        8590                                                                           195
200 TOTAL FISCAL SERVICES                                    $14,841           $76,800             $1,603          $3,405       200




                                                                                                                             MCH - 000272
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   213 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2185
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (3 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2014

                                                              (9)                 (10)                 (11)        (12) (Optional)
                     NON REVENUE                           Other Direct       Total Direct     Adjustments of     Adjusted Direct
Line              PRODUCING CENTERS                         Expenses           Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                         Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                                Account                           (9)             Parts I & II    Page 20, Column
                                                  No                                                                      (1)
                 Natural Classification Code              .77-.90,.94-.98

       RESEARCH COSTS
 5     Research Projects and Administration      8010                                                                               5
 10    TOTAL RESEARCH                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office           8210                                                                               15
 20    School of Nursing                         8220                                                                               20
 25    Licensed Vocational Nurse Program         8230                                                                               25
 30    Medical Postgraduate Education            8240                                                                               30
 35    Paramedical Education                     8250                                                                               35
 40    Student Housing                           8260                                                                               40
 45    Other Health Profession Education         8290                                                                               45
 50    TOTAL EDUCATION                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                                                               55
 60    Kitchen                                   8320                                                                               60
 65    Non-Patient Food Services                 8330        $1,132             $140,507                                            65
 70    Dietary                                   8340        $4,470             $555,071                                            70
 75    Laundry and Linen                         8350                           $96,022                                             75
 80    Social Work Services                      8360         $890              $99,844                                             80
 85    Central Transportation                    8370                                                                               85
 90    Central Services and Supplies             8380        $87,111            $119,389                                            90
 95    Pharmacy                                  8390        $5,212             $263,913                                            95
100 Purchasing and Stores                        8400         $921              $94,875            $27,595                         100
105 Grounds                                      8410                                                                              105
110 Security                                     8420                                                                              110
115 Parking                                      8430                                                                              115
120 Housekeeping                                 8440         $904              $298,719                                           120
125 Plant Operations                             8450       $282,086            $532,949                                           125
130 Plant Maintenance                            8460        $7,843             $326,820                                           130
135 Communications                               8470        $60,022            $70,437             $396                           135
140 Data Processing                              8480        $35,940            $681,404                                           140
145 Other General Services                       8490                                                                              145
150 TOTAL GENERAL SERVICES                                  $486,531           $3,279,950          $27,991                         150
       FISCAL SERVICES
155 General Accounting                           8510        $2,244             $498,609                                           155
160 Patient Accounting                           8530        $36,599            $552,770                                           160
165 Credit and Collection                        8550                           $14,800                                            165
170 Admitting                                    8560         $482              $455,646                                           170
175 Outpatient Registration                      8570                                                                              175
195 Other Fiscal Services                        8590                                                                              195
200 TOTAL FISCAL SERVICES                                    $39,325           $1,521,825                                          200




                                                                                                                                MCH - 000273
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   214 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2186
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                            ( Page 18 (4 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:          06/30/2014

                                                                (13)          (14)(Optional)
                     NON REVENUE                          Units of Service   Adjusted Direct
Line              PRODUCING CENTERS             Account                       Expenses Per      Line
 No                                               No                         Unit Column (12)    No
                                                                                   ÷ (13)
       RESEARCH COSTS
 5     Research Projects and Administration      8010                                            5
 10    TOTAL RESEARCH                                                                            10
       EDUCATION COSTS
 15    Education Administration Office           8210                                            15
 20    School of Nursing                         8220                                            20
 25    Licensed Vocational Nurse Program         8230                                            25
 30    Medical Postgraduate Education            8240                                            30
 35    Paramedical Education                     8250                                            35
 40    Student Housing                           8260                                            40
 45    Other Health Profession Education         8290                                            45
 50    TOTAL EDUCATION                                                                           50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                            55
 60    Kitchen                                   8320                                            60
 65    Non-Patient Food Services                 8330           26,311                           65
 70    Dietary                                   8340           25,414                           70
 75    Laundry and Linen                         8350          131,218                           75
 80    Social Work Services                      8360           1,964                            80
 85    Central Transportation                    8370                                            85
 90    Central Services and Supplies             8380           40,507                           90
 95    Pharmacy                                  8390           14,923                           95
100 Purchasing and Stores                        8400           1,695                           100
105 Grounds                                      8410                                           105
110 Security                                     8420                                           110
115 Parking                                      8430                                           115
120 Housekeeping                                 8440           34,084                          120
125 Plant Operations                             8450           34,085                          125
130 Plant Maintenance                            8460           34,085                          130
135 Communications                               8470            136                            135
140 Data Processing                              8480           36,612                          140
145 Other General Services                       8490                                           145
150 TOTAL GENERAL SERVICES                                                                      150
       FISCAL SERVICES
155 General Accounting                           8510            136                            155
160 Patient Accounting                           8530           36,612                          160
165 Credit and Collection                        8550           36,612                          165
170 Admitting                                    8560            285                            170
175 Outpatient Registration                      8570                                           175
195 Other Fiscal Services                        8590                                           195
200 TOTAL FISCAL SERVICES                                                                       200




                                                                                                                                 MCH - 000274
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   215 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2187
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (5 of 8) Submitted Data )
                         INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:           06/30/2014

                                                            (1)           (2)                    (3)                  (4)
                   NON REVENUE                          Salaries       Employee            Reclassified           Professional
Line            PRODUCING CENTERS             Account   and Wages       Benefits          Physician and              Fees
 No                                             No                                            Student
                                                                                          Compensation                             Line
                                                                                          Pages 15 & 16,                            No
                                                                                         Cols. (5),(6),(7),(8)
                                                                                                & (10)
               Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20           .21-.29
                                                         .09,.91,.95
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610      $256,934        $104,620                                   $124,051       205
210 Governing Board Expense                    8620                       $15,401                                                  210
215 Public Relations                           8630      $110,696         $31,263                                                  215
220 Management Engineering                     8640                                                                                220
225 Personnel                                  8650      $117,655        $354,098                                   $12,130        225
230 Employee Health Services                   8660                                                                                230
235 Auxiliary Groups                           8670                                                                                235
240 Chaplaincy Services                        8680                                                                                240
245 Medical Library                            8690                                                                                245
250 Medical Records                            8700      $119,281         $64,352                                   $24,970        250
255 Medical Staff Administration               8710       $56,443         $31,080              $12,000                             255
260 Nursing Administration                     8720      $192,843         $75,438                                                  260
265 Nursing Float Personnel                    8730                                                                                265
270 Inservice Education - Nursing              8740       $55,564         $10,902                                                  270
275 Utilization Management                     8750       $95,431         $35,085                                                  275
280 Community Health Education                 8770                                                                                280
295 Other Administrative Services              8790       $37,348         $18,206                                                  295
300 TOTAL ADMINISTRATIVE SERVICES                       $1,042,195       $740,445              $12,000              $161,151       300
       UNASSIGNED COSTS
305 Depreciation and Amortization              8810                                                                                305
310 Leases and Rentals                         8820                                                                                310
315 Insurance - Hosp and Prof. Malpractice     8830                                                                                315
320 Insurance - Other                          8840                                                                                320
325 Lic. & Other Taxes (Other than income)     8850                                                                                325
330 Interest - Working Capital                 8860                                                                                330
345 Interest - Other                           8870                                                                                345
350 Employee Benefits (Non-Payroll Related)    8880                                                                                350
355 Other Unassigned costs                     8890                                                                                355
360 TOTAL UNASSIGNED COSTS                                                                                                         360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                     $7,192,939      $2,966,172            $144,500             $1,219,265      365
370 Non-Operating Cost Centers                                                                                                     370
375 TOTAL COSTS                                         $7,192,939      $2,966,172            $144,500             $1,219,265      375




                                                                                                                                 MCH - 000275
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   216 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2188
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 18 (6 of 8) Submitted Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:    06/30/2014

                                                            (5)               (6)               (7)              (8)
                   NON REVENUE                            Supplies        Purchased          Depreciation   Leases and
Line            PRODUCING CENTERS             Account                     Services                             Rentals      Line
 No                                             No                                                                           No

               Natural Classification Code              .31-.50,.93,.97     .61-.69             .71-.74         .75-.76

       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610        $3,226           $16,897            $13,792          $3,055       205
210 Governing Board Expense                    8620                                                                          210
215 Public Relations                           8630        $2,750            $950                                            215
220 Management Engineering                     8640                                                                          220
225 Personnel                                  8650        $1,271            $1,664              $112                        225
230 Employee Health Services                   8660                                                                          230
235 Auxiliary Groups                           8670                                                                          235
240 Chaplaincy Services                        8680                                                                          240
245 Medical Library                            8690                                                                          245
250 Medical Records                            8700        $2,151           $38,844             $2,694                       250
255 Medical Staff Administration               8710        $1,104            $3,572                                          255
260 Nursing Administration                     8720        $5,602            $138               $206                         260
265 Nursing Float Personnel                    8730                                                                          265
270 Inservice Education - Nursing              8740         $835                                                             270
275 Utilization Management                     8750         $373                                                             275
280 Community Health Education                 8770                                                                          280
295 Other Administrative Services              8790         $268                                                             295
300 TOTAL ADMINISTRATIVE SERVICES                          $17,580          $62,065            $16,804          $3,055       300
       UNASSIGNED COSTS
305 Depreciation and Amortization              8810                                            $212,551                      305
310 Leases and Rentals                         8820                                                                          310
315 Insurance - Hosp and Prof. Malpractice     8830                                                                          315
320 Insurance - Other                          8840                                                                          320
325 Lic. & Other Taxes (Other than income)     8850                                                                          325
330 Interest - Working Capital                 8860                                                                          330
345 Interest - Other                           8870                                                                          345
350 Employee Benefits (Non-Payroll Related)    8880                                                                          350
355 Other Unassigned costs                     8890                                                                          355
360 TOTAL UNASSIGNED COSTS                                                                     $212,551                      360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                      $1,695,358        $1,161,290          $840,343        $222,428      365
370 Non-Operating Cost Centers                                                                                               370
375 TOTAL COSTS                                          $1,695,358        $1,161,290          $840,343        $222,428      375




                                                                                                                          MCH - 000276
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   217 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2189
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                           ( Page 18 (7 of 8) Submitted Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2014

                                                            (9)                  (10)                (11)         (12) (Optional)
                   NON REVENUE                           Other Direct         Total Direct    Adjustments of     Adjusted Direct
Line            PRODUCING CENTERS                         Expenses            Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                        Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                               Account                           (9)             Parts I & II    Page 20, Column
                                                 No                                                                      (1)
               Natural Classification Code               .77-.90,.94-.98

       ADMINISTRATIVE SERVICES
205 Hospital Administration                     8610       $226,250            $748,825                                           205
210 Governing Board Expense                     8620        $1,908             $17,309                                            210
215 Public Relations                            8630        $47,182            $192,841                                           215
220 Management Engineering                      8640                                                                              220
225 Personnel                                   8650        $5,692             $492,622                                           225
230 Employee Health Services                    8660                                                                              230
235 Auxiliary Groups                            8670                                                                              235
240 Chaplaincy Services                         8680                                                                              240
245 Medical Library                             8690                                                                              245
250 Medical Records                             8700        $3,080             $255,372                                           250
255 Medical Staff Administration                8710        $2,442             $106,641                                           255
260 Nursing Administration                      8720        $4,790             $279,017                                           260
265 Nursing Float Personnel                     8730                                                                              265
270 Inservice Education - Nursing               8740        $5,069             $72,370                                            270
275 Utilization Management                      8750        $4,998             $135,887                                           275
280 Community Health Education                  8770                                                                              280
295 Other Administrative Services               8790         $791              $56,613                                            295
300 TOTAL ADMINISTRATIVE SERVICES                          $302,202           $2,357,497                                          300
       UNASSIGNED COSTS
305 Depreciation and Amortization               8810                           $212,551                                           305
310 Leases and Rentals                          8820                                                                              310
315 Insurance - Hosp and Prof. Malpractice      8830        $69,102            $69,102                                            315
320 Insurance - Other                           8840        $78,000            $78,000                                            320
325 Lic. & Other Taxes (Other than income)      8850        $17,744            $17,744                                            325
330 Interest - Working Capital                  8860                                                                              330
345 Interest - Other                            8870       $477,244            $477,244                                           345
350 Employee Benefits (Non-Payroll Related)     8880                                                                              350
355 Other Unassigned costs                      8890                                                                              355
360 TOTAL UNASSIGNED COSTS                                 $642,090            $854,641                                           360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                       $1,548,301         $16,990,596          $29,402                         365
370 Non-Operating Cost Centers                              $59,198            $59,198                                            370
375 TOTAL COSTS                                           $1,607,499         $17,049,794          $29,402                         375




                                                                                                                               MCH - 000277
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   218 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2190
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                              ( Page 18 (8 of 8) Submitted Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:          06/30/2014

                                                              (13)           (14)(Optional)
                   NON REVENUE                           Units of Service   Adjusted Direct
Line            PRODUCING CENTERS              Account                       Expenses Per      Line
 No                                              No                         Unit Column (12)    No
                                                                                  ÷ (13)
       ADMINISTRATIVE SERVICES
205 Hospital Administration                     8610            136                            205
210 Governing Board Expense                     8620           37,046                          210
215 Public Relations                            8630           37,046                          215
220 Management Engineering                      8640                                           220
225 Personnel                                   8650            136                            225
230 Employee Health Services                    8660                                           230
235 Auxiliary Groups                            8670                                           235
240 Chaplaincy Services                         8680                                           240
245 Medical Library                             8690                                           245
250 Medical Records                             8700           32,269                          250
255 Medical Staff Administration                8710             10                            255
260 Nursing Administration                      8720             43                            260
265 Nursing Float Personnel                     8730                                           265
270 Inservice Education - Nursing               8740           1,217                           270
275 Utilization Management                      8750            285                            275
280 Community Health Education                  8770                                           280
295 Other Administrative Services               8790                                           295
300 TOTAL ADMINISTRATIVE SERVICES                                                              300
       UNASSIGNED COSTS
305 Depreciation and Amortization               8810           34,085                          305
310 Leases and Rentals                          8820                                           310
315 Insurance - Hosp and Prof. Malpractice      8830           36,612                          315
320 Insurance - Other                           8840           34,085                          320
325 Lic. & Other Taxes (Other than income)      8850           34,085                          325
330 Interest - Working Capital                  8860                                           330
345 Interest - Other                            8870           34,085                          345
350 Employee Benefits (Non-Payroll Related)     8880                                           350
355 Other Unassigned costs                      8890                                           355
360 TOTAL UNASSIGNED COSTS                                                                     360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                                                            365
370 Non-Operating Cost Centers                                                                 370
375 TOTAL COSTS                                                                                375




                                                                                                                                MCH - 000278
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   219 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2191
19                                     COST ALLOCATION - STATISTICAL BASIS                                 ( Page 19 (1 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End: 06/30/2014
            NON-REVENUE PRODUCING CENTERS               (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
                 BASIS OF ALLOCATION                                            Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                             column (5)                      Line
 No                                                                                                                                               No
                   LINES BEING ALLOCATED                     5-25              30-80          85-100                105              110
 5     Interest - Other                                                                                                                           5
 10    Insurance - Other                                                                                                                          10
 15    Licenses and Taxes (Other than on income)                                                                                                  15
 20    Depreciation and Amortization                                                                                                              20
 25    Leases and Rentals                                                                                                                         25
 30    Interest - Working Capital                                                                                                                 30
 35    Hospital Administration                              1,932                                                                                 35
 40    Governing Board Expense                                                                                                                    40
 45    Public Relations                                                                                                                           45
 50    Management Engineering                                                                                                                     50
 55    Community Health Education                                                                                                                 55
 60    Other Administrative Services                                                                                                              60
 65    General Accounting                                    406                                                                                  65
 70    Communications                                                                                                                             70
 75    Other Fiscal Services                                                                                                                      75
 80    Printing and Duplicating                                                                                                                   80
 85    Personnel                                             179                                                                                  85
 90    Employee Health Services                                                                                                                   90
 95    Employee Benefits (Non-Payroll Related)                                                                                                    95
100 Non-Patient Food Services                                                                                                                    100
105 Purchasing and Stores                                                                                                                        105
110 Housekeeping                                             600                                                                                 110
115 Grounds                                                                                                                                      115
120 Security                                                                                                                                     120
125 Parking                                                                                                                                      125
130 Plant Operations                                        3,564                                                                    3,564       130
135 Plant Maintenance                                                                                                                            135
140 Other General Services                                                                                                                       140
145 Dietary                                                 2,094                                                                    2,094       145
150 Laundry and Linen                                                                                                                            150
155 Patient Accounting                                       477                                                                     477         155
160 Data Processing                                          752                                                                     752         160
165 Credit and Collection                                                                                                                        165
170 Auxiliary Groups                                                                                                                             170
175 Chaplaincy Services                                                                                                                          175
180 Medical Library                                                                                                                              180
185 Medical Records                                          607                                                                     607         185
190 Medical Staff Administration                                                                                                                 190
195 Social Work Services                                     128                                                                     128         195
200 Utilization Management                                                                                                                       200
205 Insurance - Hospital and Professional Malpractice                                                                                            205
210 Admitting                                                381                                                                     381         210
215 Other Unassigned Costs                                                                                                                       215
220 Outpatient Registration                                                                                                                      220
225 Nursing Administration                                   895                                                                     895         225
230 Inservice Education-Nursing                                                                                                                  230
235 Central Services and Supplies                           1,071                                                                    1,071       235
240 Pharmacy                                                 495                                                                     495         240
245 Research Projects and Administration                                                                                                         245
250 Education Administration Office                                                                                                              250
255 Student Housing                                                                                                                              255
260 Licensed Vocational Nurse Program                                                                                                            260
265 School of Nursing                                                                                                                            265
270 Paramedical Education                                                                                                                        270
275 Other Health Profession Education                                                                                                   MCH - 000279
                                                                                                                                              275
280 Medical Postgraduate Education                                                                                                               280
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document     49-15 FACSIMILE
                                          DISCLOSURE REPORT   Filed 10/11/18 Page       220 of2/4/2015
                                                                                Date Prepared:   478 Page ID
19
                                                        #:2192
                         COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (2 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End: 06/30/2014
            NON-REVENUE PRODUCING CENTERS               (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
                 BASIS OF ALLOCATION                     from Column                       Processed     Revenue from     Outpatient
Line                                                           (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                           (23)        12,Col(22)      No
                   LINES BEING ALLOCATED                   115-140          145            150            155-215            220
 5     Interest - Other                                                                                                                   5
 10    Insurance - Other                                                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                                                          15
 20    Depreciation and Amortization                                                                                                      20
 25    Leases and Rentals                                                                                                                 25
 30    Interest - Working Capital                                                                                                         30
 35    Hospital Administration                                                                                                            35
 40    Governing Board Expense                                                                                                            40
 45    Public Relations                                                                                                                   45
 50    Management Engineering                                                                                                             50
 55    Community Health Education                                                                                                         55
 60    Other Administrative Services                                                                                                      60
 65    General Accounting                                                                                                                 65
 70    Communications                                                                                                                     70
 75    Other Fiscal Services                                                                                                              75
 80    Printing and Duplicating                                                                                                           80
 85    Personnel                                                                                                                          85
 90    Employee Health Services                                                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                                                            95
100 Non-Patient Food Services                                                                                                            100
105 Purchasing and Stores                                                                                                                105
110 Housekeeping                                                                                                                         110
115 Grounds                                                                                                                              115
120 Security                                                                                                                             120
125 Parking                                                                                                                              125
130 Plant Operations                                                                                                                     130
135 Plant Maintenance                                                                                                                    135
140 Other General Services                                                                                                               140
145 Dietary                                                                                                                              145
150 Laundry and Linen                                                                                                                    150
155 Patient Accounting                                                                                                                   155
160 Data Processing                                                                                                                      160
165 Credit and Collection                                                                                                                165
170 Auxiliary Groups                                                                                                                     170
175 Chaplaincy Services                                                                                                                  175
180 Medical Library                                                                                                                      180
185 Medical Records                                                                                                                      185
190 Medical Staff Administration                                                                                                         190
195 Social Work Services                                                                                                                 195
200 Utilization Management                                                                                                               200
205 Insurance - Hospital and Professional Malpractice                                                                                    205
210 Admitting                                                                                                                            210
215 Other Unassigned Costs                                                                                                               215
220 Outpatient Registration                                                                                                              220
225 Nursing Administration                                                                                                               225
230 Inservice Education-Nursing                                                                                                          230
235 Central Services and Supplies                                                                                                        235
240 Pharmacy                                                                                                                             240
245 Research Projects and Administration                                                                                                 245
250 Education Administration Office                                                                                                      250
255 Student Housing                                                                                                                      255
260 Licensed Vocational Nurse Program                                                                                                    260
265 School of Nursing                                                                                                                    265
270 Paramedical Education                                                                                                                270
275 Other Health Profession Education                                                                                                    275
                                                                                                                               MCH - 000280
280 Medical Postgraduate Education                                                                                                       280
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document     49-15 FACSIMILE
                                          DISCLOSURE REPORT   Filed 10/11/18 Page       221 of2/4/2015
                                                                                Date Prepared:   478 Page ID
19
                                                        #:2193
                         COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (3 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2014
            NON-REVENUE PRODUCING CENTERS               (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
                 BASIS OF ALLOCATION                       FTE's       Service and        Costed         Revenue from      All Approved
Line                                                                  Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                                    Requisitions                                                        No
                   LINES BEING ALLOCATED                  225-230          235             240               245             250-255
 5     Interest - Other                                                                                                                    5
 10    Insurance - Other                                                                                                                   10
 15    Licenses and Taxes (Other than on income)                                                                                           15
 20    Depreciation and Amortization                                                                                                       20
 25    Leases and Rentals                                                                                                                  25
 30    Interest - Working Capital                                                                                                          30
 35    Hospital Administration                                                                                                             35
 40    Governing Board Expense                                                                                                             40
 45    Public Relations                                                                                                                    45
 50    Management Engineering                                                                                                              50
 55    Community Health Education                                                                                                          55
 60    Other Administrative Services                                                                                                       60
 65    General Accounting                                                                                                                  65
 70    Communications                                                                                                                      70
 75    Other Fiscal Services                                                                                                               75
 80    Printing and Duplicating                                                                                                            80
 85    Personnel                                                                                                                           85
 90    Employee Health Services                                                                                                            90
 95    Employee Benefits (Non-Payroll Related)                                                                                             95
100 Non-Patient Food Services                                                                                                             100
105 Purchasing and Stores                                                                                                                 105
110 Housekeeping                                                                                                                          110
115 Grounds                                                                                                                               115
120 Security                                                                                                                              120
125 Parking                                                                                                                               125
130 Plant Operations                                                                                                                      130
135 Plant Maintenance                                                                                                                     135
140 Other General Services                                                                                                                140
145 Dietary                                                                                                                               145
150 Laundry and Linen                                                                                                                     150
155 Patient Accounting                                                                                                                    155
160 Data Processing                                                                                                                       160
165 Credit and Collection                                                                                                                 165
170 Auxiliary Groups                                                                                                                      170
175 Chaplaincy Services                                                                                                                   175
180 Medical Library                                                                                                                       180
185 Medical Records                                                                                                                       185
190 Medical Staff Administration                                                                                                          190
195 Social Work Services                                                                                                                  195
200 Utilization Management                                                                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                     205
210 Admitting                                                                                                                             210
215 Other Unassigned Costs                                                                                                                215
220 Outpatient Registration                                                                                                               220
225 Nursing Administration                                                                                                                225
230 Inservice Education-Nursing                                                                                                           230
235 Central Services and Supplies                                                                                                         235
240 Pharmacy                                                                                                                              240
245 Research Projects and Administration                                                                                                  245
250 Education Administration Office                                                                                                       250
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
                                                                                                                                MCH - 000281
280 Medical Postgraduate Education                                                                                                        280
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document     49-15 FACSIMILE
                                          DISCLOSURE REPORT   Filed 10/11/18 Page       222 of2/4/2015
                                                                                Date Prepared:   478 Page ID
19
                                                        #:2194
                         COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (4 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2014
            NON-REVENUE PRODUCING CENTERS               (19) Nursing   (20) Paramedic   (21) Medical
                 BASIS OF ALLOCATION                      Student             Student     PostGraduate
Line                                                    Departmental     Departmental     Departmental   Line
 No                                                      Assignment       Assignment       Assignment     No
                   LINES BEING ALLOCATED                  260-265          270-275            280
 5     Interest - Other                                                                                   5
 10    Insurance - Other                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                          15
 20    Depreciation and Amortization                                                                      20
 25    Leases and Rentals                                                                                 25
 30    Interest - Working Capital                                                                         30
 35    Hospital Administration                                                                            35
 40    Governing Board Expense                                                                            40
 45    Public Relations                                                                                   45
 50    Management Engineering                                                                             50
 55    Community Health Education                                                                         55
 60    Other Administrative Services                                                                      60
 65    General Accounting                                                                                 65
 70    Communications                                                                                     70
 75    Other Fiscal Services                                                                              75
 80    Printing and Duplicating                                                                           80
 85    Personnel                                                                                          85
 90    Employee Health Services                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                            95
100 Non-Patient Food Services                                                                            100
105 Purchasing and Stores                                                                                105
110 Housekeeping                                                                                         110
115 Grounds                                                                                              115
120 Security                                                                                             120
125 Parking                                                                                              125
130 Plant Operations                                                                                     130
135 Plant Maintenance                                                                                    135
140 Other General Services                                                                               140
145 Dietary                                                                                              145
150 Laundry and Linen                                                                                    150
155 Patient Accounting                                                                                   155
160 Data Processing                                                                                      160
165 Credit and Collection                                                                                165
170 Auxiliary Groups                                                                                     170
175 Chaplaincy Services                                                                                  175
180 Medical Library                                                                                      180
185 Medical Records                                                                                      185
190 Medical Staff Administration                                                                         190
195 Social Work Services                                                                                 195
200 Utilization Management                                                                               200
205 Insurance - Hospital and Professional Malpractice                                                    205
210 Admitting                                                                                            210
215 Other Unassigned Costs                                                                               215
220 Outpatient Registration                                                                              220
225 Nursing Administration                                                                               225
230 Inservice Education-Nursing                                                                          230
235 Central Services and Supplies                                                                        235
240 Pharmacy                                                                                             240
245 Research Projects and Administration                                                                 245
250 Education Administration Office                                                                      250
255 Student Housing                                                                                      255
260 Licensed Vocational Nurse Program                                                                    260
265 School of Nursing                                                                                    265
270 Paramedical Education                                                                                270
275 Other Health Profession Education                                                                    275
                                                                                                                            MCH - 000282
280 Medical Postgraduate Education                                                                       280
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       223 of2/4/2015
                                                                               Date Prepared:   478 Page ID
19
                                                       #:2195
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (5 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                        Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS          (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
               BASIS OF ALLOCATION                                       Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                      column (5)                      Line
 No                                                                                                                                        No
                 LINES BEING ALLOCATED                5-25              30-80          85-100                105              110
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                       505
510 Coronary Care                                                                                                                         510
515 Pediatric Intensive Care                                                                                                              515
520 Neonatal Intensive Care                                                                                                               520
525 Psychiatric Intensive (Isolation) Care                                                                                                525
530 Burn Care                                                                                                                             530
535 Other Intensive Care                                                                                                                  535
540 Definitive Observation                                                                                                                540
545 Medical/Surgical Acute                           3,093                                                                    3,093       545
550 Pediatric Acute                                                                                                                       550
555 Psychiatric Acute - Adult                                                                                                             555
560 Psychiatric Acute - Adolescent & Child                                                                                                560
565 Obstetrics Acute                                                                                                                      565
570 Alternate Birthing Center                                                                                                             570
575 Chemical Dependency Services                                                                                                          575
580 Physical Rehabilitation Care                                                                                                          580
585 Hospice - Inpatient Care                                                                                                              585
590 Other Acute Care                                                                                                                      590
595 Nursery Acute                                                                                                                         595
600 Sub-Acute Care                                                                                                                        600
601 Sub-Acute Care - Pediatric                                                                                                            601
605 Skilled Nursing Care                             4,491                                                                    4,491       605
610 Psychiatric Long-Term Care                                                                                                            610
615 Intermediate Care                                                                                                                     615
620 Residential Care                                                                                                                      620
625 Other Long-Term Care Services                                                                                                         625
645 Other Daily Hospital Services                                                                                                         645
    AMBULATORY SERVICES
660 Emergency Services                               2,455                                                                    2,455       660
665 Medical Transportation Services                                                                                                       665
670 Psychiatric Emergency Rooms                                                                                                           670
675 Clinics                                           350                                                                     350         675
680 Satellite Clinics                                 500                                                                     500         680
685 Satellite Ambulatory Surgery Center                                                                                                   685
690 Outpatient Chemical Dependency Services                                                                                               690
695 Observation Care                                                                                                                      695
700 Partial Hospitalization - Psychiatric                                                                                                 700
705 Home Health Care Services                                                                                                             705
710 Hospice - Outpatient Services                                                                                                         710
715 Adult Day Health Care Services                                                                                                        715
720 Other Ambulatory Services                                                                                                             720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                           730
735 Surgery and Recovery Services                    3,661                                                                    3,661       735
740 Ambulatory Surgery Services                                                                                                           740
745 Anesthesiology                                                                                                                        745
750 Medical Supplies Sold to Patients                                                                                                     750
755 Durable Medical Equipment                                                                                                             755
760 Clinical Laboratory Services                     2,043                                                                    2,043       760
765 Pathological Laboratory Services                                                                                                      765
770 Blood Bank                                                                                                                            770
775 Echocardiology                                                                                                                        775
780 Cardiac Catheterization Services                                                                                                      780



                                                                                                                                 MCH - 000283
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       224 of2/4/2015
                                                                               Date Prepared:   478 Page ID
19
                                                       #:2196
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (6 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                 Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS         (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
               BASIS OF ALLOCATION               from Column                       Processed     Revenue from     Outpatient
Line                                                   (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                   (23)        12,Col(22)      No
                 LINES BEING ALLOCATED             115-140          145            150            155-215            220
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                              505
510 Coronary Care                                                                                                                510
515 Pediatric Intensive Care                                                                                                     515
520 Neonatal Intensive Care                                                                                                      520
525 Psychiatric Intensive (Isolation) Care                                                                                       525
530 Burn Care                                                                                                                    530
535 Other Intensive Care                                                                                                         535
540 Definitive Observation                                                                                                       540
545 Medical/Surgical Acute                                         2,570          33,706                                         545
550 Pediatric Acute                                                                                                              550
555 Psychiatric Acute - Adult                                                                                                    555
560 Psychiatric Acute - Adolescent & Child                                                                                       560
565 Obstetrics Acute                                                                                                             565
570 Alternate Birthing Center                                                                                                    570
575 Chemical Dependency Services                                                                                                 575
580 Physical Rehabilitation Care                                                                                                 580
585 Hospice - Inpatient Care                                                                                                     585
590 Other Acute Care                                                                                                             590
595 Nursery Acute                                                                                                                595
600 Sub-Acute Care                                                                                                               600
601 Sub-Acute Care - Pediatric                                                                                                   601
605 Skilled Nursing Care                                           22,607         40,382                                         605
610 Psychiatric Long-Term Care                                                                                                   610
615 Intermediate Care                                                                                                            615
620 Residential Care                                                                                                             620
625 Other Long-Term Care Services                                                                                                625
645 Other Daily Hospital Services                                                                                                645
    AMBULATORY SERVICES
660 Emergency Services                                              237           32,396                                         660
665 Medical Transportation Services                                                                                              665
670 Psychiatric Emergency Rooms                                                                                                  670
675 Clinics                                                                                                                      675
680 Satellite Clinics                                                              574                                           680
685 Satellite Ambulatory Surgery Center                                                                                          685
690 Outpatient Chemical Dependency Services                                                                                      690
695 Observation Care                                                                                                             695
700 Partial Hospitalization - Psychiatric                                                                                        700
705 Home Health Care Services                                                                                                    705
710 Hospice - Outpatient Services                                                                                                710
715 Adult Day Health Care Services                                                                                               715
720 Other Ambulatory Services                                                                                                    720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                  730
735 Surgery and Recovery Services                                                  7,798                                         735
740 Ambulatory Surgery Services                                                                                                  740
745 Anesthesiology                                                                                                               745
750 Medical Supplies Sold to Patients                                                                                            750
755 Durable Medical Equipment                                                                                                    755
760 Clinical Laboratory Services                                                                                                 760
765 Pathological Laboratory Services                                                                                             765
770 Blood Bank                                                                                                                   770
775 Echocardiology                                                                                                               775
780 Cardiac Catheterization Services                                                                                             780



                                                                                                                       MCH - 000284
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       225 of2/4/2015
                                                                               Date Prepared:   478 Page ID
19
                                                       #:2197
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (7 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS          (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
               BASIS OF ALLOCATION                  FTE's       Service and        Costed         Revenue from      All Approved
Line                                                           Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                             Requisitions                                                        No
                 LINES BEING ALLOCATED             225-230          235             240               245             250-255
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                505
510 Coronary Care                                                                                                                  510
515 Pediatric Intensive Care                                                                                                       515
520 Neonatal Intensive Care                                                                                                        520
525 Psychiatric Intensive (Isolation) Care                                                                                         525
530 Burn Care                                                                                                                      530
535 Other Intensive Care                                                                                                           535
540 Definitive Observation                                                                                                         540
545 Medical/Surgical Acute                                        $17,677                                                          545
550 Pediatric Acute                                                                                                                550
555 Psychiatric Acute - Adult                                                                                                      555
560 Psychiatric Acute - Adolescent & Child                                                                                         560
565 Obstetrics Acute                                                                                                               565
570 Alternate Birthing Center                                                                                                      570
575 Chemical Dependency Services                                                                                                   575
580 Physical Rehabilitation Care                                                                                                   580
585 Hospice - Inpatient Care                                                                                                       585
590 Other Acute Care                                                                                                               590
595 Nursery Acute                                                                                                                  595
600 Sub-Acute Care                                                                                                                 600
601 Sub-Acute Care - Pediatric                                                                                                     601
605 Skilled Nursing Care                                          $49,924                                                          605
610 Psychiatric Long-Term Care                                                                                                     610
615 Intermediate Care                                                                                                              615
620 Residential Care                                                                                                               620
625 Other Long-Term Care Services                                                                                                  625
645 Other Daily Hospital Services                                                                                                  645
    AMBULATORY SERVICES
660 Emergency Services                                            $26,868                                                          660
665 Medical Transportation Services                                                                                                665
670 Psychiatric Emergency Rooms                                                                                                    670
675 Clinics                                                       $41,211         $10,334                                          675
680 Satellite Clinics                                              $368            $175                                            680
685 Satellite Ambulatory Surgery Center                                                                                            685
690 Outpatient Chemical Dependency Services                                                                                        690
695 Observation Care                                                                                                               695
700 Partial Hospitalization - Psychiatric                                                                                          700
705 Home Health Care Services                                                                                                      705
710 Hospice - Outpatient Services                                                                                                  710
715 Adult Day Health Care Services                                                                                                 715
720 Other Ambulatory Services                                                                                                      720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                    730
735 Surgery and Recovery Services                                 $61,099                                                          735
740 Ambulatory Surgery Services                                                                                                    740
745 Anesthesiology                                                 $126                                                            745
750 Medical Supplies Sold to Patients                            $176,067                                                          750
755 Durable Medical Equipment                                                                                                      755
760 Clinical Laboratory Services                                    $45                                                            760
765 Pathological Laboratory Services                                                                                               765
770 Blood Bank                                                                                                                     770
775 Echocardiology                                                                                                                 775
780 Cardiac Catheterization Services                                                                                               780



                                                                                                                         MCH - 000285
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       226 of2/4/2015
                                                                               Date Prepared:   478 Page ID
19
                                                       #:2198
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (8 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS           (19) Nursing   (20) Paramedic   (21) Medical
               BASIS OF ALLOCATION                  Student             Student     PostGraduate
Line                                              Departmental      Department      Departmental   Line
 No                                                Assignment       Assignment       Assignment     No
                 LINES BEING ALLOCATED              260-265           270-275           280
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                 505
510 Coronary Care                                                                                   510
515 Pediatric Intensive Care                                                                        515
520 Neonatal Intensive Care                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                          525
530 Burn Care                                                                                       530
535 Other Intensive Care                                                                            535
540 Definitive Observation                                                                          540
545 Medical/Surgical Acute                                                                          545
550 Pediatric Acute                                                                                 550
555 Psychiatric Acute - Adult                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                          560
565 Obstetrics Acute                                                                                565
570 Alternate Birthing Center                                                                       570
575 Chemical Dependency Services                                                                    575
580 Physical Rehabilitation Care                                                                    580
585 Hospice - Inpatient Care                                                                        585
590 Other Acute Care                                                                                590
595 Nursery Acute                                                                                   595
600 Sub-Acute Care                                                                                  600
601 Sub-Acute Care - Pediatric                                                                      601
605 Skilled Nursing Care                                                                            605
610 Psychiatric Long-Term Care                                                                      610
615 Intermediate Care                                                                               615
620 Residential Care                                                                                620
625 Other Long-Term Care Services                                                                   625
645 Other Daily Hospital Services                                                                   645
    AMBULATORY SERVICES
660 Emergency Services                                                                              660
665 Medical Transportation Services                                                                 665
670 Psychiatric Emergency Rooms                                                                     670
675 Clinics                                                                                         675
680 Satellite Clinics                                                                               680
685 Satellite Ambulatory Surgery Center                                                             685
690 Outpatient Chemical Dependency Services                                                         690
695 Observation Care                                                                                695
700 Partial Hospitalization - Psychiatric                                                           700
705 Home Health Care Services                                                                       705
710 Hospice - Outpatient Services                                                                   710
715 Adult Day Health Care Services                                                                  715
720 Other Ambulatory Services                                                                       720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                     730
735 Surgery and Recovery Services                                                                   735
740 Ambulatory Surgery Services                                                                     740
745 Anesthesiology                                                                                  745
750 Medical Supplies Sold to Patients                                                               750
755 Durable Medical Equipment                                                                       755
760 Clinical Laboratory Services                                                                    760
765 Pathological Laboratory Services                                                                765
770 Blood Bank                                                                                      770
775 Echocardiology                                                                                  775
780 Cardiac Catheterization Services                                                                780



                                                                                                                      MCH - 000286
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       227 of2/4/2015
                                                                              Date Prepared:   478 Page ID
19
                                                      #:2199
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (9 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS            (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
               BASIS OF ALLOCATION                                         Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                        column (5)                      Line
 No                                                                                                                                          No
                  LINES BEING ALLOCATED                 5-25              30-80          85-100                105              110
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                                     785
790 Electromyography                                                                                                                        790
795 Electroencephalography                                                                                                                  795
800 Radiology - Diagnostic                             2,765                                                                    2,765       800
805 Radiology - Therapeutic                                                                                                                 805
810 Nuclear Medicine                                                                                                                        810
815 Magnetic Resonance Imaging                                                                                                              815
820 Ultrasonography                                                                                                                         820
825 Computed Tomographic Scanner                                                                                                            825
830 Drugs Sold to Patients                                                                                                                  830
835 Respiratory Therapy                                 433                                                                     433         835
840 Pulmonary Function Services                                                                                                             840
845 Renal Dialysis                                                                                                                          845
850 Lithotripsy                                                                                                                             850
855 Gastro-Intestinal Services                                                                                                              855
860 Physical Therapy                                    263                                                                     263         860
865 Speech - Language Pathology                                                                                                             865
870 Occupational Therapy                                                                                                                    870
875 Other Physical Medicine                                                                                                                 875
880 Electroconvulsive Therapy                                                                                                               880
885 Psychiatric/Psychological Testing                                                                                                       885
890 Psychiatric Individual/Group Therapy                                                                                                    890
895 Organ Acquisition                                                                                                                       895
900 Other Ancillary Services                                                                                                                900
910 Purchased Inpatient Services                                                                                                            910
911 Purchased Outpatient Services                                                                                                           911
915 Non-Operating Cost Centers                          449                                                                     449         915
920 Total Statistical Units (Lines 5-915)              34,084                                                                  30,967       920
925 Operating costs Being Allocated (Page 20)                                                                                               925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                                                            930
935 Net Cost (Line 925 minus 930)                                                                                                           935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                                                                   940




                                                                                                                                   MCH - 000287
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       228 of2/4/2015
                                                                              Date Prepared:   478 Page ID
19
                                                      #:2200
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (10 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS            (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
               BASIS OF ALLOCATION                  from Column                       Processed     Revenue from     OutPatient
Line                                                      (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                      (23)        12,Col(22)      No
                  LINES BEING ALLOCATED               115-140          145            150            155-215            220
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                             785
790 Electromyography                                                                                                                790
795 Electroencephalography                                                                                                          795
800 Radiology - Diagnostic                                                            8,333                                         800
805 Radiology - Therapeutic                                                                                                         805
810 Nuclear Medicine                                                                                                                810
815 Magnetic Resonance Imaging                                                                                                      815
820 Ultrasonography                                                                                                                 820
825 Computed Tomographic Scanner                                                                                                    825
830 Drugs Sold to Patients                                                                                                          830
835 Respiratory Therapy                                                               1,630                                         835
840 Pulmonary Function Services                                                                                                     840
845 Renal Dialysis                                                                                                                  845
850 Lithotripsy                                                                                                                     850
855 Gastro-Intestinal Services                                                                                                      855
860 Physical Therapy                                                                  6,399                                         860
865 Speech - Language Pathology                                                                                                     865
870 Occupational Therapy                                                                                                            870
875 Other Physical Medicine                                                                                                         875
880 Electroconvulsive Therapy                                                                                                       880
885 Psychiatric/Psychological Testing                                                                                               885
890 Psychiatric Individual/Group Therapy                                                                                            890
895 Organ Acquisition                                                                                                               895
900 Other Ancillary Services                                                                                                        900
910 Purchased Inpatient Services                                                                                                    910
911 Purchased Outpatient Services                                                                                                   911
915 Non-Operating Cost Centers                                                                                                      915
920 Total Statistical Units (Lines 5-915)                             25,414         131,218                                        920
925 Operating costs Being Allocated (Page 20)                                                                                       925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                                                    930
935 Net Cost (Line 925 minus 930)                                                                                                   935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                                                           940




                                                                                                                          MCH - 000288
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       229 of2/4/2015
                                                                              Date Prepared:   478 Page ID
19
                                                      #:2201
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (11 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS            (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
               BASIS OF ALLOCATION                    FTE's       Service and        Costed         Revenue from      All Approved
Line                                                             Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                               Requisitions                                                        No
                  LINES BEING ALLOCATED              225-230          235             240               245             250-255
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                              785
790 Electromyography                                                                                                                 790
795 Electroencephalography                                                                                                           795
800 Radiology - Diagnostic                                          $9,773          $5,419                                           800
805 Radiology - Therapeutic                                                                                                          805
810 Nuclear Medicine                                                                                                                 810
815 Magnetic Resonance Imaging                                                                                                       815
820 Ultrasonography                                                                                                                  820
825 Computed Tomographic Scanner                                                                                                     825
830 Drugs Sold to Patients                                                         $293,684                                          830
835 Respiratory Therapy                                             $3,592                                                           835
840 Pulmonary Function Services                                                                                                      840
845 Renal Dialysis                                                                                                                   845
850 Lithotripsy                                                                                                                      850
855 Gastro-Intestinal Services                                                                                                       855
860 Physical Therapy                                                $2,751                                                           860
865 Speech - Language Pathology                                                                                                      865
870 Occupational Therapy                                             $667                                                            870
875 Other Physical Medicine                                                                                                          875
880 Electroconvulsive Therapy                                                                                                        880
885 Psychiatric/Psychological Testing                                                                                                885
890 Psychiatric Individual/Group Therapy                                                                                             890
895 Organ Acquisition                                                                                                                895
900 Other Ancillary Services                                                                                                         900
910 Purchased Inpatient Services                                                                                                     910
911 Purchased Outpatient Services                                                                                                    911
915 Non-Operating Cost Centers                                                                                                       915
920 Total Statistical Units (Lines 5-915)                          $390,168        $309,612                                          920
925 Operating costs Being Allocated (Page 20)                                                                                        925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                                                     930
935 Net Cost (Line 925 minus 930)                                                                                                    935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                                                            940




                                                                                                                           MCH - 000289
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       230 of2/4/2015
                                                                              Date Prepared:   478 Page ID
19
                                                      #:2202
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (12 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2014
          NON-REVENUE PRODUCING CENTERS            (19) Nursing   (20) Paramedic   (21) Medical
               BASIS OF ALLOCATION                   Student             Student     PostGraduate
Line                                               Departmental     Departmental     Departmental   Line
 No                                                 Assignment       Assignment       Assignment     No
                  LINES BEING ALLOCATED              260-265          270-275            280
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                             785
790 Electromyography                                                                                790
795 Electroencephalography                                                                          795
800 Radiology - Diagnostic                                                                          800
805 Radiology - Therapeutic                                                                         805
810 Nuclear Medicine                                                                                810
815 Magnetic Resonance Imaging                                                                      815
820 Ultrasonography                                                                                 820
825 Computed Tomographic Scanner                                                                    825
830 Drugs Sold to Patients                                                                          830
835 Respiratory Therapy                                                                             835
840 Pulmonary Function Services                                                                     840
845 Renal Dialysis                                                                                  845
850 Lithotripsy                                                                                     850
855 Gastro-Intestinal Services                                                                      855
860 Physical Therapy                                                                                860
865 Speech - Language Pathology                                                                     865
870 Occupational Therapy                                                                            870
875 Other Physical Medicine                                                                         875
880 Electroconvulsive Therapy                                                                       880
885 Psychiatric/Psychological Testing                                                               885
890 Psychiatric Individual/Group Therapy                                                            890
895 Organ Acquisition                                                                               895
900 Other Ancillary Services                                                                        900
910 Purchased Inpatient Services                                                                    910
911 Purchased Outpatient Services                                                                    911
915 Non-Operating Cost Centers                                                                      915
920 Total Statistical Units (Lines 5-915)                                                           920
925 Operating costs Being Allocated (Page 20)                                                       925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                    930
935 Net Cost (Line 925 minus 930)                                                                   935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                           940




                                                                                                                       MCH - 000290
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   231 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2203
20                                         COST ALLOCATION                                       ( Page 20 (1 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:     06/30/2014
Line         NON-REVENUE PRODUCING CENTERS               Account No (1)Adjusted Direct Costs    (2)Square Feet     (3)Subtotal     Line
 No               BASIS OF ALLOCATION                                   from Page 17 &                                              No
                                                                         18,Column (12)
                    LINES BEING ALLOCATED                                                            5-25
 5     Interest - Other                                     8870                                                                    5
 10    Insurance - Other                                    8840                                                                    10
 15    Licenses and Taxes (Other than on income)            8850                                                                    15
 20    Depreciation and Amortization                        8810                                                                    20
 25    Leases and Rentals                                   8820                                                                    25
 30    Interest - Working Capital                           8860                                                                    30
 35    Hospital Administration                              8610                                                                    35
 40    Governing Board Expense                              8620                                                                    40
 45    Public Relations                                     8630                                                                    45
 50    Management Engineering                               8640                                                                    50
 55    Community Health Education                           8770                                                                    55
 60    Other Administrative Services                        8790                                                                    60
 65    General Accounting                                   8510                                                                    65
 70    Communications                                       8470                                                                    70
 75    Other Fiscal Services                                8590                                                                    75
 80    Printing and Duplicating                             8310                                                                    80
 85    Personnel                                            8650                                                                    85
 90    Employee Health Services                             8660                                                                    90
 95    Employee Benefits (Non-Payroll Related)              8880                                                                    95
100 Non-Patient Food Services                               8330                                                                   100
105 Purchasing and Stores                                   8400                                                                   105
110 Housekeeping                                            8440                                                                   110
115 Grounds                                                 8410                                                                   115
120 Security                                                8420                                                                   120
125 Parking                                                 8430                                                                   125
130 Plant Operations                                        8450                                                                   130
135 Plant Maintenance                                       8460                                                                   135
140 Other General Services                                  8490                                                                   140
145 Dietary                                                 8340                                                                   145
150 Laundry and Linen                                       8350                                                                   150
155 Patient Accounting                                      8530                                                                   155
160 Data Processing                                         8480                                                                   160
165 Credit and Collection                                   8550                                                                   165
170 Auxiliary Groups                                        8670                                                                   170
175 Chaplaincy Services                                     8680                                                                   175
180 Medical Library                                         8690                                                                   180
185 Medical Records                                         8700                                                                   185
190 Medical Staff Administration                            8710                                                                   190
195 Social Work Services                                    8360                                                                   195
200 Utilization Management                                  8750                                                                   200
205 Insurance - Hospital and Professional Malpractice       8830                                                                   205
210 Admitting                                               8560                                                                   210
215 Other Unassigned Costs                                  8890                                                                   215
220 Outpatient Registration                                 8570                                                                   220
225 Nursing Administration                                  8720                                                                   225
230 Inservice Education-Nursing                             8740                                                                   230
235 Central Services and Supplies                           8380                                                                   235
240 Pharmacy                                                8390                                                                   240
245 Research Projects and Administration                    8010                                                                   245
250 Education Administration Office                         8210                                                                   250
255 Student Housing                                         8260                                                                   255
260 Licensed Vocational Nurse Program                       8230                                                                   260
265 School of Nursing                                       8220                                                                   265
270 Paramedical Education                                   8250                                                                   270
275 Other Health Profession Education                       8290                                                                   275
280 Medical Postgraduate Education                          8260                                                                 MCH - 000291
                                                                                                                                   280
285 TOTAL NON-REVENUE PRODUCING CENTERS                                                                                            285
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page         232 of2/4/2015
                                                                              Date Prepared:   478 Page ID
20                          COST ALLOCATION         #:2204          ( Page 20 (2 of 18) Submitted Data )

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:      06/30/2014
Line           NON-REVENUE PRODUCING CENTERS                (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                 BASIS OF ALLOCATION                          Costs                          Pages 17 & 18,        Serviced         No
                                                                                                   Column (5)
                          LINES BEING ALLOCATED                    30-80          85-100               105              110
 5     Interest - Other                                                                                                                5
 10    Insurance - Other                                                                                                               10
 15    Licenses and Taxes (Other than on income)                                                                                       15
 20    Depreciation and Amortization                                                                                                   20
 25    Leases and Rentals                                                                                                              25
 30    Interest - Working Capital                                                                                                      30
 35    Hospital Administration                                                                                                         35
 40    Governing Board Expense                                                                                                         40
 45    Public Relations                                                                                                                45
 50    Management Engineering                                                                                                          50
 55    Community Health Education                                                                                                      55
 60    Other Administrative Services                                                                                                   60
 65    General Accounting                                                                                                              65
 70    Communications                                                                                                                  70
 75    Other Fiscal Services                                                                                                           75
 80    Printing and Duplicating                                                                                                        80
 85    Personnel                                                                                                                       85
 90    Employee Health Services                                                                                                        90
 95    Employee Benefits (Non-Payroll Related)                                                                                         95
100 Non-Patient Food Services                                                                                                         100
105 Purchasing and Stores                                                                                                             105
110 Housekeeping                                                                                                                      110
115 Grounds                                                                                                                           115
120 Security                                                                                                                          120
125 Parking                                                                                                                           125
130 Plant Operations                                                                                                                  130
135 Plant Maintenance                                                                                                                 135
140 Other General Services                                                                                                            140
145 Dietary                                                                                                                           145
150 Laundry and Linen                                                                                                                 150
155 Patient Accounting                                                                                                                155
160 Data Processing                                                                                                                   160
165 Credit and Collection                                                                                                             165
170 Auxiliary Groups                                                                                                                  170
175 Chaplaincy Services                                                                                                               175
180 Medical Library                                                                                                                   180
185 Medical Records                                                                                                                   185
190 Medical Staff Administration                                                                                                      190
195 Social Work Services                                                                                                              195
200 Utilization Management                                                                                                            200
205 Insurance - Hospital and Professional Malpractice                                                                                 205
210 Admitting                                                                                                                         210
215 Other Unassigned Costs                                                                                                            215
220 Outpatient Registration                                                                                                           220
225 Nursing Administration                                                                                                            225
230 Inservice Education-Nursing                                                                                                       230
235 Central Services and Supplies                                                                                                     235
240 Pharmacy                                                                                                                          240
245 Research Projects and Administration                                                                                              245
250 Education Administration Office                                                                                                   250
255 Student Housing                                                                                                                   255
260 Licensed Vocational Nurse Program                                                                                                 260
265 School of Nursing                                                                                                                 265
270 Paramedical Education                                                                                                             270
275 Other Health Profession Education                                                                                                 275
280 Medical Postgraduate Education                                                                                                  MCH - 000292
                                                                                                                                      280
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page         233 of2/4/2015
                                                                              Date Prepared:   478 Page ID
20                          COST ALLOCATION
                                                    #:2205          ( Page 20 (3 of 18) Submitted Data )
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:       06/30/2014

Line           NON-REVENUE PRODUCING CENTERS               (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                 BASIS OF ALLOCATION                   from Column (2)                        Processed     Revenue from Page No
                                                                                                                  12, Column 23
                          LINES BEING ALLOCATED                  115-140         145                150              155-215
  5    Interest - Other                                                                                                             5
 10    Insurance - Other                                                                                                            10
 15    Licenses and Taxes (Other than on income)                                                                                    15
 20    Depreciation and Amortization                                                                                                20
 25    Leases and Rentals                                                                                                           25
 30    Interest - Working Capital                                                                                                   30
 35    Hospital Administration                                                                                                      35
 40    Governing Board Expense                                                                                                      40
 45    Public Relations                                                                                                             45
 50    Management Engineering                                                                                                       50
 55    Community Health Education                                                                                                   55
 60    Other Administrative Services                                                                                                60
 65    General Accounting                                                                                                           65
 70    Communications                                                                                                               70
 75    Other Fiscal Services                                                                                                        75
 80    Printing and Duplicating                                                                                                     80
 85    Personnel                                                                                                                    85
 90    Employee Health Services                                                                                                     90
 95    Employee Benefits (Non-Payroll Related)                                                                                      95
100 Non-Patient Food Services                                                                                                      100
105 Purchasing and Stores                                                                                                          105
110 Housekeeping                                                                                                                   110
115 Grounds                                                                                                                        115
120 Security                                                                                                                       120
125 Parking                                                                                                                        125
130 Plant Operations                                                                                                               130
135 Plant Maintenance                                                                                                              135
140 Other General Services                                                                                                         140
145 Dietary                                                                                                                        145
150 Laundry and Linen                                                                                                              150
155 Patient Accounting                                                                                                             155
160 Data Processing                                                                                                                160
165 Credit and Collection                                                                                                          165
170 Auxiliary Groups                                                                                                               170
175 Chaplaincy Services                                                                                                            175
180 Medical Library                                                                                                                180
185 Medical Records                                                                                                                185
190 Medical Staff Administration                                                                                                   190
195 Social Work Services                                                                                                           195
200 Utilization Management                                                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                              205
210 Admitting                                                                                                                      210
215 Other Unassigned Costs                                                                                                         215
220 Outpatient Registration                                                                                                        220
225 Nursing Administration                                                                                                         225
230 Inservice Education-Nursing                                                                                                    230
235 Central Services and Supplies                                                                                                  235
240 Pharmacy                                                                                                                       240
245 Research Projects and Administration                                                                                           245
250 Education Administration Office                                                                                                250
255 Student Housing                                                                                                                255
260 Licensed Vocational Nurse Program                                                                                              260
265 School of Nursing                                                                                                              265
270 Paramedical Education                                                                                                          270
275 Other Health Profession Education                                                                                              275
280 Medical Postgraduate Education                                                                                             MCH 280
                                                                                                                                   - 000293
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   234 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2206
20                                         COST ALLOCATION                                     ( Page 20 (4 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:          06/30/2014
Line           NON-REVENUE PRODUCING CENTERS                   (12)Gross        (13)Nursing   (14)Central Service    (15) Pharmacy   Line
 No                 BASIS OF ALLOCATION                    Outpatient Revenue      FTE's      and Supply Costed          Costed       No
                                                               from Page                          Requisitions        Requisitions
                                                              12,Column 22
                          LINES BEING ALLOCATED                    220            225-230             235                  240       No
  5    Interest - Other                                                                                                               5
 10    Insurance - Other                                                                                                              10
 15    Licenses and Taxes (Other than on income)                                                                                      15
 20    Depreciation and Amortization                                                                                                  20
 25    Leases and Rentals                                                                                                             25
 30    Interest - Working Capital                                                                                                     30
 35    Hospital Administration                                                                                                        35
 40    Governing Board Expense                                                                                                        40
 45    Public Relations                                                                                                               45
 50    Management Engineering                                                                                                         50
 55    Community Health Education                                                                                                     55
 60    Other Administrative Services                                                                                                  60
 65    General Accounting                                                                                                             65
 70    Communications                                                                                                                 70
 75    Other Fiscal Services                                                                                                          75
 80    Printing and Duplicating                                                                                                       80
 85    Personnel                                                                                                                      85
 90    Employee Health Services                                                                                                       90
 95    Employee Benefits (Non-Payroll Related)                                                                                        95
100 Non-Patient Food Services                                                                                                        100
105 Purchasing and Stores                                                                                                            105
110 Housekeeping                                                                                                                     110
115 Grounds                                                                                                                          115
120 Security                                                                                                                         120
125 Parking                                                                                                                          125
130 Plant Operations                                                                                                                 130
135 Plant Maintenance                                                                                                                135
140 Other General Services                                                                                                           140
145 Dietary                                                                                                                          145
150 Laundry and Linen                                                                                                                150
155 Patient Accounting                                                                                                               155
160 Data Processing                                                                                                                  160
165 Credit and Collection                                                                                                            165
170 Auxiliary Groups                                                                                                                 170
175 Chaplaincy Services                                                                                                              175
180 Medical Library                                                                                                                  180
185 Medical Records                                                                                                                  185
190 Medical Staff Administration                                                                                                     190
195 Social Work Services                                                                                                             195
200 Utilization Management                                                                                                           200
205 Insurance - Hospital and Professional Malpractice                                                                                205
210 Admitting                                                                                                                        210
215 Other Unassigned Costs                                                                                                           215
220 Outpatient Registration                                                                                                          220
225 Nursing Administration                                                                                                           225
230 Inservice Education-Nursing                                                                                                      230
235 Central Services and Supplies                                                                                                    235
240 Pharmacy                                                                                                                         240
245 Research Projects and Administration                                                                                             245
250 Education Administration Office                                                                                                  250
255 Student Housing                                                                                                                  255
260 Licensed Vocational Nurse Program                                                                                                260
265 School of Nursing                                                                                                                265
270 Paramedical Education                                                                                                            270
275 Other Health Profession Education                                                                                                275
                                                                                                                                 MCH - 000294
280 Medical Postgraduate Education                                                                                                   280
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   235 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2207
20                                         COST ALLOCATION                                        ( Page 20 (5 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:         06/30/2014
Line           NON-REVENUE PRODUCING CENTERS                  (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                 BASIS OF ALLOCATION                                        Revenue from        All Approved        Departmental        No
                                                                                Column (11)          Programs           Assignment
                          LINES BEING ALLOCATED                                     245              250-255              260-265
  5    Interest - Other                                                                                                                    5
 10    Insurance - Other                                                                                                                   10
 15    Licenses and Taxes (Other than on income)                                                                                           15
 20    Depreciation and Amortization                                                                                                       20
 25    Leases and Rentals                                                                                                                  25
 30    Interest - Working Capital                                                                                                          30
 35    Hospital Administration                                                                                                             35
 40    Governing Board Expense                                                                                                             40
 45    Public Relations                                                                                                                    45
 50    Management Engineering                                                                                                              50
 55    Community Health Education                                                                                                          55
 60    Other Administrative Services                                                                                                       60
 65    General Accounting                                                                                                                  65
 70    Communications                                                                                                                      70
 75    Other Fiscal Services                                                                                                               75
 80    Printing and Duplicating                                                                                                            80
 85    Personnel                                                                                                                           85
 90    Employee Health Services                                                                                                            90
 95    Employee Benefits (Non-Payroll Related)                                                                                             95
100 Non-Patient Food Services                                                                                                             100
105 Purchasing and Stores                                                                                                                 105
110 Housekeeping                                                                                                                          110
115 Grounds                                                                                                                               115
120 Security                                                                                                                              120
125 Parking                                                                                                                               125
130 Plant Operations                                                                                                                      130
135 Plant Maintenance                                                                                                                     135
140 Other General Services                                                                                                                140
145 Dietary                                                                                                                               145
150 Laundry and Linen                                                                                                                     150
155 Patient Accounting                                                                                                                    155
160 Data Processing                                                                                                                       160
165 Credit and Collection                                                                                                                 165
170 Auxiliary Groups                                                                                                                      170
175 Chaplaincy Services                                                                                                                   175
180 Medical Library                                                                                                                       180
185 Medical Records                                                                                                                       185
190 Medical Staff Administration                                                                                                          190
195 Social Work Services                                                                                                                  195
200 Utilization Management                                                                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                     205
210 Admitting                                                                                                                             210
215 Other Unassigned Costs                                                                                                                215
220 Outpatient Registration                                                                                                               220
225 Nursing Administration                                                                                                                225
230 Inservice Education-Nursing                                                                                                           230
235 Central Services and Supplies                                                                                                         235
240 Pharmacy                                                                                                                              240
245 Research Projects and Administration                                                                                                  245
250 Education Administration Office                                                                                                       250
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
280 Medical Postgraduate Education                                                                                                  MCH - 000295
                                                                                                                                          280
285 TOTAL NON-REVENUE PRODUCING CENTERS                                                                                                   285
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   236 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2208
20                                         COST ALLOCATION                                  ( Page 20 (6 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                     Report Period End:       06/30/2014
Line          NON-REVENUE PRODUCING CENTERS               (20)Paramedic Student    (21)Medical       (22)Transfers    (23)Total
 No                BASIS OF ALLOCATION                         Departmental       Postgraduate       for Operating
                                                                Assignment        Departmental           Costs
                                                                                   Assignment
                                                                                                                                   Line
                     LINES BEING ALLOCATED                         270-275            280                                          No
  5    Interest - Other                                                                                                             5
 10    Insurance - Other                                                                                                            10
 15    Licenses and Taxes (Other than on income)                                                                                    15
 20    Depreciation and Amortization                                                                                                20
 25    Leases and Rentals                                                                                                           25
 30    Interest - Working Capital                                                                                                   30
 35    Hospital Administration                                                                                                      35
 40    Governing Board Expense                                                                                                      40
 45    Public Relations                                                                                                             45
 50    Management Engineering                                                                                                       50
 55    Community Health Education                                                                                                   55
 60    Other Administrative Services                                                                                                60
 65    General Accounting                                                                                                           65
 70    Communications                                                                                                               70
 75    Other Fiscal Services                                                                                                        75
 80    Printing and Duplicating                                                                                                     80
 85    Personnel                                                                                                                    85
 90    Employee Health Services                                                                                                     90
 95    Employee Benefits (Non-Payroll Related)                                                                                      95
100 Non-Patient Food Services                                                                                                      100
105 Purchasing and Stores                                                                                                          105
110 Housekeeping                                                                                                                   110
115 Grounds                                                                                                                        115
120 Security                                                                                                                       120
125 Parking                                                                                                                        125
130 Plant Operations                                                                                                               130
135 Plant Maintenance                                                                                                              135
140 Other General Services                                                                                                         140
145 Dietary                                                                                                                        145
150 Laundry and Linen                                                                                                              150
155 Patient Accounting                                                                                                             155
160 Data Processing                                                                                                                160
165 Credit and Collection                                                                                                          165
170 Auxiliary Groups                                                                                                               170
175 Chaplaincy Services                                                                                                            175
180 Medical Library                                                                                                                180
185 Medical Records                                                                                                                185
190 Medical Staff Administration                                                                                                   190
195 Social Work Services                                                                                                           195
200 Utilization Management                                                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                              205
210 Admitting                                                                                                                      210
215 Other Unassigned Costs                                                                                                         215
220 Outpatient Registration                                                                                                        220
225 Nursing Administration                                                                                                         225
230 Inservice Education-Nursing                                                                                                    230
235 Central Services and Supplies                                                                                                  235
240 Pharmacy                                                                                                                       240
245 Research Projects and Administration                                                                                           245
250 Education Administration Office                                                                                                250
255 Student Housing                                                                                                                255
260 Licensed Vocational Nurse Program                                                                                              260
265 School of Nursing                                                                                                              265
270 Paramedical Education                                                                                                          270
275 Other Health Profession Education                                                                                      MCH - 000296
                                                                                                                                 275
280 Medical Postgraduate Education                                                                                                 280
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page         237 of2/4/2015
                                                                            Date Prepared:   478 Page ID
20                        COST ALLOCATION         #:2209          ( Page 20 (7 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:     06/30/2014

Line          REVENUE PRODUCING CENTERS                    Account No (1)Adjusted Direct Costs    (2)Square Feet    (3)Subtotal     Line
 No              BASIS OF ALLOCATION                                      from Page 17 &                                             No
                                                                           18,Column (12)
                  LINES BEING ALLOCATED                                                                5-25
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                    5320                                                                  350
355 Laundry and Linen Revenue                                 5340                                                                  355
360 Social Work Services Revenue                              5350                                                                  360
365 Supplies Sold to Non-Patients Revenue                     5370                                                                  365
370 Drugs Sold to Non-Patients Revenue                        5380                                                                  370
375 Purchasing Services Revenue                               5390                                                                  375
380 Parking Revenue                                           5430                                                                  380
385 Housekeeping and Maintenance Services Revenue             5440                                                                  385
390 Data Processing Services Revenue                          5480                                                                  390
395 Medical Records Abstracts Sales                           5700                                                                  395
400 Management Services Revenue                               5740                                                                  400
405 Worker's Compensation Refunds                             5782                                                                  405
410 Community Health Education Revenue                        5770                                                                  410
411 Reinsurance Recoveries                                    5781                                                                  411
415 Transfers from Restricted Funds for Operations (Non-      5790                                                                  415
    Revenue Centers)
420 Other (Specify)                                           5780                                                                  420
425 Other (Specify)                                           5780                                                                  425
430 Other (Specify)                                           5780                                                                  430
435 Other (Specify)                                           5780                                                                  435
440 TOTAL COST RECOVERIES                                                                                                           440
445 Research & Education Revenue and Transfers                                                                                      445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                           6010                                                                  505
510 Coronary Care                                             6030                                                                  510
515 Pediatric Intensive Care                                  6050                                                                  515
520 Neonatal Intensive Care                                   6070                                                                  520
525 Psychiatric Intensive (Isolation) Care                    6090                                                                  525
530 Burn Care                                                 6110                                                                  530
535 Other Intensive Care                                      6130                                                                  535
540 Definitive Observation                                    6150                                                                  540
545 Medical/Surgical Acute                                    6170                                                                  545
550 Pediatric Acute                                           6290                                                                  550
555 Psychiatric Acute - Adult                                 6340                                                                  555
560 Psychiatric Acute - Adolescent & Child                    6360                                                                  560
565 Obstetrics Acute                                          6380                                                                  565
570 Alternate Birthing Center                                 6400                                                                  570
575 Chemical Dependency Services                              6420                                                                  575
580 Physical Rehabilitation Care                              6440                                                                  580
585 Hospice - Inpatient Care                                  6470                                                                  585
590 Other Acute Care                                          6510                                                                  590
595 Nursery Acute                                             6530                                                                  595
600 Sub-Acute Care                                            6560                                                                  600
601 Sub-Acute Care Pediatric                                  6570                                                                  601
605 Skilled Nursing Care                                      6580                                                                  605
610 Psychiatric Long-Term Care                                6610                                                                  610
615 Intermediate Care                                         6630                                                                  615
620 Residential Care                                          6680                                                                  620
625 Other Long-Term Care Services                             6780                                                                  625
645 Other Daily Hospital Services                             6900                                                                  645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                   650
    AMBULATORY SERVICES
660 Emergency Services                                        7010                                                                  660
665 Medical Transportation Services                           7040                                                                  665
670 Psychiatric Emergency Rooms                               7060                                                                  670

                                                                                                                                  MCH - 000297
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   238 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2210
20                                           COST ALLOCATION                                     ( Page 20 (8 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:      06/30/2014
Line            REVENUE PRODUCING CENTERS                  (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                BASIS OF ALLOCATION                          Costs                          Pages 17 & 18,        Serviced         No
                                                                                                  Column (5)
                      LINES BEING ALLOCATED                    30-80             85-100               105              110
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                           350
355 Laundry and Linen Revenue                                                                                                        355
360 Social Work Services Revenue                                                                                                     360
365 Supplies Sold to Non-Patients Revenue                                                                                            365
370 Drugs Sold to Non-Patients Revenue                                                                                               370
375 Purchasing Services Revenue                                                                                                      375
380 Parking Revenue                                                                                                                  380
385 Housekeeping and Maintenance Services Revenue                                                                                    385
390 Data Processing Services Revenue                                                                                                 390
395 Medical Records Abstracts Sales                                                                                                  395
400 Management Services Revenue                                                                                                      400
405 Worker's Compensation Refunds                                                                                                    405
410 Community Health Education Revenue                                                                                               410
411 Reinsurance Recoveries                                                                                                           411
415 Transfers from Restricted Funds for Operations (Non-                                                                             415
    Revenue Centers)
420 Other (Specify)                                                                                                                  420
425 Other (Specify)                                                                                                                  425
430 Other (Specify)                                                                                                                  430
435 Other (Specify)                                                                                                                  435
440 TOTAL COST RECOVERIES                                                                                                            440
445 Research & Education Revenue and Transfers                                                                                       445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                  505
510 Coronary Care                                                                                                                    510
515 Pediatric Intensive Care                                                                                                         515
520 Neonatal Intensive Care                                                                                                          520
525 Psychiatric Intensive (Isolation) Care                                                                                           525
530 Burn Care                                                                                                                        530
535 Other Intensive Care                                                                                                             535
540 Definitive Observation                                                                                                           540
545 Medical/Surgical Acute                                                                                                           545
550 Pediatric Acute                                                                                                                  550
555 Psychiatric Acute - Adult                                                                                                        555
560 Psychiatric Acute - Adolescent & Child                                                                                           560
565 Obstetrics Acute                                                                                                                 565
570 Alternate Birthing Center                                                                                                        570
575 Chemical Dependency Services                                                                                                     575
580 Physical Rehabilitation Care                                                                                                     580
585 Hospice - Inpatient Care                                                                                                         585
590 Other Acute Care                                                                                                                 590
595 Nursery Acute                                                                                                                    595
600 Sub-Acute Care                                                                                                                   600
601 Sub-Acute Care Pediatric                                                                                                         601
605 Skilled Nursing Care                                                                                                             605
610 Psychiatric Long-Term Care                                                                                                       610
615 Intermediate Care                                                                                                                615
620 Residential Care                                                                                                                 620
625 Other Long-Term Care Services                                                                                                    625
645 Other Daily Hospital Services                                                                                                    645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                    650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                               660
665 Medical Transportation Services                                                                                                  665
670 Psychiatric Emergency Rooms                                                                                                      670

                                                                                                                                   MCH - 000298
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page         239 of2/4/2015
                                                                            Date Prepared:   478 Page ID
20                        COST ALLOCATION
                                                  #:2211          ( Page 20 (9 of 18) Submitted Data )
 Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:       06/30/2014

Line            REVENUE PRODUCING CENTERS                   (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                BASIS OF ALLOCATION                     from Column (2)                        Processed     Revenue from Page No
                                                                                                                   12, Column 23
                      LINES BEING ALLOCATED                   115-140             145               150              155-215
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                          350
355 Laundry and Linen Revenue                                                                                                       355
360 Social Work Services Revenue                                                                                                    360
365 Supplies Sold to Non-Patients Revenue                                                                                           365
370 Drugs Sold to Non-Patients Revenue                                                                                              370
375 Purchasing Services Revenue                                                                                                     375
380 Parking Revenue                                                                                                                 380
385 Housekeeping and Maintenance Services Revenue                                                                                   385
390 Data Processing Services Revenue                                                                                                390
395 Medical Records Abstracts Sales                                                                                                 395
400 Management Services Revenue                                                                                                     400
405 Worker's Compensation Refunds                                                                                                   405
410 Community Health Education Revenue                                                                                              410
411 Reinsurance Recoveries                                                                                                          411
415 Transfers from Restricted Funds for Operations (Non-                                                                            415
    Revenue Centers)
420 Other (Specify)                                                                                                                 420
425 Other (Specify)                                                                                                                 425
430 Other (Specify)                                                                                                                 430
435 Other (Specify)                                                                                                                 435
440 TOTAL COST RECOVERIES                                                                                                           440
445 Research & Education Revenue and Transfers                                                                                      445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                 505
510 Coronary Care                                                                                                                   510
515 Pediatric Intensive Care                                                                                                        515
520 Neonatal Intensive Care                                                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                                                          525
530 Burn Care                                                                                                                       530
535 Other Intensive Care                                                                                                            535
540 Definitive Observation                                                                                                          540
545 Medical/Surgical Acute                                                                                                          545
550 Pediatric Acute                                                                                                                 550
555 Psychiatric Acute - Adult                                                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                                                          560
565 Obstetrics Acute                                                                                                                565
570 Alternate Birthing Center                                                                                                       570
575 Chemical Dependency Services                                                                                                    575
580 Physical Rehabilitation Care                                                                                                    580
585 Hospice - Inpatient Care                                                                                                        585
590 Other Acute Care                                                                                                                590
595 Nursery Acute                                                                                                                   595
600 Sub-Acute Care                                                                                                                  600
601 Sub-Acute Care Pediatric                                                                                                        601
605 Skilled Nursing Care                                                                                                            605
610 Psychiatric Long-Term Care                                                                                                      610
615 Intermediate Care                                                                                                               615
620 Residential Care                                                                                                                620
625 Other Long-Term Care Services                                                                                                   625
645 Other Daily Hospital Services                                                                                                   645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                   650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                              660
665 Medical Transportation Services                                                                                                 665
670 Psychiatric Emergency Rooms                                                                                                     670

                                                                                                                                MCH - 000299
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         240 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION
                                                   #:2212          ( Page 20 (10 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:          06/30/2014

Line            REVENUE PRODUCING CENTERS                      (12)Gross        (13)Nursing   (14)Central Service    (15) Pharmacy   Line
 No                BASIS OF ALLOCATION                     Outpatient Revenue      FTE's      and Supply Costed          Costed       No
                                                               from Page                          Requisitions        Requisitions
                                                              12,Column 22
                      LINES BEING ALLOCATED                       220             225-230             235                  240       No
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                           350
355 Laundry and Linen Revenue                                                                                                        355
360 Social Work Services Revenue                                                                                                     360
365 Supplies Sold to Non-Patients Revenue                                                                                            365
370 Drugs Sold to Non-Patients Revenue                                                                                               370
375 Purchasing Services Revenue                                                                                                      375
380 Parking Revenue                                                                                                                  380
385 Housekeeping and Maintenance Services Revenue                                                                                    385
390 Data Processing Services Revenue                                                                                                 390
395 Medical Records Abstracts Sales                                                                                                  395
400 Management Services Revenue                                                                                                      400
405 Worker's Compensation Refunds                                                                                                    405
410 Community Health Education Revenue                                                                                               410
411 Reinsurance Recoveries                                                                                                           411
415 Transfers from Restricted Funds for Operations (Non-                                                                             415
    Revenue Centers)
420 Other (Specify)                                                                                                                  420
425 Other (Specify)                                                                                                                  425
430 Other (Specify)                                                                                                                  430
435 Other (Specify)                                                                                                                  435
440 TOTAL COST RECOVERIES                                                                                                            440
445 Research & Education Revenue and Transfers                                                                                       445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                  505
510 Coronary Care                                                                                                                    510
515 Pediatric Intensive Care                                                                                                         515
520 Neonatal Intensive Care                                                                                                          520
525 Psychiatric Intensive (Isolation) Care                                                                                           525
530 Burn Care                                                                                                                        530
535 Other Intensive Care                                                                                                             535
540 Definitive Observation                                                                                                           540
545 Medical/Surgical Acute                                                                                                           545
550 Pediatric Acute                                                                                                                  550
555 Psychiatric Acute - Adult                                                                                                        555
560 Psychiatric Acute - Adolescent & Child                                                                                           560
565 Obstetrics Acute                                                                                                                 565
570 Alternate Birthing Center                                                                                                        570
575 Chemical Dependency Services                                                                                                     575
580 Physical Rehabilitation Care                                                                                                     580
585 Hospice - Inpatient Care                                                                                                         585
590 Other Acute Care                                                                                                                 590
595 Nursery Acute                                                                                                                    595
600 Sub-Acute Care                                                                                                                   600
601 Sub-Acute Care Pediatric                                                                                                         601
605 Skilled Nursing Care                                                                                                             605
610 Psychiatric Long-Term Care                                                                                                       610
615 Intermediate Care                                                                                                                615
620 Residential Care                                                                                                                 620
625 Other Long-Term Care Services                                                                                                    625
645 Other Daily Hospital Services                                                                                                    645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                    650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                               660
665 Medical Transportation Services                                                                                                  665
670 Psychiatric Emergency Rooms
                                                                                                                                 MCH 670
                                                                                                                                     - 000300
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   241 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2213
20                                           COST ALLOCATION                                       ( Page 20 (11 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2014

Line            REVENUE PRODUCING CENTERS                      (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                BASIS OF ALLOCATION                                          Revenue from        All Approved        Departmental        No
                                                                                 Column (11)          Programs           Assignment
                      LINES BEING ALLOCATED                                          245              250-255              260-265
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                                 350
355 Laundry and Linen Revenue                                                                                                              355
360 Social Work Services Revenue                                                                                                           360
365 Supplies Sold to Non-Patients Revenue                                                                                                  365
370 Drugs Sold to Non-Patients Revenue                                                                                                     370
375 Purchasing Services Revenue                                                                                                            375
380 Parking Revenue                                                                                                                        380
385 Housekeeping and Maintenance Services Revenue                                                                                          385
390 Data Processing Services Revenue                                                                                                       390
395 Medical Records Abstracts Sales                                                                                                        395
400 Management Services Revenue                                                                                                            400
405 Worker's Compensation Refunds                                                                                                          405
410 Community Health Education Revenue                                                                                                     410
411 Reinsurance Recoveries                                                                                                                 411
415 Transfers from Restricted Funds for Operations (Non-                                                                                   415
    Revenue Centers)
420 Other (Specify)                                                                                                                        420
425 Other (Specify)                                                                                                                        425
430 Other (Specify)                                                                                                                        430
435 Other (Specify)                                                                                                                        435
440 TOTAL COST RECOVERIES                                                                                                                  440
445 Research & Education Revenue and Transfers                                                                                             445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                        505
510 Coronary Care                                                                                                                          510
515 Pediatric Intensive Care                                                                                                               515
520 Neonatal Intensive Care                                                                                                                520
525 Psychiatric Intensive (Isolation) Care                                                                                                 525
530 Burn Care                                                                                                                              530
535 Other Intensive Care                                                                                                                   535
540 Definitive Observation                                                                                                                 540
545 Medical/Surgical Acute                                                                                                                 545
550 Pediatric Acute                                                                                                                        550
555 Psychiatric Acute - Adult                                                                                                              555
560 Psychiatric Acute - Adolescent & Child                                                                                                 560
565 Obstetrics Acute                                                                                                                       565
570 Alternate Birthing Center                                                                                                              570
575 Chemical Dependency Services                                                                                                           575
580 Physical Rehabilitation Care                                                                                                           580
585 Hospice - Inpatient Care                                                                                                               585
590 Other Acute Care                                                                                                                       590
595 Nursery Acute                                                                                                                          595
600 Sub-Acute Care                                                                                                                         600
601 Sub-Acute Care Pediatric                                                                                                               601
605 Skilled Nursing Care                                                                                                                   605
610 Psychiatric Long-Term Care                                                                                                             610
615 Intermediate Care                                                                                                                      615
620 Residential Care                                                                                                                       620
625 Other Long-Term Care Services                                                                                                          625
645 Other Daily Hospital Services                                                                                                          645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                          650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                                     660
665 Medical Transportation Services                                                                                                        665
670 Psychiatric Emergency Rooms                                                                                                            670
                                                                                                                                     MCH - 000301
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   242 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2214
20                                           COST ALLOCATION                                 ( Page 20 (12 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2014
Line           REVENUE PRODUCING CENTERS                   (20)Paramedic Student    (21)Medical       (22)Transfers    (23)Total
 No               BASIS OF ALLOCATION                           Departmental       Postgraduate       for Operating
                                                                 Assignment        Departmental           Costs
                                                                                    Assignment
                                                                                                                                   Line
                   LINES BEING ALLOCATED                          270-275              280                                           No
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                         350
355 Laundry and Linen Revenue                                                                                                      355
360 Social Work Services Revenue                                                                                                   360
365 Supplies Sold to Non-Patients Revenue                                                                                          365
370 Drugs Sold to Non-Patients Revenue                                                                                             370
375 Purchasing Services Revenue                                                                                                    375
380 Parking Revenue                                                                                                                380
385 Housekeeping and Maintenance Services Revenue                                                                                  385
390 Data Processing Services Revenue                                                                                               390
395 Medical Records Abstracts Sales                                                                                                395
400 Management Services Revenue                                                                                                    400
405 Worker's Compensation Refunds                                                                                                  405
410 Community Health Education Revenue                                                                                             410
411 Reinsurance Recoveries                                                                                                         411
415 Transfers from Restricted Funds for Operations (Non-                                                                           415
    Revenue Centers)
420 Other (Specify)                                                                                                                420
425 Other (Specify)                                                                                                                425
430 Other (Specify)                                                                                                                430
435 Other (Specify)                                                                                                                435
440 TOTAL COST RECOVERIES                                                                                                          440
445 Research & Education Revenue and Transfers                                                                                     445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                505
510 Coronary Care                                                                                                                  510
515 Pediatric Intensive Care                                                                                                       515
520 Neonatal Intensive Care                                                                                                        520
525 Psychiatric Intensive (Isolation) Care                                                                                         525
530 Burn Care                                                                                                                      530
535 Other Intensive Care                                                                                                           535
540 Definitive Observation                                                                                                         540
545 Medical/Surgical Acute                                                                                                         545
550 Pediatric Acute                                                                                                                550
555 Psychiatric Acute - Adult                                                                                                      555
560 Psychiatric Acute - Adolescent & Child                                                                                         560
565 Obstetrics Acute                                                                                                               565
570 Alternate Birthing Center                                                                                                      570
575 Chemical Dependency Services                                                                                                   575
580 Physical Rehabilitation Care                                                                                                   580
585 Hospice - Inpatient Care                                                                                                       585
590 Other Acute Care                                                                                                               590
595 Nursery Acute                                                                                                                  595
600 Sub-Acute Care                                                                                                                 600
601 Sub-Acute Care Pediatric                                                                                                       601
605 Skilled Nursing Care                                                                                                           605
610 Psychiatric Long-Term Care                                                                                                     610
615 Intermediate Care                                                                                                              615
620 Residential Care                                                                                                               620
625 Other Long-Term Care Services                                                                                                  625
645 Other Daily Hospital Services                                                                                                  645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                  650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                             660
665 Medical Transportation Services                                                                                                665
670 Psychiatric Emergency Rooms                                                                                             MCH - 000302
                                                                                                                                  670
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         243 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION         #:2215          ( Page 20 (13 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:     06/30/2014

Line        NON-REVENUE PRODUCING CENTERS           Account No (1)Adjusted Direct Costs    (2)Square Feet    (3)Subtotal     Line
 No              BASIS OF ALLOCATION                               from Page 17 &                                             No
                                                                    18,Column (12)
                   LINES BEING ALLOCATED                                                        5-25
675 Clinics                                            7070                                                                  675
680 Satellite Clinics                                  7180                                                                  680
685 Satellite Ambulatory Surgery Center                7200                                                                  685
690 Outpatient Chemical Dependency Services            7220                                                                  690
695 Observation Care                                   7230                                                                  695
700 Partial Hospitalization - Psychiatric              7260                                                                  700
705 Home Health Care Services                          7290                                                                  705
710 Hospice - Outpatient Services                      7310                                                                  710
715 Adult Day Health Care Services                     7320                                                                  715
720 Other Ambulatory Services                          7390                                                                  720
725 TOTAL AMBULATORY SERVICES                                                                                                725
    ANCILLARY SERVICES                                 7400
730 Labor and Delivery Services                                                                                              730
735 Surgery and Recovery Services                      7420                                                                  735
740 Ambulatory Surgery Services                        7430                                                                  740
745 Anesthesiology                                     7450                                                                  745
750 Medical Supplies Sold to Patients                  7470                                                                  750
755 Durable Medical Equipment                          7480                                                                  755
760 Clinical Laboratory Services                       7500                                                                  760
765 Pathological Laboratory Services                   7520                                                                  765
770 Blood Bank                                         7540                                                                  770
775 Echocardiology                                     7560                                                                  775
780 Cardiac Catheterization Services                   7570                                                                  780
785 Cardiology Services                                7590                                                                  785
790 Electromyography                                   7610                                                                  790
795 Electroencephalography                             7620                                                                  795
800 Radiology - Diagnostic                             7630                                                                  800
805 Radiology - Therapeutic                            7640                                                                  805
810 Nuclear Medicine                                   7650                                                                  810
815 Magnetic Resonance Imaging                         7660                                                                  815
820 Ultrasonography                                    7670                                                                  820
825 Computed Tomographic Scanner                       7680                                                                  825
830 Drugs Sold to Patients                             7710                                                                  830
835 Respiratory Therapy                                7720                                                                  835
840 Pulmonary Function Services                        7730                                                                  840
845 Renal Dialysis                                     7740                                                                  845
850 Lithotripsy                                        7750                                                                  850
855 Gastro-Intestinal Services                         7760                                                                  855
860 Physical Therapy                                   7770                                                                  860
865 Speech - Language Pathology                        7780                                                                  865
870 Occupational Therapy                               7790                                                                  870
875 Other Physical Medicine                            7800                                                                  875
880 Electroconvulsive Therapy                          7820                                                                  880
885 Psychiatric/Psychological Testing                  7830                                                                  885
890 Psychiatric Individual/Group Therapy               7840                                                                  890
895 Organ Acquisition                                  7860                                                                  895
900 Other Ancillary Services                           7870                                                                  900
905 TOTAL ANCILLARY SERVICES                                                                                                 905
910 Purchased Inpatient Services                       7900                                                                  910
911 Purchased Outpatient Services                      7950                                                                  911
915 Non-Operating Cost Centers                                                                                               915
920 TOTAL                                                                                       -0-                          920




                                                                                                                           MCH - 000303
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         244 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION         #:2216          ( Page 20 (14 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:      06/30/2014
Line          NON-REVENUE PRODUCING CENTERS            (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                BASIS OF ALLOCATION                      Costs                          Pages 17 & 18,        Serviced         No
                                                                                              Column (5)
                     LINES BEING ALLOCATED                    30-80          85-100               105              110
675 Clinics                                                                                                                      675
680 Satellite Clinics                                                                                                            680
685 Satellite Ambulatory Surgery Center                                                                                          685
690 Outpatient Chemical Dependency Services                                                                                      690
695 Observation Care                                                                                                             695
700 Partial Hospitalization - Psychiatric                                                                                        700
705 Home Health Care Services                                                                                                    705
710 Hospice - Outpatient Services                                                                                                710
715 Adult Day Health Care Services                                                                                               715
720 Other Ambulatory Services                                                                                                    720
725 TOTAL AMBULATORY SERVICES                                                                                                    725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                  730
735 Surgery and Recovery Services                                                                                                735
740 Ambulatory Surgery Services                                                                                                  740
745 Anesthesiology                                                                                                               745
750 Medical Supplies Sold to Patients                                                                                            750
755 Durable Medical Equipment                                                                                                    755
760 Clinical Laboratory Services                                                                                                 760
765 Pathological Laboratory Services                                                                                             765
770 Blood Bank                                                                                                                   770
775 Echocardiology                                                                                                               775
780 Cardiac Catheterization Services                                                                                             780
785 Cardiology Services                                                                                                          785
790 Electromyography                                                                                                             790
795 Electroencephalography                                                                                                       795
800 Radiology - Diagnostic                                                                                                       800
805 Radiology - Therapeutic                                                                                                      805
810 Nuclear Medicine                                                                                                             810
815 Magnetic Resonance Imaging                                                                                                   815
820 Ultrasonography                                                                                                              820
825 Computed Tomographic Scanner                                                                                                 825
830 Drugs Sold to Patients                                                                                                       830
835 Respiratory Therapy                                                                                                          835
840 Pulmonary Function Services                                                                                                  840
845 Renal Dialysis                                                                                                               845
850 Lithotripsy                                                                                                                  850
855 Gastro-Intestinal Services                                                                                                   855
860 Physical Therapy                                                                                                             860
865 Speech - Language Pathology                                                                                                  865
870 Occupational Therapy                                                                                                         870
875 Other Physical Medicine                                                                                                      875
880 Electroconvulsive Therapy                                                                                                    880
885 Psychiatric/Psychological Testing                                                                                            885
890 Psychiatric Individual/Group Therapy                                                                                         890
895 Organ Acquisition                                                                                                            895
900 Other Ancillary Services                                                                                                     900
905 TOTAL ANCILLARY SERVICES                                                                                                     905
910 Purchased Inpatient Services                                                                                                 910
911 Purchased Outpatient Services                                                                                                911
915 Non-Operating Cost Centers                                                                                                   915
920 TOTAL                                                      -0-             -0-                -0-               -0-          920




                                                                                                                               MCH - 000304
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         245 of2/4/2015
                                                                             Date Prepared:   478 Page ID
20                         COST ALLOCATION
                                                   #:2217          ( Page 20 (15 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:      06/30/2014
Line          NON-REVENUE PRODUCING CENTERS             (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                BASIS OF ALLOCATION                 from Column (2)                        Processed     Revenue from Page No
                                                                                                               12, Column 23
                     LINES BEING ALLOCATED                115-140             145                150             155-215
675 Clinics                                                                                                                    675
680 Satellite Clinics                                                                                                          680
685 Satellite Ambulatory Surgery Center                                                                                        685
690 Outpatient Chemical Dependency Services                                                                                    690
695 Observation Care                                                                                                           695
700 Partial Hospitalization - Psychiatric                                                                                      700
705 Home Health Care Services                                                                                                  705
710 Hospice - Outpatient Services                                                                                              710
715 Adult Day Health Care Services                                                                                             715
720 Other Ambulatory Services                                                                                                  720
725 TOTAL AMBULATORY SERVICES                                                                                                  725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                730
735 Surgery and Recovery Services                                                                                              735
740 Ambulatory Surgery Services                                                                                                740
745 Anesthesiology                                                                                                             745
750 Medical Supplies Sold to Patients                                                                                          750
755 Durable Medical Equipment                                                                                                  755
760 Clinical Laboratory Services                                                                                               760
765 Pathological Laboratory Services                                                                                           765
770 Blood Bank                                                                                                                 770
775 Echocardiology                                                                                                             775
780 Cardiac Catheterization Services                                                                                           780
785 Cardiology Services                                                                                                        785
790 Electromyography                                                                                                           790
795 Electroencephalography                                                                                                     795
800 Radiology - Diagnostic                                                                                                     800
805 Radiology - Therapeutic                                                                                                    805
810 Nuclear Medicine                                                                                                           810
815 Magnetic Resonance Imaging                                                                                                 815
820 Ultrasonography                                                                                                            820
825 Computed Tomographic Scanner                                                                                               825
830 Drugs Sold to Patients                                                                                                     830
835 Respiratory Therapy                                                                                                        835
840 Pulmonary Function Services                                                                                                840
845 Renal Dialysis                                                                                                             845
850 Lithotripsy                                                                                                                850
855 Gastro-Intestinal Services                                                                                                 855
860 Physical Therapy                                                                                                           860
865 Speech - Language Pathology                                                                                                865
870 Occupational Therapy                                                                                                       870
875 Other Physical Medicine                                                                                                    875
880 Electroconvulsive Therapy                                                                                                  880
885 Psychiatric/Psychological Testing                                                                                          885
890 Psychiatric Individual/Group Therapy                                                                                       890
895 Organ Acquisition                                                                                                          895
900 Other Ancillary Services                                                                                                   900
905 TOTAL ANCILLARY SERVICES                                                                                                   905
910 Purchased Inpatient Services                                                                                               910
911 Purchased Outpatient Services                                                                                              911
915 Non-Operating Cost Centers                                                                                                 915
920 TOTAL                                                     -0-              -0-               -0-               -0-         920




                                                                                                                           MCH - 000305
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   246 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2218
20                                          COST ALLOCATION                                     ( Page 20 (16 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2014
Line          NON-REVENUE PRODUCING CENTERS                (12)Gross Patient   (13)Nursing    (14)Central Service    (15) Pharmacy   Line
 No                BASIS OF ALLOCATION                    Revenue from Page       FTE's       and Supply Costed          Costed       No
                                                             12,Column 22                         Requisitions        Requisitions
                     LINES BEING ALLOCATED                       220             225-230              235                  240       No
675 Clinics                                                                                                                          675
680 Satellite Clinics                                                                                                                680
685 Satellite Ambulatory Surgery Center                                                                                              685
690 Outpatient Chemical Dependency Services                                                                                          690
695 Observation Care                                                                                                                 695
700 Partial Hospitalization - Psychiatric                                                                                            700
705 Home Health Care Services                                                                                                        705
710 Hospice - Outpatient Services                                                                                                    710
715 Adult Day Health Care Services                                                                                                   715
720 Other Ambulatory Services                                                                                                        720
725 TOTAL AMBULATORY SERVICES                                                                                                        725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                      730
735 Surgery and Recovery Services                                                                                                    735
740 Ambulatory Surgery Services                                                                                                      740
745 Anesthesiology                                                                                                                   745
750 Medical Supplies Sold to Patients                                                                                                750
755 Durable Medical Equipment                                                                                                        755
760 Clinical Laboratory Services                                                                                                     760
765 Pathological Laboratory Services                                                                                                 765
770 Blood Bank                                                                                                                       770
775 Echocardiology                                                                                                                   775
780 Cardiac Catheterization Services                                                                                                 780
785 Cardiology Services                                                                                                              785
790 Electromyography                                                                                                                 790
795 Electroencephalography                                                                                                           795
800 Radiology - Diagnostic                                                                                                           800
805 Radiology - Therapeutic                                                                                                          805
810 Nuclear Medicine                                                                                                                 810
815 Magnetic Resonance Imaging                                                                                                       815
820 Ultrasonography                                                                                                                  820
825 Computed Tomographic Scanner                                                                                                     825
830 Drugs Sold to Patients                                                                                                           830
835 Respiratory Therapy                                                                                                              835
840 Pulmonary Function Services                                                                                                      840
845 Renal Dialysis                                                                                                                   845
850 Lithotripsy                                                                                                                      850
855 Gastro-Intestinal Services                                                                                                       855
860 Physical Therapy                                                                                                                 860
865 Speech - Language Pathology                                                                                                      865
870 Occupational Therapy                                                                                                             870
875 Other Physical Medicine                                                                                                          875
880 Electroconvulsive Therapy                                                                                                        880
885 Psychiatric/Psychological Testing                                                                                                885
890 Psychiatric Individual/Group Therapy                                                                                             890
895 Organ Acquisition                                                                                                                895
900 Other Ancillary Services                                                                                                         900
905 TOTAL ANCILLARY SERVICES                                                                                                         905
910 Purchased Inpatient Services                                                                                                     910
911 Purchased Outpatient Services                                                                                                    911
915 Non-Operating Cost Centers                                                                                                       915
920 TOTAL                                                         -0-              -0-                -0-                  -0-       920




                                                                                                                                 MCH - 000306
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   247 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2219
20                                          COST ALLOCATION                                       ( Page 20 (17 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2014

Line          NON-REVENUE PRODUCING CENTERS                   (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                BASIS OF ALLOCATION                                         Revenue from        All Approved        Departmental        No
                                                                                Column (11)          Programs           Assignment
                     LINES BEING ALLOCATED                                          245              250-255              260-265
675 Clinics                                                                                                                               675
680 Satellite Clinics                                                                                                                     680
685 Satellite Ambulatory Surgery Center                                                                                                   685
690 Outpatient Chemical Dependency Services                                                                                               690
695 Observation Care                                                                                                                      695
700 Partial Hospitalization - Psychiatric                                                                                                 700
705 Home Health Care Services                                                                                                             705
710 Hospice - Outpatient Services                                                                                                         710
715 Adult Day Health Care Services                                                                                                        715
720 Other Ambulatory Services                                                                                                             720
725 TOTAL AMBULATORY SERVICES                                                                                                             725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                           730
735 Surgery and Recovery Services                                                                                                         735
740 Ambulatory Surgery Services                                                                                                           740
745 Anesthesiology                                                                                                                        745
750 Medical Supplies Sold to Patients                                                                                                     750
755 Durable Medical Equipment                                                                                                             755
760 Clinical Laboratory Services                                                                                                          760
765 Pathological Laboratory Services                                                                                                      765
770 Blood Bank                                                                                                                            770
775 Echocardiology                                                                                                                        775
780 Cardiac Catheterization Services                                                                                                      780
785 Cardiology Services                                                                                                                   785
790 Electromyography                                                                                                                      790
795 Electroencephalography                                                                                                                795
800 Radiology - Diagnostic                                                                                                                800
805 Radiology - Therapeutic                                                                                                               805
810 Nuclear Medicine                                                                                                                      810
815 Magnetic Resonance Imaging                                                                                                            815
820 Ultrasonography                                                                                                                       820
825 Computed Tomographic Scanner                                                                                                          825
830 Drugs Sold to Patients                                                                                                                830
835 Respiratory Therapy                                                                                                                   835
840 Pulmonary Function Services                                                                                                           840
845 Renal Dialysis                                                                                                                        845
850 Lithotripsy                                                                                                                           850
855 Gastro-Intestinal Services                                                                                                            855
860 Physical Therapy                                                                                                                      860
865 Speech - Language Pathology                                                                                                           865
870 Occupational Therapy                                                                                                                  870
875 Other Physical Medicine                                                                                                               875
880 Electroconvulsive Therapy                                                                                                             880
885 Psychiatric/Psychological Testing                                                                                                     885
890 Psychiatric Individual/Group Therapy                                                                                                  890
895 Organ Acquisition                                                                                                                     895
900 Other Ancillary Services                                                                                                              900
905 TOTAL ANCILLARY SERVICES                                                                                                              905
910 Purchased Inpatient Services                                                                                                          910
911 Purchased Outpatient Services                                                                                                         911
915 Non-Operating Cost Centers                                                                                                            915
920 TOTAL                                                                           -0-                -0-                  -0-           920




                                                                                                                                    MCH - 000307
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   248 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2220
20                                          COST ALLOCATION                                 ( Page 20 (18 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:         06/30/2014
Line          NON-REVENUE PRODUCING CENTERS              (20)Paramedic Student    (21)Medical       (22)Transfers      (23)Total
 No                BASIS OF ALLOCATION                        Departmental       Postgraduate       for Operating
                                                               Assignment        Departmental           Costs
                                                                                  Assignment
                                                                                                                                   Line
                    LINES BEING ALLOCATED                       270-275              280                                            No
675 Clinics                                                                                                                        675
680 Satellite Clinics                                                                                                              680
685 Satellite Ambulatory Surgery Center                                                                                            685
690 Outpatient Chemical Dependency Services                                                                                        690
695 Observation Care                                                                                                               695
700 Partial Hospitalization - Psychiatric                                                                                          700
705 Home Health Care Services                                                                                                      705
710 Hospice - Outpatient Services                                                                                                  710
715 Adult Day Health Care Services                                                                                                 715
720 Other Ambulatory Services                                                                                                      720
725 TOTAL AMBULATORY SERVICES                                                                                                      725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                    730
735 Surgery and Recovery Services                                                                                                  735
740 Ambulatory Surgery Services                                                                                                    740
745 Anesthesiology                                                                                                                 745
750 Medical Supplies Sold to Patients                                                                                              750
755 Durable Medical Equipment                                                                                                      755
760 Clinical Laboratory Services                                                                                                   760
765 Pathological Laboratory Services                                                                                               765
770 Blood Bank                                                                                                                     770
775 Echocardiology                                                                                                                 775
780 Cardiac Catheterization Services                                                                                               780
785 Cardiology Services                                                                                                            785
790 Electromyography                                                                                                               790
795 Electroencephalography                                                                                                         795
800 Radiology - Diagnostic                                                                                                         800
805 Radiology - Therapeutic                                                                                                        805
810 Nuclear Medicine                                                                                                               810
815 Magnetic Resonance Imaging                                                                                                     815
820 Ultrasonography                                                                                                                820
825 Computed Tomographic Scanner                                                                                                   825
830 Drugs Sold to Patients                                                                                                         830
835 Respiratory Therapy                                                                                                            835
840 Pulmonary Function Services                                                                                                    840
845 Renal Dialysis                                                                                                                 845
850 Lithotripsy                                                                                                                    850
855 Gastro-Intestinal Services                                                                                                     855
860 Physical Therapy                                                                                                               860
865 Speech - Language Pathology                                                                                                    865
870 Occupational Therapy                                                                                                           870
875 Other Physical Medicine                                                                                                        875
880 Electroconvulsive Therapy                                                                                                      880
885 Psychiatric/Psychological Testing                                                                                              885
890 Psychiatric Individual/Group Therapy                                                                                           890
895 Organ Acquisition                                                                                                              895
900 Other Ancillary Services                                                                                                       900
905 TOTAL ANCILLARY SERVICES                                                                                                       905
910 Purchased Inpatient Services                                                                                                   910
911 Purchased Outpatient Services                                                                                                  911
915 Non-Operating Cost Centers                                                                                                     915
920 TOTAL                                                         -0-                 -0-                -0-                       920



                                                                                                                            MCH - 000308
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   249 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2221
20a.                                   COST ALLOCATION SHORT FORM                                          ( Page 20a (1 of 6) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:          06/30/2014
                                                           (1) Transfers for     (2)Other Operating     (3) Other Operating    (4)Other Operating
Line           COST RECOVERY INFORMATION                   Operations Non-         Revenue Page          Revenue Page 14,     Revenue Page 14, Col Line
 No                                                     Revenue Centers Page      14,Col(1), Line 200     Col (1), Line 205        (1),Line 210     No
                                                          14, Col(1), Line 185
 1     Cost Recovery                                                                 ($173,548)              ($36,165)             ($88,000)        1
 5     Interest - Other                                                                                                                             5
 10    Insurance - Other                                                                                                                            10
 15    Licenses and Taxes (Other than on income)                                                                                                    15
 20    Depreciation and Amortization                                                                                                                20
 25    Leases and Rentals                                                                                                                           25
 30    Interest - Working Capital                                                                                                                   30
 35    Hospital Administration                                                        $173,548                                                      35
 40    Governing Board Expense                                                                                                                      40
 45    Public Relations                                                                                                                             45
 50    Management Engineering                                                                                                                       50
 55    Community Health Education                                                                                                                   55
 60    Other Administrative Services                                                                                                                60
 65    General Accounting                                                                                                                           65
 70    Communications                                                                                                                               70
 75    Other Fiscal Services                                                                                                                        75
 80    Printing and Duplicating                                                                                                                     80
 85    Personnel                                                                                                                                    85
 90    Employee Health Services                                                                                                                     90
 95    Employee Benefits (Non-Payroll Related)                                                                                                      95
100 Non-Patient Food Services                                                                                                                      100
105 Purchasing and Stores                                                                                                                          105
110 Housekeeping                                                                                                                                   110
115 Grounds                                                                                                                                        115
120 Security                                                                                                                                       120
125 Parking                                                                                                                                        125
130 Plant Operations                                                                                                                               130
135 Plant Maintenance                                                                                                                              135
140 Other General Services                                                                                                                         140
145 Dietary                                                                                                                                        145
150 Laundry and Linen                                                                                                                              150
155 Patient Accounting                                                                                                                             155
160 Data Processing                                                                                                                                160
165 Credit and Collection                                                                                                                          165
170 Auxiliary Groups                                                                                                                               170
175 Chaplaincy Services                                                                                                                            175
180 Medical Library                                                                                                                                180
185 Medical Records                                                                                                                                185
190 Medical Staff Administration                                                                                                                   190
195 Social Work Services                                                                                                                           195
200 Utilization Management                                                                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                                              205
210 Admitting                                                                                                                                      210
215 Other Unassigned Costs                                                                                                                         215
220 Outpatient Registration                                                                                                                        220
225 Nursing Administration                                                                                    $36,165                              225
230 Inservice Education-Nursing                                                                                                                    230
235 Central Services and Supplies                                                                                                                  235
240 Pharmacy                                                                                                                        $88,000        240
245 Research Projects and Administration                                                                                                           245
250 Education Administration Office                                                                                                                250




                                                                                                                                        MCH - 000309
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   250 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2222
20a.                              COST ALLOCATION SHORT FORM                                      ( Page 20a (2 of 6) Submitted Data )
Facility D.B.A. Name :      MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2014

                                                  (1) Transfers for     (2)Other Operating     (3) Other Operating    (4)Other Operating
Line        COST RECOVERY INFORMATION             Operations Non-         Revenue Page          Revenue Page 14,     Revenue Page 14, Col Line
 No                                            Revenue Centers Page      14,Col(1), Line 200     Col (1), Line 205        (1),Line 210     No
                                                 14, Col(1), Line 185
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
280 Medical Postgraduate Education                                                                                                        280
285 TOTAL NON-REVENUE PRODUCING CENTERS                  -0-                    -0-                    -0-                    -0-         285




                                                                                                                                MCH - 000310
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   251 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2223
20a.                                   COST ALLOCATION SHORT FORM                                       ( Page 20a (3 of 6) Submitted Data )
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2014
                                                        (5)Other Operating Revenue   (6)Transfers for Education
Line           COST RECOVERY INFORMATION                 Page 14, Column (1), Line    Page 14,Column (1), Line Line
 No                                                                 215                          260            No
 1     Cost Recovery                                             ($12,530)                                      1
 5     Interest - Other                                                                                         5
 10    Insurance - Other                                                                                        10
 15    Licenses and Taxes (Other than on income)                                                                15
 20    Depreciation and Amortization                                                                            20
 25    Leases and Rentals                                                                                       25
 30    Interest - Working Capital                                                                               30
 35    Hospital Administration                                                                                  35
 40    Governing Board Expense                                                                                  40
 45    Public Relations                                                                                         45
 50    Management Engineering                                                                                   50
 55    Community Health Education                                                                               55
 60    Other Administrative Services                                                                            60
 65    General Accounting                                                                                       65
 70    Communications                                                                                           70
 75    Other Fiscal Services                                                                                    75
 80    Printing and Duplicating                                                                                 80
 85    Personnel                                                                                                85
 90    Employee Health Services                                                                                 90
 95    Employee Benefits (Non-Payroll Related)                                                                  95
100 Non-Patient Food Services                                                                                  100
105 Purchasing and Stores                                                                                      105
110 Housekeeping                                                                                               110
115 Grounds                                                                                                    115
120 Security                                                                                                   120
125 Parking                                                                                                    125
130 Plant Operations                                                                                           130
135 Plant Maintenance                                                                                          135
140 Other General Services                                                                                     140
145 Dietary                                                                                                    145
150 Laundry and Linen                                                                                          150
155 Patient Accounting                                                                                         155
160 Data Processing                                                                                            160
165 Credit and Collection                                                                                      165
170 Auxiliary Groups                                                                                           170
175 Chaplaincy Services                                                                                        175
180 Medical Library                                                                                            180
185 Medical Records                                                                                            185
190 Medical Staff Administration                                                                               190
195 Social Work Services                                                                                       195
200 Utilization Management                                                                                     200
205 Insurance - Hospital and Professional Malpractice                                                          205
210 Admitting                                                                                                  210
215 Other Unassigned Costs                                                                                     215
220 Outpatient Registration                                                                                    220
225 Nursing Administration                                                                                     225
230 Inservice Education-Nursing                                                                                230
235 Central Services and Supplies                                                                              235
240 Pharmacy                                                                                                   240
245 Research Projects and Administration                                                                       245
250 Education Administration Office                                                                            250




                                                                                                                                   MCH - 000311
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   252 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2224
20a.                              COST ALLOCATION SHORT FORM                                   ( Page 20a (4 of 6) Submitted Data )
Facility D.B.A. Name :      MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:       06/30/2014

                                               (5)Other Operating Revenue   (6)Transfers for Education
Line        COST RECOVERY INFORMATION           Page 14, Column (1), Line    Page 14,Column (1), Line Line
 No                                                        215                          260            No
255 Student Housing                                                                                   255
260 Licensed Vocational Nurse Program                                                                 260
265 School of Nursing                                                                                 265
270 Paramedical Education                                                                             270
275 Other Health Profession Education                                                                 275
280 Medical Postgraduate Education                                                                    280
285 TOTAL NON-REVENUE PRODUCING CENTERS                    -0-                         -0-            285




                                                                                                                          MCH - 000312
         Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page       253 of2/4/2015
                                                                            Date Prepared:   478 Page ID
20a.                    COST ALLOCATION SHORT FORM #:2225             ( Page 20a (5 of 6) Submitted Data )

Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:   06/30/2014

                                                                       (7)Transfers for
Line          COST RECOVERY INFORMATION               Account No    Operations (Revenue    Line
 No                                                                     Centers) Page       No
                                                                   14,Column (1), Line 270
500 Transfers for Operations(Revenue Centers) [Page                                        500
    14, Column(1), Line 270]
       DAILY HOSPITAL SERVICES
505    Medical/Surgical Intensive Care                   6010                              505
510 Coronary Care                                        6030                              510
515 Pediatric Intensive Care                             6050                              515
520 Neonatal Intensive Care                              6070                              520
525 Psychiatric Intensive (Isolation) Care               6090                              525
530 Burn Care                                            6110                              530
535 Other Intensive Care                                 6130                              535
540 Definitive Observation                               6150                              540
545 Medical/Surgical Acute                               6170                              545
550 Pediatric Acute                                      6290                              550
555 Psychiatric Acute - Adult                            6340                              555
560 Psychiatric Acute - Adolescent & Child               6360                              560
565 Obstetrics Acute                                     6380                              565
570 Alternate Birthing Center                            6400                              570
575 Chemical Dependency Services                         6420                              575
580 Physical Rehabilitation Care                         6440                              580
585 Hospice - Inpatient Care                             6470                              585
590 Other Acute Care                                     6510                              590
595 Nursery Acute                                        6530                              595
600 Sub-Acute Care                                       6560                              600
601 Sub-Acute Care Pediatric                             6570                              601
605 Skilled Nursing Care                                 6580                              605
610 Psychiatric Long-Term Care                           6610                              610
615 Intermediate Care                                    6630                              615
620 Residential Care                                     6680                              620
625 Other Long-Term Care Services                        6780                              625
645 Other Daily Hospital Services                        6900                              645
650 TOTAL DAILY HOSPITAL SERVICES                                                          650
    AMBULATORY SERVICES
660 Emergency Services                                   7010                              660
665 Medical Transportation Services                      7040                              665
670 Psychiatric Emergency Rooms                          7060                              670
675 Clinics                                              7070                              675
680 Satellite Clinics                                    7180                              680
685 Satellite Ambulatory Surgery Center                  7200                              685
690 Outpatient Chemical Dependency Services              7220                              690
695 Observation Care                                     7230                              695
700 Partial Hospitalization - Psychiatric                7260                              700
705 Home Health Care Services                            7290                              705
710 Hospice - Outpatient Services                        7310                              710
715 Adult Day Health Care Services                       7320                              715
720 Other Ambulatory Services                            7390                              720
725 TOTAL AMBULATORY SERVICES                                                              725




                                                                                                                            MCH - 000313
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   254 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2226
20a.                                COST ALLOCATION SHORT FORM                                  ( Page 20a (6 of 6) Submitted Data )

 Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:     06/30/2014

                                                              (7)Transfers for
Line         COST RECOVERY INFORMATION           Account No     Operations       Line
 No                                                              (Revenue         No
                                                               Centers) Page
                                                               14,Column (1),
                                                                  Line 270
    ANCILLARY SERVICES
730 Labor and Delivery Services                     7400                         730
735 Surgery and Recovery Services                   7420                         735
740 Ambulatory Surgery Services                     7430                         740
745 Anesthesiology                                  7450                         745
750 Medical Supplies Sold to Patients               7470                         750
755 Durable Medical Equipment                       7480                         755
760 Clinical Laboratory Services                    7500                         760
765 Pathological Laboratory Services                7520                         765
770 Blood Bank                                      7540                         770
775 Echocardiology                                  7560                         775
780 Cardiac Catheterization Services                7570                         780
785 Cardiology Services                             7590                         785
790 Electromyography                                7610                         790
795 Electroencephalography                          7620                         795
800 Radiology - Diagnostic                          7630                         800
805 Radiology - Therapeutic                         7640                         805
810 Nuclear Medicine                                7650                         810
815 Magnetic Resonance Imaging                      7660                         815
820 Ultrasonography                                 7670                         820
825 Computed Tomographic Scanner                    7680                         825
830 Drugs Sold to Patients                          7710                         830
835 Respiratory Therapy                             7720                         835
840 Pulmonary Function Services                     7730                         840
845 Renal Dialysis                                  7740                         845
850 Lithotripsy                                     7750                         850
855 Gastro-Intestinal Services                      7760                         855
860 Physical Therapy                                7770                         860
865 Speech - Language Pathology                     7780                         865
870 Occupational Therapy                            7790                         870
875 Other Physical Medicine                         7800                         875
880 Electroconvulsive Therapy                       7820                         880
885 Psychiatric/Psychological Testing               7830                         885
890 Psychiatric Individual/Group Therapy            7840                         890
895 Organ Acquisition                               7860                         895
900 Other Ancillary Services                        7870                         900
905 TOTAL ANCILLARY SERVICES                                                     905
920 TOTAL                                                           -0-          920




                                                                                                                            MCH - 000314
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   255 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2227
21                                     DETAIL OF DIRECT PAYROLL COSTS                                         ( Page 21 (1 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2014

                                                       (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                         Management and                       Technical and                      Registered
             CLASSIFICATION DESCRIPTION                   Supervision                           Specialist                         Nurses
Line            Natural Classification Code                      .00                              .01                                .02                Line

 No          REVENUE PRODUCING CENTERS              Average            Productive    Average            Productive      Average            Productive    No
                                                   Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                   5
 10    Coronary Care                                                                                                                                     10
 15    Pediatric Intensive Care                                                                                                                          15
 20    Neonatal Intensive Care                                                                                                                           20
 25    Psychiatric Intensive (Isolation) Care                                                                                                            25
 30    Burn Care                                                                                                                                         30
 35    Other Intensive Care                                                                                                                              35
 40    Definitive Observation                                                                                                                            40
 45    Medical/Surgical Acute                        $42.18              1,762                                           $39.23              10,221      45
 50    Pediatric Acute                                                                                                                                   50
 55    Psychiatric Acute - Adult                                                                                                                         55
 60    Psychiatric Acute - Adolescent & Child                                                                                                            60
 65    Obstetrics Acute                                                                                                                                  65
 70    Alternate Birthing Center                                                                                                                         70
 75    Chemical Dependency Services                                                                                                                      75
 80    Physical Rehabilitation Care                                                                                                                      80
 85    Hospice - Inpatient Care                                                                                                                          85
 90    Other Acute Care                                                                                                                                  90
 95    Nursery Acute                                                                                                                                     95
100 Sub-Acute Care                                                                                                                                      100
101 Sub-Acute Care - Pediatric                                                                                                                          101
105 Skilled Nursing Care                             $36.96              1,688                                           $40.20               481       105
110 Psychiatric Long-Term Care                                                                                                                          110
115 Intermediate Care                                                                                                                                   115
120 Residential Care                                                                                                                                    120
125 Other Long-Term Care Services                                                                                                                       125
145 Other Daily Hospital Services                                                                                                                       145
150 TOTAL DAILY HOSPITAL SERVICES                                        3,450                                                               10,702     150
       AMBULATORY SERVICES
160 Emergency Services                               $47.94              1,912                                           $40.52              11,811     160
165 Medical Transportation Services                                                                                                                     165
170 Psychiatric Emergency Rooms                                                                                                                         170
175 Clinics                                          $52.60              1,028        $22.07              3,787                                         175
180 Satellite Clinics                                                                                                                                   180
185 Satellite Ambulatory Surgery Center                                                                                                                 185
190 Outpatient Chemical Dependency Svcs.                                                                                                                190
195 Observation Care                                                                                                                                    195
200 Partial Hospitalization - Psychiatric                                                                                                               200
205 Home Health Care Services                                                                                                                           205
210 Hospice - Outpatient Services                                                                                                                       210
215 Adult Day Health Care Services                                                                                                                      215
220 Other Ambulatory Services                                                                                                                           220
225 TOTAL AMBULATORY SERVICES                                            2,940                            3,787                              11,811     225




                                                                                                                                              MCH - 000315
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   256 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2228
21                                     DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (2 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:          06/30/2014

                                                      (7)                 (8)          (9)                (10)          (11)                (12)
                                                           Licensed                          Aides and                   Clerical and Other
             CLASSIFICATION DESCRIPTION                Vocational Nurses                     Orderlies                    Administrative



Line            Natural Classification Code                     .03                              .04                               .05                Line

 No          REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                  Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                 5
 10    Coronary Care                                                                                                                                  10
 15    Pediatric Intensive Care                                                                                                                       15
 20    Neonatal Intensive Care                                                                                                                        20
 25    Psychiatric Intensive (Isolation) Care                                                                                                         25
 30    Burn Care                                                                                                                                      30
 35    Other Intensive Care                                                                                                                           35
 40    Definitive Observation                                                                                                                         40
 45    Medical/Surgical Acute                       $24.76              7,964        $14.97                88          $14.40              1,929      45
 50    Pediatric Acute                                                                                                                                50
 55    Psychiatric Acute - Adult                                                                                                                      55
 60    Psychiatric Acute - Adolescent & Child                                                                                                         60
 65    Obstetrics Acute                                                                                                                               65
 70    Alternate Birthing Center                                                                                                                      70
 75    Chemical Dependency Services                                                                                                                   75
 80    Physical Rehabilitation Care                                                                                                                   80
 85    Hospice - Inpatient Care                                                                                                                       85
 90    Other Acute Care                                                                                                                               90
 95    Nursery Acute                                                                                                                                  95
100 Sub-Acute Care                                                                                                                                    100
101 Sub-Acute Care - Pediatric                                                                                                                        101
105 Skilled Nursing Care                            $24.18              12,924       $15.07              21,133                                       105
110 Psychiatric Long-Term Care                                                                                                                        110
115 Intermediate Care                                                                                                                                 115
120 Residential Care                                                                                                                                  120
125 Other Long-Term Care Services                                                                                                                     125
145 Other Daily Hospital Services                                                                                                                     145
150 TOTAL DAILY HOSPITAL SERVICES                                       20,888                           21,221                            1,929      150
       AMBULATORY SERVICES
160 Emergency Services                              $23.45              4,396        $15.81                58                                         160
165 Medical Transportation Services                                                                                                                   165
170 Psychiatric Emergency Rooms                                                                                                                       170
175 Clinics                                                                          $14.66              10,700        $15.09               218       175
180 Satellite Clinics                                                                $14.45              1,040                                        180
185 Satellite Ambulatory Surgery Center                                                                                                               185
190 Outpatient Chemical Dependency Svcs.                                                                                                              190
195 Observation Care                                                                                                                                  195
200 Partial Hospitalization - Psychiatric                                                                                                             200
205 Home Health Care Services                                                                                                                         205
210 Hospice - Outpatient Services                                                                                                                     210
215 Adult Day Health Care Services                                                                                                                    215
220 Other Ambulatory Services                                                                                                                         220
225 TOTAL AMBULATORY SERVICES                                           4,396                            11,798                             218       225




                                                                                                                                           MCH - 000316
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   257 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2229
21                                     DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (3 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2014

                                                     (13)                (14)         (15)                (16)          (17)                (18)
                                                     Environmental and                       Physicians               Non-Physicians Medical
             CLASSIFICATION DESCRIPTION                 Food Service                         (Salaried)                    Practitioners



Line            Natural Classification Code                     .06                              .07                               .08                Line

 No         "REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                  Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                 5
 10    Coronary Care                                                                                                                                  10
 15    Pediatric Intensive Care                                                                                                                       15
 20    Neonatal Intensive Care                                                                                                                        20
 25    Psychiatric Intensive (Isolation) Care                                                                                                         25
 30    Burn Care                                                                                                                                      30
 35    Other Intensive Care                                                                                                                           35
 40    Definitive Observation                                                                                                                         40
 45    Medical/Surgical Acute                                                                                                                         45
 50    Pediatric Acute                                                                                                                                50
 55    Psychiatric Acute - Adult                                                                                                                      55
 60    Psychiatric Acute - Adolescent & Child                                                                                                         60
 65    Obstetrics Acute                                                                                                                               65
 70    Alternate Birthing Center                                                                                                                      70
 75    Chemical Dependency Services                                                                                                                   75
 80    Physical Rehabilitation Care                                                                                                                   80
 85    Hospice - Inpatient Care                                                                                                                       85
 90    Other Acute Care                                                                                                                               90
 95    Nursery Acute                                                                                                                                  95
100 Sub-Acute Care                                                                                                                                    100
101 Sub-Acute Care - Pediatric                                                                                                                        101
105 Skilled Nursing Care                                                                                                                              105
110 Psychiatric Long-Term Care                                                                                                                        110
115 Intermediate Care                                                                                                                                 115
120 Residential Care                                                                                                                                  120
125 Other Long-Term Care Services                                                                                                                     125
145 Other Daily Hospital Services                                                                                                                     145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                                     150
       AMBULATORY SERVICES
160 Emergency Services                                                                                                                                160
165 Medical Transportation Services                                                                                                                   165
170 Psychiatric Emergency Rooms                                                                                                                       170
175 Clinics                                                                                                            $53.91              4,143      175
180 Satellite Clinics                                                                                                  $57.94               951       180
185 Satellite Ambulatory Surgery Center                                                                                                               185
190 Outpatient Chemical Dependency Svcs.                                                                                                              190
195 Observation Care                                                                                                                                  195
200 Partial Hospitalization - Psychiatric                                                                                                             200
205 Home Health Care Services                                                                                                                         205
210 Hospice - Outpatient Services                                                                                                                     210
215 Adult Day Health Care Services                                                                                                                    215
220 Other Ambulatory Services                                                                                                                         220
225 TOTAL AMBULATORY SERVICES                                                                                                              5,094      225




                                                                                                                                           MCH - 000317
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       258 of2/4/2015
                                                                              Date Prepared:   478 Page ID
21
                                                      #:2230
                         DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (4 of 10) Submitted Data )
                                        PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:   06/30/2014

                                                         (19)               (20)         (21)
                                                           Other Salaries             Cost Center
                CLASSIFICATION DESCRIPTION                  and Wages               Average Hourly
                                                                                         Rate

 Line              Natural Classification Code                   .09                                 Line

 No            REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                         Rate            Hours
         DAILY HOSPITAL SERVICES
     5   Medical/Surgical Intensive Care                                                              5
 10      Coronary Care                                                                               10
 15      Pediatric Intensive Care                                                                    15
 20      Neonatal Intensive Care                                                                     20
 25      Psychiatric Intensive (Isolation) Care                                                      25
 30      Burn Care                                                                                   30
 35      Other Intensive Care                                                                        35
 40      Definitive Observation                                                                      40
 45      Medical/Surgical Acute                                                         $32.06       45
 50      Pediatric Acute                                                                             50
 55      Psychiatric Acute - Adult                                                                   55
 60      Psychiatric Acute - Adolescent & Child                                                      60
 65      Obstetrics Acute                                                                            65
 70      Alternate Birthing Center                                                                   70
 75      Chemical Dependency Services                                                                75
 80      Physical Rehabilitation Care                                                                80
 85      Hospice - Inpatient Care                                                                    85
 90      Other Acute Care                                                                            90
 95      Nursery Acute                                                                               95
 100     Sub-Acute Care                                                                              100
 101     Sub-Acute Care - Pediatric                                                                  101
 105     Skilled Nursing Care                           $10.65           2,766          $19.11       105
 110     Psychiatric Long-Term Care                                                                  110
 115     Intermediate Care                                                                           115
 120     Residential Care                                                                            120
 125     Other Long-Term Care Services                                                               125
 145     Other Daily Hospital Services                                                               145
 150     TOTAL DAILY HOSPITAL SERVICES                                   2,766                       150
         AMBULATORY SERVICES
 160     Emergency Services                                                             $37.02       160
 165     Medical Transportation Services                                                             165
 170     Psychiatric Emergency Rooms                                                                 170
 175     Clinics                                                                        $26.25       175
 180     Satellite Clinics                                                              $35.22       180
 185     Satellite Ambulatory Surgery Center                                                         185
 190     Outpatient Chemical Dependency Svcs.                                                        190
 195     Observation Care                                                                            195
 200     Partial Hospitalization - Psychiatric                                                       200
 205     Home Health Care Services                                                                   205
 210     Hospice - Outpatient Services                                                               210
 215     Adult Day Health Care Services                                                              215
 220     Other Ambulatory Services                                                                   220
 225     TOTAL AMBULATORY SERVICES                                                                   225




                                                                                                                            MCH - 000318
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       259 of2/4/2015
                                                                              Date Prepared:   478 Page ID
21                                                    #:2231
                         DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (5 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:         06/30/2014
                                                     (22)           (23)          (24)             (25)
                                                               HOURS SUMMARY                     (Optional)
Line                                                                                                Full      Line
 No                                                                                                Time        No
                                                                                                Equivalent
                                                                                                Employees
             REVENUE PRODUCING CENTERS            Productive        Non-       Total Paid     Column (22) ÷
                                                    Hours        Productive      Hours            2080
                                                                   Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                         5
 10    Coronary Care                                                                                           10
 15    Pediatric Intensive Care                                                                                15
 20    Neonatal Intensive Care                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                  25
 30    Burn Care                                                                                               30
 35    Other Intensive Care                                                                                    35
 40    Definitive Observation                                                                                  40
 45    Medical/Surgical Acute                       21,964         2,417         24,381                        45
 50    Pediatric Acute                                                                                         50
 55    Psychiatric Acute - Adult                                                                               55
 60    Psychiatric Acute - Adolescent & Child                                                                  60
 65    Obstetrics Acute                                                                                        65
 70    Alternate Birthing Center                                                                               70
 75    Chemical Dependency Services                                                                            75
 80    Physical Rehabilitation Care                                                                            80
 85    Hospice - Inpatient Care                                                                                85
 90    Other Acute Care                                                                                        90
 95    Nursery Acute                                                                                           95
100 Sub-Acute Care                                                                                             100
101 Sub-Acute Care - Pediatric                                                                                 101
105 Skilled Nursing Care                            38,992         3,756         42,748                        105
110 Psychiatric Long-Term Care                                                                                 110
115 Intermediate Care                                                                                          115
120 Residential Care                                                                                           120
125 Other Long-Term Care Services                                                                              125
145 Other Daily Hospital Services                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                   60,956         6,173         67,129                        150
       AMBULATORY SERVICES
160 Emergency Services                              18,177         1,734         19,911                        160
165 Medical Transportation Services                                                                            165
170 Psychiatric Emergency Rooms                                                                                170
175 Clinics                                         19,876         1,012         20,888                        175
180 Satellite Clinics                               1,991                        1,991                         180
185 Satellite Ambulatory Surgery Center                                                                        185
190 Outpatient Chemical Dependency Svcs.                                                                       190
195 Observation Care                                                                                           195
200 Partial Hospitalization - Psychiatric                                                                      200
205 Home Health Care Services                                                                                  205
210 Hospice - Outpatient Services                                                                              210
215 Adult Day Health Care Services                                                                             215
220 Other Ambulatory Services                                                                                  220
225 TOTAL AMBULATORY SERVICES                       40,044         2,746         42,790                        225




                                                                                                                                  MCH - 000319
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   260 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2232
21                                  DETAIL OF DIRECT PAYROLL COSTS                                        ( Page 21 (6 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:          06/30/2014

                                                   (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                     Management and                       Technical and                      Registered
           CLASSIFICATION DESCRIPTION                 Supervision                           Specialist                          Nurses
Line          Natural Classification Code                    .00                              .01                                .02                Line

 No        REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive      Average            Productive    No
                                               Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                     230
235 Surgery and Recovery Services                $40.82              1,968        $23.98              2,249          $49.66               712       235
240 Ambulatory Surgery Services                                                                                                                     240
245 Anesthesiology                                                                                                                                  245
250 Medical Supplies Sold to Patients                                                                                                               250
255 Durable Medical Equipment                                                                                                                       255
260 Clinical Laboratory Services                 $48.63              1,936        $45.10              8,916                                         260
265 Pathological Laboratory Services                                                                                                                265
270 Blood Bank                                                                                                                                      270
275 Echocardiology                                                                                                                                  275
280 Cardiac Catheterization Services                                                                                                                280
285 Cardiology Services                                                                                                                             285
290 Electromyography                                                                                                                                290
295 Electroencephalography                                                                                                                          295
300 Radiology - Diagnostic                       $51.95              1,872        $32.54              13,451                                        300
305 Radiology - Therapeutic                                                                                                                         305
310 Nuclear Medicine                                                                                                                                310
315 Magnetic Resonance Imaging                                                                                                                      315
320 Ultrasonography                                                                                                                                 320
325 Computed Tomographic Scanner                                                                                                                    325
330 Drugs Sold to Patients                                                                                                                          330
335 Respiratory Therapy                          $49.12              2,165        $35.69              2,687                                         335
340 Pulmonary Function Services                                                                                                                     340
345 Renal Dialysis                                                                                                                                  345
350 Lithotripsy                                                                                                                                     350
355 Gastro-Intestinal Services                                                                                                                      355
360 Physical Therapy                             $52.98              1,112        $36.11              6,517                                         360
365 Speech-Language Pathology                                                                                                                       365
370 Occupational Therapy                                                                                                                            370
375 Other Physical Medicine                                                                                                                         375
380 Electroconvulsive Therapy                                                                                                                       380
385 Psychiatric/Psychological Testing                                                                                                               385
390 Psychiatric Individual/Group Therapy                                                                                                            390
395 Organ Acquisition                                                                                                                               395
400 Other Ancillary Services                                                                                                                        400
405 TOTAL ANCILLARY SERVICES                                         9,053                            33,820                              712       405




                                                                                                                                          MCH - 000320
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   261 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2233
21                                  DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (7 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:          06/30/2014

                                                   (7)                 (8)          (9)                (10)          (11)                (12)
                                                        Licensed                          Aides and                   Clerical and Other
           CLASSIFICATION DESCRIPTION               Vocational Nurses                     Orderlies                    Administrative



Line          Natural Classification Code                    .03                              .04                               .05                Line

 No        REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive     Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                    230
235 Surgery and Recovery Services                $33.05                57                                                                          235
240 Ambulatory Surgery Services                                                                                                                    240
245 Anesthesiology                                                                                                                                 245
250 Medical Supplies Sold to Patients                                                                                                              250
255 Durable Medical Equipment                                                                                                                      255
260 Clinical Laboratory Services                                                  $16.23              5,617                                        260
265 Pathological Laboratory Services                                                                                                               265
270 Blood Bank                                                                                                                                     270
275 Echocardiology                                                                                                                                 275
280 Cardiac Catheterization Services                                                                                                               280
285 Cardiology Services                                                                                                                            285
290 Electromyography                                                                                                                               290
295 Electroencephalography                                                                                                                         295
300 Radiology - Diagnostic                                                                                          $14.72              1,784      300
305 Radiology - Therapeutic                                                                                                                        305
310 Nuclear Medicine                                                                                                                               310
315 Magnetic Resonance Imaging                                                                                                                     315
320 Ultrasonography                                                                                                                                320
325 Computed Tomographic Scanner                                                                                                                   325
330 Drugs Sold to Patients                                                                                                                         330
335 Respiratory Therapy                                                                                                                            335
340 Pulmonary Function Services                                                                                                                    340
345 Renal Dialysis                                                                                                                                 345
350 Lithotripsy                                                                                                                                    350
355 Gastro-Intestinal Services                                                                                                                     355
360 Physical Therapy                                                              $12.63              2,088         $15.39              1,587      360
365 Speech-Language Pathology                                                                                                                      365
370 Occupational Therapy                                                                                                                           370
375 Other Physical Medicine                                                                                                                        375
380 Electroconvulsive Therapy                                                                                                                      380
385 Psychiatric/Psychological Testing                                                                                                              385
390 Psychiatric Individual/Group Therapy                                                                                                           390
395 Organ Acquisition                                                                                                                              395
400 Other Ancillary Services                                                                                                                       400
405 TOTAL ANCILLARY SERVICES                                           57                             7,705                             3,371      405




                                                                                                                                        MCH - 000321
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   262 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2234
21                                  DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (8 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2014

                                                  (13)                (14)         (15)                (16)          (17)                (18)
                                                  Environmental and                       Physicians               Non-Physicians Medical
           CLASSIFICATION DESCRIPTION                Food Service                         (Salaried)                    Practitioners



Line          Natural Classification Code                    .06                              .07                               .08                Line

 No       "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive     Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours

       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                    230
235 Surgery and Recovery Services                                                                                                                  235
240 Ambulatory Surgery Services                                                                                                                    240
245 Anesthesiology                                                                                                                                 245
250 Medical Supplies Sold to Patients                                                                                                              250
255 Durable Medical Equipment                                                                                                                      255
260 Clinical Laboratory Services                                                                                                                   260
265 Pathological Laboratory Services                                                                                                               265
270 Blood Bank                                                                                                                                     270
275 Echocardiology                                                                                                                                 275
280 Cardiac Catheterization Services                                                                                                               280
285 Cardiology Services                                                                                                                            285
290 Electromyography                                                                                                                               290
295 Electroencephalography                                                                                                                         295
300 Radiology - Diagnostic                                                                                                                         300
305 Radiology - Therapeutic                                                                                                                        305
310 Nuclear Medicine                                                                                                                               310
315 Magnetic Resonance Imaging                                                                                                                     315
320 Ultrasonography                                                                                                                                320
325 Computed Tomographic Scanner                                                                                                                   325
330 Drugs Sold to Patients                                                                                                                         330
335 Respiratory Therapy                                                                                                                            335
340 Pulmonary Function Services                                                                                                                    340
345 Renal Dialysis                                                                                                                                 345
350 Lithotripsy                                                                                                                                    350
355 Gastro-Intestinal Services                                                                                                                     355
360 Physical Therapy                                                                                                                               360
365 Speech-Language Pathology                                                                                                                      365
370 Occupational Therapy                                                                                                                           370
375 Other Physical Medicine                                                                                                                        375
380 Electroconvulsive Therapy                                                                                                                      380
385 Psychiatric/Psychological Testing                                                                                                              385
390 Psychiatric Individual/Group Therapy                                                                                                           390
395 Organ Acquisition                                                                                                                              395
400 Other Ancillary Services                                                                                                                       400
405 TOTAL ANCILLARY SERVICES                                                                                                                       405




                                                                                                                                        MCH - 000322
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page       263 of2/4/2015
                                                                             Date Prepared:   478 Page ID
21
                                                     #:2235
                        DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (9 of 10) Submitted Data )
                                       PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:   06/30/2014

                                                        (19)               (20)         (21)
                                                          Other Salaries             Cost Center
              CLASSIFICATION DESCRIPTION                   and Wages               Average Hourly
                                                                                        Rate

 Line            Natural Classification Code                    .09                                 Line

 No           REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                        Rate            Hours
        ANCILLARY SERVICES
 230    Labor and Delivery Services                                                                 230
 235    Surgery and Recovery Services                                                  $33.90       235
 240    Ambulatory Surgery Services                                                                 240
 245    Anesthesiology                                                                              245
 250    Medical Supplies Sold to Patients                                                           250
 255    Durable Medical Equipment                                                                   255
 260    Clinical Laboratory Services                                                   $35.66       260
 265    Pathological Laboratory Services                                                            265
 270    Blood Bank                                                                                  270
 275    Echocardiology                                                                              275
 280    Cardiac Catheterization Services                                                            280
 285    Cardiology Services                                                                         285
 290    Electromyography                                                                            290
 295    Electroencephalography                                                                      295
 300    Radiology - Diagnostic                                                         $32.64       300
 305    Radiology - Therapeutic                                                                     305
 310    Nuclear Medicine                                                                            310
 315    Magnetic Resonance Imaging                                                                  315
 320    Ultrasonography                                                                             320
 325    Computed Tomographic Scanner                                                                325
 330    Drugs Sold to Patients                                                                      330
 335    Respiratory Therapy                                                            $41.07       335
 340    Pulmonary Function Services                                                                 340
 345    Renal Dialysis                                                                              345
 350    Lithotripsy                                                                                 350
 355    Gastro-Intestinal Services                                                                  355
 360    Physical Therapy                                                               $30.88       360
 365    Speech-Language Pathology                                                                   365
 370    Occupational Therapy                                                                        370
 375    Other Physical Medicine                                                                     375
 380    Electroconvulsive Therapy                                                                   380
 385    Psychiatric/Psychological Testing                                                           385
 390    Psychiatric Individual/Group Therapy                                                        390
 395    Organ Acquisition                                                                           395
 400    Other Ancillary Services                                                                    400
 405    TOTAL ANCILLARY SERVICES                                                                    405




                                                                                                                           MCH - 000323
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   264 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2236
21                                  DETAIL OF DIRECT PAYROLL COSTS                                ( Page 21 (10 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:         06/30/2014

                                                  (22)           (23)          (24)             (25)
                                                            HOURS SUMMARY                     (Optional)
Line                                                                                             Full      Line
 No                                                                                             Time        No
                                                                                             Equivalent
                                                                                             Employees
           REVENUE PRODUCING CENTERS           Productive        Non-       Total Paid     Column (22) ÷
                                                 Hours        Productive      Hours            2080
                                                                Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                             230
235 Surgery and Recovery Services                4,986           480          5,466                         235
240 Ambulatory Surgery Services                                                                             240
245 Anesthesiology                                                                                          245
250 Medical Supplies Sold to Patients                                                                       250
255 Durable Medical Equipment                                                                               255
260 Clinical Laboratory Services                 16,469         1,718         18,187                        260
265 Pathological Laboratory Services                                                                        265
270 Blood Bank                                                                                              270
275 Echocardiology                                                                                          275
280 Cardiac Catheterization Services                                                                        280
285 Cardiology Services                                                                                     285
290 Electromyography                                                                                        290
295 Electroencephalography                                                                                  295
300 Radiology - Diagnostic                       17,107         1,515         18,622                        300
305 Radiology - Therapeutic                                                                                 305
310 Nuclear Medicine                                                                                        310
315 Magnetic Resonance Imaging                                                                              315
320 Ultrasonography                                                                                         320
325 Computed Tomographic Scanner                                                                            325
330 Drugs Sold to Patients                                                                                  330
335 Respiratory Therapy                          4,852           484          5,336                         335
340 Pulmonary Function Services                                                                             340
345 Renal Dialysis                                                                                          345
350 Lithotripsy                                                                                             350
355 Gastro-Intestinal Services                                                                              355
360 Physical Therapy                             11,304         1,241         12,545                        360
365 Speech-Language Pathology                                                                               365
370 Occupational Therapy                                                                                    370
375 Other Physical Medicine                                                                                 375
380 Electroconvulsive Therapy                                                                               380
385 Psychiatric/Psychological Testing                                                                       385
390 Psychiatric Individual/Group Therapy                                                                    390
395 Organ Acquisition                                                                                       395
400 Other Ancillary Services                                                                                400
405 TOTAL ANCILLARY SERVICES                     54,718         5,438         60,156                        405




                                                                                                                               MCH - 000324
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page   265 of2/4/2015
                                                                         Date Prepared: 478 Page ID
                                                    #:2237
21.1                                    DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 21.1 (1 of 2) Submitted Data )
                                       PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:        06/30/2014

                                                        (1)                 (2)               (3)               (4)                (5)
                                                         Registry Nursing                       Other Contracted            Total Contracted
             CLASSIFICATION DESCRIPTION                       Personnel                             Services                      Hours
                Natural Classification Code                        .25                               .21, .26
Line                                                                                                                                           Line
 No          REVENUE PRODUCING CENTERS            Average Hourly     Productive Hours   Average Hourly   Productive Hours                      No
                                                       Rate                                  Rate
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                          5
 10    Coronary Care                                                                                                                           10
 15    Pediatric Intensive Care                                                                                                                15
 20    Neonatal Intensive Care                                                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                                                  25
 30    Burn Care                                                                                                                               30
 35    Other Intensive Care                                                                                                                    35
 40    Definitive Observation                                                                                                                  40
 45    Medical/Surgical Acute                                                                                                                  45
 50    Pediatric Acute                                                                                                                         50
 55    Psychiatric Acute - Adult                                                                                                               55
 60    Psychiatric Acute - Adolescent & Child                                                                                                  60
 65    Obstetrics Acute                                                                                                                        65
 70    Alternate Birthing Center                                                                                                               70
 75    Chemical Dependency Services                                                                                                            75
 80    Physical Rehabilitation Care                                                                                                            80
 85    Hospice - Inpatient Care                                                                                                                85
 90    Other Acute Care                                                                                                                        90
 95    Nursery Acute                                                                                                                           95
100 Sub-Acute Care                                                                                                                             100
101 Sub-Acute Care - Pediatric                                                                                                                 101
105 Skilled Nursing Care                                                                    $44.95              307                307         105
110 Psychiatric Long-Term Care                                                                                                                 110
115 Intermediate Care                                                                                                                          115
120 Residential Care                                                                                                                           120
125 Other Long-Term Care Services                                                                                                              125
145 Other Daily Hospital Services                                                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                                                                               307                307         150
       AMBULATORY SERVICES
160 Emergency Services                                                                                                                         160
165 Medical Transportation Services                                                                                                            165
170 Psychiatric Emergency Rooms                                                                                                                170
175 Clinics                                                                                                                                    175
180 Satellite Clinics                                                                                                                          180
185 Satellite Ambulatory Surgery Center                                                                                                        185
190 Outpatient Chemical Dependency Svcs.                                                                                                       190
195 Observation Care                                                                                                                           195
200 Partial Hospitalization - Psychiatric                                                                                                      200
205 Home Health Care Services                                                                                                                  205
210 Hospice - Outpatient Services                                                                                                              210
215 Adult Day Health Care Services                                                                                                             215
220 Other Ambulatory Services                                                                                                                  220
225 TOTAL AMBULATORY SERVICES                                                                                                                  225




                                                                                                                                     MCH - 000325
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   266 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2238
21.1                                DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 21.1 (2 of 2) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
 Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:       06/30/2014

                                                    (1)                 (2)               (3)               (4)               (5)
                                                     Registry Nursing                       Other Contracted            Total Contracted
           CLASSIFICATION DESCRIPTION                     Personnel                             Services                      Hours
              Natural Classification Code                      .25                               .21, .26
Line                                                                                                                                       Line
 No        REVENUE PRODUCING CENTERS          Average Hourly     Productive Hours   Average Hourly   Productive Hours                      No
                                                   Rate                                  Rate
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                            230
235 Surgery and Recovery Services                                                                                                          235
240 Ambulatory Surgery Services                                                                                                            240
245 Anesthesiology                                                                                                                         245
250 Medical Supplies Sold to Patients                                                                                                      250
255 Durable Medical Equipment                                                                                                              255
260 Clinical Laboratory Services                                                                                                           260
265 Pathological Laboratory Services                                                                                                       265
270 Blood Bank                                                                                                                             270
275 Echocardiology                                                                                                                         275
280 Cardiac Catheterization Services                                                                                                       280
285 Cardiology Services                                                                                                                    285
290 Electromyography                                                                                                                       290
295 Electroencephalography                                                                                                                 295
300 Radiology - Diagnostic                                                                                                                 300
305 Radiology - Therapeutic                                                                                                                305
310 Nuclear Medicine                                                                                                                       310
315 Magnetic Resonance Imaging                                                                                                             315
320 Ultrasonography                                                                                                                        320
325 Computed Tomographic Scanner                                                                                                           325
330 Drugs Sold to Patients                                                                                                                 330
335 Respiratory Therapy                                                                                                                    335
340 Pulmonary Function Services                                                                                                            340
345 Renal Dialysis                                                                                                                         345
350 Lithotripsy                                                                                                                            350
355 Gastro-Intestinal Services                                                                                                             355
360 Physical Therapy                                                                                                                       360
365 Speech-Language Pathology                                                           $79.93              146               146          365
370 Occupational Therapy                                                                $79.63              67                 67          370
375 Other Physical Medicine                                                                                                                375
380 Electroconvulsive Therapy                                                                                                              380
385 Psychiatric/Psychological Testing                                                                                                      385
390 Psychiatric Individual/Group Therapy                                                                                                   390
395 Organ Acquisition                                                                                                                      395
400 Other Ancillary Services                                                                                                               400
405 TOTAL ANCILLARY SERVICES                                                                                213               213          405




                                                                                                                                    MCH - 000326
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   267 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2239
22                                  DETAIL OF DIRECT PAYROLL COSTS                                          ( Page 22 (1 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2014

                                                     (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                       Management and                       Technical and                      Registered
             CLASSIFICATION DESCRIPTION                 Supervision                           Specialist                          Nurses
Line             Natural Classification Code                   .00                              .01                                .02                Line

 No          REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive      Average            Productive    No
                                                 Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                            5
 10    TOTAL RESEARCH                                                                                                                                  10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                                 15
 20    School of Nursing                                                                                                                               20
 25    Licensed Vocational Nurse Program                                                                                                               25
 30    Medical Postgraduate Education                                                                                                                  30
 35    Paramedical Education                                                                                                                           35
 40    Student Housing                                                                                                                                 40
 45    Other Health Profession Education                                                                                                               45
 50    TOTAL EDUCATION                                                                                                                                 50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                        55
 60    Kitchen                                                                                                                                         60
 65    Non-Patient Food Services                                                                                                                       65
 70    Dietary                                                                                                                                         70
 75    Laundry and Linen                                                                                                                               75
 80    Social Work Services                        $36.31              1,832                                                                           80
 85    Central Transportation                                                                                                                          85
 90    Central Services and Supplies                                                $11.63              1,881                                          90
 95    Pharmacy                                                                     $18.27              1,955                                          95
100 Purchasing and Stores                          $30.48              1,904                                                                          100
105 Grounds                                                                                                                                           105
110 Security                                                                                                                                          110
115 Parking                                                                                                                                           115
120 Housekeeping                                                                                                                                      120
125 Plant Operations                                                                                                                                  125
130 Plant Maintenance                              $32.74              1,944                                                                          130
135 Communications                                                                                                                                    135
140 Data Processing                                                                                                                                   140
145 Other General Services                                                                                                                            145
150 TOTAL GENERAL SERVICES                                             5,680                            3,836                                         150
       FISCAL SERVICES
155 General Accounting                             $52.51              3,656                                                                          155
160 Patient Accounting                             $30.71              1,864                                                                          160
165 Credit and Collection                                                                                                                             165
170 Admitting                                      $32.89               954                                                                           170
175 Outpatient Registration                                                                                                                           175
195 Other Fiscal Services                                                                                                                             195
200 TOTAL FISCAL SERVICES                                              6,474                                                                          200




                                                                                                                                            MCH - 000327
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document    49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       268 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                      DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2240            ( Page 22 (2 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2014

                                                    (1)                 (2)          (3)                 (4)          (5)                 (6)
                                                      Management and                       Technical and                    Registered
           CLASSIFICATION DESCRIPTION                  Supervision                           Specialist                        Nurses
Line          Natural Classification Code                     .00                              .01                              .02                Line

 No        REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive    Average            Productive    No
                                                Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                       $112.59             1,800                                                                        205
210 Governing Board Expense                                                                                                                        210
215 Public Relations                              $39.11              1,944                                                                        215
220 Management Engineering                                                                                                                         220
225 Personnel                                     $45.08              1,992                                                                        225
230 Employee Health Services                                                                                                                       230
235 Auxiliary Groups                                                                                                                               235
240 Chaplaincy Services                                                                                                                            240
245 Medical Library                                                                                                                                245
250 Medical Records                               $30.71              2,008                                                                        250
255 Medical Staff Administration                  $30.68              1,832                                                                        255
260 Nursing Administration                        $76.05              2,104                                                                        260
265 Nursing Float Personnel                                                                                                                        265
270 Inservice Education - Nursing                                                  $38.95              1,227                                       270
275 Utilization Management                        $42.89              2,186                                                                        275
280 Community Health Education                                                                                                                     280
295 Other Administrative Services                 $41.94               886                                                                         295
300 TOTAL ADMINISTRATIVE SERVICES                                     14,752                           1,227                                       300
350 Employee Benefits (Non-Payroll Related)                                                                                                        350
370 Non-Operating Cost Centers                                                                                                                     370




                                                                                                                                         MCH - 000328
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       269 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2241            ( Page 22 (3 of 10) Submitted Data )
                                   NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2014

                                                    (7)                 (8)          (9)                (10)         (11)                (12)
                                                         Licensed                          Aides and                  Clerical and Other
             CLASSIFICATION DESCRIPTION              Vocational Nurses                     Orderlies                   Administrative



Line             Natural Classification Code                  .03                              .04                              .05                Line

 No          REVENUE PRODUCING CENTERS           Average            Productive    Average            Productive    Average            Productive   No
                                                Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                         5
 10    TOTAL RESEARCH                                                                                                                              10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                             15
 20    School of Nursing                                                                                                                           20
 25    Licensed Vocational Nurse Program                                                                                                           25
 30    Medical Postgraduate Education                                                                                                              30
 35    Paramedical Education                                                                                                                       35
 40    Student Housing                                                                                                                             40
 45    Other Health Profession Education                                                                                                           45
 50    TOTAL EDUCATION                                                                                                                             50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                    55
 60    Kitchen                                                                                                                                     60
 65    Non-Patient Food Services                                                                                                                   65
 70    Dietary                                                                                                                                     70
 75    Laundry and Linen                                                                                                                           75
 80    Social Work Services                                                                                                                        80
 85    Central Transportation                                                                                                                      85
 90    Central Services and Supplies                                                                                                               90
 95    Pharmacy                                                                                                     $19.63                8        95
100 Purchasing and Stores                                                                                           $15.06               272       100
105 Grounds                                                                                                                                        105
110 Security                                                                                                                                       110
115 Parking                                                                                                                                        115
120 Housekeeping                                                                                                                                   120
125 Plant Operations                                                                                                                               125
130 Plant Maintenance                                                                                               $16.97              1,362      130
135 Communications                                                                                                                                 135
140 Data Processing                                                                                                 $33.14              4,137      140
145 Other General Services                                                                                                                         145
150 TOTAL GENERAL SERVICES                                                                                                              5,779      150
       FISCAL SERVICES
155 General Accounting                                                                                              $20.44              4,713      155
160 Patient Accounting                                                                                              $16.92              12,264     160
165 Credit and Collection                                                                                                                          165
170 Admitting                                                                                                       $14.94              17,942     170
175 Outpatient Registration                                                                                                                        175
195 Other Fiscal Services                                                                                                                          195
200 TOTAL FISCAL SERVICES                                                                                                               34,919     200




                                                                                                                                        MCH - 000329
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   270 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2242
22                                 DETAIL OF DIRECT PAYROLL COSTS                                         ( Page 22 (4 of 10) Submitted Data )
                                   NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                 Report Period End:          06/30/2014

                                                    (7)                 (8)          (9)                (10)          (11)                (12)
                                                         Licensed                          Aides and                   Clerical and Other
           CLASSIFICATION DESCRIPTION                Vocational Nurses                     Orderlies                    Administrative



Line          Natural Classification Code                     .03                              .04                               .05                Line

 No        REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                                                          $21.22              1,864      205
210 Governing Board Expense                                                                                                                         210
215 Public Relations                                                                                                 $18.55              1,843      215
220 Management Engineering                                                                                                                          220
225 Personnel                                                                                                        $19.64              1,363      225
230 Employee Health Services                                                                                                                        230
235 Auxiliary Groups                                                                                                                                235
240 Chaplaincy Services                                                                                                                             240
245 Medical Library                                                                                                                                 245
250 Medical Records                                                                                                  $15.79              3,615      250
255 Medical Staff Administration                                                                                                                    255
260 Nursing Administration                                                                                           $15.63              1,946      260
265 Nursing Float Personnel                                                                                                                         265
270 Inservice Education - Nursing                                                                                    $15.53               495       270
275 Utilization Management                                                                                                                          275
280 Community Health Education                                                                                                                      280
295 Other Administrative Services                                                                                                                   295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                                        11,126     300
350 Employee Benefits (Non-Payroll Related)                                                                                                         350
370 Non-Operating Cost Centers                                                                                                                      370




                                                                                                                                         MCH - 000330
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       271 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS #:2243            ( Page 22 (5 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2014

                                                    (13)                (14)         (15)                 (16)        (17)                (18)
                                                    Environmental and                       Physicians               Non-Physician Medical
             CLASSIFICATION DESCRIPTION                Food Service                          (Salaried)                  Practitioners



Line             Natural Classification Code                   .06                              .07                              .08                Line

 No         "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                                 Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours

       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                          5
 10    TOTAL RESEARCH                                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                              15
 20    School of Nursing                                                                                                                            20
 25    Licensed Vocational Nurse Program                                                                                                            25
 30    Medical Postgraduate Education                                                                                                               30
 35    Paramedical Education                                                                                                                        35
 40    Student Housing                                                                                                                              40
 45    Other Health Profession Education                                                                                                            45
 50    TOTAL EDUCATION                                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                     55
 60    Kitchen                                                                                                                                      60
 65    Non-Patient Food Services                   $12.70              2,953                                                                        65
 70    Dietary                                     $12.70              11,666                                                                       70
 75    Laundry and Linen                                                                                                                            75
 80    Social Work Services                                                                                                                         80
 85    Central Transportation                                                                                                                       85
 90    Central Services and Supplies                                                                                                                90
 95    Pharmacy                                                                                                                                     95
100 Purchasing and Stores                                                                                                                           100
105 Grounds                                                                                                                                         105
110 Security                                                                                                                                        110
115 Parking                                                                                                                                         115
120 Housekeeping                                                                                                                                    120
125 Plant Operations                                                                                                                                125
130 Plant Maintenance                              $22.24              4,066                                                                        130
135 Communications                                                                                                                                  135
140 Data Processing                                                                                                                                 140
145 Other General Services                                                                                                                          145
150 TOTAL GENERAL SERVICES                                             18,685                                                                       150
       FISCAL SERVICES
155 General Accounting                                                                                                                              155
160 Patient Accounting                                                                                                                              160
165 Credit and Collection                                                                                                                           165
170 Admitting                                                                                                                                       170
175 Outpatient Registration                                                                                                                         175
195 Other Fiscal Services                                                                                                                           195
200 TOTAL FISCAL SERVICES                                                                                                                           200




                                                                                                                                         MCH - 000331
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       272 of2/4/2015
                                                                              Date Prepared:   478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2244            ( Page 22 (6 of 10) Submitted Data )
                                   NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2014

                                                  (13)                (14)         (15)                 (16)        (17)                (18)
                                                  Environmental and                       Physicians               Non-Physician Medical
           CLASSIFICATION DESCRIPTION                Food Service                          (Salaried)                  Practitioners



Line          Natural Classification Code                    .06                              .07                              .08                Line

 No       "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours

       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                                                                                       205
210 Governing Board Expense                                                                                                                       210
215 Public Relations                                                                                                                              215
220 Management Engineering                                                                                                                        220
225 Personnel                                                                                                                                     225
230 Employee Health Services                                                                                                                      230
235 Auxiliary Groups                                                                                                                              235
240 Chaplaincy Services                                                                                                                           240
245 Medical Library                                                                                                                               245
250 Medical Records                                                                                                                               250
255 Medical Staff Administration                                                                                                                  255
260 Nursing Administration                                                                                                                        260
265 Nursing Float Personnel                                                                                                                       265
270 Inservice Education - Nursing                                                                                                                 270
275 Utilization Management                                                                                                                        275
280 Community Health Education                                                                                                                    280
295 Other Administrative Services                                                                                                                 295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                                                 300
350 Employee Benefits (Non-Payroll Related)                                                                                                       350
370 Non-Operating Cost Centers                                                                                                                    370




                                                                                                                                       MCH - 000332
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT  Filed 10/11/18 Page       273 of2/4/2015
                                                                               Date Prepared:   478 Page ID
22                      DETAIL OF DIRECT PAYROLL COSTS
                                                       #:2245            ( Page 22 (7 of 10) Submitted Data )
                                      NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:   06/30/2014

                                                        (19)             (20)           (21)
                                                           Other Salaries            Cost Center
                CLASSIFICATION DESCRIPTION                  and Wages              Average Hourly
                                                                                        Rate

 Line                Natural Classification Code                .09                                 Line

 No             REVENUE PRODUCING CENTERS          Average Hourly     Productive                    No
                                                        Rate            Hours
          RESEARCH COSTS
     5    Research Projects and Administration                                                       5
     10   TOTAL RESEARCH                                                                            10
          EDUCATION COSTS
     15   Education Administration Office                                                           15
     20   School of Nursing                                                                         20
     25   Licensed Vocational Nurse Program                                                         25
     30   Medical Postgraduate Education                                                            30
     35   Paramedical Education                                                                     35
     40   Student Housing                                                                           40
     45   Other Health Profession Education                                                         45
     50   TOTAL EDUCATION                                                                           50
          GENERAL SERVICES
     55   Printing and Duplicating                                                                  55
     60   Kitchen                                                                                   60
     65   Non-Patient Food Services                                                    $12.73       65
     70   Dietary                                                                      $12.73       70
     75   Laundry and Linen                                                                         75
     80   Social Work Services                                                         $36.42       80
     85   Central Transportation                                                                    85
     90   Central Services and Supplies                                                $11.62       90
     95   Pharmacy                                                                     $18.29       95
 100      Purchasing and Stores                                                        $28.83       100
 105      Grounds                                                                                   105
 110      Security                                                                                  110
 115      Parking                                                                                   115
 120      Housekeeping                                                                              120
 125      Plant Operations                                                                          125
 130      Plant Maintenance                                                            $23.63       130
 135      Communications                                                                            135
 140      Data Processing                                                              $32.26       140
 145      Other General Services                                                                    145
 150      TOTAL GENERAL SERVICES                                                                    150
          FISCAL SERVICES
 155      General Accounting                                                           $33.86       155
 160      Patient Accounting                                                           $18.85       160
 165      Credit and Collection                                                                     165
 170      Admitting                                                                    $16.08       170
 175      Outpatient Registration                                                                   175
 195      Other Fiscal Services                                                                     195
 200      TOTAL FISCAL SERVICES                                                                     200




                                                                                                                           MCH - 000333
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   274 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2246
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (8 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2014

                                                       (19)             (20)           (21)
                                                          Other Salaries            Cost Center
              CLASSIFICATION DESCRIPTION                   and Wages              Average Hourly
                                                                                       Rate

 Line            Natural Classification Code                   .09                                 Line

 No          REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                       Rate            Hours
        ADMINISTRATIVE SERVICES
 205    Hospital Administration                                                       $72.32       205
 210    Governing Board Expense                                                                    210
 215    Public Relations                                                              $28.87       215
 220    Management Engineering                                                                     220
 225    Personnel                                                                     $33.96       225
 230    Employee Health Services                                                                   230
 235    Auxiliary Groups                                                                           235
 240    Chaplaincy Services                                                                        240
 245    Medical Library                                                                            245
 250    Medical Records                                                               $21.01       250
 255    Medical Staff Administration                                                  $30.68       255
 260    Nursing Administration                                                        $50.85       260
 265    Nursing Float Personnel                                                                    265
 270    Inservice Education - Nursing                                                 $31.89       270
 275    Utilization Management                                                        $42.91       275
 280    Community Health Education                                                                 280
 295    Other Administrative Services                                                 $40.97       295
 300    TOTAL ADMINISTRATIVE SERVICES                                                              300
 350    Employee Benefits (Non-Payroll Related)                                                    350
 370    Non-Operating Cost Centers                                                                 370




                                                                                                                              MCH - 000334
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   275 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2247
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (9 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:         06/30/2014

                                                    (22)           (23)          (24)             (25)
                                                              HOURS SUMMARY                     (Optional)
Line                                                                                               Full      Line
 No                                                                                               Time        No
                                                                                               Equivalent
                                                                                               Employees
             REVENUE PRODUCING CENTERS           Productive        Non-       Total Paid     Column (22) ÷
                                                   Hours        Productive      Hours            2080
                                                                  Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                   5
 10    TOTAL RESEARCH                                                                                         10
       EDUCATION COSTS
 15    Education Administration Office                                                                        15
 20    School of Nursing                                                                                      20
 25    Licensed Vocational Nurse Program                                                                      25
 30    Medical Postgraduate Education                                                                         30
 35    Paramedical Education                                                                                  35
 40    Student Housing                                                                                        40
 45    Other Health Profession Education                                                                      45
 50    TOTAL EDUCATION                                                                                        50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                               55
 60    Kitchen                                                                                                60
 65    Non-Patient Food Services                   2,953           153          3,106                         65
 70    Dietary                                     11,666          603          12,269                        70
 75    Laundry and Linen                                                                                      75
 80    Social Work Services                        1,832           240          2,072                         80
 85    Central Transportation                                                                                 85
 90    Central Services and Supplies               1,881           138          2,019                         90
 95    Pharmacy                                    1,963                        1,963                         95
100 Purchasing and Stores                          2,176           296          2,472                         100
105 Grounds                                                                                                   105
110 Security                                                                                                  110
115 Parking                                                                                                   115
120 Housekeeping                                                                                              120
125 Plant Operations                                                                                          125
130 Plant Maintenance                              7,372          1,122         8,494                         130
135 Communications                                                                                            135
140 Data Processing                                4,137           254          4,391                         140
145 Other General Services                                                                                    145
150 TOTAL GENERAL SERVICES                         33,980         2,806         36,786                        150
       FISCAL SERVICES
155 General Accounting                             8,369          1,431         9,800                         155
160 Patient Accounting                             14,128         1,234         15,362                        160
165 Credit and Collection                                                                                     165
170 Admitting                                      18,896         1,494         20,390                        170
175 Outpatient Registration                                                                                   175
195 Other Fiscal Services                                                                                     195
200 TOTAL FISCAL SERVICES                          41,393         4,159         45,552                        200




                                                                                                                                 MCH - 000335
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page   276 of2/4/2015
                                                                       Date Prepared: 478 Page ID
                                                  #:2248
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (10 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2014

                                                    (22)           (23)          (24)             (25)
                                                              HOURS SUMMARY                     (Optional)
Line                                                                                               Full      Line
 No                                                                                               Time        No
                                                                                               Equivalent
                                                                                               Employees
            REVENUE PRODUCING CENTERS            Productive        Non-       Total Paid     Column (22) ÷
                                                   Hours        Productive      Hours            2080
                                                                  Hours
       ADMINISTRATIVE SERVICES
 205 Hospital Administration                       3,664           750          4,414                         205
 210 Governing Board Expense                                                                                  210
 215 Public Relations                              3,787           366          4,153                         215
 220 Management Engineering                                                                                   220
 225 Personnel                                     3,355           485          3,840                         225
 230 Employee Health Services                                                                                 230
 235 Auxiliary Groups                                                                                         235
 240 Chaplaincy Services                                                                                      240
 245 Medical Library                                                                                          245
 250 Medical Records                               5,623           797          6,420                         250
 255 Medical Staff Administration                  1,832           248          2,080                         255
 260 Nursing Administration                        4,050           482          4,532                         260
 265 Nursing Float Personnel                                                                                  265
 270 Inservice Education - Nursing                 1,722            72          1,794                         270
 275 Utilization Management                        2,186           304          2,490                         275
 280 Community Health Education                                                                               280
 295 Other Administrative Services                  886            320          1,206                         295
 300 TOTAL ADMINISTRATIVE SERVICES                 27,105         3,824         30,929                        300
 350 Employee Benefits (Non-Payroll Related)                                                                  350
 370 Non-Operating Cost Centers                                                                               370




                                                                                                                                 MCH - 000336
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   277 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2249
22.1                                DETAIL OF DIRECT CONTRACTED COSTS                                 ( Page 22.1 (1 of 2) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2014

                                                     (3)                 (4)
                                                           Other Contracted
             CLASSIFICATION DESCRIPTION                      Services
Line             Natural Classification Code                   .26                Line

 No      NON-REVENUE PRODUCING CENTERS            Average            Productive    No
                                                 Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                        5
 10    TOTAL RESEARCH                                                              10
       EDUCATION COSTS
 15    Education Administration Office                                             15
 20    School of Nursing                                                           20
 25    Licensed Vocational Nurse Program                                           25
 30    Medical Postgraduate Education                                              30
 35    Paramedical Education                                                       35
 40    Student Housing                                                             40
 45    Other Health Profession Education                                           45
 50    TOTAL EDUCATION                                                             50
       GENERAL SERVICES
 55    Printing and Duplicating                                                    55
 60    Kitchen                                                                     60
 65    Non-Patient Food Services                                                   65
 70    Dietary                                                                     70
 75    Laundry and Linen                                                           75
 80    Social Work Services                                                        80
 85    Central Transportation                                                      85
 90    Central Services and Supplies                                               90
 95    Pharmacy                                                                    95
100 Purchasing and Stores                                                         100
105 Grounds                                                                       105
110 Security                                                                      110
115 Parking                                                                       115
120 Housekeeping                                                                  120
125 Plant Operations                                                              125
130 Plant Maintenance                                                             130
135 Communications                                                                135
140 Data Processing                                                               140
145 Other General Services                                                        145
150 TOTAL GENERAL SERVICES                                                        150
       FISCAL SERVICES
155 General Accounting                                                            155
160 Patient Accounting                                                            160
165 Credit and Collection                                                         165
170 Admitting                                                                     170
175 Outpatient Registration                                                       175
195 Other Fiscal Services                                                         195
200 TOTAL FISCAL SERVICES                                                         200




                                                                                                                                  MCH - 000337
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page   278 of2/4/2015
                                                                        Date Prepared: 478 Page ID
                                                   #:2250
22.1                                DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 22.1 (2 of 2) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:    06/30/2014

                                                    (3)                 (4)
                                                          Other Contracted
           CLASSIFICATION DESCRIPTION                       Services
Line          Natural Classification Code                     .26                Line

 No     NON-REVENUE PRODUCING CENTERS            Average            Productive    No
                                                Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                      205
210 Governing Board Expense                                                      210
215 Public Relations                                                             215
220 Management Engineering                                                       220
225 Personnel                                                                    225
230 Employee Health Services                                                     230
235 Auxiliary Groups                                                             235
240 Chaplaincy Services                                                          240
245 Medical Library                                                              245
250 Medical Records                                                              250
255 Medical Staff Administration                                                 255
260 Nursing Administration                                                       260
265 Nursing Float Personnel                                                      265
270 Inservice Education - Nursing                                                270
275 Utilization Management                                                       275
280 Community Health Education                                                   280
295 Other Administrative Services                                                295
300 TOTAL ADMINISTRATIVE SERVICES                                                300
350 Employee Benefits (Non-Payroll Related)                                      350
370 Non-Operating Cost Centers                                                   370




                                                                                                                                 MCH - 000338
            Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 279 of 478 Page ID
                                                #:2251
USING DATA SUBMITTED BY FACILITY                HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT            DATE PREPARED:   1/30/2015
FACILITY NO:106361266                                                                                    PAGE:            1 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                             REPORT PERIOD:   07/01/2012
                                                                                                                THRU      06/30/2013
29101 HOSPITAL ROAD                                    PHONE NO:     (909)336-3651
LAKE ARROWHEAD             CA         92352            OWNER:        SAN BERNARDINO    MOUNTAINS COMMUNITY HOSPITAL DISTRICT
GENERAL INFORMATION
  TYPE OF CONTROL: District                            COUNTY:               San Bernardino
  TYPE OF CARE:     General                            HSA NO:               12                             HFPA NO:     1209
  LICENSED BEDS*                                       AVAILABLE BEDS                                       EMERGENCY SERVICES
  INTENSIVE                                            INTENSIVE                                            X      EMERGENCY ROOM
  ACUTE                                 17             ACUTE                                      17               TRAUMA CENTER DESIGNATION
  LONG-TERM                             20             LONG-TERM                                  20        X      OBSERVATION
  OTHER                                                OTHER                                                X      ORTHOPEDIC
    TOTAL                               37               TOTAL                                    37        X      PSYCHIATRIC
  OCCUPANCY RATE                    63.30%             OCCUPANCY RATE                         63.30%        X      HELICOPTER
  *EXCLUDES BEDS IN SUSPENSE                           NO. BASSINETS
FINANCIAL AND UTILIZATION DATA BY PAYER                              TOTAL             MEDICARE            MEDICARE            MEDI-CAL
                                                                                    TRADITIONAL        MANAGED CARE         TRADITIONAL
  Patient (Census) Days                                              8,551                  766                 119               7,304
  Hospital Discharges (Excluding Nursery)                              289                  112                  33                  37
  Average Length of Stay (Including L-T Care)                         29.6                  6.8                 3.6               197.4
  Average Length of Stay (Excluding L-T Care)                          4.8                  6.8                 3.6                 3.3
  Outpatient Visits (Incl. ER Visits)                               24,269                4,333               1,319               8,326
  Outpatient Emergency Services Visits                               6,487                  798                 309               1,286
  Gross Inpatient Revenue                                       $9,651,775           $2,391,857            $570,909          $4,906,666
  Gross Outpatient Revenue                                     $23,272,732           $4,858,756          $1,734,091          $4,144,187
  Deductions From Revenue                                      $19,250,532           $3,915,331          $1,244,700          $4,468,357
  Net Inpatient Revenue                                         $4,633,830           $1,100,254            $262,618          $2,484,272
  Net Outpatient Revenue                                        $9,040,145           $2,235,028            $797,682          $2,098,224
   Net Inpatient Revenue Per Day                                      $542               $1,436              $2,207                $340
   Net Inpatient Revenue Per Discharge                             $16,034               $9,824              $7,958             $67,142
   Net Outpatient Revenue Per Visit                                   $372                 $516                $605                $252
  Adjusted Patient Days                                             29,170
  Net Revenue Per Adj Patient Day                                     $469
  Purchased Inpatient Days
FINANCIAL AND UTILIZATION DATA BY PAYER                         MEDI-CAL           CO. INDIGENT        CO. INDIGENT         THIRD PARTY
                                                            MANAGED CARE            TRADITIONAL        MANAGED CARE         TRADITIONAL
  Patient (Census) Days                                               32                                         50                  17
  Hospital Discharges (Excluding Nursery)                             11                                          8                   5
  Average Length of Stay (Including L-T Care)                        2.9                                        6.3                 3.4
  Average Length of Stay (Excluding L-T Care)                        2.9                                        6.3                 3.4
  Outpatient Visits (Incl. ER Visits)                              2,067                                        196                 447
  Outpatient Emergency Services Visits                               608                                         19                 372
  Gross Inpatient Revenue                                       $162,818                                   $244,907             $86,064
  Gross Outpatient Revenue                                    $1,512,906                                   $522,857            $689,034
  Deductions From Revenue                                       $921,648                                   $767,764            $465,058
  Net Inpatient Revenue                                          $73,268                                         $0             $34,426
  Net Outpatient Revenue                                        $680,808                                                       $275,614
   Net Inpatient Revenue Per Day                                  $2,290                                          $0             $2,025
   Net Inpatient Revenue Per Discharge                            $6,661                                          $0             $6,885
   Net Outpatient Revenue Per Visit                                 $329                                                           $617
  Adjusted Patient Days
  Net Revenue Per Adj Patient Day
  Purchased Inpatient Days
FINANCIAL AND UTILIZATION DATA BY PAYER                      THIRD PARTY                  OTHER              OTHER
                                                            MANAGED CARE               INDIGENT             PAYERS
  Patient (Census) Days                                              182                                        81
  Hospital Discharges (Excluding Nursery)                               61                                         22
  Average Length of Stay (Including L-T Care)                            3                                        3.7
  Average Length of Stay (Excluding L-T Care)                            3                                        3.7
  Outpatient Visits (Incl. ER Visits)                               5,820                                       1,761
  Outpatient Emergency Services Visits                              2,227                                         868
  Gross Inpatient Revenue                                        $888,000                                 $400,554
  Gross Outpatient Revenue                                     $7,548,486                               $2,262,415
  Deductions From Revenue                                      $5,791,173                               $1,676,501
  Net Inpatient Revenue                                          $278,438                                 $400,554
  Net Outpatient Revenue                                       $2,366,875                                 $585,914
   Net Inpatient Revenue Per Day                                   $1,530                                   $4,945
   Net Inpatient Revenue Per Discharge                             $4,565                                  $18,207
   Net Outpatient Revenue Per Visit                                  $407                                       $333
  Adjusted Patient Days
  Net Revenue Per Adj Patient Day                                                                                                MCH - 000339
  Purchased Inpatient Days
          Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 280 of 478 Page ID
                                              #:2252
USING DATA SUBMITTED BY FACILITY          HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT      DATE PREPARED: 1/30/2015
FACILITY NO:106361266                                                                        PAGE:          2 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                 REPORT PERIOD: 07/01/2012
                                                                                                      THRU 06/30/2013
LIVE BIRTH SUMMARY                                 GROSS PATIENT REVENUE BY REVENUE CENTER                     PERCENT OF TOTAL
  NATURAL BIRTHS
  CESAREAN SECTIONS                                  DAILY HOSPITAL SERVICES                   $5,970,063                   18.1
    TOTAL LIVE BIRTHS                                AMBULATORY SERVICES                      $10,284,204                   31.2
                                                     ANCILLARY SERVICES                       $16,670,240                   50.6
                                                       TOTAL GROSS PATIENT REVENUE            $32,924,507                  100.0

SUMMARY STATEMENT OF INCOME
  GROSS PATIENT REVENUE                              $32,924,507
  PROVISION FOR BAD DEBT                              $2,505,859
  MEDICARE TRAD. CONTRACTUAL ADJ                      $3,915,331
  MEDICARE MANAGED CONTRACTUAL ADJ                    $1,244,700
  MEDI-CAL TRAD. CONTRACTUAL ADJ                      $4,535,901
  MEDI-CAL MANAGED CONTRACTUAL ADJ                      $921,648
  DISPROPORTIONATE SHARE FUNDS REC'D                   ($67,544)
  CO. INDIGENT TRAD. CONTRACTUAL ADJ
  CO. INDIGENT MANAGED CONTRACTUAL ADJ                  $767,764
  THIRD PARTY TRAD. CONTRACTUAL ADJ                     $465,058
  THIRD PARTY MANAGED CONTRACTUAL ADJ                 $4,538,244
  CHARITY OTHER                                         $423,571
  ALL OTHER DEDUCTIONS
    TOTAL DEDUCTIONS FROM REVENUE                    $19,250,532
  CAPITATION PREMIUM REVENUE
   NET PATIENT REVENUE                               $13,673,975
  OTHER OPERATING REVENUE                               $657,435
    TOTAL OPERATING EXPENSES                         $16,898,343
   NET FROM OPERATIONS                              ($2,566,933)
  NON-OPERATING REVENUE              +                $3,362,615
  NON-OPERATING EXPENSES             -                   $32,461
  PROVISION FOR INCOME TAXES         -
  EXTRAORDINARY ITEMS                -
   NET INCOME                                           $763,221
OPERATING EXPENSES BY CLASSIFICATION
  SALARIES AND WAGES                                   $6,647,836
  EMPLOYEE BENEFITS                                    $2,485,379
  PHYSICIANS PROFESSIONAL FEES                           $851,170
  OTHER PROFESSIONAL FEES                              $1,309,218
  SUPPLIES                                             $1,676,420
  PURCHASED SERVICES                                   $1,110,199
  DEPRECIATION                                           $892,671
  LEASES AND RENTALS                                     $245,315
  INTEREST                                               $486,231
  ALL OTHER EXPENSES                                   $1,193,904
     TOTAL OPERATING EXPENSES                         $16,898,343
ADJUSTED PATIENT REVENUE
  ADJUSTED INPATIENT REVENUE
   REVENUE PER DAY
   REVENUE PER DISCHARGE
  ADJUSTED OUTPATIENT REVENUE
   REVENUE PER VISIT
OPERATING EXPENSES BY COST CENTER GROUP
  DAILY HOSPITAL SERVICES                              $2,073,822
  AMBULATORY SERVICES                                  $2,560,460
  ANCILLARY SERVICES                                   $4,350,379
  PURCHASED INPATIENT SERVICES
  PURCHASED OUTPATIENT SERVICES
  RESEARCH
  EDUCATION
  GENERAL SERVICES                                     $3,116,740
  FISCAL SERVICES                                      $1,568,085
  ADMINISTRATIVE SERVICES                              $2,321,186
  UNASSIGNED COSTS                                       $907,671
     TOTAL OPERATING EXPENSES                         $16,898,343
ADJUSTED PATIENT EXPENSES
  ADJUSTED INPATIENT EXPENSES
   EXPENSES PER DAY
   EXPENSES PER DISCHARGE
  ADJUSTED OUTPATIENT EXPENSES
   EXPENSES PER VISIT




                                                                                                                  MCH - 000340
            Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 281 of 478 Page ID
USING DATA SUBMITTED BY FACILITY                          #:2253
                                    HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 1/30/2015
FACILITY NO:106361266                                                                                   PAGE:           3 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                            REPORT PERIOD: 07/01/2012
BALANCE SHEET SUMMARY                                                                                            THRU 06/30/2013
   TOTAL CURRENT ASSETS                      $3,942,603          TOTAL CURRENT LIABILITIES                 $2,816,566
   LIMITED USE ASSETS                        $5,568,236          DEFERRED INCOME                              $24,597
   NET PROPERTY, PLANT, AND EQUIPMENT        $6,038,564          NET LONG-TERM DEBT                        $7,616,708
   CONSTRUCTION-IN-PROGRESS                    $387,752          TOTAL LIABILITIES                        $10,457,871
   OTHER ASSETS
   INTANGIBLE ASSETS                                             EQUITY                                    $5,479,284
    TOTAL ASSETS                            $15,937,155           TOTAL LIABILITIES AND EQUITY            $15,937,155

 FINANCIAL RATIO FORMULAS
 LIQUIDITY RATIOS                                     FORMULAS
   CURRENT RATIO                                 3.38 (TOTAL CURRENT ASSETS + BOARD DESIG. CASH + BOARD DESIG.
                                                      INVESTMENTS) / TOTAL CURRENT LIABILITIES
   ACID TEST RATIO                               2.19 (CASH + MARKETABLE SECURITIES + BOARD DESIG. CASH + BOARD DESIG.
                                                      INVESTMENTS) / TOTAL CURRENT LIABILITIES
   DAYS IN ACCOUNTS RECEIVABLE                  52.89 NET ACCOUNTS RECEIVABLE / (NET PATIENT REVENUE / DAYS IN REPORT
                                                      PERIOD)
   BAD DEBT RATE                                7.61% (PROVISION FOR BAD DEBTS / TOTAL GROSS PATIENT REVENUE) X 100
 DEBT, RISK, AND LEVERAGE RATIOS
   LONG-TERM DEBT TO ASSETS RATE               47.79% (NET LONG-TERM DEBT / TOTAL ASSETS) X 100
   DEBT SERVICE COVERAGE RATIO                   3.40 (NET INCOME + INTEREST-WORKING CAPITAL + INTEREST-OTHER +
                                                      DEPRECIATION EXPENSE) / PRINCIPAL PAYMENTS ON SHORT-TERM AND
                                                      LONG-TERM DEBT, NOTES, AND LOANS + INTEREST-WORKING CAPITAL +
                                                      INTEREST-OTHER)
   INTEREST EXPENSE AS A PERCENTAGE             2.88% ((INTEREST-WORKING CAPITAL + INTEREST-OTHER) / TOTAL OPERATING
   OF OPERATING EXPENSE                               EXPENSE) X 100
 PROFITABILITY RATIOS
   NET RETURN ON OPERATING ASSETS           ( 20.85%) ((NET FROM OPERATIONS + INTEREST-WORKING CAPITAL + INTEREST-
                                                      OTHER) / (TOTAL CURRENT ASSETS + NET PROPERTY, PLANT AND
                                                      EQUIPMENT)) X 100
   NET RETURN ON EQUITY                        13.93% (NET INCOME / EQUITY) X 100
   OPERATING MARGIN                         ( 17.91%) (NET FROM OPERATIONS / TOTAL OPERATING REVENUE) X 100
   TURNOVER ON OPERATING ASSETS                  1.44 TOTAL OPERATING REVENUE / (TOTAL CURRENT ASSETS + NET PROPERTY,
                                                      PLANT, AMD EQUIPMENT)
 FIXED ASSET RATIOS
   FIXED ASSET GROWTH RATE                      9.12% ((CURRENT YEAR GROSS PROPERTY, PLANT AND EQUIPMENT +
                                                      CONSTRUCTION-IN-PROGRESS) - (PRIOR YEAR GROSS PROPERTY, PLANT,
                                                      AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS)) / (PRIOR YEAR NET
                                                      PROPERTY, PLANT, AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS) X 100
   AVERAGE AGE OF PLANT                         12.40 ACCUMULATED DEPRECIATION / DEPRECIATION EXPENSE
   NET PPE ASSETS PER BED                     173,684 (NET PROPERTY, PLANT, AND EQUIPMENT + CONSTRUCTION-IN-PROGRESS)
                                                      / LICENSED BEDS (END OF PERIOD)

SUMMARY OF FINANCIAL AND UTILIZATION DATA FOR SELECTED COST CENTERS
REVENUE-PRODUCING COST CENTERS             UNITS OF   UNIT       GROSS REV          ADJ REV        ADJ DIRECT      ADJ TOTAL        PROFIT/LOSS
                                            SERVICE   CODE        PER UNIT         PER UNIT      EXP PER UNIT   EXP PER UNIT           PER UNIT
DAILY HOSPITAL SERVICES
   MEDICAL/SURGICAL INTENSIVE CARE                        1
  CORONARY CARE                                           1
  BURN CARE                                               1
  DEFINITIVE OBSERVATION                                  1
  MEDICAL/SURGICAL ACUTE                      1,343       1      $2,192.09                            $718.12
  PEDIATRIC ACUTE                                         1
  PSYCHIATRIC ACUTE - ADULT                               1
  OBSTETRICS ACUTE                                        1
  ALTERNATE BIRTHING CENTER                               1
  CHEMICAL DEPENDENCY SERVICES                            1
  SKILLED NURSING CARE                        7,208       1        $419.82                            $153.91
    TOTAL PATIENT CARE SERVICES               8,551       2        $698.17                            $242.52
  NURSERY ACUTE                                           3
AMBULATORY SERVICES
   EMERGENCY SERVICES                         6,651       4      $1,294.76                            $130.93
  CLINICS                                     7,301       4        $198.48                            $123.07
  OBSERVATION CARE                                        5
  HOME HEALTH CARE SERVICES                               6

                                                                                                                                 MCH - 000341
          Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 282 of 478 Page ID
USING DATA SUBMITTED BY FACILITY                        #:2254
                                  HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 1/30/2015
FACILITY NO:106361266                                                                                PAGE:          4 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                         REPORT PERIOD: 07/01/2012
                                                                                                              THRU 06/30/2013
REVENUE-PRODUCING COST CENTERS             UNITS OF   UNIT      GROSS REV           ADJ REV     ADJ DIRECT     ADJ TOTAL       PROFIT/LOSS
                                            SERVICE   CODE       PER UNIT          PER UNIT   EXP PER UNIT EXP PER UNIT           PER UNIT
ANCILLARY SERVICES
   LABOR AND DELIVERY SERVICES                             7
   SURGERY AND RECOVERY SERVICES             18,910        8       $30.78                           $17.41
   MEDICAL SUPPLIES SOLD TO PATIENTS         44,269        9       $17.16                            $3.57
   CLINICAL LABORATORY SERVICES             180,687       10       $16.14                            $7.20
   CARDIAC CATHETERIZATION SERVICES                       11
   RADIOLOGY - DIAGNOSTIC                    10,797       11      $627.45                          $111.31
   MAGNETIC RESONANCE IMAGING                             11
   COMPUTED TOMOGRAPHIC SCANNER                           11
   DRUGS SOLD TO PATIENTS                    14,711       14      $237.51                           $27.00
   RESPIRATORY THERAPY                       14,869       12       $40.11                           $20.35
   LITHOTRIPSY SERVICES                                   11
   PHYSICAL THERAPY                           4,191       27      $286.50                          $109.88
NON-REVENUE PRODUCING COST CENTERS
COST CENTER                                    UNITS OF         UNIT          ADJ DIRECT
                                                SERVICE         CODE        EXP PER UNIT
  DIETARY                                        26,065           16              $20.76
  LAUNDRY AND LINEN                             123,027           17               $0.72
  SOCIAL WORK SERVICES                            1,902           18              $50.83
  HOUSEKEEPING                                   33,734           19               $8.71
  PLANT OPERATIONS & MAINTENANCE                 33,735           20              $19.12
  PATIENT ACCOUNTING                             32,925           21              $19.52
  ADMITTING                                         280           22           $1,461.11
COST CENTER                                    UNITS OF         UNIT          ADJ DIRECT
                                                SERVICE        CODE*        EXP PER UNIT
  HOSPITAL ADMINISTRATION                           131           23           $7,344.44
  MEDICAL RECORDS                                29,170           24               $7.57
  NURSING ADMINISTRATION                             41           25           $6,565.24
  UTILIZATION MANAGEMENT                            280           22             $328.25
  COMMUNITY HEALTH EDUCATION                                      26
  INSURANCE - MALPRACTICE                        32,925           21              $3.10
  INTEREST - OTHER                               33,735           20             $14.41
UNIT CODE DESCRIPTIONS
    UNIT CODE     <-----------------STANDARD UNIT OF MEASURE ------------------>
         1        NUMBER OF PATIENT DAYS
         2        TOTAL PATIENT DAYS (EXCLUDING NEWBORN)
         3        NUMBER OF NEWBORN DAYS
         4        NUMBER OF VISITS
         5        NUMBER OF OBSERVATION HOURS
         6        NUMBER OF HOME HEALTH CARE VISITS
         7        NUMBER OF DELIVERIES
         8        NUMBER OF OPERATING MINUTES
         9        NUMBER OF CS & S ADJUSTED INPATIENT DAYS
        10        NUMBER OF TESTS
        11        NUMBER OF PROCEDURES
        12        NUMBER OF RESPIRATORY THERAPY ADJUSTED INPATIENT DAYS
        14        NUMBER OF PHARMACY ADJUSTED INPATIENT DAYS
        16        NUMBER OF PATIENT MEALS
        17        NUMBER OF DRY AND CLEAN POUNDS PROCESSED
        18        NUMBER OF PERSONAL CONTACTS
        19        NUMBER OF SQUARE FEET SERVICED
        20        NUMBER OF GROSS SQUARE FEET
        21        $ 1,000 OF GROSS PATIENT REVENUE
        22        NUMBER OF ADMISSIONS
        23        NUMBER OF HOSPITAL FULL-TIME EQUIVALENT (FTE) EMPLOYEES
        24        NUMBER OF ADJUSTED INPATIENT DAYS
        25        NUMBER OF NURSING SERVICE FULL-TIME EQUIVALENT PERSONNEL
        26        NUMBER OF PARTICIPANTS
        27        NUMBER OF SESSIONS




                                                                                                                          MCH - 000342
          Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 283 of 478 Page ID
USING DATA SUBMITTED BY FACILITY                        #:2255
                                  HOSPITAL SUMMARY INDIVIDUAL DISCLOSURE REPORT DATE PREPARED: 1/30/2015
FACILITY NO:106361266                                                                                   PAGE:          5 OF 5
MOUNTAINS COMMUNITY HOSPITAL                                                                            REPORT PERIOD: 07/01/2012
                                                                                                                 THRU 06/30/2013
PERCENTAGE OF HOURS AND AVERAGE HOURLY RATE BY EMPLOYEE CLASSIFICATION
COST CENTER GROUP                   MANAGEMENT         TECHNICAL                             LICENSED               AIDES
                                           AND               AND      REGISTERED           VOCATIONAL                 AND
                                   SUPERVISION        SPECIALIST          NURSES               NURSES           ORDERLIES
  DAILY HOSPITAL SERVICES                4.87%                 %          18.68%               33.58%              34.90%
  AMBULATORY SERVICES                    7.94%             6.91%          30.80%               10.27%              32.09%
  ANCILLARY SERVICES                    18.69%            58.58%           0.90%                0.10%              14.29%
   TOTAL PATIENT CARE SERVICES          10.26%            21.39%          15.59%               16.73%              27.28%
  RESEARCH                                   %                 %                 %                  %                   %
  EDUCATION                                  %                 %                 %                  %                   %
  GENERAL SERVICES                      16.12%             8.50%                 %                  %                   %
  FISCAL SERVICES                       17.19%                 %                 %                  %                   %
  ADMINISTRATIVE SERVICES               51.32%             4.54%                 %                  %                   %
   TOTAL OPERATING COST CTRS           16.68%             14.16%             9.08%              9.75%              15.89%
  NON-OPERATING COST CENTERS                %                  %                 %                  %                   %
  AVERAGE HOURLY RATE                    $0.00              $0.00            $0.00              $0.00               $0.00
COST CENTER GROUP                     ENVIRON.          CLERICAL          REGISTRY              TOTAL               TOTAL
                                          AND          AND OTHER               AND         PRODUCTIVE                PAID
                                    FOOD SERV.         EMPLOYEES         TEMP HELP              HOURS               HOURS
  DAILY HOSPITAL SERVICES                     %            7.47%             0.50%             61,426              66,401
  AMBULATORY SERVICES                         %           12.00%                 %             34,613              37,148
  ANCILLARY SERVICES                          %            7.16%             0.28%             48,798              53,727
   TOTAL PATIENT CARE SERVICES                %            8.45%             0.31%            144,837             157,276
  RESEARCH                                    %                %                 %
  EDUCATION                                   %                %                 %
  GENERAL SERVICES                      56.44%            18.94%                 %            35,382               39,227
  FISCAL SERVICES                             %           82.81%                 %            41,602               45,283
  ADMINISTRATIVE SERVICES                     %           44.13%                 %            26,777               30,659
   TOTAL OPERATING COST CTRS             8.03%            26.23%            0.18%            248,598              272,445
  NON-OPERATING COST CENTERS                 %                 %                %
  AVERAGE HOURLY RATE                    $0.00             $0.00            $0.00

HOSPITAL PERSONNEL PROFILE
  TOTAL NUMBER OF PRODUCTIVE HOSPITAL FTE'S*                    119      TOTAL NUMBER OF NURSING FTE'S**                             41
  NUMBER OF NURSING REGISTRY AND TEMP HELP FTE'S                         NUMBER OF NURSING REGISTRY FTE'S



* EXCLUDES REGISTRY NURSES AND TEMPORARY HELP
**INCLUDES NURSING REGISTRY




                                                                                                                             MCH - 000343
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    284 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2256
                                  GENERAL INFORMATION AND CERTIFICATION                                ( Page 0 Submitted Data )


1.Health Care Institution(Legal Name):                                                                      2. OSHPD Facility Number:
SAN BERNARDINO MOUNTAINS COMMUNITY HOSPITAL DISTRICT                                                         106361266

3. D. B.A. (Doing Business As) Name:                                                                        4. Hospital Business Phone:
MOUNTAINS COMMUNITY HOSPITAL                                                                                 (909) 336-3651

5.Medi-Cal Contract Provider Number:                       6. Medi-Cal Non-Contract Provider Number:        7.Medicare Provider Number:
                                                           HSP302601                                         05-1312

8. Street Address:                                         9. City:                                         10.Zip Code:
 29101 HOSPITAL ROAD                                       LAKE ARROWHEAD                                    92352

11. Mailing Address (if different) - Street or P.O. Box:   12. City:                                        13. Zip Code:
 P.O. BOX 70                                                LAKE ARROWHEAD                                   92352

14. Chief Executive Officer:                                                                 15. Title:
 CHARLES HARRISON                                                                            ADMINISTRATOR

16. Hospital Web Site Address:
 MCHCARES.COM

17. Name of Owner:
 SAN BERNARDINO MOUNTAINS COMMUNITY HOSPITAL DISTRICT

18.Previous Name of Institution if Changed Since Previous Report:


23. Person Completing Report:                                  24. Organization Name:
 WILLIAM FRETWELL                                               HOSPITAL MANAGEMENT SERVICES

25. Phone Number:                                                                  26. FAX Phone Number:
 (714) 992-1525 Ext: -                                                              (714) 992-0620

28. Mailing Address - Street or P.O. Box:                      29. City:                                 30. State :    31. Zip Code:
 211 EAST IMPERIAL HWY STE 102                                  FULLERTON                                 CA             92835

36. Report Period:                                                     37.
 From: 07/01/2012                                                       Through:       06/30/2013

38. Medi-Cal Contract Period:                                          39.
 From:                                                                  Through:

40. Was this disclosure report completed after an independent financial audit ?                __X__      Yes    ____       No


41. Are audit adjustments made by the independent auditor reflected in this report ?           __X__      Yes    ____       No




                                                                                                                                  MCH - 000344
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    285 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2257
1.                                           HOSPITAL DESCRIPTION                                                    ( Page 1 (1 of 2) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                              Report Period End:            06/30/2013

Line                                                                                                                                                             Line
                     MISC INFORMATION                (1)                 TYPE OF CONTROL                   (2)             TYPE OF CARE                   (3)
 No                                                                                                                                                               No

     5   Licensed Beds (End of Period)               37       Church                                                Short-Term - General                  X       5
 10      Available Beds                              37       Non-Profit Corporation                                Short-Term - Childrens                        10
 15      Staffed Beds (Average)                      25       Non-Profit Other                                      Short-Term - Psychiatric                      15
 20      HSA No                                      12       Investor - Individual                                 Short-Term - Specialty                        20
 25      If Designated Trauma Center                          Investor - Partnership                                Long-Term - General                           25
 30      Indicate Level (1,2 or 3)                            Investor - Corporation                                Long-Term - Childrens                         30
 35      If CCS approved NICU,                                State                                                 Long-Term - Psychiatric                       35
 40      indicate the standard below:                         County                                                Long-Term - Specialty                         40
 45      Regional                                             City/County                                                                                         45
 50      Community                                            City                                                                                                50
 55      Intermediate                                         District                                     X                                                      55
                                                                                                        (2)
Line                                                                                                                   24 HR. ON PREMISES                        Line
                GOVERNMENT PROGRAMS                  (1)              PREPAID PROGRAMS                 No.of                                              (3)
 No                                                                                                                        COVERAGE                               No
                                                                                                     Each Type
 60      Medicare                                     X       HospitalBased                                         Emergency Services                    X       60
 65      Medi-Cal                                     X       Parent Organization Based                             Psychiatric ER                                65
 70      Children's Medical Services                          State Contracts                                       Physician                             X       70
 75      Short-Doyle                                          Federal Contracts                                     Pharmacist                                    75
 80      CHAMPUS                                              Medical Foundation Contracts                          Operating Room                                80
 85      County Indigent                              X       Commercial Plan Contracts                             Laboratory Services                   X       85
 90      Other (Specify)                                      Other (Specify)                                       Radiology Services                            90
 95                                                                                                                 Anesthesiologist                              95
100                                                                                                                                                              100
105                                                                                                                                                              105

                            ACTIVE MEDICAL STAFF PROFILE - MD's, DO's, Podiatrists and Dentists (Enter No)
Line                CLINICAL SPECIALTY                     HOSPITAL BASED                 NON-HOSPITAL BASED                 RESIDENTS/FELLOWS            Line
 No                                                                                                                              (Enter FTEs)              No
                                                   Board      Board                     Board      Board
                                                  Certified   Eligible       Other     Certified   Eligible        Other     Residents        Fellows
                                                     (1)         (2)          (3)         (4)         (5)           (6)         (7)             (8)
 110 Aerospace Medicine                                                                                                                                    110
 115 Allergy and Immunology                                                                                                                                115
 120 Anesthesiology                                                                                                                                        120
 125 Cardiovascular Diseases                                                                                                                               125
 130 Child Psychiatry                                                                                                                                      130
 135 Colon and Rectal Surgery                                                                                                                              135
 140 Dental                                                                                                                                                140
 145 Dermatology                                                                                                                                           145
 150 Diagnostic Radiology                                                                                                                                  150
 155 Forensic Pathology                                                                                                                                    155
 160 Gastroenterology                                                                                                                                      160
 165 General/Family Practice                                                                           2                                                   165
 170 General Preventive Medicine                                                                                                                           170
 175 General Surgery                                                                                                                                       175
 180 Internal Medicine                                                                                                                                     180
 185 Neurological Surgery                                                                                                                                  185
 190 Neurology                                                                                                                                             190
 195 Nuclear Medicine                                                                                                                                      195
 200 Obstetrics and Gynecology                                                             1                                                               200
 205 Occupational Medicine                                                                                                                                 205
 210 Oncology                                                                                                                                              210
 215 Ophthalmology                                                                                                                                         215
 220 Oral Surgery                                                                                                                                          220




                                                                                                                                                        MCH - 000345
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page        286 of1/30/2015
                                                                         Date Prepared:    478 Page ID
1.                        HOSPITAL DESCRIPTION
                                                  #:2258            ( Page 1 (2 of 2) Submitted Data )

Facility D.B.A. Name :       MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:      06/30/2013

Line             CLINICAL SPECIALTY              HOSPITAL BASED            NON-HOSPITAL BASED           RESIDENTS/FELLOWS        Line
 No                                                                                                         (Enter FTEs)          No
                                          Board      Board               Board       Board
                                         Certified   Eligible   Other   Certified   Eligible    Other   Residents    Fellows
                                            (1)         (2)      (3)       (4)         (5)       (6)       (7)         (8)
225 Orthopaedic Surgery                                                     1                                                    225
230 Otolaryngology                                                                                                               230
235 Pathology                                                               1                                                    235
240 Pediatric-Allergy                                                                                                            240
245 Pediatric-Cardiology                                                                                                         245
250 Pediatric-Surgery                                                                                                            250
255 Pediatrics                                                                          1                                        255
260 Physical Medicine/Rehabilitation                                                                                             260
265 Plastic Surgery                                                                                                              265
270 Podiatry                                                                                                                     270
275 Psychiatry                                                                                                                   275
280 Public Health                                                                                                                280
285 Pulmonary Disease                                                                                                            285
290 Radiology                                1                                                                                   290
295 Therapeutic Radiology                                                                                                        295
300 Thoracic Surgery                                                                                                             300
305 Urology                                                                                                                      305
310 Vascular Surgery                                                                                                             310
315 Other Specialties                        2                                                                                   315
320 TOTAL                                    3                              3           3                                        320




                                                                                                                               MCH - 000346
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    287 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2259
2.                                                 SERVICES INVENTORY                                                            ( Page 2 (1 of 2) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                    Report Period End:           06/30/2013

Line                                                  (1)Co                                                       (2)                                             (3)Co
 No                                                     de                                                       Code                                               de
     5    INTENSIVE CARE SERVICES                              Microbiology                                        1     Dental                                     1
     10   Burn                                         3       Necropsy                                            3     Dermatology                                3
     15   Coronary                                     3       Serology                                            1     Diabetes                                   1
     20   Medical                                      3       Surgical Pathology                                  1     Drug Abuse                                 3
     25   Neonatal                                     3       DIAGNOSTIC IMAGING SERVICES                               Family Therapy                             1
     30   Neurosurgical                                3       Computed Tomography                                 1     Group Therapy                              3
     35   Pediatric                                    3       Cystoscopy                                          3     Hypertension                               1
     40   Pulmonary                                    3       Magnetic Resonance Imaging                          3     Metabolic                                  1
     45   Surgical                                     3       Positron Emission Tomography                        3     Neurology                                  3
     50   Definitive Observation Care                  3       Ultrasonography                                     1     Neonatal                                   3
     55   ACUTE CARE SERVICES                                  X-Ray - Radiology                                   1     Obesity                                    1
     60   Alternate Birthing Center (Licensed Beds)    3       DIAGNOSTIC/THERAPEUTIC                                    Obstetrics                                 3
                                                               SERVICES
     65   Geriatric                                    1       Audiology                                           3     Ophthalmology                              3
     70   Medical                                      1       Biofeedback Therapy                                 3     Orthopedic                                 3
     75   Neonatal                                     3       Cardiac Catheterization                             3     Otolaryngology                             3
     80   Oncology                                     3       Cobalt Therapy                                      3     Pediatric                                  1
     85   Orthopedic                                   1       Diagnostic Radioisotope                             3     Pediatric Surgery                          3
     90   Pediatric                                    1       Echocardiology                                      1     Podiatry                                   3
     95   Physical Rehabilitation                      1       Electrocardiology                                   1     Psychiatric                                1
 100      Post Partum                                  3       Electroencephalography                              3     Renal                                      3
 105      Surgical                                     1       Electromyography                                    3     Rheumatic                                  3
 107      Transitional Inpatient Care (Acute Beds)     3
 110      NEWBORN CARE SERVICES                                Endoscopy                                           1     Rural Health                               1
 115      Developmentally Disabled Nursery Care        3       Gastro-Intestinal Laboratory                        3     Surgery                                    3
 120      Newborn Nursery Care                         3       Hyperbaric Chamber Services                         3
 125      Premature Nursery Care                       3       Lithotripsy                                         3     HOME CARE SERVICES
 130      Hospice Care                                 3       Nuclear Medicine                                    3     Home Health Aide Services                  3
 135      Inpatient Care Under Custody (Jail)          3       Occupational Therapy                                1     Home Nursing Care (Visiting Nurse)         3
 140      LONG-TERM CARE                                       Physical Therapy                                    1     Home Physical Medicine Care                3
 145      Behavioral Disorder Care                     3       Peripheral Vascular Laboratory                      3     Home Social Service Care                   3
 150      Developmentally Disabled Care                3       Pulmonary Function Services                         1     Home Dialysis Training                     3
 155      Intermediate Care                            3       Radiation Therapy                                   3     Home Hospice Care                          3
 160      Residential/Self Care                        3       Radium Therapy                                      3     Home IV Therapy Services                   3
 165      Self Care                                    3       Radioactive Implants                                3     Jail Care                                  3
 170      Skilled Nursing Care                         1       Recreational Therapy                                3     Psychiatric Foster Home Care               3
 175      Sub-Acute Care                               3       Respiratory Therapy Services                        1
 177      Sub-Acute Care-Pediatric                     3
 179      Transitional Inpatient Care (SNF Beds)       3
 180      CHEMICAL DEPENDENCY - DETOX                          Speech-Language Pathology                           1     AMBULATORY SERVICES
 185      Alcohol                                      3       Spotcare Medicine                                   3     Adult Day Health Care Center               3
 190      Drug                                         3       Stress Testing                                      1     Ambulatory Surgery Services                1
 195      CHEMICAL DEPENDENCY - REHAB                          Therapeutic Radioisotope                            3     Comprehensive Outpatient Rehab             3
                                                                                                                         Facility
 200      Alcohol                                      3       X-Ray Radiology Therapy                             3     Observation (Short Stay) Care              1
 205      Drug                                         3       PSYCHIATRIC SERVICES                                      Satellite Ambulatory Surgery Center        3

CODE

1- Service is available at the hospital.                      3 - Service not available.

2- Service is available through arrangement at                4 - Clinic services are commonly provided in the emergency suite to
  another health care entity.                                     non-emergency outpatients by hospital-based physicians or residents. *

                                                           * Code 4 used only for Clinic Services.




                                                                                                                                                               MCH - 000347
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    288 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2260
2.                                                 SERVICES INVENTORY                                                          ( Page 2 (2 of 2) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                   Report Period End:            06/30/2013

Line                                                 (1)Co                                                       (2)                                             (3)Co
 No                                                    de                                                       Code                                               de
 210      PSYCHIATRIC SERVICES                                Clinic Psychologist Services                        1     Satellite Clinic Services                 1
 215      Psychiatric Acute- Adult                    3       Child Care Services                                 3
 220      Psychiatric - Adolescent and Child          3       Electroconvulsive Therapy (Shock)                   3     OTHER SERVICES
 225      Psychiatric Intensive (Isolation) Care      3       Milieu Therapy                                      3     Diabetic Training class                   3
 230      Psychiatric Long-Term Care                  3       Night Care                                          3     Dietetic Counseling                       3
 235                                                          Psychiatric Therapy                                 3     Drug Reaction Information                 3
 240      OBSTETRIC SERVICES                                  Psychopharmacological Therapy                       3     Family Planning                           3
 245      Abortion Services                           3       Sheltered Workshop                                  3     Genetic Counseling                        3
 250      Combined Labor/Delivery Birthing Room       3       RENAL DIALYSIS                                            Medical Research                          3
 255      Delivery Room Services                      3       Hemodialysis                                        3     Parent Training Class                     3
 260      Infertility Services                        3       Home Dialysis Support Services                      3     Patient Representative                    1
 265      Labor Room Services                         3       Peritoneal                                          3     Public Health Class                       3
 270      SURGERY SERVICES                                    Self-Dialysis Training                              3     Social Work Services                      1
 275      Dental                                      3       Organ Acquisition                                   3     Toxicology/Antidote Information           3
 280      General                                     1       Blood Bank                                          3     Vocational Services                       3
 285      Gynecological                               1       Extracorporeal Membrane Oxygenation                 3
 290      Heart                                       3       Pharmacy                                            3     MEDICAL EDUCATION PROGRAMS
 295      Kidney                                      3                                                                 Approved Residency                        3
 300      Neurosurgical                               3       EMERGENCY SERVICES                                        Approved Fellowship                       3
 305      Open Heart                                  3       Emergency Communications Systems                    1     Non-Approved Residency                    3
 310      Ophthalmologic                              1       Emergency Helicopter Service                        2     Associate Records Technician              3
 315      Organ Transplant                            3       Emergency Observation Service                       1     Diagnostic Radiologic Technologist        3
 320      Orthopedic                                  1       Emergency Room Service                              1     Dietetic Intern Program                   3
 325      Otolaryngologic                             1       Heliport                                            1     Hospital Administration Program           3
 330      Pediatric                                   3       Medical Transportation                              2     Hospital Administration Program           3
 335      Plastic                                     3       Mobile Cardiac Care Services                        3     Licensed Vocational Nurse                 3
 340      Podiatry                                    1       Orthopedic Emergency Services                       1     Medical Technologist Program              3
 345      Thoracic                                    3       Psychiatric Emergency Services                      3     Medical Records Administrator             3
 350      Urologic                                    3       Radioisotope Decontamination Room                   3     Nurse Anesthetist                         3
 355      Anesthesia Services                         1       Trauma Treatment E. R.                              3     Nurse Practitioner                        3
 360                                                                                                                    Nurse Midwife                             3
 365      LABORATORY SERVICES                                 CLINIC SERVICES                                           Occupational Therapist                    3
 370      Anatomical Pathology                        3       AIDS                                                3     Pharmacy Intern                           3
 375      Chemistry                                   1       Alcoholism                                          3     Physician's Assistant                     3
 380      Clinical Pathology                          3       Allergy                                             1     Physical Therapist                        3
 385      Cytogenetics                                3       Cardiology                                          3     Registered Nurse                          3
 390      Cytology                                    3       Chest Medical                                       3     Respiratory Therapist                     3
 395      Hematology                                  1       Child Diagnosis                                     1     Social Worker Program                     3
 400      Histocompatibility                          3       Child Treatment                                     1
 405      Immunology                                  1       Communicable Disease                                1

CODE

1- Service is available at the hospital.                     3 - Service not available.

2- Service is available through arrangement at               4 - Clinic services are commonly provided in the emergency suite to
  another health care entity.                                    non-emergency outpatients by hospital-based physicians or residents. *

                                                          * Code 4 used only for Clinic Services.




                                                                                                                                                             MCH - 000348
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    289 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2261
3.1                                               RELATED HOSPITAL INFORMATION                                                                ( Page 3.1 Submitted Data )
Facility D.B.A. Name :                   MOUNTAINS COMMUNITY HOSPITAL                                                              Report Period End:                06/30/2013

A. Are any costs included which are a result of transactions with a related organizations as defined in 42 CFR 413.17?

         1.                              Yes                  X          No (If "Yes", complete item C.)


B. Are any costs included which are a result of transactions with a related organization of which a hospital employee, board member or member of
the which medical staff, or relative of such person is an officer or owner ? (Ignore stock ownership less than 3%)

          2.                             Yes                  X          No (If "Yes", complete item C.)


C. Complete the following to show the relationships of the hospital with related organizations and with organizations with related personnel from
the hospital obtained services, facilities, or supplies during the reporting period.
Line     Code                   Name of Individual -                         Percent                                                Related Organizations
 No       (1)                 (Complete for Codes C- G)                    Ownership of
                                         (2)                                Hospital (3)
                                                                                                                 Name                   (4)    Percent                 Type of Business
                                                                                                                                              Ownership(5)                   (6)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12

                                                                                                                                                             Expense Included on
Line                                       Nature of Service or Supply                                                        Amount
 No                                                         (7)                                                                   (8)             Page      (9)    Column (10)        Line (11)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12

COMMENTS:

13
14
15
16

Codes

Use Codes A,B, and G to indicate the relationship of the hospital to related organizations and codes C,D,E,F and G to indicate relationship of hospital with organizations
with related personnel.

A. Corporation, partnership or other organization has ownership interest in hospital. [Complete columns (4) through (11).]

B. Hospital has ownership interest (stockholder, partner, etc.) in both related organization and hospital. [Complete columns (4) through (11).]

C. Individual has ownership interest (stockholder, partner, etc.) in both related organization and hospital. (Complete all columns.)

D. Director, officer, administrator or key person or relative of such person has ownership interest in related organization. [Complete columns(2),(4) through (11).]

E. Individual is director, officer, administrator or key person of hospital and related organization. [Complete columns(2), (4) through (11).]

F. Director, officer, administrator or key person or related organization or relative of such person has ownership interest in hospital. [Complete columns(2),(4) through (11).]

G. Other (ownership or non-financial) interest, specify on lines 13-16. (complete columns as applicable.)


NOTE: Relatives are defined as: spouse, son, daughter, grandchild, great grandchild, stepchild, brother, sister, half-brother, half-sister, stepbrother,
      stepsister, parent, grandparent, great grandparent, stepmother, stepfather, niece, nephew, aunt, uncle, son-in-law, daughter-in-law,
      father-in-law, mother-in-law, brother-in-law, or sister-in-law.



                                                                                                                                                                                   MCH - 000349
             Case 5:17-cv-00002-JGB-KK
                                  HOSPITAL Document   49-15 FACSIMILE
                                           DISCLOSURE REPORT Filed 10/11/18 Page    290 of1/30/2015
                                                                            Date Prepared:  478 Page ID
                                                       #:2262
3.2                                               RELATED HOSPITAL INFORMATION                                                             ( Page 3.2 Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                               Report Period End:           06/30/2013

D.                                  STATEMENT OF COMPENSATION OF OWNERS AND THEIR RELATIVES


                                                                                          Sole Pro-                    Partners                Corporation Officers

                                                                                           prietorship
                                                                                          Percentage         Percent        Percentage       Percent of    Percentage
                                                                                              of            Share of            of           Provider's        of
                                                                                          Customary         Operation       Customary          Stock       Customary
                                                                                          Work Week          Profit or      Work Week          Owned       Work Week    Compensation
                                                                                          Devoted to          (Loss)        Devoted to                     Devoted to Included in Costs
 Line                    Name                              Title and Function              Business                          Business                       Business for the Period
  No                      (1)                                     (2)                         (3)                (4)            (5)               (6)          (7)           (8) *
     17
     18
     19
     20
     21
* Compensation as used in this schedule has the same definition as 42CFR 413.102


NOTE: Relatives are defined as: spouse, son, daughter, grandchild, great grandchild, stepchild, brother, sister, half-brother, half-sister, stepbrother,
      stepsister, parent, grandparent, great grandparent, stepmother, stepfather, niece, nephew, aunt, uncle, son-in-law, daughter-in-law,
      father-in-law, mother-in-law,brother-in-law, or sister-in-law.


E. Are any funds held in trust by an outside party which are not reflected on the Balance Sheet ?


      22.                     Yes                  X         No If "Yes", what is the total amount ?

F. Section 1191 of the Hospital Accounting and Reporting Manual references six general types of financial arrangements which exist between
   hospital and hospital-based physicians. Check the appropriate boxes below to indicate the type of financial arrangement which exists in
   your hospital for the various hospital cost centers having such arrangements. If none of the six types of financial arrangements described
   are appropriate, check the Other column and describe the arrangement in the comment section. For cost centers other than those listed
   below, please complete the Other line

                                                                                                                       Financial Arrangement


 Line                      Hospital Cost Center                             Joint       Contracted          Rental         Independent             Agency     Salaried      Other
  No                                (1)                                      (2)             (3)              (4)               (5)                  (6)          (7)        (8)

     23     Clinical and Pathological Laboratory Services                     X

     24     Radiology - Diagnostic and Therapeutic                            X

     25     Nuclear Medicine

     26     Cardiology Services

     27     Emergency Services                                                X

     28     Gastro-Intestinal Services

     29     Pulmonary Function Services

     30     Psychiatric Therapy

     31     Anesthesiology

     32     Other (Specify)


COMMENTS:
33

34

35

36




                                                                                                                                                                         MCH - 000350
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    291 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2263
3.3                                             RELATED HOSPITAL INFORMATION                                                             ( Page 3.3 Submitted Data )

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                                               Report Period End:         06/30/2013

G. HOSPITAL OWNERS AND GOVERNMENT BOARD MEMBERS

                                                                                                                                      Percentage of Check if
                                                                                                                           Check if     Hospital    Board
Line                                                                               Occupation                               Owner     Ownership     Member     Compensation*
 No                           Name                       (1)                          (2)                                    (3)           (4)        (5)            (6)
 37     DAVID STERN                                            FINANCIAL PLANNER                                                                        X           $3,808
 38     KEITH BURKART                                          OPTOMETRIST                                                                              X           $7,376
 39     JIM GIBSON                                             INVESTMENT MANAGER                                                                       X                $0
 40     JOHN GOOD                                              RETIRED                                                                                  X           $3,807
 41     CHERYL ROBINSON                                        RETIRED HOSP FOOD SERVICE ADM                                                            X                $0
 42
 43
 44
 45
 46
 47
 48
 49
 50
 51
 52
 53
 54
 55
 56
 57
 58
 59
 60
 61
 62
 63
 64
 65
 66



* Compensation paid to the individual from all sources for services rendered personally to or on behalf of the hospital.




                                                                                                                                                                    MCH - 000351
              Case 5:17-cv-00002-JGB-KK
                                   HOSPITAL Document   49-15 FACSIMILE
                                            DISCLOSURE REPORT Filed 10/11/18 Page    292 of1/30/2015
                                                                             Date Prepared:  478 Page ID
                                                        #:2264
 3.4                                          RELATED HOSPITAL INFORMATION                                               ( Page 3.4 Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                                 Report Period End:          06/30/2013

I.        To be completed by all closely held corporations. If a physician is an owner or an owner of the corporation which owns the hospital,
          identify all business relationships between the physician and the hospital. This would include percentage of stock owned by the physician,
          all contracts between the physician and the hospital, and all lease arrangements between the physician and the hospital. If more than ten
          owners, provide data for the ten with the largest percentage of stock owned.



Line                                (1)                                         (2)                                           (3)
 No                            Physician Name                          Percent of Stock Owned             Describe Contract, Lease and Other Arrangements
     70
     71
     72
     73
     74
     75
     76
     77
     78
     79

J. Is this facility operated by a management firm ?        (This excludes related parties, e.g, management by a parent corporation.)


80.                           Yes             X           No.        (If "Yes", complete lines 81 through 102.)


81. Name of the management firm:

82. Address:

83. City:                                                             84. State:                                    85. ZIP Code:


86. Amount paid to the management firm for the reporting period:


K. Does the hospital administrator work for the management firm ?


87.                           Yes                           No


L. List the services provided by the management firm.

     88                                                                                 93
     89                                                                                 94
     90                                                                                 95
     91                                                                                 96
     92                                                                                 97


M. Are the amounts paid to the management firm functionally accounted and reported as required ?


98.                           Yes                         No.        (If "No", complete lines 99 through 102.)


Please explain why amounts paid to the management firm are not functionally accounted and reported.


     99
 100
 101
 102




                                                                                                                                                       MCH - 000352
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    293 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2265
4                                              PATIENT UTILIZATION STATISTICS                         ( Page 4 (1 of 3) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013

                                                                   BEDS                   PATIENT (CENSUS) DAYS         DISCHARGES

Line            DAILY HOSPITAL SERVICES                   (1)        (2)          (3)        (4)        (5)           (11)         (12)     Line
 No                                                    Licensed   Available    Staffed      Adult     Pediatric      Service       Total      No
                                                        (End of   (Average)   (Average)
                                                        Period)
    5    Medical/Surgical Intensive Care                                                                                                     5
    10   Coronary Care                                                                                                                       10
    15   Pediatric Intensive Care                                                                                                            15
    20   Neonatal Intensive Care                                                                                                             20
    25   Psychiatric Intensive ( Isolation ) Care                                                                                            25
    30   Burn Care                                                                                                                           30
    35   Other Intensive Care                                                                                                                35
    40   Definitive Observation                                                                                                              40
    45   Medical/Surgical Acute                           17         17          5          1,343                     281           281      45
    50   Pediatric Acute                                                                                                                     50
    55   Psychiatric Acute - Adult                                                                                                           55
    60   Psychiatric Acute - Adolescent & Child                                                                                              60
    65   Obstetrics Acute                                                                                                                    65
    70   Alternate Birthing Center                                                                                                           70
    75   Chemical Dependency Services                                                                                                        75
    80   Physical Rehabilitation Care                                                                                                        80
    85   Hospice - Inpatient Care                                                                                                            85
    90   Other Acute Care                                                                                                                    90
100 Sub-Acute Care                                                                                                                          100
101 Sub-Acute Care - Pediatric                                                                                                              101
105 Skilled Nursing Care                                  20         20          20         7,208                      8                8   105
110 Psychiatric Long-Term Care                                                                                                              110
115 Intermediate Care                                                                                                                       115
120 Residential Care                                                                                                                        120
125 Other Long-Term Care Services                                                                                                           125
145 Other Daily Hospital Services                                                                                                           145
150 Total                                                 37         37          25         8,551                     289           289     150
155 Nursery Acute                                                                                                                           155




                                                                                                                                   MCH - 000353
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    294 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2266
4                                           PATIENT UTILIZATION STATISTICS                                  ( Page 4 (2 of 3) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:          06/30/2013

Line           ACCOUNT DESCRIPTION                  STANDARD UNIT OF MEASURE                  (1)                  (7)                   (13)         Line
 No                                                                                      Total Units of   Total Inpatient Units    Total Outpatient    No.
                                                                                        Service [Sum of        of Service          Units of Service
                                                                                        columns (7) and
                                                                                              (13)]
    AMBULATORY SERVICES
160 Emergency Services                             Visits                                    6,651                164                   6,487         160
165 Medical Transportation Services                Occasions of Service                                                                               165
170 Psychiatric Emergency Rooms                    Visits                                                                                             170
175 Clinics                                        Visits                                    7,301                                      7,301         175
180 Satellite Clinics                              Visits                                     755                                        755          180
185 Satellite Ambulatory Surgery Center            Operating Minutes                                                                                  185
190 Outpatient Chemical Dependency Svcs            Visits                                                                                             190
195 Observation Care                               Observation Hours                                                                                  195
200 Partial Hospitalization - Psychiatric          Day-Night Care Days                                                                                200
205 Home Health Care Services                      Home Health Visits                                                                                 205
210 Hospice - Outpatient                           Visits                                                                                             210
215 Adult Day Health Care                          Visits                                                                                             215
    ANCILLARY SERVICES
230 Labor and Delivery Services                    Deliveries                                                                                         230
235 Surgery and Recovery Services                  Operating Minutes                        18,910               2,656                 16,254         235
240 Ambulatory Surgery Services                    Operating Minutes                                                                                  240
245 Anesthesiology                                 Anesthesia Minutes                       18,010               2,530                 15,480         245
250 Medical Supplies Sold to Patients              CS & S Adj. Inpatient Days               44,269                                                    250
255 Durable Medical Equipment                      Adjusted Inpatient Days                                                                            255
260 Clinical Laboratory Services                   Tests                                    180,687              22,318                158,369        260
265 Pathological Laboratory Services               Tests                                                                                              265
270 Blood Bank                                     Units of Blood Issued                                                                              270
275 Echocardiology                                 Procedures                                                                                         275
280 Cardiac Catheterization Services               Procedures                                                                                         280
285 Cardiology Services                            Procedures                                                                                         285
290 Electromyography                               Procedures                                                                                         290
295 Electroencephalography                         Procedures                                                                                         295
300 Radiology - Diagnostic                         Procedures                               10,797                613                  10,184         300
305 Radiology - Therapeutic                        Procedures                                                                                         305
310 Nuclear Medicine                               Procedures                                                                                         310
315 Magnetic Resonance Imaging                     Procedures                                                                                         315
320 Ultrasonography                                Procedures                                                                                         320
325 Computed Tomographic Scanner                   Procedures                                                                                         325
330 Drugs Sold to Patients                         Pharmacy Adj. Inpatient Days             14,711                                                    330
335 Respiratory Therapy                            Respiratory Therapy Adj. Inpatient       14,869                                                    335
                                                   Days
340 Pulmonary Function Services                    Procedures                                                                                         340
345 Renal Dialysis                                 Hours of Treatment                                                                                 345
350 Lithotripsy                                    Procedures                                                                                         350
355 Gastro-Intestinal Services                     Procedures                                                                                         355
360 Physical Therapy                               Sessions                                  4,191                231                   3,960         360
365 Speech-Language Pathology                      Sessions                                   105                  45                    60           365
370 Occupational Therapy                           Sessions                                   20                   15                     5           370
380 Electroconvulsive Therapy                      Treatments                                                                                         380
385 Psychiatric/Psychological Testing              Sessions                                                                                           385
390 Psychiatric Individual/Group Therapy           Sessions                                                                                           390
395 Organ Acquisition                              Organs acquired                                                                                    395




                                                                                                                                          MCH - 000354
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    295 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2267
4                                              PATIENT UTILIZATION STATISTICS                                              ( Page 4 (3 of 3) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                                      Report Period End:        06/30/2013

        OTHER STATISTICS                                                                                     (1)                (7)                 (13)
                                                                                                        Total Units of    Inpatient Units of   Outpatient Units of
                                                                                                           Service             Service              Service
505 Satellite Ambulatory Surgery Center                   Surgeries                                                                                                  505
510 Satellite Ambulatory Surgery Center                   Satellite Operating Rooms                                                                                  510
515 Surgery and Recovery Services                         Surgeries                                          189                  26                   163           515
520 Surgery and Recovery Services                         Open Heart Surgery Minutes                                                                                 520
525 Surgery and Recovery Services                         Open Heart Surgeries                                                                                       525
530 Surgery and Recovery Services                         Inpatient Operating Rooms                           2                                                      530
535 Ambulatory Surgery Services                           Surgeries                                                                                                  535
540 Ambulatory Surgery Services                           Outpatient Operating Rooms                                                                                 540
545 Observation Care Days                                                                                                                                            545
550 Renal Dialysis Care Visits                                                                                                                                       550
555 Referred Visits                                                                                         9,563                                     9,563          555
560 Total Outpatient Visits(a)                                                                             24,269                                    24,269          560

        LIVE BIRTH SUMMARY                                                                                 (1)                   (7)                 (13)
                                                                                                   Total Births [Sum of     Natural Births     Cesarean Sections
                                                                                                    columns (7) and
                                                                                                           (13)]
    600 Labor and Delivery Services                                                                                                                                  600
    605 Surgery and Recovery Services                                                                                                                                605
    610 Alternate Birthing Services                                                                                                                                  610
    615 Obstetrics Acute                                                                                                                                             615
    620 Emergency Services and other areas within the hospital                                                                                                       620
    625 Total Births (Sum of Lines 600 through 620)                                                                                                                  625


        (a) Sum of column 13, lines 160,170,175,180,190,200,205,210,215,505,515,535,545,550, and 555.




                                                                                                                                                        MCH - 000355
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    296 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2268
4.1                              PATIENT UTILIZATION STATISTICS BY PAYER                      ( Page 4.1 (1 of 2) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:          06/30/2013

                                                                         PATIENT (CENSUS ) DAYS
                    TYPE OF CARE                (1)           (2)            (3)             (4)           (5)              (6)     Line
Line                                        Medicare -     Medicare -     Medi-Cal -    Medi-Cal-        County           County     No
No                                          Traditional   Managed Care    Traditional   Managed Care    Indigent         Indigent
                                                                                                       Programs -       Programs -
                                                                                                       Traditional     Managed Care
 5     Acute Care                               766           119             96             32                               50         5
 10    Psychiatric Care                                                                                                                  10
 15    Chemical Dependency Care                                                                                                          15
 20    Rehabilitation Care                                                                                                               20
 25    Long-Term Care                                                       7,208                                                        25
 30    Other Care                                                                                                                        30
 35    Total                                    766           119           7,304            32                               50         35
 40    Nursery Acute                                                                                                                     40
 45    Purchased Inpatient Services                                                                                                      45

                                                                    PATIENT (CENSUS ) DAYS
                    TYPE OF CARE               (7)            (8)            (9)           (10)           (11)         Line
Line                                        Other Third    Other Third Other Indigent   Other Payors   Total Patient    No
No                                            Parties        Parties                                       Days
                                            Traditional   Managed Care
 5     Acute Care                               17            182                            81            1,343         5
 10    Psychiatric Care                                                                                                 10
 15    Chemical Dependency Care                                                                                         15
 20    Rehabilitation Care                                                                                              20
 25    Long-Term Care                                                                                      7,208        25
 30    Other Care                                                                                                       30
 35    Total                                    17            182                            81            8,551        35
 40    Nursery Acute                                                                                                    40
 45    Purchased Inpatient Services                                                                                     45

                                                                               DISCHARGES
                    TYPE OF CARE              (12)            (13)           (14)          (15)           (16)             (17)
                                            Medicare -     Medicare -     Medi-Cal -      Medi-Cal-      County           County    Line
Line                                        Traditional   Managed Care    Traditional   Managed Care    Indigent         Indigent    No
No                                                                                                     Programs -       Programs -
                                                                                                       Traditional     Managed Care
 5     Acute Care                               112            33             29             11                               8          5
 10    Psychiatric Care                                                                                                                  10
 15    Chemical Dependency Care                                                                                                          15
 20    Rehabilitation Care                                                                                                               20
 25    Long-Term Care                                                         8                                                          25
 30    Other Care                                                                                                                        30
 35    Total                                    112            33             37             11                               8          35
 40    Nursery Acute                                                                                                                     40
 45    Purchased Inpatient Services                                                                                                      45

                                                                         DISCHARGES
                    TYPE OF CARE              (18)            (19)        (20)             (21)         (22)  Total
                                            Other Third    Other Third Other Indigent   Other Payors   Discharges   Line
Line                                          Parties        Parties                                                 No
No                                          Traditional   Managed Care

 5     Acute Care                                5             61                            22            281           5
 10    Psychiatric Care                                                                                                 10
 15    Chemical Dependency Care                                                                                         15
 20    Rehabilitation Care                                                                                              20
 25    Long-Term Care                                                                                        8          25
 30    Other Care                                                                                                       30
 35    Total                                     5             61                            22            289          35
 40    Nursery Acute                                                                                                    40
 45    Purchased Inpatient Services                                                                                     45



                                                                                                                                   MCH - 000356
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    297 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2269
4.1                                    PATIENT UTILIZATION STATISTICS BY PAYER                                               ( Page 4.1 (2 of 2) Submitted Data )

 Facility D.B.A. Name :                    MOUNTAINS COMMUNITY HOSPITAL                                               Report Period End:          06/30/2013


                                                                                                     OUTPATIENT VISITS

                TYPE OF OUTPATIENT VISIT                          (1)               (2)               (3)              (4)              (5)             (6)
                                                               Medicare -        Medicare -        Medi-Cal -        Medi-Cal-        County          County
                                                               Traditional      Managed Care       Traditional     Managed Care      Indigent        Indigent   Line
                                                                                                                                    Programs -      Programs -   No
                                                                                                                                    Traditional    Managed Care

Line
 No
 60     Emergency Svcs. (incl. Psych ER)                           798                309             1,286            608                                19        60
 65     Clinic (incl. Satellite Clinics)                           615                                5,692           1,109                                         65
 70     Observation Care Days                                                                                                                                       70
 75     Psychiatric Day-Night Care Days                                                                                                                             75
 80     Home Health Care Services                                                                                                                                   80
 85     Hospice - Outpatient                                                                                                                                        85
 90     Outpatient Surgeries                                        39                 20               8               6                                 1         90
 95     Private Referred                                          2,881               990             1,340            344                                176       95
100 Other *                                                                                                                                                      100
105 Total                                                         4,333              1,319            8,326           2,067                               196    105

                                                                                               OUTPATIENT VISITS

                 TYPE OF OUTPATIENT VISIT                         (7)                (8)              (9)             (10)            (11)
                                                              Other Third        Other Third      Other Indigent   Other Payors       Total
                                                               Parties -          Parties -                                         OutPatient     Line
                                                              Traditional       Managed Care                                          Visits        No


Line
 No
 60     Emergency Svcs. (incl. Psych ER)                           372               2,227                             868             6,487        60
 65     Clinic (incl. Satellite Clinics)                            14                                                 626             8,056        65
 70     Observation Care Days                                                                                                                       70
 75     Psychiatric Day-Night Care Days                                                                                                             75
 80     Home Health Care Services                                                                                                                   80
 85     Hospice - Outpatient                                                                                                                        85
 90     Outpatient Surgeries                                        15                 73                               1              163          90
 95     Private Referred                                            46               3,520                             266             9,563        95
100 Other *                                                                                                                                        100
105 Total                                                          447               5,820                            1,761           24,269       105


       Includes Chemical Dependency Services, Adult Day Health Care, & Renal Dialysis Visits




                                                                                                                                                          MCH - 000357
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    298 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2270
5                                       BALANCE SHEET - UNRESTRICTED FUND                                     ( Page 5 (1 of 2) Submitted Data )

    Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                          Report Period End:     06/30/2013

Line                                           ASSETS                                        Account No      (1) Current Year     (2) Prior Year    Line
 No                                                                                                                                                  No
        CURRENT ASSETS
    5   Cash                                                                                    1000            $605,094            $1,127,417       5
 10     Marketable securities                                                                   1010                                                 10
 15     Accounts and notes receivable                                                           1020           $6,134,379           $6,162,958       15
 20     Less allowance for uncollectible receivables and thrid-party contractual withholds      1040          ($4,152,949)         ($4,024,352)      20
 25     Receivables from third-party payors                                                     1050                                                 25
 30     Pledges and other receivables                                                           1060            $745,402             $232,937        30
 35     Due from restricted funds                                                               1070                                                 35
 40     Inventory                                                                               1080            $335,655             $295,174        40
 45     Intercompany receivables                                                                1090                                                 45
 50     Prepaid expenses and other current assets                                               1100            $275,022             $245,288        50
 55     TOTAL CURRENT ASSETS (Sum of lines 5 through 50)                                                       $3,942,603           $4,039,422       55
        ASSETS WHOSE USE IS LIMITED
 60     Limited use cash                                                                        1110                                                 60
 65     Limited use investments                                                                 1120           $5,568,236           $4,154,650       65
 70     Limited use other assets                                                                1130                                                 70
 75     TOTAL ASSETS WHOSE USE IS LIMITED (Sum of lines 60 through 70)                                         $5,568,236           $4,154,650       75
        PROPERTY, PLANT AND EQUIPMENT - AT COST
 80     Land                                                                                    1200           $1,061,617           $1,061,617       80
 85     Land improvements                                                                       1210            $591,573             $562,451        85
 90     Buildings and improvements                                                              1220           $5,233,273           $5,172,945       90
 95     Leasehold improvements                                                                  1230            $230,128             $198,375        95
100 Equipment                                                                                   1240           $9,989,824           $9,511,526      100
105 TOTAL PROPERTY, PLANT AND EQUIPMENT (Sum of lines 80 through 100)                                          $17,106,415         $16,506,914      105
195 Less accumulated depreciation and amortization                                              1260          ($11,067,851)        ($10,409,494)    195
200 NET TOTAL PROPERTY, PLANT AND EQUIPMENT (Sum of lines 105 & 195)                                           $6,038,564           $6,097,420      200
205 Construction in progress                                                                    1250            $387,752             $395,183       205
        INVESTMENTS AND OTHER ASSETS
210 Investments in property, plant and equipment                                                1310                                                210
215 Less accumulated depreciation - investments in plant and equipment                          1320                                                215
220 Other Investments                                                                           1330                                                220
225 Intercompany receivables                                                                    1340                                                225
230 Other Assets                                                                                1350                                 $149,600       230
235 TOTAL INVESTMENTS IN OTHER ASSETS (Sum of lines 210 through 230)                                                                 $149,600       235
        INTANGIBLE ASSETS
245 Goodwill                                                                                    1360                                                245
250 Unamortized loan costs                                                                      1370                                                250
255 Preopening and other organization costs                                                     1380                                                255
260 Other Intangible assets                                                                     1390                                                260
265 TOTAL INTANGIBLE ASSETS (Sum of lines 245 through 260)                                                                                          265
        TOTAL
270 TOTAL ASSETS (Sum of lines 55, 75,200,205,235 , and 265)                                                   $15,937,155         $14,836,275      270

Line                                           OTHER INFORMATION                                             (1) Current Year      (2) Prior Year   Line
 No                                                                                                                                                  No
405 Current market value - current assets marketable securities (Line 10)                                                                           405
410 Current market value - limited use investments (Line 65)                                                   $5,568,236           $4,154,650      410
415 Current market value - other investments (Line 220)                                                                                             415
420 Total cost to complete construction in progress (Line 205)                                                  $387,752             $395,183       420




                                                                                                                                         MCH - 000358
            Case 5:17-cv-00002-JGB-KK
                                  HOSPITAL Document    49-15 FACSIMILE
                                            DISCLOSURE REPORT  Filed 10/11/18 Page        299 of1/30/2015
                                                                                Date Prepared:    478 Page ID
5
                                                         #:2271
                           BALANCE SHEET - UNRESTRICTED FUND               ( Page 5 (2 of 2) Submitted Data )

Line                                        LIABILITIES AND EQUITY                     Account No   (3) Current Year   (4)Prior Year   Line
 No                                                                                                                                     No
         CURRENT LIABILITIES
    5    Notes and loans payable                                                          2010                                          5
 10      Accounts payable                                                                 2020         $404,173         $471,002        10
 15      Accrued compensation and related liabilities                                     2030         $637,639         $581,973        15
 20      Other accrued expenses                                                           2040         $403,716         $530,858        20
 25      Advances from third-party payors                                                 2050                                          25
 30      Payable to third-party payors                                                    2060        $1,201,038        $964,370        30
 35      Due to restricted funds                                                          2070                                          35
 40      Income Taxes payable                                                             2080                                          40
 45      Intercompany payables                                                            2090                                          45
 50      Current maturities of long-term debt (Must agree with line 125)                               $170,000         $160,000        50
 55      Other current liabilities                                                        2100                                          55
 60      TOTAL CURRENT LIABILITIES (Sum of lines 5 through 55)                                        $2,816,566        $2,708,203      60
         DEFERRED CREDITS
 65      Deferred income taxes                                                            2110                                          65
 70      Deferred third-party income                                                      2120                                          70
 75      Other deferred credits                                                           2130          $24,597          $23,881        75
 80      TOTAL DEFERRED CREDITS (Sum of lines 65 through 75)                                            $24,597          $23,881        80
         LONG-TERM DEBT Unpaid Principal(a)
 85      Mortgages payable                                                                2210                                          85
 90      Construction loans                                                               2220                                          90
 95      Notes under revolving credit                                                     2230                                          95
100 Capital lease obligations                                                             2240                                         100
105 Bonds payable                                                                         2250        $7,786,708        $7,931,091     105
110 Intercompany payables                                                                 2260                                         110
115 Other non-current liabilities                                                         2270                                         115
120 TOTAL LONG-TERM DEBT (Sum of lines 85 through 115)                                                $7,786,708        $7,931,091     120
125 Less amount shown as current maturities (Must agree with line 50)                                 ($170,000)        ($160,000)     125
130 NET TOTAL LONG-TERM DEBT(Sum of lines 120 and 125)                                                $7,616,708        $7,771,091     130
135 TOTAL LIABILITIES (Sum of lines 60,80 and 130)                                                    $10,457,871      $10,503,175     135
         EQUITY (Non Profit)
140 Unrestricted Fund Balance                                                             2310        $5,479,284        $4,333,100     140
         EQUITY (Investor-Owned - Corporation)
145 Preferred stock                                                                       2310                                         145
150 Common stock                                                                          2320                                         150
155 Additional paid-in-capital                                                            2330                                         155
160 Retained earnings                                                                     2340                                         160
165 Less Treasury stock                                                                   2350                                         165
         EQUITY (Investor-Owned - Partnership)
170 Capital - unrestricted                                                                2310                                         170
175 Less Partner's draw                                                                   2320                                         175
         EQUITY (Investor-Owned - Division of a Corporation)
180 Preferred Stock                                                                       2710                                         180
185 Common Stock                                                                          2720                                         185
190 Additional paid-in-capital                                                            2730                                         190
195 Division equity - unrestricted                                                        2740                                         195
200 Less Treasury stock                                                                   2750                                         200
205 TOTAL EQUITY(Sum of lines 140 through 200)                                                        $5,479,284        $4,333,100     205
         TOTAL
270 TOTAL LIABILITIES AND EQUITY (Sum of lines 135 and 205)                                           $15,937,155      $14,836,275     270


        (a) Complete Report Page 5.1 to provide detailed long-term debt information.




                                                                                                                           MCH - 000359
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    300 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2272
5.1                                 SUPPLEMENTAL LONG - TERM DEBT INFORMATION                                               ( Page 5.1 (1 of 2) Submitted Data )
Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                Report Period End:         06/30/2013
 Line     (5) Detail For Page 5,            (6)Date Obligation            (7) Due Date            (8) Interest         (9) Unpaid Principal     Line
  No        column(3), Line No             Incurred (Year Only*)              (Year Only*)              Rate (a)       Balance at Year End       No
   5                   105                           2007                          2037                  7.50               $170,000              5
  10                   105                           2007                          2037                  7.50              $7,616,708            10
  15                                                                                                                                             15
  20                                                                                                                                             20
  25                                                                                                                                             25
  30                                                                                                                                             30
  35                                                                                                                                             35
  40                                                                                                                                             40
  45                                                                                                                                             45
  50                                                                                                                                             50
  55                                                                                                                                             55
  60                                                                                                                                             60
  65                                                                                                                                             65
  70                                                                                                                                             70
  75                                                                                                                                             75
  80                                                                                                                                             80
  85                                                                                                                                             85
  90                                                                                                                                             90
  95                                                                                                                                             95
  100                                                                                                                                            100
  105                                                                                                                                            105
  110                                                                                                                                            110
  115                                                                                                                                            115
  120                                                                                                                                            120
  125                                                                                                                                            125
  130                                                                                                                                            130
  135                                                                                                                                            135
  140                                                                                                                                            140
  145                                                                                                                                            145
  150                                                                                                                                            150
  155                                                                                                                                            155
  160                                                                                                                                            160
  165                                                                                                                                            165
  170                                                                                                                                            170
  175                                                                                                                                            175
  180                                                                                                                                            180
  185                                                                                                                                            185
  190                                                                                                                                            190
  195                                                                                                                                            195
  200                                                                                                                                            200
  205                                                                                                                                            205
  210                                                                                                                                            210
  215                                                                                                                                            215
  220                                                                                                                                            220
  225                                                                                                                                            225
  230                                                                                                                                            230
  235                                                                                                                                            235
  240                                                                                                                                            240
  245                                                                                                                                            245
  250                                                                                                                                            250


*Do not report month and day. Report year only.
(a) If more than one due date or interest rate, list each with related unpaid principal amount.




                                                                                                                                                           MCH - 000360
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    301 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2273
5.1                                 SUPPLEMENTAL LONG - TERM DEBT INFORMATION                                               ( Page 5.1 (2 of 2) Submitted Data )
Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                                Report Period End:         06/30/2013

 Line     (5) Detail For Page 5,            (6)Date Obligation            (7) Due Date            (8) Interest         (9) Unpaid Principal     Line
  No        column(3), Line No             Incurred (Year Only*)              (Year Only*)              Rate (a)       Balance at Year End       No
  255                                                                                                                                            255
  260                                                                                                                                            260
  265                                                                                                                                            265
  270                                                                                                                                            270
  275                                                                                                                                            275
  280                                                                                                                                            280
  285                                                                                                                                            285
  290                                                                                                                                            290
  295                                                                                                                                            295
  300                                                                                                                                            300
  305                                                                                                                                            305
  310                                                                                                                                            310
  315                                                                                                                                            315
  320                                                                                                                                            320


*Do not report month and day. Report year only.
(a) If more than one due date or interest rate, list each with related unpaid principal amount.




                                                                                                                                                           MCH - 000361
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    302 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2274
5.2                           STATEMENT OF CHANGES IN PROPERTY, PLANT AND EQUIPMENT                                     ( Page 5.2 Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:           06/30/2013

                                                        (1)              (2)                        (3)       (4)               (5)             (6)

                                                                                        Additions
Line
                                                                                                                                                            Line
 No                Description                     Beginning               Purchase             Donation   Transfers     Disposals and        Ending         No
                                                   Balance(a)                                                             Retirements        Balance (b)
  5    Land                                        $1,061,617                                                                                $1,061,617       5

 10    Land Improvements                             $562,451                  $8,651                       $20,471                           $591,573       10

 15    Buildings and Improvements                  $5,172,945               $30,000                         $30,328                          $5,233,273      15

 20    Leasehold Improvements                        $198,375                                               $31,753                           $230,128       20

 25    Equipment                                    $9,511,526             $263,499                        $449,113        ($234,314)        $9,989,824      25

 30    Construction-in-progress                      $395,183              $524,234                        ($531,665)                         $387,752       30

 35    TOTAL                                       $16,902,097             $826,384                                        ($234,314)       $17,494,167      35


(a) Column(1), line 35 must agree with page 5, column(2), sum of lines 105 and 205.
(b) Column(6), line 35 must agree with page 5, column(1), sum of lines 105 and 205.




                                                                                                                                                      MCH - 000362
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    303 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2275
6                                       BALANCE SHEET - RESTRICTED FUND                                    ( Page 6 (1 of 2) Submitted Data )

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:        06/30/2013
Line                                      ASSETS                                     Account        (1)                    (2)            Line
 No                                                                                    No       Current Year            Prior Year         No

         SPECIFIC PURPOSE FUNDS
    5    Cash                                                                            1510                                               5
    10   Investments Marketable Securities                                               1521                                              10
    15   Other Investments                                                               1529                                              15
    20   Receivables                                                                     1530                                              20
    25   Due from other funds                                                            1540                                              25
    30   Other assets                                                                    1550                                              30
    75   TOTAL SPECIFIC PURPOSE FUND ASSETS (Sum of lines 5 through 30)                                                                    75
         PLANT REPLACEMENT AND EXPANSION FUNDS
 105     Cash                                                                            1410                                              105
 110     Investments Marketable Securities                                               1421                                              110
 115     Mortgages investments                                                           1422                                              115
 120     Real property (net of accumulated depreciation)                                 1423                                              120
                                                                                         1424
 125     Other Investments                                                               1429                                              125
 130     Receivables                                                                     1430                                              130
 135     Due from other funds                                                            1440                                              135
 140     Other assets                                                                    1450                                              140
 170     TOTAL PLANT REPLACEMENT AND EXPANSION FUND ASSETS (Sum                                                                            170
         of lines 105 through 140)
         ENDOWMENT FUNDS
 205     Cash                                                                            1610                                              205
 210     Investments Marketable Securities                                               1621                                              210
 215     Mortgages                                                                       1622                                              215
 220     Real property (net of accumulated depreciation)                                 1623                                              220
                                                                                         1624
 225     Other investments                                                               1629                                              225
 230     Receivables                                                                     1630                                              230
 235     Due from other funds                                                            1640                                              235
 240     Other assets                                                                    1650                                              240
 275     TOTAL ENDOWMENT FUND ASSETS (Sum of lines 205 through 240)                                                                        275

Line                                    OTHER INFORMATION                                           (1)                    (2)            Line
 No                                                                                             Current Year            Prior Year         No
 405     Current market value - specific purpose funds marketable securities (Line 10)                                                     405
 410     Current market value - Property Replacement & Exp. funds marketable securities (line                                              410
         110)
 415     Current market value - endowment funds marketable securities (line 210)                                                           415




                                                                                                                                       MCH - 000363
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    304 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2276
6                                         BALANCE SHEET - RESTRICTED FUND                        ( Page 6 (2 of 2) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2013
Line                         LIABILITIES AND FUND BALANCES                  Account       (3)                    (4)            Line
 No                                                                           No      Current Year            Prior Year         No

          SPECIFIC PURPOSE FUNDS
    5     Due to unrestricted fund                                           2510                                                 5
    10    Due to plant replacement and expansion fund                        2520                                                10
    15    Due to endowment fund                                              2530                                                15
    70    Fund balance                                                       2570                                                70
    75    TOTAL SPECIFIC PURPOSE FUND LIABILITIES AND FUND BALANCE                                                               75
          (Sum of lines 5 through 70)
          PLANT REPLACEMENT AND EXPANSION FUNDS
    105   Due to unrestricted fund                                           2410                                                105
    110   Due to specific purpose fund                                       2420                                                110
    115   Due to endowment fund                                              2430                                                115
    165   Fund balance                                                       2470                                                165
    170   TOTAL PLANT REPLACEMENT AND EXPANSION FUND LIABILITIES                                                                 170
          AND FUND BALANCE (Sum of lines 105 through 165)
          ENDOWMENT FUNDS
    205   Mortgages                                                          2610                                                205
    210   Other non-current liabilities                                      2620                                                210
    215   Due to unrestricted fund                                           2630                                                215
    220   Due to plant replacement and expansion fund                        2640                                                220
    225   Due to specific purpose fund                                       2650                                                225
    270   Fund balance                                                       2670                                                270
    275   TOTAL ENDOWMENT FUND LIABILITIES AND FUND BALANCE (Sum of                                                              275
          lines 205 through 270)




                                                                                                                             MCH - 000364
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    305 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2277
7                                                STATEMENT OF CHANGES IN EQUITY                             ( Page 7 Submitted Data )

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:        06/30/2013
                                                                                                   RESTRICTED FUNDS

 Line                             ASSETS                         (1) Funds     (2) Specific Purpose (3) Plant Replacement   (4) Endowment    Line
  No                                                            Unrestricted             (a)            and Expansion                         No
          BALANCE AT BEGINNING OF YEAR, AS
    5     PREVIOUSLY REPORTED                                   $4,333,100                                                                    5
    10    Prior period audit adjustment                          ($68,057)                                                                    10
    15    Restatement (describe) (ADOPTION OF                                                                                                 15
          GASB65)
    20                                                                                                                                        20
    25                                                                                                                                        25
    30                                                                                                                                        30
    35                                                                                                                                        35
    40                                                                                                                                        40
    45                                                                                                                                        45
          BALANCE AT BEGINNING OF YEAR, AS
    50    RESTATED                                              $4,265,043                                                                    50
          ADDITIONS (DEDUCTIONS):
    55    Net Income (Loss)                                      $763,221                                                                     55
    60    Acquisitions of pooled companies                                                                                                    60
    65    Proceeds from sale of stock                                                                                                         65
    70    Stock options exercised                                                                                                             70
    75    Restricted contributions and grants                                                                                                 75
    80    Restricted investment income                                                                                                        80
    85    Expenditures for specific purposes                                                                                                  85
    90    Dividends declared                                                                                                                  90
    95    Donated property, plant and equipment                                                                                               95
  100     Intercompany transfers                                                                                                             100
  105     Dispo. Share funds transferred to public entity                                                                                    105
  110     Other (Describe) CAPITAL CONTRIBUTIONS                 $451,020                                                                    110
  115                                                                                                                                        115
  120                                                                                                                                        120
  125     TOTAL ADDITIONS (DEDUCTIONS)                          $1,214,241                                                                   125
          TRANSFERS:
  130     Property and equipment additions                                                                                                   130
  135     Principal payments on long-term debt                                                                                               135
  140     Other (Describe)                                                                                                                   140
  145                                                                                                                                        145
  150                                                                                                                                        150
  155                                                                                                                                        155
  160                                                                                                                                        160
  165                                                                                                                                        165
  170                                                                                                                                        170
          TOTAL TRANSFERS (Sum of columns (1)
  175     through (4) must equal 0)                                                                                                          175
          BALANCE AT END OF YEAR (Sum of lines
  185     50,125 and 175)                                       $5,479,284                                                                   185


(a) District Hospitals. Include bond interest and redemption.




                                                                                                                                         MCH - 000365
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    306 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2278
8                                  STATEMENT OF INCOME- UNRESTRICTED FUND                                                      ( Page 8 (1 of 3) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                                     Report Period End:          06/30/2013
Line SECTION I                                                                                                      (1)                       (2)              Line
 No                                                                                                             Current Year               Prior Year           No
          OPERATING REVENUES:
    5     Daily hospital services                                                                                $5,970,063             $5,044,836              5
    10    Ambulatory services                                                                                    $10,284,204            $8,889,264              10
    15    Ancillary services                                                                                     $16,670,240           $16,723,361              15
    30    GROSS PATIENT REVENUE (Sum of lines 5 through 15)                                                      $32,924,507           $30,657,461              30
    105   DEDUCTIONS FROM REVENUE (From line 395) (a)                                                            $19,250,532           $17,889,857              105
    107   CAPITATION PREMIUM REVENUE (From line 450) (b)                                                                                                        107
    110   NET PATIENT REVENUE (Line 30 minus line 105 plus line 107)                                             $13,673,975           $12,767,604              110
    135   TOTAL OTHER OPERATING REVENUE                                                                           $657,435                 $866,268             135
    140   TOTAL OPERATING REVENUE (Sum of lines 110 and 135)                                                     $14,331,410           $13,633,872              140
          OPERATING EXPENSES:
    146   Daily Hospital Services                                                                                $2,073,822             $2,008,944              146
    151   Ambulatory Services                                                                                    $2,560,460             $2,265,989              151
    156   Ancillary Services                                                                                     $4,350,379             $4,792,882              156
    161   Research Costs                                                                                                                                        161
    166   Education Costs                                                                                                                                       166
    171   General Services                                                                                       $3,116,740             $2,858,745              171
    176   Fiscal Services                                                                                        $1,568,085             $1,502,879              176
    181   Administrative Services                                                                                $2,321,186             $2,226,840              181
    186   Unassigned Costs                                                                                        $907,671                 $971,497             186
    190   Purchased Inpatient Services                                                                                                                          190
    195   Purchased Outpatient Services                                                                                                                         195
    200   TOTAL OPERATING EXPENSES (Sum of Lines 146 through 195)                                                $16,898,343           $16,627,776              200
    205   NET FROM OPERATIONS (Line 140 minus line 200)                                                         ($2,566,933)           ($2,993,904)             205
    210   NET NON-OPERATING REVENUE AND EXPENSE (From Line 700) (c)                                              $3,330,154             $2,758,574              210
          NET INCOME BEFORE TAXES AND EXTRAORDINARY ITEMS: (Sum of lines
    215   205 and 210)                                                                                            $763,221              ($235,330)              215
          PROVISION FOR INCOME TAXES:
    220   Current                                                                                                                                               220
    225   Deferred                                                                                                                                              225
          NET INCOME BEFORE EXTRAORDINARY ITEMS: (Line 215 minus 220 and
    230   225)                                                                                                    $763,221              ($235,330)              230
          EXTRAORDINARY ITEMS:(Specify)
    235                                                                                                                                      $1                 235
    240                                                                                                                                                         240
    245   NET INCOME (Line 230 minus lines 235 and 240)                                                           $763,221              ($235,331)              245


(a) Report Page 8, Section II must be completed to provide detailed deductions from revenue information.
(b) Report Page 8, Section II must be completed to provide detailed capitation premium revenue information.
(c) Report Page 8, Section III must be completed to provide detailed non-operating revenue and expense information.




                                                                                                                                                               MCH - 000366
           Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page    307 of1/30/2015
                                                                          Date Prepared:  478 Page ID
                                                     #:2279
8                               STATEMENT OF INCOME- UNRESTRICTED FUND                                                             ( Page 8 (2 of 3) Submitted Data )
                           (DEDUCTIONS FROM REVENUE AND CAPITATION PREMIUM REVENUE)

Facility D.B.A. Name :                MOUNTAINS COMMUNITY HOSPITAL                                                         Report Period End:        06/30/2013

Line SECTION II                                                                                                        (1)                     (2)                Line
 No                                                                                                                 Current Year            Prior Year             No
          DEDUCTIONS FROM REVENUE:
    300   Provision for bad debt                                                                                      $2,505,859            $2,377,535             300
    305   Contractual adjustments - Medicare - traditional                                                            $3,915,331            $2,943,354             305
    310   Contractual adjustments - Medicare - managed care                                                           $1,244,700            $1,024,507             310
    315   Contractual adjustments - Medi-Cal - traditional                                                            $4,535,901            $4,840,798             315
    320   Contractual adjustments - Medi-Cal - managed care                                                            $921,648                 $846,700           320
    325   Disproportionate share payments for Medi-Cal patient days (SB 855) (credit bal)                              ($67,544)                ($50,989)          325
          (d)
    330   Contractual adjustments - County indigent programs - traditional                                                                                         330
    335   Contractual adjustments - County indigent programs - managed care                                            $767,764                                    335
    340   Contractual adjustments - Other third parties - traditional                                                  $465,058                 $200,793           340
    345   Contractual adjustments - Other third parties - managed care                                                $4,538,244            $5,076,159             345
    350   Charity discounts - Hill Burton                                                                                                                          350
    355   Charity discounts - other                                                                                    $423,571                 $631,000           355
    360   Restricted donations and subsidies for indigent care (credit balance)                                                                                    360
    365   Teaching allowances (Teaching Hospitals only)                                                                                                            365
    370   Support for clinical teaching (credit balance (Teaching Hospitals only)                                                                                  370
    375   Policy discounts                                                                                                                                         375
    380   Administrative adjustments                                                                                                                               380
    385   Other deductions from revenue                                                                                                                            385
    395   TOTAL DEDUCTIONS FROM REVENUE (Sum of lines 300 thru 385)                                                  $19,250,532            $17,889,857            395
          CAPITATION PREMIUM REVENUE:
    430   Capitation Premium Revenue - Medicare                                                                                                                    430
    435   Capitation Premium Revenue - Medi-Cal                                                                                                                    435
    440   Capitation Premium Revenue - County indigent programs                                                                                                    440
    445   Capitation Premium Revenue - Other third parties                                                                                                         445
    450   TOTAL CAPITATION PREMIUM REVENUE (Sum of lines 430 thru 445)                                                                                             450


(d) Disproportionate share funds transferred back to a related public entity must be reported on page 7, column(1), line 105.




                                                                                                                                                                  MCH - 000367
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    308 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2280
8                                STATEMENT OF INCOME- UNRESTRICTED FUND                         ( Page 8 (3 of 3) Submitted Data )
                                  (NON-OPERATING REVENUE AND EXPENSE)

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:        06/30/2013

Line SECTION III                                                       Account       (1)                      (2)            Line
 No                                                                      No      Current Year              Prior Year         No
          NON-OPERATING REVENUES:
    500   Gains on sale of hospital property                             9010                                                 500
    505   Maintenance of restricted funds revenue                        9030                                                 505
    510   Unrestricted contributions                                     9040      $520,909                 $54,588           510
    515   Donated services                                               9050                                                 515
    520   Income, gains and losses from unrestricted investments         9060      $19,791                 ($2,450)           520
    525   Unrestricted income from endowment funds                       9070                                                 525
    530   Unrestricted income from other restricted funds                9080                                                 530
    535   Term endowment funds becoming unrestricted                     9090                                                 535
    540   Transfers from restricted funds for non-operating expenses     9100                                                 540
    545   Assessment revenue (e)                                         9150                                                 545
    550   County allocation of taxes revenue (e)                         9160     $2,682,298             $2,610,216           550
    555   Special district augmentation revenue (e)                      9170                                                 555
    560   Debt service taxes revenue (e)                                 9180                                                 560
    565   State homeowner's property tax relief (e)                      9190                                                 565
    570   State appropriation                                            9200                                                 570
    575   County appropriation - Realignment funds                       9210                                                 575
    580   County appropriation - County general funds                    9220                                                 580
    585   County appropriation - Other county funds                      9230                                                 585
    590   Physician's offices and other rentals - revenue                9250      $24,330                  $15,690           590
    595   Medical office building revenue                                9260                                                 595
    600   Child care services revenue (non-employee)                     9270                                                 600
    605   Family housing revenue                                         9280                                                 605
    610   Retail operations revenue                                      9290                                                 610
    615   Other non-operating revenue                                    9400      $115,287                $112,991           615
    625   TOTAL NON-OPERATING REVENUE (Sum of lines 500 thru 615)                 $3,362,615             $2,791,035           625
          NON-OPERATING EXPENSES:
    640   Loses on sale of hospital property                             9020                                                 640
    645   Maintenance of restricted funds expense                        9030                                                 645
    650   Physician's offices and other rentals expense                  9510      $32,461                  $32,461           650
    655   Medical office building expense                                9520                                                 655
    660   Child care services expense (non-employee)                     9530                                                 660
    665   Family housing expense                                         9540                                                 665
    670   Retail operations expense                                      9550                                                 670
    675   Other non-operating expense                                    9800                                                 675
    685   TOTAL NON-OPERATING EXPENSE (Sum of lines 640 thru 675)                  $32,461                  $32,461           685
          NET NON-OPERATING REVENUE AND EXPENSE (Line 625
    700   minus line 685)                                                         $3,330,154             $2,758,574           700
    705   Interest on long-term debt (e)                                           $486,231                $497,203           705


(e) District Hospital only.




                                                                                                                             MCH - 000368
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    309 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2281
9                               STATEMENT OF CASH FLOWS - UNRESTRICTED FUND                                         ( Page 9 Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End:     06/30/2013

Line                                                                                                         (1) Current Year      (2) Prior Year     Line
 No                                                                                                                                                    No
         CASH FLOW FROM OPERATING ACTIVITIES AND NON-OPERATING REVENUE:
    5    Net income (loss)                                                                                      $763,221            ($235,331)          5
         Adjustments to reconcile net income to net cash provided by (used for) operating activities and
         non-operating revenue :
    15   Depreciation and amortization                                                                          $892,671            $1,059,113         15
    17   Amortization of intangible assets                                                                                                             17
    20   Change in marketable securities                                                                                                               20
    30   Change in accounts and notes receivable, net of allowance for uncollectible receivables and            $157,176            ($395,716)         30
         third-party contractual withholds
    35   Change in receivables from third-party payors                                                                                                 35
    40   Change in pledges and other receivables                                                                ($512,465)           $198,867          40
    45   Change in due from restricted funds                                                                                                           45
    50   Change in inventory                                                                                    ($40,481)            $47,949           50
    55   Change in intercompany receivables                                                                                                            55
    57   Change in Prepaid expenses and other current assets                                                    ($29,734)            $80,754           57
    60   Change in accounts payable                                                                             ($66,829)            $109,405          60
    65   Change in accrued compensation and related liabilities                                                  $55,666             $103,208          65
    70   Change in other accrued expenses                                                                       ($127,142)           $53,778           70
    75   Change in advances from third-party payors                                                                                                    75
    80   Change in payable to third-party payors                                                                $236,668             $393,033          80
    85   Change in due to restricted funds                                                                                                             85
    87   Change in income taxes payable                                                                                                                87
    90   Change in intercompany payables                                                                                                               90
    95   Change in other current liabilities                                                                                                           95
100 Change in deferred credits                                                                                    $716                 $696            100
102 Other (Describe):                                                                                                                                  102
103 Other (Describe):                                                                                                                                  103
104 Other (Describe):                                                                                                                                  104
105 TOTAL ADJUSTMENTS (Sum of lines 15 through 104)                                                             $566,246            $1,651,087         105
115 NET CASH PROVIDED BY (USED FOR) OPERATING ACTIVITIES (Sum of lines 5 and 105)                              $1,329,467           $1,415,756         115
    CASH FLOW FROM INVESTING ACTIVITIES:
130 Change in assets whose use is limited                                                                      ($1,413,586)        ($1,021,661)        130
135 Purchase of plant, property and equipment and construction-in-progress                                      ($826,384)          ($737,966)         135
140 Other (Describe):                                                                                                                                  140
141 Other (Describe):                                                                                                                                  141
142 Other (Describe):                                                                                                                                  142
    NET CASH PROVIDED BY (USED FOR) INVESTING ACTIVITIES (Sum of lines 130 through
145 142)                                                                                                       ($2,239,970)        ($1,759,627)        145
    CASH FLOW FROM FINANCING ACTIVITIES:
160 Proceeds from issuance of long-term debt                                                                                                           160
165 Principal payments on long-term debt                                                                        ($144,383)          ($139,384)         165
170 Proceeds from issuance of short-term notes and loans                                                                                               170
175 Principal payments on short-term notes and loans                                                                                                   175
180 Dividends paid                                                                                                                                     180
185 Proceeds from issuance of common stock                                                                                                             185
190 Other (Describe): INTERCOMPANY RECEIVABLES (PAYA                                                            $532,563             $344,126          190
191 Other (Describe):                                                                                                                                  191
192 Other (Describe):                                                                                                                                  192
    NET CASH PROVIDED BY (USED FOR) FINANCING ACTIVITIES (Sum of lines 160 through
195 192)                                                                                                        $388,180             $204,742          195
205 NET INCREASE (DECREASE) IN CASH (Sum of lines 115, 145 and 195)                                             ($522,323)          ($139,129)         205
215 CASH AT BEGINNING OF YEAR                                                                                  $1,127,417           $1,266,546         215
225 CASH AT END OF YEAR (Sum of lines 205 and 215)                                                              $605,094            $1,127,417         225




                                                                                                                                                 MCH - 000369
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    310 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2282
10                                     (OPTIONAL) SUMMARY OF REVENUES AND COSTS                        ( Page 10 (1 of 8) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:             06/30/2013
Line        REVENUE PRODUCING CENTERS               (1)Units of     (2)Adjusted     (3)Allocated      (4)Total Patient      (5)Average Unit   Line
 No                                                   Service     Direct Expenses       Costs         Care Costs from         Patient Care     No
                                                  from Page 17,    from Page 20,       Column        Page 20, Column        Costs, Column
                                                   Column (13)       Column (1)     (4) minus (2)   (16),Lines 505 - 915        (4) ÷ (1)

       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                         5
 10    Coronary Care                                                                                                                           10
 15    Pediatric Intensive Care                                                                                                                15
 20    Neonatal Intensive Care                                                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                                                  25
 30    Burn Care                                                                                                                               30
 35    Other Intensive Care                                                                                                                    35
 40    Definitive Observation                                                                                                                  40
 45    Medical/Surgical Acute                                                                                                                  45
 50    Pediatric Acute                                                                                                                         50
 55    Psychiatric Acute - Adult                                                                                                               55
 60    Psychiatric Acute - Adol & Child                                                                                                        60
 65    Obstetrics Acute                                                                                                                        65
 70    Alternate Birthing Center                                                                                                               70
 75    Chemical Dependency Services                                                                                                            75
 80    Physical Rehabilitation Care                                                                                                            80
 85    Hospice - Inpatient Care                                                                                                                85
 90    Other Acute Care                                                                                                                        90
 95    Nursery Acute                                                                                                                           95
100 Sub-Acute Care                                                                                                                            100
101 Sub-Acute Care - Pediatric                                                                                                                101
105 Skilled Nursing Care                                                                                                                      105
110 Psychiatric Long-Term Care                                                                                                                110
115 Intermediate Care                                                                                                                         115
120 Residential Care                                                                                                                          120
125 Other Long-Term Care Services                                                                                                             125
145 Other Daily Hospital Services                                                                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                             150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                                                        160
165 Medical Transportation Services                                                                                                           165
170 Psychiatric Emergency Rooms                                                                                                               170
175 Clinics                                                                                                                                   175
180 Satellite Clinics                                                                                                                         180
185 Satellite Ambulatory Surgery Center                                                                                                       185
190 Outpatient Chemical Dependency Svcs                                                                                                       190
195 Observation Care                                                                                                                          195
200 Partial Hospitalization - Psychiatric                                                                                                     200
205 Home Health Care Services                                                                                                                 205
210 Hospice - Outpatient Services                                                                                                             210
215 Adult Day Health Care Services                                                                                                            215
220 Other Ambulatory Services                                                                                                                 220
225 TOTAL AMBULATORY SERVICES                                                                                                                 225




                                                                                                                                        MCH - 000370
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    311 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2283
10                                    (OPTIONAL) SUMMARY OF REVENUES AND COSTS                         ( Page 10 (2 of 8) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2013
Line        REVENUE PRODUCING CENTERS            (6) Reallocated (7) Reallocated (8) Transfers for   (9) Net Costs as     (10) Average Unit Line
 No                                               Net Research     Net Education      Operating    Reallocated Column Cost Column (9)        No
                                                   Costs from       Costs from        Costs from     (4) + (6) +(7) - (8)        ÷ (1)
                                                  Page 20, Col.    Page 20, Cols.      Page 20,
                                                 (17), Lines 505- (18) + (19) + (20) Column (22),
                                                        915       +(21), Lines 505 Lines 505 - 915
                                                                         - 915
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                       5
 10    Coronary Care                                                                                                                         10
 15    Pediatric Intensive Care                                                                                                              15
 20    Neonatal Intensive Care                                                                                                               20
 25    Psychiatric Intensive (Isolation) Care                                                                                                25
 30    Burn Care                                                                                                                             30
 35    Other Intensive Care                                                                                                                  35
 40    Definitive Observation                                                                                                                40
 45    Medical/Surgical Acute                                                                                                                45
 50    Pediatric Acute                                                                                                                       50
 55    Psychiatric Acute - Adult                                                                                                             55
 60    Psychiatric Acute - Adol & Child                                                                                                      60
 65    Obstetrics Acute                                                                                                                      65
 70    Alternate Birthing Center                                                                                                             70
 75    Chemical Dependency Services                                                                                                          75
 80    Physical Rehabilitation Care                                                                                                          80
 85    Hospice - Inpatient Care                                                                                                              85
 90    Other Acute Care                                                                                                                      90
 95    Nursery Acute                                                                                                                         95
100 Sub-Acute Care                                                                                                                          100
101 Sub-Acute Care - Pediatric                                                                                                              101
105 Skilled Nursing Care                                                                                                                    105
110 Psychiatric Long-Term Care                                                                                                              110
115 Intermediate Care                                                                                                                       115
120 Residential Care                                                                                                                        120
125 Other Long-Term Care Services                                                                                                           125
145 Other Daily Hospital Services                                                                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                           150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                                                      160
165 Medical Transportation Services                                                                                                         165
170 Psychiatric Emergency Rooms                                                                                                             170
175 Clinics                                                                                                                                 175
180 Satellite Clinics                                                                                                                       180
185 Satellite Ambulatory Surgery Center                                                                                                     185
190 Outpatient Chemical Dependency Svcs                                                                                                     190
195 Observation Care                                                                                                                        195
200 Partial Hospitalization - Psychiatric                                                                                                   200
205 Home Health Care Services                                                                                                               205
210 Hospice - Outpatient Services                                                                                                           210
215 Adult Day Health Care Services                                                                                                          215
220 Other Ambulatory Services                                                                                                               220
225 TOTAL AMBULATORY SERVICES                                                                                                               225




                                                                                                                                     MCH - 000371
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    312 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2284
10                                    (OPTIONAL) SUMMARY OF REVENUES AND COSTS                        ( Page 10 (3 of 8) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013
Line        REVENUE PRODUCING CENTERS            (11) Gross       (12)Deductions (13)Adjustment   (14)Net Revenue       (15)Average Unit Line
 No                                              Revenue from      from Revenue for Professional Column (11) - (12) -     Net Revenue     No
                                                 Page 12,          from Page 12,   Component            (13)            Column (14) ÷ (1)
                                                 Columns (21) +   Column 23 Line from Page 15,
                                                 (22)                 455 - 457   Columns (9) &
                                                                                       (13)
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care                                                                                                    5
 10    Coronary Care                                                                                                                      10
 15    Pediatric Intensive Care                                                                                                           15
 20    Neonatal Intensive Care                                                                                                            20
 25    Psychiatric Intensive (Isolation) Care                                                                                             25
 30    Burn Care                                                                                                                          30
 35    Other Intensive Care                                                                                                               35
 40    Definitive Observation                                                                                                             40
 45    Medical/Surgical Acute                                                                                                             45
 50    Pediatric Acute                                                                                                                    50
 55    Psychiatric Acute - Adult                                                                                                          55
 60    Psychiatric Acute - Adol & Child                                                                                                   60
 65    Obstetrics Acute                                                                                                                   65
 70    Alternate Birthing Center                                                                                                          70
 75    Chemical Dependency Services                                                                                                       75
 80    Physical Rehabilitation Care                                                                                                       80
 85    Hospice - Inpatient Care                                                                                                           85
 90    Other Acute Care                                                                                                                   90
 95    Nursery Acute                                                                                                                      95
100 Sub-Acute Care                                                                                                                       100
101 Sub-Acute Care - Pediatric                                                                                                           101
105 Skilled Nursing Care                                                                                                                 105
110 Psychiatric Long-Term Care                                                                                                           110
115 Intermediate Care                                                                                                                    115
120 Residential Care                                                                                                                     120
125 Other Long-Term Care Services                                                                                                        125
145 Other Daily Hospital Services                                                                                                        145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                        150
    AMBULATORY SERVICES:
160 Emergency Services                                                                                                                   160
165 Medical Transportation Services                                                                                                      165
170 Psychiatric Emergency Rooms                                                                                                          170
175 Clinics                                                                                                                              175
180 Satellite Clinics                                                                                                                    180
185 Satellite Ambulatory Surgery Center                                                                                                  185
190 Outpatient Chemical Dependency Svcs                                                                                                  190
195 Observation Care                                                                                                                     195
200 Partial Hospitalization - Psychiatric                                                                                                200
205 Home Health Care Services                                                                                                            205
210 Hospice - Outpatient Services                                                                                                        210
215 Adult Day Health Care Services                                                                                                       215
220 Other Ambulatory Services                                                                                                            220
225 TOTAL AMBULATORY SERVICES                                                                                                            225




                                                                                                                                  MCH - 000372
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    313 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2285
10                                   (OPTIONAL) SUMMARY OF REVENUES AND COSTS             ( Page 10 (4 of 8) Submitted Data )

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                     Report Period End:   06/30/2013
Line        REVENUE PRODUCING CENTERS              (16) Net   (17) Average Line
 No                                             Revenue Minus   Unit Net    No
                                                  Net Costs   Column (16) ÷
                                                 Column (14)        (1)
                                                   minus (9)
       DAILY HOSPITAL SERVICES:
     5 Medical/Surgical Intensive Care                                      5
  10 Coronary Care                                                          10
  15 Pediatric Intensive Care                                               15
  20 Neonatal Intensive Care                                                20
  25 Psychiatric Intensive (Isolation) Care                                 25
  30 Burn Care                                                              30
  35 Other Intensive Care                                                   35
  40 Definitive Observation                                                 40
  45 Medical/Surgical Acute                                                 45
  50 Pediatric Acute                                                        50
  55 Psychiatric Acute - Adult                                              55
  60 Psychiatric Acute - Adol & Child                                       60
  65 Obstetrics Acute                                                       65
  70 Alternate Birthing Center                                              70
  75 Chemical Dependency Services                                           75
  80 Physical Rehabilitation Care                                           80
  85 Hospice - Inpatient Care                                               85
  90 Other Acute Care                                                       90
  95 Nursery Acute                                                          95
 100 Sub-Acute Care                                                        100
 101 Sub-Acute Care - Pediatric                                            101
 105 Skilled Nursing Care                                                  105
 110 Psychiatric Long-Term Care                                             110
 115 Intermediate Care                                                      115
 120 Residential Care                                                      120
 125 Other Long-Term Care Services                                         125
 145 Other Daily Hospital Services                                         145
 150 TOTAL DAILY HOSPITAL SERVICES                                         150
     AMBULATORY SERVICES:
 160 Emergency Services                                                    160
 165 Medical Transportation Services                                       165
 170 Psychiatric Emergency Rooms                                           170
 175 Clinics                                                               175
 180 Satellite Clinics                                                     180
 185 Satellite Ambulatory Surgery Center                                   185
 190 Outpatient Chemical Dependency Svcs                                   190
 195 Observation Care                                                      195
 200 Partial Hospitalization - Psychiatric                                 200
 205 Home Health Care Services                                             205
 210 Hospice - Outpatient Services                                         210
 215 Adult Day Health Care Services                                        215
 220 Other Ambulatory Services                                             220
 225 TOTAL AMBULATORY SERVICES                                             225




                                                                                                                    MCH - 000373
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    314 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2286
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                  ( Page 10 (5 of 8) Submitted Data )

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:         06/30/2013
Line          REVENUE PRODUCING CENTERS                          (1)Units of     (2)Adjusted     (3)Allocated      (4)Total Patient     (5)Average Unit   Line
 No                                                                Service     Direct Expenses       Costs         Care Costs from        Patient Care     No
                                                               from Page 17,    from Page 20,       Column        Page 20, Column       Costs, Column
                                                                Column (13)       Column (1)     (4) minus (2)   (16),Lines 505 - 915       (4) ÷ (1)

    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                                                           230
235 Surgery and Recovery Services                                                                                                                         235
240 Ambulatory Surgery Services                                                                                                                           240
245 Anesthesiology                                                                                                                                        245
250 Medical Supplies Sold to Patients                                                                                                                     250
255 Durable Medical Equipment                                                                                                                             255
260 Clinical Laboratory Services                                                                                                                          260
265 Pathological Laboratory Services                                                                                                                      265
270 Blood Bank                                                                                                                                            270
275 Echocardiology                                                                                                                                        275
280 Cardiac Catheterization Services                                                                                                                      280
285 Cardiology Services                                                                                                                                   285
290 Electromyography                                                                                                                                      290
295 Electroencephalography                                                                                                                                295
300 Radiology - Diagnostic                                                                                                                                300
305 Radiology - Therapeutic                                                                                                                               305
310 Nuclear Medicine                                                                                                                                      310
315 Magnetic Resonance Imaging                                                                                                                            315
320 Ultrasonography                                                                                                                                       320
325 Computed Tomographic Scanner                                                                                                                          325
330 Drugs Sold to Patients                                                                                                                                330
335 Respiratory Therapy                                                                                                                                   335
340 Pulmonary Function Services                                                                                                                           340
345 Renal Dialysis                                                                                                                                        345
350 Lithotripsy                                                                                                                                           350
355 Gastro-Intestinal Services                                                                                                                            355
360 Physical Therapy                                                                                                                                      360
365 Speech-Language Pathology                                                                                                                             365
370 Occupational Therapy                                                                                                                                  370
375 Other Physical Medicine                                                                                                                               375
380 Electroconvulsive Therapy                                                                                                                             380
385 Psychiatric/Psychological Testing                                                                                                                     385
390 Psychiatric Individual/Group Therapy                                                                                                                  390
395 Organ Acquisition                                                                                                                                     395
400 Other Ancillary Services                                                                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                                                                              405
410 Purchased Inpatient Services                                                                                                                          410
411 Purchased Outpatient Services                                                                                                                         411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                                                       415
420 Non-Operating Cost Centers/Revenue                                                                                                                    420
425 Provision for Income Taxes                                                                                                                            425
430 Extraordinary Items                                                                                                                                   430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                                                          435


        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                  MCH - 000374
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    315 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2287
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                   ( Page 10 (6 of 8) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                          Report Period End:       06/30/2013
Line          REVENUE PRODUCING CENTERS                        (6) Reallocated (7) Reallocated (8) Transfers for   (9) Net Costs as     (10) Average Unit Line
 No                                                             Net Research     Net Education      Operating    Reallocated Column Cost Column (9)        No
                                                                 Costs from       Costs from        Costs from     (4) + (6) +(7) - (8)        ÷ (1)
                                                                Page 20, Col.    Page 20, Cols.      Page 20,
                                                               (17), Lines 505- (18) + (19) + (20) Column (22),
                                                                      915       +(21), Lines 505 Lines 505 - 915
                                                                                       - 915
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                                                           230
235 Surgery and Recovery Services                                                                                                                         235
240 Ambulatory Surgery Services                                                                                                                           240
245 Anesthesiology                                                                                                                                        245
250 Medical Supplies Sold to Patients                                                                                                                     250
255 Durable Medical Equipment                                                                                                                             255
260 Clinical Laboratory Services                                                                                                                          260
265 Pathological Laboratory Services                                                                                                                      265
270 Blood Bank                                                                                                                                            270
275 Echocardiology                                                                                                                                        275
280 Cardiac Catheterization Services                                                                                                                      280
285 Cardiology Services                                                                                                                                   285
290 Electromyography                                                                                                                                      290
295 Electroencephalography                                                                                                                                295
300 Radiology - Diagnostic                                                                                                                                300
305 Radiology - Therapeutic                                                                                                                               305
310 Nuclear Medicine                                                                                                                                      310
315 Magnetic Resonance Imaging                                                                                                                            315
320 Ultrasonography                                                                                                                                       320
325 Computed Tomographic Scanner                                                                                                                          325
330 Drugs Sold to Patients                                                                                                                                330
335 Respiratory Therapy                                                                                                                                   335
340 Pulmonary Function Services                                                                                                                           340
345 Renal Dialysis                                                                                                                                        345
350 Lithotripsy                                                                                                                                           350
355 Gastro-Intestinal Services                                                                                                                            355
360 Physical Therapy                                                                                                                                      360
365 Speech-Language Pathology                                                                                                                             365
370 Occupational Therapy                                                                                                                                  370
375 Other Physical Medicine                                                                                                                               375
380 Electroconvulsive Therapy                                                                                                                             380
385 Psychiatric/Psychological Testing                                                                                                                     385
390 Psychiatric Individual/Group Therapy                                                                                                                  390
395 Organ Acquisition                                                                                                                                     395
400 Other Ancillary Services                                                                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                                                                              405
410 Purchased Inpatient Services                                                                                                                          410
411 Purchased Outpatient Services                                                                                                                         411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                                                       415
420 Non-Operating Cost Centers/Revenue                                                                                                                    420
425 Provision for Income Taxes                                                                                                                            425
430 Extraordinary Items                                                                                                                                   430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                                                          435

        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                  MCH - 000375
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    316 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2288
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                                  ( Page 10 (7 of 8) Submitted Data )

Facility D.B.A. Name :                 MOUNTAINS COMMUNITY HOSPITAL                                         Report Period End:        06/30/2013
Line          REVENUE PRODUCING CENTERS                        (11) Gross       (12)Deductions (13)Adjustment   (14)Net Revenue       (15)Average Unit Line
 No                                                            Revenue from      from Revenue for Professional Column (11) - (12) -   Net Revenue       No
                                                               Page 12,          from Page 12,   Component            (13)            Column (14) ÷ (1)
                                                               Columns (21) +   Column 23 Line from Page 15,
                                                               (22)                 455 - 457   Columns (9) &
                                                                                                     (13)
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                                                                         230
235 Surgery and Recovery Services                                                                                                                       235
240 Ambulatory Surgery Services                                                                                                                         240
245 Anesthesiology                                                                                                                                      245
250 Medical Supplies Sold to Patients                                                                                                                   250
255 Durable Medical Equipment                                                                                                                           255
260 Clinical Laboratory Services                                                                                                                        260
265 Pathological Laboratory Services                                                                                                                    265
270 Blood Bank                                                                                                                                          270
275 Echocardiology                                                                                                                                      275
280 Cardiac Catheterization Services                                                                                                                    280
285 Cardiology Services                                                                                                                                 285
290 Electromyography                                                                                                                                    290
295 Electroencephalography                                                                                                                              295
300 Radiology - Diagnostic                                                                                                                              300
305 Radiology - Therapeutic                                                                                                                             305
310 Nuclear Medicine                                                                                                                                    310
315 Magnetic Resonance Imaging                                                                                                                          315
320 Ultrasonography                                                                                                                                     320
325 Computed Tomographic Scanner                                                                                                                        325
330 Drugs Sold to Patients                                                                                                                              330
335 Respiratory Therapy                                                                                                                                 335
340 Pulmonary Function Services                                                                                                                         340
345 Renal Dialysis                                                                                                                                      345
350 Lithotripsy                                                                                                                                         350
355 Gastro-Intestinal Services                                                                                                                          355
360 Physical Therapy                                                                                                                                    360
365 Speech-Language Pathology                                                                                                                           365
370 Occupational Therapy                                                                                                                                370
375 Other Physical Medicine                                                                                                                             375
380 Electroconvulsive Therapy                                                                                                                           380
385 Psychiatric/Psychological Testing                                                                                                                   385
390 Psychiatric Individual/Group Therapy                                                                                                                390
395 Organ Acquisition                                                                                                                                   395
400 Other Ancillary Services                                                                                                                            400
405 TOTAL ANCILLARY SERVICES                                                                                                                            405
410 Purchased Inpatient Services                                                                                                                        410
411 Purchased Outpatient Services                                                                                                                       411
415 TOTAL OPERATING REV. & EXP. (A)                                                                                                                     415
420 Non-Operating Cost Centers/Revenue                                                                                                                  420
425 Provision for Income Taxes                                                                                                                          425
430 Extraordinary Items                                                                                                                                 430
435 TOTALS/NET PROFIT (LOSS) (B)                                                                                                                        435

        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                                   MCH - 000376
            Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page    317 of1/30/2015
                                                                           Date Prepared:  478 Page ID
                                                      #:2289
10                                        (OPTIONAL) SUMMARY OF REVENUES AND COSTS                            ( Page 10 (8 of 8) Submitted Data )

Facility D.B.A. Name :               MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End:   06/30/2013
Line          REVENUE PRODUCING CENTERS                           (16) Net   (17) Average Unit Line
 No                                                            Revenue Minus Net Column (16) ÷ No
                                                                 Net Costs          (1)
                                                                Column (14)
                                                                  minus (9)
    ANCILLARY SERVICES:
230 Labor and Delivery Services                                                                230
235 Surgery and Recovery Services                                                              235
240 Ambulatory Surgery Services                                                                240
245 Anesthesiology                                                                             245
250 Medical Supplies Sold to Patients                                                          250
255 Durable Medical Equipment                                                                  255
260 Clinical Laboratory Services                                                               260
265 Pathological Laboratory Services                                                           265
270 Blood Bank                                                                                 270
275 Echocardiology                                                                             275
280 Cardiac Catheterization Services                                                           280
285 Cardiology Services                                                                        285
290 Electromyography                                                                           290
295 Electroencephalography                                                                     295
300 Radiology - Diagnostic                                                                     300
305 Radiology - Therapeutic                                                                    305
310 Nuclear Medicine                                                                           310
315 Magnetic Resonance Imaging                                                                 315
320 Ultrasonography                                                                            320
325 Computed Tomographic Scanner                                                               325
330 Drugs Sold to Patients                                                                     330
335 Respiratory Therapy                                                                        335
340 Pulmonary Function Services                                                                340
345 Renal Dialysis                                                                             345
350 Lithotripsy                                                                                350
355 Gastro-Intestinal Services                                                                 355
360 Physical Therapy                                                                           360
365 Speech-Language Pathology                                                                  365
370 Occupational Therapy                                                                       370
375 Other Physical Medicine                                                                    375
380 Electroconvulsive Therapy                                                                  380
385 Psychiatric/Psychological Testing                                                          385
390 Psychiatric Individual/Group Therapy                                                       390
395 Organ Acquisition                                                                          395
400 Other Ancillary Services                                                                   400
405 TOTAL ANCILLARY SERVICES                                                                   405
410 Purchased Inpatient Services                                                               410
411 Purchased Outpatient Services                                                              411
415 TOTAL OPERATING REV. & EXP. (A)                                                            415
420 Non-Operating Cost Centers/Revenue                                                         420
425 Provision for Income Taxes                                                                 425
430 Extraordinary Items                                                                        430
435 TOTALS/NET PROFIT (LOSS) (B)                                                               435


        (A) Sum of lines 150, 225, 405, and 410.
       (B) Column (16), Line 435 must agree with Page 8, Column 1, Line 245.




                                                                                                                                        MCH - 000377
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    318 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2290
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                                  ( Page 12 (1 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End:        06/30/2013
                                                                                                  MEDICARE

                                                                          Traditional                                Managed Care

                                                                (1) Gross          (2) Gross              (3) Gross           (4) Gross
                                                            Inpatient Revenue      Outpatient         Inpatient Revenue       Outpatient
                                                                                    Revenue                                    Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                    Line
 No                                                 No                                                                                        No
                Revenue Subclassifications                         .04                    .44                  .14                  .54
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                       5
 10    Coronary Care                               3030                                                                                       10
 15    Pediatric Intensive Care                    3050                                                                                       15
 20    Neonatal Intensive Care                     3070                                                                                       20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                       25
 30    Burn Care                                   3110                                                                                       30
 35    Other Intensive Care                        3130                                                                                       35
 40    Definitive Observation                      3150                                                                                       40
 45    Medical/Surgical Acute                      3170        $1,524,003                                 $305,442                            45
 50    Pediatric Acute                             3290                                                                                       50
 55    Psychiatric Acute - Adult                   3340                                                                                       55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                       60
 65    Obstetrics Acute                            3380                                                                                       65
 70    Alternate Birthing Center                   3400                                                                                       70
 75    Chemical Dependency Services                3420                                                                                       75
 80    Physical Rehabilitation Care                3440                                                                                       80
 85    Hospice - Inpatient Services                3470                                                                                       85
 90    Other Acute Care                            3510                                                                                       90
 95    Nursery Acute                               3530                                                                                       95
100 Sub-Acute Care                                 3560                                                                                      100
101 Sub-Acute Care - Pediatric                     3570                                                                                      101
105 Skilled Nursing Care                           3580                                                                                      105
110 Psychiatric - Long Term Care                   3610                                                                                      110
115 Intermediate Care                              3630                                                                                      115
120 Residential Care                               3680                                                                                      120
125 Other Long-Term Care Services                  3780                                                                                      125
145 Other Daily Hospital Services                  3900                                                                                      145
150 TOTAL DAILY HOSPITAL SERVICES                              $1,524,003                                 $305,442                           150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $16,000             $1,197,053               $46,034           $484,990      160
165 Medical Transportation Services                4040                                                                                      165
170 Psychiatric Emergency Rooms                    4060                                                                                      170
175 Clinics                                        4070                             $101,499                                                 175
180 Satellite Clinics                              4180                                 $10,934                                              180
185 Satellite Ambulatory Surgery Center            4200                                                                                      185
190 Outpatient Chemical Dependency Services        4220                                                                                      190
195 Observation Care                               4230                                                                                      195
200 Partial Hospitalization - Psychiatric          4260                                                                                      200
205 Home Health Care Services                      4290                                                                                      205
210 Hospice - Outpatient Services                  4310                                                                                      210
215 Adult Day Health Care Services                 4320                                                                                      215
220 Other Ambulatory Services                      4390                                                                                      220
225 TOTAL AMBULATORY SERVICES                                   $16,000             $1,309,486               $46,034           $484,990      225




                                                                                                                                           MCH - 000378
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    319 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2291
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                               ( Page 12 (2 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2013

                                                                                               MEDI-CAL

                                                                           Traditional                            Managed Care

                                                                (5) Gross           (6) Gross           (7) Gross          (8) Gross
                                                            Inpatient Revenue       Outpatient      Inpatient Revenue      Outpatient
                                                                                     Revenue                                Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                 Line
 No                                                 No                                                                                     No
                Revenue Subclassifications                         .05                   .45                .15                  .55
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                    5
 10    Coronary Care                               3030                                                                                    10
 15    Pediatric Intensive Care                    3050                                                                                    15
 20    Neonatal Intensive Care                     3070                                                                                    20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                    25
 30    Burn Care                                   3110                                                                                    30
 35    Other Intensive Care                        3130                                                                                    35
 40    Definitive Observation                      3150                                                                                    40
 45    Medical/Surgical Acute                      3170         $225,579                                  $89,916                          45
 50    Pediatric Acute                             3290                                                                                    50
 55    Psychiatric Acute - Adult                   3340                                                                                    55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                    60
 65    Obstetrics Acute                            3380                                                                                    65
 70    Alternate Birthing Center                   3400                                                                                    70
 75    Chemical Dependency Services                3420                                                                                    75
 80    Physical Rehabilitation Care                3440                                                                                    80
 85    Hospice - Inpatient Services                3470                                                                                    85
 90    Other Acute Care                            3510                                                                                    90
 95    Nursery Acute                               3530                                                                                    95
100 Sub-Acute Care                                 3560                                                                                   100
101 Sub-Acute Care - Pediatric                     3570                                                                                   101
105 Skilled Nursing Care                           3580        $3,026,080                                                                 105
110 Psychiatric - Long Term Care                   3610                                                                                   110
115 Intermediate Care                              3630                                                                                   115
120 Residential Care                               3680                                                                                   120
125 Other Long-Term Care Services                  3780                                                                                   125
145 Other Daily Hospital Services                  3900                                                                                   145
150 TOTAL DAILY HOSPITAL SERVICES                              $3,251,659                                 $89,916                         150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $52,313              $1,451,587           $22,155           $666,679      160
165 Medical Transportation Services                4040                                                                                   165
170 Psychiatric Emergency Rooms                    4060                                                                                   170
175 Clinics                                        4070                              $1,214,730                                           175
180 Satellite Clinics                              4180                                                                     $196,080      180
185 Satellite Ambulatory Surgery Center            4200                                                                                   185
190 Outpatient Chemical Dependency Services        4220                                                                                   190
195 Observation Care                               4230                                                                                   195
200 Partial Hospitalization - Psychiatric          4260                                                                                   200
205 Home Health Care Services                      4290                                                                                   205
210 Hospice - Outpatient Services                  4310                                                                                   210
215 Adult Day Health Care Services                 4320                                                                                   215
220 Other Ambulatory Services                      4390                                                                                   220
225 TOTAL AMBULATORY SERVICES                                   $52,313              $2,666,317           $22,155           $862,759      225




                                                                                                                                        MCH - 000379
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    320 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2292
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                            ( Page 12 (3 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2013

                                                                                 COUNTY INDIGENT PROGRAMS

                                                                         Traditional                           Managed Care

                                                                (9) Gross         (10) Gross         (11) Gross         (12) Gross
                                                            Inpatient Revenue     Outpatient      Inpatient Revenue     Outpatient
                                                                                   Revenue                               Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                              Line
 No                                                 No                                                                                  No
                Revenue Subclassifications                         .07                 .47               .17                  .57
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                 5
 10    Coronary Care                               3030                                                                                 10
 15    Pediatric Intensive Care                    3050                                                                                 15
 20    Neonatal Intensive Care                     3070                                                                                 20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                 25
 30    Burn Care                                   3110                                                                                 30
 35    Other Intensive Care                        3130                                                                                 35
 40    Definitive Observation                      3150                                                                                 40
 45    Medical/Surgical Acute                      3170                                               $123,726                          45
 50    Pediatric Acute                             3290                                                                                 50
 55    Psychiatric Acute - Adult                   3340                                                                                 55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                 60
 65    Obstetrics Acute                            3380                                                                                 65
 70    Alternate Birthing Center                   3400                                                                                 70
 75    Chemical Dependency Services                3420                                                                                 75
 80    Physical Rehabilitation Care                3440                                                                                 80
 85    Hospice - Inpatient Services                3470                                                                                 85
 90    Other Acute Care                            3510                                                                                 90
 95    Nursery Acute                               3530                                                                                 95
100 Sub-Acute Care                                 3560                                                                                100
101 Sub-Acute Care - Pediatric                     3570                                                                                101
105 Skilled Nursing Care                           3580                                                                                105
110 Psychiatric - Long Term Care                   3610                                                                                110
115 Intermediate Care                              3630                                                                                115
120 Residential Care                               3680                                                                                120
125 Other Long-Term Care Services                  3780                                                                                125
145 Other Daily Hospital Services                  3900                                                                                145
150 TOTAL DAILY HOSPITAL SERVICES                                                                     $123,726                         150
    AMBULATORY SERVICES:
160 Emergency Services                             4010                                               $16,003            $278,744      160
165 Medical Transportation Services                4040                                                                                165
170 Psychiatric Emergency Rooms                    4060                                                                                170
175 Clinics                                        4070                                                                                175
180 Satellite Clinics                              4180                                                                                180
185 Satellite Ambulatory Surgery Center            4200                                                                                185
190 Outpatient Chemical Dependency Services        4220                                                                                190
195 Observation Care                               4230                                                                                195
200 Partial Hospitalization - Psychiatric          4260                                                                                200
205 Home Health Care Services                      4290                                                                                205
210 Hospice - Outpatient Services                  4310                                                                                210
215 Adult Day Health Care Services                 4320                                                                                215
220 Other Ambulatory Services                      4390                                                                                220
225 TOTAL AMBULATORY SERVICES                                                                         $16,003            $278,744      225




                                                                                                                                     MCH - 000380
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    321 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2293
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                                 ( Page 12 (4 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                   Report Period End:       06/30/2013

                                                                                         OTHER THIRD PARTIES

                                                                           Traditional                            Managed Care

                                                               (13) Gross           (14) Gross            (15) Gross         (16) Gross
                                                            Inpatient Revenue       Outpatient         Inpatient Revenue     Outpatient
                                                                                     Revenue                                   Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                                      Line
 No                                                 No
                Revenue Subclassifications                     .02, .03, .06        .42, .43, .46         .12,.13,.16        .52, .53, .56      No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                                         5
 10    Coronary Care                               3030                                                                                         10
 15    Pediatric Intensive Care                    3050                                                                                         15
 20    Neonatal Intensive Care                     3070                                                                                         20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                                         25
 30    Burn Care                                   3110                                                                                         30
 35    Other Intensive Care                        3130                                                                                         35
 40    Definitive Observation                      3150                                                                                         40
 45    Medical/Surgical Acute                      3170          $42,250                                   $430,511                             45
 50    Pediatric Acute                             3290                                                                                         50
 55    Psychiatric Acute - Adult                   3340                                                                                         55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                                         60
 65    Obstetrics Acute                            3380                                                                                         65
 70    Alternate Birthing Center                   3400                                                                                         70
 75    Chemical Dependency Services                3420                                                                                         75
 80    Physical Rehabilitation Care                3440                                                                                         80
 85    Hospice - Inpatient Services                3470                                                                                         85
 90    Other Acute Care                            3510                                                                                         90
 95    Nursery Acute                               3530                                                                                         95
100 Sub-Acute Care                                 3560                                                                                        100
101 Sub-Acute Care - Pediatric                     3570                                                                                        101
105 Skilled Nursing Care                           3580                                                                                        105
110 Psychiatric - Long Term Care                   3610                                                                                        110
115 Intermediate Care                              3630                                                                                        115
120 Residential Care                               3680                                                                                        120
125 Other Long-Term Care Services                  3780                                                                                        125
145 Other Daily Hospital Services                  3900                                                                                        145
150 TOTAL DAILY HOSPITAL SERVICES                                $42,250                                   $430,511                            150
    AMBULATORY SERVICES:
160 Emergency Services                             4010          $10,000             $220,422              $117,058           $2,878,280       160
165 Medical Transportation Services                4040                                                                                        165
170 Psychiatric Emergency Rooms                    4060                                                                                        170
175 Clinics                                        4070                                  $2,505                                $11,312         175
180 Satellite Clinics                              4180                                                                                        180
185 Satellite Ambulatory Surgery Center            4200                                                                                        185
190 Outpatient Chemical Dependency Services        4220                                                                                        190
195 Observation Care                               4230                                                                                        195
200 Partial Hospitalization - Psychiatric          4260                                                                                        200
205 Home Health Care Services                      4290                                                                                        205
210 Hospice - Outpatient Services                  4310                                                                                        210
215 Adult Day Health Care Services                 4320                                                                                        215
220 Other Ambulatory Services                      4390                                                                                        220
225 TOTAL AMBULATORY SERVICES                                    $10,000             $222,927              $117,058           $2,889,592       225




                                                                                                                                             MCH - 000381
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    322 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2294
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                        ( Page 12 (5 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2013

                                                                     OTHER INDIGENT                     OTHER PAYORS

                                                               (17) Gross       (18) Gross       (19) Gross         (20) Gross
                                                            Inpatient Revenue   Outpatient    Inpatient Revenue     Outpatient
                                                                                 Revenue                             Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                                           Line
 No                                                 No
                Revenue Subclassifications                         .08             .48             .00, .09           .40, .49       No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                                              5
 10    Coronary Care                               3030                                                                              10
 15    Pediatric Intensive Care                    3050                                                                              15
 20    Neonatal Intensive Care                     3070                                                                              20
 25    Psychiatric Intensive (Isolation) Care      3090                                                                              25
 30    Burn Care                                   3110                                                                              30
 35    Other Intensive Care                        3130                                                                              35
 40    Definitive Observation                      3150                                                                              40
 45    Medical/Surgical Acute                      3170                                           $202,556                           45
 50    Pediatric Acute                             3290                                                                              50
 55    Psychiatric Acute - Adult                   3340                                                                              55
 60    Psychiatric Acute - Adolescent and Child    3360                                                                              60
 65    Obstetrics Acute                            3380                                                                              65
 70    Alternate Birthing Center                   3400                                                                              70
 75    Chemical Dependency Services                3420                                                                              75
 80    Physical Rehabilitation Care                3440                                                                              80
 85    Hospice - Inpatient Services                3470                                                                              85
 90    Other Acute Care                            3510                                                                              90
 95    Nursery Acute                               3530                                                                              95
100 Sub-Acute Care                                 3560                                                                             100
101 Sub-Acute Care - Pediatric                     3570                                                                             101
105 Skilled Nursing Care                           3580                                                                             105
110 Psychiatric - Long Term Care                   3610                                                                             110
115 Intermediate Care                              3630                                                                             115
120 Residential Care                               3680                                                                             120
125 Other Long-Term Care Services                  3780                                                                             125
145 Other Daily Hospital Services                  3900                                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                                                                 $202,556                          150
    AMBULATORY SERVICES:
160 Emergency Services                             4010                                           $40,179            $1,113,954     160
165 Medical Transportation Services                4040                                                                             165
170 Psychiatric Emergency Rooms                    4060                                                                             170
175 Clinics                                        4070                                                               $119,092      175
180 Satellite Clinics                              4180                                                               $16,601       180
185 Satellite Ambulatory Surgery Center            4200                                                                             185
190 Outpatient Chemical Dependency Services        4220                                                                             190
195 Observation Care                               4230                                                                             195
200 Partial Hospitalization - Psychiatric          4260                                                                             200
205 Home Health Care Services                      4290                                                                             205
210 Hospice - Outpatient Services                  4310                                                                             210
215 Adult Day Health Care Services                 4320                                                                             215
220 Other Ambulatory Services                      4390                                                                             220
225 TOTAL AMBULATORY SERVICES                                                                     $40,179            $1,249,647     225




                                                                                                                                  MCH - 000382
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    323 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2295
12                                  SUPPLEMENTAL PATIENT REVENUE INFORMATION                         ( Page 12 (6 of 12) Submitted Data )

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:        06/30/2013

                                                                                  TOTAL

                                                               (21) Gross       (22) Gross     (23) Gross Patient
                                                            Inpatient Revenue   Outpatient          Revenue
                                                                                 Revenue
                     PATIENT
Line        REVENUE PRODUCING CENTERS             Account                                                           Line
 No                                                 No
       DAILY HOSPITAL SERVICES:
 5     Medical/Surgical Intensive Care             3010                                                              5
 10    Coronary Care                               3030                                                              10
 15    Pediatric Intensive Care                    3050                                                              15
 20    Neonatal Intensive Care                     3070                                                              20
 25    Psychiatric Intensive (Isolation) Care      3090                                                              25
 30    Burn Care                                   3110                                                              30
 35    Other Intensive Care                        3130                                                              35
 40    Definitive Observation                      3150                                                              40
 45    Medical/Surgical Acute                      3170        $2,943,983                          $2,943,983        45
 50    Pediatric Acute                             3290                                                              50
 55    Psychiatric Acute - Adult                   3340                                                              55
 60    Psychiatric Acute - Adolescent and Child    3360                                                              60
 65    Obstetrics Acute                            3380                                                              65
 70    Alternate Birthing Center                   3400                                                              70
 75    Chemical Dependency Services                3420                                                              75
 80    Physical Rehabilitation Care                3440                                                              80
 85    Hospice - Inpatient Services                3470                                                              85
 90    Other Acute Care                            3510                                                              90
 95    Nursery Acute                               3530                                                              95
100 Sub-Acute Care                                 3560                                                             100
101 Sub-Acute Care - Pediatric                     3570                                                             101
105 Skilled Nursing Care                           3580        $3,026,080                          $3,026,080       105
110 Psychiatric - Long Term Care                   3610                                                             110
115 Intermediate Care                              3630                                                             115
120 Residential Care                               3680                                                             120
125 Other Long-Term Care Services                  3780                                                             125
145 Other Daily Hospital Services                  3900                                                             145
150 TOTAL DAILY HOSPITAL SERVICES                              $5,970,063                          $5,970,063       150
    AMBULATORY SERVICES:
160 Emergency Services                             4010         $319,742        $8,291,709         $8,611,451       160
165 Medical Transportation Services                4040                                                             165
170 Psychiatric Emergency Rooms                    4060                                                             170
175 Clinics                                        4070                         $1,449,138         $1,449,138       175
180 Satellite Clinics                              4180                          $223,615          $223,615         180
185 Satellite Ambulatory Surgery Center            4200                                                             185
190 Outpatient Chemical Dependency Services        4220                                                             190
195 Observation Care                               4230                                                             195
200 Partial Hospitalization - Psychiatric          4260                                                             200
205 Home Health Care Services                      4290                                                             205
210 Hospice - Outpatient Services                  4310                                                             210
215 Adult Day Health Care Services                 4320                                                             215
220 Other Ambulatory Services                      4390                                                             220
225 TOTAL AMBULATORY SERVICES                                   $319,742        $9,964,462        $10,284,204       225




                                                                                                                                 MCH - 000383
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    324 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2296
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (7 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                            Report Period End:       06/30/2013
                                                                                                       MEDICARE
                                                                               Traditional                                Managed Care
                                                                    (1) Gross           (2) Gross               (3) Gross          (4) Gross
                   PATIENT                                      Inpatient Revenue       Outpatient          Inpatient Revenue      Outpatient
Line      REVENUE PRODUCING CENTERS                  Account                             Revenue                                    Revenue       Line
 No                                                    No                                                                                          No
              Revenue Subclassifications                               .04                     .44                  .14                  .54
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                        230
235 Surgery and Recovery Services                     4420          $10,002              $154,908                 $23,102           $62,588       235
240 Ambulatory Surgery Services                       4430                                                                                        240
245 Anesthesiology                                    4450           $3,300                  $78,600              $3,600            $33,150       245
250 Medical Supplies sold to Patients                 4470          $42,451              $126,931                 $15,603           $51,672       250
255 Durable Medical Equipment                         4480                                                                                        255
260 Clinical Laboratory Services                      4500          $106,015                 $831,111             $35,874           $181,674      260
265 Pathological Laboratory Services                  4520                                                                                        265
270 Blood Bank                                        4540                                                                                        270
275 Echocardiology                                    4560                                                                                        275
280 Cardiac Catheterization Services                  4570                                                                                        280
285 Cardiology Services                               4590                                                                                        285
290 Electromyography                                  4610                                                                                        290
295 Electroencephalography                            4620                                                                                        295
300 Radiology - Diagnostic                            4630          $86,890              $1,269,654               $51,930           $667,750      300
305 Radiology - Therapeutic                           4640                                                                                        305
310 Nuclear Medicine                                  4650                                                                                        310
315 Magnetic Resonance Imaging                        4660                                                                                        315
320 Ultrasonography                                   4670                                                                                        320
325 Computed Tomographic Scanner                      4680                                                                                        325
330 Drugs Sold to Patients                            4710          $437,505             $673,966                 $53,367           $104,816      330
335 Respiratory Therapy                               4720          $100,837                 $84,509              $29,329           $28,957       335
340 Pulmonary Function Services                       4730                                                                                        340
345 Renal Dialysis                                    4740                                                                                        345
350 Lithotripsy                                       4750                                                                                        350
355 Gastro-Intestinal Services                        4760                                                                                        355
360 Physical Therapy                                  4770          $40,298              $317,973                 $5,468            $118,494      360
365 Speech- Language Pathology                        4780          $18,373                  $9,355               $1,160                          365
370 Occupational Therapy                              4790           $6,183                  $2,263                                               370
375 Other Physical Medicine                           4800                                                                                        375
380 Electroconvulsive Therapy                         4820                                                                                        380
385 Psychiatric/Psychological Testing                 4830                                                                                        385
390 Psychiatric Individual/Group Therapy              4840                                                                                        390
395 Organ Acquisition                                 4860                                                                                        395
400 Other Ancillary Services                          4870                                                                                        400
405 TOTAL ANCILLARY SERVICES                                        $851,854             $3,549,270             $219,433           $1,249,101     405
415 TOTAL PATIENT REVENUE                                          $2,391,857           $4,858,756             $570,909            $1,734,091     415
                                                                           MEDICARE                           MEDICARE
                  DEDUCTIONS FROM REVENUE                                     Traditional                    Managed Care
                                                                    Inpatient         Outpatient                 Total
420 Provision for Bad Debts                                                                                                                       420
425 Contractual Adjustments (exclude capitation revenue)           $1,291,603            $2,623,728            $1,244,700                         425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                     426
430 Charity                                                                                                                                       430
435 Restricted Donations and Subsidies for Indigent Care                                                                                          435
    (Credit Balance)
440 Teaching Allowances                                                                                                                           440
445 Support for Clinical Teaching (Credit Balance)                                                                                                445
450 Other Deductions                                                                                                                              450
455 TOTAL DEDUCTIONS FROM REVENUE                                  $1,291,603            $2,623,728            $1,244,700                         455
457 CAPITATION PREMIUM REVENUE                                                                                                                    457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                     $1,100,254            $2,235,028            $1,060,300                         460
                                                                                                                                                MCH - 000384
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    325 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2297
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (8 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                            Report Period End:         06/30/2013
                                                                                                       MEDI-CAL
                                                                               Traditional                                Managed Care
                                                                    (5) Gross           (6) Gross               (7) Gross          (8) Gross
Line               PATIENT                                      Inpatient Revenue       Outpatient          Inpatient Revenue      Outpatient     Line
No        REVENUE PRODUCING CENTERS                  Account                             Revenue                                    Revenue       No
                                                       No
              Revenue Subclassifications                               .05                     .45                  .15                  .55
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                        230
235 Surgery and Recovery Services                     4420           $5,001                  $23,988               $2,934           $14,602       235
240 Ambulatory Surgery Services                       4430                                                                                        240
245 Anesthesiology                                    4450           $2,100                  $5,250                $1,200            $6,150       245
250 Medical Supplies sold to Patients                 4470          $36,407                  $47,734               $3,860           $32,323       250
255 Durable Medical Equipment                         4480                                                                                        255
260 Clinical Laboratory Services                      4500          $40,472              $371,518                  $9,902           $139,580      260
265 Pathological Laboratory Services                  4520                                                                                        265
270 Blood Bank                                        4540                                                                                        270
275 Echocardiology                                    4560                                                                                        275
280 Cardiac Catheterization Services                  4570                                                                                        280
285 Cardiology Services                               4590                                                                                        285
290 Electromyography                                  4610                                                                                        290
295 Electroencephalography                            4620                                                                                        295
300 Radiology - Diagnostic                            4630          $62,330              $807,029                 $12,490           $365,649      300
305 Radiology - Therapeutic                           4640                                                                                        305
310 Nuclear Medicine                                  4650                                                                                        310
315 Magnetic Resonance Imaging                        4660                                                                                        315
320 Ultrasonography                                   4670                                                                                        320
325 Computed Tomographic Scanner                      4680                                                                                        325
330 Drugs Sold to Patients                            4710         $1,322,818            $114,353                 $12,263           $54,470       330
335 Respiratory Therapy                               4720          $132,202                 $22,783               $8,098            $9,682       335
340 Pulmonary Function Services                       4730                                                                                        340
345 Renal Dialysis                                    4740                                                                                        345
350 Lithotripsy                                       4750                                                                                        350
355 Gastro-Intestinal Services                        4760                                                                                        355
360 Physical Therapy                                  4770           $1,364                  $80,050                                 $27,311      360
365 Speech- Language Pathology                        4780                                   $5,165                                      $380     365
370 Occupational Therapy                              4790                                                                                        370
375 Other Physical Medicine                           4800                                                                                        375
380 Electroconvulsive Therapy                         4820                                                                                        380
385 Psychiatric/Psychological Testing                 4830                                                                                        385
390 Psychiatric Individual/Group Therapy              4840                                                                                        390
395 Organ Acquisition                                 4860                                                                                        395
400 Other Ancillary Services                          4870                                                                                        400
405 TOTAL ANCILLARY SERVICES                                       $1,602,694            $1,477,870               $50,747           $650,147      405
415 TOTAL PATIENT REVENUE                                          $4,906,666            $4,144,187               $162,818         $1,512,906     415
                                                                   MEDI-CAL                                    MEDI-CAL
                                                                  Traditional                                Managed Care
                  DEDUCTIONS FROM REVENUE                            Total                                      Total
420 Provision for Bad Debts                                                                                                                       420
425 Contractual Adjustments (exclude capitation revenue)           $4,535,901                                     $921,648                        425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                       ($67,544)                                                                     426
430 Charity                                                                                                                                       430
435 Restricted Donations and Subsidies for Indigent Care                                                                                          435
    (Credit Balance)
440 Teaching Allowances                                                                                                                           440
445 Support for Clinical Teaching (Credit Balance)                                                                                                445
450 Other Deductions                                                                                                                              450
455 TOTAL DEDUCTIONS FROM REVENUE                                  $4,468,357                                     $921,648                        455
457 CAPITATION PREMIUM REVENUE                                                                                                                    457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                     $4,582,496                                     $754,076                        460
                                                                                                                                                MCH - 000385
        Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document    49-15 FACSIMILE
                                       DISCLOSURE REPORT  Filed 10/11/18 Page       326 of1/30/2015
                                                                           Date Prepared:    478 Page ID
12                                                  #:2298
                     SUPPLEMENTAL PATIENT REVENUE INFORMATION         ( Page 12 (9 of 12) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                        Report Period End:        06/30/2013
                                                                                       COUNTY INDIGENT PROGRAMS
                                                                               Traditional                           Managed Care
                                                                    (9) Gross           (10) Gross         (11) Gross         (12) Gross
Line               PATIENT                           Account    Inpatient Revenue       Outpatient      Inpatient Revenue     Outpatient     Line
 No       REVENUE PRODUCING CENTERS                    No                                Revenue                               Revenue        No
              Revenue Subclassifications                               .07                   .47               .17                  .57
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                   230
235 Surgery and Recovery Services                     4420                                                   $4,400             $2,200       235
240 Ambulatory Surgery Services                       4430                                                                                   240
245 Anesthesiology                                    4450                                                   $1,800                 $900     245
250 Medical Supplies sold to Patients                 4470                                                   $5,959             $11,424      250
255 Durable Medical Equipment                         4480                                                                                   255
260 Clinical Laboratory Services                      4500                                                  $10,299            $47,094       260
265 Pathological Laboratory Services                  4520                                                                                   265
270 Blood Bank                                        4540                                                                                   270
275 Echocardiology                                    4560                                                                                   275
280 Cardiac Catheterization Services                  4570                                                                                   280
285 Cardiology Services                               4590                                                                                   285
290 Electromyography                                  4610                                                                                   290
295 Electroencephalography                            4620                                                                                   295
300 Radiology - Diagnostic                            4630                                                  $16,170            $142,609      300
305 Radiology - Therapeutic                           4640                                                                                   305
310 Nuclear Medicine                                  4650                                                                                   310
315 Magnetic Resonance Imaging                        4660                                                                                   315
320 Ultrasonography                                   4670                                                                                   320
325 Computed Tomographic Scanner                      4680                                                                                   325
330 Drugs Sold to Patients                            4710                                                  $44,642            $34,522       330
335 Respiratory Therapy                               4720                                                  $21,325             $5,364       335
340 Pulmonary Function Services                       4730                                                                                   340
345 Renal Dialysis                                    4740                                                                                   345
350 Lithotripsy                                       4750                                                                                   350
355 Gastro-Intestinal Services                        4760                                                                                   355
360 Physical Therapy                                  4770                                                    $583                           360
365 Speech- Language Pathology                        4780                                                                                   365
370 Occupational Therapy                              4790                                                                                   370
375 Other Physical Medicine                           4800                                                                                   375
380 Electroconvulsive Therapy                         4820                                                                                   380
385 Psychiatric/Psychological Testing                 4830                                                                                   385
390 Psychiatric Individual/Group Therapy              4840                                                                                   390
395 Organ Acquisition                                 4860                                                                                   395
400 Other Ancillary Services                          4870                                                                                   400
405 TOTAL ANCILLARY SERVICES                                                                                $105,178           $244,113      405
415 TOTAL PATIENT REVENUE                                                                                   $244,907           $522,857      415
                                                                COUNTY INDIGENT PROGRAMS                 CO. INDIGENT
                                                                             Traditional                  PROGRAMS
                  DEDUCTIONS FROM REVENUE                                                                 Managed Care
                                                                   Inpatient          Outpatient              Total
420 Provision for Bad Debts                                                                                                                  420
425 Contractual Adjustments (exclude capitation revenue)                                                        $767,764                     425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                426
430 Charity                                                                                                                                  430
435 Restricted Donations and Subsidies for Indigent Care                                                                                     435
    (Credit Balance)
440 Teaching Allowances                                                                                                                      440
445 Support for Clinical Teaching (Credit Balance)                                                                                           445
450 Other Deductions                                                                                                                         450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                               $767,764                     455
457 CAPITATION PREMIUM REVENUE                                                                                                               457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                                                               460
                                                                                                                                           MCH - 000386
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    327 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2299
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                          ( Page 12 (10 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                             Report Period End:       06/30/2013
                                                                                               OTHER THIRD PARTIES
                                                                                Traditional                               Managed Care
                                                                   (13) Gross            (14) Gross             (15) Gross         (16) Gross
Line               PATIENT                           Account    Inpatient Revenue        Outpatient          Inpatient Revenue     Outpatient        Line
 No       REVENUE PRODUCING CENTERS                    No                                 Revenue                                   Revenue           No
              Revenue Subclassifications                           .02, .03, .06         .42, .43, .46          .12,.13,.16        .52, .53, .56
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                                           230
235 Surgery and Recovery Services                     4420           $1,200                   $35,300            $17,200            $212,884         235
240 Ambulatory Surgery Services                       4430                                                                                           240
245 Anesthesiology                                    4450            $600                    $14,294             $7,500            $129,345         245
250 Medical Supplies sold to Patients                 4470           $2,886                   $41,468            $26,133            $258,698         250
255 Durable Medical Equipment                         4480                                                                                           255
260 Clinical Laboratory Services                      4500           $4,210                   $39,921            $59,329            $793,657         260
265 Pathological Laboratory Services                  4520                                                                                           265
270 Blood Bank                                        4540                                                                                           270
275 Echocardiology                                    4560                                                                                           275
280 Cardiac Catheterization Services                  4570                                                                                           280
285 Cardiology Services                               4590                                                                                           285
290 Electromyography                                  4610                                                                                           290
295 Electroencephalography                            4620                                                                                           295
300 Radiology - Diagnostic                            4630           $9,330               $145,950               $90,250            $2,441,149       300
305 Radiology - Therapeutic                           4640                                                                                           305
310 Nuclear Medicine                                  4650                                                                                           310
315 Magnetic Resonance Imaging                        4660                                                                                           315
320 Ultrasonography                                   4670                                                                                           320
325 Computed Tomographic Scanner                      4680                                                                                           325
330 Drugs Sold to Patients                            4710           $11,152                  $29,411            $101,815           $349,738         330
335 Respiratory Therapy                               4720           $4,436                   $3,694             $33,237             $76,142         335
340 Pulmonary Function Services                       4730                                                                                           340
345 Renal Dialysis                                    4740                                                                                           345
350 Lithotripsy                                       4750                                                                                           350
355 Gastro-Intestinal Services                        4760                                                                                           355
360 Physical Therapy                                  4770                                $155,149                $4,247            $388,246         360
365 Speech- Language Pathology                        4780                                     $920                                  $9,035          365
370 Occupational Therapy                              4790                                                         $720                              370
375 Other Physical Medicine                           4800                                                                                           375
380 Electroconvulsive Therapy                         4820                                                                                           380
385 Psychiatric/Psychological Testing                 4830                                                                                           385
390 Psychiatric Individual/Group Therapy              4840                                                                                           390
395 Organ Acquisition                                 4860                                                                                           395
400 Other Ancillary Services                          4870                                                                                           400
405 TOTAL ANCILLARY SERVICES                                         $33,814              $466,107               $340,431           $4,658,894       405
415 TOTAL PATIENT REVENUE                                            $86,064            $689,034                $888,000            $7,548,486       415
                                                                      OTHER THIRD PARTIES                    OTHER THIRD
                                                                             Traditional                       PARTIES
                  DEDUCTIONS FROM REVENUE                                                                     Managed Care
                                                                    Inpatient          Outpatient                 Total
420 Provision for Bad Debts                                                                                     $1,252,929                           420
425 Contractual Adjustments (exclude capitation revenue)             $51,638              $413,420              $4,538,244                           425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                                        426
430 Charity                                                                                                                                          430
435 Restricted Donations and Subsidies for Indigent Care                                                                                             435
    (Credit Balance)
440 Teaching Allowances                                                                                                                              440
445 Support for Clinical Teaching (Credit Balance)                                                                                                   445
450 Other Deductions                                                                                                                                 450
455 TOTAL DEDUCTIONS FROM REVENUE                                    $51,638              $413,420              $5,791,173                           455
457 CAPITATION PREMIUM REVENUE                                                                                                                       457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                       $34,426              $275,614              $2,645,313                           460
                                                                                                                                                   MCH - 000387
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    328 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2300
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                               ( Page 12 (11 of 12) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2013
                                                                         OTHER INDIGENT                     OTHER PAYORS
                                                                   (17) Gross       (18) Gross       (19) Gross          (20) Gross
Line               PATIENT                           Account    Inpatient Revenue   Outpatient    Inpatient Revenue      Outpatient     Line
 No       REVENUE PRODUCING CENTERS                    No                            Revenue                              Revenue        No
              Revenue Subclassifications                               .08             .48             .00, .09            .40, .49
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                              230
235 Surgery and Recovery Services                     4420                                             $10,400             $1,390       235
240 Ambulatory Surgery Services                       4430                                                                              240
245 Anesthesiology                                    4450                                             $5,400               $600        245
250 Medical Supplies sold to Patients                 4470                                             $13,422            $42,606       250
255 Durable Medical Equipment                         4480                                                                              255
260 Clinical Laboratory Services                      4500                                             $33,262            $211,565      260
265 Pathological Laboratory Services                  4520                                                                              265
270 Blood Bank                                        4540                                                                              270
275 Echocardiology                                    4560                                                                              275
280 Cardiac Catheterization Services                  4570                                                                              280
285 Cardiology Services                               4590                                                                              285
290 Electromyography                                  4610                                                                              290
295 Electroencephalography                            4620                                                                              295
300 Radiology - Diagnostic                            4630                                             $34,050            $571,355      300
305 Radiology - Therapeutic                           4640                                                                              305
310 Nuclear Medicine                                  4650                                                                              310
315 Magnetic Resonance Imaging                        4660                                                                              315
320 Ultrasonography                                   4670                                                                              320
325 Computed Tomographic Scanner                      4680                                                                              325
330 Drugs Sold to Patients                            4710                                             $47,485            $101,745      330
335 Respiratory Therapy                               4720                                             $13,509            $22,275       335
340 Pulmonary Function Services                       4730                                                                              340
345 Renal Dialysis                                    4740                                                                              345
350 Lithotripsy                                       4750                                                                              350
355 Gastro-Intestinal Services                        4760                                                                              355
360 Physical Therapy                                  4770                                              $291              $61,232       360
365 Speech- Language Pathology                        4780                                                                              365
370 Occupational Therapy                              4790                                                                              370
375 Other Physical Medicine                           4800                                                                              375
380 Electroconvulsive Therapy                         4820                                                                              380
385 Psychiatric/Psychological Testing                 4830                                                                              385
390 Psychiatric Individual/Group Therapy              4840                                                                              390
395 Organ Acquisition                                 4860                                                                              395
400 Other Ancillary Services                          4870                                                                              400
405 TOTAL ANCILLARY SERVICES                                                                          $157,819           $1,012,768     405
415 TOTAL PATIENT REVENUE                                                                             $400,554       $2,262,415         415
                  DEDUCTIONS FROM REVENUE                                OTHER INDIGENT                     OTHER PAYORS
                                                                    Inpatient       Outpatient        Inpatient          Outpatient
420 Provision for Bad Debts                                                                                              $1,252,930     420
425 Contractual Adjustments (exclude capitation revenue)                                                                                425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                                                           426
430 Charity                                                                                                               $423,571      430
435 Restricted Donations and Subsidies for Indigent Care                                                                                435
    (Credit Balance)
440 Teaching Allowances                                                                                                                 440
445 Support for Clinical Teaching (Credit Balance)                                                                                      445
450 Other Deductions                                                                                                                    450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                                        $1,676,501     455
457 CAPITATION PREMIUM REVENUE                                                                                                          457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                        $400,554            $585,914      460


                                                                                                                                      MCH - 000388
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    329 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2301
12                               SUPPLEMENTAL PATIENT REVENUE INFORMATION                                    ( Page 12 (12 of 12) Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                       Report Period End:     06/30/2013

                                                                                        TOTAL
                                                                   (21) Gross         (22) Gross       (23) Gross patient
Line               PATIENT                           Account    Inpatient Revenue     Outpatient            Revenue       Line
 No       REVENUE PRODUCING CENTERS                    No                              Revenue                             No
    ANCILLARY SERVICES:
230 Labor and Delivery Services                       4400                                                                230
235 Surgery and Recovery Services                     4420          $74,239            $507,860            $582,099       235
240 Ambulatory Surgery Services                       4430                                                                240
245 Anesthesiology                                    4450          $25,500            $268,289            $293,789       245
250 Medical Supplies sold to Patients                 4470          $146,721           $612,856            $759,577       250
255 Durable Medical Equipment                         4480                                                                255
260 Clinical Laboratory Services                      4500          $299,363          $2,616,120          $2,915,483      260
265 Pathological Laboratory Services                  4520                                                                265
270 Blood Bank                                        4540                                                                270
275 Echocardiology                                    4560                                                                275
280 Cardiac Catheterization Services                  4570                                                                280
285 Cardiology Services                               4590                                                                285
290 Electromyography                                  4610                                                                290
295 Electroencephalography                            4620                                                                295
300 Radiology - Diagnostic                            4630          $363,440           $6,411,145         $6,774,585      300
305 Radiology - Therapeutic                           4640                                                                305
310 Nuclear Medicine                                  4650                                                                310
315 Magnetic Resonance Imaging                        4660                                                                315
320 Ultrasonography                                   4670                                                                320
325 Computed Tomographic Scanner                      4680                                                                325
330 Drugs Sold to Patients                            4710         $2,031,047         $1,463,021          $3,494,068      330
335 Respiratory Therapy                               4720          $342,973           $253,406            $596,379       335
340 Pulmonary Function Services                       4730                                                                340
345 Renal Dialysis                                    4740                                                                345
350 Lithotripsy                                       4750                                                                350
355 Gastro-Intestinal Services                        4760                                                                355
360 Physical Therapy                                  4770          $52,251           $1,148,455          $1,200,706      360
365 Speech- Language Pathology                        4780          $19,533             $24,855             $44,388       365
370 Occupational Therapy                              4790           $6,903              $2,263             $9,166        370
375 Other Physical Medicine                           4800                                                                375
380 Electroconvulsive Therapy                         4820                                                                380
385 Psychiatric/Psychological Testing                 4830                                                                385
390 Psychiatric Individual/Group Therapy              4840                                                                390
395 Organ Acquisition                                 4860                                                                395
400 Other Ancillary Services                          4870                                                                400
405 TOTAL ANCILLARY SERVICES                                       $3,361,970         $13,308,270         $16,670,240     405
415 TOTAL PATIENT REVENUE                                          $9,651,775         $23,272,732         $32,924,507     415
              DEDUCTIONS FROM REVENUE
                                                                 Total Inpatient    Total Outpatient         Total
420 Provision for Bad Debts                                                                               $2,505,859      420
425 Contractual Adjustments (exclude capitation revenue)                                                  $16,388,646     425
    Disproportionate share payments for Medi-Cal patient days
426 (SB 855) (Credit Balance)                                                                              ($67,544)      426
430 Charity                                                                                                $423,571       430
435 Restricted Donations and Subsidies for Indigent Care                                                                  435
    (Credit Balance)
440 Teaching Allowances                                                                                                   440
445 Support for Clinical Teaching (Credit Balance)                                                                        445
450 Other Deductions                                                                                                      450
455 TOTAL DEDUCTIONS FROM REVENUE                                                                         $19,250,532     455
457 CAPITATION PREMIUM REVENUE                                                                                            457
460 NET PATIENT REVENUE (Line 415 - 455 + 457)                                                            $13,673,975     460




                                                                                                                                      MCH - 000389
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    330 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2302
14                          SUPPLEMENTAL OTHER OPERATING REVENUE INFORMATION               ( Page 14 Submitted Data )

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                    Report Period End:      06/30/2013
Line             SUPPLEMENTAL OTHER OPERATING REVENUE INFORMATION             Account    (1)   Other Operating      Line
 No                                                                             No.                Revenue           No
       PART I: COST REDUCTIONS DISTRIBUTED TO SEVERAL COST CENTERS
 5     Donated Commodities                                                     5650                                     5
 10    Cash Discounts of Purchases                                             5660                                     10
 15    Sale of Scrap and Waste                                                 5670                                     15
 20    Rebates and Refunds                                                     5680                 $22,706             20
 25    Other Commissions                                                       5710                                     25
 30    Non-Patient Room Rentals                                                5730                                     30
 35    Other (Specify) OOR-PT SALES                                                                 $1,031              35
 40      OOR-ST MCH                                                                                 $2,000              40
 45      RADIOLOGY SALES REVENUE                                                                    $1,075              45
 50                                                                                                                     50
       PART II: MINOR RECOVERIES DISTRIBUTED TO ONE COST CENTER
 65    Telephone and Telegraph Revenue                                         5470                                     65
 70    Donated Blood                                                           5750                                     70
 75    Vending Machine Commissions                                             5690                  $604               75
 80    Television/Radio Rentals                                                5720                                     80
 85    Finance Charges on Patient Accounts Receivable                          5520                                     85
 90    Child Care Services Revenue - Employees                                 5760                                     90
 95    Other (Specify)                                                                                                  95
100                                                                                                                     100
105                                                                                                                     105
110                                                                                                                     110
115                                                                                                                     115
120    TOTAL PARTS I AND II                                                                         $27,416             120
       PART III: OTHER OPERATING REVENUE ALLOCATED
130    Non-Patient Food Sales                                                  5320                 $73,891             130
135    Laundry and Linen Revenue                                               5340                                     135
140    Social Work Services Revenue                                            5350                                     140
145    Supplies sold to Non-Patients Revenue                                   5370                                     145
150    Drugs Sold to Non-Patients Revenue                                      5380                 $25,304             150
155    Purchasing Services Revenue                                             5390                                     155
160    Parking Revenue                                                         5430                                     160
165    Housekeeping & Maintenance Services Revenue                             5440                                     165
170    Data Processing Services Revenue                                        5480                                     170
175    Medical Records Abstracts Sales                                         5700                 $3,960              175
180    Management Services Revenue                                             5740                                     180
185    Transfers from Restricted Funds for Operations (Non-Revenue Centers)    5790                                     185
190    Worker's Compensation Refunds                                           5782                 $9,123              190
195    Community Health Education Revenue                                      5770                                     195
196    Reinsurance Recoveries                                                  5781                                     196
200    Other (Specify) MISC REVENUE                                                                $330,220             200
205      LABORATORY                                                                                 $32,610             205
210      PHARMACY                                                                                  $128,793             210
215      PHYSICAL THERAPY-HCARE                                                                     $26,118             215
220    TOTAL PART III                                                                              $630,019             220
       PART IV: RESEARCH & EDUCATION REVENUES AND TRANSFERS
225    Transfers from Restricted Funds for Research Expense                    5010                                     225
230    School of Nursing Tuition                                               5220                                     230
235    Licensed Vocational Nurse Program Tuition                               5230                                     235
240    Medical Postgraduate Education Tuition                                  5240                                     240
245    Paramedical Education Tuition                                           5250                                     245
250    Student Housing Revenue                                                 5260                                     250
255    Other Health Profession Education Revenue                               5270                                     255
260    Transfers from Restricted Funds for Education Expense                   5280                                     260
270    Transfers from Restricted Funds for Operations (Revenue Centers)        5790                                     270
275    TOTAL PART IV                                                                                                    275
280    TOTAL OTHER OPERATING REVENUE (Sum of Lines 120,220 and 275)                                $657,435             280

                                                                                                                    MCH - 000390
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    331 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2303
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT               ( Page 15 (1 of 6) Submitted Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL               Report Period End:    06/30/2013

                                                                             COMPENSATION

                                                              (1)        (2)               (3)              (4)
                     PATIENT                                Salaries   Employee     Professional Fees      Total
Line        REVENUE PRODUCING CENTERS            Account   and Wages    Benefits                        Compensation     Line
 No                                                                                                                       No
                Natural Classification Code        No         .07        .10-.19           .20
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care             6010                                                                   5
 10    Coronary Care                               6030                                                                   10
 15    Pediatric Intensive Care                    6050                                                                   15
 20    Neonatal Intensive Care                     6070                                                                   20
 25    Psychiatric Intensive (Isolation) Care      6090                                                                   25
 30    Burn Care                                   6110                                                                   30
 35    Other Intensive Care                        6130                                                                   35
 40    Definitive Observation                      6150                                                                   40
 45    Medical/Surgical Acute                      6170                                                                   45
 50    Pediatric Acute                             6290                                                                   50
 55    Psychiatric Acute - Adult                   6340                                                                   55
 60    Psychiatric Acute - Adolescent & Child      6360                                                                   60
 65    Obstetrics Acute                            6380                                                                   65
 70    Alternate Birthing Center                   6400                                                                   70
 75    Chemical Dependency Services                6420                                                                   75
 80    Physical Rehabilitation Care                6440                                                                   80
 85    Hospice - Inpatient Care                    6470                                                                   85
 90    Other Acute Care                            6510                                                                   90
 95    Nursery Acute                               6530                                                                   95
100 Sub-Acute Care                                 6560                                                                  100
101 Sub-Acute Care - Pediatric                     6570                                                                  101
105 Skilled Nursing Care                           6580                                  $24,000           $24,000       105
110 Psychiatric Long-Term Care                     6610                                                                  110
115 Intermediate Care                              6630                                                                  115
120 Residential Care                               6680                                                                  120
125 Other Long-Term Care Services                  6780                                                                  125
145 Other Daily Hospital Services                  6900                                                                  145
150 TOTAL DAILY HOSPITAL SERVICES                                                        $24,000           $24,000       150
       AMBULATORY SERVICES
160 Emergency Services                             7010                                 $511,950          $511,950       160
165 Medical Transportation Services                7040                                                                  165
170 Psychiatric Emergency Rooms                    7060                                                                  170
175 Clinics                                        7070                                 $218,975          $218,975       175
180 Satellite Clinics                              7180                                   $525              $525         180
185 Satellite Ambulatory Surgery Center            7200                                                                  185
190 Outpatient Chemical Dependency Svcs.           7220                                                                  190
195 Observation Care                               7230                                                                  195
200 Partial Hospitalization - Psychiatric          7260                                                                  200
205 Home Health Care Services                      7290                                                                  205
210 Hospice - Outpatient Services                  7310                                                                  210
215 Adult Day Health Care Services                 7320                                                                  215
220 Other Ambulatory Services                      7390                                                                  220
225 TOTAL AMBULATORY SERVICES                                                           $731,450          $731,450       225




                                                                                                                       MCH - 000391
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    332 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2304
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                      ( Page 15 (2 of 6) Submitted Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2013

                                                                          PERCENT OF TIME SPENT BY FUNCTION

                                                              (5)                (6)              (7)               (8)
                     PATIENT                                 Research          Medical          General          Nursing and
Line        REVENUE PRODUCING CENTERS            Account   Supported by      Education       Administration   Paramedical Care Line
 No                                                No        Hospital       Supported by      and Hospital       of Hospital    No
                                                                            Hospital (Non-    Committees          Patients
                                                                              Inservice)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                          5
 10    Coronary Care                              6030                                                                          10
 15    Pediatric Intensive Care                   6050                                                                          15
 20    Neonatal Intensive Care                    6070                                                                          20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                          25
 30    Burn Care                                  6110                                                                          30
 35    Other Intensive Care                       6130                                                                          35
 40    Definitive Observation                     6150                                                                          40
 45    Medical/Surgical Acute                     6170                                                                          45
 50    Pediatric Acute                            6290                                                                          50
 55    Psychiatric Acute - Adult                  6340                                                                          55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                          60
 65    Obstetrics Acute                           6380                                                                          65
 70    Alternate Birthing Center                  6400                                                                          70
 75    Chemical Dependency Services               6420                                                                          75
 80    Physical Rehabilitation Care               6440                                                                          80
 85    Hospice - Inpatient Care                   6470                                                                          85
 90    Other Acute Care                           6510                                                                          90
 95    Nursery Acute                              6530                                                                          95
100 Sub-Acute Care                                6560                                                                         100
101 Sub-Acute Care - Pediatric                    6570                                                                         101
105 Skilled Nursing Care                          6580                                                                         105
110 Psychiatric Long-Term Care                    6610                                                                         110
115 Intermediate Care                             6630                                                                         115
120 Residential Care                              6680                                                                         120
125 Other Long-Term Care Services                 6780                                                                         125
145 Other Daily Hospital Services                 6900                                                                         145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                              150
       AMBULATORY SERVICES
160 Emergency Services                            7010                                                                         160
165 Medical Transportation Services               7040                                                                         165
170 Psychiatric Emergency Rooms                   7060                                                                         170
175 Clinics                                       7070                                                                         175
180 Satellite Clinics                             7180                                                                         180
185 Satellite Ambulatory Surgery Center           7200                                                                         185
190 Outpatient Chemical Dependency Svcs.          7220                                                                         190
195 Observation Care                              7230                                                                         195
200 Partial Hospitalization - Psychiatric         7260                                                                         200
205 Home Health Care Services                     7290                                                                         205
210 Hospice - Outpatient Services                 7310                                                                         210
215 Adult Day Health Care Services                7320                                                                         215
220 Other Ambulatory Services                     7390                                                                         220
225 TOTAL AMBULATORY SERVICES                                                                                                  225




                                                                                                                            MCH - 000392
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    333 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2305
15                        RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                          ( Page 15 (3 of 6) Submitted Data )
                          COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:      06/30/2013
                                                             PERCENT OF TIME SPENT BY
                                                                    FUNCTION
                                                                (9)                  (10)               (13)
                     PATIENT                                Physician and      Supervision and      Allocation of
Line        REVENUE PRODUCING CENTERS            Account   Intern/Resident     Other Functions   Page 16, Column Line
 No                                                No      Care of Hospital   of the Cost Center (9), to Revenue  No
                                                               Patients                           Centers (See
                                                                                                   Instructions)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                            5
 10    Coronary Care                              6030                                                            10
 15    Pediatric Intensive Care                   6050                                                            15
 20    Neonatal Intensive Care                    6070                                                            20
 25    Psychiatric Intensive (Isolation) Care     6090                                                            25
 30    Burn Care                                  6110                                                            30
 35    Other Intensive Care                       6130                                                            35
 40    Definitive Observation                     6150                                                            40
 45    Medical/Surgical Acute                     6170                                                            45
 50    Pediatric Acute                            6290                                                            50
 55    Psychiatric Acute - Adult                  6340                                                            55
 60    Psychiatric Acute - Adolescent & Child     6360                                                            60
 65    Obstetrics Acute                           6380                                                            65
 70    Alternate Birthing Center                  6400                                                            70
 75    Chemical Dependency Services               6420                                                            75
 80    Physical Rehabilitation Care               6440                                                            80
 85    Hospice - Inpatient Care                   6470                                                            85
 90    Other Acute Care                           6510                                                            90
 95    Nursery Acute                              6530                                                            95
100 Sub-Acute Care                                6560                                                           100
101 Sub-Acute Care - Pediatric                    6570                                                           101
105 Skilled Nursing Care                          6580                            $24,000                        105
110 Psychiatric Long-Term Care                    6610                                                           110
115 Intermediate Care                             6630                                                           115
120 Residential Care                              6680                                                           120
125 Other Long-Term Care Services                 6780                                                           125
145 Other Daily Hospital Services                 6900                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                                                 $24,000                        150
       AMBULATORY SERVICES
160 Emergency Services                            7010         $511,950                                          160
165 Medical Transportation Services               7040                                                           165
170 Psychiatric Emergency Rooms                   7060                                                           170
175 Clinics                                       7070        $194,975            $24,000                        175
180 Satellite Clinics                             7180          $525                                             180
185 Satellite Ambulatory Surgery Center           7200                                                           185
190 Outpatient Chemical Dependency Svcs.          7220                                                           190
195 Observation Care                              7230                                                           195
200 Partial Hospitalization - Psychiatric         7260                                                           200
205 Home Health Care Services                     7290                                                           205
210 Hospice - Outpatient Services                 7310                                                           210
215 Adult Day Health Care Services                7320                                                           215
220 Other Ambulatory Services                     7390                                                           220
225 TOTAL AMBULATORY SERVICES                                 $707,450            $24,000                        225




                                                                                                                               MCH - 000393
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    334 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2306
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT              ( Page 15 (4 of 6) Submitted Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                Report Period End:      06/30/2013

                                                                          COMPENSATION

                                                           (1)         (2)             (3)               (4)
                   PATIENT                             Salaries     Employee        Professional        Total
Line      REVENUE PRODUCING CENTERS          Account    and Wages    Benefits         Fees           Compensation     Line
 No                                                                                                                    No
              Natural Classification Code      No          .07        .10-.19           .20
       ANCILLARY SERVICES
230 Labor and Delivery Services                7400                                                                   230
235 Surgery and Recovery Services              7420                                   $22,000           $22,000       235
240 Ambulatory Surgery Services                7430                                                                   240
245 Anesthesiology                             7450                                                                   245
250 Medical Supplies Sold to Patients          7470                                                                   250
255 Durable Medical Equipment                  7480                                                                   255
260 Clinical Laboratory Services               7500                                   $24,000           $24,000       260
265 Pathological Laboratory Services           7520                                                                   265
270 Blood Bank                                 7540                                                                   270
275 Echocardiology                             7560                                                                   275
280 Cardiac Catheterization Services           7570                                                                   280
285 Cardiology Services                        7590                                                                   285
290 Electromyography                           7610                                                                   290
295 Electroencephalography                     7620                                                                   295
300 Radiology - Diagnostic                     7630                                   $37,720           $37,720       300
305 Radiology - Therapeutic                    7640                                                                   305
310 Nuclear Medicine                           7650                                                                   310
315 Magnetic Resonance Imaging                 7660                                                                   315
320 Ultrasonography                            7670                                                                   320
325 Computed Tomographic Scanner               7680                                                                   325
330 Drugs Sold to Patients                     7710                                                                   330
335 Respiratory Therapy                        7720                                                                   335
340 Pulmonary Function Services                7730                                                                   340
345 Renal Dialysis                             7740                                                                   345
350 Lithotripsy                                7750                                                                   350
355 Gastro-Intestinal Services                 7760                                                                   355
360 Physical Therapy                           7770                                                                   360
365 Speech-Language Pathology                  7780                                                                   365
370 Occupational Therapy                       7790                                                                   370
375 Other Physical Medicine                    7800                                                                   375
380 Electroconvulsive Therapy                  7820                                                                   380
385 Psychiatric/Psychological Testing          7830                                                                   385
390 Psychiatric Individual/Group Therapy       7840                                                                   390
395 Organ Acquisition                          7860                                                                   395
400 Other Ancillary Services                   7870                                                                   400
405 TOTAL ANCILLARY SERVICES                                                          $83,720           $83,720       405




                                                                                                                    MCH - 000394
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    335 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2307
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                    ( Page 15 (5 of 6) Submitted Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2013

                                                                      PERCENT OF TIME SPENT BY FUNCTION

                                                          (5)                 (6)             (7)                (8)
                   PATIENT                               Research          Medical          General         Nursing and
Line      REVENUE PRODUCING CENTERS          Account   Supported by      Education       Administration   Paramedical Care Line
 No                                            No        Hospital       Supported by      and Hospital       of Hospital    No
                                                                        Hospital (Non-    Committees          Patients
                                                                          Inservice)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                         230
235 Surgery and Recovery Services             7420                                                                         235
240 Ambulatory Surgery Services               7430                                                                         240
245 Anesthesiology                            7450                                                                         245
250 Medical Supplies Sold to Patients         7470                                                                         250
255 Durable Medical Equipment                 7480                                                                         255
260 Clinical Laboratory Services              7500                                                                         260
265 Pathological Laboratory Services          7520                                                                         265
270 Blood Bank                                7540                                                                         270
275 Echocardiology                            7560                                                                         275
280 Cardiac Catheterization Services          7570                                                                         280
285 Cardiology Services                       7590                                                                         285
290 Electromyography                          7610                                                                         290
295 Electroencephalography                    7620                                                                         295
300 Radiology - Diagnostic                    7630                                                                         300
305 Radiology - Therapeutic                   7640                                                                         305
310 Nuclear Medicine                          7650                                                                         310
315 Magnetic Resonance Imaging                7660                                                                         315
320 Ultrasonography                           7670                                                                         320
325 Computed Tomographic Scanner              7680                                                                         325
330 Drugs Sold to Patients                    7710                                                                         330
335 Respiratory Therapy                       7720                                                                         335
340 Pulmonary Function Services               7730                                                                         340
345 Renal Dialysis                            7740                                                                         345
350 Lithotripsy                               7750                                                                         350
355 Gastro-Intestinal Services                7760                                                                         355
360 Physical Therapy                          7770                                                                         360
365 Speech-Language Pathology                 7780                                                                         365
370 Occupational Therapy                      7790                                                                         370
375 Other Physical Medicine                   7800                                                                         375
380 Electroconvulsive Therapy                 7820                                                                         380
385 Psychiatric/Psychological Testing         7830                                                                         385
390 Psychiatric Individual/Group Therapy      7840                                                                         390
395 Organ Acquisition                         7860                                                                         395
400 Other Ancillary Services                  7870                                                                         400
405 TOTAL ANCILLARY SERVICES                                                                                               405




                                                                                                                        MCH - 000395
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    336 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2308
15                      RECLASSIFICATION WORKSHEET- PHYSICIAN AND STUDENT                        ( Page 15 (6 of 6) Submitted Data )
                        COMPENSATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:      06/30/2013
                                                         PERCENT OF TIME SPENT BY
                                                                FUNCTION
                                                             (9)                 (10)               (13)
                   PATIENT                              Physician and      Supervision and      Allocation of
Line      REVENUE PRODUCING CENTERS          Account   Intern/Resident     Other Functions   Page 16, Column Line
 No                                            No      Care of Hospital   of the Cost Center (9), to Revenue  No
                                                           Patients                           Centers (See
                                                                                               Instructions)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                           230
235 Surgery and Recovery Services             7420                            $22,000                        235
240 Ambulatory Surgery Services               7430                                                           240
245 Anesthesiology                            7450                                                           245
250 Medical Supplies Sold to Patients         7470                                                           250
255 Durable Medical Equipment                 7480                                                           255
260 Clinical Laboratory Services              7500                            $24,000                        260
265 Pathological Laboratory Services          7520                                                           265
270 Blood Bank                                7540                                                           270
275 Echocardiology                            7560                                                           275
280 Cardiac Catheterization Services          7570                                                           280
285 Cardiology Services                       7590                                                           285
290 Electromyography                          7610                                                           290
295 Electroencephalography                    7620                                                           295
300 Radiology - Diagnostic                    7630          $1,720            $36,000                        300
305 Radiology - Therapeutic                   7640                                                           305
310 Nuclear Medicine                          7650                                                           310
315 Magnetic Resonance Imaging                7660                                                           315
320 Ultrasonography                           7670                                                           320
325 Computed Tomographic Scanner              7680                                                           325
330 Drugs Sold to Patients                    7710                                                           330
335 Respiratory Therapy                       7720                                                           335
340 Pulmonary Function Services               7730                                                           340
345 Renal Dialysis                            7740                                                           345
350 Lithotripsy                               7750                                                           350
355 Gastro-Intestinal Services                7760                                                           355
360 Physical Therapy                          7770                                                           360
365 Speech-Language Pathology                 7780                                                           365
370 Occupational Therapy                      7790                                                           370
375 Other Physical Medicine                   7800                                                           375
380 Electroconvulsive Therapy                 7820                                                           380
385 Psychiatric/Psychological Testing         7830                                                           385
390 Psychiatric Individual/Group Therapy      7840                                                           390
395 Organ Acquisition                         7860                                                           395
400 Other Ancillary Services                  7870                                                           400
405 TOTAL ANCILLARY SERVICES                                $1,720            $82,000                        405




                                                                                                                           MCH - 000396
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    337 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2309
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT            ( Page 16 (1 of 3) Submitted Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                    Report Period End:    06/30/2013
                                                                              COMPENSATION

                                                           (1)            (2)             (3)              (4)
                                                         Salaries       Employee      Professional        Total
Line     NON-REVENUE PRODUCING CENTERS        Account    and Wages       Benefits      Fees            Compensation
 No                                             No                                                                      Line
                                                                                                                         No
               Natural Classification Code                 .07,.09        .10-.19           .20
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                                                      5
 10    TOTAL RESEARCH                                                                                                    10
       EDUCATION COSTS
 15    Education Administration Office         8210                                                                      15
 20    School of Nursing                       8220                                                                      20
 25    Licensed Vocational Nurse Program       8230                                                                      25
 30    Medical Postgraduate Education          8240                                                                      30
 35    Paramedical Education                   8250                                                                      35
 40    Student Housing                         8260                                                                      40
 45    Other Health Profession Education       8290                                                                      45
 50    TOTAL EDUCATION                                                                                                   50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                                                     205
210 Governing Board Expense                    8620                                                                     210
215 Public Relations                           8630                                                                     215
220 Management Engineering                     8640                                                                     220
225 Personnel                                  8650                                                                     225
230 Employee Health Services                   8660                                                                     230
235 Auxiliary Groups                           8670                                                                     235
240 Chaplaincy Services                        8680                                                                     240
245 Medical Library                            8690                                                                     245
250 Medical Records                            8700                                                                     250
255 Medical Staff Administration               8710                                       $12,000          $12,000      255
260 Nursing Administration                     8720                                                                     260
265 Nursing Float Personnel                    8730                                                                     265
270 Inservice Education - Nursing              8740                                                                     270
275 Utilization Management                     8750                                                                     275
280 Community Health Education                 8760                                                                     280
295 Other Administrative Services              8790                                                                     295
300 TOTAL ADMINISTRATIVE SERVICES                                                         $12,000          $12,000      300
       TOTAL
305 TOTAL PAGES 15 AND 16                                                                $851,170         $851,170      305
                                                        DO NOT INCLUDE ANY COMPENSATION LISTED ABOVE ON PAGE 17 OR
                                                                         18, COLUMNS (1), (2) OR (4).




                                                                                                                      MCH - 000397
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    338 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2310
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT                  ( Page 16 (2 of 3) Submitted Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:       06/30/2013
                                                                        PERCENT OF TIME SPENT BY FUNCTION

                                                            (5)                (6)              (7)                (8)
                     PATIENT                               Research          Medical          General         Nursing and
Line        REVENUE PRODUCING CENTERS                    Supported by      Education       Administration   Paramedical Care Line
 No                                                        Hospital       Supported by      and Hospital       of Hospital    No
                                              Account                     Hospital (Non-    Committees          Patients
                                                No                          Inservice)
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                                                           5
 10    TOTAL RESEARCH                                                                                                         10
       EDUCATION COSTS
 15    Education Administration Office         8210                                                                           15
 20    School of Nursing                       8220                                                                           20
 25    Licensed Vocational Nurse Program       8230                                                                           25
 30    Medical Postgraduate Education          8240                                                                           30
 35    Paramedical Education                   8250                                                                           35
 40    Student Housing                         8260                                                                           40
 45    Other Health Profession Education       8290                                                                           45
 50    TOTAL EDUCATION                                                                                                        50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                                                          205
210 Governing Board Expense                    8620                                                                          210
215 Public Relations                           8630                                                                          215
220 Management Engineering                     8640                                                                          220
225 Personnel                                  8650                                                                          225
230 Employee Health Services                   8660                                                                          230
235 Auxiliary Groups                           8670                                                                          235
240 Chaplaincy Services                        8680                                                                          240
245 Medical Library                            8690                                                                          245
250 Medical Records                            8700                                                                          250
255 Medical Staff Administration               8710                                                                          255
260 Nursing Administration                     8720                                                                          260
265 Nursing Float Personnel                    8730                                                                          265
270 Inservice Education - Nursing              8740                                                                          270
275 Utilization Management                     8750                                                                          275
280 Community Health Education                 8760                                                                          280
295 Other Administrative Services              8790                                                                          295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                            300
       TOTAL
305 TOTAL PAGES 15 AND 16                                                                                                    305
                                                         TOTAL LINE 305   LINES 15-50     TOTAL LINE 305     LINE ITEMS TO
                                                          TO PAGE 18,     PAGE 16,TO       TO PAGE 18,          PAGE 17,
                                                        COLUMN(3), LINE SAME LINES ON COLUMN(3) LINE           COLUMN(3)
                                                               5        PAGE 18, COL.(3);      295              LINES AS
                                                                          OTHERS TO                          APPROPRIATE
                                                                           PAGE 18,                               (SEE
                                                                        COLUMN(3), LINE                     INSTRUCTIONS)
                                                                              15




                                                                                                                          MCH - 000398
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    339 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2311
16                         RECLASSIFICATION WORKSHEET - PHYSICIAN AND STUDENT                      ( Page 16 (3 of 3) Submitted Data )
                           COMPENSATION - NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2013

                                                          PERCENT OF TIME SPENT BY
                                                                 FUNCTION
                                                             (9)                 (10)
                     PATIENT                             Physician and      Supervision and
Line        REVENUE PRODUCING CENTERS         Account   Intern/Resident     Other Functions Line
 No                                             No      Care of Hospital   of the Cost Center No
                                                            Patients
       RESEARCH COSTS
 5     Research Projects and Administration    8010                                          5
 10    TOTAL RESEARCH                                                                        10
       EDUCATION COSTS
 15    Education Administration Office         8210                                          15
 20    School of Nursing                       8220                                          20
 25    Licensed Vocational Nurse Program       8230                                          25
 30    Medical Postgraduate Education          8240                                          30
 35    Paramedical Education                   8250                                          35
 40    Student Housing                         8260                                          40
 45    Other Health Profession Education       8290                                          45
 50    TOTAL EDUCATION                                                                       50
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610                                         205
210 Governing Board Expense                    8620                                         210
215 Public Relations                           8630                                         215
220 Management Engineering                     8640                                         220
225 Personnel                                  8650                                         225
230 Employee Health Services                   8660                                         230
235 Auxiliary Groups                           8670                                         235
240 Chaplaincy Services                        8680                                         240
245 Medical Library                            8690                                         245
250 Medical Records                            8700                                         250
255 Medical Staff Administration               8710                            $12,000      255
260 Nursing Administration                     8720                                         260
265 Nursing Float Personnel                    8730                                         265
270 Inservice Education - Nursing              8740                                         270
275 Utilization Management                     8750                                         275
280 Community Health Education                 8760                                         280
295 Other Administrative Services              8790                                         295
300 TOTAL ADMINISTRATIVE SERVICES                                              $12,000      300
       TOTAL
305 TOTAL PAGES 15 AND 16                                  $709,170            $142,000     305
                                                        LINE 50 TO PAGE     LINE ITEMS TO
                                                        15, COLUMN(13)     PAGES 17 & 18,
                                                              (SEE           COLUMN(3),
                                                         INSTRUCTIONS)         LINES AS
                                                                            APPROPRIATE
                                                                                 (SEE
                                                                           INSTRUCTIONS)




                                                                                                                             MCH - 000399
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    340 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2312
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 17 (1 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                       Report Period End:       06/30/2013

                                                              (1)            (2)                  (3)                 (4)
                     PATIENT                                Salaries       Employee          Reclassified      Professional Fees
Line        REVENUE PRODUCING CENTERS            Account    and Wages       Benefits        Physician and
 No                                                No                                          Student
                                                                                            Compensation                           Line
                                                                                            Pages 15 &16,                           No
                                                                                            Cols. (8) & (10)
                Natural Classification Code                .00-.06,.08,   .10-.19,.92-.96    .07,.10-.19,.20        .21-.29
                                                            .09,.91,.95
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care             6010                                                                             5
 10    Coronary Care                               6030                                                                             10
 15    Pediatric Intensive Care                    6050                                                                             15
 20    Neonatal Intensive Care                     6070                                                                             20
 25    Psychiatric Intensive (Isolation) Care      6090                                                                             25
 30    Burn Care                                   6110                                                                             30
 35    Other Intensive Care                        6130                                                                             35
 40    Definitive Observation                      6150                                                                             40
 45    Medical/Surgical Acute                      6170     $699,620        $201,290                                                45
 50    Pediatric Acute                             6290                                                                             50
 55    Psychiatric Acute - Adult                   6340                                                                             55
 60    Psychiatric Acute - Adolescent & Child      6360                                                                             60
 65    Obstetrics Acute                            6380                                                                             65
 70    Alternate Birthing Center                   6400                                                                             70
 75    Chemical Dependency Services                6420                                                                             75
 80    Physical Rehabilitation Care                6440                                                                             80
 85    Hospice - Inpatient Care                    6470                                                                             85
 90    Other Acute Care                            6510                                                                             90
 95    Nursery Acute                               6530                                                                             95
100 Sub-Acute Care                                 6560                                                                            100
101 Sub-Acute Care - Pediatric                     6570                                                                            101
105 Skilled Nursing Care                           6580     $706,724        $293,353            $24,000            $13,800         105
110 Psychiatric Long-Term Care                     6610                                                                            110
115 Intermediate Care                              6630                                                                            115
120 Residential Care                               6680                                                                            120
125 Other Long-Term Care Services                  6780                                                                            125
145 Other Daily Hospital Services                  6900                                                                            145
150 TOTAL DAILY HOSPITAL SERVICES                          $1,406,344       $494,643            $24,000            $13,800         150
       AMBULATORY SERVICES
160 Emergency Services                             7010     $600,983        $190,390                                               160
165 Medical Transportation Services                7040                                                                            165
170 Psychiatric Emergency Rooms                    7060                                                                            170
175 Clinics                                        7070     $412,971        $115,949            $24,000            $146,739        175
180 Satellite Clinics                              7180      $64,421         $7,383                                                180
185 Satellite Ambulatory Surgery Center            7200                                                                            185
190 Outpatient Chemical Dependency Svcs.           7220                                                                            190
195 Observation Care                               7230                                                                            195
200 Partial Hospitalization - Psychiatric          7260                                                                            200
205 Home Health Care Services                      7290                                                                            205
210 Hospice - Outpatient Services                  7310                                                                            210
215 Adult Day Health Care Services                 7320                                                                            215
220 Other Ambulatory Services                      7390                                                                            220
225 TOTAL AMBULATORY SERVICES                              $1,078,375       $313,722            $24,000            $146,739        225




                                                                                                                              MCH - 000400
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    341 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2313
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 17 (2 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2013

                                                               (5)               (6)                  (7)            (8)
                     PATIENT                                 Supplies        Purchased           Depreciation       Leases
Line        REVENUE PRODUCING CENTERS            Account                      Services                            and Rentals     Line
 No                                                No                                                                              No

                Natural Classification Code                .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care             6010                                                                            5
 10    Coronary Care                               6030                                                                            10
 15    Pediatric Intensive Care                    6050                                                                            15
 20    Neonatal Intensive Care                     6070                                                                            20
 25    Psychiatric Intensive (Isolation) Care      6090                                                                            25
 30    Burn Care                                   6110                                                                            30
 35    Other Intensive Care                        6130                                                                            35
 40    Definitive Observation                      6150                                                                            40
 45    Medical/Surgical Acute                      6170       $34,039           $7,496             $20,492           $530          45
 50    Pediatric Acute                             6290                                                                            50
 55    Psychiatric Acute - Adult                   6340                                                                            55
 60    Psychiatric Acute - Adolescent & Child      6360                                                                            60
 65    Obstetrics Acute                            6380                                                                            65
 70    Alternate Birthing Center                   6400                                                                            70
 75    Chemical Dependency Services                6420                                                                            75
 80    Physical Rehabilitation Care                6440                                                                            80
 85    Hospice - Inpatient Care                    6470                                                                            85
 90    Other Acute Care                            6510                                                                            90
 95    Nursery Acute                               6530                                                                            95
100 Sub-Acute Care                                 6560                                                                           100
101 Sub-Acute Care - Pediatric                     6570                                                                           101
105 Skilled Nursing Care                           6580       $48,518           $4,679             $14,558                        105
110 Psychiatric Long-Term Care                     6610                                                                           110
115 Intermediate Care                              6630                                                                           115
120 Residential Care                               6680                                                                           120
125 Other Long-Term Care Services                  6780                                                                           125
145 Other Daily Hospital Services                  6900                                                                           145
150 TOTAL DAILY HOSPITAL SERVICES                             $82,557           $12,175            $35,050           $530         150
       AMBULATORY SERVICES
160 Emergency Services                             7010       $30,110           $2,492             $32,767                        160
165 Medical Transportation Services                7040                                                                           165
170 Psychiatric Emergency Rooms                    7060                                                                           170
175 Clinics                                        7070       $60,930           $17,435            $24,389          $82,896       175
180 Satellite Clinics                              7180        $921              $695                               $7,920        180
185 Satellite Ambulatory Surgery Center            7200                                                                           185
190 Outpatient Chemical Dependency Svcs.           7220                                                                           190
195 Observation Care                               7230                                                                           195
200 Partial Hospitalization - Psychiatric          7260                                                                           200
205 Home Health Care Services                      7290                                                                           205
210 Hospice - Outpatient Services                  7310                                                                           210
215 Adult Day Health Care Services                 7320                                                                           215
220 Other Ambulatory Services                      7390                                                                           220
225 TOTAL AMBULATORY SERVICES                                 $91,961           $20,622            $57,156          $90,816       225




                                                                                                                                MCH - 000401
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    342 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2314
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                          ( Page 17 (3 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2013

                                                               (9)                 (10)               (11)          (12) (Optional)
                     PATIENT                               Other Direct         Total Direct    Adjustments of     Adjusted Direct
Line        REVENUE PRODUCING CENTERS                       Expenses            Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                          Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                                 Account                           (9)             Parts I & II    Page 20, Column
                                                   No                                                                      (1)
                Natural Classification Code                .77-.90,.94-.98

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                                                               5
 10    Coronary Care                              6030                                                                               10
 15    Pediatric Intensive Care                   6050                                                                               15
 20    Neonatal Intensive Care                    6070                                                                               20
 25    Psychiatric Intensive (Isolation) Care     6090                                                                               25
 30    Burn Care                                  6110                                                                               30
 35    Other Intensive Care                       6130                                                                               35
 40    Definitive Observation                     6150                                                                               40
 45    Medical/Surgical Acute                     6170         $962              $964,429                                            45
 50    Pediatric Acute                            6290                                                                               50
 55    Psychiatric Acute - Adult                  6340                                                                               55
 60    Psychiatric Acute - Adolescent & Child     6360                                                                               60
 65    Obstetrics Acute                           6380                                                                               65
 70    Alternate Birthing Center                  6400                                                                               70
 75    Chemical Dependency Services               6420                                                                               75
 80    Physical Rehabilitation Care               6440                                                                               80
 85    Hospice - Inpatient Care                   6470                                                                               85
 90    Other Acute Care                           6510                                                                               90
 95    Nursery Acute                              6530                                                                               95
100 Sub-Acute Care                                6560                                                                              100
101 Sub-Acute Care - Pediatric                    6570                                                                              101
105 Skilled Nursing Care                          6580        $3,761            $1,109,393                                          105
110 Psychiatric Long-Term Care                    6610                                                                              110
115 Intermediate Care                             6630                                                                              115
120 Residential Care                              6680                                                                              120
125 Other Long-Term Care Services                 6780                                                                              125
145 Other Daily Hospital Services                 6900                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                             $4,723            $2,073,822                                          150
       AMBULATORY SERVICES
160 Emergency Services                            7010        $14,053            $870,795                                           160
165 Medical Transportation Services               7040                                                                              165
170 Psychiatric Emergency Rooms                   7060                                                                              170
175 Clinics                                       7070        $13,241            $898,550                                           175
180 Satellite Clinics                             7180        $2,325             $83,665                                            180
185 Satellite Ambulatory Surgery Center           7200                                                                              185
190 Outpatient Chemical Dependency Svcs.          7220                                                                              190
195 Observation Care                              7230                                                                              195
200 Partial Hospitalization - Psychiatric         7260                                                                              200
205 Home Health Care Services                     7290                                                                              205
210 Hospice - Outpatient Services                 7310                                                                              210
215 Adult Day Health Care Services                7320                                                                              215
220 Other Ambulatory Services                     7390                                                                              220
225 TOTAL AMBULATORY SERVICES                                 $29,619           $1,853,010                                          225




                                                                                                                                 MCH - 000402
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    343 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2315
17                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                              ( Page 17 (4 of 8) Submitted Data )
                          INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:          06/30/2013

                                                            (13) (Optional)     (14)(Optional)
                     PATIENT                               Units of Service    Adjusted Direct
Line        REVENUE PRODUCING CENTERS            Account     from Page 4,       Expenses Per      Line
 No                                                No      Columns (4) + (5)   Unit Column (12)    No
                                                                or Col(1)            ÷ (13)
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care            6010                                             5
 10    Coronary Care                              6030                                             10
 15    Pediatric Intensive Care                   6050                                             15
 20    Neonatal Intensive Care                    6070                                             20
 25    Psychiatric Intensive (Isolation) Care     6090                                             25
 30    Burn Care                                  6110                                             30
 35    Other Intensive Care                       6130                                             35
 40    Definitive Observation                     6150                                             40
 45    Medical/Surgical Acute                     6170                                             45
 50    Pediatric Acute                            6290                                             50
 55    Psychiatric Acute - Adult                  6340                                             55
 60    Psychiatric Acute - Adolescent & Child     6360                                             60
 65    Obstetrics Acute                           6380                                             65
 70    Alternate Birthing Center                  6400                                             70
 75    Chemical Dependency Services               6420                                             75
 80    Physical Rehabilitation Care               6440                                             80
 85    Hospice - Inpatient Care                   6470                                             85
 90    Other Acute Care                           6510                                             90
 95    Nursery Acute                              6530                                             95
100 Sub-Acute Care                                6560                                            100
101 Sub-Acute Care - Pediatric                    6570                                            101
105 Skilled Nursing Care                          6580                                            105
110 Psychiatric Long-Term Care                    6610                                            110
115 Intermediate Care                             6630                                            115
120 Residential Care                              6680                                            120
125 Other Long-Term Care Services                 6780                                            125
145 Other Daily Hospital Services                 6900                                            145
150 TOTAL DAILY HOSPITAL SERVICES                                                                 150
       AMBULATORY SERVICES
160 Emergency Services                            7010                                            160
165 Medical Transportation Services               7040                                            165
170 Psychiatric Emergency Rooms                   7060                                            170
175 Clinics                                       7070                                            175
180 Satellite Clinics                             7180                                            180
185 Satellite Ambulatory Surgery Center           7200                                            185
190 Outpatient Chemical Dependency Svcs.          7220                                            190
195 Observation Care                              7230                                            195
200 Partial Hospitalization - Psychiatric         7260                                            200
205 Home Health Care Services                     7290                                            205
210 Hospice - Outpatient Services                 7310                                            210
215 Adult Day Health Care Services                7320                                            215
220 Other Ambulatory Services                     7390                                            220
225 TOTAL AMBULATORY SERVICES                                                                     225




                                                                                                                                   MCH - 000403
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    344 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2316
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 17 (5 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:       06/30/2013

                                                           (1)           (2)                  (3)                (4)
                   PATIENT                              Salaries       Employee           Reclassified       Professional
Line      REVENUE PRODUCING CENTERS          Account   and Wages        Benefits         Physician and          Fees
 No                                            No                                           Student
                                                                                         Compensation                         Line
                                                                                         Pages 15 &16,                         No
                                                                                         Cols. (8) & (10)
              Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20       .21-.29
                                                        .09,.91,.95
       ANCILLARY SERVICES
230 Labor and Delivery Services                7400                                                                           230
235 Surgery and Recovery Services              7420     $142,179         $37,004             $22,000                          235
240 Ambulatory Surgery Services                7430                                                                           240
245 Anesthesiology                             7450                                                            $180,425       245
250 Medical Supplies Sold to Patients          7470                                                                           250
255 Durable Medical Equipment                  7480                                                                           255
260 Clinical Laboratory Services               7500     $590,895        $192,715             $24,000                          260
265 Pathological Laboratory Services           7520                                                                           265
270 Blood Bank                                 7540                                                                           270
275 Echocardiology                             7560                                                                           275
280 Cardiac Catheterization Services           7570                                                                           280
285 Cardiology Services                        7590                                                                           285
290 Electromyography                           7610                                                                           290
295 Electroencephalography                     7620                                                                           295
300 Radiology - Diagnostic                     7630     $471,816        $192,240             $36,000                          300
305 Radiology - Therapeutic                    7640                                                                           305
310 Nuclear Medicine                           7650                                                                           310
315 Magnetic Resonance Imaging                 7660                                                                           315
320 Ultrasonography                            7670                                                                           320
325 Computed Tomographic Scanner               7680                                                                           325
330 Drugs Sold to Patients                     7710                                                                           330
335 Respiratory Therapy                        7720     $189,131         $69,879                                              335
340 Pulmonary Function Services                7730                                                                           340
345 Renal Dialysis                             7740                                                                           345
350 Lithotripsy                                7750                                                                           350
355 Gastro-Intestinal Services                 7760                                                                           355
360 Physical Therapy                           7770     $280,019        $106,432                                $1,040        360
365 Speech-Language Pathology                  7780                                                             $7,880        365
370 Occupational Therapy                       7790                                                             $3,260        370
375 Other Physical Medicine                    7800                                                                           375
380 Electroconvulsive Therapy                  7820                                                                           380
385 Psychiatric/Psychological Testing          7830                                                                           385
390 Psychiatric Individual/Group Therapy       7840                                                                           390
395 Organ Acquisition                          7860                                                                           395
400 Other Ancillary Services                   7870                                                                           400
405 TOTAL ANCILLARY SERVICES                           $1,674,040       $598,270             $82,000           $192,605       405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services               7900                                                                           410
411 Purchased Outpatient Services              7950                                                                           411
415 TOTAL PATIENT CARE SERVICES                        $4,158,759      $1,406,635           $130,000           $353,144       415




                                                                                                                            MCH - 000404
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    345 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2317
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 17 (6 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2013

                                                           (5)               (6)                (7)               (8)
                   PATIENT                               Supplies        Purchased           Depreciation       Leases
Line      REVENUE PRODUCING CENTERS          Account                     Services                             and Rentals     Line
 No                                            No                                                                              No

              Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       ANCILLARY SERVICES
230 Labor and Delivery Services                7400                                                                           230
235 Surgery and Recovery Services              7420       $60,442           $20,408            $38,092          $3,226        235
240 Ambulatory Surgery Services                7430                                                                           240
245 Anesthesiology                             7450        $732             $3,497                                            245
250 Medical Supplies Sold to Patients          7470      $158,001                                                             250
255 Durable Medical Equipment                  7480                                                                           255
260 Clinical Laboratory Services               7500      $357,299           $58,284            $65,286                        260
265 Pathological Laboratory Services           7520                                                                           265
270 Blood Bank                                 7540                                                                           270
275 Echocardiology                             7560                                                                           275
280 Cardiac Catheterization Services           7570                                                                           280
285 Cardiology Services                        7590                                                                           285
290 Electromyography                           7610                                                                           290
295 Electroencephalography                     7620                                                                           295
300 Radiology - Diagnostic                     7630       $29,492          $274,431            $185,261                       300
305 Radiology - Therapeutic                    7640                                                                           305
310 Nuclear Medicine                           7650                                                                           310
315 Magnetic Resonance Imaging                 7660                                                                           315
320 Ultrasonography                            7670                                                                           320
325 Computed Tomographic Scanner               7680                                                                           325
330 Drugs Sold to Patients                     7710      $397,224                                                             330
335 Respiratory Therapy                        7720       $31,897           $2,465              $2,461          $4,836        335
340 Pulmonary Function Services                7730                                                                           340
345 Renal Dialysis                             7740                                                                           345
350 Lithotripsy                                7750                                                                           350
355 Gastro-Intestinal Services                 7760                                                                           355
360 Physical Therapy                           7770       $5,257            $4,217              $2,671          $59,199       360
365 Speech-Language Pathology                  7780                                                                           365
370 Occupational Therapy                       7790                                                                           370
375 Other Physical Medicine                    7800                                                                           375
380 Electroconvulsive Therapy                  7820                                                                           380
385 Psychiatric/Psychological Testing          7830                                                                           385
390 Psychiatric Individual/Group Therapy       7840                                                                           390
395 Organ Acquisition                          7860                                                                           395
400 Other Ancillary Services                   7870                                                                           400
405 TOTAL ANCILLARY SERVICES                            $1,040,344         $363,302            $293,771         $67,261       405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services               7900                                                                           410
411 Purchased Outpatient Services              7950                                                                           411
415 TOTAL PATIENT CARE SERVICES                         $1,214,862         $396,099            $385,977        $158,607       415




                                                                                                                            MCH - 000405
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    346 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2318
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 17 (7 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:       06/30/2013

                                                            (9)               (10)                (11)          (12) (Optional)
                   PATIENT                             Other Direct        Total Direct     Adjustments of     Adjusted Direct
Line      REVENUE PRODUCING CENTERS                      Expenses           Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                      Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                             Account                           (9)             Parts I & II    Page 20, Column
                                               No                                                                      (1)
              Natural Classification Code              .77-.90,.94-.98

       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                                                              230
235 Surgery and Recovery Services             7420        $5,788             $329,139                                           235
240 Ambulatory Surgery Services               7430                                                                              240
245 Anesthesiology                            7450          $40              $184,694                                           245
250 Medical Supplies Sold to Patients         7470                           $158,001                                           250
255 Durable Medical Equipment                 7480                                                                              255
260 Clinical Laboratory Services              7500        $12,967           $1,301,446                                          260
265 Pathological Laboratory Services          7520                                                                              265
270 Blood Bank                                7540                                                                              270
275 Echocardiology                            7560                                                                              275
280 Cardiac Catheterization Services          7570                                                                              280
285 Cardiology Services                       7590                                                                              285
290 Electromyography                          7610                                                                              290
295 Electroencephalography                    7620                                                                              295
300 Radiology - Diagnostic                    7630        $13,678           $1,202,918           $1,075                         300
305 Radiology - Therapeutic                   7640                                                                              305
310 Nuclear Medicine                          7650                                                                              310
315 Magnetic Resonance Imaging                7660                                                                              315
320 Ultrasonography                           7670                                                                              320
325 Computed Tomographic Scanner              7680                                                                              325
330 Drugs Sold to Patients                    7710                           $397,224                                           330
335 Respiratory Therapy                       7720        $1,869             $302,538                                           335
340 Pulmonary Function Services               7730                                                                              340
345 Renal Dialysis                            7740                                                                              345
350 Lithotripsy                               7750                                                                              350
355 Gastro-Intestinal Services                7760                                                                              355
360 Physical Therapy                          7770        $2,724             $461,559            $1,031                         360
365 Speech-Language Pathology                 7780                            $7,880             $2,000                         365
370 Occupational Therapy                      7790                            $3,260                                            370
375 Other Physical Medicine                   7800                                                                              375
380 Electroconvulsive Therapy                 7820                                                                              380
385 Psychiatric/Psychological Testing         7830                                                                              385
390 Psychiatric Individual/Group Therapy      7840                                                                              390
395 Organ Acquisition                         7860                                                                              395
400 Other Ancillary Services                  7870                                                                              400
405 TOTAL ANCILLARY SERVICES                              $37,066           $4,348,659           $4,106                         405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                                                              410
411 Purchased Outpatient Services             7950                                                                              411
415 TOTAL PATIENT CARE SERVICES                           $71,408           $8,275,491           $4,106                         415




                                                                                                                             MCH - 000406
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    347 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2319
17                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                             ( Page 17 (8 of 8) Submitted Data )
                       INFORMATION -PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:          06/30/2013

                                                        (13) (Optional)     (14)(Optional)
                   PATIENT                             Units of Service    Adjusted Direct
Line      REVENUE PRODUCING CENTERS          Account     from Page 4,       Expenses Per      Line
 No                                            No      Columns (4) + (5)   Unit Column (12)    No
                                                            or Col(1)            ÷ (13)
       ANCILLARY SERVICES
230 Labor and Delivery Services               7400                                            230
235 Surgery and Recovery Services             7420                                            235
240 Ambulatory Surgery Services               7430                                            240
245 Anesthesiology                            7450                                            245
250 Medical Supplies Sold to Patients         7470                                            250
255 Durable Medical Equipment                 7480                                            255
260 Clinical Laboratory Services              7500                                            260
265 Pathological Laboratory Services          7520                                            265
270 Blood Bank                                7540                                            270
275 Echocardiology                            7560                                            275
280 Cardiac Catheterization Services          7570                                            280
285 Cardiology Services                       7590                                            285
290 Electromyography                          7610                                            290
295 Electroencephalography                    7620                                            295
300 Radiology - Diagnostic                    7630                                            300
305 Radiology - Therapeutic                   7640                                            305
310 Nuclear Medicine                          7650                                            310
315 Magnetic Resonance Imaging                7660                                            315
320 Ultrasonography                           7670                                            320
325 Computed Tomographic Scanner              7680                                            325
330 Drugs Sold to Patients                    7710                                            330
335 Respiratory Therapy                       7720                                            335
340 Pulmonary Function Services               7730                                            340
345 Renal Dialysis                            7740                                            345
350 Lithotripsy                               7750                                            350
355 Gastro-Intestinal Services                7760                                            355
360 Physical Therapy                          7770                                            360
365 Speech-Language Pathology                 7780                                            365
370 Occupational Therapy                      7790                                            370
375 Other Physical Medicine                   7800                                            375
380 Electroconvulsive Therapy                 7820                                            380
385 Psychiatric/Psychological Testing         7830                                            385
390 Psychiatric Individual/Group Therapy      7840                                            390
395 Organ Acquisition                         7860                                            395
400 Other Ancillary Services                  7870                                            400
405 TOTAL ANCILLARY SERVICES                                                                  405
       PATIENT CARE SERVICES
410 Purchased Inpatient Services              7900                                            410
411 Purchased Outpatient Services             7950                                            411
415 TOTAL PATIENT CARE SERVICES                                                               415




                                                                                                                               MCH - 000407
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    348 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2320
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                      ( Page 18 (1 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                        Report Period End:         06/30/2013

                                                             (1)             (2)                  (3)                 (4)
                     NON-REVENUE                          Salaries        Employee           Reclassified         Professional
Line              PRODUCING CENTERS             Account   and Wages        Benefits         Physician and            Fees
 No                                               No                                           Student
                                                                                            Compensation                           Line
                                                                                            Pages 15 &16,                           No
                                                                                            Cols. (5),(6),(7),
                                                                                               (8)& (10)
                 Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20         .21-.29
                                                           .09,.91,.95
       RESEARCH COSTS
 5     Research Projects and Administration       8010                                                                              5
 10    TOTAL RESEARCH                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office            8210                                                                              15
 20    School of Nursing                          8220                                                                              20
 25    Licensed Vocational Nurse Program          8230                                                                              25
 30    Medical Postgraduate Education             8240                                                                              30
 35    Paramedical Education                      8250                                                                              35
 40    Student Housing                            8260                                                                              40
 45    Other Health Profession Education          8290                                                                              45
 50    TOTAL EDUCATION                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                   8310                                                                              55
 60    Kitchen                                    8320                                                                              60
 65    Non-Patient Food Services                  8330      $36,262         $12,376                                 $18,382         65
 70    Dietary                                    8340     $143,253         $48,893                                 $72,618         70
 75    Laundry and Linen                          8350                                                                              75
 80    Social Work Services                       8360      $65,400         $29,398                                                 80
 85    Central Transportation                     8370                                                                              85
 90    Central Services and Supplies              8380      $12,102         $21,625                                                 90
 95    Pharmacy                                   8390      $36,971         $4,533                                  $206,893        95
100 Purchasing and Stores                         8400      $58,155         $15,561                                                100
105 Grounds                                       8410                                                                             105
110 Security                                      8420                                                                             110
115 Parking                                       8430                                                                             115
120 Housekeeping                                  8440                                                                             120
125 Plant Operations                              8450                                                                             125
130 Plant Maintenance                             8460     $176,120         $82,034                                                130
135 Communications                                8470                                                                             135
140 Data Processing                               8480     $150,361         $58,937                                 $224,566       140
145 Other General Services                        8490                                                                             145
150 TOTAL GENERAL SERVICES                                 $678,624        $273,357                                 $522,459       150
       FISCAL SERVICES
155 General Accounting                            8510     $295,930         $98,583                                 $86,918        155
160 Patient Accounting                            8530     $270,440        $100,370                                 $164,792       160
165 Credit and Collection                         8550                                                                             165
170 Admitting                                     8560     $270,549        $118,713                                                170
175 Outpatient Registration                       8570                                                                             175
195 Other Fiscal Services                         8590                                                                             195
200 TOTAL FISCAL SERVICES                                  $836,919        $317,666                                 $251,710       200




                                                                                                                                 MCH - 000408
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    349 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2321
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 18 (2 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2013

                                                             (5)                (6)                 (7)             (8)
                     NON-REVENUE                            Supplies        Purchased           Depreciation    Leases and
Line              PRODUCING CENTERS             Account                     Services                              Rentals      Line
 No                                               No                                                                            No

                 Natural Classification Code              .31-.50,.93,.97      .61-.69             .71-.74         .75-.76

       RESEARCH COSTS
 5     Research Projects and Administration       8010                                                                           5
 10    TOTAL RESEARCH                                                                                                           10
       EDUCATION COSTS
 15    Education Administration Office            8210                                                                          15
 20    School of Nursing                          8220                                                                          20
 25    Licensed Vocational Nurse Program          8230                                                                          25
 30    Medical Postgraduate Education             8240                                                                          30
 35    Paramedical Education                      8250                                                                          35
 40    Student Housing                            8260                                                                          40
 45    Other Health Profession Education          8290                                                                          45
 50    TOTAL EDUCATION                                                                                                          50
       GENERAL SERVICES
 55    Printing and Duplicating                   8310                                                                          55
 60    Kitchen                                    8320                                                                          60
 65    Non-Patient Food Services                  8330       $66,640            $856                                $217        65
 70    Dietary                                    8340      $263,259           $3,380              $2,254           $858        70
 75    Laundry and Linen                          8350                         $88,167                                          75
 80    Social Work Services                       8360        $963                                                              80
 85    Central Transportation                     8370                                                                          85
 90    Central Services and Supplies              8380         $10                                 $789                         90
 95    Pharmacy                                   8390       $1,783            $5,521              $1,187                       95
100 Purchasing and Stores                         8400       $10,229            $48                $207                         100
105 Grounds                                       8410                                                                          105
110 Security                                      8420                                                                          110
115 Parking                                       8430                                                                          115
120 Housekeeping                                  8440       $51,782          $240,544             $787                         120
125 Plant Operations                              8450       $1,985            $60,591             $4,605                       125
130 Plant Maintenance                             8460       $3,415            $38,069             $2,533                       130
135 Communications                                8470                         $2,570                               $416        135
140 Data Processing                               8480       $17,594          $137,924            $93,091         $63,041       140
145 Other General Services                        8490                                                                          145
150 TOTAL GENERAL SERVICES                                  $417,660          $577,670            $105,453        $64,532       150
       FISCAL SERVICES
155 General Accounting                            8510       $4,367                                $727                         155
160 Patient Accounting                            8530       $3,701            $56,365             $1,156          $3,440       160
165 Credit and Collection                         8550                         $25,619                                          165
170 Admitting                                     8560       $11,647           $7,563                                           170
175 Outpatient Registration                       8570                                                                          175
195 Other Fiscal Services                         8590                                                                          195
200 TOTAL FISCAL SERVICES                                    $19,715           $89,547             $1,883          $3,440       200




                                                                                                                             MCH - 000409
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    350 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2322
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (3 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2013

                                                              (9)                 (10)                 (11)        (12) (Optional)
                     NON REVENUE                           Other Direct       Total Direct     Adjustments of     Adjusted Direct
Line              PRODUCING CENTERS                         Expenses           Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                         Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                                Account                           (9)             Parts I & II    Page 20, Column
                                                  No                                                                      (1)
                 Natural Classification Code              .77-.90,.94-.98

       RESEARCH COSTS
 5     Research Projects and Administration      8010                                                                               5
 10    TOTAL RESEARCH                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office           8210                                                                               15
 20    School of Nursing                         8220                                                                               20
 25    Licensed Vocational Nurse Program         8230                                                                               25
 30    Medical Postgraduate Education            8240                                                                               30
 35    Paramedical Education                     8250                                                                               35
 40    Student Housing                           8260                                                                               40
 45    Other Health Profession Education         8290                                                                               45
 50    TOTAL EDUCATION                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                                                               55
 60    Kitchen                                   8320                                                                               60
 65    Non-Patient Food Services                 8330        $1,675             $136,408                                            65
 70    Dietary                                   8340        $6,616             $541,131                                            70
 75    Laundry and Linen                         8350                           $88,167                                             75
 80    Social Work Services                      8360         $926              $96,687                                             80
 85    Central Transportation                    8370                                                                               85
 90    Central Services and Supplies             8380        $92,515            $127,041                                            90
 95    Pharmacy                                  8390        $7,619             $264,507                                            95
100 Purchasing and Stores                        8400        $1,967             $86,167            $22,706                         100
105 Grounds                                      8410                                                                              105
110 Security                                     8420                                                                              110
115 Parking                                      8430                                                                              115
120 Housekeeping                                 8440         $551              $293,664                                           120
125 Plant Operations                             8450       $262,865            $330,046                                           125
130 Plant Maintenance                            8460        $12,934            $315,105                                           130
135 Communications                               8470        $59,466            $62,452             $604                           135
140 Data Processing                              8480        $29,851            $775,365                                           140
145 Other General Services                       8490                                                                              145
150 TOTAL GENERAL SERVICES                                  $476,985           $3,116,740          $23,310                         150
       FISCAL SERVICES
155 General Accounting                           8510        $4,100             $490,625                                           155
160 Patient Accounting                           8530        $42,467            $642,731                                           160
165 Credit and Collection                        8550                           $25,619                                            165
170 Admitting                                    8560         $638              $409,110                                           170
175 Outpatient Registration                      8570                                                                              175
195 Other Fiscal Services                        8590                                                                              195
200 TOTAL FISCAL SERVICES                                    $47,205           $1,568,085                                          200




                                                                                                                                MCH - 000410
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    351 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2323
18                         TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                            ( Page 18 (4 of 8) Submitted Data )
                            INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:          06/30/2013

                                                                (13)          (14)(Optional)
                     NON REVENUE                          Units of Service   Adjusted Direct
Line              PRODUCING CENTERS             Account                       Expenses Per      Line
 No                                               No                         Unit Column (12)    No
                                                                                   ÷ (13)
       RESEARCH COSTS
 5     Research Projects and Administration      8010                                            5
 10    TOTAL RESEARCH                                                                            10
       EDUCATION COSTS
 15    Education Administration Office           8210                                            15
 20    School of Nursing                         8220                                            20
 25    Licensed Vocational Nurse Program         8230                                            25
 30    Medical Postgraduate Education            8240                                            30
 35    Paramedical Education                     8250                                            35
 40    Student Housing                           8260                                            40
 45    Other Health Profession Education         8290                                            45
 50    TOTAL EDUCATION                                                                           50
       GENERAL SERVICES
 55    Printing and Duplicating                  8310                                            55
 60    Kitchen                                   8320                                            60
 65    Non-Patient Food Services                 8330           27,395                           65
 70    Dietary                                   8340           26,065                           70
 75    Laundry and Linen                         8350          123,027                           75
 80    Social Work Services                      8360           1,902                            80
 85    Central Transportation                    8370                                            85
 90    Central Services and Supplies             8380           44,269                           90
 95    Pharmacy                                  8390           14,711                           95
100 Purchasing and Stores                        8400           1,676                           100
105 Grounds                                      8410                                           105
110 Security                                     8420                                           110
115 Parking                                      8430                                           115
120 Housekeeping                                 8440           33,734                          120
125 Plant Operations                             8450           33,735                          125
130 Plant Maintenance                            8460           33,735                          130
135 Communications                               8470            131                            135
140 Data Processing                              8480           32,925                          140
145 Other General Services                       8490                                           145
150 TOTAL GENERAL SERVICES                                                                      150
       FISCAL SERVICES
155 General Accounting                           8510            131                            155
160 Patient Accounting                           8530           32,925                          160
165 Credit and Collection                        8550           32,925                          165
170 Admitting                                    8560            280                            170
175 Outpatient Registration                      8570                                           175
195 Other Fiscal Services                        8590                                           195
200 TOTAL FISCAL SERVICES                                                                       200




                                                                                                                                 MCH - 000411
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    352 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2324
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                         ( Page 18 (5 of 8) Submitted Data )
                         INFORMATION NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:           06/30/2013

                                                            (1)           (2)                    (3)                  (4)
                   NON REVENUE                          Salaries       Employee            Reclassified           Professional
Line            PRODUCING CENTERS             Account   and Wages       Benefits          Physician and              Fees
 No                                             No                                            Student
                                                                                          Compensation                             Line
                                                                                          Pages 15 & 16,                            No
                                                                                         Cols. (5),(6),(7),(8)
                                                                                                & (10)
               Natural Classification Code              .00-.06,.08,   .10-.19,.92-.96     .07,.10-.19,.20           .21-.29
                                                         .09,.91,.95
       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610      $269,234         $93,879                                   $129,830       205
210 Governing Board Expense                    8620                       $14,991                                                  210
215 Public Relations                           8630       $96,659         $35,171                                                  215
220 Management Engineering                     8640                                                                                220
225 Personnel                                  8650      $116,741         $72,888                                   $52,075        225
230 Employee Health Services                   8660                                                                                230
235 Auxiliary Groups                           8670                                                                                235
240 Chaplaincy Services                        8680                                                                                240
245 Medical Library                            8690                                                                                245
250 Medical Records                            8700      $117,341         $63,271                                                  250
255 Medical Staff Administration               8710       $51,403         $28,029              $12,000                             255
260 Nursing Administration                     8720      $163,675         $97,792                                                  260
265 Nursing Float Personnel                    8730                                                                                265
270 Inservice Education - Nursing              8740       $56,422         $7,554                                                   270
275 Utilization Management                     8750       $52,674         $37,454                                                  275
280 Community Health Education                 8770                                                                                280
295 Other Administrative Services              8790       $49,385         $36,692                                                  295
300 TOTAL ADMINISTRATIVE SERVICES                        $973,534        $487,721              $12,000              $181,905       300
       UNASSIGNED COSTS
305 Depreciation and Amortization              8810                                                                                305
310 Leases and Rentals                         8820                                                                                310
315 Insurance - Hosp and Prof. Malpractice     8830                                                                                315
320 Insurance - Other                          8840                                                                                320
325 Lic. & Other Taxes (Other than income)     8850                                                                                325
330 Interest - Working Capital                 8860                                                                                330
345 Interest - Other                           8870                                                                                345
350 Employee Benefits (Non-Payroll Related)    8880                                                                                350
355 Other Unassigned costs                     8890                                                                                355
360 TOTAL UNASSIGNED COSTS                                                                                                         360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                     $6,647,836      $2,485,379            $142,000             $1,309,218      365
370 Non-Operating Cost Centers                                                                                                     370
375 TOTAL COSTS                                         $6,647,836      $2,485,379            $142,000             $1,309,218      375




                                                                                                                                 MCH - 000412
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    353 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2325
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                        ( Page 18 (6 of 8) Submitted Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:    06/30/2013

                                                            (5)               (6)               (7)              (8)
                   NON REVENUE                            Supplies        Purchased          Depreciation   Leases and
Line            PRODUCING CENTERS             Account                     Services                             Rentals      Line
 No                                             No                                                                           No

               Natural Classification Code              .31-.50,.93,.97     .61-.69             .71-.74         .75-.76

       ADMINISTRATIVE SERVICES
205 Hospital Administration                    8610        $12,568           $9,103            $178,622        $18,736       205
210 Governing Board Expense                    8620                                                                          210
215 Public Relations                           8630        $6,167                                                            215
220 Management Engineering                     8640                                                                          220
225 Personnel                                  8650         $947             $1,478              $112                        225
230 Employee Health Services                   8660                                                                          230
235 Auxiliary Groups                           8670                                                                          235
240 Chaplaincy Services                        8680                                                                          240
245 Medical Library                            8690                                                                          245
250 Medical Records                            8700        $1,426           $31,349                                          250
255 Medical Staff Administration               8710        $1,245            $4,953             $2,694                       255
260 Nursing Administration                     8720        $2,745                               $207                         260
265 Nursing Float Personnel                    8730                                                                          265
270 Inservice Education - Nursing              8740         $485                                                             270
275 Utilization Management                     8750         $250                                                             275
280 Community Health Education                 8770                                                                          280
295 Other Administrative Services              8790        ($1,650)                                                          295
300 TOTAL ADMINISTRATIVE SERVICES                          $24,183          $46,883            $181,635        $18,736       300
       UNASSIGNED COSTS
305 Depreciation and Amortization              8810                                            $217,723                      305
310 Leases and Rentals                         8820                                                                          310
315 Insurance - Hosp and Prof. Malpractice     8830                                                                          315
320 Insurance - Other                          8840                                                                          320
325 Lic. & Other Taxes (Other than income)     8850                                                                          325
330 Interest - Working Capital                 8860                                                                          330
345 Interest - Other                           8870                                                                          345
350 Employee Benefits (Non-Payroll Related)    8880                                                                          350
355 Other Unassigned costs                     8890                                                                          355
360 TOTAL UNASSIGNED COSTS                                                                     $217,723                      360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                      $1,676,420        $1,110,199          $892,671        $245,315      365
370 Non-Operating Cost Centers                                                                                               370
375 TOTAL COSTS                                          $1,676,420        $1,110,199          $892,671        $245,315      375




                                                                                                                          MCH - 000413
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    354 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2326
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                           ( Page 18 (7 of 8) Submitted Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:      06/30/2013

                                                            (9)                  (10)                (11)         (12) (Optional)
                   NON REVENUE                           Other Direct         Total Direct    Adjustments of     Adjusted Direct
Line            PRODUCING CENTERS                         Expenses            Expenses        Direct Expenses    Expenses [Cols. Line
 No                                                                        Columns (1) thru    from Page 14,    (10) minus (11)] to No
                                               Account                           (9)             Parts I & II    Page 20, Column
                                                 No                                                                      (1)
               Natural Classification Code               .77-.90,.94-.98

       ADMINISTRATIVE SERVICES
205 Hospital Administration                     8610       $250,150            $962,122                                           205
210 Governing Board Expense                     8620        $3,399             $18,390                                            210
215 Public Relations                            8630        $56,414            $194,411                                           215
220 Management Engineering                      8640                                                                              220
225 Personnel                                   8650        $59,494            $303,735                                           225
230 Employee Health Services                    8660                                                                              230
235 Auxiliary Groups                            8670                                                                              235
240 Chaplaincy Services                         8680                                                                              240
245 Medical Library                             8690                                                                              245
250 Medical Records                             8700        $7,452             $220,839                                           250
255 Medical Staff Administration                8710        $1,941             $102,265                                           255
260 Nursing Administration                      8720        $4,756             $269,175                                           260
265 Nursing Float Personnel                     8730                                                                              265
270 Inservice Education - Nursing               8740        $9,450             $73,911                                            270
275 Utilization Management                      8750        $1,533             $91,911                                            275
280 Community Health Education                  8770                                                                              280
295 Other Administrative Services               8790                           $84,427                                            295
300 TOTAL ADMINISTRATIVE SERVICES                          $394,589           $2,321,186                                          300
       UNASSIGNED COSTS
305 Depreciation and Amortization               8810                           $217,723                                           305
310 Leases and Rentals                          8820                                                                              310
315 Insurance - Hosp and Prof. Malpractice      8830       $102,081            $102,081                                           315
320 Insurance - Other                           8840        $77,500            $77,500                                            320
325 Lic. & Other Taxes (Other than income)      8850        $24,136            $24,136                                            325
330 Interest - Working Capital                  8860                                                                              330
345 Interest - Other                            8870       $486,231            $486,231                                           345
350 Employee Benefits (Non-Payroll Related)     8880                                                                              350
355 Other Unassigned costs                      8890                                                                              355
360 TOTAL UNASSIGNED COSTS                                 $689,948            $907,671                                           360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                       $1,680,135         $16,189,173          $27,416                         365
370 Non-Operating Cost Centers                              $32,461            $32,461                                            370
375 TOTAL COSTS                                           $1,712,596         $16,221,634          $27,416                         375




                                                                                                                               MCH - 000414
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    355 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2327
18                      TRIAL BALANCE WORKSHEET AND SUPPLEMENTAL EXPENSE                              ( Page 18 (8 of 8) Submitted Data )
                         INFORMATION -NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:          06/30/2013

                                                              (13)           (14)(Optional)
                   NON REVENUE                           Units of Service   Adjusted Direct
Line            PRODUCING CENTERS              Account                       Expenses Per      Line
 No                                              No                         Unit Column (12)    No
                                                                                  ÷ (13)
       ADMINISTRATIVE SERVICES
205 Hospital Administration                     8610            131                            205
210 Governing Board Expense                     8620           33,582                          210
215 Public Relations                            8630           33,582                          215
220 Management Engineering                      8640                                           220
225 Personnel                                   8650            131                            225
230 Employee Health Services                    8660                                           230
235 Auxiliary Groups                            8670                                           235
240 Chaplaincy Services                         8680                                           240
245 Medical Library                             8690                                           245
250 Medical Records                             8700           29,170                          250
255 Medical Staff Administration                8710             9                             255
260 Nursing Administration                      8720             41                            260
265 Nursing Float Personnel                     8730                                           265
270 Inservice Education - Nursing               8740           2,130                           270
275 Utilization Management                      8750            280                            275
280 Community Health Education                  8770                                           280
295 Other Administrative Services               8790                                           295
300 TOTAL ADMINISTRATIVE SERVICES                                                              300
       UNASSIGNED COSTS
305 Depreciation and Amortization               8810           33,735                          305
310 Leases and Rentals                          8820                                           310
315 Insurance - Hosp and Prof. Malpractice      8830           32,925                          315
320 Insurance - Other                           8840           33,735                          320
325 Lic. & Other Taxes (Other than income)      8850           33,735                          325
330 Interest - Working Capital                  8860                                           330
345 Interest - Other                            8870           33,735                          345
350 Employee Benefits (Non-Payroll Related)     8880                                           350
355 Other Unassigned costs                      8890                                           355
360 TOTAL UNASSIGNED COSTS                                                                     360
       TOTAL
365 TOTAL OPERATING COSTS (17 & 18)                                                            365
370 Non-Operating Cost Centers                                                                 370
375 TOTAL COSTS                                                                                375




                                                                                                                                MCH - 000415
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    356 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2328
19                                     COST ALLOCATION - STATISTICAL BASIS                                 ( Page 19 (1 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End: 06/30/2013
            NON-REVENUE PRODUCING CENTERS               (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
                 BASIS OF ALLOCATION                                            Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                             column (5)                      Line
 No                                                                                                                                               No
                   LINES BEING ALLOCATED                     5-25              30-80          85-100                105              110
 5     Interest - Other                                                                                                                           5
 10    Insurance - Other                                                                                                                          10
 15    Licenses and Taxes (Other than on income)                                                                                                  15
 20    Depreciation and Amortization                                                                                                              20
 25    Leases and Rentals                                                                                                                         25
 30    Interest - Working Capital                                                                                                                 30
 35    Hospital Administration                              1,475                                                                                 35
 40    Governing Board Expense                                                                                                                    40
 45    Public Relations                                       65                                                                                  45
 50    Management Engineering                                                                                                                     50
 55    Community Health Education                                                                                                                 55
 60    Other Administrative Services                                                                                                              60
 65    General Accounting                                    406                                                                                  65
 70    Communications                                                                                                                             70
 75    Other Fiscal Services                                                                                                                      75
 80    Printing and Duplicating                                                                                                                   80
 85    Personnel                                             179                                                                                  85
 90    Employee Health Services                                                                                                                   90
 95    Employee Benefits (Non-Payroll Related)                                                                                                    95
100 Non-Patient Food Services                                                                                                                    100
105 Purchasing and Stores                                                                                                                        105
110 Housekeeping                                             600                                                                                 110
115 Grounds                                                                                                                                      115
120 Security                                                                                                                                     120
125 Parking                                                                                                                                      125
130 Plant Operations                                        3,564                                                                    3,564       130
135 Plant Maintenance                                                                                                                            135
140 Other General Services                                                                                                                       140
145 Dietary                                                 2,094                                                                    2,094       145
150 Laundry and Linen                                                                                                                            150
155 Patient Accounting                                       477                                                                     477         155
160 Data Processing                                          752                                                                     752         160
165 Credit and Collection                                                                                                                        165
170 Auxiliary Groups                                                                                                                             170
175 Chaplaincy Services                                                                                                                          175
180 Medical Library                                                                                                                              180
185 Medical Records                                          607                                                                     607         185
190 Medical Staff Administration                                                                                                                 190
195 Social Work Services                                     128                                                                     128         195
200 Utilization Management                                                                                                                       200
205 Insurance - Hospital and Professional Malpractice                                                                                            205
210 Admitting                                                381                                                                     381         210
215 Other Unassigned Costs                                                                                                                       215
220 Outpatient Registration                                                                                                                      220
225 Nursing Administration                                   895                                                                     895         225
230 Inservice Education-Nursing                                                                                                                  230
235 Central Services and Supplies                           1,071                                                                    1,071       235
240 Pharmacy                                                 495                                                                     495         240
245 Research Projects and Administration                                                                                                         245
250 Education Administration Office                                                                                                              250
255 Student Housing                                                                                                                              255
260 Licensed Vocational Nurse Program                                                                                                            260
265 School of Nursing                                                                                                                            265
270 Paramedical Education                                                                                                                        270
275 Other Health Profession Education                                                                                                   MCH - 000416
                                                                                                                                              275
280 Medical Postgraduate Education                                                                                                               280
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document     49-15 FACSIMILE
                                          DISCLOSURE REPORT   Filed 10/11/18 Page       357 of1/30/2015
                                                                               Date Prepared:    478 Page ID
19
                                                        #:2329
                         COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (2 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End: 06/30/2013
            NON-REVENUE PRODUCING CENTERS               (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
                 BASIS OF ALLOCATION                     from Column                       Processed     Revenue from     Outpatient
Line                                                           (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                           (23)        12,Col(22)      No
                   LINES BEING ALLOCATED                   115-140          145            150            155-215            220
 5     Interest - Other                                                                                                                   5
 10    Insurance - Other                                                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                                                          15
 20    Depreciation and Amortization                                                                                                      20
 25    Leases and Rentals                                                                                                                 25
 30    Interest - Working Capital                                                                                                         30
 35    Hospital Administration                                                                                                            35
 40    Governing Board Expense                                                                                                            40
 45    Public Relations                                                                                                                   45
 50    Management Engineering                                                                                                             50
 55    Community Health Education                                                                                                         55
 60    Other Administrative Services                                                                                                      60
 65    General Accounting                                                                                                                 65
 70    Communications                                                                                                                     70
 75    Other Fiscal Services                                                                                                              75
 80    Printing and Duplicating                                                                                                           80
 85    Personnel                                                                                                                          85
 90    Employee Health Services                                                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                                                            95
100 Non-Patient Food Services                                                                                                            100
105 Purchasing and Stores                                                                                                                105
110 Housekeeping                                                                                                                         110
115 Grounds                                                                                                                              115
120 Security                                                                                                                             120
125 Parking                                                                                                                              125
130 Plant Operations                                                                                                                     130
135 Plant Maintenance                                                                                                                    135
140 Other General Services                                                                                                               140
145 Dietary                                                                                                                              145
150 Laundry and Linen                                                                                                                    150
155 Patient Accounting                                                                                                                   155
160 Data Processing                                                                                                                      160
165 Credit and Collection                                                                                                                165
170 Auxiliary Groups                                                                                                                     170
175 Chaplaincy Services                                                                                                                  175
180 Medical Library                                                                                                                      180
185 Medical Records                                                                                                                      185
190 Medical Staff Administration                                                                                                         190
195 Social Work Services                                                                                                                 195
200 Utilization Management                                                                                                               200
205 Insurance - Hospital and Professional Malpractice                                                                                    205
210 Admitting                                                                                                                            210
215 Other Unassigned Costs                                                                                                               215
220 Outpatient Registration                                                                                                              220
225 Nursing Administration                                                                                                               225
230 Inservice Education-Nursing                                                                                                          230
235 Central Services and Supplies                                                                                                        235
240 Pharmacy                                                                                                                             240
245 Research Projects and Administration                                                                                                 245
250 Education Administration Office                                                                                                      250
255 Student Housing                                                                                                                      255
260 Licensed Vocational Nurse Program                                                                                                    260
265 School of Nursing                                                                                                                    265
270 Paramedical Education                                                                                                                270
275 Other Health Profession Education                                                                                                    275
                                                                                                                               MCH - 000417
280 Medical Postgraduate Education                                                                                                       280
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document     49-15 FACSIMILE
                                          DISCLOSURE REPORT   Filed 10/11/18 Page       358 of1/30/2015
                                                                               Date Prepared:    478 Page ID
19
                                                        #:2330
                         COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (3 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2013
            NON-REVENUE PRODUCING CENTERS               (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
                 BASIS OF ALLOCATION                       FTE's       Service and        Costed         Revenue from      All Approved
Line                                                                  Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                                    Requisitions                                                        No
                   LINES BEING ALLOCATED                  225-230          235             240               245             250-255
 5     Interest - Other                                                                                                                    5
 10    Insurance - Other                                                                                                                   10
 15    Licenses and Taxes (Other than on income)                                                                                           15
 20    Depreciation and Amortization                                                                                                       20
 25    Leases and Rentals                                                                                                                  25
 30    Interest - Working Capital                                                                                                          30
 35    Hospital Administration                                                                                                             35
 40    Governing Board Expense                                                                                                             40
 45    Public Relations                                                                                                                    45
 50    Management Engineering                                                                                                              50
 55    Community Health Education                                                                                                          55
 60    Other Administrative Services                                                                                                       60
 65    General Accounting                                                                                                                  65
 70    Communications                                                                                                                      70
 75    Other Fiscal Services                                                                                                               75
 80    Printing and Duplicating                                                                                                            80
 85    Personnel                                                                                                                           85
 90    Employee Health Services                                                                                                            90
 95    Employee Benefits (Non-Payroll Related)                                                                                             95
100 Non-Patient Food Services                                                                                                             100
105 Purchasing and Stores                                                                                                                 105
110 Housekeeping                                                                                                                          110
115 Grounds                                                                                                                               115
120 Security                                                                                                                              120
125 Parking                                                                                                                               125
130 Plant Operations                                                                                                                      130
135 Plant Maintenance                                                                                                                     135
140 Other General Services                                                                                                                140
145 Dietary                                                                                                                               145
150 Laundry and Linen                                                                                                                     150
155 Patient Accounting                                                                                                                    155
160 Data Processing                                                                                                                       160
165 Credit and Collection                                                                                                                 165
170 Auxiliary Groups                                                                                                                      170
175 Chaplaincy Services                                                                                                                   175
180 Medical Library                                                                                                                       180
185 Medical Records                                                                                                                       185
190 Medical Staff Administration                                                                                                          190
195 Social Work Services                                                                                                                  195
200 Utilization Management                                                                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                     205
210 Admitting                                                                                                                             210
215 Other Unassigned Costs                                                                                                                215
220 Outpatient Registration                                                                                                               220
225 Nursing Administration                                                                                                                225
230 Inservice Education-Nursing                                                                                                           230
235 Central Services and Supplies                                                                                                         235
240 Pharmacy                                                                                                                              240
245 Research Projects and Administration                                                                                                  245
250 Education Administration Office                                                                                                       250
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
                                                                                                                                MCH - 000418
280 Medical Postgraduate Education                                                                                                        280
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document     49-15 FACSIMILE
                                          DISCLOSURE REPORT   Filed 10/11/18 Page       359 of1/30/2015
                                                                               Date Prepared:    478 Page ID
19
                                                        #:2331
                         COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (4 of 12) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2013
            NON-REVENUE PRODUCING CENTERS               (19) Nursing   (20) Paramedic   (21) Medical
                 BASIS OF ALLOCATION                      Student             Student     PostGraduate
Line                                                    Departmental     Departmental     Departmental   Line
 No                                                      Assignment       Assignment       Assignment     No
                   LINES BEING ALLOCATED                  260-265          270-275            280
 5     Interest - Other                                                                                   5
 10    Insurance - Other                                                                                  10
 15    Licenses and Taxes (Other than on income)                                                          15
 20    Depreciation and Amortization                                                                      20
 25    Leases and Rentals                                                                                 25
 30    Interest - Working Capital                                                                         30
 35    Hospital Administration                                                                            35
 40    Governing Board Expense                                                                            40
 45    Public Relations                                                                                   45
 50    Management Engineering                                                                             50
 55    Community Health Education                                                                         55
 60    Other Administrative Services                                                                      60
 65    General Accounting                                                                                 65
 70    Communications                                                                                     70
 75    Other Fiscal Services                                                                              75
 80    Printing and Duplicating                                                                           80
 85    Personnel                                                                                          85
 90    Employee Health Services                                                                           90
 95    Employee Benefits (Non-Payroll Related)                                                            95
100 Non-Patient Food Services                                                                            100
105 Purchasing and Stores                                                                                105
110 Housekeeping                                                                                         110
115 Grounds                                                                                              115
120 Security                                                                                             120
125 Parking                                                                                              125
130 Plant Operations                                                                                     130
135 Plant Maintenance                                                                                    135
140 Other General Services                                                                               140
145 Dietary                                                                                              145
150 Laundry and Linen                                                                                    150
155 Patient Accounting                                                                                   155
160 Data Processing                                                                                      160
165 Credit and Collection                                                                                165
170 Auxiliary Groups                                                                                     170
175 Chaplaincy Services                                                                                  175
180 Medical Library                                                                                      180
185 Medical Records                                                                                      185
190 Medical Staff Administration                                                                         190
195 Social Work Services                                                                                 195
200 Utilization Management                                                                               200
205 Insurance - Hospital and Professional Malpractice                                                    205
210 Admitting                                                                                            210
215 Other Unassigned Costs                                                                               215
220 Outpatient Registration                                                                              220
225 Nursing Administration                                                                               225
230 Inservice Education-Nursing                                                                          230
235 Central Services and Supplies                                                                        235
240 Pharmacy                                                                                             240
245 Research Projects and Administration                                                                 245
250 Education Administration Office                                                                      250
255 Student Housing                                                                                      255
260 Licensed Vocational Nurse Program                                                                    260
265 School of Nursing                                                                                    265
270 Paramedical Education                                                                                270
275 Other Health Profession Education                                                                    275
                                                                                                                            MCH - 000419
280 Medical Postgraduate Education                                                                       280
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       360 of1/30/2015
                                                                              Date Prepared:    478 Page ID
19
                                                       #:2332
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (5 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                        Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS          (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
               BASIS OF ALLOCATION                                       Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                      column (5)                      Line
 No                                                                                                                                        No
                 LINES BEING ALLOCATED                5-25              30-80          85-100                105              110
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                       505
510 Coronary Care                                                                                                                         510
515 Pediatric Intensive Care                                                                                                              515
520 Neonatal Intensive Care                                                                                                               520
525 Psychiatric Intensive (Isolation) Care                                                                                                525
530 Burn Care                                                                                                                             530
535 Other Intensive Care                                                                                                                  535
540 Definitive Observation                                                                                                                540
545 Medical/Surgical Acute                           3,189                                                                    3,189       545
550 Pediatric Acute                                                                                                                       550
555 Psychiatric Acute - Adult                                                                                                             555
560 Psychiatric Acute - Adolescent & Child                                                                                                560
565 Obstetrics Acute                                                                                                                      565
570 Alternate Birthing Center                                                                                                             570
575 Chemical Dependency Services                                                                                                          575
580 Physical Rehabilitation Care                                                                                                          580
585 Hospice - Inpatient Care                                                                                                              585
590 Other Acute Care                                                                                                                      590
595 Nursery Acute                                                                                                                         595
600 Sub-Acute Care                                                                                                                        600
601 Sub-Acute Care - Pediatric                                                                                                            601
605 Skilled Nursing Care                             4,491                                                                    4,491       605
610 Psychiatric Long-Term Care                                                                                                            610
615 Intermediate Care                                                                                                                     615
620 Residential Care                                                                                                                      620
625 Other Long-Term Care Services                                                                                                         625
645 Other Daily Hospital Services                                                                                                         645
    AMBULATORY SERVICES
660 Emergency Services                               2,749                                                                    2,749       660
665 Medical Transportation Services                                                                                                       665
670 Psychiatric Emergency Rooms                                                                                                           670
675 Clinics                                                                                                                               675
680 Satellite Clinics                                 500                                                                     500         680
685 Satellite Ambulatory Surgery Center                                                                                                   685
690 Outpatient Chemical Dependency Services                                                                                               690
695 Observation Care                                                                                                                      695
700 Partial Hospitalization - Psychiatric                                                                                                 700
705 Home Health Care Services                                                                                                             705
710 Hospice - Outpatient Services                                                                                                         710
715 Adult Day Health Care Services                                                                                                        715
720 Other Ambulatory Services                                                                                                             720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                           730
735 Surgery and Recovery Services                    3,661                                                                    3,661       735
740 Ambulatory Surgery Services                                                                                                           740
745 Anesthesiology                                                                                                                        745
750 Medical Supplies Sold to Patients                                                                                                     750
755 Durable Medical Equipment                                                                                                             755
760 Clinical Laboratory Services                     2,043                                                                    2,043       760
765 Pathological Laboratory Services                                                                                                      765
770 Blood Bank                                                                                                                            770
775 Echocardiology                                                                                                                        775
780 Cardiac Catheterization Services                                                                                                      780



                                                                                                                                 MCH - 000420
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       361 of1/30/2015
                                                                              Date Prepared:    478 Page ID
19
                                                       #:2333
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (6 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS          (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
               BASIS OF ALLOCATION                from Column                       Processed     Revenue from     Outpatient
Line                                                    (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                    (23)        12,Col(22)      No
                 LINES BEING ALLOCATED              115-140          145            150            155-215            220
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                               505
510 Coronary Care                                                                                                                 510
515 Pediatric Intensive Care                                                                                                      515
520 Neonatal Intensive Care                                                                                                       520
525 Psychiatric Intensive (Isolation) Care                                                                                        525
530 Burn Care                                                                                                                     530
535 Other Intensive Care                                                                                                          535
540 Definitive Observation                                                                                                        540
545 Medical/Surgical Acute                                          2,941          14,189                                         545
550 Pediatric Acute                                                                                                               550
555 Psychiatric Acute - Adult                                                                                                     555
560 Psychiatric Acute - Adolescent & Child                                                                                        560
565 Obstetrics Acute                                                                                                              565
570 Alternate Birthing Center                                                                                                     570
575 Chemical Dependency Services                                                                                                  575
580 Physical Rehabilitation Care                                                                                                  580
585 Hospice - Inpatient Care                                                                                                      585
590 Other Acute Care                                                                                                              590
595 Nursery Acute                                                                                                                 595
600 Sub-Acute Care                                                                                                                600
601 Sub-Acute Care - Pediatric                                                                                                    601
605 Skilled Nursing Care                                            22,992         82,628                                         605
610 Psychiatric Long-Term Care                                                                                                    610
615 Intermediate Care                                                                                                             615
620 Residential Care                                                                                                              620
625 Other Long-Term Care Services                                                                                                 625
645 Other Daily Hospital Services                                                                                                 645
    AMBULATORY SERVICES
660 Emergency Services                                               132            7,718                                         660
665 Medical Transportation Services                                                                                               665
670 Psychiatric Emergency Rooms                                                                                                   670
675 Clinics                                                                                                                       675
680 Satellite Clinics                                                               8,067                                         680
685 Satellite Ambulatory Surgery Center                                                                                           685
690 Outpatient Chemical Dependency Services                                                                                       690
695 Observation Care                                                                                                              695
700 Partial Hospitalization - Psychiatric                                                                                         700
705 Home Health Care Services                                                                                                     705
710 Hospice - Outpatient Services                                                                                                 710
715 Adult Day Health Care Services                                                                                                715
720 Other Ambulatory Services                                                                                                     720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                   730
735 Surgery and Recovery Services                                                   1,381                                         735
740 Ambulatory Surgery Services                                                                                                   740
745 Anesthesiology                                                                                                                745
750 Medical Supplies Sold to Patients                                                                                             750
755 Durable Medical Equipment                                                                                                     755
760 Clinical Laboratory Services                                                                                                  760
765 Pathological Laboratory Services                                                                                              765
770 Blood Bank                                                                                                                    770
775 Echocardiology                                                                                                                775
780 Cardiac Catheterization Services                                                                                              780



                                                                                                                        MCH - 000421
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       362 of1/30/2015
                                                                              Date Prepared:    478 Page ID
19
                                                       #:2334
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (7 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS           (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
               BASIS OF ALLOCATION                   FTE's       Service and        Costed         Revenue from      All Approved
Line                                                            Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                              Requisitions                                                        No
                 LINES BEING ALLOCATED              225-230          235             240               245             250-255
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                 505
510 Coronary Care                                                                                                                   510
515 Pediatric Intensive Care                                                                                                        515
520 Neonatal Intensive Care                                                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                                                          525
530 Burn Care                                                                                                                       530
535 Other Intensive Care                                                                                                            535
540 Definitive Observation                                                                                                          540
545 Medical/Surgical Acute                                         $19,627                                                          545
550 Pediatric Acute                                                                                                                 550
555 Psychiatric Acute - Adult                                                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                                                          560
565 Obstetrics Acute                                                                                                                565
570 Alternate Birthing Center                                                                                                       570
575 Chemical Dependency Services                                                                                                    575
580 Physical Rehabilitation Care                                                                                                    580
585 Hospice - Inpatient Care                                                                                                        585
590 Other Acute Care                                                                                                                590
595 Nursery Acute                                                                                                                   595
600 Sub-Acute Care                                                                                                                  600
601 Sub-Acute Care - Pediatric                                                                                                      601
605 Skilled Nursing Care                                           $34,389                                                          605
610 Psychiatric Long-Term Care                                                                                                      610
615 Intermediate Care                                                                                                               615
620 Residential Care                                                                                                                620
625 Other Long-Term Care Services                                                                                                   625
645 Other Daily Hospital Services                                                                                                   645
    AMBULATORY SERVICES
660 Emergency Services                                             $21,920                                                          660
665 Medical Transportation Services                                                                                                 665
670 Psychiatric Emergency Rooms                                                                                                     670
675 Clinics                                                        $39,704         $6,039                                           675
680 Satellite Clinics                                               $334             $27                                            680
685 Satellite Ambulatory Surgery Center                                                                                             685
690 Outpatient Chemical Dependency Services                                                                                         690
695 Observation Care                                                                                                                695
700 Partial Hospitalization - Psychiatric                                                                                           700
705 Home Health Care Services                                                                                                       705
710 Hospice - Outpatient Services                                                                                                   710
715 Adult Day Health Care Services                                                                                                  715
720 Other Ambulatory Services                                                                                                       720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                     730
735 Surgery and Recovery Services                                  $44,312                                                          735
740 Ambulatory Surgery Services                                                                                                     740
745 Anesthesiology                                                  $732                                                            745
750 Medical Supplies Sold to Patients                             $158,001                                                          750
755 Durable Medical Equipment                                                                                                       755
760 Clinical Laboratory Services                                                                                                    760
765 Pathological Laboratory Services                                                                                                765
770 Blood Bank                                                                                                                      770
775 Echocardiology                                                                                                                  775
780 Cardiac Catheterization Services                                                                                                780



                                                                                                                          MCH - 000422
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document     49-15 FACSIMILE
                                         DISCLOSURE REPORT   Filed 10/11/18 Page       363 of1/30/2015
                                                                              Date Prepared:    478 Page ID
19
                                                       #:2335
                        COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (8 of 12) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS           (19) Nursing   (20) Paramedic   (21) Medical
               BASIS OF ALLOCATION                  Student             Student     PostGraduate
Line                                              Departmental      Department      Departmental   Line
 No                                                Assignment       Assignment       Assignment     No
                 LINES BEING ALLOCATED              260-265           270-275           280
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                 505
510 Coronary Care                                                                                   510
515 Pediatric Intensive Care                                                                        515
520 Neonatal Intensive Care                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                          525
530 Burn Care                                                                                       530
535 Other Intensive Care                                                                            535
540 Definitive Observation                                                                          540
545 Medical/Surgical Acute                                                                          545
550 Pediatric Acute                                                                                 550
555 Psychiatric Acute - Adult                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                          560
565 Obstetrics Acute                                                                                565
570 Alternate Birthing Center                                                                       570
575 Chemical Dependency Services                                                                    575
580 Physical Rehabilitation Care                                                                    580
585 Hospice - Inpatient Care                                                                        585
590 Other Acute Care                                                                                590
595 Nursery Acute                                                                                   595
600 Sub-Acute Care                                                                                  600
601 Sub-Acute Care - Pediatric                                                                      601
605 Skilled Nursing Care                                                                            605
610 Psychiatric Long-Term Care                                                                      610
615 Intermediate Care                                                                               615
620 Residential Care                                                                                620
625 Other Long-Term Care Services                                                                   625
645 Other Daily Hospital Services                                                                   645
    AMBULATORY SERVICES
660 Emergency Services                                                                              660
665 Medical Transportation Services                                                                 665
670 Psychiatric Emergency Rooms                                                                     670
675 Clinics                                                                                         675
680 Satellite Clinics                                                                               680
685 Satellite Ambulatory Surgery Center                                                             685
690 Outpatient Chemical Dependency Services                                                         690
695 Observation Care                                                                                695
700 Partial Hospitalization - Psychiatric                                                           700
705 Home Health Care Services                                                                       705
710 Hospice - Outpatient Services                                                                   710
715 Adult Day Health Care Services                                                                  715
720 Other Ambulatory Services                                                                       720
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                     730
735 Surgery and Recovery Services                                                                   735
740 Ambulatory Surgery Services                                                                     740
745 Anesthesiology                                                                                  745
750 Medical Supplies Sold to Patients                                                               750
755 Durable Medical Equipment                                                                       755
760 Clinical Laboratory Services                                                                    760
765 Pathological Laboratory Services                                                                765
770 Blood Bank                                                                                      770
775 Echocardiology                                                                                  775
780 Cardiac Catheterization Services                                                                780



                                                                                                                      MCH - 000423
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       364 of1/30/2015
                                                                             Date Prepared:    478 Page ID
19
                                                      #:2336
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (9 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                           Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS            (2) Square Feet   (4) Accumulated   (5) Hospital     (6) Supplies from    (7) Square
               BASIS OF ALLOCATION                                         Costs           FTE's         Pages 17 & 18      Feet Serviced
Line                                                                                                        column (5)                      Line
 No                                                                                                                                          No
                  LINES BEING ALLOCATED                 5-25              30-80          85-100                105              110
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                                     785
790 Electromyography                                                                                                                        790
795 Electroencephalography                                                                                                                  795
800 Radiology - Diagnostic                             2,765                                                                    2,765       800
805 Radiology - Therapeutic                                                                                                                 805
810 Nuclear Medicine                                                                                                                        810
815 Magnetic Resonance Imaging                                                                                                              815
820 Ultrasonography                                                                                                                         820
825 Computed Tomographic Scanner                                                                                                            825
830 Drugs Sold to Patients                                                                                                                  830
835 Respiratory Therapy                                 433                                                                     433         835
840 Pulmonary Function Services                                                                                                             840
845 Renal Dialysis                                                                                                                          845
850 Lithotripsy                                                                                                                             850
855 Gastro-Intestinal Services                                                                                                              855
860 Physical Therapy                                    263                                                                     263         860
865 Speech - Language Pathology                                                                                                             865
870 Occupational Therapy                                                                                                                    870
875 Other Physical Medicine                                                                                                                 875
880 Electroconvulsive Therapy                                                                                                               880
885 Psychiatric/Psychological Testing                                                                                                       885
890 Psychiatric Individual/Group Therapy                                                                                                    890
895 Organ Acquisition                                                                                                                       895
900 Other Ancillary Services                                                                                                                900
910 Purchased Inpatient Services                                                                                                            910
911 Purchased Outpatient Services                                                                                                           911
915 Non-Operating Cost Centers                          451                                                                     451         915
920 Total Statistical Units (Lines 5-915)              33,734                                                                  31,009       920
925 Operating costs Being Allocated (Page 20)                                                                                               925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                                                            930
935 Net Cost (Line 925 minus 930)                                                                                                           935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                                                                   940




                                                                                                                                   MCH - 000424
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       365 of1/30/2015
                                                                             Date Prepared:    478 Page ID
19
                                                      #:2337
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (10 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                     Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS            (8) Square Feet (9)Meals Served (10)Dry Pounds (11)Gross Patient  (12)Gross
               BASIS OF ALLOCATION                  from Column                       Processed     Revenue from     OutPatient
Line                                                      (2)                                      Page 12,Column Revenue from Pg   Line
 No                                                                                                      (23)        12,Col(22)      No
                  LINES BEING ALLOCATED               115-140          145            150            155-215            220
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                             785
790 Electromyography                                                                                                                790
795 Electroencephalography                                                                                                          795
800 Radiology - Diagnostic                                                            9,044                                         800
805 Radiology - Therapeutic                                                                                                         805
810 Nuclear Medicine                                                                                                                810
815 Magnetic Resonance Imaging                                                                                                      815
820 Ultrasonography                                                                                                                 820
825 Computed Tomographic Scanner                                                                                                    825
830 Drugs Sold to Patients                                                                                                          830
835 Respiratory Therapy                                                                                                             835
840 Pulmonary Function Services                                                                                                     840
845 Renal Dialysis                                                                                                                  845
850 Lithotripsy                                                                                                                     850
855 Gastro-Intestinal Services                                                                                                      855
860 Physical Therapy                                                                                                                860
865 Speech - Language Pathology                                                                                                     865
870 Occupational Therapy                                                                                                            870
875 Other Physical Medicine                                                                                                         875
880 Electroconvulsive Therapy                                                                                                       880
885 Psychiatric/Psychological Testing                                                                                               885
890 Psychiatric Individual/Group Therapy                                                                                            890
895 Organ Acquisition                                                                                                               895
900 Other Ancillary Services                                                                                                        900
910 Purchased Inpatient Services                                                                                                    910
911 Purchased Outpatient Services                                                                                                   911
915 Non-Operating Cost Centers                                                                                                      915
920 Total Statistical Units (Lines 5-915)                             26,065         123,027                                        920
925 Operating costs Being Allocated (Page 20)                                                                                       925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                                                    930
935 Net Cost (Line 925 minus 930)                                                                                                   935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                                                           940




                                                                                                                          MCH - 000425
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       366 of1/30/2015
                                                                             Date Prepared:    478 Page ID
19
                                                      #:2338
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (11 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                      Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS            (13)Nursing    (14) Central   (15) Pharmacy    (17)Gross Patient (18) Students in
               BASIS OF ALLOCATION                    FTE's       Service and        Costed         Revenue from      All Approved
Line                                                             Supply Costed    Requisitions       Column (11)        Programs     Line
 No                                                               Requisitions                                                        No
                  LINES BEING ALLOCATED              225-230          235             240               245             250-255
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                                                              785
790 Electromyography                                                                                                                 790
795 Electroencephalography                                                                                                           795
800 Radiology - Diagnostic                                          $8,568          $5,319                                           800
805 Radiology - Therapeutic                                                                                                          805
810 Nuclear Medicine                                                                                                                 810
815 Magnetic Resonance Imaging                                                                                                       815
820 Ultrasonography                                                                                                                  820
825 Computed Tomographic Scanner                                                                                                     825
830 Drugs Sold to Patients                                                         $397,224                                          830
835 Respiratory Therapy                                             $28,569                                                          835
840 Pulmonary Function Services                                                                                                      840
845 Renal Dialysis                                                                                                                   845
850 Lithotripsy                                                                                                                      850
855 Gastro-Intestinal Services                                                                                                       855
860 Physical Therapy                                                $2,035                                                           860
865 Speech - Language Pathology                                                                                                      865
870 Occupational Therapy                                                                                                             870
875 Other Physical Medicine                                                                                                          875
880 Electroconvulsive Therapy                                                                                                        880
885 Psychiatric/Psychological Testing                                                                                                885
890 Psychiatric Individual/Group Therapy                                                                                             890
895 Organ Acquisition                                                                                                                895
900 Other Ancillary Services                                                                                                         900
910 Purchased Inpatient Services                                                                                                     910
911 Purchased Outpatient Services                                                                                                    911
915 Non-Operating Cost Centers                                                                                                       915
920 Total Statistical Units (Lines 5-915)                          $358,191        $408,609                                          920
925 Operating costs Being Allocated (Page 20)                                                                                        925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                                                     930
935 Net Cost (Line 925 minus 930)                                                                                                    935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                                                            940




                                                                                                                           MCH - 000426
        Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document     49-15 FACSIMILE
                                        DISCLOSURE REPORT   Filed 10/11/18 Page       367 of1/30/2015
                                                                             Date Prepared:    478 Page ID
19
                                                      #:2339
                       COST ALLOCATION - STATISTICAL BASIS              ( Page 19 (12 of 12) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                    Report Period End: 06/30/2013
          NON-REVENUE PRODUCING CENTERS            (19) Nursing   (20) Paramedic   (21) Medical
               BASIS OF ALLOCATION                   Student             Student     PostGraduate
Line                                               Departmental     Departmental     Departmental   Line
 No                                                 Assignment       Assignment       Assignment     No
                  LINES BEING ALLOCATED              260-265          270-275            280
            ANCILLARY SERVICES (Continued)
785 Cardiology Services                                                                             785
790 Electromyography                                                                                790
795 Electroencephalography                                                                          795
800 Radiology - Diagnostic                                                                          800
805 Radiology - Therapeutic                                                                         805
810 Nuclear Medicine                                                                                810
815 Magnetic Resonance Imaging                                                                      815
820 Ultrasonography                                                                                 820
825 Computed Tomographic Scanner                                                                    825
830 Drugs Sold to Patients                                                                          830
835 Respiratory Therapy                                                                             835
840 Pulmonary Function Services                                                                     840
845 Renal Dialysis                                                                                  845
850 Lithotripsy                                                                                     850
855 Gastro-Intestinal Services                                                                      855
860 Physical Therapy                                                                                860
865 Speech - Language Pathology                                                                     865
870 Occupational Therapy                                                                            870
875 Other Physical Medicine                                                                         875
880 Electroconvulsive Therapy                                                                       880
885 Psychiatric/Psychological Testing                                                               885
890 Psychiatric Individual/Group Therapy                                                            890
895 Organ Acquisition                                                                               895
900 Other Ancillary Services                                                                        900
910 Purchased Inpatient Services                                                                    910
911 Purchased Outpatient Services                                                                    911
915 Non-Operating Cost Centers                                                                      915
920 Total Statistical Units (Lines 5-915)                                                           920
925 Operating costs Being Allocated (Page 20)                                                       925
930 Cost Recoveries (Page 20, Lines 440 and 445)                                                    930
935 Net Cost (Line 925 minus 930)                                                                   935
940 Unit Multiplier (Line 935 ÷ Line 920)                                                           940




                                                                                                                       MCH - 000427
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    368 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2340
20                                         COST ALLOCATION                                       ( Page 20 (1 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:     06/30/2013
Line         NON-REVENUE PRODUCING CENTERS               Account No (1)Adjusted Direct Costs    (2)Square Feet     (3)Subtotal     Line
 No               BASIS OF ALLOCATION                                   from Page 17 &                                              No
                                                                         18,Column (12)
                    LINES BEING ALLOCATED                                                            5-25
 5     Interest - Other                                     8870                                                                    5
 10    Insurance - Other                                    8840                                                                    10
 15    Licenses and Taxes (Other than on income)            8850                                                                    15
 20    Depreciation and Amortization                        8810                                                                    20
 25    Leases and Rentals                                   8820                                                                    25
 30    Interest - Working Capital                           8860                                                                    30
 35    Hospital Administration                              8610                                                                    35
 40    Governing Board Expense                              8620                                                                    40
 45    Public Relations                                     8630                                                                    45
 50    Management Engineering                               8640                                                                    50
 55    Community Health Education                           8770                                                                    55
 60    Other Administrative Services                        8790                                                                    60
 65    General Accounting                                   8510                                                                    65
 70    Communications                                       8470                                                                    70
 75    Other Fiscal Services                                8590                                                                    75
 80    Printing and Duplicating                             8310                                                                    80
 85    Personnel                                            8650                                                                    85
 90    Employee Health Services                             8660                                                                    90
 95    Employee Benefits (Non-Payroll Related)              8880                                                                    95
100 Non-Patient Food Services                               8330                                                                   100
105 Purchasing and Stores                                   8400                                                                   105
110 Housekeeping                                            8440                                                                   110
115 Grounds                                                 8410                                                                   115
120 Security                                                8420                                                                   120
125 Parking                                                 8430                                                                   125
130 Plant Operations                                        8450                                                                   130
135 Plant Maintenance                                       8460                                                                   135
140 Other General Services                                  8490                                                                   140
145 Dietary                                                 8340                                                                   145
150 Laundry and Linen                                       8350                                                                   150
155 Patient Accounting                                      8530                                                                   155
160 Data Processing                                         8480                                                                   160
165 Credit and Collection                                   8550                                                                   165
170 Auxiliary Groups                                        8670                                                                   170
175 Chaplaincy Services                                     8680                                                                   175
180 Medical Library                                         8690                                                                   180
185 Medical Records                                         8700                                                                   185
190 Medical Staff Administration                            8710                                                                   190
195 Social Work Services                                    8360                                                                   195
200 Utilization Management                                  8750                                                                   200
205 Insurance - Hospital and Professional Malpractice       8830                                                                   205
210 Admitting                                               8560                                                                   210
215 Other Unassigned Costs                                  8890                                                                   215
220 Outpatient Registration                                 8570                                                                   220
225 Nursing Administration                                  8720                                                                   225
230 Inservice Education-Nursing                             8740                                                                   230
235 Central Services and Supplies                           8380                                                                   235
240 Pharmacy                                                8390                                                                   240
245 Research Projects and Administration                    8010                                                                   245
250 Education Administration Office                         8210                                                                   250
255 Student Housing                                         8260                                                                   255
260 Licensed Vocational Nurse Program                       8230                                                                   260
265 School of Nursing                                       8220                                                                   265
270 Paramedical Education                                   8250                                                                   270
275 Other Health Profession Education                       8290                                                                   275
280 Medical Postgraduate Education                          8260                                                                 MCH - 000428
                                                                                                                                   280
285 TOTAL NON-REVENUE PRODUCING CENTERS                                                                                            285
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page         369 of1/30/2015
                                                                             Date Prepared:    478 Page ID
20                          COST ALLOCATION         #:2341          ( Page 20 (2 of 18) Submitted Data )

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:      06/30/2013
Line           NON-REVENUE PRODUCING CENTERS                (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                 BASIS OF ALLOCATION                          Costs                          Pages 17 & 18,        Serviced         No
                                                                                                   Column (5)
                          LINES BEING ALLOCATED                    30-80          85-100               105              110
 5     Interest - Other                                                                                                                5
 10    Insurance - Other                                                                                                               10
 15    Licenses and Taxes (Other than on income)                                                                                       15
 20    Depreciation and Amortization                                                                                                   20
 25    Leases and Rentals                                                                                                              25
 30    Interest - Working Capital                                                                                                      30
 35    Hospital Administration                                                                                                         35
 40    Governing Board Expense                                                                                                         40
 45    Public Relations                                                                                                                45
 50    Management Engineering                                                                                                          50
 55    Community Health Education                                                                                                      55
 60    Other Administrative Services                                                                                                   60
 65    General Accounting                                                                                                              65
 70    Communications                                                                                                                  70
 75    Other Fiscal Services                                                                                                           75
 80    Printing and Duplicating                                                                                                        80
 85    Personnel                                                                                                                       85
 90    Employee Health Services                                                                                                        90
 95    Employee Benefits (Non-Payroll Related)                                                                                         95
100 Non-Patient Food Services                                                                                                         100
105 Purchasing and Stores                                                                                                             105
110 Housekeeping                                                                                                                      110
115 Grounds                                                                                                                           115
120 Security                                                                                                                          120
125 Parking                                                                                                                           125
130 Plant Operations                                                                                                                  130
135 Plant Maintenance                                                                                                                 135
140 Other General Services                                                                                                            140
145 Dietary                                                                                                                           145
150 Laundry and Linen                                                                                                                 150
155 Patient Accounting                                                                                                                155
160 Data Processing                                                                                                                   160
165 Credit and Collection                                                                                                             165
170 Auxiliary Groups                                                                                                                  170
175 Chaplaincy Services                                                                                                               175
180 Medical Library                                                                                                                   180
185 Medical Records                                                                                                                   185
190 Medical Staff Administration                                                                                                      190
195 Social Work Services                                                                                                              195
200 Utilization Management                                                                                                            200
205 Insurance - Hospital and Professional Malpractice                                                                                 205
210 Admitting                                                                                                                         210
215 Other Unassigned Costs                                                                                                            215
220 Outpatient Registration                                                                                                           220
225 Nursing Administration                                                                                                            225
230 Inservice Education-Nursing                                                                                                       230
235 Central Services and Supplies                                                                                                     235
240 Pharmacy                                                                                                                          240
245 Research Projects and Administration                                                                                              245
250 Education Administration Office                                                                                                   250
255 Student Housing                                                                                                                   255
260 Licensed Vocational Nurse Program                                                                                                 260
265 School of Nursing                                                                                                                 265
270 Paramedical Education                                                                                                             270
275 Other Health Profession Education                                                                                                 275
280 Medical Postgraduate Education                                                                                                  MCH - 000429
                                                                                                                                      280
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page         370 of1/30/2015
                                                                             Date Prepared:    478 Page ID
20                          COST ALLOCATION
                                                    #:2342          ( Page 20 (3 of 18) Submitted Data )
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2013

Line           NON-REVENUE PRODUCING CENTERS                (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                 BASIS OF ALLOCATION                    from Column (2)                        Processed     Revenue from Page No
                                                                                                                   12, Column 23
                          LINES BEING ALLOCATED                  115-140          145                150              155-215
  5    Interest - Other                                                                                                              5
 10    Insurance - Other                                                                                                             10
 15    Licenses and Taxes (Other than on income)                                                                                     15
 20    Depreciation and Amortization                                                                                                 20
 25    Leases and Rentals                                                                                                            25
 30    Interest - Working Capital                                                                                                    30
 35    Hospital Administration                                                                                                       35
 40    Governing Board Expense                                                                                                       40
 45    Public Relations                                                                                                              45
 50    Management Engineering                                                                                                        50
 55    Community Health Education                                                                                                    55
 60    Other Administrative Services                                                                                                 60
 65    General Accounting                                                                                                            65
 70    Communications                                                                                                                70
 75    Other Fiscal Services                                                                                                         75
 80    Printing and Duplicating                                                                                                      80
 85    Personnel                                                                                                                     85
 90    Employee Health Services                                                                                                      90
 95    Employee Benefits (Non-Payroll Related)                                                                                       95
100 Non-Patient Food Services                                                                                                       100
105 Purchasing and Stores                                                                                                           105
110 Housekeeping                                                                                                                    110
115 Grounds                                                                                                                         115
120 Security                                                                                                                        120
125 Parking                                                                                                                         125
130 Plant Operations                                                                                                                130
135 Plant Maintenance                                                                                                               135
140 Other General Services                                                                                                          140
145 Dietary                                                                                                                         145
150 Laundry and Linen                                                                                                               150
155 Patient Accounting                                                                                                              155
160 Data Processing                                                                                                                 160
165 Credit and Collection                                                                                                           165
170 Auxiliary Groups                                                                                                                170
175 Chaplaincy Services                                                                                                             175
180 Medical Library                                                                                                                 180
185 Medical Records                                                                                                                 185
190 Medical Staff Administration                                                                                                    190
195 Social Work Services                                                                                                            195
200 Utilization Management                                                                                                          200
205 Insurance - Hospital and Professional Malpractice                                                                               205
210 Admitting                                                                                                                       210
215 Other Unassigned Costs                                                                                                          215
220 Outpatient Registration                                                                                                         220
225 Nursing Administration                                                                                                          225
230 Inservice Education-Nursing                                                                                                     230
235 Central Services and Supplies                                                                                                   235
240 Pharmacy                                                                                                                        240
245 Research Projects and Administration                                                                                            245
250 Education Administration Office                                                                                                 250
255 Student Housing                                                                                                                 255
260 Licensed Vocational Nurse Program                                                                                               260
265 School of Nursing                                                                                                               265
270 Paramedical Education                                                                                                           270
275 Other Health Profession Education                                                                                               275
280 Medical Postgraduate Education                                                                                              MCH 280
                                                                                                                                    - 000430
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    371 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2343
20                                         COST ALLOCATION                                      ( Page 20 (4 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:          06/30/2013
Line           NON-REVENUE PRODUCING CENTERS                    (12)Gross        (13)Nursing   (14)Central Service    (15) Pharmacy   Line
 No                 BASIS OF ALLOCATION                     Outpatient Revenue      FTE's      and Supply Costed          Costed       No
                                                                from Page                          Requisitions        Requisitions
                                                               12,Column 22
                          LINES BEING ALLOCATED                    220             225-230             235                  240       No
  5    Interest - Other                                                                                                                5
 10    Insurance - Other                                                                                                               10
 15    Licenses and Taxes (Other than on income)                                                                                       15
 20    Depreciation and Amortization                                                                                                   20
 25    Leases and Rentals                                                                                                              25
 30    Interest - Working Capital                                                                                                      30
 35    Hospital Administration                                                                                                         35
 40    Governing Board Expense                                                                                                         40
 45    Public Relations                                                                                                                45
 50    Management Engineering                                                                                                          50
 55    Community Health Education                                                                                                      55
 60    Other Administrative Services                                                                                                   60
 65    General Accounting                                                                                                              65
 70    Communications                                                                                                                  70
 75    Other Fiscal Services                                                                                                           75
 80    Printing and Duplicating                                                                                                        80
 85    Personnel                                                                                                                       85
 90    Employee Health Services                                                                                                        90
 95    Employee Benefits (Non-Payroll Related)                                                                                         95
100 Non-Patient Food Services                                                                                                         100
105 Purchasing and Stores                                                                                                             105
110 Housekeeping                                                                                                                      110
115 Grounds                                                                                                                           115
120 Security                                                                                                                          120
125 Parking                                                                                                                           125
130 Plant Operations                                                                                                                  130
135 Plant Maintenance                                                                                                                 135
140 Other General Services                                                                                                            140
145 Dietary                                                                                                                           145
150 Laundry and Linen                                                                                                                 150
155 Patient Accounting                                                                                                                155
160 Data Processing                                                                                                                   160
165 Credit and Collection                                                                                                             165
170 Auxiliary Groups                                                                                                                  170
175 Chaplaincy Services                                                                                                               175
180 Medical Library                                                                                                                   180
185 Medical Records                                                                                                                   185
190 Medical Staff Administration                                                                                                      190
195 Social Work Services                                                                                                              195
200 Utilization Management                                                                                                            200
205 Insurance - Hospital and Professional Malpractice                                                                                 205
210 Admitting                                                                                                                         210
215 Other Unassigned Costs                                                                                                            215
220 Outpatient Registration                                                                                                           220
225 Nursing Administration                                                                                                            225
230 Inservice Education-Nursing                                                                                                       230
235 Central Services and Supplies                                                                                                     235
240 Pharmacy                                                                                                                          240
245 Research Projects and Administration                                                                                              245
250 Education Administration Office                                                                                                   250
255 Student Housing                                                                                                                   255
260 Licensed Vocational Nurse Program                                                                                                 260
265 School of Nursing                                                                                                                 265
270 Paramedical Education                                                                                                             270
275 Other Health Profession Education                                                                                                 275
                                                                                                                                  MCH - 000431
280 Medical Postgraduate Education                                                                                                    280
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    372 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2344
20                                         COST ALLOCATION                                        ( Page 20 (5 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:         06/30/2013
Line           NON-REVENUE PRODUCING CENTERS                  (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                 BASIS OF ALLOCATION                                        Revenue from        All Approved        Departmental        No
                                                                                Column (11)          Programs           Assignment
                          LINES BEING ALLOCATED                                     245              250-255              260-265
  5    Interest - Other                                                                                                                    5
 10    Insurance - Other                                                                                                                   10
 15    Licenses and Taxes (Other than on income)                                                                                           15
 20    Depreciation and Amortization                                                                                                       20
 25    Leases and Rentals                                                                                                                  25
 30    Interest - Working Capital                                                                                                          30
 35    Hospital Administration                                                                                                             35
 40    Governing Board Expense                                                                                                             40
 45    Public Relations                                                                                                                    45
 50    Management Engineering                                                                                                              50
 55    Community Health Education                                                                                                          55
 60    Other Administrative Services                                                                                                       60
 65    General Accounting                                                                                                                  65
 70    Communications                                                                                                                      70
 75    Other Fiscal Services                                                                                                               75
 80    Printing and Duplicating                                                                                                            80
 85    Personnel                                                                                                                           85
 90    Employee Health Services                                                                                                            90
 95    Employee Benefits (Non-Payroll Related)                                                                                             95
100 Non-Patient Food Services                                                                                                             100
105 Purchasing and Stores                                                                                                                 105
110 Housekeeping                                                                                                                          110
115 Grounds                                                                                                                               115
120 Security                                                                                                                              120
125 Parking                                                                                                                               125
130 Plant Operations                                                                                                                      130
135 Plant Maintenance                                                                                                                     135
140 Other General Services                                                                                                                140
145 Dietary                                                                                                                               145
150 Laundry and Linen                                                                                                                     150
155 Patient Accounting                                                                                                                    155
160 Data Processing                                                                                                                       160
165 Credit and Collection                                                                                                                 165
170 Auxiliary Groups                                                                                                                      170
175 Chaplaincy Services                                                                                                                   175
180 Medical Library                                                                                                                       180
185 Medical Records                                                                                                                       185
190 Medical Staff Administration                                                                                                          190
195 Social Work Services                                                                                                                  195
200 Utilization Management                                                                                                                200
205 Insurance - Hospital and Professional Malpractice                                                                                     205
210 Admitting                                                                                                                             210
215 Other Unassigned Costs                                                                                                                215
220 Outpatient Registration                                                                                                               220
225 Nursing Administration                                                                                                                225
230 Inservice Education-Nursing                                                                                                           230
235 Central Services and Supplies                                                                                                         235
240 Pharmacy                                                                                                                              240
245 Research Projects and Administration                                                                                                  245
250 Education Administration Office                                                                                                       250
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
280 Medical Postgraduate Education                                                                                                  MCH - 000432
                                                                                                                                          280
285 TOTAL NON-REVENUE PRODUCING CENTERS                                                                                                   285
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    373 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2345
20                                         COST ALLOCATION                                   ( Page 20 (6 of 18) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                      Report Period End:       06/30/2013
Line          NON-REVENUE PRODUCING CENTERS                (20)Paramedic Student    (21)Medical       (22)Transfers    (23)Total
 No                BASIS OF ALLOCATION                          Departmental       Postgraduate       for Operating
                                                                 Assignment        Departmental           Costs
                                                                                    Assignment
                                                                                                                                    Line
                     LINES BEING ALLOCATED                         270-275             280                                          No
  5    Interest - Other                                                                                                              5
 10    Insurance - Other                                                                                                             10
 15    Licenses and Taxes (Other than on income)                                                                                     15
 20    Depreciation and Amortization                                                                                                 20
 25    Leases and Rentals                                                                                                            25
 30    Interest - Working Capital                                                                                                    30
 35    Hospital Administration                                                                                                       35
 40    Governing Board Expense                                                                                                       40
 45    Public Relations                                                                                                              45
 50    Management Engineering                                                                                                        50
 55    Community Health Education                                                                                                    55
 60    Other Administrative Services                                                                                                 60
 65    General Accounting                                                                                                            65
 70    Communications                                                                                                                70
 75    Other Fiscal Services                                                                                                         75
 80    Printing and Duplicating                                                                                                      80
 85    Personnel                                                                                                                     85
 90    Employee Health Services                                                                                                      90
 95    Employee Benefits (Non-Payroll Related)                                                                                       95
100 Non-Patient Food Services                                                                                                       100
105 Purchasing and Stores                                                                                                           105
110 Housekeeping                                                                                                                    110
115 Grounds                                                                                                                         115
120 Security                                                                                                                        120
125 Parking                                                                                                                         125
130 Plant Operations                                                                                                                130
135 Plant Maintenance                                                                                                               135
140 Other General Services                                                                                                          140
145 Dietary                                                                                                                         145
150 Laundry and Linen                                                                                                               150
155 Patient Accounting                                                                                                              155
160 Data Processing                                                                                                                 160
165 Credit and Collection                                                                                                           165
170 Auxiliary Groups                                                                                                                170
175 Chaplaincy Services                                                                                                             175
180 Medical Library                                                                                                                 180
185 Medical Records                                                                                                                 185
190 Medical Staff Administration                                                                                                    190
195 Social Work Services                                                                                                            195
200 Utilization Management                                                                                                          200
205 Insurance - Hospital and Professional Malpractice                                                                               205
210 Admitting                                                                                                                       210
215 Other Unassigned Costs                                                                                                          215
220 Outpatient Registration                                                                                                         220
225 Nursing Administration                                                                                                          225
230 Inservice Education-Nursing                                                                                                     230
235 Central Services and Supplies                                                                                                   235
240 Pharmacy                                                                                                                        240
245 Research Projects and Administration                                                                                            245
250 Education Administration Office                                                                                                 250
255 Student Housing                                                                                                                 255
260 Licensed Vocational Nurse Program                                                                                               260
265 School of Nursing                                                                                                               265
270 Paramedical Education                                                                                                           270
275 Other Health Profession Education                                                                                       MCH - 000433
                                                                                                                                  275
280 Medical Postgraduate Education                                                                                                  280
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page         374 of1/30/2015
                                                                           Date Prepared:    478 Page ID
20                        COST ALLOCATION         #:2346          ( Page 20 (7 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:     06/30/2013

Line          REVENUE PRODUCING CENTERS                    Account No (1)Adjusted Direct Costs    (2)Square Feet    (3)Subtotal     Line
 No              BASIS OF ALLOCATION                                      from Page 17 &                                             No
                                                                           18,Column (12)
                  LINES BEING ALLOCATED                                                                5-25
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                    5320                                                                  350
355 Laundry and Linen Revenue                                 5340                                                                  355
360 Social Work Services Revenue                              5350                                                                  360
365 Supplies Sold to Non-Patients Revenue                     5370                                                                  365
370 Drugs Sold to Non-Patients Revenue                        5380                                                                  370
375 Purchasing Services Revenue                               5390                                                                  375
380 Parking Revenue                                           5430                                                                  380
385 Housekeeping and Maintenance Services Revenue             5440                                                                  385
390 Data Processing Services Revenue                          5480                                                                  390
395 Medical Records Abstracts Sales                           5700                                                                  395
400 Management Services Revenue                               5740                                                                  400
405 Worker's Compensation Refunds                             5782                                                                  405
410 Community Health Education Revenue                        5770                                                                  410
411 Reinsurance Recoveries                                    5781                                                                  411
415 Transfers from Restricted Funds for Operations (Non-      5790                                                                  415
    Revenue Centers)
420 Other (Specify)                                           5780                                                                  420
425 Other (Specify)                                           5780                                                                  425
430 Other (Specify)                                           5780                                                                  430
435 Other (Specify)                                           5780                                                                  435
440 TOTAL COST RECOVERIES                                                                                                           440
445 Research & Education Revenue and Transfers                                                                                      445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                           6010                                                                  505
510 Coronary Care                                             6030                                                                  510
515 Pediatric Intensive Care                                  6050                                                                  515
520 Neonatal Intensive Care                                   6070                                                                  520
525 Psychiatric Intensive (Isolation) Care                    6090                                                                  525
530 Burn Care                                                 6110                                                                  530
535 Other Intensive Care                                      6130                                                                  535
540 Definitive Observation                                    6150                                                                  540
545 Medical/Surgical Acute                                    6170                                                                  545
550 Pediatric Acute                                           6290                                                                  550
555 Psychiatric Acute - Adult                                 6340                                                                  555
560 Psychiatric Acute - Adolescent & Child                    6360                                                                  560
565 Obstetrics Acute                                          6380                                                                  565
570 Alternate Birthing Center                                 6400                                                                  570
575 Chemical Dependency Services                              6420                                                                  575
580 Physical Rehabilitation Care                              6440                                                                  580
585 Hospice - Inpatient Care                                  6470                                                                  585
590 Other Acute Care                                          6510                                                                  590
595 Nursery Acute                                             6530                                                                  595
600 Sub-Acute Care                                            6560                                                                  600
601 Sub-Acute Care Pediatric                                  6570                                                                  601
605 Skilled Nursing Care                                      6580                                                                  605
610 Psychiatric Long-Term Care                                6610                                                                  610
615 Intermediate Care                                         6630                                                                  615
620 Residential Care                                          6680                                                                  620
625 Other Long-Term Care Services                             6780                                                                  625
645 Other Daily Hospital Services                             6900                                                                  645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                   650
    AMBULATORY SERVICES
660 Emergency Services                                        7010                                                                  660
665 Medical Transportation Services                           7040                                                                  665
670 Psychiatric Emergency Rooms                               7060                                                                  670

                                                                                                                                  MCH - 000434
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    375 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2347
20                                           COST ALLOCATION                                     ( Page 20 (8 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:      06/30/2013
Line            REVENUE PRODUCING CENTERS                  (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                BASIS OF ALLOCATION                          Costs                          Pages 17 & 18,        Serviced         No
                                                                                                  Column (5)
                      LINES BEING ALLOCATED                    30-80             85-100               105              110
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                           350
355 Laundry and Linen Revenue                                                                                                        355
360 Social Work Services Revenue                                                                                                     360
365 Supplies Sold to Non-Patients Revenue                                                                                            365
370 Drugs Sold to Non-Patients Revenue                                                                                               370
375 Purchasing Services Revenue                                                                                                      375
380 Parking Revenue                                                                                                                  380
385 Housekeeping and Maintenance Services Revenue                                                                                    385
390 Data Processing Services Revenue                                                                                                 390
395 Medical Records Abstracts Sales                                                                                                  395
400 Management Services Revenue                                                                                                      400
405 Worker's Compensation Refunds                                                                                                    405
410 Community Health Education Revenue                                                                                               410
411 Reinsurance Recoveries                                                                                                           411
415 Transfers from Restricted Funds for Operations (Non-                                                                             415
    Revenue Centers)
420 Other (Specify)                                                                                                                  420
425 Other (Specify)                                                                                                                  425
430 Other (Specify)                                                                                                                  430
435 Other (Specify)                                                                                                                  435
440 TOTAL COST RECOVERIES                                                                                                            440
445 Research & Education Revenue and Transfers                                                                                       445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                  505
510 Coronary Care                                                                                                                    510
515 Pediatric Intensive Care                                                                                                         515
520 Neonatal Intensive Care                                                                                                          520
525 Psychiatric Intensive (Isolation) Care                                                                                           525
530 Burn Care                                                                                                                        530
535 Other Intensive Care                                                                                                             535
540 Definitive Observation                                                                                                           540
545 Medical/Surgical Acute                                                                                                           545
550 Pediatric Acute                                                                                                                  550
555 Psychiatric Acute - Adult                                                                                                        555
560 Psychiatric Acute - Adolescent & Child                                                                                           560
565 Obstetrics Acute                                                                                                                 565
570 Alternate Birthing Center                                                                                                        570
575 Chemical Dependency Services                                                                                                     575
580 Physical Rehabilitation Care                                                                                                     580
585 Hospice - Inpatient Care                                                                                                         585
590 Other Acute Care                                                                                                                 590
595 Nursery Acute                                                                                                                    595
600 Sub-Acute Care                                                                                                                   600
601 Sub-Acute Care Pediatric                                                                                                         601
605 Skilled Nursing Care                                                                                                             605
610 Psychiatric Long-Term Care                                                                                                       610
615 Intermediate Care                                                                                                                615
620 Residential Care                                                                                                                 620
625 Other Long-Term Care Services                                                                                                    625
645 Other Daily Hospital Services                                                                                                    645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                    650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                               660
665 Medical Transportation Services                                                                                                  665
670 Psychiatric Emergency Rooms                                                                                                      670

                                                                                                                                   MCH - 000435
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page         376 of1/30/2015
                                                                           Date Prepared:    478 Page ID
20                        COST ALLOCATION
                                                  #:2348          ( Page 20 (9 of 18) Submitted Data )
 Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:       06/30/2013

Line            REVENUE PRODUCING CENTERS                   (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                BASIS OF ALLOCATION                     from Column (2)                        Processed     Revenue from Page No
                                                                                                                   12, Column 23
                      LINES BEING ALLOCATED                   115-140             145               150              155-215
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                          350
355 Laundry and Linen Revenue                                                                                                       355
360 Social Work Services Revenue                                                                                                    360
365 Supplies Sold to Non-Patients Revenue                                                                                           365
370 Drugs Sold to Non-Patients Revenue                                                                                              370
375 Purchasing Services Revenue                                                                                                     375
380 Parking Revenue                                                                                                                 380
385 Housekeeping and Maintenance Services Revenue                                                                                   385
390 Data Processing Services Revenue                                                                                                390
395 Medical Records Abstracts Sales                                                                                                 395
400 Management Services Revenue                                                                                                     400
405 Worker's Compensation Refunds                                                                                                   405
410 Community Health Education Revenue                                                                                              410
411 Reinsurance Recoveries                                                                                                          411
415 Transfers from Restricted Funds for Operations (Non-                                                                            415
    Revenue Centers)
420 Other (Specify)                                                                                                                 420
425 Other (Specify)                                                                                                                 425
430 Other (Specify)                                                                                                                 430
435 Other (Specify)                                                                                                                 435
440 TOTAL COST RECOVERIES                                                                                                           440
445 Research & Education Revenue and Transfers                                                                                      445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                 505
510 Coronary Care                                                                                                                   510
515 Pediatric Intensive Care                                                                                                        515
520 Neonatal Intensive Care                                                                                                         520
525 Psychiatric Intensive (Isolation) Care                                                                                          525
530 Burn Care                                                                                                                       530
535 Other Intensive Care                                                                                                            535
540 Definitive Observation                                                                                                          540
545 Medical/Surgical Acute                                                                                                          545
550 Pediatric Acute                                                                                                                 550
555 Psychiatric Acute - Adult                                                                                                       555
560 Psychiatric Acute - Adolescent & Child                                                                                          560
565 Obstetrics Acute                                                                                                                565
570 Alternate Birthing Center                                                                                                       570
575 Chemical Dependency Services                                                                                                    575
580 Physical Rehabilitation Care                                                                                                    580
585 Hospice - Inpatient Care                                                                                                        585
590 Other Acute Care                                                                                                                590
595 Nursery Acute                                                                                                                   595
600 Sub-Acute Care                                                                                                                  600
601 Sub-Acute Care Pediatric                                                                                                        601
605 Skilled Nursing Care                                                                                                            605
610 Psychiatric Long-Term Care                                                                                                      610
615 Intermediate Care                                                                                                               615
620 Residential Care                                                                                                                620
625 Other Long-Term Care Services                                                                                                   625
645 Other Daily Hospital Services                                                                                                   645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                   650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                              660
665 Medical Transportation Services                                                                                                 665
670 Psychiatric Emergency Rooms                                                                                                     670

                                                                                                                                MCH - 000436
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         377 of1/30/2015
                                                                            Date Prepared:    478 Page ID
20                         COST ALLOCATION
                                                   #:2349          ( Page 20 (10 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:          06/30/2013

Line            REVENUE PRODUCING CENTERS                      (12)Gross        (13)Nursing   (14)Central Service    (15) Pharmacy   Line
 No                BASIS OF ALLOCATION                     Outpatient Revenue      FTE's      and Supply Costed          Costed       No
                                                               from Page                          Requisitions        Requisitions
                                                              12,Column 22
                      LINES BEING ALLOCATED                       220             225-230             235                  240       No
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                           350
355 Laundry and Linen Revenue                                                                                                        355
360 Social Work Services Revenue                                                                                                     360
365 Supplies Sold to Non-Patients Revenue                                                                                            365
370 Drugs Sold to Non-Patients Revenue                                                                                               370
375 Purchasing Services Revenue                                                                                                      375
380 Parking Revenue                                                                                                                  380
385 Housekeeping and Maintenance Services Revenue                                                                                    385
390 Data Processing Services Revenue                                                                                                 390
395 Medical Records Abstracts Sales                                                                                                  395
400 Management Services Revenue                                                                                                      400
405 Worker's Compensation Refunds                                                                                                    405
410 Community Health Education Revenue                                                                                               410
411 Reinsurance Recoveries                                                                                                           411
415 Transfers from Restricted Funds for Operations (Non-                                                                             415
    Revenue Centers)
420 Other (Specify)                                                                                                                  420
425 Other (Specify)                                                                                                                  425
430 Other (Specify)                                                                                                                  430
435 Other (Specify)                                                                                                                  435
440 TOTAL COST RECOVERIES                                                                                                            440
445 Research & Education Revenue and Transfers                                                                                       445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                  505
510 Coronary Care                                                                                                                    510
515 Pediatric Intensive Care                                                                                                         515
520 Neonatal Intensive Care                                                                                                          520
525 Psychiatric Intensive (Isolation) Care                                                                                           525
530 Burn Care                                                                                                                        530
535 Other Intensive Care                                                                                                             535
540 Definitive Observation                                                                                                           540
545 Medical/Surgical Acute                                                                                                           545
550 Pediatric Acute                                                                                                                  550
555 Psychiatric Acute - Adult                                                                                                        555
560 Psychiatric Acute - Adolescent & Child                                                                                           560
565 Obstetrics Acute                                                                                                                 565
570 Alternate Birthing Center                                                                                                        570
575 Chemical Dependency Services                                                                                                     575
580 Physical Rehabilitation Care                                                                                                     580
585 Hospice - Inpatient Care                                                                                                         585
590 Other Acute Care                                                                                                                 590
595 Nursery Acute                                                                                                                    595
600 Sub-Acute Care                                                                                                                   600
601 Sub-Acute Care Pediatric                                                                                                         601
605 Skilled Nursing Care                                                                                                             605
610 Psychiatric Long-Term Care                                                                                                       610
615 Intermediate Care                                                                                                                615
620 Residential Care                                                                                                                 620
625 Other Long-Term Care Services                                                                                                    625
645 Other Daily Hospital Services                                                                                                    645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                    650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                               660
665 Medical Transportation Services                                                                                                  665
670 Psychiatric Emergency Rooms
                                                                                                                                 MCH 670
                                                                                                                                     - 000437
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    378 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2350
20                                           COST ALLOCATION                                       ( Page 20 (11 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013

Line            REVENUE PRODUCING CENTERS                      (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                BASIS OF ALLOCATION                                          Revenue from        All Approved        Departmental        No
                                                                                 Column (11)          Programs           Assignment
                      LINES BEING ALLOCATED                                          245              250-255              260-265
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                                 350
355 Laundry and Linen Revenue                                                                                                              355
360 Social Work Services Revenue                                                                                                           360
365 Supplies Sold to Non-Patients Revenue                                                                                                  365
370 Drugs Sold to Non-Patients Revenue                                                                                                     370
375 Purchasing Services Revenue                                                                                                            375
380 Parking Revenue                                                                                                                        380
385 Housekeeping and Maintenance Services Revenue                                                                                          385
390 Data Processing Services Revenue                                                                                                       390
395 Medical Records Abstracts Sales                                                                                                        395
400 Management Services Revenue                                                                                                            400
405 Worker's Compensation Refunds                                                                                                          405
410 Community Health Education Revenue                                                                                                     410
411 Reinsurance Recoveries                                                                                                                 411
415 Transfers from Restricted Funds for Operations (Non-                                                                                   415
    Revenue Centers)
420 Other (Specify)                                                                                                                        420
425 Other (Specify)                                                                                                                        425
430 Other (Specify)                                                                                                                        430
435 Other (Specify)                                                                                                                        435
440 TOTAL COST RECOVERIES                                                                                                                  440
445 Research & Education Revenue and Transfers                                                                                             445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                        505
510 Coronary Care                                                                                                                          510
515 Pediatric Intensive Care                                                                                                               515
520 Neonatal Intensive Care                                                                                                                520
525 Psychiatric Intensive (Isolation) Care                                                                                                 525
530 Burn Care                                                                                                                              530
535 Other Intensive Care                                                                                                                   535
540 Definitive Observation                                                                                                                 540
545 Medical/Surgical Acute                                                                                                                 545
550 Pediatric Acute                                                                                                                        550
555 Psychiatric Acute - Adult                                                                                                              555
560 Psychiatric Acute - Adolescent & Child                                                                                                 560
565 Obstetrics Acute                                                                                                                       565
570 Alternate Birthing Center                                                                                                              570
575 Chemical Dependency Services                                                                                                           575
580 Physical Rehabilitation Care                                                                                                           580
585 Hospice - Inpatient Care                                                                                                               585
590 Other Acute Care                                                                                                                       590
595 Nursery Acute                                                                                                                          595
600 Sub-Acute Care                                                                                                                         600
601 Sub-Acute Care Pediatric                                                                                                               601
605 Skilled Nursing Care                                                                                                                   605
610 Psychiatric Long-Term Care                                                                                                             610
615 Intermediate Care                                                                                                                      615
620 Residential Care                                                                                                                       620
625 Other Long-Term Care Services                                                                                                          625
645 Other Daily Hospital Services                                                                                                          645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                          650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                                     660
665 Medical Transportation Services                                                                                                        665
670 Psychiatric Emergency Rooms                                                                                                            670
                                                                                                                                     MCH - 000438
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    379 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2351
20                                           COST ALLOCATION                                 ( Page 20 (12 of 18) Submitted Data )
Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2013
Line           REVENUE PRODUCING CENTERS                   (20)Paramedic Student    (21)Medical       (22)Transfers    (23)Total
 No               BASIS OF ALLOCATION                           Departmental       Postgraduate       for Operating
                                                                 Assignment        Departmental           Costs
                                                                                    Assignment
                                                                                                                                   Line
                   LINES BEING ALLOCATED                          270-275              280                                           No
    COST RECOVERIES (Page 14, Part III)
350 Non-Patient Food Sales                                                                                                         350
355 Laundry and Linen Revenue                                                                                                      355
360 Social Work Services Revenue                                                                                                   360
365 Supplies Sold to Non-Patients Revenue                                                                                          365
370 Drugs Sold to Non-Patients Revenue                                                                                             370
375 Purchasing Services Revenue                                                                                                    375
380 Parking Revenue                                                                                                                380
385 Housekeeping and Maintenance Services Revenue                                                                                  385
390 Data Processing Services Revenue                                                                                               390
395 Medical Records Abstracts Sales                                                                                                395
400 Management Services Revenue                                                                                                    400
405 Worker's Compensation Refunds                                                                                                  405
410 Community Health Education Revenue                                                                                             410
411 Reinsurance Recoveries                                                                                                         411
415 Transfers from Restricted Funds for Operations (Non-                                                                           415
    Revenue Centers)
420 Other (Specify)                                                                                                                420
425 Other (Specify)                                                                                                                425
430 Other (Specify)                                                                                                                430
435 Other (Specify)                                                                                                                435
440 TOTAL COST RECOVERIES                                                                                                          440
445 Research & Education Revenue and Transfers                                                                                     445
    DAILY HOSPITAL SERVICES
505 Medical/Surgical Intensive Care                                                                                                505
510 Coronary Care                                                                                                                  510
515 Pediatric Intensive Care                                                                                                       515
520 Neonatal Intensive Care                                                                                                        520
525 Psychiatric Intensive (Isolation) Care                                                                                         525
530 Burn Care                                                                                                                      530
535 Other Intensive Care                                                                                                           535
540 Definitive Observation                                                                                                         540
545 Medical/Surgical Acute                                                                                                         545
550 Pediatric Acute                                                                                                                550
555 Psychiatric Acute - Adult                                                                                                      555
560 Psychiatric Acute - Adolescent & Child                                                                                         560
565 Obstetrics Acute                                                                                                               565
570 Alternate Birthing Center                                                                                                      570
575 Chemical Dependency Services                                                                                                   575
580 Physical Rehabilitation Care                                                                                                   580
585 Hospice - Inpatient Care                                                                                                       585
590 Other Acute Care                                                                                                               590
595 Nursery Acute                                                                                                                  595
600 Sub-Acute Care                                                                                                                 600
601 Sub-Acute Care Pediatric                                                                                                       601
605 Skilled Nursing Care                                                                                                           605
610 Psychiatric Long-Term Care                                                                                                     610
615 Intermediate Care                                                                                                              615
620 Residential Care                                                                                                               620
625 Other Long-Term Care Services                                                                                                  625
645 Other Daily Hospital Services                                                                                                  645
650 TOTAL DAILY HOSPITAL SERVICES                                                                                                  650
    AMBULATORY SERVICES
660 Emergency Services                                                                                                             660
665 Medical Transportation Services                                                                                                665
670 Psychiatric Emergency Rooms                                                                                             MCH - 000439
                                                                                                                                  670
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         380 of1/30/2015
                                                                            Date Prepared:    478 Page ID
20                         COST ALLOCATION         #:2352          ( Page 20 (13 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:     06/30/2013

Line        NON-REVENUE PRODUCING CENTERS           Account No (1)Adjusted Direct Costs    (2)Square Feet    (3)Subtotal     Line
 No              BASIS OF ALLOCATION                               from Page 17 &                                             No
                                                                    18,Column (12)
                   LINES BEING ALLOCATED                                                        5-25
675 Clinics                                            7070                                                                  675
680 Satellite Clinics                                  7180                                                                  680
685 Satellite Ambulatory Surgery Center                7200                                                                  685
690 Outpatient Chemical Dependency Services            7220                                                                  690
695 Observation Care                                   7230                                                                  695
700 Partial Hospitalization - Psychiatric              7260                                                                  700
705 Home Health Care Services                          7290                                                                  705
710 Hospice - Outpatient Services                      7310                                                                  710
715 Adult Day Health Care Services                     7320                                                                  715
720 Other Ambulatory Services                          7390                                                                  720
725 TOTAL AMBULATORY SERVICES                                                                                                725
    ANCILLARY SERVICES                                 7400
730 Labor and Delivery Services                                                                                              730
735 Surgery and Recovery Services                      7420                                                                  735
740 Ambulatory Surgery Services                        7430                                                                  740
745 Anesthesiology                                     7450                                                                  745
750 Medical Supplies Sold to Patients                  7470                                                                  750
755 Durable Medical Equipment                          7480                                                                  755
760 Clinical Laboratory Services                       7500                                                                  760
765 Pathological Laboratory Services                   7520                                                                  765
770 Blood Bank                                         7540                                                                  770
775 Echocardiology                                     7560                                                                  775
780 Cardiac Catheterization Services                   7570                                                                  780
785 Cardiology Services                                7590                                                                  785
790 Electromyography                                   7610                                                                  790
795 Electroencephalography                             7620                                                                  795
800 Radiology - Diagnostic                             7630                                                                  800
805 Radiology - Therapeutic                            7640                                                                  805
810 Nuclear Medicine                                   7650                                                                  810
815 Magnetic Resonance Imaging                         7660                                                                  815
820 Ultrasonography                                    7670                                                                  820
825 Computed Tomographic Scanner                       7680                                                                  825
830 Drugs Sold to Patients                             7710                                                                  830
835 Respiratory Therapy                                7720                                                                  835
840 Pulmonary Function Services                        7730                                                                  840
845 Renal Dialysis                                     7740                                                                  845
850 Lithotripsy                                        7750                                                                  850
855 Gastro-Intestinal Services                         7760                                                                  855
860 Physical Therapy                                   7770                                                                  860
865 Speech - Language Pathology                        7780                                                                  865
870 Occupational Therapy                               7790                                                                  870
875 Other Physical Medicine                            7800                                                                  875
880 Electroconvulsive Therapy                          7820                                                                  880
885 Psychiatric/Psychological Testing                  7830                                                                  885
890 Psychiatric Individual/Group Therapy               7840                                                                  890
895 Organ Acquisition                                  7860                                                                  895
900 Other Ancillary Services                           7870                                                                  900
905 TOTAL ANCILLARY SERVICES                                                                                                 905
910 Purchased Inpatient Services                       7900                                                                  910
911 Purchased Outpatient Services                      7950                                                                  911
915 Non-Operating Cost Centers                                                                                               915
920 TOTAL                                                                                       -0-                          920




                                                                                                                           MCH - 000440
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         381 of1/30/2015
                                                                            Date Prepared:    478 Page ID
20                         COST ALLOCATION         #:2353          ( Page 20 (14 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:      06/30/2013
Line          NON-REVENUE PRODUCING CENTERS            (4)Accumulated   (5)Hospital FTE's (6) Supplies from   (7)Square Feet     Line
 No                BASIS OF ALLOCATION                      Costs                          Pages 17 & 18,        Serviced         No
                                                                                              Column (5)
                     LINES BEING ALLOCATED                    30-80          85-100               105              110
675 Clinics                                                                                                                      675
680 Satellite Clinics                                                                                                            680
685 Satellite Ambulatory Surgery Center                                                                                          685
690 Outpatient Chemical Dependency Services                                                                                      690
695 Observation Care                                                                                                             695
700 Partial Hospitalization - Psychiatric                                                                                        700
705 Home Health Care Services                                                                                                    705
710 Hospice - Outpatient Services                                                                                                710
715 Adult Day Health Care Services                                                                                               715
720 Other Ambulatory Services                                                                                                    720
725 TOTAL AMBULATORY SERVICES                                                                                                    725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                  730
735 Surgery and Recovery Services                                                                                                735
740 Ambulatory Surgery Services                                                                                                  740
745 Anesthesiology                                                                                                               745
750 Medical Supplies Sold to Patients                                                                                            750
755 Durable Medical Equipment                                                                                                    755
760 Clinical Laboratory Services                                                                                                 760
765 Pathological Laboratory Services                                                                                             765
770 Blood Bank                                                                                                                   770
775 Echocardiology                                                                                                               775
780 Cardiac Catheterization Services                                                                                             780
785 Cardiology Services                                                                                                          785
790 Electromyography                                                                                                             790
795 Electroencephalography                                                                                                       795
800 Radiology - Diagnostic                                                                                                       800
805 Radiology - Therapeutic                                                                                                      805
810 Nuclear Medicine                                                                                                             810
815 Magnetic Resonance Imaging                                                                                                   815
820 Ultrasonography                                                                                                              820
825 Computed Tomographic Scanner                                                                                                 825
830 Drugs Sold to Patients                                                                                                       830
835 Respiratory Therapy                                                                                                          835
840 Pulmonary Function Services                                                                                                  840
845 Renal Dialysis                                                                                                               845
850 Lithotripsy                                                                                                                  850
855 Gastro-Intestinal Services                                                                                                   855
860 Physical Therapy                                                                                                             860
865 Speech - Language Pathology                                                                                                  865
870 Occupational Therapy                                                                                                         870
875 Other Physical Medicine                                                                                                      875
880 Electroconvulsive Therapy                                                                                                    880
885 Psychiatric/Psychological Testing                                                                                            885
890 Psychiatric Individual/Group Therapy                                                                                         890
895 Organ Acquisition                                                                                                            895
900 Other Ancillary Services                                                                                                     900
905 TOTAL ANCILLARY SERVICES                                                                                                     905
910 Purchased Inpatient Services                                                                                                 910
911 Purchased Outpatient Services                                                                                                911
915 Non-Operating Cost Centers                                                                                                   915
920 TOTAL                                                      -0-             -0-                -0-               -0-          920




                                                                                                                               MCH - 000441
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page         382 of1/30/2015
                                                                            Date Prepared:    478 Page ID
20                         COST ALLOCATION
                                                   #:2354          ( Page 20 (15 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:      06/30/2013
Line          NON-REVENUE PRODUCING CENTERS             (8)Square Feet   (9)Meals Served   (10)Dry Pounds    (11)Gross Patient Line
 No                BASIS OF ALLOCATION                 from Column (2)                        Processed     Revenue from Page No
                                                                                                               12, Column 23
                     LINES BEING ALLOCATED                    115-140         145                150             155-215
675 Clinics                                                                                                                    675
680 Satellite Clinics                                                                                                          680
685 Satellite Ambulatory Surgery Center                                                                                        685
690 Outpatient Chemical Dependency Services                                                                                    690
695 Observation Care                                                                                                           695
700 Partial Hospitalization - Psychiatric                                                                                      700
705 Home Health Care Services                                                                                                  705
710 Hospice - Outpatient Services                                                                                              710
715 Adult Day Health Care Services                                                                                             715
720 Other Ambulatory Services                                                                                                  720
725 TOTAL AMBULATORY SERVICES                                                                                                  725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                730
735 Surgery and Recovery Services                                                                                              735
740 Ambulatory Surgery Services                                                                                                740
745 Anesthesiology                                                                                                             745
750 Medical Supplies Sold to Patients                                                                                          750
755 Durable Medical Equipment                                                                                                  755
760 Clinical Laboratory Services                                                                                               760
765 Pathological Laboratory Services                                                                                           765
770 Blood Bank                                                                                                                 770
775 Echocardiology                                                                                                             775
780 Cardiac Catheterization Services                                                                                           780
785 Cardiology Services                                                                                                        785
790 Electromyography                                                                                                           790
795 Electroencephalography                                                                                                     795
800 Radiology - Diagnostic                                                                                                     800
805 Radiology - Therapeutic                                                                                                    805
810 Nuclear Medicine                                                                                                           810
815 Magnetic Resonance Imaging                                                                                                 815
820 Ultrasonography                                                                                                            820
825 Computed Tomographic Scanner                                                                                               825
830 Drugs Sold to Patients                                                                                                     830
835 Respiratory Therapy                                                                                                        835
840 Pulmonary Function Services                                                                                                840
845 Renal Dialysis                                                                                                             845
850 Lithotripsy                                                                                                                850
855 Gastro-Intestinal Services                                                                                                 855
860 Physical Therapy                                                                                                           860
865 Speech - Language Pathology                                                                                                865
870 Occupational Therapy                                                                                                       870
875 Other Physical Medicine                                                                                                    875
880 Electroconvulsive Therapy                                                                                                  880
885 Psychiatric/Psychological Testing                                                                                          885
890 Psychiatric Individual/Group Therapy                                                                                       890
895 Organ Acquisition                                                                                                          895
900 Other Ancillary Services                                                                                                   900
905 TOTAL ANCILLARY SERVICES                                                                                                   905
910 Purchased Inpatient Services                                                                                               910
911 Purchased Outpatient Services                                                                                              911
915 Non-Operating Cost Centers                                                                                                 915
920 TOTAL                                                       -0-            -0-               -0-               -0-         920




                                                                                                                           MCH - 000442
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    383 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2355
20                                          COST ALLOCATION                                     ( Page 20 (16 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2013
Line          NON-REVENUE PRODUCING CENTERS                (12)Gross Patient   (13)Nursing    (14)Central Service    (15) Pharmacy   Line
 No                BASIS OF ALLOCATION                    Revenue from Page       FTE's       and Supply Costed          Costed       No
                                                             12,Column 22                         Requisitions        Requisitions
                     LINES BEING ALLOCATED                       220             225-230              235                  240       No
675 Clinics                                                                                                                          675
680 Satellite Clinics                                                                                                                680
685 Satellite Ambulatory Surgery Center                                                                                              685
690 Outpatient Chemical Dependency Services                                                                                          690
695 Observation Care                                                                                                                 695
700 Partial Hospitalization - Psychiatric                                                                                            700
705 Home Health Care Services                                                                                                        705
710 Hospice - Outpatient Services                                                                                                    710
715 Adult Day Health Care Services                                                                                                   715
720 Other Ambulatory Services                                                                                                        720
725 TOTAL AMBULATORY SERVICES                                                                                                        725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                      730
735 Surgery and Recovery Services                                                                                                    735
740 Ambulatory Surgery Services                                                                                                      740
745 Anesthesiology                                                                                                                   745
750 Medical Supplies Sold to Patients                                                                                                750
755 Durable Medical Equipment                                                                                                        755
760 Clinical Laboratory Services                                                                                                     760
765 Pathological Laboratory Services                                                                                                 765
770 Blood Bank                                                                                                                       770
775 Echocardiology                                                                                                                   775
780 Cardiac Catheterization Services                                                                                                 780
785 Cardiology Services                                                                                                              785
790 Electromyography                                                                                                                 790
795 Electroencephalography                                                                                                           795
800 Radiology - Diagnostic                                                                                                           800
805 Radiology - Therapeutic                                                                                                          805
810 Nuclear Medicine                                                                                                                 810
815 Magnetic Resonance Imaging                                                                                                       815
820 Ultrasonography                                                                                                                  820
825 Computed Tomographic Scanner                                                                                                     825
830 Drugs Sold to Patients                                                                                                           830
835 Respiratory Therapy                                                                                                              835
840 Pulmonary Function Services                                                                                                      840
845 Renal Dialysis                                                                                                                   845
850 Lithotripsy                                                                                                                      850
855 Gastro-Intestinal Services                                                                                                       855
860 Physical Therapy                                                                                                                 860
865 Speech - Language Pathology                                                                                                      865
870 Occupational Therapy                                                                                                             870
875 Other Physical Medicine                                                                                                          875
880 Electroconvulsive Therapy                                                                                                        880
885 Psychiatric/Psychological Testing                                                                                                885
890 Psychiatric Individual/Group Therapy                                                                                             890
895 Organ Acquisition                                                                                                                895
900 Other Ancillary Services                                                                                                         900
905 TOTAL ANCILLARY SERVICES                                                                                                         905
910 Purchased Inpatient Services                                                                                                     910
911 Purchased Outpatient Services                                                                                                    911
915 Non-Operating Cost Centers                                                                                                       915
920 TOTAL                                                         -0-              -0-                -0-                  -0-       920




                                                                                                                                 MCH - 000443
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    384 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2356
20                                          COST ALLOCATION                                       ( Page 20 (17 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013

Line          NON-REVENUE PRODUCING CENTERS                   (16)Subtotal   (17)Gross Patient   (18) Students in   (19)Nursing Student   Line
 No                BASIS OF ALLOCATION                                         Revenue from        All Approved        Departmental        No
                                                                                Column (11)          Programs           Assignment
                     LINES BEING ALLOCATED                                          245              250-255              260-265
675 Clinics                                                                                                                               675
680 Satellite Clinics                                                                                                                     680
685 Satellite Ambulatory Surgery Center                                                                                                   685
690 Outpatient Chemical Dependency Services                                                                                               690
695 Observation Care                                                                                                                      695
700 Partial Hospitalization - Psychiatric                                                                                                 700
705 Home Health Care Services                                                                                                             705
710 Hospice - Outpatient Services                                                                                                         710
715 Adult Day Health Care Services                                                                                                        715
720 Other Ambulatory Services                                                                                                             720
725 TOTAL AMBULATORY SERVICES                                                                                                             725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                           730
735 Surgery and Recovery Services                                                                                                         735
740 Ambulatory Surgery Services                                                                                                           740
745 Anesthesiology                                                                                                                        745
750 Medical Supplies Sold to Patients                                                                                                     750
755 Durable Medical Equipment                                                                                                             755
760 Clinical Laboratory Services                                                                                                          760
765 Pathological Laboratory Services                                                                                                      765
770 Blood Bank                                                                                                                            770
775 Echocardiology                                                                                                                        775
780 Cardiac Catheterization Services                                                                                                      780
785 Cardiology Services                                                                                                                   785
790 Electromyography                                                                                                                      790
795 Electroencephalography                                                                                                                795
800 Radiology - Diagnostic                                                                                                                800
805 Radiology - Therapeutic                                                                                                               805
810 Nuclear Medicine                                                                                                                      810
815 Magnetic Resonance Imaging                                                                                                            815
820 Ultrasonography                                                                                                                       820
825 Computed Tomographic Scanner                                                                                                          825
830 Drugs Sold to Patients                                                                                                                830
835 Respiratory Therapy                                                                                                                   835
840 Pulmonary Function Services                                                                                                           840
845 Renal Dialysis                                                                                                                        845
850 Lithotripsy                                                                                                                           850
855 Gastro-Intestinal Services                                                                                                            855
860 Physical Therapy                                                                                                                      860
865 Speech - Language Pathology                                                                                                           865
870 Occupational Therapy                                                                                                                  870
875 Other Physical Medicine                                                                                                               875
880 Electroconvulsive Therapy                                                                                                             880
885 Psychiatric/Psychological Testing                                                                                                     885
890 Psychiatric Individual/Group Therapy                                                                                                  890
895 Organ Acquisition                                                                                                                     895
900 Other Ancillary Services                                                                                                              900
905 TOTAL ANCILLARY SERVICES                                                                                                              905
910 Purchased Inpatient Services                                                                                                          910
911 Purchased Outpatient Services                                                                                                         911
915 Non-Operating Cost Centers                                                                                                            915
920 TOTAL                                                                           -0-                -0-                  -0-           920




                                                                                                                                    MCH - 000444
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    385 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2357
20                                          COST ALLOCATION                                 ( Page 20 (18 of 18) Submitted Data )
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:         06/30/2013
Line          NON-REVENUE PRODUCING CENTERS              (20)Paramedic Student    (21)Medical       (22)Transfers      (23)Total
 No                BASIS OF ALLOCATION                        Departmental       Postgraduate       for Operating
                                                               Assignment        Departmental           Costs
                                                                                  Assignment
                                                                                                                                   Line
                    LINES BEING ALLOCATED                       270-275              280                                            No
675 Clinics                                                                                                                        675
680 Satellite Clinics                                                                                                              680
685 Satellite Ambulatory Surgery Center                                                                                            685
690 Outpatient Chemical Dependency Services                                                                                        690
695 Observation Care                                                                                                               695
700 Partial Hospitalization - Psychiatric                                                                                          700
705 Home Health Care Services                                                                                                      705
710 Hospice - Outpatient Services                                                                                                  710
715 Adult Day Health Care Services                                                                                                 715
720 Other Ambulatory Services                                                                                                      720
725 TOTAL AMBULATORY SERVICES                                                                                                      725
    ANCILLARY SERVICES
730 Labor and Delivery Services                                                                                                    730
735 Surgery and Recovery Services                                                                                                  735
740 Ambulatory Surgery Services                                                                                                    740
745 Anesthesiology                                                                                                                 745
750 Medical Supplies Sold to Patients                                                                                              750
755 Durable Medical Equipment                                                                                                      755
760 Clinical Laboratory Services                                                                                                   760
765 Pathological Laboratory Services                                                                                               765
770 Blood Bank                                                                                                                     770
775 Echocardiology                                                                                                                 775
780 Cardiac Catheterization Services                                                                                               780
785 Cardiology Services                                                                                                            785
790 Electromyography                                                                                                               790
795 Electroencephalography                                                                                                         795
800 Radiology - Diagnostic                                                                                                         800
805 Radiology - Therapeutic                                                                                                        805
810 Nuclear Medicine                                                                                                               810
815 Magnetic Resonance Imaging                                                                                                     815
820 Ultrasonography                                                                                                                820
825 Computed Tomographic Scanner                                                                                                   825
830 Drugs Sold to Patients                                                                                                         830
835 Respiratory Therapy                                                                                                            835
840 Pulmonary Function Services                                                                                                    840
845 Renal Dialysis                                                                                                                 845
850 Lithotripsy                                                                                                                    850
855 Gastro-Intestinal Services                                                                                                     855
860 Physical Therapy                                                                                                               860
865 Speech - Language Pathology                                                                                                    865
870 Occupational Therapy                                                                                                           870
875 Other Physical Medicine                                                                                                        875
880 Electroconvulsive Therapy                                                                                                      880
885 Psychiatric/Psychological Testing                                                                                              885
890 Psychiatric Individual/Group Therapy                                                                                           890
895 Organ Acquisition                                                                                                              895
900 Other Ancillary Services                                                                                                       900
905 TOTAL ANCILLARY SERVICES                                                                                                       905
910 Purchased Inpatient Services                                                                                                   910
911 Purchased Outpatient Services                                                                                                  911
915 Non-Operating Cost Centers                                                                                                     915
920 TOTAL                                                         -0-                 -0-                -0-                       920



                                                                                                                            MCH - 000445
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    386 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2358
20a.                                   COST ALLOCATION SHORT FORM                                          ( Page 20a (1 of 6) Submitted Data )
Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:          06/30/2013
                                                           (1) Transfers for     (2)Other Operating     (3) Other Operating    (4)Other Operating
Line           COST RECOVERY INFORMATION                   Operations Non-         Revenue Page          Revenue Page 14,     Revenue Page 14, Col Line
 No                                                     Revenue Centers Page      14,Col(1), Line 200     Col (1), Line 205        (1),Line 210     No
                                                          14, Col(1), Line 185
 1     Cost Recovery                                                                 ($330,220)              ($32,610)             ($128,793)       1
 5     Interest - Other                                                                                                                             5
 10    Insurance - Other                                                                                                                            10
 15    Licenses and Taxes (Other than on income)                                                                                                    15
 20    Depreciation and Amortization                                                                                                                20
 25    Leases and Rentals                                                                                                                           25
 30    Interest - Working Capital                                                                                                                   30
 35    Hospital Administration                                                        $330,220                                                      35
 40    Governing Board Expense                                                                                                                      40
 45    Public Relations                                                                                                                             45
 50    Management Engineering                                                                                                                       50
 55    Community Health Education                                                                                                                   55
 60    Other Administrative Services                                                                                                                60
 65    General Accounting                                                                                                                           65
 70    Communications                                                                                                                               70
 75    Other Fiscal Services                                                                                                                        75
 80    Printing and Duplicating                                                                                                                     80
 85    Personnel                                                                                                                                    85
 90    Employee Health Services                                                                                                                     90
 95    Employee Benefits (Non-Payroll Related)                                                                                                      95
100 Non-Patient Food Services                                                                                                                      100
105 Purchasing and Stores                                                                                                                          105
110 Housekeeping                                                                                                                                   110
115 Grounds                                                                                                                                        115
120 Security                                                                                                                                       120
125 Parking                                                                                                                                        125
130 Plant Operations                                                                                                                               130
135 Plant Maintenance                                                                                                                              135
140 Other General Services                                                                                                                         140
145 Dietary                                                                                                                                        145
150 Laundry and Linen                                                                                                                              150
155 Patient Accounting                                                                                                                             155
160 Data Processing                                                                                                                                160
165 Credit and Collection                                                                                                                          165
170 Auxiliary Groups                                                                                                                               170
175 Chaplaincy Services                                                                                                                            175
180 Medical Library                                                                                                                                180
185 Medical Records                                                                                                                                185
190 Medical Staff Administration                                                                                                                   190
195 Social Work Services                                                                                                                           195
200 Utilization Management                                                                                                                         200
205 Insurance - Hospital and Professional Malpractice                                                                                              205
210 Admitting                                                                                                                                      210
215 Other Unassigned Costs                                                                                                                         215
220 Outpatient Registration                                                                                                                        220
225 Nursing Administration                                                                                    $32,610                              225
230 Inservice Education-Nursing                                                                                                                    230
235 Central Services and Supplies                                                                                                                  235
240 Pharmacy                                                                                                                       $128,793        240
245 Research Projects and Administration                                                                                                           245
250 Education Administration Office                                                                                                                250




                                                                                                                                        MCH - 000446
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    387 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2359
20a.                              COST ALLOCATION SHORT FORM                                      ( Page 20a (2 of 6) Submitted Data )
Facility D.B.A. Name :      MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2013

                                                  (1) Transfers for     (2)Other Operating     (3) Other Operating    (4)Other Operating
Line        COST RECOVERY INFORMATION             Operations Non-         Revenue Page          Revenue Page 14,     Revenue Page 14, Col Line
 No                                            Revenue Centers Page      14,Col(1), Line 200     Col (1), Line 205        (1),Line 210     No
                                                 14, Col(1), Line 185
255 Student Housing                                                                                                                       255
260 Licensed Vocational Nurse Program                                                                                                     260
265 School of Nursing                                                                                                                     265
270 Paramedical Education                                                                                                                 270
275 Other Health Profession Education                                                                                                     275
280 Medical Postgraduate Education                                                                                                        280
285 TOTAL NON-REVENUE PRODUCING CENTERS                  -0-                    -0-                    -0-                    -0-         285




                                                                                                                                MCH - 000447
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    388 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2360
20a.                                   COST ALLOCATION SHORT FORM                                       ( Page 20a (3 of 6) Submitted Data )
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2013
                                                        (5)Other Operating Revenue   (6)Transfers for Education
Line           COST RECOVERY INFORMATION                 Page 14, Column (1), Line    Page 14,Column (1), Line Line
 No                                                                 215                          260            No
 1     Cost Recovery                                             ($26,118)                                      1
 5     Interest - Other                                                                                         5
 10    Insurance - Other                                                                                        10
 15    Licenses and Taxes (Other than on income)                                                                15
 20    Depreciation and Amortization                                                                            20
 25    Leases and Rentals                                                                                       25
 30    Interest - Working Capital                                                                               30
 35    Hospital Administration                                                                                  35
 40    Governing Board Expense                                                                                  40
 45    Public Relations                                                                                         45
 50    Management Engineering                                                                                   50
 55    Community Health Education                                                                               55
 60    Other Administrative Services                                                                            60
 65    General Accounting                                                                                       65
 70    Communications                                                                                           70
 75    Other Fiscal Services                                                                                    75
 80    Printing and Duplicating                                                                                 80
 85    Personnel                                                                                                85
 90    Employee Health Services                                                                                 90
 95    Employee Benefits (Non-Payroll Related)                                                                  95
100 Non-Patient Food Services                                                                                  100
105 Purchasing and Stores                                                                                      105
110 Housekeeping                                                                                               110
115 Grounds                                                                                                    115
120 Security                                                                                                   120
125 Parking                                                                                                    125
130 Plant Operations                                                                                           130
135 Plant Maintenance                                                                                          135
140 Other General Services                                                                                     140
145 Dietary                                                                                                    145
150 Laundry and Linen                                                                                          150
155 Patient Accounting                                                                                         155
160 Data Processing                                                                                            160
165 Credit and Collection                                                                                      165
170 Auxiliary Groups                                                                                           170
175 Chaplaincy Services                                                                                        175
180 Medical Library                                                                                            180
185 Medical Records                                                                                            185
190 Medical Staff Administration                                                                               190
195 Social Work Services                                                                                       195
200 Utilization Management                                                                                     200
205 Insurance - Hospital and Professional Malpractice                                                          205
210 Admitting                                                                                                  210
215 Other Unassigned Costs                                                                                     215
220 Outpatient Registration                                                                                    220
225 Nursing Administration                                                                                     225
230 Inservice Education-Nursing                                                                                230
235 Central Services and Supplies                                                                              235
240 Pharmacy                                                                                                   240
245 Research Projects and Administration                                                                       245
250 Education Administration Office                                                                            250




                                                                                                                                   MCH - 000448
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    389 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2361
20a.                              COST ALLOCATION SHORT FORM                                   ( Page 20a (4 of 6) Submitted Data )
Facility D.B.A. Name :      MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:       06/30/2013

                                               (5)Other Operating Revenue   (6)Transfers for Education
Line        COST RECOVERY INFORMATION           Page 14, Column (1), Line    Page 14,Column (1), Line Line
 No                                                        215                          260            No
255 Student Housing                                                                                   255
260 Licensed Vocational Nurse Program                                                                 260
265 School of Nursing                                                                                 265
270 Paramedical Education                                                                             270
275 Other Health Profession Education                                                                 275
280 Medical Postgraduate Education                                                                    280
285 TOTAL NON-REVENUE PRODUCING CENTERS                    -0-                         -0-            285




                                                                                                                          MCH - 000449
         Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page       390 of1/30/2015
                                                                           Date Prepared:    478 Page ID
20a.                    COST ALLOCATION SHORT FORM #:2362             ( Page 20a (5 of 6) Submitted Data )

Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:   06/30/2013

                                                                       (7)Transfers for
Line          COST RECOVERY INFORMATION               Account No    Operations (Revenue    Line
 No                                                                     Centers) Page       No
                                                                   14,Column (1), Line 270
500 Transfers for Operations(Revenue Centers) [Page                                        500
    14, Column(1), Line 270]
       DAILY HOSPITAL SERVICES
505    Medical/Surgical Intensive Care                   6010                              505
510 Coronary Care                                        6030                              510
515 Pediatric Intensive Care                             6050                              515
520 Neonatal Intensive Care                              6070                              520
525 Psychiatric Intensive (Isolation) Care               6090                              525
530 Burn Care                                            6110                              530
535 Other Intensive Care                                 6130                              535
540 Definitive Observation                               6150                              540
545 Medical/Surgical Acute                               6170                              545
550 Pediatric Acute                                      6290                              550
555 Psychiatric Acute - Adult                            6340                              555
560 Psychiatric Acute - Adolescent & Child               6360                              560
565 Obstetrics Acute                                     6380                              565
570 Alternate Birthing Center                            6400                              570
575 Chemical Dependency Services                         6420                              575
580 Physical Rehabilitation Care                         6440                              580
585 Hospice - Inpatient Care                             6470                              585
590 Other Acute Care                                     6510                              590
595 Nursery Acute                                        6530                              595
600 Sub-Acute Care                                       6560                              600
601 Sub-Acute Care Pediatric                             6570                              601
605 Skilled Nursing Care                                 6580                              605
610 Psychiatric Long-Term Care                           6610                              610
615 Intermediate Care                                    6630                              615
620 Residential Care                                     6680                              620
625 Other Long-Term Care Services                        6780                              625
645 Other Daily Hospital Services                        6900                              645
650 TOTAL DAILY HOSPITAL SERVICES                                                          650
    AMBULATORY SERVICES
660 Emergency Services                                   7010                              660
665 Medical Transportation Services                      7040                              665
670 Psychiatric Emergency Rooms                          7060                              670
675 Clinics                                              7070                              675
680 Satellite Clinics                                    7180                              680
685 Satellite Ambulatory Surgery Center                  7200                              685
690 Outpatient Chemical Dependency Services              7220                              690
695 Observation Care                                     7230                              695
700 Partial Hospitalization - Psychiatric                7260                              700
705 Home Health Care Services                            7290                              705
710 Hospice - Outpatient Services                        7310                              710
715 Adult Day Health Care Services                       7320                              715
720 Other Ambulatory Services                            7390                              720
725 TOTAL AMBULATORY SERVICES                                                              725




                                                                                                                            MCH - 000450
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    391 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2363
20a.                                COST ALLOCATION SHORT FORM                                  ( Page 20a (6 of 6) Submitted Data )

 Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:     06/30/2013

                                                              (7)Transfers for
Line         COST RECOVERY INFORMATION           Account No     Operations       Line
 No                                                              (Revenue         No
                                                               Centers) Page
                                                               14,Column (1),
                                                                  Line 270
    ANCILLARY SERVICES
730 Labor and Delivery Services                     7400                         730
735 Surgery and Recovery Services                   7420                         735
740 Ambulatory Surgery Services                     7430                         740
745 Anesthesiology                                  7450                         745
750 Medical Supplies Sold to Patients               7470                         750
755 Durable Medical Equipment                       7480                         755
760 Clinical Laboratory Services                    7500                         760
765 Pathological Laboratory Services                7520                         765
770 Blood Bank                                      7540                         770
775 Echocardiology                                  7560                         775
780 Cardiac Catheterization Services                7570                         780
785 Cardiology Services                             7590                         785
790 Electromyography                                7610                         790
795 Electroencephalography                          7620                         795
800 Radiology - Diagnostic                          7630                         800
805 Radiology - Therapeutic                         7640                         805
810 Nuclear Medicine                                7650                         810
815 Magnetic Resonance Imaging                      7660                         815
820 Ultrasonography                                 7670                         820
825 Computed Tomographic Scanner                    7680                         825
830 Drugs Sold to Patients                          7710                         830
835 Respiratory Therapy                             7720                         835
840 Pulmonary Function Services                     7730                         840
845 Renal Dialysis                                  7740                         845
850 Lithotripsy                                     7750                         850
855 Gastro-Intestinal Services                      7760                         855
860 Physical Therapy                                7770                         860
865 Speech - Language Pathology                     7780                         865
870 Occupational Therapy                            7790                         870
875 Other Physical Medicine                         7800                         875
880 Electroconvulsive Therapy                       7820                         880
885 Psychiatric/Psychological Testing               7830                         885
890 Psychiatric Individual/Group Therapy            7840                         890
895 Organ Acquisition                               7860                         895
900 Other Ancillary Services                        7870                         900
905 TOTAL ANCILLARY SERVICES                                                     905
920 TOTAL                                                           -0-          920




                                                                                                                            MCH - 000451
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    392 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2364
21                                     DETAIL OF DIRECT PAYROLL COSTS                                         ( Page 21 (1 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2013

                                                       (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                         Management and                       Technical and                      Registered
             CLASSIFICATION DESCRIPTION                   Supervision                           Specialist                         Nurses
Line            Natural Classification Code                      .00                              .01                                .02                Line

 No          REVENUE PRODUCING CENTERS              Average            Productive    Average            Productive      Average            Productive    No
                                                   Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                   5
 10    Coronary Care                                                                                                                                     10
 15    Pediatric Intensive Care                                                                                                                          15
 20    Neonatal Intensive Care                                                                                                                           20
 25    Psychiatric Intensive (Isolation) Care                                                                                                            25
 30    Burn Care                                                                                                                                         30
 35    Other Intensive Care                                                                                                                              35
 40    Definitive Observation                                                                                                                            40
 45    Medical/Surgical Acute                        $41.69              1,200                                           $38.64              10,947      45
 50    Pediatric Acute                                                                                                                                   50
 55    Psychiatric Acute - Adult                                                                                                                         55
 60    Psychiatric Acute - Adolescent & Child                                                                                                            60
 65    Obstetrics Acute                                                                                                                                  65
 70    Alternate Birthing Center                                                                                                                         70
 75    Chemical Dependency Services                                                                                                                      75
 80    Physical Rehabilitation Care                                                                                                                      80
 85    Hospice - Inpatient Care                                                                                                                          85
 90    Other Acute Care                                                                                                                                  90
 95    Nursery Acute                                                                                                                                     95
100 Sub-Acute Care                                                                                                                                      100
101 Sub-Acute Care - Pediatric                                                                                                                          101
105 Skilled Nursing Care                             $34.41              1,792                                           $40.66               530       105
110 Psychiatric Long-Term Care                                                                                                                          110
115 Intermediate Care                                                                                                                                   115
120 Residential Care                                                                                                                                    120
125 Other Long-Term Care Services                                                                                                                       125
145 Other Daily Hospital Services                                                                                                                       145
150 TOTAL DAILY HOSPITAL SERVICES                                        2,992                                                               11,477     150
       AMBULATORY SERVICES
160 Emergency Services                               $47.00              1,816                                           $40.11              10,660     160
165 Medical Transportation Services                                                                                                                     165
170 Psychiatric Emergency Rooms                                                                                                                         170
175 Clinics                                          $51.94               932         $21.97              2,391                                         175
180 Satellite Clinics                                                                                                                                   180
185 Satellite Ambulatory Surgery Center                                                                                                                 185
190 Outpatient Chemical Dependency Svcs.                                                                                                                190
195 Observation Care                                                                                                                                    195
200 Partial Hospitalization - Psychiatric                                                                                                               200
205 Home Health Care Services                                                                                                                           205
210 Hospice - Outpatient Services                                                                                                                       210
215 Adult Day Health Care Services                                                                                                                      215
220 Other Ambulatory Services                                                                                                                           220
225 TOTAL AMBULATORY SERVICES                                            2,748                            2,391                              10,660     225




                                                                                                                                              MCH - 000452
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    393 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2365
21                                     DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (2 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:          06/30/2013

                                                      (7)                 (8)          (9)                (10)          (11)                (12)
                                                           Licensed                          Aides and                   Clerical and Other
             CLASSIFICATION DESCRIPTION                Vocational Nurses                     Orderlies                    Administrative



Line            Natural Classification Code                     .03                              .04                               .05                Line

 No          REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                  Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                 5
 10    Coronary Care                                                                                                                                  10
 15    Pediatric Intensive Care                                                                                                                       15
 20    Neonatal Intensive Care                                                                                                                        20
 25    Psychiatric Intensive (Isolation) Care                                                                                                         25
 30    Burn Care                                                                                                                                      30
 35    Other Intensive Care                                                                                                                           35
 40    Definitive Observation                                                                                                                         40
 45    Medical/Surgical Acute                       $24.38              8,115        $17.83               234          $12.44              1,788      45
 50    Pediatric Acute                                                                                                                                50
 55    Psychiatric Acute - Adult                                                                                                                      55
 60    Psychiatric Acute - Adolescent & Child                                                                                                         60
 65    Obstetrics Acute                                                                                                                               65
 70    Alternate Birthing Center                                                                                                                      70
 75    Chemical Dependency Services                                                                                                                   75
 80    Physical Rehabilitation Care                                                                                                                   80
 85    Hospice - Inpatient Care                                                                                                                       85
 90    Other Acute Care                                                                                                                               90
 95    Nursery Acute                                                                                                                                  95
100 Sub-Acute Care                                                                                                                                    100
101 Sub-Acute Care - Pediatric                                                                                                                        101
105 Skilled Nursing Care                            $23.16              12,511       $14.36              21,201                                       105
110 Psychiatric Long-Term Care                                                                                                                        110
115 Intermediate Care                                                                                                                                 115
120 Residential Care                                                                                                                                  120
125 Other Long-Term Care Services                                                                                                                     125
145 Other Daily Hospital Services                                                                                                                     145
150 TOTAL DAILY HOSPITAL SERVICES                                       20,626                           21,435                            1,788      150
       AMBULATORY SERVICES
160 Emergency Services                              $22.95              3,554        $15.71               175                                         160
165 Medical Transportation Services                                                                                                                   165
170 Psychiatric Emergency Rooms                                                                                                                       170
175 Clinics                                                                          $12.84              9,934                                        175
180 Satellite Clinics                                                                $11.75               998                                         180
185 Satellite Ambulatory Surgery Center                                                                                                               185
190 Outpatient Chemical Dependency Svcs.                                                                                                              190
195 Observation Care                                                                                                                                  195
200 Partial Hospitalization - Psychiatric                                                                                                             200
205 Home Health Care Services                                                                                                                         205
210 Hospice - Outpatient Services                                                                                                                     210
215 Adult Day Health Care Services                                                                                                                    215
220 Other Ambulatory Services                                                                                                                         220
225 TOTAL AMBULATORY SERVICES                                           3,554                            11,107                                       225




                                                                                                                                           MCH - 000453
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    394 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2366
21                                     DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (3 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2013

                                                     (13)                (14)         (15)                (16)          (17)                (18)
                                                     Environmental and                       Physicians               Non-Physicians Medical
             CLASSIFICATION DESCRIPTION                 Food Service                         (Salaried)                    Practitioners



Line            Natural Classification Code                     .06                              .07                               .08                Line

 No         "REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                  Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours

       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                                 5
 10    Coronary Care                                                                                                                                  10
 15    Pediatric Intensive Care                                                                                                                       15
 20    Neonatal Intensive Care                                                                                                                        20
 25    Psychiatric Intensive (Isolation) Care                                                                                                         25
 30    Burn Care                                                                                                                                      30
 35    Other Intensive Care                                                                                                                           35
 40    Definitive Observation                                                                                                                         40
 45    Medical/Surgical Acute                                                                                                                         45
 50    Pediatric Acute                                                                                                                                50
 55    Psychiatric Acute - Adult                                                                                                                      55
 60    Psychiatric Acute - Adolescent & Child                                                                                                         60
 65    Obstetrics Acute                                                                                                                               65
 70    Alternate Birthing Center                                                                                                                      70
 75    Chemical Dependency Services                                                                                                                   75
 80    Physical Rehabilitation Care                                                                                                                   80
 85    Hospice - Inpatient Care                                                                                                                       85
 90    Other Acute Care                                                                                                                               90
 95    Nursery Acute                                                                                                                                  95
100 Sub-Acute Care                                                                                                                                    100
101 Sub-Acute Care - Pediatric                                                                                                                        101
105 Skilled Nursing Care                                                                                                                              105
110 Psychiatric Long-Term Care                                                                                                                        110
115 Intermediate Care                                                                                                                                 115
120 Residential Care                                                                                                                                  120
125 Other Long-Term Care Services                                                                                                                     125
145 Other Daily Hospital Services                                                                                                                     145
150 TOTAL DAILY HOSPITAL SERVICES                                                                                                                     150
       AMBULATORY SERVICES
160 Emergency Services                                                                                                                                160
165 Medical Transportation Services                                                                                                                   165
170 Psychiatric Emergency Rooms                                                                                                                       170
175 Clinics                                                                                                            $56.11              3,245      175
180 Satellite Clinics                                                                                                  $57.83               908       180
185 Satellite Ambulatory Surgery Center                                                                                                               185
190 Outpatient Chemical Dependency Svcs.                                                                                                              190
195 Observation Care                                                                                                                                  195
200 Partial Hospitalization - Psychiatric                                                                                                             200
205 Home Health Care Services                                                                                                                         205
210 Hospice - Outpatient Services                                                                                                                     210
215 Adult Day Health Care Services                                                                                                                    215
220 Other Ambulatory Services                                                                                                                         220
225 TOTAL AMBULATORY SERVICES                                                                                                              4,153      225




                                                                                                                                           MCH - 000454
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       395 of1/30/2015
                                                                             Date Prepared:    478 Page ID
21
                                                      #:2367
                         DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (4 of 10) Submitted Data )
                                        PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:   06/30/2013

                                                         (19)               (20)         (21)
                                                           Other Salaries             Cost Center
                CLASSIFICATION DESCRIPTION                  and Wages               Average Hourly
                                                                                         Rate

 Line              Natural Classification Code                   .09                                 Line

 No            REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                         Rate            Hours
         DAILY HOSPITAL SERVICES
     5   Medical/Surgical Intensive Care                                                              5
 10      Coronary Care                                                                               10
 15      Pediatric Intensive Care                                                                    15
 20      Neonatal Intensive Care                                                                     20
 25      Psychiatric Intensive (Isolation) Care                                                      25
 30      Burn Care                                                                                   30
 35      Other Intensive Care                                                                        35
 40      Definitive Observation                                                                      40
 45      Medical/Surgical Acute                                                         $31.13       45
 50      Pediatric Acute                                                                             50
 55      Psychiatric Acute - Adult                                                                   55
 60      Psychiatric Acute - Adolescent & Child                                                      60
 65      Obstetrics Acute                                                                            65
 70      Alternate Birthing Center                                                                   70
 75      Chemical Dependency Services                                                                75
 80      Physical Rehabilitation Care                                                                80
 85      Hospice - Inpatient Care                                                                    85
 90      Other Acute Care                                                                            90
 95      Nursery Acute                                                                               95
 100     Sub-Acute Care                                                                              100
 101     Sub-Acute Care - Pediatric                                                                  101
 105     Skilled Nursing Care                           $9.30            2,801          $18.14       105
 110     Psychiatric Long-Term Care                                                                  110
 115     Intermediate Care                                                                           115
 120     Residential Care                                                                            120
 125     Other Long-Term Care Services                                                               125
 145     Other Daily Hospital Services                                                               145
 150     TOTAL DAILY HOSPITAL SERVICES                                   2,801                       150
         AMBULATORY SERVICES
 160     Emergency Services                                                             $36.83       160
 165     Medical Transportation Services                                                             165
 170     Psychiatric Emergency Rooms                                                                 170
 175     Clinics                                                                        $24.73       175
 180     Satellite Clinics                                                              $33.54       180
 185     Satellite Ambulatory Surgery Center                                                         185
 190     Outpatient Chemical Dependency Svcs.                                                        190
 195     Observation Care                                                                            195
 200     Partial Hospitalization - Psychiatric                                                       200
 205     Home Health Care Services                                                                   205
 210     Hospice - Outpatient Services                                                               210
 215     Adult Day Health Care Services                                                              215
 220     Other Ambulatory Services                                                                   220
 225     TOTAL AMBULATORY SERVICES                                                                   225




                                                                                                                            MCH - 000455
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       396 of1/30/2015
                                                                             Date Prepared:    478 Page ID
21                                                    #:2368
                         DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (5 of 10) Submitted Data )
                                      PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:         06/30/2013
                                                     (22)           (23)          (24)             (25)
                                                               HOURS SUMMARY                     (Optional)
Line                                                                                                Full      Line
 No                                                                                                Time        No
                                                                                                Equivalent
                                                                                                Employees
             REVENUE PRODUCING CENTERS            Productive        Non-       Total Paid     Column (22) ÷
                                                    Hours        Productive      Hours            2080
                                                                   Hours
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                         5
 10    Coronary Care                                                                                           10
 15    Pediatric Intensive Care                                                                                15
 20    Neonatal Intensive Care                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                  25
 30    Burn Care                                                                                               30
 35    Other Intensive Care                                                                                    35
 40    Definitive Observation                                                                                  40
 45    Medical/Surgical Acute                       22,284         2,030         24,314                        45
 50    Pediatric Acute                                                                                         50
 55    Psychiatric Acute - Adult                                                                               55
 60    Psychiatric Acute - Adolescent & Child                                                                  60
 65    Obstetrics Acute                                                                                        65
 70    Alternate Birthing Center                                                                               70
 75    Chemical Dependency Services                                                                            75
 80    Physical Rehabilitation Care                                                                            80
 85    Hospice - Inpatient Care                                                                                85
 90    Other Acute Care                                                                                        90
 95    Nursery Acute                                                                                           95
100 Sub-Acute Care                                                                                             100
101 Sub-Acute Care - Pediatric                                                                                 101
105 Skilled Nursing Care                            38,835         2,945         41,780                        105
110 Psychiatric Long-Term Care                                                                                 110
115 Intermediate Care                                                                                          115
120 Residential Care                                                                                           120
125 Other Long-Term Care Services                                                                              125
145 Other Daily Hospital Services                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                   61,119         4,975         66,094                        150
       AMBULATORY SERVICES
160 Emergency Services                              16,205         1,341         17,546                        160
165 Medical Transportation Services                                                                            165
170 Psychiatric Emergency Rooms                                                                                170
175 Clinics                                         16,502         1,072         17,574                        175
180 Satellite Clinics                               1,906           122          2,028                         180
185 Satellite Ambulatory Surgery Center                                                                        185
190 Outpatient Chemical Dependency Svcs.                                                                       190
195 Observation Care                                                                                           195
200 Partial Hospitalization - Psychiatric                                                                      200
205 Home Health Care Services                                                                                  205
210 Hospice - Outpatient Services                                                                              210
215 Adult Day Health Care Services                                                                             215
220 Other Ambulatory Services                                                                                  220
225 TOTAL AMBULATORY SERVICES                       34,613         2,535         37,148                        225




                                                                                                                                  MCH - 000456
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    397 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2369
21                                  DETAIL OF DIRECT PAYROLL COSTS                                        ( Page 21 (6 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:          06/30/2013

                                                   (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                     Management and                       Technical and                      Registered
           CLASSIFICATION DESCRIPTION                 Supervision                           Specialist                          Nurses
Line          Natural Classification Code                    .00                              .01                                .02                Line

 No        REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive      Average            Productive    No
                                               Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                     230
235 Surgery and Recovery Services                $39.73              2,004        $21.66              1,682          $56.11               437       235
240 Ambulatory Surgery Services                                                                                                                     240
245 Anesthesiology                                                                                                                                  245
250 Medical Supplies Sold to Patients                                                                                                               250
255 Durable Medical Equipment                                                                                                                       255
260 Clinical Laboratory Services                 $47.68              2,016        $45.87              9,007                                         260
265 Pathological Laboratory Services                                                                                                                265
270 Blood Bank                                                                                                                                      270
275 Echocardiology                                                                                                                                  275
280 Cardiac Catheterization Services                                                                                                                280
285 Cardiology Services                                                                                                                             285
290 Electromyography                                                                                                                                290
295 Electroencephalography                                                                                                                          295
300 Radiology - Diagnostic                       $50.93              2,008        $32.35              10,348                                        300
305 Radiology - Therapeutic                                                                                                                         305
310 Nuclear Medicine                                                                                                                                310
315 Magnetic Resonance Imaging                                                                                                                      315
320 Ultrasonography                                                                                                                                 320
325 Computed Tomographic Scanner                                                                                                                    325
330 Drugs Sold to Patients                                                                                                                          330
335 Respiratory Therapy                          $47.62              2,162        $34.90              2,453                                         335
340 Pulmonary Function Services                                                                                                                     340
345 Renal Dialysis                                                                                                                                  345
350 Lithotripsy                                                                                                                                     350
355 Gastro-Intestinal Services                                                                                                                      355
360 Physical Therapy                             $51.94               932         $37.65              5,098                                         360
365 Speech-Language Pathology                                                                                                                       365
370 Occupational Therapy                                                                                                                            370
375 Other Physical Medicine                                                                                                                         375
380 Electroconvulsive Therapy                                                                                                                       380
385 Psychiatric/Psychological Testing                                                                                                               385
390 Psychiatric Individual/Group Therapy                                                                                                            390
395 Organ Acquisition                                                                                                                               395
400 Other Ancillary Services                                                                                                                        400
405 TOTAL ANCILLARY SERVICES                                         9,122                            28,588                              437       405




                                                                                                                                          MCH - 000457
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    398 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2370
21                                  DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (7 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013

                                                   (7)                 (8)          (9)                (10)          (11)                (12)
                                                        Licensed                           Aides and                  Clerical and Other
           CLASSIFICATION DESCRIPTION               Vocational Nurses                      Orderlies                   Administrative



Line          Natural Classification Code                    .03                              .04                               .05                Line

 No        REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive     Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                    230
235 Surgery and Recovery Services                $22.37                49                                                                          235
240 Ambulatory Surgery Services                                                                                                                    240
245 Anesthesiology                                                                                                                                 245
250 Medical Supplies Sold to Patients                                                                                                              250
255 Durable Medical Equipment                                                                                                                      255
260 Clinical Laboratory Services                                                  $14.39              5,303                                        260
265 Pathological Laboratory Services                                                                                                               265
270 Blood Bank                                                                                                                                     270
275 Echocardiology                                                                                                                                 275
280 Cardiac Catheterization Services                                                                                                               280
285 Cardiology Services                                                                                                                            285
290 Electromyography                                                                                                                               290
295 Electroencephalography                                                                                                                         295
300 Radiology - Diagnostic                                                                                          $14.46              2,017      300
305 Radiology - Therapeutic                                                                                                                        305
310 Nuclear Medicine                                                                                                                               310
315 Magnetic Resonance Imaging                                                                                                                     315
320 Ultrasonography                                                                                                                                320
325 Computed Tomographic Scanner                                                                                                                   325
330 Drugs Sold to Patients                                                                                                                         330
335 Respiratory Therapy                                                                                                                            335
340 Pulmonary Function Services                                                                                                                    340
345 Renal Dialysis                                                                                                                                 345
350 Lithotripsy                                                                                                                                    350
355 Gastro-Intestinal Services                                                                                                                     355
360 Physical Therapy                                                               $9.17              1,669         $15.13              1,478      360
365 Speech-Language Pathology                                                                                                                      365
370 Occupational Therapy                                                                                                                           370
375 Other Physical Medicine                                                                                                                        375
380 Electroconvulsive Therapy                                                                                                                      380
385 Psychiatric/Psychological Testing                                                                                                              385
390 Psychiatric Individual/Group Therapy                                                                                                           390
395 Organ Acquisition                                                                                                                              395
400 Other Ancillary Services                                                                                                                       400
405 TOTAL ANCILLARY SERVICES                                           49                             6,972                             3,495      405




                                                                                                                                        MCH - 000458
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    399 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2371
21                                  DETAIL OF DIRECT PAYROLL COSTS                                       ( Page 21 (8 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013

                                                  (13)                (14)         (15)                (16)          (17)                (18)
                                                  Environmental and                       Physicians               Non-Physicians Medical
           CLASSIFICATION DESCRIPTION                Food Service                         (Salaried)                    Practitioners



Line          Natural Classification Code                    .06                              .07                               .08                Line

 No       "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive     Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours

       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                                    230
235 Surgery and Recovery Services                                                                                                                  235
240 Ambulatory Surgery Services                                                                                                                    240
245 Anesthesiology                                                                                                                                 245
250 Medical Supplies Sold to Patients                                                                                                              250
255 Durable Medical Equipment                                                                                                                      255
260 Clinical Laboratory Services                                                                                                                   260
265 Pathological Laboratory Services                                                                                                               265
270 Blood Bank                                                                                                                                     270
275 Echocardiology                                                                                                                                 275
280 Cardiac Catheterization Services                                                                                                               280
285 Cardiology Services                                                                                                                            285
290 Electromyography                                                                                                                               290
295 Electroencephalography                                                                                                                         295
300 Radiology - Diagnostic                                                                                                                         300
305 Radiology - Therapeutic                                                                                                                        305
310 Nuclear Medicine                                                                                                                               310
315 Magnetic Resonance Imaging                                                                                                                     315
320 Ultrasonography                                                                                                                                320
325 Computed Tomographic Scanner                                                                                                                   325
330 Drugs Sold to Patients                                                                                                                         330
335 Respiratory Therapy                                                                                                                            335
340 Pulmonary Function Services                                                                                                                    340
345 Renal Dialysis                                                                                                                                 345
350 Lithotripsy                                                                                                                                    350
355 Gastro-Intestinal Services                                                                                                                     355
360 Physical Therapy                                                                                                                               360
365 Speech-Language Pathology                                                                                                                      365
370 Occupational Therapy                                                                                                                           370
375 Other Physical Medicine                                                                                                                        375
380 Electroconvulsive Therapy                                                                                                                      380
385 Psychiatric/Psychological Testing                                                                                                              385
390 Psychiatric Individual/Group Therapy                                                                                                           390
395 Organ Acquisition                                                                                                                              395
400 Other Ancillary Services                                                                                                                       400
405 TOTAL ANCILLARY SERVICES                                                                                                                       405




                                                                                                                                        MCH - 000459
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT Filed 10/11/18 Page       400 of1/30/2015
                                                                            Date Prepared:    478 Page ID
21
                                                     #:2372
                        DETAIL OF DIRECT PAYROLL COSTS                 ( Page 21 (9 of 10) Submitted Data )
                                       PATIENT REVENUE PRODUCING CENTERS

Facility D.B.A. Name :           MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:   06/30/2013

                                                        (19)               (20)         (21)
                                                          Other Salaries             Cost Center
              CLASSIFICATION DESCRIPTION                   and Wages               Average Hourly
                                                                                        Rate

 Line            Natural Classification Code                    .09                                 Line

 No           REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                        Rate            Hours
        ANCILLARY SERVICES
 230    Labor and Delivery Services                                                                 230
 235    Surgery and Recovery Services                                                  $33.80       235
 240    Ambulatory Surgery Services                                                                 240
 245    Anesthesiology                                                                              245
 250    Medical Supplies Sold to Patients                                                           250
 255    Durable Medical Equipment                                                                   255
 260    Clinical Laboratory Services                                                   $35.80       260
 265    Pathological Laboratory Services                                                            265
 270    Blood Bank                                                                                  270
 275    Echocardiology                                                                              275
 280    Cardiac Catheterization Services                                                            280
 285    Cardiology Services                                                                         285
 290    Electromyography                                                                            290
 295    Electroencephalography                                                                      295
 300    Radiology - Diagnostic                                                         $32.69       300
 305    Radiology - Therapeutic                                                                     305
 310    Nuclear Medicine                                                                            310
 315    Magnetic Resonance Imaging                                                                  315
 320    Ultrasonography                                                                             320
 325    Computed Tomographic Scanner                                                                325
 330    Drugs Sold to Patients                                                                      330
 335    Respiratory Therapy                                                            $40.13       335
 340    Pulmonary Function Services                                                                 340
 345    Renal Dialysis                                                                              345
 350    Lithotripsy                                                                                 350
 355    Gastro-Intestinal Services                                                                  355
 360    Physical Therapy                                                               $30.08       360
 365    Speech-Language Pathology                                                                   365
 370    Occupational Therapy                                                                        370
 375    Other Physical Medicine                                                                     375
 380    Electroconvulsive Therapy                                                                   380
 385    Psychiatric/Psychological Testing                                                           385
 390    Psychiatric Individual/Group Therapy                                                        390
 395    Organ Acquisition                                                                           395
 400    Other Ancillary Services                                                                    400
 405    TOTAL ANCILLARY SERVICES                                                                    405




                                                                                                                           MCH - 000460
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    401 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2373
21                                  DETAIL OF DIRECT PAYROLL COSTS                                ( Page 21 (10 of 10) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                            Report Period End:         06/30/2013

                                                  (22)           (23)          (24)             (25)
                                                            HOURS SUMMARY                     (Optional)
Line                                                                                             Full      Line
 No                                                                                             Time        No
                                                                                             Equivalent
                                                                                             Employees
           REVENUE PRODUCING CENTERS           Productive        Non-       Total Paid     Column (22) ÷
                                                 Hours        Productive      Hours            2080
                                                                Hours
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                             230
235 Surgery and Recovery Services                4,172           242          4,414                         235
240 Ambulatory Surgery Services                                                                             240
245 Anesthesiology                                                                                          245
250 Medical Supplies Sold to Patients                                                                       250
255 Durable Medical Equipment                                                                               255
260 Clinical Laboratory Services                 16,326         1,352         17,678                        260
265 Pathological Laboratory Services                                                                        265
270 Blood Bank                                                                                              270
275 Echocardiology                                                                                          275
280 Cardiac Catheterization Services                                                                        280
285 Cardiology Services                                                                                     285
290 Electromyography                                                                                        290
295 Electroencephalography                                                                                  295
300 Radiology - Diagnostic                       14,373         1,918         16,291                        300
305 Radiology - Therapeutic                                                                                 305
310 Nuclear Medicine                                                                                        310
315 Magnetic Resonance Imaging                                                                              315
320 Ultrasonography                                                                                         320
325 Computed Tomographic Scanner                                                                            325
330 Drugs Sold to Patients                                                                                  330
335 Respiratory Therapy                          4,615           483          5,098                         335
340 Pulmonary Function Services                                                                             340
345 Renal Dialysis                                                                                          345
350 Lithotripsy                                                                                             350
355 Gastro-Intestinal Services                                                                              355
360 Physical Therapy                             9,177           934          10,111                        360
365 Speech-Language Pathology                                                                               365
370 Occupational Therapy                                                                                    370
375 Other Physical Medicine                                                                                 375
380 Electroconvulsive Therapy                                                                               380
385 Psychiatric/Psychological Testing                                                                       385
390 Psychiatric Individual/Group Therapy                                                                    390
395 Organ Acquisition                                                                                       395
400 Other Ancillary Services                                                                                400
405 TOTAL ANCILLARY SERVICES                     48,663         4,929         53,592                        405




                                                                                                                               MCH - 000461
          Case 5:17-cv-00002-JGB-KK
                               HOSPITAL Document   49-15 FACSIMILE
                                        DISCLOSURE REPORT Filed 10/11/18 Page    402 of1/30/2015
                                                                         Date Prepared:  478 Page ID
                                                    #:2374
21.1                                    DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 21.1 (1 of 2) Submitted Data )
                                       PATIENT REVENUE PRODUCING CENTERS
Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:        06/30/2013

                                                        (1)                 (2)               (3)               (4)                (5)
                                                         Registry Nursing                       Other Contracted            Total Contracted
             CLASSIFICATION DESCRIPTION                       Personnel                             Services                      Hours
                Natural Classification Code                        .25                               .21, .26
Line                                                                                                                                           Line
 No          REVENUE PRODUCING CENTERS            Average Hourly     Productive Hours   Average Hourly   Productive Hours                      No
                                                       Rate                                  Rate
       DAILY HOSPITAL SERVICES
 5     Medical/Surgical Intensive Care                                                                                                          5
 10    Coronary Care                                                                                                                           10
 15    Pediatric Intensive Care                                                                                                                15
 20    Neonatal Intensive Care                                                                                                                 20
 25    Psychiatric Intensive (Isolation) Care                                                                                                  25
 30    Burn Care                                                                                                                               30
 35    Other Intensive Care                                                                                                                    35
 40    Definitive Observation                                                                                                                  40
 45    Medical/Surgical Acute                                                                                                                  45
 50    Pediatric Acute                                                                                                                         50
 55    Psychiatric Acute - Adult                                                                                                               55
 60    Psychiatric Acute - Adolescent & Child                                                                                                  60
 65    Obstetrics Acute                                                                                                                        65
 70    Alternate Birthing Center                                                                                                               70
 75    Chemical Dependency Services                                                                                                            75
 80    Physical Rehabilitation Care                                                                                                            80
 85    Hospice - Inpatient Care                                                                                                                85
 90    Other Acute Care                                                                                                                        90
 95    Nursery Acute                                                                                                                           95
100 Sub-Acute Care                                                                                                                             100
101 Sub-Acute Care - Pediatric                                                                                                                 101
105 Skilled Nursing Care                                                                    $44.95              307                307         105
110 Psychiatric Long-Term Care                                                                                                                 110
115 Intermediate Care                                                                                                                          115
120 Residential Care                                                                                                                           120
125 Other Long-Term Care Services                                                                                                              125
145 Other Daily Hospital Services                                                                                                              145
150 TOTAL DAILY HOSPITAL SERVICES                                                                               307                307         150
       AMBULATORY SERVICES
160 Emergency Services                                                                                                                         160
165 Medical Transportation Services                                                                                                            165
170 Psychiatric Emergency Rooms                                                                                                                170
175 Clinics                                                                                                                                    175
180 Satellite Clinics                                                                                                                          180
185 Satellite Ambulatory Surgery Center                                                                                                        185
190 Outpatient Chemical Dependency Svcs.                                                                                                       190
195 Observation Care                                                                                                                           195
200 Partial Hospitalization - Psychiatric                                                                                                      200
205 Home Health Care Services                                                                                                                  205
210 Hospice - Outpatient Services                                                                                                              210
215 Adult Day Health Care Services                                                                                                             215
220 Other Ambulatory Services                                                                                                                  220
225 TOTAL AMBULATORY SERVICES                                                                                                                  225




                                                                                                                                     MCH - 000462
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    403 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2375
21.1                                DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 21.1 (2 of 2) Submitted Data )
                                   PATIENT REVENUE PRODUCING CENTERS
 Facility D.B.A. Name :          MOUNTAINS COMMUNITY HOSPITAL                             Report Period End:       06/30/2013

                                                    (1)                 (2)               (3)               (4)               (5)
                                                     Registry Nursing                       Other Contracted            Total Contracted
           CLASSIFICATION DESCRIPTION                     Personnel                             Services                      Hours
              Natural Classification Code                      .25                               .21, .26
Line                                                                                                                                       Line
 No        REVENUE PRODUCING CENTERS          Average Hourly     Productive Hours   Average Hourly   Productive Hours                      No
                                                   Rate                                  Rate
       ANCILLARY SERVICES
230 Labor and Delivery Services                                                                                                            230
235 Surgery and Recovery Services                                                                                                          235
240 Ambulatory Surgery Services                                                                                                            240
245 Anesthesiology                                                                                                                         245
250 Medical Supplies Sold to Patients                                                                                                      250
255 Durable Medical Equipment                                                                                                              255
260 Clinical Laboratory Services                                                                                                           260
265 Pathological Laboratory Services                                                                                                       265
270 Blood Bank                                                                                                                             270
275 Echocardiology                                                                                                                         275
280 Cardiac Catheterization Services                                                                                                       280
285 Cardiology Services                                                                                                                    285
290 Electromyography                                                                                                                       290
295 Electroencephalography                                                                                                                 295
300 Radiology - Diagnostic                                                                                                                 300
305 Radiology - Therapeutic                                                                                                                305
310 Nuclear Medicine                                                                                                                       310
315 Magnetic Resonance Imaging                                                                                                             315
320 Ultrasonography                                                                                                                        320
325 Computed Tomographic Scanner                                                                                                           325
330 Drugs Sold to Patients                                                                                                                 330
335 Respiratory Therapy                                                                                                                    335
340 Pulmonary Function Services                                                                                                            340
345 Renal Dialysis                                                                                                                         345
350 Lithotripsy                                                                                                                            350
355 Gastro-Intestinal Services                                                                                                             355
360 Physical Therapy                                                                    $86.67              12                 12          360
365 Speech-Language Pathology                                                           $80.21              96                 96          365
370 Occupational Therapy                                                                $80.74              27                 27          370
375 Other Physical Medicine                                                                                                                375
380 Electroconvulsive Therapy                                                                                                              380
385 Psychiatric/Psychological Testing                                                                                                      385
390 Psychiatric Individual/Group Therapy                                                                                                   390
395 Organ Acquisition                                                                                                                      395
400 Other Ancillary Services                                                                                                               400
405 TOTAL ANCILLARY SERVICES                                                                                135               135          405




                                                                                                                                    MCH - 000463
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    404 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2376
22                                  DETAIL OF DIRECT PAYROLL COSTS                                          ( Page 22 (1 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:         06/30/2013

                                                     (1)                 (2)          (3)                 (4)            (5)                 (6)
                                                       Management and                       Technical and                      Registered
             CLASSIFICATION DESCRIPTION                 Supervision                           Specialist                          Nurses
Line             Natural Classification Code                   .00                              .01                                .02                Line

 No          REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive      Average            Productive    No
                                                 Hourly Rate           Hours      Hourly Rate           Hours        Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                            5
 10    TOTAL RESEARCH                                                                                                                                  10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                                 15
 20    School of Nursing                                                                                                                               20
 25    Licensed Vocational Nurse Program                                                                                                               25
 30    Medical Postgraduate Education                                                                                                                  30
 35    Paramedical Education                                                                                                                           35
 40    Student Housing                                                                                                                                 40
 45    Other Health Profession Education                                                                                                               45
 50    TOTAL EDUCATION                                                                                                                                 50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                        55
 60    Kitchen                                                                                                                                         60
 65    Non-Patient Food Services                                                                                                                       65
 70    Dietary                                                                                                                                         70
 75    Laundry and Linen                                                                                                                               75
 80    Social Work Services                        $35.60              1,832                                                                           80
 85    Central Transportation                                                                                                                          85
 90    Central Services and Supplies                                                $11.53              1,022                                          90
 95    Pharmacy                                                                     $18.54              1,986                                          95
100 Purchasing and Stores                          $23.59              1,920                                                                          100
105 Grounds                                                                                                                                           105
110 Security                                                                                                                                          110
115 Parking                                                                                                                                           115
120 Housekeeping                                                                                                                                      120
125 Plant Operations                                                                                                                                  125
130 Plant Maintenance                              $32.10              1,896                                                                          130
135 Communications                                                                                                                                    135
140 Data Processing                                $44.04                56                                                                           140
145 Other General Services                                                                                                                            145
150 TOTAL GENERAL SERVICES                                             5,704                            3,008                                         150
       FISCAL SERVICES
155 General Accounting                             $51.29              3,864                                                                          155
160 Patient Accounting                             $29.12              1,920                                                                          160
165 Credit and Collection                                                                                                                             165
170 Admitting                                      $30.45              1,368                                                                          170
175 Outpatient Registration                                                                                                                           175
195 Other Fiscal Services                                                                                                                             195
200 TOTAL FISCAL SERVICES                                              7,152                                                                          200




                                                                                                                                            MCH - 000464
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document    49-15 FACSIMILE
                                          DISCLOSURE REPORT Filed 10/11/18 Page       405 of1/30/2015
                                                                             Date Prepared:    478 Page ID
22                      DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2377            ( Page 22 (2 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                  Report Period End:       06/30/2013

                                                    (1)                 (2)          (3)                 (4)          (5)                 (6)
                                                      Management and                       Technical and                    Registered
           CLASSIFICATION DESCRIPTION                  Supervision                           Specialist                        Nurses
Line          Natural Classification Code                     .00                              .01                              .02                Line

 No        REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive    Average            Productive    No
                                                Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                      $108.36              1,920                                                                        205
210 Governing Board Expense                                                                                                                        210
215 Public Relations                              $36.29              1,841                                                                        215
220 Management Engineering                                                                                                                         220
225 Personnel                                     $44.20              1,960                                                                        225
230 Employee Health Services                                                                                                                       230
235 Auxiliary Groups                                                                                                                               235
240 Chaplaincy Services                                                                                                                            240
245 Medical Library                                                                                                                                245
250 Medical Records                               $28.80              1,896                                                                        250
255 Medical Staff Administration                  $27.60              1,848                                                                        255
260 Nursing Administration                        $78.19              1,680                                                                        260
265 Nursing Float Personnel                                                                                                                        265
270 Inservice Education - Nursing                                                  $40.17              1,217                                       270
275 Utilization Management                        $41.16              1,268                                                                        275
280 Community Health Education                                                                                                                     280
295 Other Administrative Services                 $37.11              1,329                                                                        295
300 TOTAL ADMINISTRATIVE SERVICES                                     13,742                           1,217                                       300
350 Employee Benefits (Non-Payroll Related)                                                                                                        350
370 Non-Operating Cost Centers                                                                                                                     370




                                                                                                                                         MCH - 000465
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       406 of1/30/2015
                                                                             Date Prepared:    478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2378            ( Page 22 (3 of 10) Submitted Data )
                                   NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :             MOUNTAINS COMMUNITY HOSPITAL                               Report Period End:        06/30/2013

                                                     (7)                 (8)          (9)                (10)         (11)                (12)
                                                          Licensed                          Aides and                  Clerical and Other
             CLASSIFICATION DESCRIPTION               Vocational Nurses                     Orderlies                   Administrative



Line             Natural Classification Code                   .03                              .04                              .05                Line

 No          REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                                 Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                          5
 10    TOTAL RESEARCH                                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                              15
 20    School of Nursing                                                                                                                            20
 25    Licensed Vocational Nurse Program                                                                                                            25
 30    Medical Postgraduate Education                                                                                                               30
 35    Paramedical Education                                                                                                                        35
 40    Student Housing                                                                                                                              40
 45    Other Health Profession Education                                                                                                            45
 50    TOTAL EDUCATION                                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                     55
 60    Kitchen                                                                                                                                      60
 65    Non-Patient Food Services                                                                                                                    65
 70    Dietary                                                                                                                                      70
 75    Laundry and Linen                                                                                                                            75
 80    Social Work Services                                                                                                                         80
 85    Central Transportation                                                                                                                       85
 90    Central Services and Supplies                                                                                                                90
 95    Pharmacy                                                                                                                                     95
100 Purchasing and Stores                                                                                            $11.61              1,090      100
105 Grounds                                                                                                                                         105
110 Security                                                                                                                                        110
115 Parking                                                                                                                                         115
120 Housekeeping                                                                                                                                    120
125 Plant Operations                                                                                                                                125
130 Plant Maintenance                                                                                                $16.64              1,442      130
135 Communications                                                                                                                                  135
140 Data Processing                                                                                                  $31.99              4,170      140
145 Other General Services                                                                                                                          145
150 TOTAL GENERAL SERVICES                                                                                                               6,702      150
       FISCAL SERVICES
155 General Accounting                                                                                               $19.20              5,021      155
160 Patient Accounting                                                                                               $16.72              12,776     160
165 Credit and Collection                                                                                                                           165
170 Admitting                                                                                                        $13.68              16,653     170
175 Outpatient Registration                                                                                                                         175
195 Other Fiscal Services                                                                                                                           195
200 TOTAL FISCAL SERVICES                                                                                                                34,450     200




                                                                                                                                         MCH - 000466
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    407 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2379
22                                 DETAIL OF DIRECT PAYROLL COSTS                                         ( Page 22 (4 of 10) Submitted Data )
                                   NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                 Report Period End:          06/30/2013

                                                    (7)                 (8)          (9)                (10)          (11)                (12)
                                                         Licensed                          Aides and                   Clerical and Other
           CLASSIFICATION DESCRIPTION                Vocational Nurses                     Orderlies                    Administrative



Line          Natural Classification Code                     .03                              .04                               .05                Line

 No        REVENUE PRODUCING CENTERS             Average            Productive    Average            Productive     Average            Productive   No
                                                Hourly Rate           Hours      Hourly Rate           Hours       Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                                                          $20.80              1,920      205
210 Governing Board Expense                                                                                                                         210
215 Public Relations                                                                                                 $17.27              1,643      215
220 Management Engineering                                                                                                                          220
225 Personnel                                                                                                        $19.26              1,545      225
230 Employee Health Services                                                                                                                        230
235 Auxiliary Groups                                                                                                                                235
240 Chaplaincy Services                                                                                                                             240
245 Medical Library                                                                                                                                 245
250 Medical Records                                                                                                  $14.60              4,129      250
255 Medical Staff Administration                                                                                                                    255
260 Nursing Administration                                                                                           $14.29              2,111      260
265 Nursing Float Personnel                                                                                                                         265
270 Inservice Education - Nursing                                                                                    $15.23               470       270
275 Utilization Management                                                                                                                          275
280 Community Health Education                                                                                                                      280
295 Other Administrative Services                                                                                                                   295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                                        11,818     300
350 Employee Benefits (Non-Payroll Related)                                                                                                         350
370 Non-Operating Cost Centers                                                                                                                      370




                                                                                                                                         MCH - 000467
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       408 of1/30/2015
                                                                             Date Prepared:    478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS #:2380            ( Page 22 (5 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:        06/30/2013

                                                    (13)                (14)         (15)                 (16)        (17)                (18)
                                                    Environmental and                       Physicians               Non-Physician Medical
             CLASSIFICATION DESCRIPTION                Food Service                          (Salaried)                  Practitioners



Line             Natural Classification Code                   .06                              .07                              .08                Line

 No         "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                                 Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours

       RESEARCH COSTS
 5     Research Projects and Administration                                                                                                          5
 10    TOTAL RESEARCH                                                                                                                               10
       EDUCATION COSTS
 15    Education Administration Office                                                                                                              15
 20    School of Nursing                                                                                                                            20
 25    Licensed Vocational Nurse Program                                                                                                            25
 30    Medical Postgraduate Education                                                                                                               30
 35    Paramedical Education                                                                                                                        35
 40    Student Housing                                                                                                                              40
 45    Other Health Profession Education                                                                                                            45
 50    TOTAL EDUCATION                                                                                                                              50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                                                                     55
 60    Kitchen                                                                                                                                      60
 65    Non-Patient Food Services                   $11.85              3,046                                                                        65
 70    Dietary                                     $11.85              12,036                                                                       70
 75    Laundry and Linen                                                                                                                            75
 80    Social Work Services                                                                                                                         80
 85    Central Transportation                                                                                                                       85
 90    Central Services and Supplies                                                                                                                90
 95    Pharmacy                                                                                                                                     95
100 Purchasing and Stores                                                                                                                           100
105 Grounds                                                                                                                                         105
110 Security                                                                                                                                        110
115 Parking                                                                                                                                         115
120 Housekeeping                                                                                                                                    120
125 Plant Operations                                                                                                                                125
130 Plant Maintenance                              $18.56              4,886                                                                        130
135 Communications                                                                                                                                  135
140 Data Processing                                                                                                                                 140
145 Other General Services                                                                                                                          145
150 TOTAL GENERAL SERVICES                                             19,968                                                                       150
       FISCAL SERVICES
155 General Accounting                                                                                                                              155
160 Patient Accounting                                                                                                                              160
165 Credit and Collection                                                                                                                           165
170 Admitting                                                                                                                                       170
175 Outpatient Registration                                                                                                                         175
195 Other Fiscal Services                                                                                                                           195
200 TOTAL FISCAL SERVICES                                                                                                                           200




                                                                                                                                         MCH - 000468
         Case 5:17-cv-00002-JGB-KK
                                HOSPITAL Document   49-15 FACSIMILE
                                         DISCLOSURE REPORT  Filed 10/11/18 Page       409 of1/30/2015
                                                                             Date Prepared:    478 Page ID
22                     DETAIL OF DIRECT PAYROLL COSTS
                                                      #:2381            ( Page 22 (6 of 10) Submitted Data )
                                   NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                                Report Period End:         06/30/2013

                                                  (13)                (14)         (15)                 (16)        (17)                (18)
                                                  Environmental and                       Physicians               Non-Physician Medical
           CLASSIFICATION DESCRIPTION                Food Service                          (Salaried)                  Practitioners



Line          Natural Classification Code                    .06                              .07                              .08                Line

 No       "REVENUE PRODUCING CENTERS            Average            Productive    Average            Productive    Average            Productive   No
                                               Hourly Rate           Hours      Hourly Rate           Hours      Hourly Rate           Hours

       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                                                                                       205
210 Governing Board Expense                                                                                                                       210
215 Public Relations                                                                                                                              215
220 Management Engineering                                                                                                                        220
225 Personnel                                                                                                                                     225
230 Employee Health Services                                                                                                                      230
235 Auxiliary Groups                                                                                                                              235
240 Chaplaincy Services                                                                                                                           240
245 Medical Library                                                                                                                               245
250 Medical Records                                                                                                                               250
255 Medical Staff Administration                                                                                                                  255
260 Nursing Administration                                                                                                                        260
265 Nursing Float Personnel                                                                                                                       265
270 Inservice Education - Nursing                                                                                                                 270
275 Utilization Management                                                                                                                        275
280 Community Health Education                                                                                                                    280
295 Other Administrative Services                                                                                                                 295
300 TOTAL ADMINISTRATIVE SERVICES                                                                                                                 300
350 Employee Benefits (Non-Payroll Related)                                                                                                       350
370 Non-Operating Cost Centers                                                                                                                    370




                                                                                                                                       MCH - 000469
          Case 5:17-cv-00002-JGB-KK
                                 HOSPITAL Document   49-15 FACSIMILE
                                          DISCLOSURE REPORT  Filed 10/11/18 Page       410 of1/30/2015
                                                                              Date Prepared:    478 Page ID
22                      DETAIL OF DIRECT PAYROLL COSTS
                                                       #:2382            ( Page 22 (7 of 10) Submitted Data )
                                      NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :              MOUNTAINS COMMUNITY HOSPITAL                         Report Period End:   06/30/2013

                                                        (19)             (20)           (21)
                                                           Other Salaries            Cost Center
                CLASSIFICATION DESCRIPTION                  and Wages              Average Hourly
                                                                                        Rate

 Line                Natural Classification Code                .09                                 Line

 No             REVENUE PRODUCING CENTERS          Average Hourly     Productive                    No
                                                        Rate            Hours
          RESEARCH COSTS
     5    Research Projects and Administration                                                       5
     10   TOTAL RESEARCH                                                                            10
          EDUCATION COSTS
     15   Education Administration Office                                                           15
     20   School of Nursing                                                                         20
     25   Licensed Vocational Nurse Program                                                         25
     30   Medical Postgraduate Education                                                            30
     35   Paramedical Education                                                                     35
     40   Student Housing                                                                           40
     45   Other Health Profession Education                                                         45
     50   TOTAL EDUCATION                                                                           50
          GENERAL SERVICES
     55   Printing and Duplicating                                                                  55
     60   Kitchen                                                                                   60
     65   Non-Patient Food Services                                                    $11.82       65
     70   Dietary                                                                      $11.81       70
     75   Laundry and Linen                                                                         75
     80   Social Work Services                                                         $35.61       80
     85   Central Transportation                                                                    85
     90   Central Services and Supplies                                                $11.54       90
     95   Pharmacy                                                                     $18.56       95
 100      Purchasing and Stores                                                        $19.59       100
 105      Grounds                                                                                   105
 110      Security                                                                                  110
 115      Parking                                                                                   115
 120      Housekeeping                                                                              120
 125      Plant Operations                                                                          125
 130      Plant Maintenance                                                            $21.08       130
 135      Communications                                                                            135
 140      Data Processing                                                              $35.86       140
 145      Other General Services                                                                    145
 150      TOTAL GENERAL SERVICES                                                                    150
          FISCAL SERVICES
 155      General Accounting                                                           $33.00       155
 160      Patient Accounting                                                           $18.30       160
 165      Credit and Collection                                                                     165
 170      Admitting                                                                    $14.99       170
 175      Outpatient Registration                                                                   175
 195      Other Fiscal Services                                                                     195
 200      TOTAL FISCAL SERVICES                                                                     200




                                                                                                                           MCH - 000470
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    411 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2383
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (8 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                          Report Period End:       06/30/2013

                                                       (19)             (20)           (21)
                                                          Other Salaries            Cost Center
              CLASSIFICATION DESCRIPTION                   and Wages              Average Hourly
                                                                                       Rate

 Line            Natural Classification Code                   .09                                 Line

 No          REVENUE PRODUCING CENTERS            Average Hourly     Productive                    No
                                                       Rate            Hours
        ADMINISTRATIVE SERVICES
 205    Hospital Administration                                                       $67.27       205
 210    Governing Board Expense                                                                    210
 215    Public Relations                                                              $28.48       215
 220    Management Engineering                                                                     220
 225    Personnel                                                                     $33.16       225
 230    Employee Health Services                                                                   230
 235    Auxiliary Groups                                                                           235
 240    Chaplaincy Services                                                                        240
 245    Medical Library                                                                            245
 250    Medical Records                                                               $19.37       250
 255    Medical Staff Administration                                                  $27.61       255
 260    Nursing Administration                                                        $45.16       260
 265    Nursing Float Personnel                                                                    265
 270    Inservice Education - Nursing                                                 $33.36       270
 275    Utilization Management                                                        $41.18       275
 280    Community Health Education                                                                 280
 295    Other Administrative Services                                                 $37.16       295
 300    TOTAL ADMINISTRATIVE SERVICES                                                              300
 350    Employee Benefits (Non-Payroll Related)                                                    350
 370    Non-Operating Cost Centers                                                                 370




                                                                                                                              MCH - 000471
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    412 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2384
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (9 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:         06/30/2013

                                                    (22)           (23)          (24)             (25)
                                                              HOURS SUMMARY                     (Optional)
Line                                                                                               Full      Line
 No                                                                                               Time        No
                                                                                               Equivalent
                                                                                               Employees
             REVENUE PRODUCING CENTERS           Productive        Non-       Total Paid     Column (22) ÷
                                                   Hours        Productive      Hours            2080
                                                                  Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                                                   5
 10    TOTAL RESEARCH                                                                                         10
       EDUCATION COSTS
 15    Education Administration Office                                                                        15
 20    School of Nursing                                                                                      20
 25    Licensed Vocational Nurse Program                                                                      25
 30    Medical Postgraduate Education                                                                         30
 35    Paramedical Education                                                                                  35
 40    Student Housing                                                                                        40
 45    Other Health Profession Education                                                                      45
 50    TOTAL EDUCATION                                                                                        50
       GENERAL SERVICES
 55    Printing and Duplicating                                                                               55
 60    Kitchen                                                                                                60
 65    Non-Patient Food Services                   3,046           173          3,219                         65
 70    Dietary                                     12,036          683          12,719                        70
 75    Laundry and Linen                                                                                      75
 80    Social Work Services                        1,832           291          2,123                         80
 85    Central Transportation                                                                                 85
 90    Central Services and Supplies               1,022           624          1,646                         90
 95    Pharmacy                                    1,986                        1,986                         95
100 Purchasing and Stores                          3,010           240          3,250                         100
105 Grounds                                                                                                   105
110 Security                                                                                                  110
115 Parking                                                                                                   115
120 Housekeeping                                                                                              120
125 Plant Operations                                                                                          125
130 Plant Maintenance                              8,224          1,117         9,341                         130
135 Communications                                                                                            135
140 Data Processing                                4,226           717          4,943                         140
145 Other General Services                                                                                    145
150 TOTAL GENERAL SERVICES                         35,382         3,845         39,227                        150
       FISCAL SERVICES
155 General Accounting                             8,885          1,066         9,951                         155
160 Patient Accounting                             14,696         1,396         16,092                        160
165 Credit and Collection                                                                                     165
170 Admitting                                      18,021         1,219         19,240                        170
175 Outpatient Registration                                                                                   175
195 Other Fiscal Services                                                                                     195
200 TOTAL FISCAL SERVICES                          41,602         3,681         45,283                        200




                                                                                                                                 MCH - 000472
        Case 5:17-cv-00002-JGB-KK
                             HOSPITAL Document   49-15 FACSIMILE
                                      DISCLOSURE REPORT Filed 10/11/18 Page    413 of1/30/2015
                                                                       Date Prepared:  478 Page ID
                                                  #:2385
22                                  DETAIL OF DIRECT PAYROLL COSTS                                  ( Page 22 (10 of 10) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS

Facility D.B.A. Name :         MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:         06/30/2013

                                                    (22)           (23)          (24)             (25)
                                                              HOURS SUMMARY                     (Optional)
Line                                                                                               Full      Line
 No                                                                                               Time        No
                                                                                               Equivalent
                                                                                               Employees
            REVENUE PRODUCING CENTERS            Productive        Non-       Total Paid     Column (22) ÷
                                                   Hours        Productive      Hours            2080
                                                                  Hours
       ADMINISTRATIVE SERVICES
 205 Hospital Administration                       3,840           398          4,238                         205
 210 Governing Board Expense                                                                                  210
 215 Public Relations                              3,484           425          3,909                         215
 220 Management Engineering                                                                                   220
 225 Personnel                                     3,505           527          4,032                         225
 230 Employee Health Services                                                                                 230
 235 Auxiliary Groups                                                                                         235
 240 Chaplaincy Services                                                                                      240
 245 Medical Library                                                                                          245
 250 Medical Records                               6,025           605          6,630                         250
 255 Medical Staff Administration                  1,848           232          2,080                         255
 260 Nursing Administration                        3,791           855          4,646                         260
 265 Nursing Float Personnel                                                                                  265
 270 Inservice Education - Nursing                 1,687                        1,687                         270
 275 Utilization Management                        1,268           453          1,721                         275
 280 Community Health Education                                                                               280
 295 Other Administrative Services                 1,329           387          1,716                         295
 300 TOTAL ADMINISTRATIVE SERVICES                 26,777         3,882         30,659                        300
 350 Employee Benefits (Non-Payroll Related)                                                                  350
 370 Non-Operating Cost Centers                                                                               370




                                                                                                                                 MCH - 000473
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    414 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2386
22.1                                DETAIL OF DIRECT CONTRACTED COSTS                                 ( Page 22.1 (1 of 2) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :            MOUNTAINS COMMUNITY HOSPITAL                           Report Period End:    06/30/2013

                                                     (3)                 (4)
                                                           Other Contracted
             CLASSIFICATION DESCRIPTION                      Services
Line             Natural Classification Code                   .26                Line

 No      NON-REVENUE PRODUCING CENTERS            Average            Productive    No
                                                 Hourly Rate           Hours
       RESEARCH COSTS
 5     Research Projects and Administration                                        5
 10    TOTAL RESEARCH                                                              10
       EDUCATION COSTS
 15    Education Administration Office                                             15
 20    School of Nursing                                                           20
 25    Licensed Vocational Nurse Program                                           25
 30    Medical Postgraduate Education                                              30
 35    Paramedical Education                                                       35
 40    Student Housing                                                             40
 45    Other Health Profession Education                                           45
 50    TOTAL EDUCATION                                                             50
       GENERAL SERVICES
 55    Printing and Duplicating                                                    55
 60    Kitchen                                                                     60
 65    Non-Patient Food Services                                                   65
 70    Dietary                                                                     70
 75    Laundry and Linen                                                           75
 80    Social Work Services                                                        80
 85    Central Transportation                                                      85
 90    Central Services and Supplies                                               90
 95    Pharmacy                                                                    95
100 Purchasing and Stores                                                         100
105 Grounds                                                                       105
110 Security                                                                      110
115 Parking                                                                       115
120 Housekeeping                                                                  120
125 Plant Operations                                                              125
130 Plant Maintenance                                                             130
135 Communications                                                                135
140 Data Processing                                                               140
145 Other General Services                                                        145
150 TOTAL GENERAL SERVICES                                                        150
       FISCAL SERVICES
155 General Accounting                                                            155
160 Patient Accounting                                                            160
165 Credit and Collection                                                         165
170 Admitting                                                                     170
175 Outpatient Registration                                                       175
195 Other Fiscal Services                                                         195
200 TOTAL FISCAL SERVICES                                                         200




                                                                                                                                  MCH - 000474
         Case 5:17-cv-00002-JGB-KK
                              HOSPITAL Document   49-15 FACSIMILE
                                       DISCLOSURE REPORT Filed 10/11/18 Page    415 of1/30/2015
                                                                        Date Prepared:  478 Page ID
                                                   #:2387
22.1                                DETAIL OF DIRECT CONTRACTED COSTS                                ( Page 22.1 (2 of 2) Submitted Data )
                                    NON-REVENUE PRODUCING CENTERS
Facility D.B.A. Name :        MOUNTAINS COMMUNITY HOSPITAL                              Report Period End:    06/30/2013

                                                    (3)                 (4)
                                                          Other Contracted
           CLASSIFICATION DESCRIPTION                       Services
Line          Natural Classification Code                     .26                Line

 No     NON-REVENUE PRODUCING CENTERS            Average            Productive    No
                                                Hourly Rate           Hours
       ADMINISTRATIVE SERVICES
205 Hospital Administration                                                      205
210 Governing Board Expense                                                      210
215 Public Relations                                                             215
220 Management Engineering                                                       220
225 Personnel                                                                    225
230 Employee Health Services                                                     230
235 Auxiliary Groups                                                             235
240 Chaplaincy Services                                                          240
245 Medical Library                                                              245
250 Medical Records                                                              250
255 Medical Staff Administration                                                 255
260 Nursing Administration                                                       260
265 Nursing Float Personnel                                                      265
270 Inservice Education - Nursing                                                270
275 Utilization Management                                                       275
280 Community Health Education                                                   280
295 Other Administrative Services                                                295
300 TOTAL ADMINISTRATIVE SERVICES                                                300
350 Employee Benefits (Non-Payroll Related)                                      350
370 Non-Operating Cost Centers                                                   370




                                                                                                                                 MCH - 000475
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 416 of 478 Page ID
                                    #:2388



          Flex Monitoring Team Data Summary Report No. 10:




      CAH Financial Indicators Report:
       Summary of Indicator Medians
                 by State


                               August 2012




                                                                    MCH - 000476
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 417 of 478 Page ID
                                    #:2389


    The Flex Monitoring Team is a consortium of the Rural Health Research Centers
    located at the Universities of Minnesota, North Carolina at Chapel Hill, and Southern
    Maine. Under contract with the federal Office of Rural Health Policy (PHS Grant No.
    U27RH01080), the Flex Monitoring Team is cooperatively conducting a performance
    monitoring project for the Medicare Rural Hospital Flexibility Program (Flex Program).
    The monitoring project is assessing the impact of the Flex Program on rural hospitals and
    communities and the role of states in achieving overall program objectives, including
    improving access to and the quality of health care services; improving the financial
    performance of Critical Access Hospitals; and engaging rural communities in health care
    system development.

    The authors of this report are the CAH Financial Indicators Report Team at the North
    Carolina Rural Health Research and Policy Analysis Center, Cecil G. Sheps Center for
    Health Services Research. Email: CAH.finance@schsr.unc.edu




                                       Flex Monitoring Team
                                   http://www.flexmonitoring.org


                                    University of Minnesota
                          Division of Health Services Research & Policy
                          420 Delaware Street, SE, Mayo Mail Code 729
                                 Minneapolis, MN 55455-0392
                                          612.624.8618

                          University of North Carolina at Chapel Hill
                        Cecil B. Sheps Center for Health Services Research
                        725 Martin Luther King, Jr. Boulevard, CB #7590
                                   Chapel Hill, NC 27599-7590
                                          919.966.5541

                                   University of Southern Maine
                                   Muskie School of Public Service
                                            PO Box 9300
                                     Portland, ME 04104-9300
                                           207.780.4435




              © 2010, University of North Carolina at Chapel Hill, for use in the public domain.




                                                                                                   MCH - 000477
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 418 of 478 Page ID
                                    #:2390


                       The Medicare Rural Hospital Flexibility Program

    The Medicare Rural Hospital Flexibility Program (Flex Program), created by Congress in
    1997, allows small hospitals to be licensed as Critical Access Hospitals (CAHs) and
    offers grants to States to help implement initiatives to strengthen the rural health care
    infrastructure. To participate in the Flex Program, States are required to develop a rural
    health care plan that provides for the creation of one or more rural health networks,
    promotes regionalization of rural health services in the State, and improves the quality of
    and access to hospital and other health services for rural residents of the State. Consistent
    with their rural health care plans, states may designate eligible rural hospitals as CAHs.

    CAHs must be located in a rural area or an area treated as rural; be more than 35 miles
    (or 15 miles in areas with mountainous terrain or only secondary roads available) from
    another hospital, or be certified before January 1, 2006 by the State as being a necessary
    provider of heath care services. CAHs are required to make available 24-hour emergency
    care services that a State determines are necessary. CAHs may have a maximum of 25
    acute care and swing beds, and must maintain an annual average length of stay of 96
    hours or less for their acute care patients. CAHs are reimbursed by Medicare on a cost
    basis (i.e., for the reasonable costs of providing inpatient, outpatient, and swing bed
    services).

    The legislative authority for the Flex Program and cost-based reimbursement for CAHs
    are described in the Social Security Act, Title XVIII, Sections 1814 and 1820, available
    at http://www.ssa.gov/OP_Home/ssact/title18/1800.htm.




                                                  1
                                                                                          MCH - 000478
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 419 of 478 Page ID
                                    #:2391
    Introduction

    All hospitals, regardless of size and organizational structure, benefit from comparative
    data on financial condition and performance. The unique reimbursement and
    organizational structure of critical access hospitals (CAHs) make it important to have
    financial indicators that capture their own circumstances for performance assessment.
    CAHs differ from urban and other rural hospitals that are paid under the Medicare
    Prospective Payment System (PPS) in important aspects that affect the most appropriate
    way to measure financial condition. Unlike PPS hospitals, CAHs receive cost-based
    reimbursement for inpatient and outpatient care, and the incentives, financial
    management, and utilization practices under these two payment methods differ
    substantially. There are also organizational differences between CAHs and other
    hospitals that may affect financial performance; for instance, CAHs have relaxed staffing
    rules under Medicare, and they have limits on bed-size and average length of stay (and
    low volume hospitals have been found to face substantially more annual variation in
    demand for services, making financial planning difficult).

    This Briefing Paper presents state and national median values of the twenty financial
    indicators included in the CAH Financial Indicators Report, a report that is distributed to
    each CAH administrator annually. As part of ongoing work of the Flex Monitoring
    Team, these indicators were specifically designed to capture the financial performance of
    CAHs. In order to identify the indicators that were most relevant to the financial
    performance of CAHs, a Technical Advisory Group (TAG) of four individuals
    knowledgeable in CAH financial and operational issues, data, and reporting practices was
    selected to provide advice to a research team from the University of North Carolina at
    Chapel Hill. The TAG evaluated frequently used indicators of hospital financial
    performance for their applicability to CAHs.1 Their evaluation relied on three criteria:
    feasibility (whether the indicator can be accurately calculated from Medicare cost report
    data2), importance (whether the indicator is an important measure of the financial
    management of CAHs), and usefulness (whether the indicator is useful to CAH
    administrators). The TAG retained 13 of the most frequently used indicators from the
    review. In addition, 7 other financial ratios were added that are not commonly used in
    the financial assessment of larger hospitals, but that group members believed capture
    important attributes of CAH financial management. One more was added in 2010.

    The resulting 21 indicators fall under six domains: profitability, liquidity, capital
    structure, revenue, cost, and utilization. In the pages that follow, a brief description of the
    domains and the indicators within them is provided, along with a table that allows
    comparison across states. The Appendix to this report includes the median values for
    each indicator by state, enabling the values for all indicators for one state to be viewed on
    a single page. More detailed information about the definition and interpretation of the
    indicators can be found in the document “Briefing Paper No. 7. Financial Indicators for
    Critical Access Hospitals May 2005” which can be downloaded from the Flex
    Monitoring Team website:


    1
      The list of potential indicators resulted from a review of financial ratios in articles, peer-reviewed
    journals, and other industry and scientific publications.
    2
      Medicare cost reports were selected as the data source for calculating indicator values because they are
    the only national data that use standard definitions, have sufficient detail, and will eventually include data
    for all CAHs.
                                                           2
                                                                                                           MCH - 000479
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 420 of 478 Page ID
                                          #:2392
    http://www.flexmonitoring.org/documents/BriefingPaper7_FinancialIndicators.pdf

    The following table includes, by state, the total number of Critical Access Hospitals with
    a Medicare Cost Report for at least 360 days in period, the minimum required to be
    included in the calculation of medians. The number of CAHs for a particular indicator
    may be less than the number in the table if there were unusable data for one or more
    CAHs in the state.

                            State     2010 Number of       State      2010 Number
                                           CAHs                         of CAHs
                           AK         10                   NC        21
                           AL         2                    ND        35
                           AR         29                   NE        65
                           AZ         11                   NH        13
                           CA         29                   NM        7
                           CO         29                   NV        10
                           FL         11                   NY        13
                           GA         34                   OH        34
                           HI         9                    OK        33
                           IA         82                   OR        24
                           ID         26                   PA        13
                           IL         51                   SC        5
                           IN         32                   SD        38
                           KS         82                   TN        15
                           KY         29                   TX        75
                           LA         27                   UT        9
                           MA         3                    VA        7
                           ME         15                   VT        8
                           MI         34                   WA        38
                           MN         75                   WI        55
                           MO         35                   WV        16
                           MS         28                   WY        15
                           MT         45

    *Median values calculated ONLY for states with post-conversion Medicare Cost Report data for at least 2
    critical access hospitals in 2010




                                                       3
                                                                                                    MCH - 000480
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 421 of 478 Page ID
                                    #:2393

    Profitability Indicators                                        Total Cash Flow Return on Operating
                                                            State   Margin Margin    Equity    Margin
                                                                       %      %         %         %
    Profitability is the net result of a large number of
                                                            US       1.94   6.17      4.67       0.75
    reimbursement and managerial policies
                                                            AK       5.51   8.11      8.40       5.69
    and decisions and it reflects the combined effects of   AL       -2.09  -4.31     1.05      -7.50
    liquidity, asset management, and debt on operating      AR       0.72   4.73      5.54      -0.58
    results. Profitability indicators measure the ability   AZ       -1.38   2.98     7.82      -1.54
    to generate the financial return required to replace    CA       2.76   2.21      10.14      0.90
    assets, meet increases in service demands, and          CO       2.91   5.98      8.00      -0.59
    compensate investors (in the case of a for-profit       FL       2.42    7.91     10.13      2.37
    organization).                                          GA       0.54   -1.19     1.57      -3.54
                                                            HI       4.45  -12.44     5.41     -17.41
    Total Margin measures the control of expenses           IA       3.78   8.08      5.21       2.07
    relative to revenues.                                   ID       3.22   6.34      6.35       1.12
                                                            IL       2.99   8.63      5.74       3.29
         Total margin formula:          Net income          IN       2.20   8.27      5.46       3.97
                                          Total revenue     KS       -1.40  -4.20     -3.04     -8.40
                                                            KY       1.60   8.11      7.72       2.23
    Cash Flow Margin measures the ability to generate       LA       5.09    7.80     6.52       2.94
    cash flow from providing patient care services.         MA       -0.25  6.11      13.40     -1.14
                                                            ME       1.36   6.43      1.98       0.58
           Cash flow margin formula:                        MI       1.66   4.36      4.72       0.68
                                                            MN       2.84   9.07      5.39       2.42
       Net income – (Contributions, investments, and        MO       2.04   7.81      3.34       1.66
                      appropriations +                      MS       -0.54  2.92      -3.15     -3.55
         Depreciation expense + Interest expense)           MT       1.39   2.68      3.56      -0.47
           Net patient revenue + Other income –             NC       -1.66  4.92      -0.41     -1.97
       Contributions, investments, and appropriations       ND       0.15   5.71      1.00      -0.93
                                                            NE       4.45   9.53      5.88       2.33
    Return on Equity measures the net income                NH       2.35   6.43      3.88       2.34
    generated by equity investment (net assets).            NM       14.27  17.78     21.27     21.32
                                                            NV       2.32   4.37      8.75      -0.47
         Return on equity formula:      Net income          NY       1.72   7.44      1.40       0.55
                                        Net assets          OH       2.15   5.14      7.09       2.15
                                                            OK       -4.98  0.52      -6.45     -7.86
    Operating margin measures the control of                OR       2.57   5.55      5.38       2.50
    operating expenses relative to operating revenues.      PA       2.63   7.37      13.74      2.06
                                                            SC       -5.53  -5.26    -22.25    -11.02
                                                            SD       1.80    7.91     4.97       2.88
                                                            TN       -1.78  3.60      18.90     -1.90
     Operating margin formula:     Net operating income
                                                            TX       2.63    5.04     4.99      -0.48
                                    Operating revenue
                                                            UT       1.59   5.30      3.35       1.59
                                                            VA       -3.17  3.44      -1.54     -4.75
                                                            VT       1.91   5.81      5.97       1.52
                                                            WA       1.22   3.11      2.44      -1.46
                                                            WI       4.47   9.16      6.81       4.18
                                                            WV       0.60   4.89      2.55       0.06
                                                            WY       8.55   6.00      9.65      -0.64



                                                   4
                                                                                     MCH - 000481
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 422 of 478 Page ID
                                    #:2394
    Liquidity Indicators                                                 Days
                                                                               Days       Revenue in
                                                                    Current   Cash on      Accounts
    A liquid asset is one that trades in an active market   State    Ratio     Hand       Receivable
    and hence can be quickly converted to cash at the
                                                                    Times      Days          Days
    going market price. An analysis of liquidity asks
                                                            US       2.33     68.43          52.24
    the question “will the organization be able to pay               3.49     98.21          57.90
                                                            AK
    off its debts as they come due over the next year or             1.74     16.78          67.28
                                                            AL
    so?” Liquidity indicators measure the ability to        AR       2.03     10.24          50.40
    meet cash obligations in a timely manner.               AZ       2.55     59.75          54.78
                                                            CA       2.34     58.44          50.88
    Current Ratio measures the number of times short-       CO       3.29     79.63          53.06
    term obligations can be paid using short-term           FL       1.51     12.80          49.66
    assets.                                                 GA       1.77     16.87          46.72
                                                            HI       2.15     21.71          69.60
         Current ratio formula:      Current assets         IA       2.20     124.14         50.81
                                     Current liabilities    ID       2.38     72.86          62.98
                                                            IL       2.37     118.54         49.79
    Days Cash on Hand measures the number of days           IN       2.39     93.83          43.72
    an organization could operate if no cash was            KS       2.16     51.30          53.90
    collected or received.                                  KY       2.79     32.84          48.74
                                                            LA       2.44     63.19          53.61
                Days cash on hand formula:                  MA       1.24     56.64          38.10
                                                            ME       1.25     72.90          36.40
        Cash + Marketable securities + Unrestricted         MI       1.83     75.86          49.41
                        investments                         MN       2.81     98.10          53.38
                                                            MO       2.74     80.85          52.24
      (Total expenses – Depreciation) / Days in period
                                                            MS       1.40     26.58          52.56
                                                            MT       3.22     99.08          56.92
    Days Revenue in Accounts Receivable measures
                                                            NC       1.49     43.85          56.86
    the number of days that it takes an organization to
                                                            ND       2.09     37.25          49.59
    collect its receivables.                                         3.02     121.68         53.71
                                                            NE
                                                            NH       1.78     144.46         43.81
       Days revenue in accounts receivable formula:         NM       3.58     44.90          36.54
                                                            NV       1.74     70.16          67.72
              Net patient accounts receivable               NY       1.40     60.26          46.39
       (Net patient service revenue) / Days in period       OH       2.18     49.28          48.85
                                                            OK       1.45     26.74          55.81
                                                            OR       2.88     67.73          60.71
                                                            PA       1.44     60.35          44.21
                                                            SC       1.24     14.03          70.53
                                                            SD       2.09     32.75          55.85
                                                            TN       0.68     33.30          47.99
                                                            TX       2.55     77.97          58.19
                                                            UT       6.24     32.97          50.52
                                                            VA       1.02     75.23          55.20
                                                            VT       1.85     79.11          45.37
                                                            WA       2.35     62.91          54.94
                                                            WI       2.68     120.41         51.79
                                                            WV       0.95     17.10          50.80
                                                            WY       5.61     66.47          55.96



                                                  5
                                                                                       MCH - 000482
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 423 of 478 Page ID
                                    #:2395
    Capital Structure Indicators
                                                                                Debt      Long-term
     The extent to which an organization uses debt                 Equity      Service     Debt to
    financing, or financial leverage, has three           State   Financing   Coverage   Capitalization
    important implications. First, debt allows not-                   %         Times         %
                                                          US        60.25        2.58       26.37
    for-profit organizations to provide more services
                                                          AK        77.11        6.04        1.79
    than it could if it were financed only by
                                                          AL        77.34       -0.44       13.53
    contributed capital and retained earnings.
                                                          AR        57.33        3.93       29.13
    Second, creditors look to the equity to provide a
                                                          AZ        61.83        3.08       17.44
    margin of safety, so the higher the proportion of               47.53        2.50       33.10
                                                          CA
    total capital provided by the owners, the less the              58.57        3.03       29.80
                                                          CO
    risk faced by creditors. Third, if the organization   FL        42.83        3.09       41.37
    earns more on investments financed with               GA        57.71        1.71       28.97
    borrowed funds than it pays in interest, the return   HI        86.38        2.36        4.96
    on owner’s capital is magnified, or leveraged up.     IA        66.58        3.19       23.83
    Capital structure indicators measure the extent of    ID        63.40        1.68       17.10
    debt and equity financing.                            IL        53.49        3.08       35.99
                                                          IN        58.76        2.16       31.00
    Equity Financing measures the percentage of           KS        63.34        1.27       17.96
    total assets financed by equity.                      KY        45.37        1.85       41.92
                                                          LA        60.32        5.95       15.34
         Equity financing formula:     Net assets         MA        47.03        2.24       27.12
                                      Total assets        ME        53.95        1.60       36.50
                                                          MI        59.91        1.13       29.09
    Debt Service Coverage measures the ability to         MN        60.08        2.64       31.44
    pay obligations related to long-term debt,            MO        58.82        2.11       35.60
    principal payments and interest expense.              MS        51.86        0.05       14.14
                                                          MT        62.65        2.87       21.32
             Debt service coverage formula:               NC        58.49        2.43       30.21
                                                          ND        58.43        2.82       30.98
                                                          NE        71.07        4.09       20.26
     Net income + Depreciation exp. + Interest exp.
                                                          NH        47.39        4.08       43.34
           Current portion of long-term debt *
                                                          NM        87.10        1.03        0.00
                (Days in period / 365) +
                                                          NV        84.47        0.94        6.79
                    Interest expense                                46.39        2.53       47.35
                                                          NY
                                                          OH        69.73        2.03       20.73
    Long-Term Debt to Capitalization measures             OK        47.00        0.75       25.65
    the percentage of total capital that is debt.         OR        50.60        4.01       38.14
                                                          PA        44.34        1.97       43.17
        Long-term debt to capitalization formula:         SC        51.36       -0.17       32.89
                                                          SD        61.06        4.35       13.39
                    Long-term debt                        TN        36.89        0.15        8.98
               Long-term debt + Net assets                TX        76.04        1.11        7.34
                                                          UT        93.73        4.78        0.00
                                                          VA        60.45        2.09       42.28
                                                          VT        52.37        4.21       40.85
                                                          WA        56.52        2.36       35.14
                                                          WI        56.42        2.88       34.94
                                                          WV        18.92        2.07       54.21
                                                          WY        83.53        6.33        7.35


                                                 6
                                                                                    MCH - 000483
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 424 of 478 Page ID
                                    #:2396
    Revenue Indicators

    Most organizations receive revenues from many sources and relative profitability often
    varies among sources. A substantial proportion of revenue from commercial and private
    payers reduces reliance on the fixed margins of Medicare and Medicaid. Revenue
    indicators measure the amount and mix of different sources of revenue.

    Outpatient Revenues to Total Revenues measures the percentage of total revenues that
    are for outpatient revenues (including, for example, Rural Health Clinics, free-standing
    clinics, and home health clinics).

          Outpatient revenues to total revenues formula:      Total outpatient revenue
                                                               Total patient revenue

    Patient Deductions measures the allowances and discounts per dollar of total patient
    revenues.

               Patient deductions formula: Contractual allowances and discounts
                                                Gross total patient revenue

    Medicare Inpatient Payer Mix measures the percentage of total inpatient days that are
    provided to Medicare patients.

                             Medicare inpatient payer mix formula:

                                    Medicare inpatient days
                 Total inpatient days – Nursery bed days – NF Swing bed days

    Medicare Outpatient Payer Mix measures the percentage of total outpatient charges
    that are for Medicare patients.

           Medicare outpatient payer mix formula:      Outpatient Medicare charges
                                                         Total outpatient charges

    Medicare Outpatient Cost to Charge measures outpatient Medicare costs per dollar of
    outpatient Medicare charges.

         Medicare outpatient cost to charge formula:         Outpatient Medicare costs
                                                            Outpatient Medicare charges

    Medicare Revenue per Day measures the amount of Medicare revenue earned per
    Medicare day.

           Medicare revenue per day formula:             Medicare revenue
                                                Medicare days – SNF Swing bed days




                                               7
                                                                                      MCH - 000484
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 425 of 478 Page ID
                                    #:2397

             Outpatient              Medicare Medicare     Medicare
            Revenues to    Patient Inpatient Outpatient Outpatient         Medicare
   State   Total Revenues Deductions Payer Mix Payer Mix Cost to Charge Revenue per Day
                 %           %          %         %             %              $
 US             71.74       36.78      72.59     36.25        0.48           1897
 AK             57.75       10.79      65.62     24.94        0.78           3066
 AL             60.93       37.20      85.54     37.96        0.40           1246
 AR             67.23       43.85      73.85     41.58        0.48           1354
 AZ             81.13       51.07      49.66     21.61        0.32           1969
 CA             61.15       48.60      62.14     39.10        0.35           2570
 CO             69.85       32.03      72.70     36.71        0.59           2255
 FL             73.52       65.31      72.79     28.82        0.27           1421
 GA             65.50       46.70      68.65     31.46        0.39           1361
 HI             34.25       32.78      57.10     15.34        0.68           2810
 IA             77.58       30.53      78.20     42.15        0.52           1878
 ID             69.40       31.08      64.64     30.90        0.54           2186
 IL             77.85       47.58      79.56     39.49        0.37           1790
 IN             77.38       52.99      64.58     31.63        0.34           1934
 KS             66.44       26.58      85.99     47.30        0.57           1582
 KY             74.09       51.84      68.65     30.13        0.33           1372
 LA             68.74       46.48      69.28     34.78        0.45           1606
 MA             76.09       41.44      63.49     27.76        0.31           2622
 ME             75.14       36.23      75.38     38.12        0.49           1985
 MI             81.64       38.55      67.45     35.15        0.43           2221
 MN             70.91       29.84      61.06     34.25        0.50           2380
 MO             77.02       41.69      77.45     38.76        0.41           1741
 MS             59.20       40.68      83.99     43.52        0.43           1177
 MT             62.16       17.13      72.86     35.50        0.64           1945
 NC             69.66       53.62      72.08     38.50        0.39           1678
 ND             64.76       21.52      86.61     45.16        0.55           1392
 NE             71.52       21.51      78.47     46.58        0.58           2098
 NH             76.64       38.22      66.54     35.22        0.43           2784
 NM             82.75       41.20      54.21     28.17        0.39           2192
 NV             71.87       41.75      53.42     32.86        0.36           2631
 NY             69.91       43.70      80.82     27.60        0.43           1639
 OH             76.71       48.64      61.35     27.78        0.38           2004
 OK             66.98       46.14      78.96     35.84        0.51           1651
 OR             72.18       35.49      53.25     33.19        0.54           2814
 PA             69.20       53.19      68.80     29.74        0.33           1413
 SC             73.86       41.48      62.08     28.87        0.43           1601
 SD             68.02       27.13      86.34     43.22        0.52           1600
 TN             73.75       56.43      71.44     28.22        0.37           1357
 TX             73.27       44.46      76.79     34.98        0.47           1760
 UT             73.06       24.57      54.26     22.17        0.52           2002
 VA             72.72       57.44      78.09     35.83        0.29           1908
 VT             74.14       42.12      64.60     31.69        0.44           2343
 WA             70.56       36.06      68.84     33.32        0.49           2833
 WI             75.26       38.80      57.28     27.55        0.45           2260
 WV             76.11       40.29      69.83     30.90        0.47           1373
 WY             63.04       25.44      69.74     34.91        0.58           2278


                                                  8
                                                                                          MCH - 000485
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 426 of 478 Page ID
                                    #:2398
    Cost Indicators
                                                               Salaries to
                                                                  Net        Average    FTEs per
     Most organizations incur labor, supply, and                Patient       Age of     Adjusted
    capital costs. Cost management reduces the         State    Revenue       Plant    Occupied Bed
    likelihood of financial problems due to low                   %           Years       FTEs
    productivity, poor inventory management,           US        44.78        9.87         5.78
    and excessive asset acquisition costs. Cost        AK        45.34        16.38       14.64
    indicators measure the amount and mix of           AL        45.86        10.70        9.65
    different types of costs.                          AR        41.69        7.69         4.25
                                                       AZ        50.02        8.61         5.09
    Salaries to Net Patient Revenue measures           CA        43.07        10.44        9.99
    the percentage of patient revenue that are         CO        47.11        8.37         7.03
    labor costs.                                       FL        52.51        10.65        4.61
                                                       GA        42.53        13.55        5.06
           Salaries to patient revenue formula:        HI        61.97        15.81        8.45
                                                       IA        42.55        9.24         5.25
                  Salary Expense                       ID        45.55        10.50        8.16
                  Net Patient Revenue                  IL        40.89        9.80         5.02
                                                       IN        39.85        7.70         5.13
    Average Age of Plant measures the average          KS        53.31        12.89        5.87
    age in years of the fixed assets of an             KY        38.60        9.44         4.04
                                                       LA        45.28        7.98         5.13
    organization.
                                                       MA        41.67        9.24         4.90
                                                       ME        46.98        11.52        5.91
           Average age of plant formula:
                                                       MI        44.35        12.72        6.76
                                                       MN        42.55        9.58         7.69
           Accumulated depreciation                              41.21        7.94         4.69
                                                       MO
            Depreciation expense *                               41.03        10.99        4.15
                                                       MS
              (Days in period / 365)                             51.35        11.60        9.36
                                                       MT
                                                       NC        44.18        8.34         5.78
    FTEs per Adjusted Occupied Bed                     ND        50.05        13.73        6.23
    measures the number of full-time employees         NE        45.73        9.14         6.28
    per each occupied bed.                             NH        42.26        8.97         6.27
                                                       NM        40.94        11.62        5.36
           FTEs per adjusted occupied bed              NV        38.59        7.75         9.02
    formula:                                           NY        54.04        11.22        4.57
                                                       OH        36.45        10.99        4.82
                 Number of FTEs                        OK        51.51        6.09         4.51
               Adjusted occupied beds1                 OR        46.43        8.22         7.20
                                                       PA        38.15        19.22        5.54
    1                                                            39.88        15.85        5.01
     . (Inpatient days – NF Swing days –               SC
    Nursery days) * (Total patient revenue /           SD        46.82        9.99         6.15
    (Total inpatient revenue – Inpatient NF            TN        39.26        7.71         3.24
    revenue – Other LTC Revenue)) / Days in            TX        53.84        9.37         5.01
    period                                             UT        40.39        13.28        5.99
                                                       VA        41.14        6.00         4.08
                                                       VT        46.80        9.36         6.83
                                                       WA        51.99        10.99        7.96
                                                       WI        42.27        8.99         6.64
                                                       WV        46.07        9.03         5.33
                                                       WY        46.32        9.41        12.30

                                                   9
                                                                                        MCH - 000486
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 427 of 478 Page ID
                                    #:2399

                                                                         Swing-SNF   Acute
     Utilization Indicators                                      State     Beds      Beds
                                                                           Days      Days
    Overhead costs are incurred on all assets, whether used or   US         1.63      3.90
    not. More patient activity generates higher revenues and     AK         1.29      1.86
    reduces unit costs by spreading fixed costs over more        AL         4.37      2.82
    patients. Utilization indicators measure the extent to       AR         1.45      6.76
    which fixed assets (beds) are fully occupied.                AZ         1.00      4.15
                                                                 CA         0.60      3.96
    Average Daily Census Swing-SNF Beds measures the             CO         1.42      2.53
    average number of swing-SNF beds occupied per day.           FL         1.86      4.20
                                                                 GA         1.69      3.83
         Average daily census swing-SNF beds formula:            HI         1.08      0.09
                                                                 IA         2.02      3.71
                  Inpatient swing bed SNF days                   ID         1.11      3.29
                          Days in period                         IL         1.76      5.98
                                                                 IN         1.68      8.06
    Average Daily Census Acute Beds measures the average         KS         2.22      2.27
    number of acute care beds occupied per day.                  KY         1.80      7.35
                                                                 LA         1.37      4.66
                                                                 MA         3.05      7.50
           Average daily census acute beds formula:
                                                                 ME         3.32      7.77
                                                                 MI         0.33      4.54
                   Inpatient acute care bed days
                                                                 MN         1.36      3.54
                          Days in period
                                                                 MO         2.33      5.45
                                                                 MS         4.40      4.84
                                                                 MT         1.27      1.37
                                                                 NC         1.47      7.06
                                                                 ND         2.11      1.64
                                                                 NE         1.53      2.50
                                                                 NH         1.91      8.94
                                                                 NM         0.64      4.37
                                                                 NV         0.56      5.25
                                                                 NY         2.56      2.91
                                                                 OH         1.73      7.20
                                                                 OK         1.74      2.87
                                                                 OR         0.86      6.48
                                                                 PA         1.98      7.98
                                                                 SC         2.99      5.15
                                                                 SD         1.65      1.78
                                                                 TN         2.47      3.36
                                                                 TX         1.20      2.75
                                                                 UT         1.72      2.50
                                                                 VA         2.08      5.42
                                                                 VT         1.11     11.61
                                                                 WA         1.37      4.08
                                                                 WI         1.10      6.27
                                                                 WV         2.10      3.99
                                                                 WY         1.57      3.92




                                               10
                                                                                     MCH - 000487
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 428 of 478 Page ID
                                    #:2400

                                 Appendix

                   2010 Median indicator values by state




                                      11
                                                                    MCH - 000488
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 429   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2401




                 2010 Median Indicator Values for Alabama and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 AL           US
                                     Total Margin                             -2.09        1.94
                                     Cash Flow Margin                         -4.31        6.17
                                     Return on Equity                          1.05         4.67
                                     Operating Margin                         -7.50         0.75
                                     Current Ratio                             1.74         2.33
                                     Days Cash on Hand                        16.78        68.43
                                     Net Days Revenue in Accounts Receivable 67.28         52.24
                                     Equity Financing                         77.34        60.25
                                     Debt Service Coverage                    -0.44        2.58
                                     Long-Term Debt to Capitalization         13.53        26.37
                                     Outpatient Revenues to Total Revenues    60.93        71.74
                                     Patient Deductions                       37.20        36.78
                                     Medicare Inpatient Payer Mix             85.54        72.59
                                     Medicare Outpatient Payer Mix            37.96        36.25
                                     Medicare Outpatient Cost to Charge        0.40         0.48
                                     Medicare Revenue per Day                 1246         1897
                                     Salaries to Net Patient Revenue          45.86        44.78
                                     Average Age of Plant                     10.70         9.87
                                     FTEs per Adjusted Occupied Bed            9.65         5.78
                                     Average Daily Census Swing-SNF Beds       4.37         1.63
                                     Average Daily Census Acute Beds           2.82         3.90
                                     Number of Included CAHs                     2         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000489
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 430   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2402




                  2010 Median Indicator Values for Alaska and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 AK           US
                                     Total Margin                              5.51         1.94
                                     Cash Flow Margin                          8.11         6.17
                                     Return on Equity                          8.40         4.67
                                     Operating Margin                          5.69         0.75
                                     Current Ratio                             3.49         2.33
                                     Days Cash on Hand                        98.21        68.43
                                     Net Days Revenue in Accounts Receivable 57.90         52.24
                                     Equity Financing                         77.11        60.25
                                     Debt Service Coverage                     6.04         2.58
                                     Long-Term Debt to Capitalization          1.79        26.37
                                     Outpatient Revenues to Total Revenues    57.75        71.74
                                     Patient Deductions                       10.79        36.78
                                     Medicare Inpatient Payer Mix             65.62        72.59
                                     Medicare Outpatient Payer Mix            24.94        36.25
                                     Medicare Outpatient Cost to Charge        0.78         0.48
                                     Medicare Revenue per Day                 3066         1897
                                     Salaries to Net Patient Revenue          45.34        44.78
                                     Average Age of Plant                     16.38         9.87
                                     FTEs per Adjusted Occupied Bed           14.64         5.78
                                     Average Daily Census Swing-SNF Beds       1.29         1.63
                                     Average Daily Census Acute Beds           1.86         3.90
                                     Number of Included CAHs                    10         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000490
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 431   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2403




                 2010 Median Indicator Values for Arizona and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 AZ           US
                                     Total Margin                             -1.38        1.94
                                     Cash Flow Margin                          2.98         6.17
                                     Return on Equity                          7.82         4.67
                                     Operating Margin                         -1.54         0.75
                                     Current Ratio                             2.55         2.33
                                     Days Cash on Hand                        59.75        68.43
                                     Net Days Revenue in Accounts Receivable 54.78         52.24
                                     Equity Financing                         61.83        60.25
                                     Debt Service Coverage                     3.08         2.58
                                     Long-Term Debt to Capitalization         17.44        26.37
                                     Outpatient Revenues to Total Revenues    81.13        71.74
                                     Patient Deductions                       51.07        36.78
                                     Medicare Inpatient Payer Mix             49.66        72.59
                                     Medicare Outpatient Payer Mix            21.61        36.25
                                     Medicare Outpatient Cost to Charge        0.32         0.48
                                     Medicare Revenue per Day                 1969         1897
                                     Salaries to Net Patient Revenue          50.02        44.78
                                     Average Age of Plant                      8.61         9.87
                                     FTEs per Adjusted Occupied Bed            5.09         5.78
                                     Average Daily Census Swing-SNF Beds       1.00         1.63
                                     Average Daily Census Acute Beds           4.15         3.90
                                     Number of Included CAHs                    11         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000491
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 432   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2404




                2010 Median Indicator Values for Arkansas and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 AR           US
                                     Total Margin                              0.72         1.94
                                     Cash Flow Margin                          4.73         6.17
                                     Return on Equity                          5.54         4.67
                                     Operating Margin                         -0.58         0.75
                                     Current Ratio                             2.03         2.33
                                     Days Cash on Hand                        10.24        68.43
                                     Net Days Revenue in Accounts Receivable 50.40         52.24
                                     Equity Financing                         57.33        60.25
                                     Debt Service Coverage                     3.93         2.58
                                     Long-Term Debt to Capitalization         29.13        26.37
                                     Outpatient Revenues to Total Revenues    67.23        71.74
                                     Patient Deductions                       43.85        36.78
                                     Medicare Inpatient Payer Mix             73.85        72.59
                                     Medicare Outpatient Payer Mix            41.58        36.25
                                     Medicare Outpatient Cost to Charge        0.48         0.48
                                     Medicare Revenue per Day                 1354         1897
                                     Salaries to Net Patient Revenue          41.69        44.78
                                     Average Age of Plant                      7.69         9.87
                                     FTEs per Adjusted Occupied Bed            4.25         5.78
                                     Average Daily Census Swing-SNF Beds       1.45         1.63
                                     Average Daily Census Acute Beds           6.76         3.90
                                     Number of Included CAHs                    29         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000492
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 433   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2405




                2010 Median Indicator Values for California and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 CA           US
                                     Total Margin                              2.76         1.94
                                     Cash Flow Margin                          2.21         6.17
                                     Return on Equity                         10.14         4.67
                                     Operating Margin                          0.90         0.75
                                     Current Ratio                             2.34         2.33
                                     Days Cash on Hand                        58.44        68.43
                                     Net Days Revenue in Accounts Receivable 50.88         52.24
                                     Equity Financing                         47.53        60.25
                                     Debt Service Coverage                     2.50         2.58
                                     Long-Term Debt to Capitalization         33.10        26.37
                                     Outpatient Revenues to Total Revenues    61.15        71.74
                                     Patient Deductions                       48.60        36.78
                                     Medicare Inpatient Payer Mix             62.14        72.59
                                     Medicare Outpatient Payer Mix            39.10        36.25
                                     Medicare Outpatient Cost to Charge        0.35         0.48
                                     Medicare Revenue per Day                 2570         1897
                                     Salaries to Net Patient Revenue          43.07        44.78
                                     Average Age of Plant                     10.44         9.87
                                     FTEs per Adjusted Occupied Bed            9.99         5.78
                                     Average Daily Census Swing-SNF Beds       0.60         1.63
                                     Average Daily Census Acute Beds           3.96         3.90
                                     Number of Included CAHs                    29         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000493
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 434   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2406




                2010 Median Indicator Values for Colorado and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 CO           US
                                     Total Margin                              2.91         1.94
                                     Cash Flow Margin                          5.98         6.17
                                     Return on Equity                          8.00         4.67
                                     Operating Margin                         -0.59         0.75
                                     Current Ratio                             3.29         2.33
                                     Days Cash on Hand                        79.63        68.43
                                     Net Days Revenue in Accounts Receivable 53.06         52.24
                                     Equity Financing                         58.57        60.25
                                     Debt Service Coverage                     3.03         2.58
                                     Long-Term Debt to Capitalization         29.80        26.37
                                     Outpatient Revenues to Total Revenues    69.85        71.74
                                     Patient Deductions                       32.03        36.78
                                     Medicare Inpatient Payer Mix             72.70        72.59
                                     Medicare Outpatient Payer Mix            36.71        36.25
                                     Medicare Outpatient Cost to Charge        0.59         0.48
                                     Medicare Revenue per Day                 2255         1897
                                     Salaries to Net Patient Revenue          47.11        44.78
                                     Average Age of Plant                      8.37         9.87
                                     FTEs per Adjusted Occupied Bed            7.03         5.78
                                     Average Daily Census Swing-SNF Beds       1.42         1.63
                                     Average Daily Census Acute Beds           2.53         3.90
                                     Number of Included CAHs                    29         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000494
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 435   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2407




                  2010 Median Indicator Values for Florida and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                  FL          US
                                     Total Margin                              2.42         1.94
                                     Cash Flow Margin                          7.91         6.17
                                     Return on Equity                         10.13         4.67
                                     Operating Margin                          2.37         0.75
                                     Current Ratio                             1.51         2.33
                                     Days Cash on Hand                        12.80        68.43
                                     Net Days Revenue in Accounts Receivable 49.66         52.24
                                     Equity Financing                         42.83        60.25
                                     Debt Service Coverage                     3.09         2.58
                                     Long-Term Debt to Capitalization         41.37        26.37
                                     Outpatient Revenues to Total Revenues    73.52        71.74
                                     Patient Deductions                       65.31        36.78
                                     Medicare Inpatient Payer Mix             72.79        72.59
                                     Medicare Outpatient Payer Mix            28.82        36.25
                                     Medicare Outpatient Cost to Charge        0.27         0.48
                                     Medicare Revenue per Day                 1421         1897
                                     Salaries to Net Patient Revenue          52.51        44.78
                                     Average Age of Plant                     10.65         9.87
                                     FTEs per Adjusted Occupied Bed            4.61         5.78
                                     Average Daily Census Swing-SNF Beds       1.86         1.63
                                     Average Daily Census Acute Beds           4.20         3.90
                                     Number of Included CAHs                    11         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000495
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 436   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2408




                 2010 Median Indicator Values for Georgia and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 GA           US
                                     Total Margin                              0.54         1.94
                                     Cash Flow Margin                         -1.19        6.17
                                     Return on Equity                          1.57         4.67
                                     Operating Margin                         -3.54         0.75
                                     Current Ratio                             1.77         2.33
                                     Days Cash on Hand                        16.87        68.43
                                     Net Days Revenue in Accounts Receivable 46.72         52.24
                                     Equity Financing                         57.71        60.25
                                     Debt Service Coverage                     1.71         2.58
                                     Long-Term Debt to Capitalization         28.97        26.37
                                     Outpatient Revenues to Total Revenues    65.50        71.74
                                     Patient Deductions                       46.70        36.78
                                     Medicare Inpatient Payer Mix             68.65        72.59
                                     Medicare Outpatient Payer Mix            31.46        36.25
                                     Medicare Outpatient Cost to Charge        0.39         0.48
                                     Medicare Revenue per Day                 1361         1897
                                     Salaries to Net Patient Revenue          42.53        44.78
                                     Average Age of Plant                     13.55         9.87
                                     FTEs per Adjusted Occupied Bed            5.06         5.78
                                     Average Daily Census Swing-SNF Beds       1.69         1.63
                                     Average Daily Census Acute Beds           3.83         3.90
                                     Number of Included CAHs                    34         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000496
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 437   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2409




                  2010 Median Indicator Values for Hawaii and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                    HI         US
                                    Total Margin                               4.45         1.94
                                    Cash Flow Margin                          -12.44        6.17
                                    Return on Equity                           5.41         4.67
                                    Operating Margin                          -17.41        0.75
                                    Current Ratio                              2.15         2.33
                                    Days Cash on Hand                         21.71        68.43
                                    Net Days Revenue in Accounts Receivable 69.60          52.24
                                    Equity Financing                          86.38        60.25
                                    Debt Service Coverage                      2.36         2.58
                                    Long-Term Debt to Capitalization           4.96        26.37
                                    Outpatient Revenues to Total Revenues      34.25       71.74
                                    Patient Deductions                        32.78        36.78
                                    Medicare Inpatient Payer Mix              57.10        72.59
                                    Medicare Outpatient Payer Mix             15.34        36.25
                                    Medicare Outpatient Cost to Charge         0.68         0.48
                                    Medicare Revenue per Day                   2810        1897
                                    Salaries to Net Patient Revenue           61.97        44.78
                                    Average Age of Plant                      15.81        9.87
                                    FTEs per Adjusted Occupied Bed             8.45         5.78
                                    Average Daily Census Swing-SNF Beds         1.08        1.63
                                    Average Daily Census Acute Beds            0.09         3.90
                                    Number of Included CAHs                      9         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000497
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 438   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2410




                   2010 Median Indicator Values for Idaho and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                  ID          US
                                     Total Margin                              3.22         1.94
                                     Cash Flow Margin                          6.34         6.17
                                     Return on Equity                          6.35         4.67
                                     Operating Margin                          1.12         0.75
                                     Current Ratio                             2.38         2.33
                                     Days Cash on Hand                        72.86        68.43
                                     Net Days Revenue in Accounts Receivable 62.98         52.24
                                     Equity Financing                         63.40        60.25
                                     Debt Service Coverage                     1.68         2.58
                                     Long-Term Debt to Capitalization         17.10        26.37
                                     Outpatient Revenues to Total Revenues    69.40        71.74
                                     Patient Deductions                       31.08        36.78
                                     Medicare Inpatient Payer Mix             64.64        72.59
                                     Medicare Outpatient Payer Mix            30.90        36.25
                                     Medicare Outpatient Cost to Charge        0.54         0.48
                                     Medicare Revenue per Day                 2186         1897
                                     Salaries to Net Patient Revenue          45.55        44.78
                                     Average Age of Plant                     10.50         9.87
                                     FTEs per Adjusted Occupied Bed            8.16         5.78
                                     Average Daily Census Swing-SNF Beds       1.11         1.63
                                     Average Daily Census Acute Beds           3.29         3.90
                                     Number of Included CAHs                    26         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000498
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 439   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2411




                  2010 Median Indicator Values for Illinois and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                    IL         US
                                    Total Margin                                2.99        1.94
                                    Cash Flow Margin                            8.63        6.17
                                    Return on Equity                            5.74        4.67
                                    Operating Margin                            3.29        0.75
                                    Current Ratio                               2.37        2.33
                                    Days Cash on Hand                         118.54       68.43
                                    Net Days Revenue in Accounts Receivable 49.79          52.24
                                    Equity Financing                           53.49       60.25
                                    Debt Service Coverage                       3.08        2.58
                                    Long-Term Debt to Capitalization           35.99       26.37
                                    Outpatient Revenues to Total Revenues      77.85       71.74
                                    Patient Deductions                         47.58       36.78
                                    Medicare Inpatient Payer Mix               79.56       72.59
                                    Medicare Outpatient Payer Mix              39.49       36.25
                                    Medicare Outpatient Cost to Charge          0.37        0.48
                                    Medicare Revenue per Day                   1790        1897
                                    Salaries to Net Patient Revenue            40.89       44.78
                                    Average Age of Plant                        9.80        9.87
                                    FTEs per Adjusted Occupied Bed              5.02        5.78
                                    Average Daily Census Swing-SNF Beds         1.76        1.63
                                    Average Daily Census Acute Beds             5.98        3.90
                                    Number of Included CAHs                      51        1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000499
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 440   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2412




                  2010 Median Indicator Values for Indiana and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                  IN          US
                                     Total Margin                              2.20         1.94
                                     Cash Flow Margin                          8.27         6.17
                                     Return on Equity                          5.46         4.67
                                     Operating Margin                          3.97         0.75
                                     Current Ratio                             2.39         2.33
                                     Days Cash on Hand                        93.83        68.43
                                     Net Days Revenue in Accounts Receivable 43.72         52.24
                                     Equity Financing                         58.76        60.25
                                     Debt Service Coverage                     2.16         2.58
                                     Long-Term Debt to Capitalization         31.00        26.37
                                     Outpatient Revenues to Total Revenues    77.38        71.74
                                     Patient Deductions                       52.99        36.78
                                     Medicare Inpatient Payer Mix             64.58        72.59
                                     Medicare Outpatient Payer Mix            31.63        36.25
                                     Medicare Outpatient Cost to Charge        0.34         0.48
                                     Medicare Revenue per Day                 1934         1897
                                     Salaries to Net Patient Revenue          39.85        44.78
                                     Average Age of Plant                      7.70         9.87
                                     FTEs per Adjusted Occupied Bed            5.13         5.78
                                     Average Daily Census Swing-SNF Beds       1.68         1.63
                                     Average Daily Census Acute Beds           8.06         3.90
                                     Number of Included CAHs                    32         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000500
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 441   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2413




                    2010 Median Indicator Values for Iowa and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                    IA         US
                                    Total Margin                                3.78        1.94
                                    Cash Flow Margin                            8.08        6.17
                                    Return on Equity                            5.21        4.67
                                    Operating Margin                            2.07        0.75
                                    Current Ratio                               2.20        2.33
                                    Days Cash on Hand                         124.14       68.43
                                    Net Days Revenue in Accounts Receivable 50.81          52.24
                                    Equity Financing                           66.58       60.25
                                    Debt Service Coverage                       3.19        2.58
                                    Long-Term Debt to Capitalization           23.83       26.37
                                    Outpatient Revenues to Total Revenues      77.58       71.74
                                    Patient Deductions                         30.53       36.78
                                    Medicare Inpatient Payer Mix               78.20       72.59
                                    Medicare Outpatient Payer Mix              42.15       36.25
                                    Medicare Outpatient Cost to Charge          0.52        0.48
                                    Medicare Revenue per Day                   1878        1897
                                    Salaries to Net Patient Revenue            42.55       44.78
                                    Average Age of Plant                        9.24        9.87
                                    FTEs per Adjusted Occupied Bed              5.25        5.78
                                    Average Daily Census Swing-SNF Beds         2.02        1.63
                                    Average Daily Census Acute Beds             3.71        3.90
                                    Number of Included CAHs                      82        1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000501
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 442   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2414




                  2010 Median Indicator Values for Kansas and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 KS           US
                                     Total Margin                             -1.40        1.94
                                     Cash Flow Margin                         -4.20        6.17
                                     Return on Equity                         -3.04        4.67
                                     Operating Margin                         -8.40         0.75
                                     Current Ratio                             2.16         2.33
                                     Days Cash on Hand                        51.30        68.43
                                     Net Days Revenue in Accounts Receivable 53.90         52.24
                                     Equity Financing                         63.34        60.25
                                     Debt Service Coverage                     1.27         2.58
                                     Long-Term Debt to Capitalization         17.96        26.37
                                     Outpatient Revenues to Total Revenues    66.44        71.74
                                     Patient Deductions                       26.58        36.78
                                     Medicare Inpatient Payer Mix             85.99        72.59
                                     Medicare Outpatient Payer Mix            47.30        36.25
                                     Medicare Outpatient Cost to Charge        0.57         0.48
                                     Medicare Revenue per Day                 1582         1897
                                     Salaries to Net Patient Revenue          53.31        44.78
                                     Average Age of Plant                     12.89         9.87
                                     FTEs per Adjusted Occupied Bed            5.87         5.78
                                     Average Daily Census Swing-SNF Beds       2.22         1.63
                                     Average Daily Census Acute Beds           2.27         3.90
                                     Number of Included CAHs                    82         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000502
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 443   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2415




                2010 Median Indicator Values for Kentucky and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 KY           US
                                     Total Margin                              1.60         1.94
                                     Cash Flow Margin                          8.11         6.17
                                     Return on Equity                          7.72         4.67
                                     Operating Margin                          2.23         0.75
                                     Current Ratio                             2.79         2.33
                                     Days Cash on Hand                        32.84        68.43
                                     Net Days Revenue in Accounts Receivable 48.74         52.24
                                     Equity Financing                         45.37        60.25
                                     Debt Service Coverage                     1.85         2.58
                                     Long-Term Debt to Capitalization         41.92        26.37
                                     Outpatient Revenues to Total Revenues    74.09        71.74
                                     Patient Deductions                       51.84        36.78
                                     Medicare Inpatient Payer Mix             68.65        72.59
                                     Medicare Outpatient Payer Mix            30.13        36.25
                                     Medicare Outpatient Cost to Charge        0.33         0.48
                                     Medicare Revenue per Day                 1372         1897
                                     Salaries to Net Patient Revenue          38.60        44.78
                                     Average Age of Plant                      9.44         9.87
                                     FTEs per Adjusted Occupied Bed            4.04         5.78
                                     Average Daily Census Swing-SNF Beds       1.80         1.63
                                     Average Daily Census Acute Beds           7.35         3.90
                                     Number of Included CAHs                    29         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000503
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 444   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2416




                2010 Median Indicator Values for Louisiana and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 LA           US
                                     Total Margin                              5.09         1.94
                                     Cash Flow Margin                          7.80         6.17
                                     Return on Equity                          6.52         4.67
                                     Operating Margin                          2.94         0.75
                                     Current Ratio                             2.44         2.33
                                     Days Cash on Hand                        63.19        68.43
                                     Net Days Revenue in Accounts Receivable 53.61         52.24
                                     Equity Financing                         60.32        60.25
                                     Debt Service Coverage                     5.95         2.58
                                     Long-Term Debt to Capitalization         15.34        26.37
                                     Outpatient Revenues to Total Revenues    68.74        71.74
                                     Patient Deductions                       46.48        36.78
                                     Medicare Inpatient Payer Mix             69.28        72.59
                                     Medicare Outpatient Payer Mix            34.78        36.25
                                     Medicare Outpatient Cost to Charge        0.45         0.48
                                     Medicare Revenue per Day                 1606         1897
                                     Salaries to Net Patient Revenue          45.28        44.78
                                     Average Age of Plant                      7.98         9.87
                                     FTEs per Adjusted Occupied Bed            5.13         5.78
                                     Average Daily Census Swing-SNF Beds       1.37         1.63
                                     Average Daily Census Acute Beds           4.66         3.90
                                     Number of Included CAHs                    27         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000504
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 445   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2417




                   2010 Median Indicator Values for Maine and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 ME           US
                                     Total Margin                              1.36         1.94
                                     Cash Flow Margin                          6.43         6.17
                                     Return on Equity                          1.98         4.67
                                     Operating Margin                          0.58         0.75
                                     Current Ratio                             1.25         2.33
                                     Days Cash on Hand                        72.90        68.43
                                     Net Days Revenue in Accounts Receivable 36.40         52.24
                                     Equity Financing                         53.95        60.25
                                     Debt Service Coverage                     1.60         2.58
                                     Long-Term Debt to Capitalization         36.50        26.37
                                     Outpatient Revenues to Total Revenues    75.14        71.74
                                     Patient Deductions                       36.23        36.78
                                     Medicare Inpatient Payer Mix             75.38        72.59
                                     Medicare Outpatient Payer Mix            38.12        36.25
                                     Medicare Outpatient Cost to Charge        0.49         0.48
                                     Medicare Revenue per Day                 1985         1897
                                     Salaries to Net Patient Revenue          46.98        44.78
                                     Average Age of Plant                     11.52         9.87
                                     FTEs per Adjusted Occupied Bed            5.91         5.78
                                     Average Daily Census Swing-SNF Beds       3.32         1.63
                                     Average Daily Census Acute Beds           7.77         3.90
                                     Number of Included CAHs                    15         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000505
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 446   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2418




             2010 Median Indicator Values for Massachusetts and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 MA           US
                                     Total Margin                             -0.25        1.94
                                     Cash Flow Margin                          6.11         6.17
                                     Return on Equity                         13.40         4.67
                                     Operating Margin                         -1.14         0.75
                                     Current Ratio                             1.24         2.33
                                     Days Cash on Hand                        56.64        68.43
                                     Net Days Revenue in Accounts Receivable 38.10         52.24
                                     Equity Financing                         47.03        60.25
                                     Debt Service Coverage                     2.24         2.58
                                     Long-Term Debt to Capitalization         27.12        26.37
                                     Outpatient Revenues to Total Revenues    76.09        71.74
                                     Patient Deductions                       41.44        36.78
                                     Medicare Inpatient Payer Mix             63.49        72.59
                                     Medicare Outpatient Payer Mix            27.76        36.25
                                     Medicare Outpatient Cost to Charge        0.31         0.48
                                     Medicare Revenue per Day                 2622         1897
                                     Salaries to Net Patient Revenue          41.67        44.78
                                     Average Age of Plant                      9.24         9.87
                                     FTEs per Adjusted Occupied Bed            4.90         5.78
                                     Average Daily Census Swing-SNF Beds       3.05         1.63
                                     Average Daily Census Acute Beds           7.50         3.90
                                     Number of Included CAHs                     3         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000506
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 447   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2419




                2010 Median Indicator Values for Michigan and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                  MI          US
                                     Total Margin                              1.66         1.94
                                     Cash Flow Margin                          4.36         6.17
                                     Return on Equity                          4.72         4.67
                                     Operating Margin                          0.68         0.75
                                     Current Ratio                             1.83         2.33
                                     Days Cash on Hand                        75.86        68.43
                                     Net Days Revenue in Accounts Receivable 49.41         52.24
                                     Equity Financing                         59.91        60.25
                                     Debt Service Coverage                     1.13         2.58
                                     Long-Term Debt to Capitalization         29.09        26.37
                                     Outpatient Revenues to Total Revenues    81.64        71.74
                                     Patient Deductions                       38.55        36.78
                                     Medicare Inpatient Payer Mix             67.45        72.59
                                     Medicare Outpatient Payer Mix            35.15        36.25
                                     Medicare Outpatient Cost to Charge        0.43         0.48
                                     Medicare Revenue per Day                 2221         1897
                                     Salaries to Net Patient Revenue          44.35        44.78
                                     Average Age of Plant                     12.72         9.87
                                     FTEs per Adjusted Occupied Bed            6.76         5.78
                                     Average Daily Census Swing-SNF Beds       0.33         1.63
                                     Average Daily Census Acute Beds           4.54         3.90
                                     Number of Included CAHs                    34         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000507
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 448   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2420




                2010 Median Indicator Values for Minnesota and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 MN           US
                                     Total Margin                              2.84         1.94
                                     Cash Flow Margin                          9.07         6.17
                                     Return on Equity                          5.39         4.67
                                     Operating Margin                          2.42         0.75
                                     Current Ratio                             2.81         2.33
                                     Days Cash on Hand                        98.10        68.43
                                     Net Days Revenue in Accounts Receivable 53.38         52.24
                                     Equity Financing                         60.08        60.25
                                     Debt Service Coverage                     2.64         2.58
                                     Long-Term Debt to Capitalization         31.44        26.37
                                     Outpatient Revenues to Total Revenues    70.91        71.74
                                     Patient Deductions                       29.84        36.78
                                     Medicare Inpatient Payer Mix             61.06        72.59
                                     Medicare Outpatient Payer Mix            34.25        36.25
                                     Medicare Outpatient Cost to Charge        0.50         0.48
                                     Medicare Revenue per Day                 2380         1897
                                     Salaries to Net Patient Revenue          42.55        44.78
                                     Average Age of Plant                      9.58         9.87
                                     FTEs per Adjusted Occupied Bed            7.69         5.78
                                     Average Daily Census Swing-SNF Beds       1.36         1.63
                                     Average Daily Census Acute Beds           3.54         3.90
                                     Number of Included CAHs                    75         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000508
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 449   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2421




               2010 Median Indicator Values for Mississippi and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 MS           US
                                     Total Margin                             -0.54        1.94
                                     Cash Flow Margin                          2.92         6.17
                                     Return on Equity                         -3.15        4.67
                                     Operating Margin                         -3.55         0.75
                                     Current Ratio                             1.40         2.33
                                     Days Cash on Hand                        26.58        68.43
                                     Net Days Revenue in Accounts Receivable 52.56         52.24
                                     Equity Financing                         51.86        60.25
                                     Debt Service Coverage                     0.05         2.58
                                     Long-Term Debt to Capitalization         14.14        26.37
                                     Outpatient Revenues to Total Revenues    59.20        71.74
                                     Patient Deductions                       40.68        36.78
                                     Medicare Inpatient Payer Mix             83.99        72.59
                                     Medicare Outpatient Payer Mix            43.52        36.25
                                     Medicare Outpatient Cost to Charge        0.43         0.48
                                     Medicare Revenue per Day                 1177         1897
                                     Salaries to Net Patient Revenue          41.03        44.78
                                     Average Age of Plant                     10.99         9.87
                                     FTEs per Adjusted Occupied Bed            4.15         5.78
                                     Average Daily Census Swing-SNF Beds       4.40         1.63
                                     Average Daily Census Acute Beds           4.84         3.90
                                     Number of Included CAHs                    28         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000509
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 450   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2422




                 2010 Median Indicator Values for Missouri and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 MO           US
                                     Total Margin                              2.04         1.94
                                     Cash Flow Margin                          7.81         6.17
                                     Return on Equity                          3.34         4.67
                                     Operating Margin                          1.66         0.75
                                     Current Ratio                             2.74         2.33
                                     Days Cash on Hand                        80.85        68.43
                                     Net Days Revenue in Accounts Receivable 52.24         52.24
                                     Equity Financing                         58.82        60.25
                                     Debt Service Coverage                     2.11         2.58
                                     Long-Term Debt to Capitalization         35.60        26.37
                                     Outpatient Revenues to Total Revenues    77.02        71.74
                                     Patient Deductions                       41.69        36.78
                                     Medicare Inpatient Payer Mix             77.45        72.59
                                     Medicare Outpatient Payer Mix            38.76        36.25
                                     Medicare Outpatient Cost to Charge        0.41         0.48
                                     Medicare Revenue per Day                 1741         1897
                                     Salaries to Net Patient Revenue          41.21        44.78
                                     Average Age of Plant                      7.94         9.87
                                     FTEs per Adjusted Occupied Bed            4.69         5.78
                                     Average Daily Census Swing-SNF Beds       2.33         1.63
                                     Average Daily Census Acute Beds           5.45         3.90
                                     Number of Included CAHs                    35         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000510
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 451   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2423




                 2010 Median Indicator Values for Montana and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 MT           US
                                     Total Margin                              1.39         1.94
                                     Cash Flow Margin                          2.68         6.17
                                     Return on Equity                          3.56         4.67
                                     Operating Margin                         -0.47         0.75
                                     Current Ratio                             3.22         2.33
                                     Days Cash on Hand                        99.08        68.43
                                     Net Days Revenue in Accounts Receivable 56.92         52.24
                                     Equity Financing                         62.65        60.25
                                     Debt Service Coverage                     2.87         2.58
                                     Long-Term Debt to Capitalization         21.32        26.37
                                     Outpatient Revenues to Total Revenues    62.16        71.74
                                     Patient Deductions                       17.13        36.78
                                     Medicare Inpatient Payer Mix             72.86        72.59
                                     Medicare Outpatient Payer Mix            35.50        36.25
                                     Medicare Outpatient Cost to Charge        0.64         0.48
                                     Medicare Revenue per Day                 1945         1897
                                     Salaries to Net Patient Revenue          51.35        44.78
                                     Average Age of Plant                     11.60         9.87
                                     FTEs per Adjusted Occupied Bed            9.36         5.78
                                     Average Daily Census Swing-SNF Beds       1.27         1.63
                                     Average Daily Census Acute Beds           1.37         3.90
                                     Number of Included CAHs                    45         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000511
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 452   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2424




                2010 Median Indicator Values for Nebraska and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                   NE          US
                                    Total Margin                                4.45        1.94
                                    Cash Flow Margin                            9.53        6.17
                                    Return on Equity                            5.88        4.67
                                    Operating Margin                            2.33        0.75
                                    Current Ratio                               3.02        2.33
                                    Days Cash on Hand                         121.68       68.43
                                    Net Days Revenue in Accounts Receivable 53.71          52.24
                                    Equity Financing                           71.07       60.25
                                    Debt Service Coverage                       4.09        2.58
                                    Long-Term Debt to Capitalization           20.26       26.37
                                    Outpatient Revenues to Total Revenues      71.52       71.74
                                    Patient Deductions                         21.51       36.78
                                    Medicare Inpatient Payer Mix               78.47       72.59
                                    Medicare Outpatient Payer Mix              46.58       36.25
                                    Medicare Outpatient Cost to Charge          0.58        0.48
                                    Medicare Revenue per Day                   2098        1897
                                    Salaries to Net Patient Revenue            45.73       44.78
                                    Average Age of Plant                        9.14        9.87
                                    FTEs per Adjusted Occupied Bed              6.28        5.78
                                    Average Daily Census Swing-SNF Beds         1.53        1.63
                                    Average Daily Census Acute Beds             2.50        3.90
                                    Number of Included CAHs                      65        1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000512
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 453   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2425




                  2010 Median Indicator Values for Nevada and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 NV           US
                                     Total Margin                              2.32         1.94
                                     Cash Flow Margin                          4.37         6.17
                                     Return on Equity                          8.75         4.67
                                     Operating Margin                         -0.47         0.75
                                     Current Ratio                             1.74         2.33
                                     Days Cash on Hand                        70.16        68.43
                                     Net Days Revenue in Accounts Receivable 67.72         52.24
                                     Equity Financing                         84.47        60.25
                                     Debt Service Coverage                     0.94         2.58
                                     Long-Term Debt to Capitalization          6.79        26.37
                                     Outpatient Revenues to Total Revenues    71.87        71.74
                                     Patient Deductions                       41.75        36.78
                                     Medicare Inpatient Payer Mix             53.42        72.59
                                     Medicare Outpatient Payer Mix            32.86        36.25
                                     Medicare Outpatient Cost to Charge        0.36         0.48
                                     Medicare Revenue per Day                 2631         1897
                                     Salaries to Net Patient Revenue          38.59        44.78
                                     Average Age of Plant                      7.75         9.87
                                     FTEs per Adjusted Occupied Bed            9.02         5.78
                                     Average Daily Census Swing-SNF Beds       0.56         1.63
                                     Average Daily Census Acute Beds           5.25         3.90
                                     Number of Included CAHs                    10         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000513
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 454   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2426




           2010 Median Indicator Values for New Hampshire and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                   NH          US
                                    Total Margin                                2.35        1.94
                                    Cash Flow Margin                            6.43        6.17
                                    Return on Equity                            3.88        4.67
                                    Operating Margin                            2.34        0.75
                                    Current Ratio                               1.78        2.33
                                    Days Cash on Hand                         144.46       68.43
                                    Net Days Revenue in Accounts Receivable 43.81          52.24
                                    Equity Financing                           47.39       60.25
                                    Debt Service Coverage                       4.08        2.58
                                    Long-Term Debt to Capitalization           43.34       26.37
                                    Outpatient Revenues to Total Revenues      76.64       71.74
                                    Patient Deductions                         38.22       36.78
                                    Medicare Inpatient Payer Mix               66.54       72.59
                                    Medicare Outpatient Payer Mix              35.22       36.25
                                    Medicare Outpatient Cost to Charge          0.43        0.48
                                    Medicare Revenue per Day                   2784        1897
                                    Salaries to Net Patient Revenue            42.26       44.78
                                    Average Age of Plant                        8.97        9.87
                                    FTEs per Adjusted Occupied Bed              6.27        5.78
                                    Average Daily Census Swing-SNF Beds         1.91        1.63
                                    Average Daily Census Acute Beds             8.94        3.90
                                    Number of Included CAHs                      13        1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000514
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 455   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2427




              2010 Median Indicator Values for New Mexico and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 NM           US
                                     Total Margin                             14.27         1.94
                                     Cash Flow Margin                         17.78         6.17
                                     Return on Equity                         21.27         4.67
                                     Operating Margin                         21.32         0.75
                                     Current Ratio                             3.58         2.33
                                     Days Cash on Hand                        44.90        68.43
                                     Net Days Revenue in Accounts Receivable 36.54         52.24
                                     Equity Financing                         87.10        60.25
                                     Debt Service Coverage                     1.03         2.58
                                     Long-Term Debt to Capitalization          0.00        26.37
                                     Outpatient Revenues to Total Revenues    82.75        71.74
                                     Patient Deductions                       41.20        36.78
                                     Medicare Inpatient Payer Mix             54.21        72.59
                                     Medicare Outpatient Payer Mix            28.17        36.25
                                     Medicare Outpatient Cost to Charge        0.39         0.48
                                     Medicare Revenue per Day                 2192         1897
                                     Salaries to Net Patient Revenue          40.94        44.78
                                     Average Age of Plant                     11.62         9.87
                                     FTEs per Adjusted Occupied Bed            5.36         5.78
                                     Average Daily Census Swing-SNF Beds       0.64         1.63
                                     Average Daily Census Acute Beds           4.37         3.90
                                     Number of Included CAHs                     7         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000515
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 456   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2428




                2010 Median Indicator Values for New York and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 NY           US
                                     Total Margin                              1.72         1.94
                                     Cash Flow Margin                          7.44         6.17
                                     Return on Equity                          1.40         4.67
                                     Operating Margin                          0.55         0.75
                                     Current Ratio                             1.40         2.33
                                     Days Cash on Hand                        60.26        68.43
                                     Net Days Revenue in Accounts Receivable 46.39         52.24
                                     Equity Financing                         46.39        60.25
                                     Debt Service Coverage                     2.53         2.58
                                     Long-Term Debt to Capitalization         47.35        26.37
                                     Outpatient Revenues to Total Revenues    69.91        71.74
                                     Patient Deductions                       43.70        36.78
                                     Medicare Inpatient Payer Mix             80.82        72.59
                                     Medicare Outpatient Payer Mix            27.60        36.25
                                     Medicare Outpatient Cost to Charge        0.43         0.48
                                     Medicare Revenue per Day                 1639         1897
                                     Salaries to Net Patient Revenue          54.04        44.78
                                     Average Age of Plant                     11.22         9.87
                                     FTEs per Adjusted Occupied Bed            4.57         5.78
                                     Average Daily Census Swing-SNF Beds       2.56         1.63
                                     Average Daily Census Acute Beds           2.91         3.90
                                     Number of Included CAHs                    13         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000516
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 457   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2429




            2010 Median Indicator Values for North Carolina and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 NC           US
                                     Total Margin                             -1.66        1.94
                                     Cash Flow Margin                          4.92         6.17
                                     Return on Equity                         -0.41        4.67
                                     Operating Margin                         -1.97         0.75
                                     Current Ratio                             1.49         2.33
                                     Days Cash on Hand                        43.85        68.43
                                     Net Days Revenue in Accounts Receivable 56.86         52.24
                                     Equity Financing                         58.49        60.25
                                     Debt Service Coverage                     2.43         2.58
                                     Long-Term Debt to Capitalization         30.21        26.37
                                     Outpatient Revenues to Total Revenues    69.66        71.74
                                     Patient Deductions                       53.62        36.78
                                     Medicare Inpatient Payer Mix             72.08        72.59
                                     Medicare Outpatient Payer Mix            38.50        36.25
                                     Medicare Outpatient Cost to Charge        0.39         0.48
                                     Medicare Revenue per Day                 1678         1897
                                     Salaries to Net Patient Revenue          44.18        44.78
                                     Average Age of Plant                      8.34         9.87
                                     FTEs per Adjusted Occupied Bed            5.78         5.78
                                     Average Daily Census Swing-SNF Beds       1.47         1.63
                                     Average Daily Census Acute Beds           7.06         3.90
                                     Number of Included CAHs                    21         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000517
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 458   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2430




             2010 Median Indicator Values for North Dakota and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 ND           US
                                     Total Margin                              0.15         1.94
                                     Cash Flow Margin                          5.71         6.17
                                     Return on Equity                          1.00         4.67
                                     Operating Margin                         -0.93         0.75
                                     Current Ratio                             2.09         2.33
                                     Days Cash on Hand                        37.25        68.43
                                     Net Days Revenue in Accounts Receivable 49.59         52.24
                                     Equity Financing                         58.43        60.25
                                     Debt Service Coverage                     2.82         2.58
                                     Long-Term Debt to Capitalization         30.98        26.37
                                     Outpatient Revenues to Total Revenues    64.76        71.74
                                     Patient Deductions                       21.52        36.78
                                     Medicare Inpatient Payer Mix             86.61        72.59
                                     Medicare Outpatient Payer Mix            45.16        36.25
                                     Medicare Outpatient Cost to Charge        0.55         0.48
                                     Medicare Revenue per Day                 1392         1897
                                     Salaries to Net Patient Revenue          50.05        44.78
                                     Average Age of Plant                     13.73         9.87
                                     FTEs per Adjusted Occupied Bed            6.23         5.78
                                     Average Daily Census Swing-SNF Beds       2.11         1.63
                                     Average Daily Census Acute Beds           1.64         3.90
                                     Number of Included CAHs                    35         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000518
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 459   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2431




                    2010 Median Indicator Values for Ohio and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 OH           US
                                     Total Margin                              2.15         1.94
                                     Cash Flow Margin                          5.14         6.17
                                     Return on Equity                          7.09         4.67
                                     Operating Margin                          2.15         0.75
                                     Current Ratio                             2.18         2.33
                                     Days Cash on Hand                        49.28        68.43
                                     Net Days Revenue in Accounts Receivable 48.85         52.24
                                     Equity Financing                         69.73        60.25
                                     Debt Service Coverage                     2.03         2.58
                                     Long-Term Debt to Capitalization         20.73        26.37
                                     Outpatient Revenues to Total Revenues    76.71        71.74
                                     Patient Deductions                       48.64        36.78
                                     Medicare Inpatient Payer Mix             61.35        72.59
                                     Medicare Outpatient Payer Mix            27.78        36.25
                                     Medicare Outpatient Cost to Charge        0.38         0.48
                                     Medicare Revenue per Day                 2004         1897
                                     Salaries to Net Patient Revenue          36.45        44.78
                                     Average Age of Plant                     10.99         9.87
                                     FTEs per Adjusted Occupied Bed            4.82         5.78
                                     Average Daily Census Swing-SNF Beds       1.73         1.63
                                     Average Daily Census Acute Beds           7.20         3.90
                                     Number of Included CAHs                    34         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000519
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 460   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2432




                2010 Median Indicator Values for Oklahoma and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 OK           US
                                     Total Margin                             -4.98        1.94
                                     Cash Flow Margin                          0.52         6.17
                                     Return on Equity                         -6.45        4.67
                                     Operating Margin                         -7.86         0.75
                                     Current Ratio                             1.45         2.33
                                     Days Cash on Hand                        26.74        68.43
                                     Net Days Revenue in Accounts Receivable 55.81         52.24
                                     Equity Financing                         47.00        60.25
                                     Debt Service Coverage                     0.75         2.58
                                     Long-Term Debt to Capitalization         25.65        26.37
                                     Outpatient Revenues to Total Revenues    66.98        71.74
                                     Patient Deductions                       46.14        36.78
                                     Medicare Inpatient Payer Mix             78.96        72.59
                                     Medicare Outpatient Payer Mix            35.84        36.25
                                     Medicare Outpatient Cost to Charge        0.51         0.48
                                     Medicare Revenue per Day                 1651         1897
                                     Salaries to Net Patient Revenue          51.51        44.78
                                     Average Age of Plant                      6.09         9.87
                                     FTEs per Adjusted Occupied Bed            4.51         5.78
                                     Average Daily Census Swing-SNF Beds       1.74         1.63
                                     Average Daily Census Acute Beds           2.87         3.90
                                     Number of Included CAHs                    33         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000520
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 461   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2433




                  2010 Median Indicator Values for Oregon and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 OR           US
                                     Total Margin                              2.57         1.94
                                     Cash Flow Margin                          5.55         6.17
                                     Return on Equity                          5.38         4.67
                                     Operating Margin                          2.50         0.75
                                     Current Ratio                             2.88         2.33
                                     Days Cash on Hand                        67.73        68.43
                                     Net Days Revenue in Accounts Receivable 60.71         52.24
                                     Equity Financing                         50.60        60.25
                                     Debt Service Coverage                     4.01         2.58
                                     Long-Term Debt to Capitalization         38.14        26.37
                                     Outpatient Revenues to Total Revenues    72.18        71.74
                                     Patient Deductions                       35.49        36.78
                                     Medicare Inpatient Payer Mix             53.25        72.59
                                     Medicare Outpatient Payer Mix            33.19        36.25
                                     Medicare Outpatient Cost to Charge        0.54         0.48
                                     Medicare Revenue per Day                 2814         1897
                                     Salaries to Net Patient Revenue          46.43        44.78
                                     Average Age of Plant                      8.22         9.87
                                     FTEs per Adjusted Occupied Bed            7.20         5.78
                                     Average Daily Census Swing-SNF Beds       0.86         1.63
                                     Average Daily Census Acute Beds           6.48         3.90
                                     Number of Included CAHs                    24         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000521
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 462   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2434




             2010 Median Indicator Values for Pennsylvania and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                  PA          US
                                     Total Margin                              2.63         1.94
                                     Cash Flow Margin                          7.37         6.17
                                     Return on Equity                         13.74         4.67
                                     Operating Margin                          2.06         0.75
                                     Current Ratio                             1.44         2.33
                                     Days Cash on Hand                        60.35        68.43
                                     Net Days Revenue in Accounts Receivable 44.21         52.24
                                     Equity Financing                         44.34        60.25
                                     Debt Service Coverage                     1.97         2.58
                                     Long-Term Debt to Capitalization         43.17        26.37
                                     Outpatient Revenues to Total Revenues    69.20        71.74
                                     Patient Deductions                       53.19        36.78
                                     Medicare Inpatient Payer Mix             68.80        72.59
                                     Medicare Outpatient Payer Mix            29.74        36.25
                                     Medicare Outpatient Cost to Charge        0.33         0.48
                                     Medicare Revenue per Day                 1413         1897
                                     Salaries to Net Patient Revenue          38.15        44.78
                                     Average Age of Plant                     19.22         9.87
                                     FTEs per Adjusted Occupied Bed            5.54         5.78
                                     Average Daily Census Swing-SNF Beds       1.98         1.63
                                     Average Daily Census Acute Beds           7.98         3.90
                                     Number of Included CAHs                    13         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000522
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 463   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2435




            2010 Median Indicator Values for South Carolina and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                    SC         US
                                    Total Margin                               -5.53        1.94
                                    Cash Flow Margin                           -5.26        6.17
                                    Return on Equity                          -22.25        4.67
                                    Operating Margin                          -11.02        0.75
                                    Current Ratio                              1.24         2.33
                                    Days Cash on Hand                         14.03        68.43
                                    Net Days Revenue in Accounts Receivable 70.53          52.24
                                    Equity Financing                          51.36        60.25
                                    Debt Service Coverage                      -0.17        2.58
                                    Long-Term Debt to Capitalization           32.89       26.37
                                    Outpatient Revenues to Total Revenues      73.86       71.74
                                    Patient Deductions                        41.48        36.78
                                    Medicare Inpatient Payer Mix              62.08        72.59
                                    Medicare Outpatient Payer Mix             28.87        36.25
                                    Medicare Outpatient Cost to Charge          0.43        0.48
                                    Medicare Revenue per Day                   1601        1897
                                    Salaries to Net Patient Revenue           39.88        44.78
                                    Average Age of Plant                      15.85        9.87
                                    FTEs per Adjusted Occupied Bed             5.01         5.78
                                    Average Daily Census Swing-SNF Beds         2.99        1.63
                                    Average Daily Census Acute Beds             5.15        3.90
                                    Number of Included CAHs                       5        1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000523
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 464   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2436




             2010 Median Indicator Values for South Dakota and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 SD           US
                                     Total Margin                              1.80         1.94
                                     Cash Flow Margin                          7.91         6.17
                                     Return on Equity                          4.97         4.67
                                     Operating Margin                          2.88         0.75
                                     Current Ratio                             2.09         2.33
                                     Days Cash on Hand                        32.75        68.43
                                     Net Days Revenue in Accounts Receivable 55.85         52.24
                                     Equity Financing                         61.06        60.25
                                     Debt Service Coverage                     4.35         2.58
                                     Long-Term Debt to Capitalization         13.39        26.37
                                     Outpatient Revenues to Total Revenues    68.02        71.74
                                     Patient Deductions                       27.13        36.78
                                     Medicare Inpatient Payer Mix             86.34        72.59
                                     Medicare Outpatient Payer Mix            43.22        36.25
                                     Medicare Outpatient Cost to Charge        0.52         0.48
                                     Medicare Revenue per Day                 1600         1897
                                     Salaries to Net Patient Revenue          46.82        44.78
                                     Average Age of Plant                      9.99         9.87
                                     FTEs per Adjusted Occupied Bed            6.15         5.78
                                     Average Daily Census Swing-SNF Beds       1.65         1.63
                                     Average Daily Census Acute Beds           1.78         3.90
                                     Number of Included CAHs                    38         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000524
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 465   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2437




                2010 Median Indicator Values for Tennessee and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 TN           US
                                     Total Margin                             -1.78        1.94
                                     Cash Flow Margin                          3.60         6.17
                                     Return on Equity                         18.90         4.67
                                     Operating Margin                         -1.90         0.75
                                     Current Ratio                             0.68         2.33
                                     Days Cash on Hand                        33.30        68.43
                                     Net Days Revenue in Accounts Receivable 47.99         52.24
                                     Equity Financing                         36.89        60.25
                                     Debt Service Coverage                     0.15         2.58
                                     Long-Term Debt to Capitalization          8.98        26.37
                                     Outpatient Revenues to Total Revenues    73.75        71.74
                                     Patient Deductions                       56.43        36.78
                                     Medicare Inpatient Payer Mix             71.44        72.59
                                     Medicare Outpatient Payer Mix            28.22        36.25
                                     Medicare Outpatient Cost to Charge        0.37         0.48
                                     Medicare Revenue per Day                 1357         1897
                                     Salaries to Net Patient Revenue          39.26        44.78
                                     Average Age of Plant                      7.71         9.87
                                     FTEs per Adjusted Occupied Bed            3.24         5.78
                                     Average Daily Census Swing-SNF Beds       2.47         1.63
                                     Average Daily Census Acute Beds           3.36         3.90
                                     Number of Included CAHs                    15         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000525
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 466   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2438




                   2010 Median Indicator Values for Texas and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 TX           US
                                     Total Margin                              2.63         1.94
                                     Cash Flow Margin                          5.04         6.17
                                     Return on Equity                          4.99         4.67
                                     Operating Margin                         -0.48         0.75
                                     Current Ratio                             2.55         2.33
                                     Days Cash on Hand                        77.97        68.43
                                     Net Days Revenue in Accounts Receivable 58.19         52.24
                                     Equity Financing                         76.04        60.25
                                     Debt Service Coverage                     1.11         2.58
                                     Long-Term Debt to Capitalization          7.34        26.37
                                     Outpatient Revenues to Total Revenues    73.27        71.74
                                     Patient Deductions                       44.46        36.78
                                     Medicare Inpatient Payer Mix             76.79        72.59
                                     Medicare Outpatient Payer Mix            34.98        36.25
                                     Medicare Outpatient Cost to Charge        0.47         0.48
                                     Medicare Revenue per Day                 1760         1897
                                     Salaries to Net Patient Revenue          53.84        44.78
                                     Average Age of Plant                      9.37         9.87
                                     FTEs per Adjusted Occupied Bed            5.01         5.78
                                     Average Daily Census Swing-SNF Beds       1.20         1.63
                                     Average Daily Census Acute Beds           2.75         3.90
                                     Number of Included CAHs                    75         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000526
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 467   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2439




                    2010 Median Indicator Values for Utah and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 UT           US
                                     Total Margin                              1.59         1.94
                                     Cash Flow Margin                          5.30         6.17
                                     Return on Equity                          3.35         4.67
                                     Operating Margin                          1.59         0.75
                                     Current Ratio                             6.24         2.33
                                     Days Cash on Hand                        32.97        68.43
                                     Net Days Revenue in Accounts Receivable 50.52         52.24
                                     Equity Financing                         93.73        60.25
                                     Debt Service Coverage                     4.78         2.58
                                     Long-Term Debt to Capitalization          0.00        26.37
                                     Outpatient Revenues to Total Revenues    73.06        71.74
                                     Patient Deductions                       24.57        36.78
                                     Medicare Inpatient Payer Mix             54.26        72.59
                                     Medicare Outpatient Payer Mix            22.17        36.25
                                     Medicare Outpatient Cost to Charge        0.52         0.48
                                     Medicare Revenue per Day                 2002         1897
                                     Salaries to Net Patient Revenue          40.39        44.78
                                     Average Age of Plant                     13.28         9.87
                                     FTEs per Adjusted Occupied Bed            5.99         5.78
                                     Average Daily Census Swing-SNF Beds       1.72         1.63
                                     Average Daily Census Acute Beds           2.50         3.90
                                     Number of Included CAHs                     9         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000527
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 468   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2440




                 2010 Median Indicator Values for Vermont and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 VT           US
                                     Total Margin                              1.91         1.94
                                     Cash Flow Margin                          5.81         6.17
                                     Return on Equity                          5.97         4.67
                                     Operating Margin                          1.52         0.75
                                     Current Ratio                             1.85         2.33
                                     Days Cash on Hand                        79.11        68.43
                                     Net Days Revenue in Accounts Receivable 45.37         52.24
                                     Equity Financing                         52.37        60.25
                                     Debt Service Coverage                     4.21         2.58
                                     Long-Term Debt to Capitalization         40.85        26.37
                                     Outpatient Revenues to Total Revenues    74.14        71.74
                                     Patient Deductions                       42.12        36.78
                                     Medicare Inpatient Payer Mix             64.60        72.59
                                     Medicare Outpatient Payer Mix            31.69        36.25
                                     Medicare Outpatient Cost to Charge        0.44         0.48
                                     Medicare Revenue per Day                 2343         1897
                                     Salaries to Net Patient Revenue          46.80        44.78
                                     Average Age of Plant                      9.36         9.87
                                     FTEs per Adjusted Occupied Bed            6.83         5.78
                                     Average Daily Census Swing-SNF Beds       1.11         1.63
                                     Average Daily Census Acute Beds          11.61         3.90
                                     Number of Included CAHs                     8         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000528
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 469   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2441




                 2010 Median Indicator Values for Virginia and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 VA           US
                                     Total Margin                             -3.17        1.94
                                     Cash Flow Margin                          3.44         6.17
                                     Return on Equity                         -1.54        4.67
                                     Operating Margin                         -4.75         0.75
                                     Current Ratio                             1.02         2.33
                                     Days Cash on Hand                        75.23        68.43
                                     Net Days Revenue in Accounts Receivable 55.20         52.24
                                     Equity Financing                         60.45        60.25
                                     Debt Service Coverage                     2.09         2.58
                                     Long-Term Debt to Capitalization         42.28        26.37
                                     Outpatient Revenues to Total Revenues    72.72        71.74
                                     Patient Deductions                       57.44        36.78
                                     Medicare Inpatient Payer Mix             78.09        72.59
                                     Medicare Outpatient Payer Mix            35.83        36.25
                                     Medicare Outpatient Cost to Charge        0.29         0.48
                                     Medicare Revenue per Day                 1908         1897
                                     Salaries to Net Patient Revenue          41.14        44.78
                                     Average Age of Plant                      6.00         9.87
                                     FTEs per Adjusted Occupied Bed            4.08         5.78
                                     Average Daily Census Swing-SNF Beds       2.08         1.63
                                     Average Daily Census Acute Beds           5.42         3.90
                                     Number of Included CAHs                     7         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000529
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 470   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2442




              2010 Median Indicator Values for Washington and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 WA           US
                                     Total Margin                              1.22         1.94
                                     Cash Flow Margin                          3.11         6.17
                                     Return on Equity                          2.44         4.67
                                     Operating Margin                         -1.46         0.75
                                     Current Ratio                             2.35         2.33
                                     Days Cash on Hand                        62.91        68.43
                                     Net Days Revenue in Accounts Receivable 54.94         52.24
                                     Equity Financing                         56.52        60.25
                                     Debt Service Coverage                     2.36         2.58
                                     Long-Term Debt to Capitalization         35.14        26.37
                                     Outpatient Revenues to Total Revenues    70.56        71.74
                                     Patient Deductions                       36.06        36.78
                                     Medicare Inpatient Payer Mix             68.84        72.59
                                     Medicare Outpatient Payer Mix            33.32        36.25
                                     Medicare Outpatient Cost to Charge        0.49         0.48
                                     Medicare Revenue per Day                 2833         1897
                                     Salaries to Net Patient Revenue          51.99        44.78
                                     Average Age of Plant                     10.99         9.87
                                     FTEs per Adjusted Occupied Bed            7.96         5.78
                                     Average Daily Census Swing-SNF Beds       1.37         1.63
                                     Average Daily Census Acute Beds           4.08         3.90
                                     Number of Included CAHs                    38         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000530
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 471   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2443




             2010 Median Indicator Values for West Virginia and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 WV           US
                                     Total Margin                              0.60         1.94
                                     Cash Flow Margin                          4.89         6.17
                                     Return on Equity                          2.55         4.67
                                     Operating Margin                          0.06         0.75
                                     Current Ratio                             0.95         2.33
                                     Days Cash on Hand                        17.10        68.43
                                     Net Days Revenue in Accounts Receivable 50.80         52.24
                                     Equity Financing                         18.92        60.25
                                     Debt Service Coverage                     2.07         2.58
                                     Long-Term Debt to Capitalization         54.21        26.37
                                     Outpatient Revenues to Total Revenues    76.11        71.74
                                     Patient Deductions                       40.29        36.78
                                     Medicare Inpatient Payer Mix             69.83        72.59
                                     Medicare Outpatient Payer Mix            30.90        36.25
                                     Medicare Outpatient Cost to Charge        0.47         0.48
                                     Medicare Revenue per Day                 1373         1897
                                     Salaries to Net Patient Revenue          46.07        44.78
                                     Average Age of Plant                      9.03         9.87
                                     FTEs per Adjusted Occupied Bed            5.33         5.78
                                     Average Daily Census Swing-SNF Beds       2.10         1.63
                                     Average Daily Census Acute Beds           3.99         3.90
                                     Number of Included CAHs                    16         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000531
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 472   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2444




                2010 Median Indicator Values for Wisconsin and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                    Indicator                                   WI          US
                                    Total Margin                                4.47        1.94
                                    Cash Flow Margin                            9.16        6.17
                                    Return on Equity                            6.81        4.67
                                    Operating Margin                            4.18        0.75
                                    Current Ratio                               2.68        2.33
                                    Days Cash on Hand                         120.41       68.43
                                    Net Days Revenue in Accounts Receivable 51.79          52.24
                                    Equity Financing                           56.42       60.25
                                    Debt Service Coverage                       2.88        2.58
                                    Long-Term Debt to Capitalization           34.94       26.37
                                    Outpatient Revenues to Total Revenues      75.26       71.74
                                    Patient Deductions                         38.80       36.78
                                    Medicare Inpatient Payer Mix               57.28       72.59
                                    Medicare Outpatient Payer Mix              27.55       36.25
                                    Medicare Outpatient Cost to Charge          0.45        0.48
                                    Medicare Revenue per Day                   2260        1897
                                    Salaries to Net Patient Revenue            42.27       44.78
                                    Average Age of Plant                        8.99        9.87
                                    FTEs per Adjusted Occupied Bed              6.64        5.78
                                    Average Daily Census Swing-SNF Beds         1.10        1.63
                                    Average Daily Census Acute Beds             6.27        3.90
                                    Number of Included CAHs                      55        1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000532
                                                      Report Produced: Spring 2012
     Case
Calendar      5:17-cv-00002-JGB-KK
         Year of Data: 2010                  Document 49-15 Filed 10/11/18 Page 473   of 478StatePage
                                                                                 Data Excerpt:           ID Medians
                                                                                                 and National
                                                       #:2445




                2010 Median Indicator Values for Wyoming and the United States
                                                 CAH Financial Indicators Report
                                                               Issue 9
                                     Indicator                                 WY           US
                                     Total Margin                              8.55         1.94
                                     Cash Flow Margin                          6.00         6.17
                                     Return on Equity                          9.65         4.67
                                     Operating Margin                         -0.64         0.75
                                     Current Ratio                             5.61         2.33
                                     Days Cash on Hand                        66.47        68.43
                                     Net Days Revenue in Accounts Receivable 55.96         52.24
                                     Equity Financing                         83.53        60.25
                                     Debt Service Coverage                     6.33         2.58
                                     Long-Term Debt to Capitalization          7.35        26.37
                                     Outpatient Revenues to Total Revenues    63.04        71.74
                                     Patient Deductions                       25.44        36.78
                                     Medicare Inpatient Payer Mix             69.74        72.59
                                     Medicare Outpatient Payer Mix            34.91        36.25
                                     Medicare Outpatient Cost to Charge        0.58         0.48
                                     Medicare Revenue per Day                 2278         1897
                                     Salaries to Net Patient Revenue          46.32        44.78
                                     Average Age of Plant                      9.41         9.87
                                     FTEs per Adjusted Occupied Bed           12.30         5.78
                                     Average Daily Census Swing-SNF Beds       1.57         1.63
                                     Average Daily Census Acute Beds           3.92         3.90
                                     Number of Included CAHs                    15         1277

Number of Included CAHs is the Number of CAHs with a Medicare Cost Report for at least 360 days (used in analysis).
N/A denotes medians that could not be calculated since there were no valid values for this indicator for 2010. See complete report for
discussion.




                                                                                                              MCH - 000533
                                                      Report Produced: Spring 2012
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 474 of 478 Page ID
                                    #:2446


 GENERAL INFORMATION
 PARCEL NO.                           178-23-614-020
 OWNER AND MAILING ADDRESS            HARRISON CHARLES H
                                      WAGGENER YVONNE
                                      716 SMOKEY MOUNTAIN AVE
                                      HENDERSON
                                      NV 89012-5681


 LOCATION ADDRESS                     716 SMOKEY MOUNTAIN AVE
 CITY/UNINCORPORATED TOWN             HENDERSON
 ASSESSOR DESCRIPTION                 BLACK MOUNTAIN VISTAS PARCEL B2- UNIT 2
                                      PLAT BOOK 89 PAGE 59
                                      LOT 163 BLOCK 7



 RECORDED DOCUMENT NO.                * 20010503:00384
 RECORDED DATE                        May 3 2001
 VESTING                              JT
 COMMENTS


        *Note: Only documents from September 15, 1999 through present are available for viewing.

 ASSESSMENT INFORMATION AND SUPPLEMENTAL VALUE
 TAX DISTRICT                         500
 APPRAISAL YEAR                       2014
 FISCAL YEAR                          2015-16
 SUPPLEMENTAL IMPROVEMENT VALUE       0
 SUPPLEMENTAL IMPROVEMENT             N/A
 ACCOUNT NUMBER



 REAL PROPERTY ASSESSED VALUE
 FISCAL YEAR                          2014-15                          2015-16
 LAND                                 11900                            15400
 IMPROVEMENTS                         38458                            50283
 PERSONAL PROPERTY                    0                                0
 EXEMPT                               0                                0
 GROSS ASSESSED (SUBTOTAL)            50358                            65683
 TAXABLE LAND+IMP (SUBTOTAL)          143880                           187666
 COMMON ELEMENT ALLOCATION ASSD       28                               28
 TOTAL ASSESSED VALUE                 50386                            65711
 TOTAL TAXABLE VALUE                  143960                           187746



 ESTIMATED LOT SIZE AND APPRAISAL INFORMATION
 ESTIMATED SIZE                       0.13 Acres
 ORIGINAL CONST. YEAR                 2000
 LAST SALE PRICE                      210000
 MONTH/YEAR                           5/2001
 LAND USE                             110 - Single Family Residence
 DWELLING UNITS                       1




                                                                                         MCH - 000534
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 475 of 478 Page ID
                                    #:2447

PRIMARY RESIDENTIAL STRUCTURE
1ST FLOOR SQ. FT.             795 CASITA SQ. FT.    0            ADDN/CONV

2ND FLOOR SQ. FT.             819 CARPORT SQ. FT.   0            POOL                   NO

3RD FLOOR SQ. FT.             0     STORIES         Two Story    SPA                    NO
UNFINISHED BASEMENT SQ. FT.   0     BEDROOMS        3            TYPE OF CONSTRUCTION   Frame-Stucco
FINISHED BASEMENT SQ. FT.     0     BATHROOMS       2 FULL /1 HALF ROOF TYPE            Concrete Tile
BASEMENT GARAGE SQ. FT.       0     FIREPLACE       1
TOTAL GARAGE SQ. FT.          438




                                                                                        MCH - 000535
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 476 of 478 Page ID
                                    #:2448




                   AS
                        SE
                              SS
                                   OR
                                         'S
                                                 CO
                                                      PY




                                                                   MCH - 000536
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 477 of 478 Page ID
                                    #:2449




                   AS
                        SE
                              SS
                                   OR
                                         'S
                                                 CO
                                                      PY




                                                                   MCH - 000537
Case 5:17-cv-00002-JGB-KK Document 49-15 Filed 10/11/18 Page 478 of 478 Page ID
                                    #:2450




                   AS
                        SE
                              SS
                                   OR
                                         'S
                                                 CO
                                                      PY




                                                                   MCH - 000538
